Name: Commission Regulation (EU) 2018/669 of 16 April 2018 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixturesText with EEA relevance.
 Type: Regulation
 Subject Matter: documentation;  technology and technical regulations;  marketing;  health;  environmental policy;  deterioration of the environment
 Date Published: nan

 4.5.2018 EN Official Journal of the European Union L 115/1 COMMISSION REGULATION (EU) 2018/669 of 16 April 2018 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (1), and in particular Article 53(1) thereof, Whereas: (1) Tables 3.1 and 3.2 of Annex VI to Regulation (EC) No 1272/2008 contain the list of harmonised classification and labelling of hazardous substances but only in English for all language versions of that Regulation. (2) On 2 December 2008 (2) the Commission committed itself to ensure that the chemical names corresponding to the International Chemical Identifications in Tables 3.1 and 3.2 of Annex VI to Regulation (EC) No 1272/2008 are published in the same language as the language versions in which that Regulation has been published. (3) Table 3.1 of Annex VI to Regulation (EC) No 1272/2008 has been amended several times to reflect technical and scientific progress, by adding, deleting or modifying substances or their classification. To take account of those changes and to ensure that all the chemical names in Table 3.1 of Annex VI to Regulation (EC) No 1272/2008 are in the same language as the language versions in which that Regulation has been published, Table 3.1 needs to be replaced partially. (4) In view of the derogation (3) which applies to the translation into Irish of acts which are not adopted jointly by the European Parliament and the Council, the chemical names in Table 3.1 of Annex VI should not be translated into Irish. (5) Table 3.2 lists the harmonised classification and labelling of hazardous substances based on the criteria set out in Annex VI to Council Directive 67/548/EEC (4), which has been repealed with effect from 1 June 2015. As a consequence, Table 3.2 is to be deleted in accordance with Article 1(2) of Commission Regulation (EU) 2016/1179 (5) with effect from 1 June 2017. That table should therefore not be changed. As a result Table 3.1 has been renamed to Table 3 in accordance with Article 2(2) of Commission Regulation (EU) 2017/776 (6) with effect from 1 June 2017. (6) Suppliers should be given sufficient time to adapt the labelling and packaging of substances and mixtures to the new translation provisions and to sell existing stocks. (7) Suppliers should have the possibility of applying this Regulation before its date of application to ensure a high level of protection of human health and of the environment and to provide sufficient flexibility to suppliers. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (7), HAS ADOPTED THIS REGULATION: Article 1 The entries set out in Annex VI to Regulation (EC) No 1272/2008 corresponding to the entries set out in the Annex to this Regulation are replaced by the entries set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2019. By way of derogation from the second subparagraph, substances and mixtures may before 1 December 2019 be classified, labelled and packaged in accordance with Regulation (EC) No 1272/2008, as amended by this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 353, 31.12.2008, p. 1. (2) Corrigendum to the position of the European Parliament adopted at first reading on 3 September 2008 with a view to the adoption of Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006  P6_TA(2008)0392 (COM (2007)0355  C6-0197/2007  2007/0121 (COD)). (3) Council Regulation (EU) No 1257/2010 of 20 December 2010 extending the temporary derogation measures from Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community and Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community introduced by Regulation (EC) No 920/2005 (OJ L 343, 29.12.2010, p. 5). (4) Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ 196, 16.8.1967, p. 1). (5) Commission Regulation (EU) 2016/1179 of 19 July 2016 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (OJ L 195 de 20.7.2016, p. 11). (6) Commission Regulation (EU) 2017/776 of 4 May 2017 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (OJ L 116, 5.5.2017, p. 1). (7) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). ANNEX Index No International Chemical Identification EC No CAS No Classification Labelling Specific Conc. Limits, M-factors Notes Hazard Class and Category Code(s) Hazard statement Code(s) Pictogram, Signal Word Code(s) Hazard statement Code(s) Suppl. Hazard statement Code(s) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 001-001-00-9 hydrogen 215-605-7 1333-74-0 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 001-002-00-4 aluminium lithium hydride 240-877-9 16853-85-3 Water-react. 1 Skin Corr. 1A H260 H314 GHS02 GHS05 Dgr H260 H314 001-003-00-X sodium hydride 231-587-3 7646-69-7 Water-react. 1 H260 GHS02 Dgr H260 001-004-00-5 calcium hydride 232-189-2 7789-78-8 Water-react. 1 H260 GHS02 Dgr H260 003-001-00-4 lithium 231-102-5 7439-93-2 Water-react. 1 Skin Corr. 1B H260 H314 GHS02 GHS05 Dgr H260 H314 EUH014 003-002-00-X n-hexyllithium 404-950-0 21369-64-2 Water-react. 1 Pyr. Sol. 1 Skin Corr. 1A H260 H250 H314 GHS02 GHS05 Dgr H260 H250 H314 EUH014 003-003-00-5 (2-methylpropyl)lithium; isobutyllithium 440-620-2 920-36-5 Water-react. 1 Pyr. Liq. 1 Skin Corr. 1A STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H260 H250 H314 H336 H400 H410 GHS02 GHS05 GHS07 GHS09 Dgr H260 H250 H314 H336 H410 EUH014 004-001-00-7 beryllium 231-150-7 7440-41-7 Carc. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H350i H330 H301 H372 ** H319 H335 H315 H317 GHS06 GHS08 Dgr H350i H330 H301 H372 ** H319 H335 H315 H317 004-002-00-2 beryllium compounds with the exception of aluminium beryllium silicates, and with those specified elsewhere in this Annex   Carc. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H350i H330 H301 H372 ** H319 H335 H315 H317 H411 GHS06 GHS08 GHS09 Dgr H350i H330 H301 H372 ** H319 H335 H315 H317 H411 A 004-003-00-8 beryllium oxide 215-133-1 1304-56-9 Carc. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H350i H330 H301 H372 ** H319 H335 H315 H317 GHS06 GHS08 Dgr H350i H330 H301 H372 ** H319 H335 H315 H317 005-001-00-X boron trifluoride 231-569-5 7637-07-2 Press. Gas Acute Tox. 2 * Skin Corr. 1A H330 H314 GHS04 GHS06 GHS05 Dgr H330 H314 EUH014 U 005-002-00-5 boron trichloride 233-658-4 10294-34-5 Press. Gas Acute Tox. 2 * Acute Tox. 2 * Skin Corr. 1B H330 H300 H314 GHS04 GHS06 GHS05 Dgr H330 H300 H314 EUH014 U 005-003-00-0 boron tribromide 233-657-9 10294-33-4 Acute Tox. 2 * Acute Tox. 2 * Skin Corr. 1A H330 H300 H314 GHS06 GHS05 Dgr H330 H300 H314 EUH014 005-004-00-6 trialkylboranes, solid   Pyr. Sol. 1 Skin Corr. 1B H250 H314 GHS02 GHS05 Dgr H250 H314 A 005-004-01-3 trialkylboranes, liquid   Pyr. Liq. 1 Skin Corr. 1B H250 H314 GHS02 GHS05 Dgr H250 H314 A 005-005-00-1 trimethyl borate 204-468-9 121-43-7 Flam. Liq. 3 Acute Tox. 4 * H226 H312 GHS02 GHS07 Wng H226 H312 005-006-00-7 dibutyltin hydrogen borate 401-040-5 75113-37-0 Repr. 1B Muta. 2 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H360FD H341 H372** H312 H302 H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H360FD H341 H372** H312 H302 H318 H317 H410 005-007-00-2 boric acid; [1] boric acid; [2] 233-139-2 [1] 234-343-4 [2] 10043-35-3 [1] 11113-50-1 [2] Repr. 1B H360FD GHS08 Dgr H360FD Repr.1B; H360FD: C  ¥ 5,5 % 005-008-00-8 diboron trioxide; boric oxide 215-125-8 1303-86-2 Repr. 1B H360FD GHS08 Dgr H360FD Repr.1B; H360FD:C  ¥ 3,1 % 005-009-00-3 tetrabutylammonium butyltriphenylborate 418-080-4 120307-06-4 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 005-010-00-9 N, N-dimethylanilinium tetrakis(pentafluorophenyl)borate 422-050-6 118612-00-3 Carc. 2 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 H351 H302 H315 H318 GHS08 GHS05 GHS07 Dgr H351 H302 H315 H318 005-011-00-4 disodium tetraborate, anhydrous; boric acid, disodium salt; [1] tetraboron disodium heptaoxide, hydrate; [2] orthoboric acid, sodium salt [3] 215-540-4 [1] 235-541-3 [2] 237-560-2 [3] 1330-43-4 [1] 12267-73-1 [2] 13840-56-7 [3] Repr. 1B H360FD GHS08 Dgr H360FD Repr. 1B; H360FD: C  ¥4,5 % 005-011-01-1 disodium tetraborate decahydrate; borax decahydrate 215-540-4 1303-96-4 Repr. 1B H360FD GHS08 Dgr H360FD Repr.1B; H360FD: C  ¥ 8,5 % 005-011-02-9 disodium tetraborate pentahydrate; borax pentahydrate 215-540-4 12179-04-3 Repr. 1B H360FD GHS08 Dgr H360FD Repr.B; H360FD: C  ¥ 6,5 % 005-012-00-X diethyl{4-[1,5,5-tris(4-diethylaminophenyl)penta-2,4-dienylidene]cyclohexa-2,5-dienylidene}ammonium butyltriphenylborate 418-070-1 141714-54-7 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 005-013-00-5 diethylmethoxyborane 425-380-9 7397-46-8 Pyr. Liq. 1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 4 H250 H332 H312 H302 H373** H314 H317 H413 GHS02 GHS05 GHS08 GHS07 Dgr H250 H332 H312 H302 H373** H314 H317 H413 005-014-00-0 4-formylphenylboronic acid 438-670-5 87199-17-5 Skin Sens. 1 H317 GHS07 Wng H317 005-015-00-6 1-chloromethyl-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate) 414-380-4 140681-55-6 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H318 H317 H412 GHS05 GHS07 Dgr H302 H318 H317 H412 005-016-00-1 tetrabutylammonium butyl tris-(4-tert-butylphenyl)borate 431-370-5  Aquatic Chronic 4 H413  H413 005-017-00-7 sodium perborate; [1] sodium peroxometaborate; [2] sodium peroxoborate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 231-556-4 [2] 15120-21-5 [1] 7632-04-4 [2] Ox. Sol. 2 Repr. 1B Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H302 H335 H318 GHS03 GHS05 GHS08 GHS07 Dgr H272 H360Df H302 H335 H318 Repr.1B; H360Df: C  ¥9 % Repr.1B; H360 D: 6,5 %  ¤ C <9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 005-017-01-4 sodium perborate; [1] sodium peroxometaborate; [2] sodium peroxoborate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 231-556-4 [2] 15120-21-5 [1] 7632-04-4 [2] Ox. Sol. 2 Repr. 1B Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H331 H302 H335 H318 GHS03 GHS06 GHS05 GHS08 Dgr H272 H360Df H331 H302 H335 H318 Repr. 1B; H360Df: C  ¥9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 005-018-00-2 perboric acid (H3BO2(O2)), monosodium salt trihydrate; [1] perboric acid, sodium salt, tetrahydrate; [2] perboric acid (HBO(O2)), sodium salt, tetrahydrate; [3] sodium peroxoborate hexahydrate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 234-390-0 [2] 231-556-4 [3] 13517-20-9 [1] 37244-98-7 [2] 10486-00-7 [3] Repr. 1B STOT SE 3 Eye Dam. 1 H360Df H335 H318 GHS05 GHS08 GHS07 Dgr H360Df H335 H318 Repr. 1B; H360Df: C  ¥ 14 % Repr. 1B; H360D: 10 %  ¤ C < 14 % Eye Dam. 1; H318: C  ¥ 36 % Eye Irrit. 2; H319: 22 %  ¤ C < 36 % 005-018-01-X perboric acid (H3BO2(O2)), monosodium salt, trihydrate; [1] perboric acid, sodium salt, tetrahydrate; [2] perboric acid (HBO(O2)), sodium salt, tetrahydrate; [3] sodium peroxoborate hexahydrate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 234-390-0 [2] 231-556-4 [3] 13517-20-9 [1] 37244-98-7 [2] 10486-00-7 [3] Repr. 1B Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H360Df H332 H335 H318 GHS05 GHS08 GHS07 Dgr H360Df H332 H335 H318 Repr. 1B; H360 Df: C  ¥ 14 % Repr. 1B; H360D: 10 %  ¤ C < 14 % Eye Dam. 1; H318: C  ¥ 36 % Eye Irrit. 2; H319: 22 %  ¤ C < 36 % 005-019-00-8 perboric acid, sodium salt; [1] perboric acid, sodium salt, monohydrate; [2] perboric acid (HBO(O2)), sodium salt, monohydrate; [3] sodium peroxoborate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 234-390-0 [1] 234-390-0 [2] 231-556-4 [3] 11138-47-9 [1] 12040-72-1 [2] 10332-33-9 [3] Ox. Sol. 3 Repr. 1B Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H302 H335 H318 GHS03 GHS05 GHS08 GHS07 Dgr H272 H360Df H302 H335 H318 Repr. 1B; H360Df: C  ¥ 9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 005-019-01-5 perboric acid, sodium salt; [1] perboric acid, sodium salt, monohydrate; [2] perboric acid (HBO(O2)), sodium salt, monohydrate;[3] sodium peroxoborate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 234-390-0 [1] 234-390-0 [2] 231-556-4 [3] 11138-47-9 [1] 12040-72-1 [2] 10332-33-9 [3] Ox. Sol. 3 Repr. 1B Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H331 H302 H335 H318 GHS03 GHS06 GHS05 GHS08 Dgr H272 H360Df H331 H302 H335 H318 Repr. 1B; H360Df: C  ¥ 9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 006-001-00-2 carbon monoxide 211-128-3 630-08-0 Flam. Gas 1 Press. Gas Repr. 1A Acute Tox. 3 * STOT RE 1 H220 H360D *** H331 H372 ** GHS02 GHS04 GHS06 GHS08 Dgr H220 H360D *** H331 H372 ** U 006-002-00-8 phosgene; carbonyl chloride 200-870-3 75-44-5 Press. Gas Acute Tox. 2 * Skin Corr. 1B H330 H314 GHS04 GHS06 GHS05 Dgr H330 H314 U 006-003-00-3 carbon disulphide 200-843-6 75-15-0 Flam. Liq. 2 Repr. 2 STOT RE 1 Eye Irrit. 2 Skin Irrit. 2 H225 H361fd H372 ** H319 H315 GHS02 GHS08 GHS07 Dgr H225 H361fd H372 ** H319 H315 Repr. 2; H361fd: C  ¥ 1 % STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,2 %  ¤ C < 1 % 006-004-00-9 calcium carbide 200-848-3 75-20-7 Water-react. 1 H260 GHS02 Dgr H260 T 006-005-00-4 thiram (ISO); tetramethylthiuram disulphide 205-286-2 137-26-8 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H373 ** H319 H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H332 H302 H373 ** H319 H315 H317 H410 M = 10 006-006-00-X hydrogen cyanide; hydrocyanic acid 200-821-6 74-90-8 Flam. Liq. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H224 H330 H400 H410 GHS02 GHS06 GHS09 Dgr H224 H330 H410 006-006-01-7 hydrogen cyanide ¦ %; hydrocyanic acid ¦ % 200-821-6 74-90-8 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 B 006-007-00-5 salts of hydrogen cyanide with the exception of complex cyanides such as ferrocyanides, ferricyanides and mercuric oxycyanide and those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 EUH032 A 006-008-00-0 antu (ISO); 1-(1-naphthyl)-2-thiourea 201-706-3 86-88-4 Acute Tox. 2 * Carc. 2 H300 H351 GHS06 GHS08 Dgr H300 H351 006-009-00-6 1-isopropyl-3-methylpyrazol-5-yl dimethylcarbamate; isolan 204-318-2 119-38-0 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 006-010-00-1 5,5-dimethyl-3-oxocyclohex-1-enyl dimethylcarbamate 5,5-dimethyldihydroresorcinol dimethylcarbamate; dimetan 204-525-8 122-15-6 Acute Tox. 3 * H301 GHS06 Dgr H301 006-011-00-7 carbaryl (ISO); 1-naphthyl methylcarbamate 200-555-0 63-25-2 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H351 H332 H302 H400 GHS08 GHS07 GHS09 Wng H351 H332 H302 H400 M=100 006-012-00-2 ziram (ISO); zinc bis dimethyldithiocarbamate 205-288-3 137-30-4 Acute Tox. 2 * Acute Tox. 4 * STOT RE 2 * STOT SE 3 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H302 H373 ** H335 H318 H317 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H330 H302 H373 ** H335 H318 H317 H410 M = 100 006-013-00-8 metam-sodium (ISO); sodium methyldithiocarbamate 205-293-0 137-42-8 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H317 H410 EUH031 006-014-00-3 nabam (ISO); disodium ethylenebis(N, N'-dithiocarbamate) 205-547-0 142-59-6 Acute Tox. 4 * STOT SE 3 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H335 H317 H410 GHS07 GHS09 Wng H302 H335 H317 H410 006-015-00-9 diuron (ISO); 3-(3,4-dichlorophenyl)-1,1-dimethylurea 206-354-4 330-54-1 Carc. 2 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H373** H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H373** H410 M = 10 006-016-00-4 propoxur (ISO); 2-isopropyloxyphenyl N-methylcarbamate; 2-isopropoxyphenyl methylcarbamate 204-043-8 114-26-1 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 006-017-00-X aldicarb (ISO); 2-methyl-2-(methylthio)propanal-O-(N-methylcarbamoyl)oxime 204-123-2 116-06-3 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H311 H400 H410 GHS06 GHS09 Dgr H330 H300 H311 H410 006-018-00-5 aminocarb (ISO); 4-dimethylamino-3-tolyl methylcarbamate 217-990-7 2032-59-9 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 006-019-00-0 di-allate (ISO); S-(2,3-dichloroallyl)-N,N-diisopropylthiocarbamate 218-961-1 2303-16-4 Carc. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H410 006-020-00-6 barban (ISO); 4-chlorbut-2-ynyl N-(3-chlorophenyl)carbamate 202-930-4 101-27-9 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 006-021-00-1 linuron (ISO); 3-(3,4-dichlorophenyl)-1-methoxy-1-methylurea 206-356-5 330-55-2 Repr. 1B Carc. 2 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H351 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Dgr H360Df H351 H302 H373 ** H410 006-022-00-7 decarbofuran (ISO); 2,3-dihydro-2-methylbenzofuran-7-yl methylcarbamate  1563-67-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 006-023-00-2 mercaptodimethur (ISO); methiocarb (ISO); 3,5-dimethyl-4-methylthiophenyl N-methylcarbamate 217-991-2 2032-65-7 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 006-024-00-8 proxan-sodium (ISO); sodium O-isopropyldithiocarbonate 205-443-5 140-93-2 Acute Tox. 4 * Skin Irrit. 2 Aquatic Chronic 2 H302 H315 H411 GHS07 GHS09 Wng H302 H315 H411 006-025-00-3 allethrin; (RS)-3-allyl-2-methyl-4-oxocyclopent-2-enyl (1RS,3RS;1RS,3SR)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate; bioallethrin; (RS)-3-allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate; [1] S-bioallethrin; [3] (S)-3-allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate; [2] esbiothrin; (RS)-3-allyl-2-methyl-4-oxocyclopent-2-enyl(1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate [3] 209-542-4 [1] 249-013-5 [2]-[3] 584-79-2 [1] 28434-00-6 [2] 84030-86-4 [3] Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H400 H410 GHS07 GHS09 Wng H332 H302 H410 C 006-026-00-9 carbofuran (ISO); 2,3-dihydro-2,2-dimethylbenzofuran-7-yl N-methylcarbamate 216-353-0 1563-66-2 Acute Tox. 2 * Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H400 H410 GHS06 GHS09 Dgr H330 H300 H410 006-028-00-X dinobuton (ISO); 2-(1-methylpropyl)-4,6-dinitrophenyl isopropyl carbonate 213-546-1 973-21-7 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 006-029-00-5 dioxacarb (ISO); 2-(1,3-dioxolan-2-yl)phenyl N-methylcarbamate 230-253-4 6988-21-2 Acute Tox. 3 * Aquatic Chronic 2 H301 H411 GHS06 GHS09 Dgr H301 H411 006-030-00-0 EPTC (ISO); S-ethyl dipropylthiocarbamate 212-073-8 759-94-4 Acute Tox. 4 * H302 GHS07 Wng H302 006-031-00-6 formetanate (ISO); 3-[(EZ)-dimethylaminomethyleneamino]phenyl methylcarbamate 244-879-0 22259-30-9 Acute Tox. 2 * Acute Tox. 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H317 H400 H410 GHS06 GHS09 Dgr H330 H300 H317 H410 006-032-00-1 monolinuron (ISO); 3-(4-chlorophenyl)-1-methoxy-1-methylurea 217-129-5 1746-81-2 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Wng H302 H373 ** H410 006-033-00-7 metoxuron (ISO); 3-(3-chloro-4-methoxyphenyl)-1,1-dimethylurea 243-433-2 19937-59-8 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 006-034-00-2 pebulate (ISO); N-butyl-N-ethyl-S-propylthiocarbamate 214-215-4 1114-71-2 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 006-036-00-3 benzthiazuron (ISO); 1-benzothiazol-2-yl-3-methylurea 217-685-9 1929-88-0 Acute Tox. 4 * H302 GHS07 Wng H302 006-037-00-9 promecarb (ISO); 3-isopropyl-5-methylphenyl N-methylcarbamate 220-113-0 2631-37-0 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 006-038-00-4 sulfallate (ISO); 2-chloroallyl N, N-dimethyldithiocarbamate 202-388-9 95-06-7 Carc. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 006-039-00-X tri-allate (ISO); S-2,3,3-trichloroallyl diisopropylthiocarbamate 218-962-7 2303-17-5 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373 ** H317 H410 006-040-00-5 3-methylpyrazol-5-yl-dimethylcarbamate; monometilan  2532-43-6 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 006-041-00-0 dimethylcarbamoyl chloride 201-208-6 79-44-7 Carc. 1B Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H350 H331 H302 H319 H335 H315 GHS06 GHS08 Dgr H350 H331 H302 H319 H335 H315 Carc. 1B; H350: C  ¥ 0,001 % 006-042-00-6 monuron (ISO); 3-(4-chlorophenyl)-1,1-dimethylurea 205-766-1 150-68-5 Carc. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H410 006-043-00-1 3-(4-chlorophenyl)-1,1-dimethyluronium trichloroacetate; monuron-TCA  140-41-0 Carc. 2 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H319 H315 H400 H410 GHS08 GHS07 GHS09 Wng H351 H319 H315 H410 006-044-00-7 isoproturon (ISO); 3-(4-isopropylphenyl)-1,1-dimethylurea 251-835-4 34123-59-6 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 M = 10 006-045-00-2 methomyl (ISO); 1-(methylthio)ethylideneamino N-methylcarbamate 240-815-0 16752-77-5 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H300 H400 H410 GHS06 GHS09 Dgr H300 H410 M=100 006-047-00-3 bufencarb (ISO); reaction mass of 3-(1-methylbutyl)phenyl N-methylcarbamate and 3-(1-ethylpropyl)phenyl N-methylcarbamate  8065-36-9 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 006-048-00-9 ethiofencarb (ISO); 2-(ethylthiomethyl)phenyl N-methylcarbamate 249-981-9 29973-13-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 006-049-00-4 dixanthogen; O, O-diethyl dithiobis(thioformate) 207-944-4 502-55-6 Acute Tox. 4 * H302 GHS07 Wng H302 006-050-00-X 1,1-dimethyl-3-phenyluronium trichloroacetate; fenuron-TCA  4482-55-7 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 006-051-00-5 ferbam (ISO); iron tris(dimethyldithiocarbamate) 238-484-2 14484-64-1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H319 H335 H315 H410 006-052-00-0 formetanate hydrochloride; 3-(N, N-dimethylaminomethyleneamino)phenyl N-methylcarbamate 245-656-0 23422-53-9 Acute Tox. 2 * Acute Tox. 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H317 H400 H410 GHS06 GHS09 Dgr H330 H300 H317 H410 006-053-00-6 isoprocarb (ISO); 2-isopropylphenyl N-methylcarbamate 220-114-6 2631-40-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 006-054-00-1 mexacarbate (ISO); 3,5-dimethyl-4-dimethylaminophenyl N-methylcarbamate 206-249-3 315-18-4 Acute Tox. 2 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H300 H312 H400 H410 GHS06 GHS09 Dgr H300 H312 H410 006-055-00-7 xylylcarb (ISO); 3,4-dimethylphenyl N-methylcarbamate; 3,4-xylyl methylcarbamate; MPMC 219-364-9 2425-10-7 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 006-056-00-2 metolcarb (ISO); m-tolyl methylcarbamate; MTMC 214-446-0 1129-41-5 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 006-057-00-8 nitrapyrin (ISO); 2-chloro-6-trichloromethylpyridine 217-682-2 1929-82-4 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 006-058-00-3 noruron (ISO); 1,1-dimethyl-3-(perhydro-4,7-methanoinden-5-yl)urea  2163-79-3 Acute Tox. 4 * H302 GHS07 Wng H302 006-059-00-9 oxamyl (ISO); N',N'-dimethylcarbamoyl(methylthio)methylenamine N-methylcarbamate; 245-445-3 23135-22-0 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 4 * Aquatic Chronic 2 H330 H300 H312 H411 GHS06 GHS09 Dgr H330 H300 H312 H411 006-060-00-4 oxycarboxin (ISO); 2,3-dihydro-6-methyl-5-(N-phenylcarbamoyl)-1,4-oxothiine 4,4-dioxide 226-066-2 5259-88-1 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 006-061-00-X S-ethyl N-(dimethylaminopropyl)thiocarbamatehydrochloride; prothiocarb hydrochloride 243-193-9 19622-19-6 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 006-062-00-5 methyl 3,4-dichlorophenylcarbanilate; SWEP.  1918-18-9 Acute Tox. 4 * H302 GHS07 Wng H302 006-063-00-0 thiobencarb (ISO); S-4-chlorobenzyl diethylthiocarbamate 248-924-5 28249-77-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 006-064-00-6 thiofanox (ISO); 3,3-dimethyl-1-(methylthio)butanone-O-(N-methylcarbamoyl)oxime 254-346-4 39196-18-4 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 006-065-00-1 3-chloro-6-cyano-bicyclo(2,2,1)heptan-2-one-O-(N-methylcarbamoyl)oxime; triamid  15271-41-7 Acute Tox. 2 * Acute Tox. 3 * Aquatic Chronic 2 H300 H311 H411 GHS06 GHS09 Dgr H300 H311 H411 006-066-00-7 vernolate (ISO); S-propyl dipropylthiocarbamate 217-681-7 1929-77-7 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 006-067-00-2 XMC; 3,5-xylyl methylcarbamate  2655-14-3 Acute Tox. 4 * H302 GHS07 Wng H302 006-068-00-8 diazomethane 206-382-7 334-88-3 Carc. 1B H350 GHS08 Dgr H350 006-069-00-3 thiophanate-methyl (ISO); 1,2-di-(3-methoxycarbonyl-2-thioureido)benzene 245-740-7 23564-05-8 Muta. 2 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H332 H317 H400 H410 GHS08 GHS07 GHS09 Wng H341 H332 H317 H410 006-070-00-9 furmecyclox (ISO); N-cyclohexyl-N-methoxy-2,5-dimethyl-3-furamide 262-302-0 60568-05-0 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 006-071-00-4 cyclooct-4-en-1-yl methyl carbonate 401-620-8 87731-18-8 Skin Sens. 1 H317 GHS07 Wng H317 006-072-00-X prosulfocarb (ISO); S-benzyl N, N-dipropylthiocarbamate 401-730-6 52888-80-9 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 006-073-00-5 3-(dimethylamino)propylurea 401-950-2 31506-43-1 Eye Dam. 1 H318 GHS05 Dgr H318 006-074-00-0 2-(3-(prop-1-en-2-yl)phenyl)prop-2-yl isocyanate 402-440-2 2094-99-7 Acute Tox. 2 * Skin Corr. 1B STOT RE 2 * Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H314 H373 ** H334 H317 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H330 H314 H373 ** H334 H317 H410 006-076-00-1 mancozeb (ISO); manganese ethylenebis(dithiocarbamate) (polymeric) complex with zinc salt  8018-01-7 Repr. 2 Skin Sens. 1 Aquatic Acute 1 H361d*** H317 H400 GHS08 GHS07 GHS09 Wng H361d*** H317 H400 M=10 006-077-00-7 maneb (ISO); manganese ethylenebis(dithiocarbamate) (polymeric) 235-654-8 12427-38-2 Repr. 2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d*** H332 H319 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361d*** H332 H319 H317 H410 M=10 006-078-00-2 zineb (ISO); zinc ethylenebis(dithiocarbamate) (polymeric) 235-180-1 12122-67-7 STOT SE 3 Skin Sens. 1 H335 H317 GHS07 Wng H335 H317 006-079-00-8 disulfiram; tetraethylthiuramdisulfide 202-607-8 97-77-8 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373 ** H317 H410 006-080-00-3 tetramethylthiuram monosulphide 202-605-7 97-74-5 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 006-081-00-9 zinc bis(dibutyldithiocarbamate) 205-232-8 136-23-2 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H319 H335 H315 H317 H400 H410 GHS07 GHS09 Wng H319 H335 H315 H317 H410 006-082-00-4 zinc bis(diethyldithiocarbamate) 238-270-9 14324-55-1 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H335 H315 H317 H400 H410 GHS07 GHS09 Wng H302 H319 H335 H315 H317 H410 006-083-00-X butocarboxim (ISO); 3-(methylthio)-2-butanone O-[(methylamino)carbonyl]oxime 252-139-3 34681-10-2 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H226 H331 H311 H301 H319 H400 H410 GHS02 GHS06 GHS09 Dgr H226 H331 H311 H301 H319 H410 006-084-00-5 carbosulfan (ISO); 2,3-dihydro-2,2-dimethyl-7-benzofuryl [(dibutylamino)thio]methylcarbamate 259-565-9 55285-14-8 Acute Tox. 2 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H301 H317 H400 H410 GHS06 GHS09 Dgr H330 H301 H317 H410 006-085-00-0 fenobucarb (ISO); 2-butylphenyl methylcarbamate 223-188-8 3766-81-2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 006-086-00-6 fenoxycarb (ISO); ethyl [2-(4-phenoxyphenoxy)ethyl]carbamate 276-696-7 72490-01-8 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 M = 1 M = 10 000 006-087-00-1 furathiocarb (ISO); 2,3-dihydro-2,2-dimethyl-7-benzofuryl 2,4-dimethyl-6-oxa-5-oxo-3-thia-2,4-diazadecanoate 265-974-3 65907-30-4 Acute Tox. 2 * Acute Tox. 3 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H301 H373** H319 H315 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H330 H301 H373** H319 H315 H317 H410 M = 100 006-088-00-7 benfuracarb (ISO); ethyl N-[2,3-dihydro-2,2-dimethylbenzofuran-7-yloxycarbonyl(methyl)aminothio]-N-isopropyl-Ã ²-alaninate  82560-54-1 Repr. 2 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H361f*** H331 H302 H400 H410 GHS06 GHS08 GHS09 Dgr H361f*** H331 H302 H410 006-090-00-8 2-(3-iodoprop-2-yn-1-yloxy)ethyl phenylcarbamate 408-010-0 88558-41-2 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H332 H318 H412 GHS05 GHS07 Dgr H332 H318 H412 006-091-00-3 propineb (ISO); polymeric zinc propylenebis(dithiocarbamate)  9016-72-2 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 H332 H373** H317 H400 GHS08 GHS07 GHS09 Wng H332 H373** H317 H400 006-092-00-9 tert-butyl (1S)-N-[1-((2S)-2-oxiranyl)-2-phenylethyl]carbamate 425-420-5 98737-29-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 006-093-00-4 2,2'-dithio di(ethylammonium)-bis(dibenzyldithiocarbamate) 427-180-7  Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 006-094-00-X O-isobutyl-N-ethoxy carbonylthiocarbamate 434-350-4 103122-66-3 Flam. Liq. 3 Carc. 1B Muta. 1B Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H226 H350 H340 H302 H373** H317 H411 GHS02 GHS08 GHS07 GHS09 Dgr H226 H350 H340 H302 H373** H317 H411 006-095-00-5 fosetyl-aluminium (ISO); aluminium triethyl triphosphonate 254-320-2 39148-24-8 Eye Dam. 1 H318 GHS05 Dgr H318 006-096-00-0 chlorpropham (ISO); isopropyl 3-chlorocarbanilate 202-925-7 101-21-3 Carc. 2 STOT RE 2 * Aquatic Chronic 2 H351 H373** H411 GHS08 GHS09 Wng H351 H373** H411 006-097-00-6 1-phenyl-3-(p-toluenesulfonyl)urea 424-620-1 13909-63-2 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 3 H302 H373** H412 GHS08 GHS07 Wng H302 H373** H412 006-098-00-1 tert-butyl (1R,5S)-3-azabicyclo[3.1.0]hex-6-ylcarbamate 429-170-8 134575-17-0 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H302 H373** H318 H317 GHS05 GHS08 GHS07 Dgr H302 H373** H318 H317 006-099-00-7 N-(p-toluenesulfonyl)-N'-(3-(p-toluenesulfonyloxy)phenyl)urea; 3-][(4-methylphenyl)sulfonyl]carbamoyl}amino)phenyl4-methylbenzenesulfonate 520-2 232938-43-1 Aquatic Chronic 2 H411 GHS09 H411 006-101-00-6 reaction mass of: N, N''-(methylenedi-4,1-phenylene)bis[N'-phenylurea]; N-(4-[[4-[[(phenylamino)carbonyl]amino]phenylmethyl]phenyl]-N'-cyclohexylurea; N, N''-(methylenedi-4,1-phenylene)bis[N'-cyclohexylurea] 423-070-8  Aquatic Chronic 4 H413  H413 006-102-00-1 O-hexyl-N-ethoxycarbonylthiocarbamate 432-750-3  Carc. 1B Muta. 1B Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H350 H340 H302 H373** H317 H411 GHS08 GHS07 GHS09 Dgr H350 H340 H302 H373** H317 H411 006-103-00-7 N, N''-(methylenedi-4,1-phenylene)bis[N'-octyl]urea 445-760-8  Eye Dam. 1 Resp. Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H334 H400 H410 GHS05 GHS08 GHS09 Dgr H318 H334 H410 M=100 007-001-00-5 ammonia, anhydrous 231-635-3 7664-41-7 Flam. Gas 2 Press. Gas Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 H221 H331 H314 H400 GHS04 GHS06 GHS05 GHS09 Dgr H221 H331 H314 H400 U 007-001-01-2 ammonia ¦.% 215-647-6 1336-21-6 Skin Corr. 1B Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 STOT SE 3; H335: C  ¥ 5 % B 007-002-00-0 nitrogen dioxide; [1] dinitrogen tetraoxide [2] 233-272-6 [1] 234-126-4 [2] 10102-44-0 [1] 10544-72-6 [2] Press. Gas Ox. Gas 1 Acute Tox. 2 * Skin Corr. 1B H270 H330 H314 GHS04 GHS03 GHS06 GHS05 Dgr H270 H330 H314 * STOT SE 3; H335: C  ¥0,5 % 5 007-003-00-6 chlormequat chloride (ISO); 2-chloroethyltrimethylammonium chloride 213-666-4 999-81-5 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 007-006-00-2 ethyl nitrite 203-722-6 109-95-5 Flam. Gas 1 Press. Gas Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H220 H332 H312 H302 GHS02 GHS04 GHS07 Dgr H220 H332 H312 H302 U 007-007-00-8 ethyl nitrate 210-903-3 625-58-1 Unst. Expl. H200 GHS01 Dgr H200 007-008-00-3 hydrazine 206-114-9 302-01-2 Flam. Liq. 3 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H226 H350 H331 H311 H301 H314 H317 H400 H410 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H226 H350 H331 H311 H301 H314 H317 H410 Skin Corr. 1B; H314: C  ¥ 10 % Skin Irrit. 2; H315: 3 %  ¤ C < 10 % Eye Irrit. 2; H319: 3 %  ¤ C < 10 % 007-009-00-9 dicyclohexylammonium nitrite 221-515-9 3129-91-7 Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 * 007-010-00-4 sodium nitrite 231-555-9 7632-00-0 Ox. Sol. 3 Acute Tox. 3 * Aquatic Acute 1 H272 H301 H400 GHS03 GHS06 GHS09 Dgr H272 H301 H400 * 007-011-00-X potassium nitrite 231-832-4 7758-09-0 Ox. Sol. 2 Acute Tox. 3 * Aquatic Acute 1 H272 H301 H400 GHS03 GHS06 GHS09 Dgr H272 H301 H400 * 007-012-00-5 N,N-dimethylhydrazine 200-316-0 57-14-7 Flam. Liq. 2 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Aquatic Chronic 2 H225 H350 H331 H301 H314 H411 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H225 H350 H331 H301 H314 H411 007-013-00-0 1,2-dimethylhydrazine  540-73-8 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H350 H331 H311 H301 H411 GHS06 GHS08 GHS09 Dgr H350 H331 H311 H301 H411 Carc. 1B; H350: C  ¥ 0,01 % 007-014-00-6 salts of hydrazine   Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H331 H311 H301 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H350 H331 H311 H301 H317 H410 A 007-015-00-1 O-ethylhydroxylamine 402-030-3 624-86-2 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H225 H331 H311 H301 H372 ** H319 H317 H400 GHS02 GHS06 GHS08 GHS09 Dgr H225 H331 H311 H301 H372 ** H319 H317 H400 007-016-00-7 butyl nitrite 208-862-1 544-16-1 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * H225 H331 H301 GHS02 GHS06 Dgr H225 H331 H301 007-017-00-2 isobutyl nitrite 208-819-7 542-56-3 Flam. Liq. 2 Carc. 1B Muta. 2 Acute Tox. 4 * Acute Tox. 4 * H225 H350 H341 H332 H302 GHS02 GHS08 GHS07 Dgr H225 H350 H341 H332 H302 007-018-00-8 sec-butyl nitrite 213-104-8 924-43-6 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * H225 H332 H302 GHS02 GHS07 Dgr H225 H332 H302 007-019-00-3 tert-butyl nitrite 208-757-0 540-80-7 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * H225 H332 H302 GHS02 GHS07 Dgr H225 H332 H302 007-020-00-9 pentyl nitrite; [1] amyl nitrite, mixed isomers [2] 207-332-7 [1] 203-770-8 [2] 463-04-7 [1] 110-46-3 [2] Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * H225 H332 H302 GHS02 GHS07 Dgr H225 H332 H302 007-021-00-4 hydrazobenzene; 1,2-diphenylhydrazine 204-563-5 122-66-7 Carc. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 007-022-00-X hydrazine bis(3-carboxy-4-hydroxybenzensulfonate) 405-030-1  Carc. 1B Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H350 H302 H314 H317 H412 GHS08 GHS05 GHS07 Dgr H350 H302 H314 H317 H412 007-023-00-5 sodium 3,5-bis(3-(2,4-di-tert-pentylphenoxy)propylcarbamoyl)benzenesulfonate 405-510-0  Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 007-024-00-0 2-(decylthio)ethylammonium chloride 405-640-8 36362-09-1 STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H315 H318 H400 H410 GHS08 GHS05 GHS09 Dgr H373 ** H315 H318 H410 007-025-00-6 (4-hydrazinophenyl)-N-methylmethanesulfonamide hydrochloride 406-090-1 81880-96-8 Muta. 2 Acute Tox. 3 * STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H301 H372 ** H317 H400 H410 GHS06 GHS08 GHS09 Dgr H341 H301 H372 ** H317 H410 007-026-00-1 oxo-((2,2,6,6-tetramethylpiperidin-4-yl)amino)carbonylacetohydrazide 413-230-5 122035-71-6 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 007-027-00-7 1,6-bis(3,3-bis((1-methylpentylidenimino)propyl)ureido)hexane 420-190-2 771478-66-1 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H373 ** H314 H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H312 H302 H373 ** H314 H317 H410 007-028-00-2 hydroxylammonium nitrate 236-691-2 13465-08-2 Expl. 1.1 **** Carc. 2 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H201 H351 H311 H302 H373** H319 H315 H317 H400 GHS01 GHS06 GHS08 GHS09 Dgr H201 H351 H311 H302 H373** H319 H315 H317 H400 007-029-00-8 diethyldimethylammonium hydroxide 419-400-5 95500-19-9 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 008-001-00-8 oxygen 231-956-9 7782-44-7 Ox. Gas 1 Press. Gas H270 GHS03 GHS04 Dgr H270 U 008-003-00-9 hydrogen peroxide solution ¦ % 231-765-0 7722-84-1 Ox. Liq. 1 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H271 H332 H302 H314 GHS03 GHS05 GHS07 Dgr H271 H332 H302 H314 Ox. Liq. 1; H271: C  ¥70 %**** Ox. Liq. 2; H272: 50 %  ¤ C < 70 % **** * Skin Corr. 1A; H314: C  ¥ 70 % Skin Corr. 1B; H314: 50 %  ¤ C < 70 % Skin Irrit. 2; H315: 35 %  ¤ C < 50 % Eye Dam. 1; H318: 8 %  ¤ C < 50 % Eye Irrit. 2; H319: 5 %  ¤ C< 8 % STOT SE 3; H335; C  ¥ 35 % B 009-001-00-0 fluorine 231-954-8 7782-41-4 Press. Gas Ox. Gas 1 Acute Tox. 2 * Skin Corr. 1A H270 H330 H314 GHS04 GHS03 GHS06 GHS05 Dgr H270 H330 H314 009-002-00-6 hydrogen fluoride 231-634-8 7664-39-3 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Skin Corr. 1A H330 H310 H300 H314 GHS06 GHS05 Dgr H330 H310 H300 H314 009-003-00-1 hydrofluoric acid ¦ % 231-634-8 7664-39-3 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Skin Corr. 1A H330 H310 H300 H314 GHS06 GHS05 Dgr H330 H310 H300 H314 Skin Corr. 1A; H314: C  ¥ 7 % Skin Corr. 1B; H314: 1 %  ¤ C< 7 % Eye Irrit. 2; H319: 0,1 %  ¤C < 1 % B 009-004-00-7 sodium fluoride 231-667-8 7681-49-4 Acute Tox. 3 * Eye Irrit. 2 Skin Irrit. 2 H301 H319 H315 GHS06 Dgr H301 H319 H315 EUH032 009-005-00-2 potassium fluoride 232-151-5 7789-23-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 009-006-00-8 ammonium fluoride 235-185-9 12125-01-8 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 009-007-00-3 sodium bifluoride; sodium hydrogen difluoride 215-608-3 1333-83-1 Acute Tox. 3 * Skin Corr. 1B H301 H314 GHS06 GHS05 Dgr H301 H314 *Skin Corr. 1B; H314: C  ¥ 1 % Skin Irrit. 2; H315: 0,1 %  ¤ C < % Eye Irrit. 2; H319: 0,1 %  ¤ C < 1 % 009-008-00-9 potassium bifluoride; potassium hydrogen difluoride 232-156-2 7789-29-9 Acute Tox. 3 * Skin Corr. 1B H301 H314 GHS06 GHS05 Dgr H301 H314 * Skin Corr. 1B; H314: C  ¥ 1 % Skin Irrit. 2; H315: 0,1 %  ¤ C < 1 % Eye Irrit. 2; H319: 0,1 %  ¤ C < 1 % 009-009-00-4 ammonium bifluoride; ammonium hydrogen difluoride 215-676-4 1341-49-7 Acute Tox. 3 * Skin Corr. 1B H301 H314 GHS06 GHS05 Dgr H301 H314 * Skin Corr. 1B; H314: C  ¥ 1 % Skin Irrit.2; H315: 0,1 %  ¤ C < 1 % Eye Irrit. 2; H319: 0,1 %  ¤ C < 1 % 009-010-00-X fluoroboric acid ¦ % 240-898-3 16872-11-0 Skin Corr. 1B H314 GHS05 Dgr H314 Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 10 %  ¤ C < 25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % B 009-011-00-5 fluorosilicic acid ¦ % 241-034-8 16961-83-4 Skin Corr. 1B H314 GHS05 Dgr H314 B 009-012-00-0 alkali fluorosilicates(Na); [1] alkali fluorosilicates(K); [2] alkali fluorosilicates(NH4) [3] 240-934-8 [1] 240-896-2 [2] 240-968-3 [3] 16893-85-9 [1] 16871-90-2 [2] 16919-19-0 [3] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 * A 009-013-00-6 fluorosilicates, with the exception of those specified elsewhere in this Annex   Acute Tox. 4 * H302 GHS07 Wng H302 * A 009-014-00-1 lead hexafluorosilicate 247-278-1 25808-74-6 Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H332 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Dgr H360Df H332 H302 H373 ** H410 1 009-015-00-7 sulphuryl difluoride 220-281-5 2699-79-8 Press. Gas Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 H331 H373 ** H400 GHS04 GHS06 GHS08 GHS09 Dgr H331 H373 ** H400 U 009-016-00-2 trisodium hexafluoroaluminate [1] trisodium hexafluoroaluminate(cryolite) [2] 237-410-6 [1] 239-148-8 [2] 13775-53-6 [1] 15096-52-3 [2] STOT RE 1 Acute Tox. 4 Aquatic Chronic 2 H372 H332 H411 GHS07 GHS08 GHS09 Dgr H372 H332 H411 009-017-00-8 potassium mu-fluoro-bis(triethylaluminium) 400-040-2 12091-08-6 Flam. Sol. 1 Water-react. 1 Skin Corr. 1A Acute Tox. 4 * H228 H270 H314 H332 GHS02 GHS05 GHS07 Dgr H228 H270 H314 H332 EUH014 T 009-018-00-3 magnesium hexafluorosilicate 241-022-2 16949-65-8 Acute Tox. 3 * H301 GHS06 Dgr H301 * 011-001-00-0 sodium 231-132-9 7440-23-5 Water-react. 1 Skin Corr. 1B H260 H314 GHS02 GHS05 Dgr H260 H314 EUH014 011-002-00-6 sodium hydroxide; caustic soda 215-185-5 1310-73-2 Skin Corr. 1A H314 GHS05 Dgr H314 Skin Corr. 1A; H314: C  ¥ 5 % Skin Corr. 1B; H314 2 %  ¤ C < 5 % Skin Irrit. 2; H315: 0,5 %  ¤ C < 2 % Eye Irrit.2; H319: 0,5 %  ¤ C < 2 % 011-003-00-1 sodium peroxide 215-209-4 1313-60-6 Ox. Sol. 1 Skin Corr. 1A H271 H314 GHS03 GHS05 Dgr H271 H314 011-004-00-7 sodium azide 247-852-1 26628-22-8 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H300 H400 H410 GHS06 GHS09 Dgr H300 H400 H410 EUH032 011-005-00-2 sodium carbonate 207-838-8 497-19-8 Eye Irrit. 2 H319 GHS07 Wng H319 011-006-00-8 sodium cyanate 213-030-6 917-61-3 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 011-007-00-3 propoxycarbazone-sodium  181274-15-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 10 012-001-00-3 magnesium powder (pyrophoric) 231-104-6 7439-95-4 Water-react. 1 Pyr. Sol. 1 H260 H250 GHS02 Dgr H260 H250 T 012-002-00-9 magnesium, powder or turnings 231-104-6  Flam. Sol. 1 Water-react. 2 Self-heat. 1 H228 H261 H252 GHS02 Dgr H228 H261 H252 T 012-003-00-4 magnesium alkyls   Pyr. Liq. 1 Water-react. 1 Skin Corr. 1B H250 H260 H314 GHS02 GHS05 Dgr H250 H260 H314 EUH014 A 012-004-00-X aluminium-magnesium-carbonate-hydroxide-perchlorate-hydrate 422-150-1  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 013-001-00-6 aluminium powder (pyrophoric) 231-072-3 7429-90-5 Water-react. 2 Pyr. Sol. 1 H261 H250 GHS02 Dgr H261 H250 T 013-002-00-1 aluminium powder (stabilised) 231-072-3 7429-90-5 Water-react. 2 Flam. Sol. 1 H261 H228 GHS02 Dgr H261 H228 T 013-003-00-7 aluminium chloride, anhydrous 231-208-1 7446-70-0 Skin Corr. 1B H314 GHS05 Dgr H314 013-004-00-2 aluminium alkyls   Pyr. Liq. 1 Water-react. 1 Skin Corr. 1B H250 H260 H314 GHS02 GHS05 Dgr H250 H260 H314 EUH014 A 013-005-00-8 diethyl(ethyldimethylsilanolato) aluminium 401-160-8 55426-95-4 Water-react. 1 Pyr. Liq. 1 Skin Corr. 1A H260 H250 H314 GHS02 GHS05 Dgr H260 H250 H314 EUH014 013-006-00-3 (ethyl-3-oxobutanoato-O'1,O'3)(2-dimethylaminoethanolato)(1-methoxypropan-2-olato)aluminium(III), dimerised 402-370-2  Flam. Liq. 3 Eye Dam. 1 H226 H318 GHS02 GHS05 Dgr H226 H318 013-007-00-9 poly(oxo(2-butoxyethyl-3-oxobutanoato-O'1,O'3)aluminium) 403-430-0  Eye Dam. 1 H318 GHS05 Dgr H318 013-008-00-4 di-n-octylaluminium iodide 408-190-0 7585-14-0 Pyr. Liq. 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H250 H314 H400 H410 GHS02 GHS05 GHS09 Dgr H250 H314 H410 EUH014 013-009-00-X sodium (n-butyl)x(ethyl)y-1,5-dihydro)aluminate x = 0,5 y =1,5 418-720-2  Flam. Sol. 1 Water-react. 1 Pyr. Sol. 1 Acute Tox. 4 * Skin Corr. 1A H228 H260 H250 H332 H314 GHS02 GHS05 GHS07 Dgr H228 H260 H250 H332 H314 EUH014 T 013-010-00-5 hydroxy aluminium bis(2,4,8,10-tetra-tert-butyl-6-hydroxy-12H-dibenzo[d, g][1.3.2]dioxaphosphocin-6-oxide) 430-650-4 151841-65-5 Aquatic Chronic 2 H411 GHS09 H411 014-001-00-9 trichlorosilane 233-042-5 10025-78-2 Flam. Liq. 1 Pyr. Liq. 1 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H224 H250 H332 H302 H314 GHS02 GHS05 GHS07 Dgr H224 H250 H332 H302 H314 EUH014 EUH029 * STOT SE 3; H335: C  ¥ 1 % T 014-002-00-4 silicon tetrachloride 233-054-0 10026-04-7 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 EUH014 014-003-00-X dimethyldichlorosilane 200-901-0 75-78-5 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H225 H319 H335 H315 GHS02 GHS07 Dgr H225 H319 H335 H315 014-004-00-5 trichloro(methyl)silane; methyltrichlorosilane 200-902-6 75-79-6 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H225 H319 H335 H315 GHS02 GHS07 Dgr H225 H319 H335 H315 EUH014 Skin Irrit.2; H315: C  ¥ 1 % Eye Irrit. 2; H319: C  ¥ 1 % STOT SE 3; H335: C  ¥ 1 % 014-005-00-0 tetraethyl silicate; ethyl silicate 201-083-8 78-10-4 Flam. Liq. 3 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H226 H332 H319 H335 GHS02 GHS07 Wng H226 H332 H319 H335 014-006-00-6 bis(4-fluorophenyl)-methyl-(1,2,4-triazol-4-ylmethyl)silane hydrochloride 401-380-4  Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 014-007-00-1 triethoxyisobutylsilane 402-810-3 17980-47-1 Skin Irrit. 2 H315 GHS07 Wng H315 014-008-00-7 (chloromethyl)bis(4-fluorophenyl)methylsilane 401-200-4 85491-26-5 Aquatic Chronic 2 H411 GHS09 H411 014-009-00-2 isobutylisopropyldimethoxysilane 402-580-4 111439-76-0 Flam. Liq. 3 Acute Tox. 4 * Skin Irrit. 2 H226 H332 H315 GHS02 GHS07 Wng H226 H332 H315 014-010-00-8 disodium metasilicate 229-912-9 6834-92-0 Skin Corr. 1B STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 014-011-00-3 cyclohexyldimethoxymethylsilane 402-140-1 17865-32-6 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 014-012-00-9 bis(3-(trimethoxysilyl)propyl)amine 403-480-3  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 014-013-00-4 Ã ±-hydroxypoly(methyl-(3-(2,2,6,6-tetramethylpiperidin-4-yloxy)propyl)siloxane) 404-920-7  Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H312 H302 H314 H411 GHS05 GHS07 GHS09 Dgr H312 H302 H314 H411 014-014-00-X etacelasil (ISO); 6-(2-chloroethyl)-6-(2-methoxyethoxy)-2,5,7,10-tetraoxa-6-silaundecane 253-704-7 37894-46-5 Repr. 1B Acute Tox. 4 * STOT RE 2 * H360D *** H302 H373 ** GHS08 GHS07 Dgr H360D *** H302 H373 ** 014-015-00-5 Ã ±-trimethylsilanyl-Ã -trimethylsiloxypoly[oxy(methyl-3-(2-(2-methoxypropoxy)propoxy)propylsilanediyl]-co-oxy(dimethylsilane)) 406-420-4 69430-40-6 Aquatic Chronic 4 H413  H413 014-016-00-0 reaction mass of: 1,3-dihex-5-en-1-yl-1,1,3,3-tetramethyldisiloxane; 1,3-dihex-n-en-1-yl-1,1,3,3-tetramethyldisiloxane 406-490-6  Aquatic Chronic 2 H411 GHS09 H411 014-017-00-6 flusilazole (ISO); bis(4-fluorophenyl)(methyl)(1H-1,2,4-triazol-1-ylmethyl)silane  85509-19-9 Carc. 2 Repr. 1B Acute Tox. 4 * Aquatic Chronic 2 H351 H360D *** H302 H411 GHS08 GHS07 GHS09 Dgr H351 H360D *** H302 H411 014-018-00-1 octamethylcyclotetrasiloxane 209-136-7 556-67-2 Repr. 2 Aquatic Chronic 4 H361f *** H413 GHS08 Wng H361f *** H413 014-019-00-7 reaction mass of: 4-[[bis-(4-fluorophenyl)methylsilyl]methyl]-4H-1,2,4-triazole; 1-[[bis-(4-fluorophenyl)methylsilyl]methyl]-1H-1,2,4-triazole 403-250-2  Carc. 2 Repr. 1B Acute Tox. 4 * Aquatic Chronic 2 H351 H360D *** H302 H411 GHS08 GHS07 GHS09 Dgr H351 H360D *** H302 H411 014-020-00-2 bis(1,1-dimethyl-2-propynyloxy)dimethylsilane 414-960-7 53863-99-3 Acute Tox. 4 * H332 GHS07 Wng H332 014-021-00-8 tris(isopropenyloxy)phenyl silane 411-340-8 52301-18-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H400 H410 014-022-00-3 reaction product of: (2-hydroxy-4-(3-propenoxy)benzophenone and triethoxysilane) with (hydrolysis product of silica and methyltrimethoxysilane) 401-530-9  Flam. Sol. 1 STOT SE 1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H228 H370 ** H332 H312 H302 GHS02 GHS08 GHS07 Dgr H228 H370 ** H332 H312 H302 T 014-023-00-9 Ã ±, Ã -dihydroxypoly(hex-5-en-1-ylmethylsiloxane)hoxysilane with (hydrolysis product of silica and methyltrimethoxysilane)iazole 408-160-7 125613-45-8 Aquatic Chronic 2 H411 GHS09 H411 014-024-00-4 1-((3-(3-chloro-4-fluorophenyl)propyl)dimethylsilanyl)-4-ethoxybenzene 412-620-2 121626-74-2 Aquatic Chronic 2 H411 GHS09 H411 014-025-00-X 4-[3-(diethoxymethylsilylpropoxy)-2,2,6,6-tetramethyl]piperidine 411-400-3 102089-33-8 Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H302 H373 ** H315 H318 H412 GHS08 GHS05 GHS07 Dgr H302 H373 ** H315 H318 H412 014-026-00-5 dichloro-(3-(3-chloro-4-fluorophenyl)propyl)methylsilane 407-180-3 770722-36-6 Skin Corr. 1A H314 GHS05 Dgr H314 014-027-00-0 chloro(3-(3-chloro-4-fluorophenyl)propyl)dimethylsilane 410-270-5 770722-46-8 Skin Corr. 1A H314 GHS05 Dgr H314 014-028-00-6 Ã ±-[3-(1-oxoprop-2-enyl)l-1-oxypropyl]dimethoxysilyloxy-Ã -[3(1-oxoprop-2-enyl)-1-oxypropyl]dimethoxysilyl poly(dimethylsiloxane) 415-290-8 193159-06-7 Skin Sens. 1 H317 GHS07 Wng H317 014-029-00-1 O, O'-(ethenylmethylsilylene)di[(4-methylpentan-2-one)oxime] 421-870-1 156145-66-3 Repr. 2 Acute Tox. 4 * STOT RE 2 * H361f *** H302 H373 ** GHS08 GHS07 Wng H361f *** H302 H373 ** 014-030-00-7 [(dimethylsilylene)bis((1,2,3,3a,7a-Ã ·)-1H-inden-1-ylidene)dimethyl]hafnium 422-060-0 137390-08-0 Acute Tox. 2 * H300 GHS06 Dgr H300 014-031-00-2 bis(1-methylethyl)-dimethoxysilane 421-540-7 18230-61-0 Flam. Liq. 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H226 H315 H317 H412 GHS02 GHS07 Wng H226 H315 H317 H412 014-032-00-8 dicyclopentyldimethoxysilane 404-370-8 126990-35-0 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 014-033-00-3 2-methyl-3-(trimethoxysilyl)propyl-2-propenoate hydrolysis product with silica 419-030-4 125804-20-8 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 014-034-00-9 3-hexylheptamethyltrisiloxane 428-700-5 1873-90-1 Acute Tox. 4 * Aquatic Chronic 4 H332 H413 GHS07 Wng H332 H413 014-035-00-4 2-(3,4-epoxycyclohexyl)ethyltriethoxy silane 425-050-4 10217-34-2 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 014-036-00-X (4-ethoxyphenyl)(3-(4-fluoro-3-phenoxyphenyl)propyl)dimethylsilane 405-020-7 105024-66-6 Repr. 1B Aquatic Acute 1 Aquatic Chronic 1 H360F*** H400 H410 GHS08 GHS09 Dgr H360F*** H410 M=1000 014-037-00-5 2-butanone-O, O',O''-(phenylsilylidyne)trioxime 433-360-6 34036-80-1 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H373** H317 H412 GHS08 GHS07 Wng H373** H317 H412 014-038-00-0 S-(3-(triethoxysilyl)propyl)octanethioate 436-690-9 220727-26-4 Skin Sens. 1 H317 GHS07 Wng H317 014-039-00-6 (2,3-dimethylbut-2-yl)-trimethoxysilane 439-360-2 142877-45-0 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H315 H318 H412 GHS05 Dgr H315 H318 H412 014-041-00-7 N, N-bis(trimethylsilyl)aminopropylmethyldiethoxysilane 445-890-5 201290-01-9 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 014-042-00-2 reaction mass of: O,O',O'',O'''-silanetetrayl tetrakis(4-methyl-2-pentanone oxime) (3 stereoisomers) 423-010-0  Eye Dam. 1 H318 GHS05 Dgr H318 014-043-00-8 reaction product of amorphous silica (50-85 %), butyl (1-methylpropyl) magnesium (3-15 %), tetraethyl orthosilicate (5-15 %) and titanium tetrachloride (5-20 %) 432-200-2  STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H335 H315 H318 H412 GHS05 GHS07 Dgr H335 H315 H318 H412 014-044-00-3 3-[(4'-acetoxy-3'-methoxyphenyl) propyl]trimethoxysilane 433-050-0  Aquatic Chronic 2 H411 GHS09 H411 014-045-00-9 magnesium sodium fluoride silicate 442-650-1  STOT RE 2 * H373** GHS08 Wng H373** 015-001-00-1 white phosphorus 231-768-7 12185-10-3 Pyr. Sol. 1 Acute Tox. 2 * Acute Tox. 2 * Skin Corr. 1A Aquatic Acute 1 H250 H330 H300 H314 H400 GHS02 GHS06 GHS05 GHS09 Dgr H250 H330 H300 H314 H400 015-002-00-7 red phosphorus 231-768-7 7723-14-0 Flam. Sol. 1 Aquatic Chronic 3 H228 H412 GHS02 Dgr H228 H412 015-004-00-8 aluminium phosphide 244-088-0 20859-73-8 Water-react. 1 Acute Tox. 2 Acute Tox. 3 Acute Tox. 1 Aquatic Acute 1 H260 H300 H311 H330 H400 GHS02 GHS06 GHS09 Dgr H260 H300 H311 H330 H400 EUH029 EUH032 M = 100 015-005-00-3 magnesium phosphide; trimagnesium diphosphide 235-023-7 12057-74-8 Water-react. 1 Acute Tox. 2 Acute Tox. 3 Acute Tox. 1 Aquatic Acute 1 H260 H300 H311 H330 H400 GHS02 GHS06 GHS09 Dgr H260 H300 H311 H330 H400 EUH029 EUH032 M = 100 015-006-00-9 trizinc diphosphide; zinc phosphide 215-244-5 1314-84-7 Water-react. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H260 H300 H400 H410 GHS02 GHS06 GHS09 Dgr H260 H300 H410 EUH029 EUH032 M=100 T 015-007-00-4 phosphorus trichloride 231-749-3 7719-12-2 Acute Tox. 2 * Acute Tox. 2 * STOT RE 2 * Skin Corr. 1A H330 H300 H373 ** H314 GHS06 GHS08 GHS05 Dgr H330 H300 H373 ** H314 EUH014 EUH029 015-008-00-X phosphorus pentachloride 233-060-3 10026-13-8 Acute Tox. 2 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B H330 H302 H373 ** H314 GHS06 GHS08 GHS05 Dgr H330 H302 H373 ** H314 EUH014 EUH029 015-009-00-5 phosphoryl trichloride 233-046-7 10025-87-3 Acute Tox. 2 * STOT RE 1 Acute Tox. 4 * Skin Corr. 1A H330 H372 ** H302 H314 GHS06 GHS08 GHS05 Dgr H330 H372 ** H302 H314 EUH014 EUH029 015-010-00-0 phosphorus pentoxide 215-236-1 1314-56-3 Skin Corr. 1A H314 GHS05 Dgr H314 015-011-00-6 phosphoric acid . %, orthophosphoric acid . % 231-633-2 7664-38-2 Skin Corr. 1B H314 GHS05 Dgr H314 Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 10 %  ¤ C < 25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % B 015-012-00-1 tetraphosphorus trisulphide; phosphorus sesquisulphid 215-245-0 1314-85-8 Flam. Sol. 2 Water-react. 1 Acute Tox. 4 * Aquatic Acute 1 H228 H260 H302 H400 GHS02 GHS07 GHS09 Dgr H228 H260 H302 H400 T 015-013-00-7 triethyl phosphate 201-114-5 78-40-0 Acute Tox. 4 * H302 GHS07 Wng H302 015-014-00-2 tributyl phosphate 204-800-2 126-73-8 Carc. 2 Acute Tox. 4 * Skin Irrit. 2 H351 H302 H315 GHS08 GHS07 Wng H351 H302 H315 015-015-00-8 tricresyl phosphate (o-o-o-, o-o-m-, o-o-p-, o-m-m-, o-m-p-, o-p-p-); tritolyl phosphate (o-o-o-, o-o-m-, o-o-p-, o-m-m-, o-m-p-, o-p-p-); 201-103-5 78-30-8 STOT SE 1 Aquatic Chronic 2 H370 ** H411 GHS08 GHS09 Dgr H370 ** H411 STOT SE 1; H370: C  ¥ 1 % STOT SE 2; H371: 0,2 %  ¤ C < 1 % C 015-016-00-3 tricresyl phosphate (m-m-m-, m-m-p-, m-p-p-, p-p-p-); tritolyl phosphate (m-m-m-, m-m-p-, m-p-p-, p-p-p-); 201-105-6 78-32-0 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H312 H302 H411 GHS07 GHS09 Wng H312 H302 H411 * C 015-019-00-X dichlorvos (ISO); 2,2-dichlorovinyl dimethyl phosphate 200-547-7 62-73-7 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 H330 H311 H301 H317 H400 GHS06 GHS09 Dgr H330 H311 H301 H317 H400 M=1000 015-020-00-5 mevinphos (ISO); 2-methoxycarbonyl-1-methylvinyl dimethyl phosphate 232-095-1 7786-34-7 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 M = 10000 015-021-00-0 trichlorfon (ISO); dimethyl 2,2,2-trichloro-1-hydroxyethylphosphonate 200-149-3 52-68-6 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H400 H410 M = 1000 015-022-00-6 phosphamidon (ISO); 2-chloro-2-diethylcarbamoyl-1-methylvinyl dimethyl phosphate 236-116-5 13171-21-6 Muta. 2 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H341 H300 H311 H400 H410 GHS06 GHS08 GHS09 Dgr H341 H300 H311 H410 015-023-00-1 pyrazoxon; diethyl 3-methylpyrazol-5-yl phosphate  108-34-9 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * H330 H310 H300 GHS06 Dgr H330 H310 H300 015-024-00-7 triamiphos (ISO); 5-amino-3-phenyl-1,2,4-triazol-1-yl-N, N,N',N'-tetramethylphosphonic diamide  1031-47-6 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-025-00-2 TEPP (ISO); tetraethyl pyrophosphate 203-495-3 107-49-3 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 H310 H300 H400 GHS06 GHS09 Dgr H310 H300 H400 015-026-00-8 schradan (ISO); octamethylpyrophosphoramide 205-801-0 152-16-9 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-027-00-3 sulfotep (ISO); O, O,O, O-tetraethyl dithiopyrophosphate 222-995-2 3689-24-5 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 M = 1000 015-028-00-9 demeton-O (ISO); O,O-diethyl-O-2-ethylthioethyl phosphorothioate 206-053-8 298-03-3 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 H310 H300 H400 GHS06 GHS09 Dgr H310 H300 H400 015-029-00-4 demeton-S (ISO); diethyl-S-2-ethylthioethyl phosphorothioate 204-801-8 126-75-0 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-030-00-X demeton-O-methyl (ISO); O-2-ethylthioethyl O,O-dimethyl phosphorothioate 212-758-1 867-27-6 Acute Tox. 3 * H301 GHS06 Dgr H301 015-031-00-5 demeton-S-methyl (ISO); S-2-ethylthioethyl dimethyl phosphorothioate 213-052-6 919-86-8 Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H311 H301 H411 GHS06 GHS09 Dgr H311 H301 H411 015-032-00-0 prothoate (ISO); O,O-diethyl isopropylcarbamoylmethyl phosphorodithioate 218-893-2 2275-18-5 Acute Tox. 1 Acute Tox. 2 * Aquatic Chronic 3 H310 H300 H412 GHS06 Dgr H310 H300 H412 015-033-00-6 phorate (ISO); O,O-diethyl ethylthiomethyl phosphorodithioate 206-052-2 298-02-2 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 M = 1000 015-034-00-1 parathion (ISO); O,O-diethyl O-4-nitrophenyl phosphorothioate 200-271-7 56-38-2 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H311 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H300 H311 H372 ** H410 M = 100 015-035-00-7 parathion  methyl (ISO); O,O-dimethyl O-4-nitrophenyl phosphorothioate 206-050-1 298-00-0 Flam. Liq. 3 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H226 H330 H300 H311 H373 ** H400 H410 GHS02 GHS06 GHS08 GHS09 Dgr H226 H330 H300 H311 H373 ** H410 M = 100 015-036-00-2 O-ethyl O-4-nitrophenyl phenylphosphonothioate; EPN 218-276-8 2104-64-5 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 015-037-00-8 phenkapton (ISO); S-(2,5-dichlorophenylthiomethyl) O, O-diethyl phosphorodithioate 218-892-7 2275-14-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 015-038-00-3 coumaphos (ISO); O-3-chloro-4-methylcoumarin-7-yl O,O-diethyl phosphorothioate 200-285-3 56-72-4 Acute Tox. 2 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H300 H312 H400 H410 GHS06 GHS09 Dgr H300 H312 H410 015-039-00-9 azinphos-methyl (ISO); O,O-dimethyl-4-oxobenzotriazin-3-ylmethyl phosphorodithioate 201-676-1 86-50-0 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H311 H317 H400 H410 GHS06 GHS09 Dgr H330 H300 H311 H317 H410 015-040-00-4 diazinon (ISO); O,O-diethyl O-2-isopropyl-6-methylpyrimidin-4-yl phosphorothioate 206-373-8 333-41-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H400 H410 015-041-00-X malathion (ISO); 1,2-bis(ethoxycarbonyl)ethyl O, O-dimethyl phosphorodithioate; [containing  ¤ 0,03 % isomalathion] 204-497-7 121-75-5 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 M=1000 015-042-00-5 chlorthion O-(3-chloro-4-nitrophenyl) O, O-dimethyl phosphorothioate 207-902-5 500-28-7 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 M = 100 015-043-00-0 phosnichlor (ISO); O-4-chloro-3-nitrophenyl O, O-dimethyl phosphorothioate  5826-76-6 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H332 H312 H302 GHS07 Wng H332 H312 H302 015-044-00-6 carbophenothion (ISO); 4-chlorophenylthiomethyl O, O-diethyl phosphorodithioate 212-324-1 786-19-6 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 015-045-00-1 mecarbam (ISO); N-ethoxycarbonyl-N-methylcarbamoylmethyl O, O-diethyl phosphorodithioate 219-993-9 2595-54-2 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H400 H410 015-046-00-7 oxydemeton-methyl; S-2-(ethylsulphinyl)ethyl O,O-dimethyl phosphorothioate 206-110-7 301-12-2 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 H311 H301 H400 GHS06 GHS09 Dgr H311 H301 H400 015-047-00-2 ethion (ISO); O, O,O',O'-tetraethyl S, S'-methylenedi (phosphorodithioate); diethion 209-242-3 563-12-2 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H400 H410 GHS06 GHS09 Dgr H301 H312 H410 M = 10000 015-048-00-8 fenthion (ISO); O, O-dimethyl-O-(4-methylthion-m-tolyl) phosphorothioate 200-231-9 55-38-9 Muta. 2 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H331 H312 H302 H372** H400 H410 GHS06 GHS08 GHS09 Dgr H341 H331 H312 H302 H372** H410 M=100 015-049-00-3 endothion (ISO); S-5-methoxy-4-oxopyran-2-ylmethyl dimethyl phosphorothioate 220-472-3 2778-04-3 Acute Tox. 3 * Acute Tox. 3 * H311 H301 GHS06 Dgr H311 H301 015-050-00-9 thiometon (ISO); S-2-ethylthioethyl O,O-dimethyl phosphorodithioate 211-362-6 640-15-3 Acute Tox. 3 * Acute Tox. 4 * H301 H312 GHS06 Dgr H301 H312 015-051-00-4 dimethoate (ISO); O, O-dimethyl methylcarbamoylmethyl phosphorodithioate 200-480-3 60-51-5 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 015-052-00-X fenchlorphos (ISO); O, O-dimethyl O-2,4,5-trichlorophenyl phosphorothioate 206-082-6 299-84-3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 015-053-00-5 menazon (ISO); S-[(4,6-diamino-1,3,5-triazin-2-yl)methyl] O, O-dimethyl phosphorodithioate 201-123-4 78-57-9 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 015-054-00-0 fenitrothion (ISO); O, O-dimethyl O-4-nitro-m-tolyl phosphorothioate 204-524-2 122-14-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 015-055-00-6 naled (ISO); 1,2-dibromo-2,2-dichloroethyl dimethyl phosphate 206-098-3 300-76-5 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 H312 H302 H319 H315 H400 GHS07 GHS09 Wng H312 H302 H319 H315 H400 M = 1000 015-056-00-1 azinphos-ethyl (ISO); O,O-diethyl 4-oxobenzotriazin-3-ylmethyl phosphorodithioate 220-147-6 2642-71-9 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 M=100 015-057-00-7 formothion (ISO); N-formyl-N-methylcarbamoylmethyl O, O-dimethyl phosphorodithioate 219-818-6 2540-82-1 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 015-058-00-2 morphothion (ISO); O, O-dimethyl-S-(morpholinocarbonylmethyl) phosphorodithioate 205-628-0 144-41-2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 015-059-00-8 vamidothion (ISO); O,O-dimethyl S-2-(1-methylcarbamoylethylthio) ethyl phosphorothioate 218-894-8 2275-23-2 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 H301 H312 H400 GHS06 GHS09 Dgr H301 H312 H400 015-060-00-3 disulfoton (ISO); O,O-diethyl 2-ethylthioethyl phosphorodithioate 206-054-3 298-04-4 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 015-061-00-9 dimefox (ISO); tetramethylphosphorodiamidic fluoride 204-076-8 115-26-4 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-062-00-4 mipafox (ISO); N,N'-di-isopropylphosphorodiamidic fluoride 206-742-3 371-86-8 STOT SE 1 H370 ** GHS08 Dgr H370 ** 015-063-00-X dioxathion (ISO); 1,4-dioxan-2,3-diyl-O,O,O',O'-tetraethyl di(phosphorodithioate) 201-107-7 78-34-2 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H311 H400 H410 GHS06 GHS09 Dgr H330 H300 H311 H410 M = 1000 015-064-00-5 bromophos-ethyl (ISO); O-4-bromo-2,5-dichlorophenyl O,O-diethyl phosphorothioate 225-399-0 4824-78-6 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H400 H410 GHS06 GHS09 Dgr H301 H312 H410 015-065-00-0 S-[2-(ethylsulphinyl)ethyl] O,O-dimethyl phosphorodithioate  2703-37-9 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Chronic 2 H330 H310 H300 H411 GHS06 GHS09 Dgr H330 H310 H300 H411 015-066-00-6 omethoate (ISO); O, O-dimethyl S-methylcarbamoylmethyl phosphorothioate 214-197-8 1113-02-6 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 H301 H312 H400 GHS06 GHS09 Dgr H301 H312 H400 015-067-00-1 phosalone (ISO); S-(6-chloro-2-oxobenzoxazolin-3-ylmethyl) O, O-diethyl phosphorodithioate 218-996-2 2310-17-0 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H332 H312 H317 H400 H410 GHS06 GHS09 Dgr H301 H332 H312 H317 H410 M=1000 015-068-00-7 dichlofenthion (ISO); O 2,4-dichlorophenyl O,O-diethyl phosphorothioate 202-564-5 97-17-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H400 H410 015-069-00-2 methidathion (ISO); 2,3-dihydro-5-methoxy-2-oxo-1,3,4-thiadiazol-3-ylmethyl-O,O-dimethylphosphorodithioate 213-449-4 950-37-8 Acute Tox. 2 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H300 H312 H400 H410 GHS06 GHS09 Dgr H300 H312 H410 015-070-00-8 cyanthoate (ISO); S-(N-(1-cyano-1-methylethyl)carbamoylmethyl) O,O-diethyl phosphorothioate 223-099-4 3734-95-0 Acute Tox. 2 * Acute Tox. 3 * H300 H311 GHS06 Dgr H300 H311 015-071-00-3 chlorfenvinphos (ISO); 2-chloro-1-(2,4 dichlorophenyl)vinyl diethyl phosphate 207-432-0 470-90-6 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 015-072-00-9 monocrotophos (ISO); dimethyl-1-methyl-2-(methylcarbamoyl)vinyl phosphate 230-042-7 6923-22-4 Muta. 2 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H341 H330 H300 H311 H400 H410 GHS06 GHS08 GHS09 Dgr H341 H330 H300 H311 H410 015-073-00-4 dicrotophos (ISO); (Z)-2-dimethylcarbamoyl-1-methylvinyl dimethyl phosphate 205-494-3 141-66-2 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 015-074-00-X crufomate (ISO); 4-tert-butyl-2-chlorophenyl methyl methylphosphoramidate 206-083-1 299-86-5 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 015-075-00-5 S-[2-(isopropylsulphinyl)ethyl] O,O-dimethyl phosphorothioate  2635-50-9 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 015-076-00-0 potasan; O, O-diethyl O-(4-methylcoumarin-7-yl) phosphorothioate  299-45-6 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 M = 1000 015-077-00-6 2,2-dichlorovinyl 2-ethylsulphinylethyl methyl phosphate  7076-53-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 015-078-00-1 demeton-S-methylsulphon(ISO); S-2-ethylsulphonylethyl dimethyl phosphorothioate 241-109-5 17040-19-6 Acute Tox. 3 * Acute Tox. 4 * Aquatic Chronic 2 H301 H312 H411 GHS06 GHS09 Dgr H301 H312 H411 015-079-00-7 acephate (ISO); O, S-dimethyl acetylphosphoramidothioate 250-241-2 30560-19-1 Acute Tox. 4 * H302 GHS07 Wng H302 015-080-00-2 amidithion (ISO); 2-methoxyethylcarbamoylmethyl O,O-dimethyl phosphorodithioate  919-76-6 Acute Tox. 4 * H302 GHS07 Wng H302 015-081-00-8 O,O,O',O'-tetrapropyl dithiopyrophosphate 221-817-0 3244-90-4 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 015-082-00-3 azothoate (ISO); O-4-(4-chlorophenylazo)phenyl O,O-dimethyl phosphorothioate 227-419-3 5834-96-8 Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 015-083-00-9 bensulide (ISO); O, O-diisopropyl 2-phenylsulphonylaminoethyl phosphorodithioate 212-010-4 741-58-2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 015-084-00-4 chlorpyrifos (ISO); O,O-diethyl O-3,5,6-trichloro-2-pyridyl phosphorothioate 220-864-4 2921-88-2 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H400 H410 M = 10000 015-085-00-X chlorphonium chloride (ISO); tributyl (2,4-dichlorobenzyl) phosphonium chloride 204-105-4 115-78-6 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H301 H312 H319 H315 GHS06 Dgr H301 H312 H319 H315 015-086-00-5 coumithoate (ISO); O,O-diethyl O-7,8,9,10-tetrahydro-6-oxo-benzo(c)chromen-3-yl phosphorothioate  572-48-5 Acute Tox. 3 * H301 GHS06 Dgr H301 015-087-00-0 cyanophos (ISO); O-4-cyanophenyl O,O-dimethyl phosphorothioate 220-130-3 2636-26-2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 015-088-00-6 dialifos (ISO); 2-chloro-1-phthalimidoethyl O,O-diethyl phosphorodithioate 233-689-3 10311-84-9 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H400 H410 015-089-00-1 ethoate-methyl (ISO); ethylcarbamoylmethyl O,O-dimethyl phosphorodithioate 204-121-1 116-01-8 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 015-090-00-7 fensulfothion (ISO); O,O-diethyl O-4-methylsulfinylphenyl phosphorothioate 204-114-3 115-90-2 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 015-091-00-2 fonofos (ISO); O-ethyl phenyl ethylphosphonodithioate 213-408-0 944-22-9 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 015-092-00-8 phosacetim (ISO); O,O-bis(4-chlorophenyl) N-acetimidoylphosphoramidothioate 223-874-7 4104-14-7 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 015-093-00-3 leptophos (ISO); O-4-bromo-2,5-dichlorophenyl O-methyl phenylphosphorothioate 244-472-8 21609-90-5 Acute Tox. 3 * STOT SE 1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H370 ** H312 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H370 ** H312 H410 015-094-00-9 mephosfolan (ISO); diethyl 4-methyl-1,3-dithiolan-2-ylidenephosphoramidate 213-447-3 950-10-7 Acute Tox. 1 Acute Tox. 2 * Aquatic Chronic 2 H310 H300 H411 GHS06 GHS09 Dgr H310 H300 H411 015-095-00-4 methamidophos (ISO); O,S-dimethyl phosphoramidothioate 233-606-0 10265-92-6 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 H330 H300 H311 H400 GHS06 GHS09 Dgr H330 H300 H311 H400 015-096-00-X oxydisulfoton (ISO); O, O-diethyl S-2-ethylsulphinylethyl phosphorodithioate 219-679-1 2497-07-6 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 M = 10 015-097-00-5 phenthoate (ISO); ethyl 2-(dimethoxyphosphinothioylthio)-2-phenylacetate 219-997-0 2597-03-7 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 M = 100 015-098-00-0 trichloronate (ISO); O-ethyl O-2,4,5-trichlorophenyl ethylphosphonothioate 206-326-1 327-98-0 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 015-099-00-6 pirimiphos-ethyl (ISO); O, O-diethyl O-2-diethylamino-6-methylpyrimidin-4-yl phosphorothioate 245-704-0 23505-41-1 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H400 H410 GHS06 GHS09 Dgr H301 H312 H410 015-100-00-X phoxim (ISO); Ã ±-(diethoxyphosphinothioylimino) phenylacetonitrile 238-887-3 14816-18-3 Repr. 2 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f*** H302 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361f*** H302 H317 H410 M=1000 015-101-00-5 phosmet (ISO); O, O-dimethyl phthalimidomethyl S-phosphorodithioate 211-987-4 732-11-6 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 M = 100 015-102-00-0 tris(2-chloroethyl)phosphate 204-118-5 115-96-8 Carc. 2 Repr. 1B Acute Tox. 4 * Aquatic Chronic 2 H351 H360F*** H302 H411 GHS08 GHS07 GHS09 Dgr H351 H360F*** H302 H411 015-103-00-6 phosphorus tribromide 232-178-2 7789-60-8 Skin Corr. 1B STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 EUH014 015-104-00-1 diphosphorus pentasulphide; phosphorus pentasulphide 215-242-4 1314-80-3 Flam. Sol. 1 Water-react. 1 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H228 H260 H332 H302 H400 GHS02 GHS07 GHS09 Dgr H228 H260 H332 H302 H400 EUH029 T 015-105-00-7 triphenyl phosphite 202-908-4 101-02-0 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 Skin Irrit. 2; H315: C  ¥ 5 % Eye Irrit. 2; H319: C  ¥ 5 % 015-106-00-2 hexamethylphosphoric triamide; hexamethylphosphoramide 211-653-8 680-31-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 Carc. 1B; H350: C  ¥ 0,01 % 015-107-00-8 ethoprophos (ISO); ethyl-S,S-dipropyl phosphorodithioate 236-152-1 13194-48-4 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H301 H317 H400 H410 GHS06 GHS09 Dgr H330 H310 H301 H317 H410 015-108-00-3 bromophos (ISO); O-4-bromo-2,5-dichlorophenyl O,O-dimethyl phosphorothioate 218-277-3 2104-96-3 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M = 100 015-109-00-9 crotoxyphos (ISO); 1-phenylethyl 3-(dimethoxyphosphinyloxy) isocrotonate 231-720-5 7700-17-6 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 M = 10 015-110-00-4 cyanofenphos (ISO); O-4-cyanophenyl O-ethyl phenylphosphonothioate  13067-93-1 Acute Tox. 3 * STOT SE 1 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 2 H301 H370 ** H312 H319 H411 GHS06 GHS08 GHS09 Dgr H301 H370 ** H312 H319 H411 015-111-00-X phosfolan (ISO); diethyl 1,3-dithiolan-2-ylidenephosphoramidate 213-423-2 947-02-4 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-112-00-5 thionazin (ISO); O,O-diethyl O-pyrazin-2-yl phosphorothioate; 206-049-6 297-97-2 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-113-00-0 tolclofos-methyl (ISO); O-(2,6-dichloro-p-tolyl)-O,O-dimethyl thiophosphate 260-515-3 57018-04-9 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 015-114-00-6 chlormephos (ISO); S-chloromethyl O,O-diethyl phosphorodithioate 246-538-1 24934-91-6 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 M = 10 015-115-00-1 chlorthiophos (ISO); [isomeric reaction mass in which O-2,5-dichlorophenyl-4-methylthiophenyl O, O-diethyl phosphorothioate predominates] 244-663-6 21923-23-9 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 M = 1000 015-116-00-7 demephion-O (ISO); O, O-dimethyl O-2-methylthioethyl phosphorothioate 211-666-9 682-80-4 Acute Tox. 2 * Acute Tox. 3 * H300 H311 GHS06 Dgr H300 H311 015-117-00-2 demephion-S (ISO); O, O-dimethyl S-2-methylthioethyl phosphorothioate 219-971-9 2587-90-8 Acute Tox. 2 * Acute Tox. 3 * H300 H311 GHS06 Dgr H300 H311 015-118-00-8 demeton  8065-48-3 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 H310 H300 H400 GHS06 GHS09 Dgr H310 H300 H400 015-119-00-3 dimethyl 4-(methylthio)phenyl phosphate  3254-63-5 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-120-00-9 ditalimfos (ISO); O, O-diethyl phthalimidophosphonothioate 225-875-8 5131-24-8 Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 015-121-00-4 edifenphos (ISO); O-ethyl S, S-diphenyl phosphorodithioate 241-178-1 17109-49-8 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H312 H317 H400 H410 GHS06 GHS09 Dgr H331 H301 H312 H317 H410 015-122-00-X etrimfos (ISO); O-6-ethoxy-2-ethylpyrimidin-4-yl O, O-dimethylphosphorothioate 253-855-9 38260-54-7 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M = 10 015-123-00-5 fenamiphos (ISO); ethyl-4-methylthio-m-tolyl isopropyl phosphoramidate 244-848-1 22224-92-6 Acute Tox. 2 Acute Tox. 2 Acute Tox. 2 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H300 H310 H330 H319 H400 H410 GHS06 GHS09 Dgr H300 H310 H330 H319 H410 M = 100 M = 100 015-124-00-0 fosthietan (ISO); diethyl 1,3-dithietan-2-ylidenephosphoramidate 244-437-7 21548-32-3 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 015-125-00-6 glyphosine (ISO); N,N-bis(phosphonomethyl)glycine 219-468-4 2439-99-8 Eye Dam. 1 H318 GHS05 Dgr H318 015-126-00-1 heptenophos (ISO); 7-chlorobicyclo(3.2.0)hepta-2,6-dien-6-yl dimethyl phosphate 245-737-0 23560-59-0 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 M = 100 015-127-00-7 iprobenfos(ISO); S-benzyl diisopropyl phosphorothioate 247-449-0 26087-47-8 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 015-128-00-2 IPSP; S-ethylsulphinylmethyl O,O-diisopropylphosphorodithioate  5827-05-4 Acute Tox. 1 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H310 H301 H400 H410 GHS06 GHS09 Dgr H310 H301 H410 M = 100 015-129-00-8 isofenphos (ISO); O-ethyl O-2-isopropoxycarbonylphenyl-isopropylphosphoramidothioate 246-814-1 25311-71-1 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 M = 100 015-130-00-3 isothioate (ISO); S-2-isopropylthioethyl O,O-dimethyl phosphorodithioate;  36614-38-7 Acute Tox. 3 * Acute Tox. 3 * H311 H301 GHS06 Dgr H311 H301 015-131-00-9 isoxathion (ISO); O,O-diethyl O-5-phenylisoxazol-3-ylphosphorothioate 242-624-8 18854-01-8 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 015-132-00-4 S-(chlorophenylthiomethyl) O,O-dimethylphosphorodithioate; methylcarbophenothione  953-17-3 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 M = 1000 015-133-00-X piperophos (ISO); S-2-methylpiperidinocarbonylmethyl-O, O-dipropyl phosphorodithioate  24151-93-7 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M = 10 015-134-00-5 pirimiphos-methyl (ISO); O-(2-diethylamino-6-methylpyrimidin-4-yl) O, O-dimethyl phosphorothioate 249-528-5 29232-93-7 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 015-135-00-0 profenofos (ISO)O-(4-bromo-2-chlorophenyl) O-ethyl S-propyl phosphorothioate; 255-255-2 41198-08-7 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 M = 1000 015-136-00-6 trans-isopropyl-3-[[(ethylamino)methoxyfosfinothioyl]oxy]crotonate; isopropyl 3-[[(ethylamino)methoxyphosphinothioyl]oxy]isocrotonate; propetamphos (ISO) 250-517-2 31218-83-4 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 M = 100 015-137-00-1 pyrazophos (ISO); O, O-diethyl O-(6-ethoxycarbonyl-5-methylpyrazolo[2,3-a]pyrimidin-2-yl) phosphorothioate 236-656-1 13457-18-6 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H400 H410 GHS07 GHS09 Wng H332 H302 H410 015-138-00-7 quinalphos (ISO); O, O-diethyl-O-quinoxalin-2-yl phosphorothioate 237-031-6 13593-03-8 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H400 H410 GHS06 GHS09 Dgr H301 H312 H410 M = 1000 015-139-00-2 terbufos (ISO); S-tert-butylthiomethyl O, O-diethylphosphorodithioate; 235-963-8 13071-79-9 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 M = 1000 015-140-00-8 triazophos (ISO); O, O-diethyl-O-1-phenyl-1H-1,2,4-triazol-3-yl phosphorothioate 245-986-5 24017-47-8 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H312 H400 H410 GHS06 GHS09 Dgr H331 H301 H312 H410 M=100 015-141-00-3 ethylenediammonium O, O-bis(octyl) phosphorodithioate, mixed isomers 400-520-1  Skin Corr. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H314 H302 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H302 H410 015-142-00-9 butyl (dialkyloxy(dibutoxyphosphoryloxy))titanium (trialkyloxy)titanium phosphate 401-100-0  Flam. Liq. 2 Eye Irrit. 2 Aquatic Chronic 2 H225 H319 H411 GHS02 GHS07 GHS09 Dgr H225 H319 H411 T 015-143-00-4 reaction mass of 2-chloroethyl chloropropyl 2-chloroethylphosphonate, reaction mass of isomers and 2-chloroethyl chloropropyl 2-chloropropylphosphonate, reaction mass of isomers 401-740-0  Acute Tox. 4 * H302 GHS07 Wng H302 015-144-00-X reaction mass of pentyl methylphosphinate and 2-methylbutyl methylphosphinate 402-090-0 87025-52-3 Skin Corr. 1B H314 GHS05 Dgr H314 015-145-00-5 reaction mass of copper(I) O, O-diisopropyl phosphorodithioate and copper(I) O-isopropyl O-(4-methylpent-2-yl) phosphorodithioate and copper(I) O, O-bis(4-methylpent-2-yl) phosphorodithioate 401-520-4  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 015-146-00-0 S-(tricyclo(5.2.1.0 2,6)deca-3-en-8(or 9)-yl O-(isopropyl or isobutyl or 2-ethylhexyl) O-(isopropyl or isobutyl or 2-ethylhexyl) phosphorodithioate 401-850-9  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 015-147-00-6 reaction mass of C12-14-tert-alkylammonium diphenyl phosphorothioate and dinonyl sulphide (or disulphide) 400-930-0  Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H315 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H411 015-148-00-1 2-(diphosphonomethyl)succinic acid 403-070-4 51395-42-7 Skin Corr. 1B Skin Sens. 1 H314 H317 GHS05 GHS07 Dgr H314 H317 015-149-00-7 reaction mass of: hexyldioctylphosphineoxide; dihexyloctylphosphineoxide; trioctylphosphineoxide 403-470-9  Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 015-150-00-2 (2-(1,3-dioxolan-2-yl)ethyl)triphenylphosphonium bromide 404-940-6 86608-70-0 Acute Tox. 4 * Eye Dam. 1 STOT RE 2 * Aquatic Chronic 3 H302 H318 H373 ** H412 GHS08 GHS05 GHS07 Dgr H302 H318 H373 ** H412 015-151-00-8 tris(isopropyl/tert-butylphenyl)phosphate 405-010-2  Aquatic Chronic 2 H411 GHS09 H411 015-152-00-3 dioxabenzofos (ISO); 2-methoxy-4H-1,3,2-benzodioxaphosphorin 2-sulphide 223-292-3 3811-49-2 Acute Tox. 3 * Acute Tox. 3 * STOT SE 1 Aquatic Chronic 2 H311 H301 H370 ** H411 GHS06 GHS08 GHS09 Dgr H311 H301 H370 ** H411 015-153-00-9 isazofos (ISO); O-(5-chloro-1-isopropyl-1,2,4-triazol-3-yl) O, O-diethyl phosphorothioate 255-863-8 42509-80-8 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H311 H301 H373 ** H317 H400 H410 GHS06 GHS08 GHS09 Dgr H330 H311 H301 H373 ** H317 H410 015-154-00-4 ethephon; 2-chloroethylphosphonic acid 240-718-3 16672-87-0 Acute Tox. 3 Acute Tox. 4 Acute Tox. 4 Skin Corr. 1C Aquatic Chronic 2 H311 H332 H302 H314 H411 GHS06 GHS05 GHS09 Dgr H311 H332 H302 H314 H411 EUH071 015-155-00-X glufosinate ammonium (ISO); ammonium 2-amino-4-(hydroxymethylphosphinyl)butyrate 278-636-5 77182-82-2 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * H360Fd H332 H312 H302 H373** GHS08 GHS07 Dgr H360Fd H332 H312 H302 H373** 015-156-00-5 methyl 3-[(dimethoxyphosphinothioyl)oxy]methacrylate; [1] methacrifos (ISO); methyl (E)-3-[(dimethoxyphosphinothioyl)oxy]methacrylate [2] 250-366-9 [1]-[2] 30864-28-9 [1] 62610-77-9 [2] Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 015-157-00-0 phosphonic acid; [1] phosphorous acid [2] 237-066-7 [1] 233-663-1 [2] 13598-36-2 [1] 10294-56-1 [2] Acute Tox. 4 * Skin Corr. 1A H302 H314 GHS05 GHS07 Dgr H302 H314 015-158-00-6 (Ã ·-cyclopentadienyl)(Ã ·-cumenyl)iron(1+)hexafluorophosphate(1-) 402-340-9 32760-80-8 Aquatic Chronic 3 H412  H412 015-159-00-1 hydroxyphosphonoacetic acid 405-710-8 23783-26-8 Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 H302 H373 ** H314 H317 GHS08 GHS05 GHS07 Dgr H302 H373 ** H314 H317 015-160-00-7 vanadyl pyrophosphate 406-260-5 58834-75-6 Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H319 H317 H412 GHS07 Wng H319 H317 H412 015-161-00-2 divanadyl pyrophosphate 407-130-0 65232-89-5 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 015-162-00-8 vanadium(IV) oxide hydrogen phosphate hemihydrate, lithium, zinc, molybdenum, iron and chlorine-doped 407-350-7  Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Aquatic Chronic 2 H332 H373 ** H318 H411 GHS08 GHS05 GHS07 GHS09 Dgr H332 H373 ** H318 H411 015-163-00-3 bis(2,6-dimethoxybenzoyl)-2,4,4-trimethylpentylphosphinoxide 412-010-6 145052-34-2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 015-164-00-9 calcium P, P'-(1-hydroxyethylene)bis(hydrogen phosphonate)dihydrate 400-480-5 36669-85-9 Aquatic Chronic 3 H412  H412 015-165-00-4 reaction mass of: thiobis(4,1-phenylene)-S, S,S',S'-tetraphenyldisulfonium bishexafluorophosphate; diphenyl(4-phenylthiophenyl)sulfonium hexafluorophosphate 404-986-7  Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 015-166-00-X 3,9-bis(2,6-di-tert-butyl-4-methylphenoxy)-2,4,8,10-tetraoxa-3,9-diphosphaspiro[5.5]undecane 410-290-4 80693-00-1 Aquatic Chronic 4 H413  H413 015-167-00-5 3-(hydroxyphenylphosphinyl)propanoic acid 411-200-6 14657-64-8 Eye Dam. 1 H318 GHS05 Dgr H318 015-168-00-0 fosthiazate (ISO); (RS)-S-sec-butyl-O-ethyl-2-oxo-1,3-thiazolidin-3-ylphosphonothioate  98886-44-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H312 H317 H400 H410 GHS06 GHS09 Dgr H331 H301 H312 H317 H410 EUH070 015-169-00-6 tributyltetradecylphosphonium tetrafluoroborate 413-520-1  Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H314 H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H302 H373 ** H314 H317 H410 015-170-00-1 reaction mass of: di-(1-octane-N, N,N-trimethylammonium) octylphosphate; 1-octane-N, N,N-trimethylammonium di-octylphosphate; 1-octane-N, N,N-trimethylammonium octylphosphate 407-490-9  Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 015-171-00-7 O, O,O-tris(2(or 4)-C 9-10-isoalkylphenyl) phosphorothioate 406-940-1  Aquatic Chronic 2 H411 GHS09 H411 015-172-00-2 reaction mass of: bis(isotridecylammonium)mono(di-(4-methylpent-2-yloxy)thiophosphorothionylisopropyl)phosphate; isotridecylammonium bis(di-(4-methylpent-2-yloxy)thiophosphorothionylisopropyl)phosphate 406-240-6  Flam. Liq. 3 Skin Corr. 1B Aquatic Chronic 2 H226 H314 H411 GHS02 GHS05 GHS09 Dgr H226 H314 H411 015-173-00-8 methyl [2-(1,1-dimethylethyl)-6-methoxypyrimidin-4-yl]ethylphosphonothioate 414-080-3 117291-73-3 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 015-174-00-3 1-chloro-N,N-diethyl-1,1-diphenyl-1-(phenylmethyl)phosphoramine 411-370-1 82857-68-9 Acute Tox. 3 * Eye Dam. 1 Aquatic Chronic 2 H301 H318 H411 GHS06 GHS05 GHS09 Dgr H301 H318 H411 015-175-00-9 tert-butyl (triphenylphosphoranylidene) acetate 412-880-7 35000-38-5 Acute Tox. 3 * STOT RE 2 * Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H301 H373 ** H319 H317 H411 GHS06 GHS08 GHS09 Dgr H301 H373 ** H319 H317 H411 015-176-00-4 P, P,P',P'-tetrakis-(o-methoxyphenyl)propane-1,3-diphosphine 413-430-2 116163-96-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 015-177-00-X ((4-phenylbutyl)hydroxyphosphoryl)acetic acid 412-170-7 83623-61-4 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H373 ** H318 H317 GHS08 GHS05 Dgr H373 ** H318 H317 015-178-00-5 (R)-Ã ±-phenylethylammonium(-)-(1R, 2S)-(1,2-epoxypropyl)phosphonate monohydrate 418-570-8 25383-07-7 Repr. 2 Aquatic Chronic 2 H361f *** H411 GHS08 GHS09 Wng H361f *** H411 015-179-00-0 UVCB condensation product of: tetrakis-hydroxymethylphosphonium chloride, urea and distilled hydrogenated C16-18 tallow alkylamine 422-720-8 166242-53-1 Carc. 2 Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H373 ** H314 H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H351 H302 H373 ** H314 H317 H410 015-180-00-6 [R-(R*,S*)]-[[2-methyl-1-(1-oxopropoxy)propoxy]-(4-phenylbutyl)phosphinyl] acetic acid, (-)-cinchonidine (1:1) salt 415-820-8 137590-32-0 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 015-181-00-1 phosphine 232-260-8 7803-51-2 Flam. Gas 1 Press. Gas Acute Tox. 2 * Skin Corr. 1B Aquatic Acute 1 H220 H330 H314 H400 GHS02 GHS04 GHS06 GHS05 GHS09 Dgr H220 H330 H314 H400 U 015-182-00-7 tetrapropan-2-yl (dichloromethanediyl)bis(phosphonate) 430-630-5 10596-22-2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H302 H319 H317 GHS07 Wng H302 H319 H317 015-183-00-2 (1-hydroxydodecylidene)diphosphonic acid 425-230-2 16610-63-2 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 015-184-00-8 salts of glyphosate, with the exception of those specified elsewhere in this Annex   Aquatic Chronic 2 H411 GHS09 H411 A 015-186-00-9 chlorpyrifos-methyl (ISO) O, O-dimethyl O-3,5,6-trichloro-2-pyridyl phosphorothioate 227-011-5 5598-13-0 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M = 10000 015-187-00-4 reaction mass of: tetrasodium(((2-hydroxyethyl)imino)bis(methylene))bisphosphonate, N-oxide; trisodium ((tetrahydro-2-hydroxy-4H-1,4,2-oxazaphosphorin-4-yl)-methyl)phosphonate, N-oxide, P-oxide 417-540-1  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 015-189-00-5 phenyl bis(2,4,6-trimethylbenzoyl)-phosphine oxide 423-340-5 162881-26-7 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 015-190-00-0 bis(2,4-dicumylphenyl)neopentyl diphosphite; 3,9-bis[2,4-bis(1-methyl-1-phenylethyl)phenoxy]-2,4,8,10-tetraoxa-3,9-diphosphaspiro[5.5]undecane 421-920-2 154862-43-8 Aquatic Chronic 4 H413  H413 015-191-00-6 dodecyldiphenyl phosphate 431-760-5 27460-02-2 Skin Irrit. 2 Aquatic Chronic 3 H315 H412 GHS07 Wng H315 H412 015-192-00-1 tetrakis(2,6-dimethylphenyl)-m-phenylene biphosphate 432-770-2 139189-30-3 Skin Sens. 1 H317 GHS07 Wng H317 015-193-00-7 triphenyl(phenylmethyl)phosphonium 1,1,2,2,3,3,4,4,4-nonafluoro-N-methyl-1-butanesulfonamide (1:1) 442-960-7 332350-93-3 Acute Tox. 3 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H318 H400 H410 GHS05 GHS06 GHS09 Dgr H301 H318 H410 015-194-00-2 tetrabutyl-phosphonium nonafluoro-butane-1-sulfonate 444-440-5 220689-12-3 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 015-195-00-8 reaction mass of: potassium o-toluenephosphonate; potassium m-toluenephosphonate; potassium p-toluenephosphonate 433-860-4  Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H319 H317 H412 GHS07 Wng H319 H317 H412 015-196-00-3 reaction mass of: dimethyl (2-(hydroxymethylcarbamoyl)ethyl)phosphonate; diethyl (2-(hydroxymethylcarbamoyl)ethyl)phosphonate; methyl ethyl (2-(hydroxymethylcarbamoyl)ethyl)phosphonate 435-960-3  Carc. 1B Muta. 1B Skin Sens. 1 H350 H340 H317 GHS08 GHS07 Dgr H350 H340 H317 015-197-00-9 bis(2,4,4-trimethylpentyl)dithiophosphonic acid 420-160-9 107667-02-7 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H226 H331 H302 H314 H411 GHS02 GHS06 GHS05 GHS09 Dgr H226 H331 H302 H314 H411 015-198-00-4 (4-phenylbutyl)phosphinic acid 420-450-5 86552-32-1 Carc. 2 Eye Dam. 1 H351 H318 GHS05 GHS08 Dgr H351 H318 015-199-00-X tris[2-chloro-1-chloromethyl)ethyl] phosphate 237-159-2 13674-87-8 Carc. 2 H351 GSH08 Wng H351 015-200-00-3 indium phosphide 244-959-5 22398-80-7 Carc. 1B Repr. 2 STOT RE 1 H350 H361f H372 (lungs) GHS08 Dgr H350 H361f H372 (lungs) STOT RE 1; H372: C  ¥0,1 % Carc 1B; H350: C  ¥0,01 % STOT RE 2; H373: 0,01 %  ¤ C < 0,1 % 015-201-00-9 trixylyl phosphate 246-677-8 25155-23-1 Repr. 1B H360F GHS08 Dgr H360F 015-202-00-4 tris(nonylphenyl) phosphite 247-759-6 26523-78-4 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 015-203-00-X diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide 278-355-8 75980-60-8 Repr. 2 H361f (causing atrophy of the testes) GHS08 Wng H361f (causing atrophy of the testes) 016-001-00-4 hydrogen sulphide 231-977-3 7783-06-4 Flam. Gas 1 Press. Gas Acute Tox. 2 * Aquatic Acute 1 H220 H330 H400 GHS02 GHS04 GHS06 GHS09 Dgr H220 H330 H400 U 016-002-00-X barium sulphide 244-214-4 21109-95-5 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H332 H302 H400 GHS07 GHS09 Wng H332 H302 H400 EUH031 016-003-00-5 barium polysulphides 256-814-3 50864-67-0 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H319 H335 H315 H400 GHS07 GHS09 Wng H319 H335 H315 H400 EUH031 016-004-00-0 calcium sulphide 243-873-5 20548-54-3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H319 H335 H315 H400 GHS07 GHS09 Wng H319 H335 H315 H400 EUH031 016-005-00-6 calcium polysulphides 215-709-2 1344-81-6 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H319 H335 H315 H400 GHS07 GHS09 Wng H319 H335 H315 H400 EUH031 016-006-00-1 dipotassium sulphide; potassium sulphide 215-197-0 1312-73-8 Skin Corr. 1B Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 EUH031 016-007-00-7 potassium polysulphides 253-390-1 37199-66-9 Skin Corr. 1B Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 EUH031 016-008-00-2 ammonium polysulphides 232-989-1 9080-17-5 Skin Corr. 1B Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 EUH031 EUH031: C  ¥1 % 016-009-00-8 disodium sulfide; sodium sulfide 215-211-5 1313-82-2 Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 H311 H302 H314 H400 GHS06 GHS05 GHS09 Dgr H311 H302 H314 H400 016-010-00-3 sodium polysulphides 215-686-9 1344-08-7 Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 H301 H314 H400 GHS06 GHS05 GHS09 Dgr H301 H314 H400 EUH031 016-011-00-9 sulphur dioxide 231-195-2 7446-09-5 Press. Gas Acute Tox. 3 * Skin Corr. 1B H331 H314 GHS04 GHS06 GHS05 Dgr H331 H314 * U5 016-012-00-4 disulphur dichloride; sulfur monochloride 233-036-2 10025-67-9 Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1A Aquatic Acute 1 H301 H332 H314 H400 GHS06 GHS05 GHS09 Dgr H301 H332 H314 H400 EUH014 EUH029 STOT SE 3; H335: C  ¥ 1 % 016-013-00-X sulphur dichloride 234-129-0 10545-99-0 Skin Corr. 1B STOT SE 3 Aquatic Acute 1 H314 H335 H400 GHS05 GHS07 GHS09 Dgr H314 H335 H400 EUH014 STOT SE 3; H335: C  ¥ 5 % 016-014-00-5 sulphur tetrachloride  13451-08-6 Skin Corr. 1B Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 EUH014 STOT SE 3; H335: C  ¥ 5 % 016-015-00-0 thionyl dichloride; thionyl chloride 231-748-8 7719-09-7 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H332 H302 H314 GHS05 GHS07 Dgr H332 H302 H314 EUH014 EUH029 STOT SE 3; H335: C  ¥ 1 % 016-016-00-6 sulphuryl chloride 232-245-6 7791-25-5 Skin Corr. 1B STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 EUH014 016-017-00-1 chlorosulphonic acid 232-234-6 7790-94-5 Skin Corr. 1A STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 EUH014 016-018-00-7 fluorosulphonic acid 232-149-4 7789-21-1 Acute Tox. 4 * Skin Corr. 1A H332 H314 GHS05 GHS07 Dgr H332 H314 016-019-00-2 oleum ¦ % SO3   Skin Corr. 1A STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 EUH014 B 016-020-00-8 sulphuric acid ¦ % 231-639-5 7664-93-9 Skin Corr. 1A H314 GHS05 Dgr H314 Skin Corr. 1A; H314: C  ¥ 15 % Skin Irrit. 2; H315: 5 %  ¤ C < 15 % Eye Irrit. 2; H319: 5 %  ¤ C < 15 % B 016-021-00-3 methanethiol; methyl mercaptan 200-822-1 74-93-1 Flam. Gas. 1 Press. Gas Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H220 H331 H400 H410 GHS02 GHS04 GHS06 GHS09 Dgr H220 H331 H410 U 016-022-00-9 ethanethiol; ethyl mercaptan 200-837-3 75-08-1 Flam. Liq. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H225 H332 H400 H410 GHS02 GHS07 GHS09 Dgr H225 H332 H410 016-023-00-4 dimethyl sulphate 201-058-1 77-78-1 Carc. 1B Muta. 2 Acute Tox. 2 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 H350 H341 H330 H301 H314 H317 GHS06 GHS08 GHS05 Dgr H350 H341 H330 H301 H314 H317 Carc. 1B; H350: C  ¥ 0,01 % Muta. 2 H341: C  ¥ 0,01 % STOT SE 3; H335: C  ¥ 5 % 016-024-00-X dimexano(ISO); bis(methoxythiocarbonyl) disulphide 215-993-8 1468-37-7 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 016-025-00-5 disul (ISO); 2-(2,4-dichlorophenoxy)ethyl hydrogensulphate; 2,4-DES 205-259-5 149-26-8 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 H302 H315 H318 GHS05 GHS07 Dgr H302 H315 H318 016-026-00-0 sulphamidic acid; sulphamic acid; sulfamic acid 226-218-8 5329-14-6 Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 3 H319 H315 H412 GHS07 Wng H319 H315 H412 016-027-00-6 diethyl sulphate 200-589-6 64-67-5 Carc. 1B Muta. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H350 H340 H332 H312 H302 H314 GHS05 GHS08 GHS07 Dgr H350 H340 H332 H312 H302 H314 016-028-00-1 sodium dithionite; sodium hydrosulphite 231-890-0 7775-14-6 Self-heat. 1 Acute Tox. 4 * H251 H302 GHS02 GHS07 Dgr H251 H302 EUH031 016-029-00-7 p-toluenesulphonic acid, (containing more than 5 % H2SO4)   Skin Corr. 1B H314 GHS05 Dgr H314 Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 10 %  ¤ C < 25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % 016-030-00-2 p-toluenesulphonic acid (containing a maximum of 5 % H2SO4) 203-180-0 104-15-4 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 STOT SE 3; H335: C  ¥ 20 % 016-031-00-8 tetrahydrothiophene-1,1-dioxide; sulpholane 204-783-1 126-33-0 Acute Tox. 4 * H302 GHS07 Wng H302 016-032-00-3 1,3-propanesultone; 1,2-oxathiolane 2,2-dioxide 214-317-9 1120-71-4 Carc. 1B Acute Tox. 4 * Acute Tox. 4 * H350 H312 H302 GHS08 GHS07 Dgr H350 H312 H302 Carc. 1B; H350: C  ¥ 0,01 % 016-033-00-9 dimethylsulfamoylchloride 236-412-4 13360-57-1 Carc. 1B Acute Tox. 2 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H350 H330 H312 H302 H314 GHS06 GHS05 GHS08 Dgr H350 H330 H312 H302 H314 016-034-00-4 tetrasodium 3,3'-(piperazine-1,4-diylbis((6-chloro-1,3,5-triazine-2,4-diyl)imino(2-acetamido)-4,1-phenyleneazo))bis(naphthalene-1,5-disulphonate) 400-010-9 81898-60-4 Skin Sens. 1 H317 GHS07 Wng H317 016-035-00-X pentasodium 5-anilino-3-(4-(4-(6-chloro-4-(3-sulphonatoanilino)-1,3,5-triazin-2-ylamino)-2,5-dimethylphenylazo)-2,5-disulphonatophenylazo)-4-hydroxynaphthalene-2,7-disulphonate 400-120-7  Eye Irrit. 2 H319 GHS07 Wng H319 016-036-00-5 tetrasodium 5-(4,6-dichloro-5-cyanopyrimidin-2-ylamino)-4-hydroxy-2,3-azodinaphthalene-1,2,5,7-disulphonate 400-130-1  Resp. Sens. 1 Aquatic Chronic 2 H334 H411 GHS08 GHS09 Dgr H334 H411 016-037-00-0 disodium 1-amino-4-(4-benzenesulphonamido-3-sulphonatoanilino)anthraquinone-2-sulphonate 400-350-8 85153-93-1 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 016-038-00-6 disodium 6-((4-chloro-6-(N-methyl)-2-toluidino)-1,3,5-triazin-2-ylamino)-1-hydroxy-2-(4-methoxy-2-sulphonatophenylazo)naphthalene-3-sulphonate 400-380-1 86393-35-3 Skin Sens. 1 H317 GHS07 Wng H317 016-039-00-1 tetrasodium 2-(6-chloro-4-(4-(2,5-dimethyl-4-(2,5-disulphonatophenylazo)phenylazo)-3-ureidoanilino)-1,3,5-triazin-2-ylamino)benzene-1,4-disulphonate 400-430-2  Skin Sens. 1 H317 GHS07 Wng H317 016-040-00-7 reaction mass of disodium 6-(2,4-dihydroxyphenylazo)-3-(4-(4-(2,4-dihydroxyphenylazo)anilino)-3-sulphonatophenylazo)-4-hydroxynaphthalene-2-sulphonate and disodium 6-(2,4-diaminophenylazo)-3-(4-(4-(2,4-diaminophenylazo)anilino)-3-sulphonatophenylazo)-4-hydroxynaphthalene-2-sulphonate and trisodium 6-(2,4-dihydroxyphenylazo)-3-(4-(4-(7-(2,4-dihydroxyphenylazo)-1-hydroxy-3-sulphonato-2-naphthylazo)anilino)-3-sulphonatophenylazo)-4-hydroxynaphthalene-2-sulphonate 400-570-4  Eye Irrit. 2 H319 GHS07 Wng H319 016-041-00-2 calcium 2,5-dichloro-4-(4-((5-chloro-4-methyl-2-sulphonatophenyl)azo)-5-hydroxy-3-methylpyrazol-1-yl)benzenesulphonate 400-710-4  Acute Tox. 4 * H332 GHS07 Wng H332 016-042-00-8 tetrasodium 5-benzamido-3-(5-(4-fluoro-6-(1-sulphonato-2-naphthylamino)-1,3,5-triazin-2-ylamino)-2-sulphonatophenylazo)-4-hydroxynaphthalene-2,7-disulphonate 400-790-0 85665-97-0 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 016-043-00-3 dilithium 6-acetamido-4-hydroxy-3-(4-((2-sulphonatooxy)ethylsulphonyl) phenylazo)naphthalene-2-sulphonate 401-010-1  Skin Sens. 1 H317 GHS07 Wng H317 016-044-00-9 disodium S,S-hexane-1,6-diyldi(thiosulphate) dihydrate 401-320-7  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 016-045-00-4 lithium sodium hydrogen 4-amino-6-(5-(5-chloro-2,6-difluoropyrimidin-4-ylamino)-2-sulphonatophenylazo)-5-hydroxy-3-(4-(2-(sulphonatooxy)ethylsulphonyl)phenylazo)naphthalene-2,7-disulphonate 401-560-2 108624-00-6 Skin Sens. 1 H317 GHS07 Wng H317 016-046-00-X sodium hydrogensulphate 231-665-7 7681-38-1 Eye Dam. 1 H318 GHS05 Dgr H318 016-047-00-5 hexasodium 7-(4-(4-(4-(2,5-disulphonatoanilino)-6-fluoro-1,3,5-triazin-2-ylamino)-2-methylphenylazo)-7-sulphonatonaphthylazo)naphthalene-1,3,5-trisulphonate 401-650-1 85665-96-9 Skin Sens. 1 H317 GHS07 Wng H317 016-048-00-0 sodium 3,5-dichloro-2-(5-cyano-2,6-bis(3-hydroxypropylamino)-4-methylpyridin-3-ylazo)benzenesulphonate 401-870-8  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 016-049-00-6 calcium octadecylxylenesulphonate 402-040-8  Skin Corr. 1B Aquatic Chronic 2 H314 H411 GHS05 GHS09 Dgr H314 H411 016-050-00-1 potassium sodium 5-(4-chloro-6-(N-(4-(4-chloro-6-(5-hydroxy-2,7-disulphonato-6-(2-sulphonatophenylazo)-4-naphthylamino)-1,3,5-triazin-2-ylamino) phenyl-N-methyl)amino)-1,3,5-triazin-2-ylamino)-4-hydroxy-3-(2-sulphonatophenylazo)naphthalene-2,7-disulphonat 402-150-6  Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 016-051-00-7 trisodium 7-(4-(6-fluoro-4-(2-(2-vinylsulphonylethoxy)ethylamino)-1,3,5-triazin-2-ylamino)-2-ureidophenylazo)naphthalene-1,3,6-trisulphonate 402-170-5 106359-91-5 Skin Sens. 1 H317 GHS07 Wng H317 016-052-00-2 benzyltributylammonium 4-hydroxynaphthalene-1-sulphonate 402-240-5 102561-46-6 Acute Tox. 4 * Aquatic Chronic 2 H332 H411 GHS07 GHS09 Wng H332 H411 016-053-00-8 (C16 or C18-n-alkyl)(C16 or C18-n-alkyl)ammonium 2-((C16 or C18-n-alkyl)(C16 or C18-n-alkyl)carbamoyl)benzenesulphonate 402-460-1  Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H315 H317 H413 GHS07 Wng H315 H317 H413 016-054-00-3 sodium 4-(2,4,4-trimethylpentylcarbonyloxy)benzenesulfonate 400-030-8  Acute Tox. 3 * STOT RE 1 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Sens. 1 H331 H372 ** H302 H319 H335 H317 GHS06 GHS08 Dgr H331 H372 ** H302 H319 H335 H317 016-055-00-9 tetrasodium 4-amino-3,6-bis(5-(6-chloro-4-(2-hydroxyethylamino)-1,3,5-triazin-2-ylamino)-2-sulfonatophenylazo)-5-hydroxynaphthalene-2,7-sulfonate (containing > 35 % sodium chloride and sodium acetate) 400-510-7  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 016-056-00-4 potassium hydrogensulphate 231-594-1 7646-93-7 Skin Corr. 1B STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 016-057-00-X styrene-4-sulfonyl chloride 404-770-2 2633-67-2 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H315 H318 H317 GHS05 GHS07 Dgr H315 H318 H317 016-058-00-5 thionyl chloride, reaction products with 1,3,4-thiadiazol-2,5-dithiol, tert-nonanethiol andC 12-14-tert-alkylamine 404-820-3  Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H315 H317 H412 GHS07 Wng H315 H317 H412 016-059-00-0 N, N,N',N'-tetramethyldithiobis(ethylene)diamine dihydrochloride 405-300-9 17339-60-5 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H317 H400 H410 GHS07 GHS09 Wng H302 H319 H317 H410 016-060-00-6 diammonium peroxodisulphate; ammonium persulphate 231-786-5 7727-54-0 Ox. Sol. 3 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 H272 H302 H319 H335 H315 H334 H317 GHS03 GHS08 GHS07 Dgr H272 H302 H319 H335 H315 H334 H317 016-061-00-1 dipotassium peroxodisulphate; potassium persulphate 231-781-8 7727-21-1 Ox. Sol. 3 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 H272 H302 H319 H335 H315 H334 H317 GHS03 GHS08 GHS07 Dgr H272 H302 H319 H335 H315 H334 H317 016-062-00-7 bensultap (ISO); 1,3-bis(phenylsulfonylthio)-2-(N,N-dimethylamino)propane  17606-31-4 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 016-063-00-2 sodium metabisulphite 231-673-0 7681-57-4 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 EUH031 016-064-00-8 sodium hydrogensulphite ¦ %; sodium bisulphite . . . % 231-548-0 7631-90-5 Acute Tox. 4 * H302 GHS07 Wng H302 EUH031 B 016-065-00-3 sodium 1-amino-4-[2-methyl-5-(4-methylphenylsulfonylamino)phenylamino]anthraquinone-2-sulfonate 400-100-8 84057-97-6 Aquatic Chronic 2 H411 GHS09 H411 016-066-00-9 tetrasodium [5-((4-amino-6-chloro-1,3,5-triazin-2-yl)amino)-2-((2-hydroxy-3,5-disulfonatophenylazo)-2-sulfonatobenzylidenehydrazino)benzoate]copper(II) 404-070-7 116912-62-0 Aquatic Chronic 3 H412  H412 016-067-00-4 (4-methylphenyl)mesitylene sulfonate 407-530-5 67811-06-7 Aquatic Chronic 4 H413  H413 016-068-00-X sodium 3,5-bis(tetradecyloxycarbonyl)benzenesulfinate 407-720-8 155160-86-4 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 016-069-00-5 3,5-bis-(tetradecyloxycarbonyl)benzenesulfinic acid 407-990-7 141915-64-2 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 016-070-00-0 4-benzyloxy-4'-(2,3-epoxy-2-methylprop-1-yloxy)diphenylsulfone 408-220-2  Aquatic Chronic 4 H413  H413 016-071-00-6 trisodium 3-amino-6,13-dichloro-10-((3-((4-chloro-6-(2-sulfophenylamino)-1,3,5-triazin-2-yl)amino)propyl) amino)-4,11-triphenoxydioxazinedisulfonate 410-130-3 136248-03-8 Skin Sens. 1 H317 GHS07 Wng H317 016-072-00-1 3-amino-4-hydroxy-N-(2-methoxyethyl)-benzenesulfonamide 411-520-6 112195-27-4 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 016-073-00-7 tetrakis(phenylmethyl)thioperoxydi(carbothioamide) 404-310-0 10591-85-2 Aquatic Chronic 4 H413  H413 016-074-00-2 6-fluoro-2-methyl-3-(4-methylthiobenzyl)indene 405-410-7  Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H315 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H411 016-075-00-8 2,2'-diallyl-4,4'-sulfonyldiphenol 411-570-9 41481-66-7 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 016-076-00-3 2,3-bis((2-mercaptoethyl)thio)-1-propanethiol 411-290-7 131538-00-6 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Wng H302 H373 ** H410 016-077-00-9 2-chloro-p-toluenesulfochloride 412-890-1 42413-03-6 Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H314 H317 H412 GHS05 GHS07 Dgr H314 H317 H412 016-078-00-4 4-methyl-N, N-bis(2-(((4-methylphenyl)sulfonyl)amino)ethyl)benzenesulfonamide 413-300-5 56187-04-3 Aquatic Chronic 4 H413  016-079-00-X N, N-bis(2-(p-toluenesulfonyloxy)ethyl)-p-toluenesulfonamide 412-920-3 16695-22-0 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 016-080-00-5 sodium 2-anilino-5-(2-nitro-4-(N-phenylsulfamoyl))anilinobenzenesulfonate 412-320-1 31361-99-6 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 016-081-00-0 hexahydrocyclopenta[c]pyrrole-1-(1H)-ammonium N-ethoxycarbonyl-N-(p-tolylsulfonyl)azanide 418-350-1  Muta. 2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H341 H302 H319 H317 H411 GHS08 GHS07 GHS09 Wng H341 H302 H319 H317 H411 016-082-00-6 ethoxysulfuron (ISO); 1-(4,6-dimethoxypyrimidin-2-yl)-3-(2-ethoxyphenoxysulfonyl)urea  126801-58-9 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 016-083-00-1 acibenzolar-S-methyl; benzo[1,2,3]thiadiazole-7-carbothioic acid S-methyl ester 420-050-0 135158-54-2 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H319 H335 H315 H317 H400 H410 GHS07 GHS09 Wng H319 H335 H315 H317 H410 016-084-00-7 prosulfuron (ISO); 1-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-3-[2-(3,3,3-trifluoropropyl)phenylsulfonyl]urea  94125-34-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M=100 016-085-00-2 flazasulfuron (ISO); 1-(4,6-dimethoxypyrimidin-2-yl)-3-(3-trifluoromethyl-2-pyridylsulfonyl)urea  104040-78-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 016-086-00-8 tetrasodium 10-amino-6,13-dichloro-3-(3-(4-(2,5-disulfonatoanilino)-6-fluoro-1,3,5-triazin-2-ylamino)prop-3-ylamino)-5,12-dioxa-7,14-diazapentacene-4,11-disulfonate 402-590-9 109125-56-6 Eye Dam. 1 H318 GHS05 Dgr H318 016-087-00-3 reaction mass of: thiobis(4,1-phenylene)-S, S,S',S'-tetraphenyldisulfonium bishexafluorophosphate; diphenyl(4-phenylthiophenyl)sulfonium hexafluorophosphate; propylene carbonate 403-490-8 104558-95-4 Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H319 H317 H400 H410 GHS07 GHS09 Wng H319 H317 H410 016-088-00-9 4-(bis(4-(diethylamino)phenyl)methyl)benzene-1,2-dimethanesulfonic acid 407-280-7 71297-11-5 Aquatic Chronic 3 H412  H412 016-089-00-4 reaction mass of esters of 5,5',6,6',7,7'-hexahydroxy-3,3,3',3'-tetramethyl-1,1'-spirobiindan and 2-diazo-1,2-dihydro-1-oxo-5-sulfonaphthalene 413-840-1  Self-react. C **** Aquatic Chronic 4 H242 H413 GHS02 Dgr H242 H413 016-090-00-X 4-methyl-N-(methylsulfonyl)benzenesulfonamide 415-040-8 14653-91-9 Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H302 H335 H318 GHS05 GHS07 Dgr H302 H335 H318 016-091-00-5 C12-14-tert-alkyl ammonium 1-amino-9,10-dihydro-9,10-dioxo-4-(2,4,6-trimethylanilino)-anthracen-2-sulfonate 414-110-5  Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 016-092-00-0 reaction mass of: 4,7-bis(mercaptomethyl)-3,6,9-trithia-1,11-undecanedithiol; 4,8-bis(mercaptomethyl)-3,6,9-trithia-1,11-undecanedithiol; 5,7-bis(mercaptomethyl)-3,6,9-trithia-1,11-undecanedithiol 427-050-1  Repr. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361f H315 H317 H410 016-093-00-6 reaction mass of: 4-(7-hydroxy-2,4,4-trimethyl-2-chromanyl)resorcinol-4-yl-tris(6-diazo-5,6-dihydro-5-oxonaphthalen-1-sulfonate); 4-(7-hydroxy-2,4,4-trimethyl-2-chromanyl)resorcinolbis(6-diazo-5,6-dihydro-5-oxonaphthalen-1-sulfonate) (2:1) 414-770-4 140698-96-0 Self-react. C **** Carc. 2 H242 H351 GHS02 GHS08 Dgr H242 H351 016-094-00-1 sulfur 231-722-6 7704-34-9 Skin Irrit. 2 H315 GHS07 Wng H315 016-095-00-7 reaction mass of: reaction product of 4,4'-methylenebis[2-(4-hydroxybenzyl)-3,6-dimethylphenol] and 6-diazo-5,6-dihydro-5-oxo-naphthalenesulfonate (1:2); reaction product of 4,4'-methylenebis[2-(4-hydroxybenzyl)-3,6-dimethylphenol] and 6-diazo-5,6-dihydro-5-oxo-naphthalenesulfonate (1:3) 417-980-4  Self-react. C **** Carc. 2 H242 H351 GHS02 GHS08 Dgr H242 H351 016-096-00-2 thifensulfuron-methyl (ISO); methyl 3-(4-methoxy-6-methyl-1,3,5-triazin-2-ylcarbamoylsulfamoyl)thiophene-2-carboxylate  79277-27-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 016-097-00-8 1-amino-2-methyl-2-propanethiol hydrochloride 434-480-1 32047-53-3 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H302 H314 H317 H412 GHS05 GHS07 Dgr H302 H314 H317 H412 017-001-00-7 chlorine 231-959-5 7782-50-5 Ox. Gas 1 Press. Gas Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H270 H331 H319 H335 H315 H400 GHS03 GHS04 GHS06 GHS09 Dgr H270 H331 H319 H335 H315 H400 M = 100 U 017-002-00-2 hydrogen chloride 231-595-7 7647-01-0 Press. Gas Acute Tox. 3 * Skin Corr. 1A H331 H314 GHS04 GHS06 GHS05 Dgr H331 H314 U5 017-002-01-X hydrochloric acid ¦ % 231-595-7  Skin Corr. 1B STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 10 %  ¤ C < 25 % EyeIrrit. 2; H319: 10 %  ¤ C < 25 % STOT SE 3; H335: C  ¥ 10 % B 017-003-00-8 barium chlorate 236-760-7 13477-00-4 Ox. Sol. 1 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H271 H332 H302 H411 GHS03 GHS07 GHS09 Dgr H271 H332 H302 H411 017-004-00-3 potassium chlorate 223-289-7 3811-04-9 Ox. Sol. 1 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H271 H332 H302 H411 GHS03 GHS07 GHS09 Dgr H271 H332 H302 H411 017-005-00-9 sodium chlorate 231-887-4 7775-09-9 Ox. Sol. 1 Acute Tox. 4 * Aquatic Chronic 2 H271 H302 H411 GHS03 GHS07 GHS09 Dgr H271 H302 H411 017-006-00-4 perchloric acid ¦ % 231-512-4 7601-90-3 Ox. Liq. 1 Skin Corr. 1A H271 H314 GHS03 GHS05 Dgr H271 H314 Skin Corr. 1A; H314: C  ¥ 50 % Skin Corr. 1B; H314: 10 %  ¤ C < 50 % Skin Irrit. 2; H315: 1 %  ¤ C < 10 % Eye Irrit. 2; H319: 1 %  ¤ C < 10 % Ox. Liq. 1; H271: C > 50 %: Ox. Liq. 2; H272: C  ¤ 50 %: B 017-007-00-X barium perchlorate 236-710-4 13465-95-7 Ox. Sol. 1 Acute Tox. 4 * Acute Tox. 4 * H271 H332 H302 GHS03 GHS07 Dgr H271 H332 H302 017-008-00-5 potassium perchlorate 231-912-9 7778-74-7 Ox. Sol. 1 Acute Tox. 4 * H271 H302 GHS03 GHS07 Dgr H271 H302 017-009-00-0 ammonium perchlorate 232-235-1 7790-98-9 Expl. 1.1 Ox. Sol. 1 H201 H271 GHS01 Dgr H201 H271 T 017-010-00-6 sodium perchlorate 231-511-9 7601-89-0 Ox. Sol. 1 Acute Tox. 4 * H271 H302 GHS03 GHS07 Dgr H271 H302 017-011-00-1 sodium hypochlorite, solution ¦ % Cl active 231-668-3 7681-52-9 Skin Corr. 1B Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 EUH031 EUH031: C  ¥5 % B 017-012-00-7 calcium hypochlorite 231-908-7 7778-54-3 Ox. Sol. 2 Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 H272 H302 H314 H400 GHS03 GHS05 GHS07 GHS09 Dgr H272 H302 H314 H400 EUH031 Skin Corr. 1B; H314: C  ¥ 5 % Skin Irrit. 2; H315: 1 %  ¤ C < 5 % Eye Dam.1; H318: 3 %  ¤ C < 5 % Eye Irrit. 2; H319: 0,5 %  ¤ C < 3 % M = 10 T 017-013-00-2 calcium chloride 233-140-8 10043-52-4 Eye Irrit. 2 H319 GHS07 Wng H319 017-014-00-8 ammonium chloride 235-186-4 12125-02-9 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 017-015-00-3 (2-(aminomethyl)phenyl)acetylchloride hydrochloride 417-410-4 61807-67-8 Acute Tox. 4 * Skin Corr. 1A Skin Sens. 1 H302 H314 H317 GHS05 GHS07 Dgr H302 H314 H317 017-016-00-9 methyltriphenylphosphonium chloride 418-400-2 1031-15-8 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H312 H302 H315 H318 H411 GHS05 GHS07 GHS09 Dgr H312 H302 H315 H318 H411 017-017-00-4 (Z)-13-docosenyl-N,N-bis(2-hydroxyethyl)-N-methyl-ammonium-chloride 426-210-6 120086-58-0 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 017-018-00-X N, N,N-trimethyl-2,3-bis(stearoyloxy)propylammonium chloride 405-660-7  Aquatic Chronic 2 H411 GHS09 H411 017-019-00-5 (R)-1,2,3,4-tetrahydro-6,7-dimethoxy-1-veratrylisoquinoline hydrochloride 415-110-8 54417-53-7 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 017-020-00-0 ethyl propoxy aluminium chloride 421-790-7 13014-29-4 Water-react. 1 Skin Corr. 1A H260 H314 GHS02 GHS05 Dgr H260 H314 EUH014 017-021-00-6 behenamidopropyl-dimethyl-(dihydroxypropyl) ammonium chloride 423-420-1 136920-10-0 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H318 H317 H410 017-023-00-7 [phosphinyldynetris(oxy)] tris[3-aminopropyl-2-hydroxy-N, N-dimethyl-N-(C6-18)-alkyl] trichlorides 425-520-9 197179-61-6 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 017-026-00-3 chlorine dioxide 233-162-8 10049-04-4 Press. Gas Ox. Gas 1 Acute Tox. 2 * Skin Corr. 1B Aquatic Acute 1 H270 H330 H314 H400 GHS04 GHS03 GHS06 GHS05 GHS09 Dgr H270 H330 H314 H400 M = 10 5 017-026-01-0 chlorine dioxide ¦ % 233-162-8 10049-04-4 Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 H301 H314 H400 GHS06 GHS05 GHS09 Dgr H301 H314 H400 Skin Corr. 1B; H314: C  ¥ 5 % Skin Irrit. 2; H315: 1 %  ¤ C < 5 % Eye Dam.1; H318: 3 %  ¤ C < 5 % Eye Irrit. 2; H319: 0,3 %  ¤ C < 3 % STOT SE 3; H335: C  ¥ 3 % M = 10 B 019-001-00-2 potassium 231-119-8 7440-09-7 Water-react. 1 Skin Corr. 1B H260 H314 GHS02 GHS05 Dgr H260 H314 EUH014 019-002-00-8 potassium hydroxide; caustic potash 215-181-3 1310-58-3 Acute Tox. 4 * Skin Corr. 1A H302 H314 GHS05 GHS07 Dgr H302 H314 Skin Corr. 1A; H314: C  ¥ 5 % Skin Corr. 1B; H314: 2 %  ¤ C < 5 % Skin Irrit. 2; H315: 0,5 %  ¤ C < 2 % Eye Irrit. 2; H319: 0,5 %  ¤ C < 2 % 020-001-00-X calcium 231-179-5 7440-70-2 Water-react. 2 H261 GHS02 Dgr H261 020-002-00-5 calcium cyanide 209-740-0 592-01-8 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H300 H400 H410 GHS06 GHS09 Dgr H300 H410 EUH032 020-003-00-0 reaction mass of: dicalcium (bis(2-hydroxy-5-tetra-propenylphenylmethyl)methylamine)dihydroxide; tri-calcium (tris(2-hydroxy-5-tetra-propenylphenylmethyl)methylamine)tri-hydroxide; poly[calcium ((2-hydroxy-5-tetra-propenyl-phenylmethyl)methylamine)hydroxide] 420-470-4  Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 022-001-00-5 titanium tetrachloride 231-441-9 7550-45-0 Skin Corr. 1B H314 GHS05 Dgr H314 EUH014 022-002-00-0 titanium(4+) oxalate 403-260-7  Eye Dam. 1 H318 GHS05 Dgr H318 022-003-00-6 bis(Ã ·5-cyclopentadienyl)-bis(2,6-difluoro-3-[pyrrol-1-yl]-phenyl)titanium 412-000-1 125051-32-3 Flam. Sol. 1 Repr. 2 STOT RE 2 * Aquatic Chronic 2 H228 H361f *** H373 ** H411 GHS02 GHS08 GHS09 Dgr H228 H361f *** H373 ** H411 T 022-004-00-1 Potassium titanium oxide(K 2 Ti 6 O 13 ) 432-240-0 12056-51-8 Carc. 2 H351 GHS08 Wng H351 022-005-00-7 [N-(1,1-dimethylethyl)-1,1-dimethyl-1-[(1,2,3,4,5-Ã ·)-2,3,4,5-tetramethyl-2,4-cyclopentadien-1-yl]silanaminato(2-)-Ã ºN][(1,2,3,4-Ã ·)-1,3-pentadiene]-titanium 419-840-8 169104-71-6 Flam. Sol. 1**** Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 4 H228 H314 H317 H413 GHS02 GHS05 GHS07 Dgr H228 H314 H317 H413 023-001-00-8 divanadium pentaoxide; vanadium pentoxide 215-239-8 1314-62-1 Muta. 2 Repr. 2 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Aquatic Chronic 2 H341 H361d *** H372 ** H332 H302 H335 H411 GHS08 GHS07 GHS09 Dgr H341 H361d *** H372 ** H332 H302 H335 H411 024-001-00-0 chromium (VI) trioxide 215-607-8 1333-82-0 Ox. Sol. 1 Carc. 1A Muta. 1B Repr. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Skin Corr. 1A Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H271 H350 H340 H361f *** H330 H311 H301 H372 ** H314 H334 H317 H400 H410 GHS03 GHS06 GHS08 GHS05 GHS09 Dgr H271 H350 H340 H361f *** H330 H311 H301 H372 ** H314 H334 H317 H410 STOT SE 3; H335: C  ¥ 1 % 024-002-00-6 potassium dichromate 231-906-6 7778-50-9 Ox. Sol. 2 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H272 H350 H340 H360FD H330 H301 H372 ** H312 H314 H334 H317 H400 H410 GHS03 GHS06 GHS08 GHS05 GHS09 Dgr H272 H350 H340 H360FD H330 H301 H372 ** H312 H314 H334 H317 H410 STOT SE 3; H335: C  ¥ 5 % 3 024-003-00-1 ammonium dichromate 232-143-1 7789-09-5 Ox. Sol. 2 **** Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H272 H350 H340 H360FD H330 H301 H372 ** H312 H314 H334 H317 H400 H410 GHS03 GHS06 GHS08 GHS05 GHS09 Dgr H272 H350 H340 H360FD H330 H301 H372 ** H312 H314 H334 H317 H410 STOT SE 3; H335: C  ¥ 5 % Resp. Sens.; H334: C  ¥0,2 % Skin Sens.; H317:C  ¥0,2 % G3 024-004-00-7 sodium dichromate 234-190-3 10588-01-9 Ox. Sol. 2 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 1 Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H272 H350 H340 H360FD H330 H301 H312 H372** H314 H334 H317 H400 H410 GHS03 GHS06 GHS05 GHS08 GHS09 Dgr H272 H350 H340 H360FD H330 H301 H312 H372** H314 H334 H317 H410 Resp. Sens. 1; H334: C  ¥ 0,2 % Skin Sens. 1; H317:C  ¥0,2 % STOT SE 3; H335: C  ¥ 5 % 3 024-005-00-2 chromyl dichloride; chromic oxychloride 239-056-8 14977-61-8 Ox. Liq. 1 Carc. 1B Muta. 1B Skin Corr. 1A Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H271 H350i H340 H314 H317 H400 H410 GHS03 GHS08 GHS05 GHS07 GHS09 Dgr H271 H350i H340 H314 H317 H410 Skin Corr. 1A; H314: C  ¥ 10 % Skin Corr. 1B; H314: 5 %  ¤ C < 10 % Skin Irrit. 2; H315: 0,5 %  ¤ C < 5 % Eye Irrit. 2; H319: 0,5 %  ¤ C < 5 % STOT SE 3; H335: 0,5 %  ¤ C < 5 % Skin Sens. 1; H317: C  ¥ 0,5 % T3 024-006-00-8 potassium chromate 232-140-5 7789-00-6 Carc. 1B Muta. 1B Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H340 H319 H335 H315 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H340 H319 H335 H315 H317 H410 Skin Sens. 1; H317:C  ¥ 0,5 % 3 024-007-00-3 zinc chromates including zinc potassium chromate   Carc. 1A Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H317 H410 A 024-008-00-9 calcium chromate 237-366-8 13765-19-0 Carc. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 024-009-00-4 strontium chromate 232-142-6 7789-06-2 Carc. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H400 H410 024-010-00-X dichromium tris(chromate); chromium III chromate; chromic chromate 246-356-2 24613-89-6 Ox. Sol. 1 Carc. 1B Skin Corr. 1A Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H271 H350 H314 H317 H400 H410 GHS03 GHS08 GHS05 GHS07 GHS09 Dgr H271 H350 H314 H317 H410 T 024-011-00-5 ammonium bis(1-(3,5-dinitro-2-oxidophenylazo)-3-(N-phenylcarbamoyl)-2-naphtholato)chromate(1-) 400-110-2 109125-51-1 Self-react. C **** Aquatic Acute 1 Aquatic Chronic 1 H242 H400 H410 GHS02 GHS09 Dgr H242 H410 024-012-00-0 trisodium bis(7-acetamido-2-(4-nitro-2-oxidophenylazo)-3-sulphonato-1-naphtholato)chromate(1-) 400-810-8  Muta. 2 H341 GHS08 Wng H341 024-013-00-6 trisodium (6-anilino-2-(5-nitro-2-oxidophenylazo)-3-sulphonato-1-naphtholato)(4-sulphonato-1,1'-azodi-2,2'naphtholato)chromate(1-) 402-500-8  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 024-014-00-1 trisodium bis(2-(5-chloro-4-nitro-2-oxidophenylazo)-5-sulphonato-1-naphtholato)chromate(1-) 402-870-0 93952-24-0 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 024-015-00-7 disodium (3-methyl-4-(5-nitro-2-oxidophenylazo)-1-phenylpyrazololato)(1-(3-nitro-2-oxido-5-sulfonatophenylazo)-2-naphtholato)chromate(1-) 404-930-1  Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H332 H318 H411 GHS05 GHS07 GHS09 Dgr H332 H318 H411 024-016-00-2 tetradecylammonium bis(1-(5-chloro-2-oxidophenylazo)-2-naphtholato)chromate(1-) 405-110-6 88377-66-6 STOT RE 2 * Aquatic Chronic 4 H373 ** H413 GHS08 Wng H373 ** H413 024-017-00-8 chromium (VI) compounds, with the exception of barium chromate and of compounds specified elsewhere in this Annex   Carc. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H317 H410 A 024-018-00-3 sodium chromate 231-889-5 7775-11-3 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H340 H360FD H330 H301 H372 ** H312 H314 H334 H317 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H350 H340 H360FD H330 H301 H372 ** H312 H314 H334 H317 H410 Resp. Sens.; H334: C  ¥ 0,2 % Skin Sens.; H317:C  ¥ 0,2 % 3 024-019-00-9 Main component: acetoacetic acid anilide/3-amino-1-hydroxybenzene (ATAN-MAP): trisodium {6-[(2 or 3 or 4)-amino-(4 or 5 or 6)-hydroxyphenylazo]-5'-(phenylsulfamoyl)-3-sulfonatonaphthalene-2-azobenzene-1,2'-diolato}-{6''-[1-(phenylcarbamoyl)ethylazo]-5'-(phenylsulfamoyl)-3-sulfonatonaphthalene-2''-azobenzene-1'',2'''-diolato}chromate (III); by-product 1: acetoacetic acid anilide/acetoacetic acid anilide (ATAN-ATAN): trisodium bis{6-[1-(phenylcarbamoyl)ethylazo]-5'''-(phenylsulfonyl)-3''-sulfonatonaphthalene-2-azobenzene-1,2'-diolato}chromate (III); by-product 2: 3-amino-1-hydroxybenzene/3-amino-1-hydroxybenzene (MAP-MAP): trisodium bis{6-[(2 or 3 or 4)-amino-(4 or 5 or 6)-hydroxyphenylazo]-5'-(phenylsulfamoyl)-3-sulfonatonaphthalene-2-azobenzene-1,2'-diolato}chromate (III) 419-230-1  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 024-020-00-4 trisodium bis[(3'-nitro-5'-sulfonato(6-amino-2-[4-(2-hydroxy-1-naphtylazo)phenylsulfonylamino]pyrimidin-5-azo)benzene-2',4-diolato)]chromate(III) 418-220-4  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 024-021-00-X potassium tetrasodium bis[(N,N'-n)-1'-(phenylcarbamoyl)-3,5-disulfonatobenzeneazo-1'-prop-1'-ene-2,2'-diolato]chromate(III) 425-830-4  Eye Dam. 1 H318 GHS05 Dgr H318 025-001-00-3 manganese dioxide 215-202-6 1313-13-9 Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 025-002-00-9 potassium permanganate 231-760-3 7722-64-7 Ox. Sol. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H272 H302 H400 H410 GHS03 GHS07 GHS09 Dgr H272 H302 H410 025-003-00-4 manganese sulphate 232-089-9 7785-87-7 STOT RE 2 * Aquatic Chronic 2 H373 ** H411 GHS08 GHS09 Wng H373 ** H411 025-004-00-X bis(N, N',N''-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese (IV) di(hexafluorophosphate) monohydrate 411-760-1 116633-53-5 Aquatic Chronic 2 H411 GHS09 H411 025-005-00-5 reaction mass of: tri-sodium [29H, 31H-phthalocyanine-C, C,C-trisulfonato (6-)-N29, N30, N31, N32] manganate (3-); tetrasodium [29H, 31H-phthalocyanine-C, C,C, C-tetrasulfonato(6-)-N29, N30, N31, N32], manganate (3-); pentasodium [29H, 31H-phthalocyanine-C, C,C, C,C-pentasulfonato (6-)-N29, N30, N31, N32] manganate (3-) 417-660-4  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 026-001-00-6 (Ã ·-cumene)-(Ã ·-cyclopentadienyl)iron(II) hexafluoroantimonate 407-840-0 100011-37-8 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 026-002-00-1 (Ã ·-cumene)-(Ã ·-cyclopentadienyl)iron(II) trifluoromethane-sulfonate 407-880-9 117549-13-0 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 026-003-00-7 iron (II) sulfate 231-753-5 7720-78-7 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H302 H319 H315 GHS07 Wng H302 H319 H315 026-003-01-4 iron (II) sulfate (1:1) heptahydrate; sulfuric acid, iron(II) salt (1:1), heptahydrate; ferrous sulfate heptahydrate 231-753-5 7782-63-0 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H302 H319 H315 GHS07 Wng H302 H319 H315 Skin Irrit.2; H315: C  ¥ 25 % 026-004-00-2 potassium ferrite 430-010-4 12160-44-0 Skin Corr. 1B Skin Sens. 1 H314 H317 GHS05 GHS07 Dgr H314 H317 027-001-00-9 cobalt 231-158-0 7440-48-4 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 4 H334 H317 H413 GHS08 Dgr H334 H317 H413 027-002-00-4 cobalt oxide 215-154-6 1307-96-6 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 M=10 027-003-00-X cobalt sulfide 215-273-3 1317-42-6 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M=10 027-004-00-5 cobalt dichloride 231-589-4 7646-79-9 Carc. 1B Muta. 2 Repr. 1B Acute Tox. 4 * Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H302 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360F*** H302 H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M=10 1 027-005-00-0 cobalt sulfate 233-334-2 10124-43-3 Carc. 1B Muta. 2 Repr. 1B Acute Tox. 4 * Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H302 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360F*** H302 H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M=10 1 027-006-00-6 cobalt di(acetate) 200-755-8 71-48-7 Carc. 1B Muta. 2 Repr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360F*** H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M = 10 1 027-007-00-1 zinc hexacyanocobaltate(III), tertiary butyl alcohol/polypropylene glycol complex 425-240-7  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 027-008-00-7 complex of cobalt(III)-bis(N-phenyl-4-(5-ethylsulfonyl-2-hydroxyphenylazo)-3-hydroxynaphthylamide), hydrated(n H2O,2<n<3) 427-390-9  Skin Sens. 1 H317 GHS07 Wng H317 027-009-00-2 cobalt dinitrate 233-402-1 10141-05-6 Carc. 1B Muta. 2 Repr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360F*** H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M = 10 1 027-010-00-8 cobalt carbonate 208-169-4 513-79-1 Carc. 1B Muta. 2 Repr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360F*** H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M=10 1 028-001-00-1 tetracarbonylnickel; nickel tetracarbonyl 236-669-2 13463-39-3 Flam. Liq. 2 Carc. 2 Repr. 1B Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H225 H351 H360D *** H330 H400 H410 GHS02 GHS06 GHS08 GHS09 Dgr H225 H351 H360D *** H330 H410 028-002-00-7 nickel 231-111-4 7440-02-0 Carc. 2 STOT RE 1 Skin Sens. 1 H351 H372** H317 GHS08 GHS07 Dgr H351 H372** H317 S7 028-002-01-4 nickel powder; [particle diameter < 1mm] 231-111-4 7440-02-0 Carc. 2 STOT RE 1 Skin Sens. 1 Aquatic Chronic 3 H351 H372** H317 H412 GHS08 GHS07 Dgr H351 H372** H317 H412 028-003-00-2 nickel monoxide; [1] nickel oxide; [2] bunsenite [3] 215-215-7[1] 234-323-5[2]-[3] 1313-99-1 [1] 11099-02-8 [2] 34492-97-2 [3] Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Chronic 4 H350i H372** H317 H413 GHS08 GHS07 Dgr H350i H372** H317 H413 028-004-00-8 nickel dioxide 234-823-3 12035-36-8 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Chronic 4 H350i H372** H317 H413 GHS08 GHS07 Dgr H350i H372** H317 H413 028-005-00-3 dinickel trioxide 215-217-8 1314-06-3 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Chronic 4 H350i H372** H317 H413 GHS08 GHS07 Dgr H350i H372** H317 H413 028-006-00-9 nickel (II) sulfide; [1] nickel sulfide; [2] millerite [3] 240-841-2[1] 234-349-7[2]-[3] 16812-54-7 [1] 11113-75-0 [2] 1314-04-1 [3] Carc. 1A Muta. 2 STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H372** H317 H410 028-007-00-4 trinickel disulfide; nickel subsulfide; [1] heazlewoodite [2] 234-829-6[1] -[2] 12035-72-2 [1] 12035-71-1 [2] Carc. 1A Muta. 2 STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H372** H317 H410 028-008-00-X nickel dihydroxide; [1] nickel hydroxide [2] 235-008-5 [1] 234-348-1 [2] 12054-48-7 [1] 11113-74-9 [2] Carc. 1A Repr. 1B Muta. 2 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H360D*** H341 H372** H332 H302 H315 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H360D*** H341 H372** H332 H302 H315 H334 H317 H410 028-009-00-5 nickel sulfate 232-104-9 7786-81-4 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Irrit. 2; H315: C  ¥ 20 % Skin Sens. 1; H317: C  ¥ 0,01 % M = 1 028-010-00-0 nickel carbonate; basic nickel carbonate; carbonic acid, nickel (2+) salt; [1] carbonic acid, nickel salt; [2] [Ã ¼-[carbonato(2-)-O:O']]dihydroxy trinickel; [3] [carbonato(2-)] tetrahydroxytrinickel [4] 222-068-2 [1] 240-408-8 [2] 265-748-4 [3] 235-715-9 [4] 3333-67-3 [1] 16337-84-1 [2] 65405-96-1 [3] 12607-70-4 [4] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H410 028-011-00-6 nickel dichloride 231-743-0 7718-54-9 Carc. 1A Muta. 2 Repr. 1B Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H331 H301 H372** H315 H334 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H350i H341 H360D*** H331 H301 H372** H315 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 % < C < 1 % Skin Irrit. 2; H315: C  ¥ 20 % Skin Sens. 1; H317: C  ¥ 0,01 % M = 1 028-012-00-1 nickel dinitrate; [1] nitric acid, nickel salt [2] 236-068-5 [1] 238-076-4 [2] 13138-45-9 [1] 14216-75-2 [2] Ox. Sol. 2 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H272 H350i H341 H360D*** H372** H332 H302 H315 H318 H334 H317 H400 H410 GHS03 GHS05 GHS08 GHS07 GHS09 Dgr H272 H350i H341 H360D*** H372** H332 H302 H315 H318 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 % < C < 1 % Skin Irrit. 2; H315: C  ¥ 20 % Skin Sens. 1; H317 C  ¥0,01 % M = 1 028-013-00-7 nickel matte 273-749-6 69012-50-6 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-014-00-2 slimes and sludges, copper electrolytic refining, decopperised, nickel sulfate 295-859-3 92129-57-2 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373:0,1 %  ¤ C < % Skin Sens. 1; H317:C  ¥ 0,01 % M=1 028-015-00-8 slimes and sludges, copper electrolyte refining, decopperised 305-433-1 94551-87-8 Carc. 1A Muta. 2 Repr. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 028-016-00-3 nickel diperchlorate; perchloric acid, nickel(II) salt 237-124-1 13637-71-3 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H314 H334 H317 H400 H410 GHS05 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H314 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥ 0,01 % M=1 028-017-00-9 nickel dipotassium bis(sulfate); [1] diammonium nickel bis(sulfate) [2] 237-563-9 [1] 239-793-2 [2] 13842-46-1 [1] 15699-18-0 [2] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373:0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥ 0,01 % M=1 028-018-00-4 nickel bis(sulfamidate); nickel sulfamate 237-396-1 13770-89-3 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥ 0,01 % M=1 028-019-00-X nickel bis(tetrafluoroborate) 238-753-4 14708-14-6 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥0,01 % M=1 028-021-00-0 nickel diformate; [1] formic acid, nickel salt; [2] formic acid, copper nickel salt [3] 222-101-0 [1] 239-946-6 [2] 268-755-0 [3] 3349-06-2 [1] 15843-02-4 [2] 68134-59-8 [3] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥0,01 % M=1 028-022-00-6 nickel di(acetate); [1] nickel acetate [2] 206-761-7 [1] 239-086-1 [2] 373-02-4 [1] 14998-37-9 [2] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥ 0,01 % M = 1 028-024-00-7 nickel dibenzoate 209-046-8 553-71-9 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥ 0,01 % M=1 028-025-00-2 nickel bis(4-cyclohexylbutyrate) 223-463-2 3906-55-6 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥0,01 % M=1 028-026-00-8 nickel(II) stearate; nickel(II) octadecanoate 218-744-1 2223-95-2 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373:0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C;  ¥0,01 % M=1 028-027-00-3 nickel dilactate  16039-61-5 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372:C  ¥ 1 % STOT RE 2; H373:0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥ 0,01 % M=1 028-028-00-9 nickel(II) octanoate 225-656-7 4995-91-9 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Skin Corr. 1A Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H314 H334 H317 H400 H410 GHS05 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H314 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥ 0,01 % M=1 028-029-00-4 nickel difluoride; [1] nickel dibromide; [2] nickel diiodide; [3] nickel potassium fluoride [4] 233-071-3 [1] 236-665-0 [2] 236-666-6 [3] -[4] 10028-18-9 [1] 13462-88-9 [2] 13462-90-3 [3] 11132-10-8 [4] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥0,01 % M=1 028-030-00-X nickel hexafluorosilicate 247-430-7 26043-11-8 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥ 0,01 % M=1 028-031-00-5 nickel selenate 239-125-2 15060-62-5 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥0,01 % M=1 028-032-00-0 nickel hydrogen phosphate; [1] nickel bis(dihydrogen phosphate); [2] trinickel bis(orthophosphate); [3] dinickel diphosphate; [4] nickel bis(phosphinate); [5] nickel phosphinate; [6] phosphoric acid, calcium nickel salt; [7] diphosphoric acid, nickel(II) salt[8] 238-278-2 [1] 242-522-3 [2] 233-844-5 [3] 238-426-6 [4] 238-511-8 [5] 252-840-4 [6] -[7] -[8] 14332-34-4 [1] 18718-11-1 [2] 10381-36-9 [3] 14448-18-1 [4] 14507-36-9 [5] 36026-88-7 [6] 17169-61-8 [7] 19372-20-4 [8] Carc. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H372** H334 H317 H410 028-033-00-6 diammonium nickel hexacyanoferrate  74195-78-1 Carc. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H372** H334 H317 H410 028-034-00-1 nickel dicyanide 209-160-8 557-19-7 Carc. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H372** H334 H317 H410 EUH032 028-035-00-7 nickel chromate 238-766-5 14721-18-7 Carc. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H372** H334 H317 H410 028-036-00-2 nickel(II) silicate; [1] dinickel orthosilicate; [2] nickel silicate (3:4); [3] silicic acid, nickel salt; [4] trihydrogen hydroxybis[orthosilicato(4-)]trinickelate(3-) [5] 244-578-4 [1] 237-411-1 [2] 250-788-7 [3] 253-461-7 [4] 235-688-3 [5] 21784-78-1 [1] 13775-54-7 [2] 31748-25-1 [3] 37321-15-6 [4] 12519-85-6 [5] Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-037-00-8 dinickel hexacyanoferrate 238-946-3 14874-78-3 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-038-00-3 trinickel bis(arsenate); nickel(II) arsenate 236-771-7 13477-70-8 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H372** H317 H410 028-039-00-9 nickel oxalate; [1] oxalic acid, nickel salt [2] 208-933-7 [1] 243-867-2 [2] 547-67-1 [1] 20543-06-0 [2] Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-040-00-4 nickel telluride 235-260-6 12142-88-0 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-041-00-X trinickel tetrasulfide  12137-12-1 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-042-00-5 trinickel bis(arsenite)  74646-29-0 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-043-00-0 cobalt nickel gray periclase; C.I. Pigment Black 25; C.I. 77332; [1] cobalt nickel dioxide; [2] cobalt nickel oxide [3] 269-051-6 [1] 261-346-8 [2] -[3] 68186-89-0 [1] 58591-45-0 [2] 12737-30-3 [3] Carc. 1A STOT RE 1 Skin Sens. 1 H350i H372** H317 GHS08 GHS07 Dgr H350i H372** H317 028-044-00-6 nickel tin trioxide; nickel stannate 234-824-9 12035-38-0 Carc. 1A STOT RE 1 Skin Sens. 1 H350i H372** H317 GHS08 GHS07 Dgr H350i H372** H317 028-045-00-1 nickel triuranium decaoxide 239-876-6 15780-33-3 Carc. 1A STOT RE 1 Skin Sens. 1 H350i H372** H317 GHS08 GHS07 Dgr H350i H372** H317 028-046-00-7 nickel dithiocyanate 237-205-1 13689-92-4 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 EUH032 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥0,01 % M=1 028-047-00-2 nickel dichromate 239-646-5 15586-38-6 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372:C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317:C  ¥0,01 % M=1 028-048-00-8 nickel(II) selenite 233-263-7 10101-96-9 Carc. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H372** H334 H317 H410 028-049-00-3 nickel selenide 215-216-2 1314-05-2 Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-050-00-9 silicic acid, lead nickel salt  68130-19-8 Carc. 1A Repr. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H360Df H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H360Df H372** H317 H410 028-051-00-4 nickel diarsenide; [1] nickel arsenide [2] 235-103-1 [1] 248-169-1 [2] 12068-61-0 [1] 27016-75-7 [2] Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-052-00-X nickel barium titanium primrose priderite; C.I. Pigment Yellow 157; C.I. 77900 271-853-6 68610-24-2 Carc. 1A STOT RE 1 Skin Sens. 1 H350i H372** H317 GHS08 GHS07 Dgr H350i H372** H317 028-053-00-5 nickel dichlorate; [1] nickel dibromate; [2] ethyl hydrogen sulfate, nickel(II) salt [3] 267-897-0 [1] 238-596-1 [2] 275-897-7 [3] 67952-43-6 [1] 14550-87-9 [2] 71720-48-4 [3] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < % Skin Sens. 1; H317:C  ¥0,01 %1 M=1 028-054-00-0 nickel(II) trifluoroacetate; [1] nickel(II) propionate; [2] nickel bis(benzenesulfonate); [3] nickel(II) hydrogen citrate; [4] citric acid, ammonium nickel salt; [5] citric acid, nickel salt; [6] nickel bis(2-ethylhexanoate); [7] 2-ethylhexanoic acid, nickel salt; [8] dimethylhexanoic acid nickelsalt; [9] nickel(II) isooctanoate; [10] nickel isooctanoate; [11] nickel bis(isononanoate); [12] nickel(II) neononanoate; [13] nickel(II) isodecanoate; [14] nickel(II) neodecanoate; [15] neodecanoic acid, nickel salt;[16] nickel(II) neoundecanoate; [17] bis(d-gluconato-O 1,O 2)nickel; [18] nickel 3,5-bis(tert-butyl)-4-hydroxybenzoate (1:2); [19] nickel(II) palmitate; [20] (2-ethylhexanoato-O)(isononanoato-O)nickel; [21] (isononanoato-O)(isooctanoato-O)nickel; [22] (isooctanoato-O)(neodecanoato-O)nickel; [23] (2-ethylhexanoato-O)(isodecanoato-O)nickel; [24] 2-ethylhexanoato-O)(neodecanoato-O)nickel; [25] (isodecanoato-O)(isooctanoato-O)nickel; [26] (isodecanoato-O)(isononanoato-O)nickel; [27] (isononanoato-O)(neodecanoato-O)nickel; [28] fatty acids, C6-19-branched, nickel salts; [29] fatty acids, C 8-18 and C18-unsaturated, nickel salts; [30] 2,7-naphthalenedisulfonic acid, nickel(II) salt; [31] 240-235-8 [1] 222-102-6 [2] 254-642-3 [3] 242-533-3 [4] 242-161-1 [5] 245-119-0 [6] 224-699-9 [7] 231-480-1 [8] 301-323-2 [9] 249-555-2 [10] 248-585-3 [11] 284-349-6 [12] 300-094-6 [13] 287-468-1 [14] 287-469-7 [15] 257-447-1 [16] 300-093-0 [17] 276-205-6 [18] 258-051-1 [19] 294-302-1 [29] 283-972-0 [30] -[31] 237-138-8 [20] 287-470-2 [21] 287-471-8 [22] 284-347-5 [23] 284-351-7 [24] 285-698-7 [25] 285-909-2 [26] 284-348-0 [27] 287-592-6 [28] 16083-14-0 [1] 3349-08-4 [2] 39819-65-3 [3] 18721-51-2 [4] 18283-82-4 [5] 22605-92-1 [6] 4454-16-4 [7] 7580-31-6 [8] 93983-68-7 [9] 29317-63-3 [10] 27637-46-3 [11] 84852-37-9 [12] 93920-10-6 [13] 85508-43-6 [14] 85508-44-7 [15] 51818-56-5 [16] 93920-09-3 [17] 71957-07-8 [18] 52625-25-9 [19] 13654-40-5 [20] 85508-45-8 [21] 85508-46-9 [22] 84852-35-7 [23] 84852-39-1 [24] 85135-77-9 [25] 85166-19-4 [26] 84852-36-8 [27] 85551-28-6 [28] 91697-41-5 [29] 84776-45-4 [30] 72319-19-8 [31] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360D*** H372** H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥ 0,01 % M=1 028-055-00-6 nickel(II) sulfite; [1] nickel tellurium trioxide; [2] nickel tellurium tetraoxide; [3] molybdenum nickel hydroxide oxide phosphate [4] 231-827-7 [1] 239-967-0 [2] 239-974-9 [3] 268-585-7 [4] 7757-95-1 [1] 15851-52-2 [2] 15852-21-8 [3] 68130-36-9 [4] Carc. 1A STOT RE 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H372** H334 H317 H410 028-056-00-1 nickel boride (NiB); [1] dinickel boride; [2] trinickel boride; [3] nickel boride; [4] dinickel silicide; [5] nickel disilicide; [6] dinickel phosphide; [7] nickel boron phosphide [8] 234-493-0 [1] 234-494-6 [2] 234-495-1 [3] 235-723-2 [4] 235-033-1 [5] 235-379-3 [6] 234-828-0 [7] -[8] 12007-00-0 [1] 12007-01-1 [2] 12007-02-2 [3] 12619-90-8 [4] 12059-14-2 [5] 12201-89-7 [6] 12035-64-2 [7] 65229-23-4 [8] Carc. 1A STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H372** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H372** H317 H410 028-057-00-7 dialuminium nickel tetraoxide; [1] nickel titanium trioxide; [2] nickel titanium oxide; [3] nickel divanadium hexaoxide; [4] cobalt dimolybdenum nickel octaoxide; [5] nickel zirkonium trioxide; [6] molybdenum nickel tetraoxide; [7] nickel tungsten tetraoxide; [8] olivine, nickel green; [9] lithium nickel dioxide; [10] molybdenum nickel oxide; [11] 234-454-8 [1] 234-825-4 [2] 235-752-0 [3] 257-970-5 [4] 268-169-5 [5] 274-755-1 [6] 238-034-5 [7] 238-032-4 [8] 271-112-7 [9] -[10] -[11] 12004-35-2 [1] 12035-39-1 [2] 12653-76-8 [3] 52502-12-2 [4] 68016-03-5 [5] 70692-93-2 [6] 14177-55-0 [7] 14177-51-6 [8] 68515-84-4 [9] 12031-65-1 [10] 12673-58-4 [11] Carc. 1A STOT RE 1 Skin Sens. 1 H350i H372** H317 GHS08 GHS07 Dgr H350i H372** H317 028-058-00-2 cobalt lithium nickel oxide 442-750-5  Carc. 1A Acute Tox. 2 * STOT RE 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H330 H372** H317 H400 H410 GHS06 GHS08 GHS09 Dgr H350i H330 H372** H317 H410 029-001-00-4 copper chloride; copper (I) chloride; cuprous chloride 231-842-9 7758-89-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H400 H410 029-003-00-5 naphthenic acids, copper salts; copper naphthenate 215-657-0 1338-02-9 Flam. Liq. 3 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H226 H302 H400 H410 GHS02 GHS07 GHS09 Wng H226 H302 H410 029-004-00-0 copper sulphate 231-847-6 7758-98-7 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H315 H410 029-005-00-6 (tris(chloromethyl)phthalocyaninato)copper(II), reaction products with N-methylpiperazine and methoxyacetic acid 401-260-1  Eye Irrit. 2 H319 GHS07 Wng H319 029-006-00-1 tris(octadec-9-enylammonium) (trisulfonatophthalocyaninato)copper(II) 403-210-4  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 029-007-00-7 (trisodium (2-((3-(6-(2-chloro-5-sulfonato)anilino)-4-(3-carboxypyridinio)-1,3,5-triazin-2-ylamino)-2-oxido-5-sulfonatophenylazo)phenylmethylazo)-4-sulfonatobenzoato)copper(3-)) hydroxide 404-670-9 89797-01-3 Skin Sens. 1 H317 GHS07 Wng H317 G 029-008-00-2 copper(II) methanesulfonate 405-400-2 54253-62-2 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 029-009-00-8 phthalocyanine-N-[3-(diethylamino)propyl]sulfonamide copper complex 413-650-9 93971-95-0 Aquatic Chronic 3 H412  H412 029-010-00-3 reaction mass of compounds from (dodecakis(p-tolylthio)phthalocyaninato)copper(II)to (hexadecakis(p-tolylthio)phthalocyaninato)copper(II) 407-700-9 101408-30-4 Skin Sens. 1 H317 GHS07 Wng H317 029-011-00-9 sodium [29H,31H-phthalocyaninato-(2-)-N29,N30,N31,N32]-((3-(N-methyl-N-(2-hydroxyethyl)amino)propyl)amino)sulfonyl-sulfonato, copper complex 412-730-0 150522-10-4 Skin Corr. 1B H314 GHS05 Dgr H314 029-012-00-4 sodium ((N-(3-trimethylammoniopropyl)sulfamoyl)methylsulfonatophthalocyaninato)copper(II) 407-340-2 124719-24-0 Eye Dam. 1 H318 GHS05 Dgr H318 029-013-00-X trisodium(2-(Ã ±-(3-(4-chloro-6-(2-(2-(vinylsulfonyl)ethoxy)ethylamino)-1,3,5-triazin-2-ylamino)-2-oxido-5-sulfonatophenylazo)benzylidenehydrazino)-4-sulfonatobenzoato)copper(II) 407-580-8 130201-51-3 Eye Dam. 1 H318 GHS05 Dgr H318 029-014-00-5 reaction mass of: 2,2'-[[cis-1,2-cyclohexanediylbis(nitrilomethylidene)]bis[phenolate]](2-)N, N',O, O'-copper complex;2,2'-[[trans-1,2-cyclohexanediylbis(nitrilomethylidyne)]bis[phenolate]](2-)N, N',O, O'-copper complex 419-610-7 171866-24-3 STOT RE 2 * Aquatic Chronic 2 H373** H411 GHS08 GHS09 Wng H373** H411 030-001-00-1 zinc powder  zinc dust (pyrophoric) 231-175-3 7440-66-6 Water-react. 1 Pyr. Sol. 1 Aquatic Acute 1 Aquatic Chronic 1 H260 H250 H400 H410 GHS02 GHS09 Dgr H260 H250 H410 T 030-001-01-9 zinc powder  zinc dust (stabilised) 231-175-3 7440-66-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 030-003-00-2 zinc chloride 231-592-0 7646-85-7 Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H410 STOT SE 3; H335: C  ¥ 5 % 030-004-00-8 dimethylzinc; [1] diethylzinc [2] 208-884-1 [1] 209-161-3 [2] 544-97-8 [1] 557-20-0 [2] Pyr. Liq. 1 Water-react. 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H250 H260 H314 H400 H410 GHS02 GHS05 GHS09 Dgr H250 H260 H314 H410 EUH014 030-005-00-3 diamminediisocyanatozinc 401-610-3  Acute Tox. 4 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 H302 H318 H334 H317 H400 GHS05 GHS08 GHS07 GHS09 Dgr H302 H318 H334 H317 H400 030-006-00-9 zinc sulphate (hydrous) (mono-, hexa-and hepta hydrate); [1] zinc sulphate (anhydrous) [2] 231-793-3 [1] 231-793-3 [2] 7446-19-7 [1] 7733-02-0 [2] Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 030-007-00-4 bis(3,5-di-tert-butylsalicylato-O 1,O 2)zinc 403-360-0 42405-40-3 Flam. Sol. 1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H228 H302 H400 H410 GHS02 GHS07 GHS09 Dgr H228 H302 H410 T 030-008-00-X hydroxo(2-(benzenesulfonamido)benzoato)zinc(II) 403-750-0 113036-91-2 Acute Tox. 4 * Aquatic Chronic 2 H332 H411 GHS07 GHS09 Wng H332 H411 030-009-00-5 zinc-bis(4-(n-octyloxycarbonylamino)salicylate) dihydrate 417-130-2  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 030-010-00-0 2-dodec-1-enylbutanedioic acid,4-methyl ester zinc salt 430-740-3  Aquatic Chronic 2 H411 GHS09 H411 030-011-00-6 trizinc bis(orthophosphate) 231-944-3 7779-90-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 030-012-00-1 aluminium-magnesium-zinc-carbonate-hydroxide 423-570-6 169314-88-9 Aquatic Chronic 4 H413 H413 030-013-00-7 zinc oxide 215-222-5 1314-13-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 030-015-00-8 tetrazinc(2+)bis(hexacyanocobalt(3+))diacetate 440-060-9  Aquatic Chronic 2 H411 GHS09 H411 033-001-00-X arsenic 231-148-6 7440-38-2 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H400 H410 GHS06 GHS09 Dgr H331 H301 H410 033-002-00-5 arsenic compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H400 H410 GHS06 GHS09 Dgr H331 H301 H410 * A1 033-003-00-0 diarsenic trioxide; arsenic trioxide 215-481-4 1327-53-3 Carc. 1A Acute Tox. 2 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H300 H314 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H350 H300 H314 H410 033-004-00-6 diarsenic pentaoxide; arsenic pentoxide; arsenic oxide 215-116-9 1303-28-2 Carc. 1A Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H350 H331 H301 H400 H410 GHS06 GHS08 GHS09 Dgr H350 H331 H301 H410 033-005-00-1 arsenic acid and it salts with the exception of those specified elsewhere in this Annex   Carc. 1A Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H350 H331 H301 H400 H410 GHS06 GHS08 GHS09 Dgr H350 H331 H301 H410 A 033-006-00-7 arsine 232-066-3 7784-42-1 Flam. Gas 1 Press. Gas Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H220 H330 H373 ** H400 H410 GHS02 GHS04 GHS06 GHS08 GHS09 Dgr H220 H330 H373 ** H410 U 033-007-00-2 tert-butylarsine 423-320-6 4262-43-5 Pyr. Liq. 1 Acute Tox. 2 * H250 H330 GHS02 GHS06 Dgr H250 H330 034-001-00-2 selenium 231-957-4 7782-49-2 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 4 H331 H301 H373 ** H413 GHS06 GHS08 Dgr H331 H301 H373 ** H413 034-002-00-8 selenium compounds with the exception of cadmium sulphoselenide and those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H373** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H301 H373** H410 A 034-003-00-3 sodium selenite 233-267-9 10102-18-8 Acute Tox. 2 * Acute Tox. 3 * Skin Sens. 1 Aquatic Chronic 2 H300 H331 H317 H411 GHS06 GHS09 Dgr H300 H331 H317 H411 EUH031 035-001-00-5 bromine 231-778-1 7726-95-6 Acute Tox. 2 * Skin Corr. 1A Aquatic Acute 1 H330 H314 H400 GHS06 GHS05 GHS09 Dgr H330 H314 H400 035-002-00-0 hydrogen bromide 233-113-0 10035-10-6 Press. Gas Skin Corr. 1A STOT SE 3 H314 H335 GHS04 GHS05 GHS07 Dgr H314 H335 U 035-002-01-8 hydrobromic acid ¦ %   Skin Corr. 1B STOT SE 3 H314 H335 GHS05 GHS07 Dgr H314 H335 Skin Corr. 1B; H314: C  ¥ 40 % Skin Irrit. 2; H315: 10 %  ¤ C < 40 % Eye Irrit. 2; H319: 10 %  ¤ C < 40 % STOT SE 3; H335: C  ¥ 10 % B 035-003-00-6 potassium bromate 231-829-8 7758-01-2 Ox. Sol. 1 Carc. 1B Acute Tox. 3 * H271 H350 H301 GHS03 GHS06 GHS08 Dgr H271 H350 H301 035-004-00-1 2-hydroxyethylammonium perbromide 407-440-6  Ox. Sol. 2 **** Acute Tox. 4 * Skin Corr. 1A Skin Sens. 1 Aquatic Acute 1 H272 H302 H314 H317 H400 GHS03 GHS05 GHS07 GHS09 Dgr H272 H302 H314 H317 H400 040-001-00-3 zirconium powder (pyrophoric) 231-176-9 7440-67-7 Water-react. 1 Pyr. Sol. 1 H260 H250 GHS02 Dgr H260 H250 T 040-002-00-9 zirconium powder, dry (non pyrophoric)   Self-heat. 1 H251 GHS02 Dgr H251 T 040-003-00-4 reaction product of 3,5-di-tert-butylsalicylic acid and zirconium oxychloride, dehydrated, basic Zr: DTBS= 1.0:1.0 to 1.0: 1.5 430-610-6 226996-19-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 042-001-00-9 molybdenum trioxide 215-204-7 1313-27-5 Carc. 2 Eye Irrit. 2 STOT SE 3 H351 H319 H335 GHS08 GHS07 Wng H351 H319 H335 042-002-00-4 tetrakis(dimethylditetradecylammonium) hexa-Ã ¼-oxotetra-Ã ¼3-oxodi-Ã ¼5-oxotetradecaoxooctamolybdate(4-) 404-760-8 117342-25-3 Acute Tox. 3 * Eye Dam. 1 H331 H318 GHS06 GHS05 Dgr H331 H318 042-003-00-X tetrakis(trimethylhexadecylammonium) hexa-mu-oxotetra-mu3-oxodi-mu5-oxotetradecaoxooctamolybdate(4-) 404-860-1 116810-46-9 Flam. Sol. 1 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H228 H318 H400 H410 GHS02 GHS05 GHS09 Dgr H228 H318 H410 T 042-004-00-5 reaction product of ammonium molybdate and C12-C24-diethoxylated alkylamine (1:5-1:3) 412-780-3  Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H315 H317 H411 GHS07 GHS09 Wng H315 H317 H411 042-005-00-0 reaction mass of: mono-and di-glycerols of canola oil; canola oil acid amide of branched 1,3-propanediamine, N-[3-(tridecyloxy)-propyl]; N, N-diorgano dithiocarbamate molybdenum complex 434-240-6  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 046-001-00-X tetraammine palladium (II)hydrogen carbonate 425-270-0 134620-00-1 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H302 H373** H318 H317 H410 047-001-00-2 silver nitrate 231-853-9 7761-88-8 Ox. Sol. 2 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H272 H314 H400 H410 GHS03 GHS05 GHS09 Dgr H272 H314 H410 047-002-00-8 polyphosphoric acid, copper, sodium, magnesium, calcium, silver and zinc salt 416-850-4  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 048-001-00-5 cadmium compounds, with the exception of cadmium sulphoselenide (xCdS.yCdSe), reaction mass of cadmium sulphide with zinc sulphide (xCdS.yZnS), reaction mass of cadmium sulphide with mercury sulphide (xCdS.yHgS), and those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 * A1 048-002-00-0 cadmium (non-pyrophoric); [1] cadmium oxide (non-pyrophoric) [2] 231-152-8 [1] 215-146-2 [2] 7440-43-9 [1] 1306-19-0 [2] Carc. 1B Muta. 2 Repr. 2 Acute Tox. 2 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H341 H361fd H330 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H341 H361fd H330 H372 ** H410 048-003-00-6 cadmium diformate; cadmiumformate 224-729-0 4464-23-7 Acute Tox. 3 * Acute Tox. 3 * Carc. 2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H351 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H301 H351 H373 ** H410 * STOT RE 2; H373: C  ¥0,25 % 048-004-00-1 cadmium cyanide 208-829-1 542-83-6 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Carc. 2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H351 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H351 H373 ** H410 EUH032 STOT RE 2; H373: C  ¥0,1 % EUH032:C  ¥1 % 048-005-00-7 cadmiumhexafluorosilicate(2-); cadmium fluorosilica 241-084-0 17010-21-8 Acute Tox. 3 * Acute Tox. 3 * Carc. 2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H351 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H301 H351 H373 ** H410 * STOT RE 2; H373: C  ¥0,1 % 048-006-00-2 cadmium fluoride 232-222-0 7790-79-6 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H340 H360FD H330 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H340 H360FD H330 H301 H372 ** H410 Carc. 1B; H350: C  ¥ 0,01 % * oral STOT RE 1; H372: C  ¥ 7 % STOT RE 2: 0,1 %  ¤ C <7 % 048-007-00-8 cadmium iodide 232-223-6 7790-80-9 Acute Tox. 3 * Acute Tox. 3 * Carc. 2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H351 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H301 H351 H373 ** H410 * STOT RE 2; H373: C  ¥ 0,1 % 048-008-00-3 cadmium chloride 233-296-7 10108-64-2 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H340 H360FD H330 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H340 H360FD H330 H301 H372 ** H410 Carc. 1B; H350: C  ¥ 0,01 % * oral STOT RE 1; H372: C  ¥ 7 % STOT RE 2; H373: 0,1 %  ¤ C < 7 % 048-009-00-9 cadmium sulphate 233-331-6 10124-36-4 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H340 H360FD H330 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H340 H360FD H330 H301 H372 ** H410 Carc. 1B; H350: C  ¥ 0,01 % * oral STOT RE 1; H372: C  ¥ 7 % STOT RE 2; H373 0,1 %  ¤ C < 7 % 048-010-00-4 cadmium sulphide 215-147-8 1306-23-6 Carc. 1B Muta. 2 Repr. 2 STOT RE 1 Acute Tox. 4 * Aquatic Chronic 4 H350 H341 H361fd H372 ** H302 H413 GHS08 GHS07 Dgr H350 H341 H361fd H372 ** H302 H413 * STOT RE 1; H372: C  ¥ 10 % STOT RE 2; H373: 0,1 %  ¤ C < 10 % 1 048-011-00-X cadmium (pyrophoric) 231-152-8 7440-43-9 Pyr. Sol. 1 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 2 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H250 H350 H341 H361fd H330 H372 ** H400 H410 GHS02 GHS06 GHS08 GHS09 Dgr H250 H350 H341 H361fd H330 H372 ** H410 050-001-00-5 tin tetrachloride; stannic chloride 231-588-9 7646-78-8 Skin Corr. 1B Aquatic Chronic 3 H314 H412 GHS05 Dgr H314 H412 STOT SE 3; H335:C  ¥5 % 050-002-00-0 cyhexatin (ISO); hydroxytricyclohexylstannane; tri(cyclohexyl)tin hydroxide 236-049-1 13121-70-5 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 M=1000 050-003-00-6 fentin acetate (ISO); triphenyltin acetate 212-984-0 900-95-8 Carc. 2 Repr. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H361d*** H330 H311 H301 H372** H335 H315 H318 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H351 H361d*** H330 H311 H301 H372** H335 H315 H318 H410 M=10 050-004-00-1 fentin hydroxide (ISO); triphenyltin hydroxide 200-990-6 76-87-9 Carc. 2 Repr. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H361d*** H330 H311 H301 H372** H335 H315 H318 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H351 H361d*** H330 H311 H301 H372** H335 H315 H318 H410 M=10 050-005-00-7 trimethyltin compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 * A1 050-006-00-2 triethyltin compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 * A1 050-007-00-8 tripropyltin compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 * A1 050-009-00-9 fluorotripentylstannane;[1] hexapentyldistannoxane [2] 243-546-7 [1] 247-143-7 [2] 20153-49-5 [1] 25637-27-8 [2] Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 * 1 050-010-00-4 fluorotrihexylstannane 243-547-2 20153-50-8 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 * 1 050-011-00-X triphenyltin compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 * M=100 A1 050-012-00-5 tetracyclohexylstannane; [1] chlorotricyclohexylstannane; [2] butyltricyclohexylstannane [3] 215-910-5 [1] 221-437-5 [2] 230-358-5 [3] 1449-55-4 [1] 3091-32-5 [2] 7067-44-9 [3] Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 * A1 050-013-00-0 trioctyltin compounds, with the exception of those specified elsewhere in this Annex   Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 4 H319 H335 H315 H413 GHS07 Wng H319 H335 H315 H413 Skin Irrit. 2; H315: C  ¥ 1 % Eye Irrit.2; H319: C  ¥ 1 % STOT SE 3; H335: C  ¥ 1 % A1 050-017-00-2 fenbutatin oxide (ISO); bis(tris(2-methyl-2-phenylpropyl)tin)oxide 236-407-7 13356-08-6 Acute Tox. 2 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H330 H319 H315 H400 H410 GHS06 GHS09 Dgr H330 H319 H315 H410 050-018-00-8 tin(II) methanesulphonate 401-640-7 53408-94-9 Skin Corr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H314 H302 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H302 H317 H411 050-019-00-3 azocyclotin (ISO); 1-(tricyclohexylstannyl)-1H-1,2,4-triazole 255-209-1 41083-11-8 Acute Tox. 2 * Acute Tox. 3 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H301 H335 H315 H318 H400 H410 GHS06 GHS05 GHS09 Dgr H330 H301 H335 H315 H318 H410 050-020-00-9 trioctylstannane 413-320-4 869-59-0 STOT RE 1 Skin Irrit. 2 Aquatic Chronic 4 H372 ** H315 H413 GHS08 GHS07 Dgr H372 ** H315 H413 050-021-00-4 dichlorodioctyl stannane 222-583-2 3542-36-7 Acute Tox. 3 * STOT RE 1 Aquatic Chronic 3 H331 H372** H412 GHS06 GHS08 Dgr H331 H372** H412 050-022-00-X dibutyltin dichloride; (DBTC) 211-670-0 683-18-1 Muta. 2 Repr. 1B Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H341 H360FD H330 H301 H312 H372** H314 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H341 H360FD H330 H301 H312 H372** H314 H410 Skin Corr. 1B; H314: C  ¥ 5 % Skin Irrit. 2; H315: 0,01 %  ¤ C < 5 % Eye Dam.1; H318: 3 %  ¤ C < 5 % Eye Irrit. 2; H319: 0,01 %  ¤ C < 3 % M=10 050-023-00-5 reaction mass of: bis[(2-ethyl-1-oxohexyl)oxy]dioctyl stannane; bis[((2-ethyl-1-oxohexyl)oxy)dioctylstannyl]oxide; bis(1-phenyl-1,3-decanedionyl)dioctyl stannane; ((2-ethyl-1-oxohexyl)oxy)-(1-phenyl-1,3-decanedionyl)dioctyl stannane 422-920-5  STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373** H400 H410 GHS08 GHS09 Wng H373** H410 M=10 050-024-00-0 reaction mass of: tri-p-tolyltin hydroxide; hexa-p-tolyl-distannoxane 432-230-6  STOT RE 1 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H372** H302 H315 H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H372** H302 H315 H318 H317 H410 050-025-00-6 trichloromethylstannane 213-608-8 993-16-8 Repr. 2 H361d GHS08 Wng H361d 050-026-00-1 2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 260-828-5 57583-34-3 Repr. 2 H361d GHS08 Wng H361d 050-027-00-7 2-ethylhexyl 10-ethyl-4,4-dioctyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 239-622-4 15571-58-1 Repr. 1B H360D GHS08 Dgr H360D 050-028-00-2 2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 260-829-0 57583-35-4 Repr. 2 Acute Tox. 4 STOT RE 1 Skin Sens. 1A H361d H302 H372 (nervous system, immune system) H317 GHS08 GHS07 Dgr H361d H302 H372 (nervous system, immune system) H317 050-029-00-8 dimethyltin dichloride 212-039-2 753-73-1 Repr. 2 Acute Tox. 2 Acute Tox. 3 Acute Tox. 3 STOT RE 1 Skin Corr. 1B H361d H330 H301 H311 H372 (nervous system, immune system) H314 GHS08 GHS06 GHS05 Dgr H361d H330 H301 H311 H372 (nervous system, immune system) H314 EUH071 051-001-00-8 antimony trichloride 233-047-2 10025-91-9 Skin Corr. 1B Aquatic Chronic 2 H314 H411 GHS05 GHS09 Dgr H314 H411 STOT SE3; H335: C  ¥ 5 % 051-002-00-3 antimony pentachloride 231-601-8 7647-18-9 Skin Corr. 1B Aquatic Chronic 2 H314 H411 GHS05 GHS09 Dgr H314 H411 STOT SE 3; H335: C  ¥ 5 % 051-003-00-9 antimony compounds, with the exception of the tetroxide (Sb2O4), pentoxide (Sb2O5), trisulphide (Sb2S3), pentasulphide (Sb2S5) and those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H332 H302 H411 GHS07 GHS09 Wng H332 H302 H411 * A1 051-004-00-4 antimony trifluoride 232-009-2 7783-56-4 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H331 H311 H301 H411 GHS06 GHS09 Dgr H331 H311 H301 H411 051-005-00-X antimony trioxide 215-175-0 1309-64-4 Carc. 2 H351 GHS08 Wng H351 051-006-00-5 diphenyl(4-phenylthiophenyl)sulfonium hexafluoroantimonate 403-500-0  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 051-007-00-0 bis(4-dodecylphenyl)iodonium hexafluoroantimonate 404-420-9 71786-70-4 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 053-001-00-3 iodine 231-442-4 7553-56-2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H332 H312 H400 GHS07 GHS09 Wng H332 H312 H400 053-002-00-9 hydrogen iodide 233-109-9 10034-85-2 Press. Gas Skin Corr. 1A H314 GHS04 GHS05 Dgr H314 Skin Corr. 1A; H314: C  ¥ 10 % Skin Corr. 1B; H314: 0,2 %  ¤ C < 10 % Skin Irrit. 2; H315: 0,02 %  ¤ C < 0,2 % Eye Irrit. 2; H319: 0,02 %  ¤ C < 0,2 % STOT SE 3; H335: C  ¥0,02 % U5 053-002-01-6 hydriodic acid ¦ %   Skin Corr. 1B H314 GHS05 Dgr Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 10 %  ¤ C < 25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % B 053-003-00-4 iodoxybenzene  696-33-3 Expl. **** **** **** **** 053-004-00-X calcium iodoxybenzoate   Expl. **** **** **** **** C 053-005-00-5 (4-(1-methylethyl)phenyl)-(4-methylphenyl)iodonium tetrakis(pentafluorophenyl)borate(1-) 422-960-3 178233-72-2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Wng H312 H302 H373 ** H410 056-001-00-1 barium peroxide 215-128-4 1304-29-6 Ox. Sol. 2 Acute Tox. 4 * Acute Tox. 4 * H272 H332 H302 GHS03 GHS07 Dgr H272 H332 H302 056-002-00-7 barium salts, with the exception of barium sulphate, salts of 1-azo-2-hydroxynaphthalenyl aryl sulphonic acid, and of salts specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 * A1 056-003-00-2 barium carbonate 208-167-3 513-77-9 Acute Tox. 4 * H302 GHS07 Wng H302 056-004-00-8 barium chloride 233-788-1 10361-37-2 Acute Tox. 3 * Acute Tox. 4 * H301 H332 GHS06 Dgr H301 H332 064-001-00-8 gadolinium(III)sulfite trihydrate 456-900-2 51285-81-5 Aquatic Chronic 2 H411 GHS09 H411 072-001-00-4 hafnium tetra-n-butoxide 411-740-2 22411-22-9 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 074-001-00-X hexasodium tungstate hydrate 412-770-9 12141-67-2 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 074-002-00-5 reaction products of tungsten hexachloride with 2-methylpropan-2-ol, nonylphenol and pentane-2,4-dione 408-250-6  Flam. Liq. 2 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H225 H332 H314 H317 H400 H410 GHS02 GHS05 GHS07 GHS09 Dgr H225 H332 H314 H317 H410 076-001-00-5 osmium tetraoxide; osmic acid 244-058-7 20816-12-0 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Skin Corr. 1B H330 H310 H300 H314 GHS06 GHS05 Dgr H330 H310 H300 H314 078-001-00-0 tetrachloroplatinates with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H318 H334 H317 A 078-002-00-6 diammonium tetrachloroplatinate 237-499-1 13820-41-2 Acute Tox. 3 * Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H315 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H315 H318 H334 H317 078-003-00-1 disodium tetrachloroplatinate 233-051-4 10026-00-3 Acute Tox. 3 * Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H315 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H315 H318 H334 H317 078-004-00-7 dipotassium tetrachloroplatinate 233-050-9 10025-99-7 Acute Tox. 3 * Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H315 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H315 H318 H334 H317 078-005-00-2 hexachloroplatinates with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H318 H334 H317 A 078-006-00-8 disodium hexachloroplatinate 240-983-5 16923-58-3 Acute Tox. 3 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H318 H334 H317 078-007-00-3 dipotassium hexachloroplatinate 240-979-3 16921-30-5 Acute Tox. 3 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H318 H334 H317 078-008-00-9 diammonium hexachloroplatinate 240-973-0 16919-58-7 Acute Tox. 3 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H301 H318 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H318 H334 H317 078-009-00-4 hexachloroplatinic acid 241-010-7 16941-12-1 Acute Tox. 3 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 H301 H314 H334 H317 GHS06 GHS05 GHS08 Dgr H301 H314 H334 H317 078-010-00-X tetraammine platinum (II) hydrogen carbonate 426-730-3 123439-82-7 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 078-011-00-5 hydroxydisulfito platinum(II)acid 423-310-1 61420-92-6 Acute Tox. 4 * STOT RE 2 * Skin Corr. 1A Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H373 H314 H334 H317 H412 GHS05 GHS08 GHS07 Dgr H302 H373 H314 H334 H317 H412 078-012-00-0 platinum(IV) nitrate/nitric acid solution 432-400-1  Skin Corr. 1A Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 080-001-00-0 mercury 231-106-7 7439-97-6 Repr. 1B Acute Tox. 2 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D*** H330 H372** H400 H410 GHS06 GHS08 GHS09 Dgr H360D*** H330 H372** H410 080-002-00-6 Inorganic compounds of mercury with the exception of mercuric sulphide and those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H410 * STOT RE 2; H373: C  ¥ 0,1 % A1 080-003-00-1 dimercury dichloride; mercurous chloride; calomel 233-307-5 10112-91-1 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H335 H315 H410 080-004-00-7 organic compounds of mercury with the exception of those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H410 * STOT RE 2; H373: C  ¥0,1 % A1 080-005-00-2 mercury difulminate; mercuric fulminate; fulminate of mercury 211-057-8 628-86-4 Unst. Expl. Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H200 H331 H311 H301 H373 ** H400 H410 GHS01 GHS06 GHS08 GHS09 Dgr H200 H331 H311 H301 H373 ** H400 H410 080-005-01-X mercury difulminate; mercuric fulminate; fulminate of mercury [  ¥ 20 % phlegmatiser] 211-057-8 628-86-4 Expl. 1.1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H201 H331 H311 H301 H373 ** H400 H410 GHS01 GHS06 GHS08 GHS09 Dgr H201 H331 H311 H301 H373 ** H400 H410 080-006-00-8 dimercury dicyanide oxide; mercuric oxycyanide 215-629-8 1335-31-5 Expl. 1.1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H201 H331 H311 H301 H373** H400 H410 GHS01 GHS06 GHS08 GHS09 Dgr H201 H331 H311 H301 H373** H410 080-007-00-3 dimethylmercury; [1] diethylmercury [2] 209-805-3 [1] 211-000-7 [2] 593-74-8 [1] 627-44-1 [2] Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H410 * STOT RE 2; H373: C  ¥0,05 % 1 080-008-00-9 phenylmercury nitrate; [1] phenylmercury hydroxide; [2] basic phenylmercury nitrate [3] 200-242-9 [1] 202-866-7 [2] -[3] 55-68-5 [1] 100-57-2 [2] 8003-05-2 [3] Acute Tox. 3 * STOT RE 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H301 H372 ** H314 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H301 H372 ** H314 H410 080-009-00-4 2-methoxyethylmercury chloride 204-659-7 123-88-6 Acute Tox. 3 * STOT RE 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H301 H372 ** H314 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H301 H372 ** H314 H410 080-010-00-X mercury dichloride; mercuric chloride 231-299-8 7487-94-7 Muta. 2 Repr. 2 Acute Tox. 2 * STOT RE 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H341 H361f*** H300 H372** H314 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H341 H361f*** H300 H372** H314 H410 080-011-00-5 phenylmercury acetate 200-532-5 62-38-4 Acute Tox. 3 * STOT RE 1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H301 H372 ** H314 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H301 H372 ** H314 H410 081-001-00-3 thallium 231-138-1 7440-28-0 Acute Tox. 2 * Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 4 H330 H300 H373 ** H413 GHS06 GHS08 Dgr H330 H300 H373 ** H413 081-002-00-9 thallium compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 2 H330 H300 H373 ** H411 GHS06 GHS08 GHS09 Dgr H330 H300 H373 ** H411 A 081-003-00-4 dithallium sulphate; thallic sulphate 231-201-3 7446-18-6 Acute Tox. 2 * STOT RE 1 Skin Irrit. 2 Aquatic Chronic 2 H300 H372 ** H315 H411 GHS06 GHS08 GHS09 Dgr H300 H372 ** H315 H411 082-001-00-6 lead compounds with the exception of those specified elsewhere in this Annex   Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H332 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Dgr H360Df H332 H302 H373 ** H410 Repr.2 H361f: C  ¥ 2,5 % * STOT RE 2; H373: C  ¥0,5 % A1 082-002-00-1 lead alkyls   Repr. 1A Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H330 H310 H300 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H360Df H330 H310 H300 H373 ** H410 Repr.1A; H360D: C  ¥ 0,1 % * STOT RE 2; H373: C  ¥0,05 % A1 082-003-00-7 lead diazide; lead azide 236-542-1 13424-46-9 Unst. Expl. Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H200 H360Df H332 H302 H373 ** H400 H410 GHS01 GHS08 GHS07 GHS09 Dgr H200 H360Df H332 H302 H373 ** H410 1 082-003-01-4 lead diazide; lead azide [  ¥ 20 % phlegmatiser] 236-542-1 13424-46-9 Expl. 1.1 Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H201 H360Df H332 H302 H373 ** H400 H410 GHS01 GHS08 GHS07 GHS09 Dgr H201 H360Df H332 H302 H373 ** H410 1 082-004-00-2 lead chromate 231-846-0 7758-97-6 Carc. 1B Repr. 1A STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H350 H360Df H373** H400 H410 GHS08 GHS09 Dgr H350 H360Df H373** H410 1 082-005-00-8 lead di(acetate) 206-104-4 301-04-2 Repr. 1A STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H373 ** H400 H410 GHS08 GHS09 Dgr H360Df H373 ** H410 1 082-006-00-3 trilead bis(orthophosphate) 231-205-5 7446-27-7 Repr. 1A STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H373 ** H400 H410 GHS08 GHS09 Dgr H360Df H373 ** H410 1 082-007-00-9 lead acetate, basic 215-630-3 1335-32-6 Carc. 2 Repr. 1A STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H351 H360Df H373 ** H400 H410 GHS08 GHS09 Dgr H351 H360Df H373 ** H410 1 082-008-00-4 lead(II) methanesulphonate 401-750-5 17570-76-2 Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 H360Df H332 H302 H373 ** H315 H318 GHS08 GHS05 GHS07 Dgr H360Df H332 H302 H373 ** H315 H318 1 082-009-00-X lead sulfochromate yellow; C.I. Pigment Yellow 34; [This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 77603.] 215-693-7 1344-37-2 Carc. 1B Repr. 1A STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H350 H360Df H373** H400 H410 GHS08 GHS09 Dgr H350 H360Df H373** H410 1 082-010-00-5 lead chromate molybdate sulfate red; C.I. Pigment Red 104; [This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 77605.] 235-759-9 12656-85-8 Carc. 1B Repr. 1A STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H350 H360Df H373** H400 H410 GHS08 GHS09 Dgr H350 H360Df H373** H410 1 082-011-00-0 lead hydrogen arsenate 232-064-2 7784-40-9 Carc. 1A Repr. 1A Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H350 H360Df H331 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H360Df H331 H301 H373 ** H410 1 082-012-00-6 barium calcium cesium lead samarium strontium bromide chloride fluoride iodide europium doped 431-780-4 199876-46-5 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 2 H302 H373** H411 GHS08 GHS07 GHS09 Wng H302 H373** H411 092-001-00-8 uranium 231-170-6 7440-61-1 Acute Tox. 2 * Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 4 H330 H300 H373 ** H413 GHS06 GHS08 Dgr H330 H300 H373 ** H413 092-002-00-3 uranium compounds with the exception of those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 2 * STOT RE 2 Aquatic Chronic 2 H330 H300 H373** H411 GHS06 GHS08 GHS09 Dgr H330 H300 H373** H411 A 601-001-00-4 methane 200-812-7 74-82-8 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 601-002-00-X ethane 200-814-8 74-84-0 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 601-003-00-5 propane 200-827-9 74-98-6 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 601-004-00-0 butane; [1] and isobutane [2] 203-448-7 [1] 200-857-2 [2] 106-97-8 [1] 75-28-5 [2] Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 C U 601-004-01-8 butane (containing  ¥ 0,1 % butadiene (203-450-8)); [1] isobutane (containing  ¥ 0,1 % butadiene (203-450-8)) [2] 203-448-7 [1] 200-857-2 [2] 106-97-8 [1] 75-28-5 [2] Flam. Gas 1 Press. Gas Carc. 1A Muta. 1B H220 H350 H340 GHS02 GHS04 GHS08 Dgr H220 H350 H340 C S U 601-005-00-6 2,2-dimethylpropane; neopentane 207-343-7 463-82-1 Flam. Gas 1 Press. Gas Aquatic Chronic 2 H220 H411 GHS02 GHS04 GHS09 Dgr H220 H411 U 601-006-00-1 pentane 203-692-4 109-66-0 Flam. Liq. 2 Asp. Tox. 1 STOT SE 3 Aquatic Chronic 2 H225 H304 H336 H411 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H336 H411 EUH066 C 601-007-00-7 hexane (containing < 5 % n-hexane (203-777-6)); 2-methylpentane;[1] 3-methylpentane; [2] 2,2-dimethylbutane; [3] 2,3-dimethylbutane [4] 203-523-4 [1] 202-481-4 [2] 200-906-8 [3] 201-193-6 [4] 107-83-5 [1] 96-14-0 [2] 75-83-2 [3] 79-29-8 [4] Flam. Liq. 2 Asp. Tox. 1 Skin Irrit. 2 STOT SE 3 Aquatic Chronic 2 H225 H304 H315 H336 H411 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H315 H336 H411 C 601-008-00-2 heptane; n-heptane; [1] 2,4-dimethylpentane; [2] 2,2,3-trimethylbutane; [3] 3,3-dimethylpentane; [4] 2,3-dimethylpentane; [5] 3-methylhexane; [6] 2,2-dimethylpentane; [7] 2-methylhexane; [8] 3-ethylpentane; [9] isoheptane; [10] 205-563-8 [1] 203-548-0 [2] 207-346-3 [3] 209-230-8 [4] 209-280-0 [5] 209-643-3 [6] 209-680-5 [7] 209-730-6 [8] 210-529-0 [9] 250-610-8 [10] 142-82-5 [1] 108-08-7 [2] 464-06-2 [3] 562-49-2 [4] 565-59-3 [5] 589-34-4 [6] 590-35-2 [7] 591-76-4 [8] 617-78-7 [9] 31394-54-4 [10] Flam. Liq. 2 Asp. Tox. 1 Skin Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H225 H304 H315 H336 H400 H410 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H315 H336 H410 C 601-009-00-8 octane; n-octane; [1] 2,2,4-trimethylpentane; [2] 2,3,3-trimethylpentane; [3] 3,3-dimethylhexane; [4] 2,2,3-trimethylpentane; [5] 2,3,4-trimethylpentane; [6] 3,4-dimethylhexane; [7] 2,3-dimethylhexane; [8] 2,4-dimethylhexane; [9] 4-methylheptane; [10] 3-methylheptane; [11] 2,2-dimethylhexane; [12] 2,5-dimethylhexane; [13] 2-methylheptane; [14] 2,2,3,3-tetramethylbutane; [15] 3-ethyl-2-methylpentane; [16] 3-ethylhexane; [17] 3-ethyl-3-methylpentane; [18] isooctane; [19] 203-892-1 [1] 208-759-1 [2] 209-207-2 [3] 209-243-9 [4] 209-266-4 [5] 209-292-6 [6] 209-504-7 [7] 209-547-1 [8] 209-649-6 [9] 209-650-1 [10] 209-660-6 [11] 209-689-4 [12] 209-745-8 [13] 209-747-9 [14] 209-855-6 [15] 210-187-2 [16] 210-621-0 [17] 213-923-0 [18] 247-861-0 [19] 111-65-9 [1] 540-84-1 [2] 560-21-4 [3] 563-16-6 [4] 564-02-3 [5] 565-75-3 [6] 583-48-2 [7] 584-94-1 [8] 589-43-5 [9] 589-53-7 [10] 589-81-1 [11] 590-73-8 [12] 592-13-2 [13] 592-27-8 [14] 594-82-1 [15] 609-26-7 [16] 619-99-8 [17] 1067-08-9 [18] 26635-64-3 [19] Flam. Liq. 2 Asp. Tox. 1 Skin Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H225 H304 H315 H336 H400 H410 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H315 H336 H410 C 601-010-00-3 ethylene 200-815-3 74-85-1 Flam. Gas 1 Press. Gas STOT SE 3 H220 H336 GHS02 GHS04 GHS07 Dgr H220 H336 U 601-011-00-9 propene; propylene 204-062-1 115-07-1 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 601-012-00-4 but-1-ene; [1] butene, mixed-1-and-2-isomers; [2] 2-methylpropene; [3] (Z)-but-2-ene; [4] (E)-but-2-ene [5] 203-449-2 [1] 203-452-9 [2] 204-066-3 [3] 209-673-7 [4] 210-855-3 [5] 106-98-9 [1] 107-01-7 [2] 115-11-7 [3] 590-18-1 [4] 624-64-6 [5] Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 C U 601-013-00-X 1,3-butadiene; buta-1,3-diene 203-450-8 106-99-0 Flam. Gas 1 Press. Gas Carc. 1A Muta. 1B H220 H350 H340 GHS02 GHS04 GHS08 Dgr H220 H350 H340 D U 601-014-00-5 isoprene (stabilised) 2-methyl-1,3-butadiene 201-143-3 78-79-5 Flam. Liq. 1 Carc. 1B Muta. 2 Aquatic Chronic 3 H224 H350 H341 H412 GHS02 GHS08 Dgr H224 H350 H341 H412 D 601-016-00-6 cyclopropane 200-847-8 75-19-4 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 601-017-00-1 cyclohexane 203-806-2 110-82-7 Flam. Liq. 2 Asp. Tox. 1 Skin Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H225 H304 H315 H336 H400 H410 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H315 H336 H410 601-018-00-7 methylcyclohexane 203-624-3 108-87-2 Flam. Liq. 2 Asp. Tox. 1 Skin Irrit. 2 STOT SE 3 Aquatic Chronic 2 H225 H304 H315 H336 H411 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H315 H336 H411 601-019-00-2 1,4-dimethylcyclohexane 209-663-2 589-90-2 Flam. Liq. 2 Asp. Tox. 1 Skin Irrit. 2 STOT SE 3 Aquatic Chronic 2 H225 H304 H315 H336 H411 GHS02 GHS08 GHS07 GHS09 Dgr H225 H304 H315 H336 H411 601-020-00-8 benzene 200-753-7 71-43-2 Flam. Liq. 2 Carc. 1a Muta. 1B STOT RE 1 Asp. Tox. 1 Eye Irrit. 2 Skin Irrit. 2 H225 H350 H340 H372 ** H304 H319 H315 GHS02 GHS08 GHS07 Dgr H225 H350 H340 H372 ** H304 H319 H315 E 601-021-00-3 toluene 203-625-9 108-88-3 Flam. Liq. 2 Repr. 2 Asp. Tox. 1 STOT RE 2 * Skin Irrit. 2 STOT SE 3 H225 H361d *** H304 H373 ** H315 H336 GHS02 GHS08 GHS07 Dgr H225 H361d *** H304 H373 ** H315 H336 601-022-00-9 o-xylene; [1] p-xylene; [2] m-xylene; [3] xylene [4] 202-422-2 [1] 203-396-5 [2] 203-576-3 [3] 215-535-7 [4] 95-47-6 [1] 106-42-3 [2] 108-38-3 [3] 1330-20-7 [4] Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 H226 H332 H312 H315 GHS02 GHS07 Wng H226 H332 H312 H315 * C 601-023-00-4 ethylbenzene 202-849-4 100-41-4 Flam. Liq. 2 Acute Tox. 4* STOT RE 2 Asp. Tox. 1 H225 H332 H373 (hearing organs) H304 GHS02 GHS07 GHS08 Dgr H225 H332 H373 (hearing organs) H304 601-024-00-X cumene; [1] propylbenzene [2] 202-704-5 [1] 203-132-9 [2] 98-82-8 [1] 103-65-1 [2] Flam. Liq. 3 Asp. Tox. 1 STOT SE 3 Aquatic Chronic 2 H226 H304 H335 H411 GHS02 GHS08 GHS07 GHS09 Dgr H226 H304 H335 H411 C 601-025-00-5 mesitylene; 1,3,5-trimethylbenzene 203-604-4 108-67-8 Flam. Liq. 3 STOT SE 3 Aquatic Chronic 2 H226 H335 H411 GHS02 GHS07 GHS09 Wng H226 H335 H411 STOT SE 3; H335: C  ¥ 25 % 601-026-00-0 styrene 202-851-5 100-42-5 Flam. Liq. 3 Repr. 2 Acute Tox. 4* STOT RE 1 Skin Irrit. 2 Eye Irrit. 2 H226 H361d H332 H372 (hearing organs) H315 H319 GHS02 GHS08 GHS07 Dgr H226 H361d H332 H372 (hearing organs) H315 H319 * D 601-027-00-6 2-phenylpropene; Ã ±-methylstyrene 202-705-0 98-83-9 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 Aquatic Chronic 2 H226 H319 H335 H411 GHS02 GHS07 GHS09 Wng H226 H319 H335 H411 STOT SE 3; H335: C  ¥ 25 % 601-028-00-1 2-methylstyrene; 2-vinyltoluene 210-256-7 611-15-4 Acute Tox. 4 * Aquatic Chronic 2 H332 H411 GHS07 GHS09 Wng H332 H411 601-029-00-7 dipentene; limonene;[1] (R)-p-mentha-1,8-diene; d-limonene; [2] (S)-p-mentha-1,8-diene; l-limonene; [3] trans-1-methyl-4-(1-methylvinyl)cyclohexene; [4] ( ±)-1-methyl-4-(1-methylvinyl)cyclohexene [5] 205-341-0 [1] 227-813-5 [2] 227-815-6 [3] 229-977-3 [4] 231-732-0 [5] 138-86-3 [1] 5989-27-5 [2] 5989-54-8 [3] 6876-12-6 [4] 7705-14-8 [5] Flam. Liq. 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H226 H315 H317 H400 H410 GHS02 GHS07 GHS09 Wng H226 H315 H317 H410 C 601-030-00-2 cyclopentane 206-016-6 287-92-3 Flam. Liq. 2 Aquatic Chronic 3 H225 H412 GHS02 Dgr H225 H412 601-031-00-8 2,4,4-trimethylpent-1-ene 203-486-4 107-39-1 Flam. Liq. 2 Aquatic Chronic 2 H225 H411 GHS02 GHS09 Dgr H225 H411 601-032-00-3 benzo[a]pyrene; benzo[def]chrysene 200-028-5 50-32-8 Carc. 1B Muta. 1B Repr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H340 H360FD H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H340 H360FD H317 H410 Carc. 1B; H350: C  ¥ 0,01 % 601-033-00-9 benz[a]anthracene 200-280-6 56-55-3 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 M=100 601-034-00-4 benz[e]acephenanthrylene 205-911-9 205-99-2 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 601-035-00-X benzo[j]fluoranthene 205-910-3 205-82-3 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 601-036-00-5 benzo[k]fluoranthene 205-916-6 207-08-9 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 601-037-00-0 n-hexane 203-777-6 110-54-3 Flam. Liq. 2 Repr. 2 Asp. Tox. 1 STOT RE 2 * Skin Irrit. 2 STOT SE 3 Aquatic Chronic 2 H225 H361f *** H304 H373 ** H315 H336 H411 GHS02 GHS08 GHS07 GHS09 Dgr H225 H361f *** H304 H373 ** H315 H336 H411 STOT RE 2; H373: C  ¥ 5 % 601-041-00-2 dibenz[a,h]anthracene 200-181-8 53-70-3 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 Carc. 1B; H350: C  ¥ 0,01 % M=100 601-042-00-8 biphenyl; diphenyl 202-163-5 92-52-4 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H319 H335 H315 H410 601-043-00-3 1,2,4-trimethylbenzene 202-436-9 95-63-6 Flam. Liq. 3 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H226 H332 H319 H335 H315 H411 GHS02 GHS07 GHS09 Wng H226 H332 H319 H335 H315 H411 601-044-00-9 3a,4,7,7a-tetrahydro-4,7-methanoindene 201-052-9 77-73-6 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H225 H332 H302 H319 H335 H315 H411 GHS02 GHS07 GHS09 Dgr H225 H332 H302 H319 H335 H315 H411 601-045-00-4 1,2,3,4-tetrahydronaphthalene 204-340-2 119-64-2 Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H319 H315 H411 GHS07 GHS09 Wng H319 H315 H411 EUH019 601-046-00-X 7-methylocta-1,6-diene 404-210-7 42152-47-6 Flam. Liq. 3 Aquatic Acute 1 Aquatic Chronic 1 H226 H400 H410 GHS02 GHS09 Wng H226 H410 601-047-00-5 m-mentha-1,3(8)-diene 404-150-1 17092-80-7 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 601-048-00-0 chrysene 205-923-4 218-01-9 Carc. 1B Muta. 2 Aquatic Acute 1 Aquatic Chronic 1 H350 H341 H400 H410 GHS08 GHS09 Dgr H350 H341 H410 601-049-00-6 benzo[e]pyrene 205-892-7 192-97-2 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 601-051-00-7 4-phenylbut-1-ene 405-980-7 768-56-9 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 601-052-00-2 naphthalene 202-049-5 91-20-3 Carc. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H400 H410 GHS07 GHS08 GHS09 Wng H351 H302 H410 601-053-00-8 nonylphenol; [1] 4-nonylphenol, branched [2] 246-672-0 [1] 284-325-5 [2] 25154-52-3 [1] 84852-15-3 [2] Repr. 2 Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H361fd H302 H314 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H361fd H302 H314 H410 601-054-00-3 reaction mass of isomers of: dibenzylbenzene; dibenzyl(methyl)benzene; dibenzyl(dimethyl)benzene; dibenzyl(trimethyl)benzene 405-570-8  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 601-055-00-9 reaction mass of isomers of: mono-(2-tetradecyl)naphthalenes; di-(2-tetradecyl)naphthalenes; tri-(2-tetradecyl)naphthalenes 410-190-0 132983-41-6 Eye Irrit. 2 Aquatic Chronic 4 H319 H413 GHS07 Wng H319 H413 601-056-00-4 reaction mass of isomers of: methyldiphenylmethane; dimethyldiphenylmethane 405-470-4 73807-39-3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 601-057-00-X N-dodecyl-[3-(4-(dimethylamino)benzamido)-propyl]dimethylammonium tosylate 421-130-8 156679-41-3 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H318 H317 H410 601-058-00-5 di-L-para-menthene 417-870-6 83648-84-4 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 601-059-00-0 methyl 2-benzylidene-3-oxobutyrate 420-940-9 15768-07-7 Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H319 H315 H411 GHS07 GHS09 Wng H319 H315 H411 601-060-00-6 1,2-bis[4-fluoro-6-{4-sulfo-5-(2-(4-sulfonaphtalene-3-ylazo)-1-hydroxy-3,6-disulfo-8-aminonaphthalene-7-ylazo)phenylamino}-1,3,5-triazin-2ylamino]ethane; x-sodium, y-potassium salts x = 7,755 y =0,245 417-610-1 155522-09-1 Skin Sens. 1 H317 GHS07 Wng H317 601-061-00-1 (ethyl-1,2-ethanediyl)[-2-[[[(2-hydroxyethyl)methylamino]acetyl]-propyl]Ã -(nonylphenoxy)poly]oxy-(methyl-1,2-ethanediyl) 418-960-8  Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H317 H411 601-062-00-7 reaction mass of: branched triacontane; branched dotriacontane; branched tetratriacontane; branched hexatriacontane 417-030-9 151006-59-6 Aquatic Chronic 4 H413  H413 601-063-00-2 reaction mass of isomers of branched tetracosane 417-060-2 151006-61-0 Acute Tox. 4 * Aquatic Chronic 4 H332 H413 GHS07 Wng H332 H413 601-064-00-8 branched hexatriacontane 417-070-7 151006-62-1 Aquatic Chronic 4 H413  H413 601-065-00-3 reaction mass of: (1'Ã ±, 3'Ã ±, 6'Ã ±)-2,2,3' ,7', 7'-pentamethylspiro(1,3-dioxane-5,2'-norcarane); (1'Ã ±, 3'Ã ², 6'Ã ±)-2,2,3', 7', 7'-pentamethylspiro(1,3-dioxane-5,2'-norcarane) 416-930-9  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 601-066-00-9 1-(4-(trans-4-heptylcyclohexyl)phenyl) ethanone 426-820-2 78531-60-9 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 601-067-00-4 triethyl arsenate 427-700-2 15606-95-8 Carc. 1A Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H350 H331 H301 H400 H410 GHS06 GHS08 GHS09 Dgr H350 H331 H301 H410 601-068-00-X 1,2-diacetoxybut-3-ene 421-720-5 18085-02-4 Acute Tox. 4 * H302 GHS07 Wng H302 601-069-00-5 2-ethyl-1-(2-(1,3-dioxanyl)ethyl)-pyridinium bromide 422-680-1 287933-44-2 Aquatic Chronic 3 H412  H412 601-070-00-0 reaction mass of: branched icosane; branched docosane; branched tetracosane 417-050-8 151006-58-5 Acute Tox. 4 * Aquatic Chronic 4 H332 H413 GHS07 Wng H332 H413 601-071-00-6 1-dimethoxymethyl-2-nitro-benzene 423-830-9 20627-73-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 601-072-00-1 reaction mass of: 1-(4-isopropylphenyl)-1-phenylethane; 1-(3-isopropylphenyl)-1-phenylethane; 1-(2-isopropylphenyl)-1-phenylethane 430-690-2 52783-21-8 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 601-073-00-7 1-bromo-3,5-difluorobenzene 416-710-2 461-96-1 Flam. Liq. 3 Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H226 H302 H373 ** H315 H317 H400 H410 GHS02 GHS08 GHS07 GHS09 Wng H226 H302 H373 ** H315 H317 H410 601-074-00-2 reaction mass of: 4-(2,2,3-trimethylcyclopent-3-en-1-yl)-1-methyl-2-oxabicyclo[2.2.2]octane; 1-(2,2,3-trimethylcyclopent-3-en-1-yl)-5-methyl-6-oxabicyclo[3.2.1]octane; spiro[cyclohex-3-en-1-yl-[(4,5,6,6a-tetrahydro-3,6',6',6'a-tetramethyl)-1,3'(3'aH)-[2H]cyclopenta[b]furan]; spiro[cyclohex-3-en-1-yl-[4,5,6,6a-tetrahydro-4,6',6',6'a-tetramethyl)-1,3'(3'aH)-[2H]cyclopenta[b]]furan] 422-040-1  Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H319 H315 H411 GHS07 GHS09 Wng H319 H315 H411 601-075-00-8 4,4'-bis(N-carbamoyl-4-methylbenzenesulfonamide)diphenylmethane 418-770-5 151882-81-4 Carc. 2 H351 GHS08 Wng H351 601-076-00-3 ethynyl cyclopropane 425-430-1 6746-94-7 Flam. Liq. 2 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H225 H315 H318 H412 GHS02 GHS05 Dgr H225 H315 H318 H412 601-077-00-9 reaction mass of: 1-heptyl-4-ethyl-2,6,7-trioxabicyclo[2.2.2]octane; 1-nonyl-4-ethyl-2,6,7-trioxabicyclo[2.2.2]octane 426-510-7 196965-91-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 601-078-00-4 reaction mass of: 1,7-dimethyl-2-[(3-methylbicyclo[2.2.1]hept-2-yl)methyl]bicyclo[2.2.1]heptane; 2,3-dimethyl-2-[(3-methylbicyclo[2.2.1]hept-2-yl)methyl]bicyclo[2.2.1]heptane 427-040-5  Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 601-079-00-X reaction mass of: trans-trans-cyclohexadeca-1,9-diene; cis-trans-cyclohexadeca-1,9-diene 429-620-3  Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H315 H317 H413 GHS07 Wng H315 H317 H413 601-080-00-5 reaction mass of: sec-butylphenyl(phenyl)methane, mixed isomers; 1-(sec-butylphenyl(phenyl)-2-phenylethane, mixed isomers; 1-(sec-butylphenyl-1-phenylethane, mixed isomers 431-100-6  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 601-081-00-0 cyclohexadeca-1,9-diene 431-730-1 4277-06-9 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H315 H317 H413 GHS07 Wng H315 H317 H413 601-082-00-6 reaction mass of: endo-2-methyl-exo-3-methyl-exo-2-[(exo-3-methylbicyclo[2.2.1]hept-exo-2-yl)methyl]bicyclo[2.2.1]heptane; exo-2-methyl-exo-3-methyl-endo-2-[(endo-3-methylbicyclo[2.2.1]hept-exo-2-yl)methyl]bicyclo[2.2.1]heptane 434-420-4  Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 601-083-00-1 5-endo-hexyl-bicyclo[2.2.1]hept-2-ene 435-000-3 22094-83-3 Asp. Tox. 1 Skin Irrit. 2 Aquatic Chronic 4 H304 H315 H413 GHS08 GHS07 Dgr H304 H315 H413 601-084-00-7 reaction mass of:5-endo-butyl-bicyclo[2.2.1]hept-2-ene; 5-exo-butyl-bicyclo[2.2.1]hept-2-ene (80:20) 435-180-3  Asp. Tox. 1 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H304 H315 H400 H410 GHS08 GHS07 GHS09 Dgr H304 H315 H410 601-085-00-2 isopentane; 2-methylbutane 201-142-8 78-78-4 Flam. Liq. 1 Asp. Tox. 1 STOT SE 3 Aquatic Chronic 2 H224 H304 H336 H411 GHS02 GHS08 GHS07 GHS09 Dgr H224 H304 H336 H411 EUH066 601-087-00-3 2,4,4-trimethylpentene 246-690-9 25167-70-8 Flam. Liq. 2 Asp. Tox. 1 STOT SE 3 H225 H304 H336 GHS02 GHS07 GHS08 Dgr H225 H304 H336 D 601-088-00-9 4-vinylcyclohexene 202-848-9 100-40-3 Carc. 2 H351 GHS08 Wng H351 601-089-00-4 muscalure; cis-tricos-9-ene 248-505-7 27519-02-4 Skin Sens. 1B H317 GHS07 Wng H317 602-001-00-7 chloromethane; methyl chloride 200-817-4 74-87-3 Flam. Gas 1 Press. Gas Carc. 2 STOT RE 2 * H220 H351 H373 ** GHS02 GHS04 GHS08 Dgr H220 H351 H373 ** U 602-002-00-2 bromomethane; methylbromide 200-813-2 74-83-9 Press. Gas Muta. 2 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Ozone 1 H341 H331 H301 H373** H319 H335 H315 H400 H420 GHS04 GHS06 GHS08 GHS09 Dgr H341 H331 H301 H373 ** H319 H335 H315 H400 H420 U 602-003-00-8 dibromomethane 200-824-2 74-95-3 Acute Tox. 4 * Aquatic Chronic 3 H332 H412 GHS07 Wng H332 H412 * 602-004-00-3 dichloromethane; methylene chloride 200-838-9 75-09-2 Carc. 2 H351 GHS08 Wng H351 602-005-00-9 methyl iodide; iodomethane 200-819-5 74-88-4 Carc. 2 Acute Tox. 4 * Acute Tox. 3 * Acute Tox. 3 * STOT SE 3 Skin Irrit. 2 H351 H312 H331 H301 H335 H315 GHS06 GHS08 Dgr H351 H312 H331 H301 H335 H315 602-006-00-4 chloroform; trichloromethane 200-663-8 67-66-3 Carc. 2 Repr. 2 Acute Tox. 3 Acute Tox. 4 STOT RE 1 Eye Irrit. 2 Skin Irrit. 2 H351 H361d H331 H302 H372 H319 H315 GHS06 GHS08 Dgr H351 H361d H331 H302 H372 H319 H315 602-007-00-X bromoform; tribromomethane 200-854-6 75-25-2 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H331 H302 H319 H315 H411 GHS06 GHS09 Dgr H331 H302 H319 H315 H411 602-008-00-5 carbon tetrachloride; tetrachloromethane 200-262-8 56-23-5 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Aquatic Chronic 3 Ozone 1 H351 H331 H311 H301 H372** H412 H420 GHS06 GHS08 Dgr H351 H331 H311 H301 H372 ** H412 H420 * STOT RE 1; H372:C  ¥1 % STOT RE 2; H373:0,2 %  ¤C < 1 % 602-009-00-0 chloroethane 200-830-5 75-00-3 Flam. Gas 1 Press. Gas Carc. 2 Aquatic Chronic 3 H220 H351 H412 GHS02 GHS04 GHS08 Dgr H220 H351 H412 U 602-010-00-6 1,2-dibromoethane 203-444-5 106-93-4 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H350 H331 H311 H301 H319 H335 H315 H411 GHS06 GHS08 GHS09 Dgr H350 H331 H311 H301 H319 H335 H315 H411 * 602-011-00-1 1,1-dichloroethane 200-863-5 75-34-3 Flam. Liq. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Aquatic Chronic 3 H225 H302 H319 H335 H412 GHS02 GHS07 Dgr H225 H302 H319 H335 H412 * 602-012-00-7 1,2-dichloroethane; ethylene dichloride 203-458-1 107-06-2 Flam. Liq. 2 Carc. 1B Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H225 H350 H302 H319 H335 H315 GHS02 GHS08 GHS07 Dgr H225 H350 H302 H319 H335 H315 602-013-00-2 1,1,1-trichloroethane; methyl chloroform 200-756-3 71-55-6 Acute Tox. 4 * Ozone 1 H332 H420 GHS07 Wng H332 H420 F 602-014-00-8 1,1,2-trichloroethane 201-166-9 79-00-5 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H351 H332 H312 H302 GHS08 GHS07 Wng H351 H332 H312 H302 EUH066 * 602-015-00-3 1,1,2,2-tetrachloroethane 201-197-8 79-34-5 Acute Tox. 2 * Acute Tox. 1 Aquatic Chronic 2 H330 H310 H411 GHS06 GHS09 Dgr H330 H310 H411 602-016-00-9 1,1,2,2-tetrabromoethane 201-191-5 79-27-6 Acute Tox. 2 * Eye Irrit. 2 Aquatic Chronic 3 H330 H319 H412 GHS06 Dgr H330 H319 H412 602-017-00-4 pentachloroethane 200-925-1 76-01-7 Carc. 2 STOT RE 1 Aquatic Chronic 2 H351 H372 ** H411 GHS08 GHS09 Dgr H351 H372 ** H411 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,2 %  ¤ C < 1 % 602-018-00-X 1-chloropropane; [1] 2-chloropropane [2] 208-749-7 [1] 200-858-8 [2] 540-54-5 [1] 75-29-6 [2] Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H225 H332 H312 H302 GHS02 GHS07 Dgr H225 H332 H312 H302 C 602-019-00-5 1-bromopropane; n-propyl bromide 203-445-0 106-94-5 Flam. Liq. 2 Repr. 1B STOT RE 2 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 STOT SE 3 H225 H360FD H373 ** H319 H335 H315 H336 GHS02 GHS08 GHS07 Dgr H225 H360FD H373 ** H319 H335 H315 H336 602-021-00-6 1,2-dibromo-3-chloropropane 202-479-3 96-12-8 Carc. 1B Muta. 1B Repr. 1A Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 3 H350 H340 H360F *** H301 H373 ** H412 GHS06 GHS08 Dgr H350 H340 H360F *** H301 H373 ** H412 602-022-00-1 1-chloropentane; [1] 2-chloropentane; [2] 3-chloropentane [3] 208-846-4 [1] 210-885-7 [2] 210-467-4 [3] 543-59-9 [1] 625-29-6 [2] 616-20-6 [3] Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H225 H332 H312 H302 GHS02 GHS07 Dgr H225 H332 H312 H302 C 602-023-00-7 vinyl chloride; chloroethylene 200-831-0 75-01-4 Press. Gas Flam. Gas 1 Carc. 1A H220 H350 GHS02 GHS08 Dgr H220 H350 D U 602-024-00-2 bromoethylene 209-800-6 593-60-2 Press. Gas Flam. Gas 1 Carc. 1B H220 H350 GHS02 GHS08 Dgr H220 H350 U 602-025-00-8 1,1-dichloroethylene; vinylidene chloride 200-864-0 75-35-4 Flam. Liq. 1 Carc. 2 Acute Tox. 4 * H224 H351 H332 GHS02 GHS08 GHS07 Dgr H224 H351 H332 * D 602-026-00-3 1,2-dichloroethylene; [1] cis-dichloroethylene; [2] trans-dichloroethylene [3] 208-750-2 [1] 205-859-7 [2] 205-860-2 [3] 540-59-0 [1] 156-59-2 [2] 156-60-5 [3] Flam. Liq. 2 Acute Tox. 4 * Aquatic Chronic 3 H225 H332 H412 GHS02 GHS07 Dgr H225 H332 H412 * C 602-027-00-9 trichloroethylene; trichloroethene 201-167-4 79-01-6 Carc. 1B Muta. 2 Eye Irrit. 2 Skin Irrit. 2 STOT SE 3 Aquatic Chronic 3 H350 H341 H319 H315 H336 H412 GHS08 GHS07 Dgr H350 H341 H319 H315 H336 H412 602-028-00-4 tetrachloroethylene 204-825-9 127-18-4 Carc. 2 Aquatic Chronic 2 H351 H411 GHS08 GHS09 Wng H351 H411 602-029-00-X 3-chloropropene; allyl chloride 203-457-6 107-05-1 Flam. Liq. 2 Carc. 2 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H225 H351 H341 H332 H312 H302 H373 ** H319 H335 H315 H400 GHS02 GHS08 GHS07 GHS09 Dgr H225 H351 H341 H332 H312 H302 H373 ** H319 H335 H315 H400 D 602-030-00-5 1,3-dichloropropene; [1] (Z)-1,3-dichloropropene [2] 208-826-5 [1] 233-195-8 [2] 542-75-6 [1] 10061-01-5 [2] Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Asp. Tox. 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H226 H311 H301 H332 H304 H319 H335 H315 H317 H400 H410 GHS02 GHS06 GHS08 GHS09 Dgr H226 H311 H301 H332 H304 H319 H335 H315 H317 H410 C D 602-031-00-0 1,1-dichloropropene 209-253-3 563-58-6 Flam. Liq. 2 Acute Tox. 3 * Aquatic Chronic 3 H225 H301 H412 GHS02 GHS06 Dgr H225 H301 H412 602-032-00-6 3-chloro-2-methylpropene 209-251-2 563-47-3 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H225 H332 H302 H314 H317 H411 GHS02 GHS05 GHS07 GHS09 Dgr H225 H332 H302 H314 H317 H411 602-034-00-7 1,2-dichlorobenzene; o-dichlorobenzene 202-425-9 95-50-1 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H335 H315 H410 * 602-035-00-2 1,4-dichlorobenzene; p-dichlorobenzene 203-400-5 106-46-7 Carc. 2 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H319 H400 H410 GHS08 GHS09 Wng H351 H319 H410 602-036-00-8 chloroprene (stabilised); 2-chlorobuta-1,3-diene (stabilised) 204-818-0 126-99-8 Flam. Liq. 2 Carc. 1B Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H225 H350 H332 H302 H373 ** H319 H335 H315 GHS02 GHS08 GHS07 Dgr H225 H350 H332 H302 H373 ** H319 H335 H315 D 602-037-00-3 Ã ±-chlorotoluene; benzyl chloride 202-853-6 100-44-7 Carc. 1B Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H350 H331 H302 H373 ** H335 H315 H318 GHS06 GHS08 GHS05 Dgr H350 H331 H302 H373 ** H335 H315 H318 602-038-00-9 Ã ±, Ã ±, Ã ±-trichlorotoluene; benzotrichloride 202-634-5 98-07-7 Carc. 1B Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H350 H331 H302 H335 H315 H318 GHS06 GHS08 GHS05 Dgr H350 H331 H302 H335 H315 H318 602-039-00-4 polychlorobiphenyls; PCB 215-648-1 1336-36-3 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373 ** H400 H410 GHS08 GHS09 Wng H373 ** H410 STOT RE 2; H373: C  ¥ 0,005 % C 602-040-00-X 2-chlorotoluene; [1] 3-chlorotoluene; [2] 4-chlorotoluene; [3] chlorotoluene [4] 202-424-3 [1] 203-580-5 [2] 203-397-0 [3] 246-698-2 [4] 95-49-8 [1] 108-41-8 [2] 106-43-4 [3] 25168-05-2 [4] Acute Tox. 4 * Aquatic Chronic 2 H332 H411 GHS07 GHS09 Wng H332 H411 C 602-041-00-5 penthachloronaphthalene 215-320-8 1321-64-8 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H319 H315 H400 H410 GHS07 GHS09 Wng H312 H302 H319 H315 H410 C 602-042-00-0 1,2,3,4,5,6-hexachlorcyclohexanes with the exception of those specified elsewhere in this Annex   Carc. 2 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H301 H312 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H301 H312 H410 A C 602-043-00-6 lindane (ISO); Ã ³-HCH or Ã ³-BHC; Ã ³-1,2,3,4,5,6-hexachlorocyclohexane 200-401-2 58-89-9 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Lact. Aquatic Acute 1 Aquatic Chronic 1 H301 H332 H312 H373 ** H362 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H332 H312 H373 ** H362 H410 M=10 602-044-00-1 camphechlor (ISO); toxaphene; 232-283-3 8001-35-2 Carc. 2 Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H301 H312 H335 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H301 H312 H335 H315 H410 602-045-00-7 DDT (ISO); clofenotane (INN); dicophane;1,1,1-trichloro-2,2-bis(4-chlorophenyl)ethane; dichlorodiphenyltrichloroethane 200-024-3 50-29-3 Carc. 2 Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H351 H301 H372 ** H410 602-046-00-2 heptachlor (ISO); 1,4,5,6,7,8,8-heptachloro-3a,4,7,7a-tetrahydro-4,7-methanoindene 200-962-3 76-44-8 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H351 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H351 H311 H301 H373 ** H410 602-047-00-8 chlordane (ISO); 1,2,4,5,6,7,8,8-octachloro-3a,4,7,7a-tetrahydro-4,7-methanoindan 200-349-0 57-74-9 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H312 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H312 H302 H410 602-048-00-3 aldrin (ISO) 206-215-8 309-00-2 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H311 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H351 H311 H301 H372 ** H410 602-049-00-9 dieldrin (ISO) 200-484-5 60-57-1 Carc. 2 Acute Tox. 1 Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H310 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H351 H310 H301 H372 ** H410 602-050-00-4 isodrin; (1Ã ±,4Ã ±,4aÃ ², 5Ã ²,8Ã ²,8aÃ ²)-1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-1,4:5,8-dimethanonaphthalene 207-366-2 465-73-6 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 M=100 602-051-00-X endrin (ISO); 1,2,3,4,10,10-hexachloro-6,7-epoxy-1,4,4a,5,6,7,8,8a-octahydro-1,4:5,8-dimethanonaphthalene 200-775-7 72-20-8 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 602-052-00-5 endosulfan (ISO); 1,2,3,4,7,7-hexachloro-8,9,10-trinorborn-2-en-5,6-ylenedimethylene sulfite; 1,4,5,6,7,7-hexachloro-8,9,10-trinorborn-5-en-2,3-ylenedimethylene sulfite 204-079-4 115-29-7 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H312 H400 H410 GHS06 GHS09 Dgr H330 H300 H312 H410 602-053-00-0 isobenzan (ISO); 1,3,4,5,6,7,8,8-octachloro-1,3,3a,4,7,7a-hexahydro-4,7-methanoisobenzofuran 206-045-4 297-78-9 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 H310 H300 H400 GHS06 GHS09 Dgr H310 H300 H400 602-054-00-6 3-iodpropene; allyl iodide 209-130-4 556-56-9 Flam. Liq. 2 Skin Corr. 1B H225 H314 GHS02 GHS05 Dgr H225 H314 602-055-00-1 bromoethane; ethyl bromide 200-825-8 74-96-4 Flam. Liq. 2 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * H225 H351 H332 H302 GHS02 GHS08 GHS07 Dgr H225 H351 H332 H302 602-056-00-7 Ã ±, Ã ±, Ã ±-trifluorotoluene; benzotrifluoride 202-635-0 98-08-8 Flam. Liq. 2 Aquatic Chronic 2 H225 H411 GHS02 GHS09 Dgr H225 H411 602-057-00-2 Ã ±-bromotoluene; benzyl bromide 202-847-3 100-39-0 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 602-058-00-8 Ã ±, Ã ±-dichlorotoluene; benzylidene chloride; benzal chloride 202-709-2 98-87-3 Carc. 2 Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H351 H331 H302 H335 H315 H318 GHS06 GHS08 GHS05 Dgr H351 H331 H302 H335 H315 H318 602-059-00-3 1-chlorobutane; butyl chloride 203-696-6 109-69-3 Flam. Liq. 2 H225 GHS02 Dgr H225 602-060-00-9 bromobenzene 203-623-8 108-86-1 Flam. Liq. 3 Skin Irrit. 2 Aquatic Chronic 2 H226 H315 H411 GHS02 GHS07 GHS09 Wng H226 H315 H411 602-061-00-4 hexafluoropropene; hexafluoropropylene 204-127-4 116-15-4 Press. Gas Acute Tox. 4 * STOT SE 3 H332 H335 GHS07 Wng H332 H335 U 602-062-00-X 1,2,3-trichloropropane 202-486-1 96-18-4 Carc. 1B Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H350 H360F *** H332 H312 H302 GHS08 GHS07 Dgr H350 H360F *** H332 H312 H302 D 602-063-00-5 heptachlor epoxide; 2,3-epoxy-1,4,5,6,7,8,8-heptachloro-3a,4,7,7a-tetrahydro-4,7-methanoindane 213-831-0 1024-57-3 Carc. 2 Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H351 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H351 H301 H373 ** H410 602-064-00-0 1,3-dichloro-2-propanol 202-491-9 96-23-1 Carc. 1B Acute Tox. 3 * Acute Tox. 4 * H350 H301 H312 GHS06 GHS08 Dgr H350 H301 H312 602-065-00-6 hexachlorobenzene 204-273-9 118-74-1 Carc. 1B STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H372 ** H400 H410 GHS08 GHS09 Dgr H350 H372 ** H410 602-066-00-1 tetrachloro-p-benzoquinone 204-274-4 118-75-2 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 602-067-00-7 1,3-dichlorbenzene 208-792-1 541-73-1 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 602-068-00-2 ethylene bis(trichloroacetate) 219-732-9 2514-53-6 Skin Irrit. 2 H315 GHS07 Wng H315 602-069-00-8 dichloroacetylene  7572-29-4 Unst. Expl. Carc. 2 STOT RE 2 * H200 H351 H373 ** GHS01 GHS08 Wng H200 H351 H373 ** 602-070-00-3 3-chloro-4,5,Ã ±, Ã ±, Ã ±-pentafluorotoluene 401-930-3 77227-99-7 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H226 H332 H302 H400 GHS02 GHS07 GHS09 Wng H226 H332 H302 H400 602-071-00-9 bromobenzylbromotoluene, reaction mass of isomers 402-210-1 99688-47-8 STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H373 ** H317 H410 602-072-00-4 dichloro [(dichlorophenyl)methyl]methylbenzene, reaction mass of isomers; (dichlorophenyl)(dichlorotolyl)methane, reaction mass of isomers (IUPAC) 278-404-3 76253-60-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 602-073-00-X 1,4-dichlorobut-2-ene 212-121-8 764-41-0 Carc. 1B Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H330 H311 H301 H314 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H350 H330 H311 H301 H314 H410 Carc. 1B; H350: C  ¥ 0,01 % STOT SE 3; H335:C  ¥5 % 602-074-00-5 pentachlorobenzene 210-172-0 608-93-5 Flam. Sol. 1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H228 H302 H400 H410 GHS02 GHS07 GHS09 Dgr H228 H302 H410 T 602-075-00-0 4,4,5,5-tetrachloro-1,3-dioxolan-2-one 404-060-2 22432-68-4 Acute Tox. 2 * Acute Tox. 4 * Skin Corr. 1B H330 H302 H314 GHS06 GHS05 Dgr H330 H302 H314 602-076-00-6 2,3,4-trichlorobut-1-ene 219-397-9 2431-50-7 Carc. 2 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H331 H302 H319 H335 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H331 H302 H319 H335 H315 H410 Carc. 2; H351: C  ¥ 0,1 % 602-077-00-1 dodecachloropentacyclo[5.2.1.02,6.03,9.05,8]decane; mirex 219-196-6 2385-85-5 Carc. 2 Repr. 2 Lact. Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H361fd H362 H312 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H361fd H362 H312 H302 H410 602-078-00-7 hexachlorocyclopentadiene 201-029-3 77-47-4 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H330 H311 H302 H314 H400 H410 GHS06 GHS05 GHS09 Dgr H330 H311 H302 H314 H410 602-079-00-2 2,3-dichloropropene; 2,3-dichloropropylene 201-153-8 78-88-6 Flam. Liq. 2 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H225 H341 H332 H312 H302 H335 H315 H318 H412 GHS02 GHS08 GHS05 GHS07 Dgr H225 H341 H332 H312 H302 H335 H315 H318 H412 602-080-00-8 alkanes, C10-13, chloro; chlorinated paraffins, C10-13 287-476-5 85535-84-8 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 EUH066 602-081-00-3 2-chloro-4,5-difluorobenzoic acid 405-380-5  Acute Tox. 4 * Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H312 H302 H318 H317 GHS05 GHS07 Dgr H312 H302 H318 H317 602-082-00-9 2,2,6,6-tetrakis(bromomethyl)-4-oxaheptane-1,7-diol 408-020-5 109678-33-3 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 602-083-00-4 diphenyl ether, pentabromo derivative pentabromodiphenyl ether 251-084-2 32534-81-9 STOT RE 2 * Lact. Aquatic Acute 1 Aquatic Chronic 1 H373 ** H362 H400 H410 GHS08 GHS09 Wng H373 ** H362 H410 602-084-00-X 1,1-dichloro-1-fluoroethane 404-080-1 1717-00-6 Aquatic Chronic 3 Ozone 1 H412 H420 GHS07 Wng H412 H420 602-085-00-5 2-bromopropane 200-855-1 75-26-3 Flam. Liq. 2 Repr. 1a STOT RE 2 * H225 H360F *** H373 ** GHS02 GHS08 Dgr H225 H360F *** H373 ** EUH066 602-086-00-0 trifluoroiodomethane; trifluoromethyl iodide 219-014-5 2314-97-8 Muta. 2 H341 GHS08 Wng H341 602-087-00-6 1,2,4-trichlorobenzene 204-428-0 120-82-1 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H400 H410 GHS07 GHS09 Wng H302 H315 H410 602-088-00-1 2,3-dibromopropan-1-ol; 2,3-dibromo-1-propanol 202-480-9 96-13-9 Carc. 1B Repr. 2 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H350 H361f *** H311 H332 H302 H412 GHS08 GHS07 Dgr H350 H361f *** H311 H332 H302 H412 602-089-00-7 4-bromo-2-chlorofluorobenzene 405-580-2 60811-21-4 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H400 H410 GHS07 GHS09 Wng H302 H315 H410 602-090-00-2 1-allyl-3-chloro-4-fluorobenzene 406-630-6 121626-73-1 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 602-091-00-8 1,3-dichloro-4-fluorobenzene 406-160-1 1435-48-9 Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 H302 H373 ** H315 H411 GHS08 GHS07 Wng H302 H373 ** H315 H411 602-092-00-3 1-bromo-3,4,5-trifluorobenzene 418-480-9 138526-69-9 Flam. Liq. 3 Carc. 2 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H226 H351 H315 H318 H411 GHS02 GHS08 GHS05 GHS09 Dgr H226 H351 H315 H318 H411 602-093-00-9 Ã ±, Ã ±, Ã ±,4-tetrachlorotoluene; p-chlorobenzotrichloride 226-009-1 5216-25-1 Carc. 1B Repr. 2 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 H350 H361f *** H372 ** H312 H302 H335 H315 GHS08 GHS07 Dgr H350 H361f *** H372 ** H312 H302 H335 H315 602-094-00-4 diphenylether; octabromo derivate 251-087-9 32536-52-0 Repr. 1B H360Df GHS08 Dgr H360Df 602-095-00-X alkanes, C14-17, chloro; chlorinated paraffins, C14-17 287-477-0 85535-85-9 Lact. Aquatic Acute 1 Aquatic Chronic 1 H362 H400 H410 GHS09 Wng H362 H410 EUH066 602-096-00-5 malachite green hydrochloride; [1] malachite green oxalate [2] 209-322-8 [1] 219-441-7 [2] 569-64-2 [1] 2437-29-8 [2] Repr. 2 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H302 H318 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H361d *** H302 H318 H410 602-097-00-0 1-bromo-9-(4,4,5,5,5-pentafluoropentylthio)nonane 422-850-5 148757-89-5 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 602-098-00-6 2-(3-bromophenoxy)tetrahydro-2H-pyran 429-030-6 57999-49-2 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 602-099-00-1 3-(4-fluorophenyl)-2-methylpropionylchloride 426-370-7  Skin Corr. 1A Acute Tox. 4 * Aquatic Chronic 3 H314 H302 H412 GHS05 GHS07 Dgr H314 H302 H412 EUH014 EUH029 602-100-00-5 reaction mass of: (R, R)-1,1,1,2,2,3,4,5,5,5-decafluoropentane; (S, S)-1,1,1,2,2,3,4,5,5,5-decafluoropentane 420-640-8  Aquatic Chronic 3 H412  H412 602-101-00-0 2-chloro-4-fluoro-5-nitrophenyl(isobutyl)carbonate 427-020-6 141772-37-4 STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373** H317 H400 H410 GHS08 GHS07 GHS09 Wng H373** H317 H410 602-102-00-6 1,1,1,3,3-pentafluorobutane 430-250-1 406-58-6 Flam. Liq. 2 H225 GHS02 Dgr H225 602-103-00-1 1-(chlorophenylmethyl)-2-methylbenzene 431-450-1 41870-52-4 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 602-104-00-7 1,1,2,2,3,3,4-heptafluorocyclopentane 430-710-1 15290-77-4 Aquatic Chronic 3 H412  H412 602-105-00-2 sodium 1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfinate 422-100-7 102061-82-5 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 602-106-00-8 2-bromo-4,6-difluoroaniline 429-430-0 444-14-4 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 602-107-00-3 3,3,4,4-tetrafluoro-4-iodo-1-butene 439-500-2 33831-83-3 Acute Tox. 4 * Skin Irrit. 2 Aquatic Chronic 2 H302 H315 H411 GHS07 GHS09 Wng H302 H315 H411 602-108-00-9 (2,3,5,6-tetrafluorophenyl)methanol 443-840-7 4084-38-2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H302 H319 H317 GHS07 Wng H302 H319 H317 602-109-00-4 hexabromocyclododecane [1] 1,2,5,6,9,10-hexabromocyclododecane [2] 247-148-4 [1] 221-695-9[2] 25637-99-4[1] 3194-55-6[2] Repr. 2 Lact. H361 H362 GHS08 Wng H361 H362 603-001-00-X methanol 200-659-6 67-56-1 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT SE 1 H225 H331 H311 H301 H370 ** GHS02 GHS06 GHS08 Dgr H225 H331 H311 H301 H370 ** * STOT SE 1; H370: C  ¥10 % STOT SE 2; H371: 3 %  ¤ C<10 % 603-002-00-5 ethanol; ethyl alcohol 200-578-6 64-17-5 Flam. Liq. 2 H225 GHS02 Dgr H225 603-003-00-0 propan-1-ol; n-propanol 200-746-9 71-23-8 Flam. Liq. 2 Eye Dam. 1 STOT SE 3 H225 H318 H336 GHS02 GHS05 GHS07 Dgr H225 H318 H336 603-004-00-6 butan-1-ol; n-butanol 200-751-6 71-36-3 Flam. Liq. 3 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 STOT SE 3 H226 H302 H335 H315 H318 H336 GHS02 GHS05 GHS07 Dgr H226 H302 H335 H315 H318 H336 603-005-00-1 2-methylpropan-2-ol; tert-butyl alcohol 200-889-7 75-65-0 Flam. Liq. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H225 H332 H319 H335 GHS02 GHS07 Dgr H225 H332 H319 H335 603-006-00-7 pentanol isomers, with the exception of those specified elsewhere in this Annex 250-378-8 Flam. Liq. 3 Acute Tox. 4 * STOT SE 3 H226 H332 H335 GHS02 GHS07 Wng H226 H332 H335 EUH066 C 603-007-00-2 2-methylbutan-2-ol; tert-pentanol 200-908-9 75-85-4 Flam. Liq. 2 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 H225 H332 H335 H315 GHS02 GHS07 Dgr H225 H332 H335 H315 603-008-00-8 4-methylpentan-2-ol; methyl isobutyl carbinol 203-551-7 108-11-2 Flam. Liq. 3 STOT SE 3 H226 H335 GHS02 GHS07 Wng H226 H335 STOT SE 3; H335: C  ¥ 25 % 603-009-00-3 cyclohexanol 203-630-6 108-93-0 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 H332 H302 H335 H315 GHS07 Wng H332 H302 H335 H315 603-010-00-9 2-methylcyclohexanol, mixed isomers; [1] cis-2-methylcyclohexanol; [2] trans-2-methylcyclohexanol [3] 209-512-0 [1] 231-187-9 [2] 231-186-3 [3] 583-59-5 [1] 7443-70-1 [2] 7443-52-9 [3] Acute Tox. 4 * H332 GHS07 Wng H332 C 603-011-00-4 2-methoxyethanol; ethylene glycol monomethyl ether 203-713-7 109-86-4 Flam. Liq. 3 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H226 H360FD H332 H312 H302 GHS02 GHS08 GHS07 Dgr H226 H360FD H332 H312 H302 603-012-00-X 2-ethoxyethanol; ethylene glycol monoethyl ether 203-804-1 110-80-5 Flam. Liq. 3 Repr. 1B Acute Tox. 3 Acute Tox. 4 H226 H360FD H331 H302 GHS02 GHS08 GHS06 Dgr H226 H360FD H331 H302 603-013-00-5 2-isopropoxyethanol; ethylene glycol monoisopropyl ether 203-685-6 109-59-1 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 H332 H312 H319 GHS07 Wng H332 H312 H319 603-014-00-0 2-butoxyethanol; ethyleneglycol monobutyl ether; butyl cellosolve 203-905-0 111-76-2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H332 H312 H302 H319 H315 GHS07 Wng H332 H312 H302 H319 H315 603-015-00-6 allyl alcohol 203-470-7 107-18-6 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H225 H331 H311 H301 H319 H335 H315 H400 GHS02 GHS06 GHS09 Dgr H225 H331 H311 H301 H319 H335 H315 H400 603-016-00-1 4-hydroxy-4-methylpentan-2-one; diacetone alcohol 204-626-7 123-42-2 Eye Irrit. 2 H319 GHS07 Wng H319 Eye Irrit. 2; H319: C  ¥ 10 % 603-018-00-2 furfuryl alcohol 202-626-1 98-00-0 Carc. 2 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 STOT SE 3 H351 H331 H312 H302 H373** H319 H335 GHS06 GHS08 Dgr H351 H331 H312 H302 H373** H319 H335 603-019-00-8 dimethyl ether 204-065-8 115-10-6 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 603-020-00-3 ethyl methyl ether  540-67-0 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 U 603-021-00-9 methyl vinyl ether 203-475-4 107-25-5 Flam. Gas 1 Press. Gas H220 GHS02 GHS04 Dgr H220 D U 603-022-00-4 diethyl ether; ether 200-467-2 60-29-7 Flam. Liq. 1 Acute Tox. 4 * STOT SE 3 H224 H302 H336 GHS02 GHS07 Dgr H224 H302 H336 EUH019 EUH066 603-023-00-X ethylene oxide; oxirane 200-849-9 75-21-8 Press. Gas Flam. Gas 1 Carc. 1B Muta. 1B Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H220 H350 H340 H331 H319 H335 H315 GHS02 GHS04 GHS06 GHS08 Dgr H220 H350 H340 H331 H319 H335 H315 U 603-024-00-5 1,4-dioxane 204-661-8 123-91-1 Flam. Liq. 2 Carc. 2 Eye Irrit. 2 STOT SE 3 H225 H351 H319 H335 GHS02 GHS08 GHS07 Dgr H225 H351 H319 H335 EUH019 EUH066 D 603-025-00-0 tetrahydrofuran 203-726-8 109-99-9 Flam. Liq. 2 Carc. 2 Eye Irrit. 2 STOT SE 3 H225 H351 H319 H335 GHS02 GHS07 GHS08 Dgr H225 H351 H319 H335 EUH019 STOT SE 3; H335: C  ¥25 % Eye Irrit.2; H319: C  ¥ 25 % 603-026-00-6 1-chloro-2,3-epoxypropane; epichlorhydrin 203-439-8 106-89-8 Flam. Liq. 3 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 H226 H350 H331 H311 H301 H314 H317 GHS02 GHS06 GHS08 GHS05 Dgr H226 H350 H331 H311 H301 H314 H317 * 603-027-00-1 ethanediol; ethylene glycol 203-473-3 107-21-1 Acute Tox. 4 * H302 GHS07 Wng H302 603-028-00-7 2-chloroethanol; ethylene chlorohydrin 203-459-7 107-07-3 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * H330 H310 H300 GHS06 Dgr H330 H310 H300 603-029-00-2 bis(2-chloroethyl) ether 203-870-1 111-44-4 Carc. 2 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * H351 H330 H310 H300 GHS06 GHS08 Dgr H351 H330 H310 H300 603-030-00-8 2-aminoethanol; ethanolamine 205-483-3 141-43-5 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H332 H312 H302 H314 GHS05 GHS07 Dgr H332 H312 H302 H314 STOT SE 3; H335: C  ¥ 5 % 603-031-00-3 1,2-dimethoxyethane; ethylene glycol dimethyl ether; EGDME 203-794-9 110-71-4 Flam. Liq. 2 Repr. 1B Acute Tox. 4 * H225 H360FD H332 GHS02 GHS08 GHS07 Dgr H225 H360FD H332 EUH019 603-032-00-9 ethylene dinitrate; ethylene glycol dinitrate 211-063-0 628-96-6 Unst. Expl. Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 H200 H330 H310 H300 H373** GHS01 GHS06 GHS08 Dgr H200 H330 H310 H300 H373** 603-033-00-4 oxydiethylene dinitrate; diethylene glycol dinitrate; digol dinitrate 211-745-8 693-21-0 Unst. Expl Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 3 H200 H330 H310 H300 H373 ** H412 GHS01 GHS06 GHS08 Dgr H200 H330 H310 H300 H373 ** H412 603-033-01-1 oxydiethylene dinitrate; diethylene glycol dinitrate; digol dinitrate; [>25 % phlegmatiser] 211-745-8 693-21-0 Expl. 1.1 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 3 H201 H330 H310 H300 H373 ** H412 GHS01 GHS06 GHS08 Dgr H201 H330 H310 H300 H373 ** H412 603-034-00-X glycerol trinitrate; nitroglycerine 200-240-8 55-63-0 Unst. Expl. Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 2 H200 H330 H310 H300 H373 ** H411 GHS01 GHS06 GHS08 GHS09 Dgr H200 H330 H310 H300 H373 ** H411 603-034-01-7 glycerol trinitrate; nitroglycerine; [>40 % phlegmatiser] 200-240-8 55-63-0 Expl. 1.1 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 2 H201 H330 H310 H300 H373 ** H411 GHS01 GHS06 GHS08 GHS09 Dgr H201 H330 H310 H300 H373 ** H411 603-035-00-5 pentaerythritol tetranitrate; pentaerythrite tetranitrate; P.E.T.N. 201-084-3 78-11-5 Unst. Expl. H200 GHS01 Dgr H200 603-035-01-2 pentaerythritol tetranitrate; pentaerythrite tetranitrate; P.E.T.N.;[>20 % phlegmatiser] 201-084-3 78-11-5 Expl. 1.1 H201 GHS01 Dgr H201 T 603-036-00-0 mannitol hexanitrate; nitromannite 239-924-6 15825-70-4 Unst. Expl. H200 GHS01 Dgr H200 603-036-01-8 mannitol hexanitrate; nitromannite;[>40 % phlegmatiser] 239-924-6 15825-70-4 Expl. 1.1 H201 GHS01 Dgr H201 603-037-00-6 cellulose nitrate; nitrocellulose   Expl. 1.1 H201 GHS01 Dgr H201 T 603-038-00-1 allyl glycidyl ether; allyl 2,3-epoxypropyl ether; prop-2-en-1-yl 2,3-epoxypropyl ether 203-442-4 106-92-3 Flam. Liq. 3 Carc. 2 Muta. 2 Repr. 2 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H226 H351 H341 H361f *** H332 H302 H335 H315 H318 H317 H412 GHS02 GHS08 GHS05 GHS07 Dgr H226 H351 H341 H361f *** H332 H302 H335 H315 H318 H317 H412 603-039-00-7 butyl glycidyl ether; butyl 2,3-epoxypropyl ether 219-376-4 2426-08-6 Flam. Liq. 3 Carc. 2 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Sens. 1 Aquatic Chronic 3 H226 H351 H341 H332 H302 H335 H317 H412 GHS02 GHS08 GHS07 Wng H226 H351 H341 H332 H302 H335 H317 H412 603-040-00-2 sodium methanolate; sodium methoxide; [1] potassium methanolate; potassium methoxide; [2] lithium methanolate; lithium methoxide [3] 204-699-5 [1] 212-736-1 [2] 212-737-7 [3] 124-41-4 [1] 865-33-8 [2] 865-34-9 [3] Self-heat 1 Skin Corr. 1B H251 H314 GHS02 GHS05 Dgr H251 H314 EUH014 T 603-041-00-8 potassium ethanolate; potassium ethoxide; [1] sodium ethanolate; sodium ethoxide [2] 213-029-0 [1] 205-487-5 [2] 917-58-8 [1] 141-52-6 [2] Self-heat 1 Skin Corr. 1B H251 H314 GHS02 GHS05 Dgr H251 H314 EUH014 T 603-042-00-3 aluminium-tri-isopropoxide 209-090-8 555-31-7 Flam. Sol. 1 H228 GHS02 Dgr H228 T 603-043-00-9 triarimol (ISO); 2,4-dichloro-Ã ±-(pyrimidin-5-yl)benzhydryl alcohol  26766-27-8 Acute Tox. 4 * H302 GHS07 Wng H302 603-044-00-4 dicofol (ISO); 2,2,2-trichloro-1,1-bis(4-chlorophenyl)ethanol 204-082-0 115-32-2 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H315 H317 H400 H410 GHS07 GHS09 Wng H312 H302 H315 H317 H410 603-045-00-X diisopropyl ether; [1] dipropyl ether [2] 203-560-6 [1] 203-869-6 [2] 108-20-3 [1] 111-43-3 [2] Flam. Liq. 2 STOT SE 3 H225 H336 GHS02 GHS07 Dgr H225 H336 EUH019 EUH066 C 603-046-00-5 bis(chloromethyl) ether; oxybis(chloromethane) 208-832-8 542-88-1 Flam. Liq. 2 Carc. 1A Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * H225 H350 H330 H311 H302 GHS02 GHS06 GHS08 Dgr H225 H350 H330 H311 H302 Carc. 1A; H350: C  ¥ 0,001 % 603-047-00-0 2-dimethylaminoethanol; N,N-dimethylethanolamine 203-542-8 108-01-0 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H226 H332 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H226 H332 H312 H302 H314 STOT SE 3; H335: C  ¥5 % 603-048-00-6 2-diethylaminoethanol; N,N-diethylethanolamine 202-845-2 100-37-8 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H226 H332 H312 H302 H314 GHS02 GHS05 GHS07 GHS09 Dgr H226 H332 H312 H302 H314 STOT SE 3; H335: C  ¥5 % 603-049-00-1 chlorfenethol (ISO); 1,1-bis (4-chlorophenyl) ethanol 201-246-3 80-06-8 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 603-050-00-7 1-(2-butoxypropoxy)propan-2-ol 246-011-6 24083-03-2 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 603-051-00-2 2-ethylbutan-1-ol 202-621-4 97-95-0 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 603-052-00-8 3-butoxypropan-2-ol; propylene glycol monobutyl ether 225-878-4 5131-66-8 Eye Irrit. 2 Skin Irrit. 2 H319 H315 GHS07 Wng H319 H315 603-053-00-3 2-methylpentane-2,4-diol 203-489-0 107-41-5 Eye Irrit. 2 Skin Irrit. 2 H319 H315 GHS07 Wng H319 H315 603-054-00-9 di-n-butyl ether; dibutyl ether 205-575-3 142-96-1 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 3 H226 H319 H335 H315 H412 GHS02 GHS07 Wng H226 H319 H335 H315 H412 STOT SE 3; H335: C  ¥10 % 603-056-00-X [(p-tolyloxy)methyl]oxirane; [1] [(m-tolyloxy)methyl]oxirane; [2]2,3-epoxypropyl o-tolyl ether; [3] [(tolyloxy)methyl]oxirane; cresyl glycidyl ether [4] 218-574-8 [1] 218-575-3 [2] 218-645-3 [3] 247-711-4 [4] 2186-24-5 [1] 2186-25-6 [2] 2210-79-9 [3] 26447-14-3 [4] Muta. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H341 H315 H317 H411 GHS08 GHS07 GHS09 Wng H341 H315 H317 H411 C 603-057-00-5 benzyl alcohol 202-859-9 100-51-6 Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 603-058-00-0 1,3-propylene oxide 207-964-3 503-30-0 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H225 H332 H312 H302 GHS02 GHS07 Dgr H225 H332 H312 H302 603-059-00-6 hexan-1-ol 203-852-3 111-27-3 Acute Tox. 4 * H302 GHS07 Wng H302 603-060-00-1 2,2'-bioxirane; 1,2:3,4-diepoxybutane 215-979-1 1464-53-5 Carc. 1B Muta. 1B Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B H350 H340 H330 H311 H301 H314 GHS06 GHS08 GHS05 Dgr H350 H340 H330 H311 H301 H314 603-061-00-7 tetrahydro-2-furyl-methanol; tetrahydrofurfuryl alcohol 202-625-6 97-99-4 Repr. 1B Eye Irrit. 2 H360Df H319 GHS08 GHS07 Dgr H360Df H319 603-062-00-2 tetrahydrofuran-2,5-diyldimethanol 203-239-0 104-80-3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 STOT SE 3; H335: C  ¥10 % 603-063-00-8 2,3-epoxypropan-1-ol; glycidol; oxiranemethanol 209-128-3 556-52-5 Carc. 1B Muta. 2 Repr. 1B Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H350 H341 H360F *** H331 H312 H302 H319 H335 H315 GHS06 GHS08 Dgr H350 H341 H360F *** H331 H312 H302 H319 H335 H315 603-064-00-3 1-methoxy-2-propanol; monopropylene glycol methyl ether 203-539-1 107-98-2 Flam. Liq. 3 STOT SE 3 H226 H336 GHS02 GHS07 Wng H226 H336 603-065-00-9 resorcinol diglycidyl ether;1,3-bis(2,3-epoxypropoxy)benzene 202-987-5 101-90-6 Carc. 2 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H351 H341 H312 H302 H319 H315 H317 H412 GHS08 GHS07 Wng H351 H341 H312 H302 H319 H315 H317 H412 603-066-00-4 1,2-epoxy-4-epoxyethylcyclohexane; 4-vinylcyclohexene diepoxide 203-437-7 106-87-6 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H351 H331 H311 H301 GHS06 GHS08 Dgr H351 H331 H311 H301 * 603-067-00-X phenyl glycidyl ether; 2,3-epoxypropyl phenyl ether;1,2-epoxy-3-phenoxypropane 204-557-2 122-60-1 Carc. 1B Muta. 2 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H350 H341 H332 H335 H315 H317 H412 GHS08 GHS07 Dgr H350 H341 H332 H335 H315 H317 H412 603-068-00-5 2,3-epoxypropyl-2-ethylcyclohexyl ether; ethylcyclohexylglycidyl ether  130014-35-6 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 603-069-00-0 2,4,6-tris(dimethylaminomethyl)phenol 202-013-9 90-72-2 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H302 H319 H315 GHS07 Wng H302 H319 H315 603-070-00-6 2-amino-2-methylpropanol 204-709-8 124-68-5 Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 3 H319 H315 H412 GHS07 Wng H319 H315 H412 603-071-00-1 2,2'-iminodiethanol; diethanolamine 203-868-0 111-42-2 Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 H302 H373 ** H315 H318 GHS08 GHS05 GHS07 Dgr H302 H373 ** H315 H318 603-072-00-7 1,4-bis(2,3 epoxypropoxy)butane; butanedioldiglycidyl ether 219-371-7 2425-79-8 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H332 H312 H319 H315 H317 GHS07 Wng H332 H312 H319 H315 H317 603-073-00-2 bis-[4-(2,3-epoxipropoxi)phenyl]propane 216-823-5 1675-54-3 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 Eye Irrit. 2; H319: C  ¥ 5 % Skin Irrit. 2; H315: C  ¥5 % 603-074-00-8 reaction product: bisphenol-A-(epichlorhydrin); epoxy resin (number average molecular weight  ¤ 700) 500-033-5 25068-38-6 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H319 H315 H317 H411 GHS07 GHS09 Wng H319 H315 H317 H411 Eye Irrit. 2; H319: C  ¥ 5 % Skin Irrit 2; H315: C  ¥ 5 % 603-075-00-3 chlormethyl methyl ether; chlorodimethyl ether 203-480-1 107-30-2 Flam. Liq. 2 Carc. 1A Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H225 H350 H332 H312 H302 GHS02 GHS08 GHS07 Dgr H225 H350 H332 H312 H302 603-076-00-9 but-2-yne-1,4-diol; 2-butyne-1,4-diol 203-788-6 110-65-6 Skin Corr. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 H314 H331 H301 H312 H373 ** H317 GHS06 GHS05 GHS08 Dgr H314 H331 H301 H312 H373 ** H317 Skin Corr. 1B; H314: C  ¥50 % Skin Irrit. 2; H315: 25 %  ¤ C < 50 % Eye Irrit. 2; H319: 25 %  ¤ C<50 % D 603-077-00-4 1-dimethylaminopropan-2-ol; dimepranol (INN) 203-556-4 108-16-7 Flam. Liq. 3 Acute Tox. 4 * Skin Corr. 1B H226 H302 H314 GHS02 GHS05 GHS07 Dgr H226 H302 H314 603-078-00-X prop-2-yn-1-ol; propargyl alcohol 203-471-2 107-19-7 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Aquatic Chronic 2 H226 H331 H311 H301 H314 H411 GHS02 GHS06 GHS05 GHS09 Dgr H226 H331 H311 H301 H314 H411 603-079-00-5 2,2'-(methylimino)diethanol; N-methyldiethanolamine 203-312-7 105-59-9 Eye Irrit. 2 H319 GHS07 Wng H319 603-080-00-0 2-methylaminoethanol; N-methylethanolamine; N-methyl-2-ethanolamine; N-methyl-2-amino ethanol; 2-(methylamino)ethanol 203-710-0 109-83-1 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 STOT SE 3; H335: C  ¥5 % 603-081-00-6 2,2'-thiodiethanol; thiodiglycol 203-874-3 111-48-8 Eye Irrit. 2 H319 GHS07 Wng H319 603-082-00-1 1-aminopropan-2-ol; isopropanolamine 201-162-7 78-96-6 Skin Corr. 1B H314 GHS05 Dgr H314 603-083-00-7 1,1'-iminodipropan-2-ol; di-isopropanolamine 203-820-9 110-97-4 Eye Irrit. 2 H319 GHS07 Wng H319 603-084-00-2 styrene oxide;(epoxyethyl)benzene; phenyloxirane 202-476-7 96-09-3 Carc. 1B Acute Tox. 4 * Eye Irrit. 2 H350 H312 H319 GHS08 GHS07 Dgr H350 H312 H319 603-085-00-8 bronopol (INN); 2-bromo-2-nitropropane-1,3-diol 200-143-0 52-51-7 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 H312 H302 H335 H315 H318 H400 GHS05 GHS07 GHS09 Dgr H312 H302 H335 H315 H318 H400 M=10 603-086-00-3 ethirimol (ISO); 5-butyl-2-ethylamino-6-methylpyrimidin-4-ol 245-949-3 23947-60-6 Acute Tox. 4 * H312 GHS07 Wng H312 603-087-00-9 2-ethylhexane-1,3-diol; octylene glycol; ethoexadiol 202-377-9 94-96-2 Eye Dam. 1 H318 GHS05 Dgr H318 603-088-00-4 2-(octylthio)ethanol; 2-hydroxyethyl octyl sulphide 222-598-4 3547-33-9 Eye Dam. 1 H318 GHS05 Dgr H318 603-089-00-X 7,7-dimethyl-3-oxa-6-azaoctan-1-ol 400-390-6  Skin Corr. 1A Acute Tox. 4 * H314 H302 GHS05 GHS07 Dgr H314 H302 603-090-00-5 2-(2-bromoethoxy)anisole 402-010-4 4463-59-6 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 603-091-00-0 exo-1-methyl-4-(1-methylethyl)-7-oxabicyclo[2.2.1]heptan-2-ol 402-470-6 87172-89-2 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 603-092-00-6 2-methyl-4-phenylpentanol 402-770-7 92585-24-5 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 603-093-00-1 cinmethylin (ISO); exo-( ±)-1-methyl-2-(2-methylbenzyloxy)-4-isopropyl-7-oxabicyclo(2.2.1)heptane 402-410-9 87818-31-3 Acute Tox. 4 * Aquatic Chronic 2 H332 H411 GHS07 GHS09 Dgr H332 H411 603-094-00-7 1,3-bis(2,3-epoxypropoxy)-2,2-dimethylpropane 241-536-7 17557-23-2 Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 603-095-00-2 2-(propyloxy)ethanol; EGPE 220-548-6 2807-30-9 Acute Tox. 4 * Eye Irrit. 2 H312 H319 GHS07 Wng H312 H319 603-096-00-8 2-(2-butoxyethoxy)ethanol; diethylene glycol monobutyl ether 203-961-6 112-34-5 Eye Irrit. 2 H319 GHS07 Wng H319 603-097-00-3 1,1,1-nitrilotripropan-2-ol; triisopropanolamine 204-528-4 122-20-3 Eye Irrit. 2 H319 GHS07 Wng H319 603-098-00-9 2-phenoxyethanol 204-589-7 122-99-6 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 603-099-00-4 3-(N-methyl-N-(4-methylamino-3-nitrophenyl)amino)propane-1,2-diol hydrochloride 403-440-5 93633-79-5 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 603-100-00-8 1,2-dimethoxypropane 404-630-0 7778-85-0 Flam. Liq. 2 H225 GHS02 Dgr H225 EUH019 603-101-00-3 tetrahydro-2-isobutyl-4-methylpyran-4-ol, mixed isomers (cis and trans) 405-040-6  Eye Irrit. 2 H319 GHS07 Wng H319 603-103-00-4 oxirane, mono[(C12-14-alkyloxy)methyl] derivs. 271-846-8 68609-97-2 Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 603-104-00-X fenarimol (ISO); 2,4'-dichloro-Ã ±-(pyrimidin-5-yl)benzhydryl alcohol 262-095-7 60168-88-9 Repr. 2 Lact. Aquatic Chronic 2 H361fd H362 H411 GHS08 GHS09 Wng H361fd H362 H411 603-105-00-5 furan 203-727-3 110-00-9 Flam. Liq. 1 Carc. 1B Muta. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Aquatic Chronic 3 H224 H350 H341 H332 H302 H373 ** H315 H412 GHS02 GHS08 GHS07 Dgr H224 H350 H341 H332 H302 H373 ** H315 H412 EUH019 603-106-00-0 2-methoxypropanol 216-455-5 1589-47-5 Flam. Liq. 3 Repr. 1B STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H226 H360D *** H335 H315 H318 GHS02 GHS08 GHS05 GHS07 Dgr H226 H360D *** H335 H315 H318 603-107-00-6 2-(2-methoxyethoxy)ethanol; diethylene glycol monomethyl ether 203-906-6 111-77-3 Repr. 2 H361d *** GHS08 Wng H361d *** 603-108-00-1 2-methylpropan-1-ol; iso-butanol 201-148-0 78-83-1 Flam. Liq. 3 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 STOT SE 3 H226 H335 H315 H318 H336 GHS02 GHS05 GHS07 Dgr H226 H335 H315 H318 H336 603-109-00-7 reaction mass of: 1-ethoxy-1,1,2,3,3,3-hexafluoro-2-(trifluoromethyl)propane; 1-ethoxy-1,1,2,2,3,3,4,4,4-nonafluorobutane 425-340-0  Aquatic Chronic 4 H413  H413 603-110-00-2 reaction mass of: cis-2-isobutyl-5-methyl 1,3-dioxane; trans-2-isobutyl-5-methyl 1,3-dioxane 426-130-1 166301-21-9 Skin Irrit. 2 Aquatic Chronic 3 H315 H412 GHS07 Wng H315 H412 603-111-00-8 reaction mass of: 1-(1,1-dimethylpropyl)-4-ethoxy-cis-cyclohexane; 1-(1,1-dimethylpropyl)-4-ethoxy-trans-cyclohexane 426-530-6  Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 603-112-00-3 cyclopentyl 2-phenylethyl ether 428-340-9  Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 603-113-00-9 6-glycidyloxynapht-1-yl oxymethyloxirane 429-960-2 27610-48-6 Muta. 2 Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H341 H312 H315 H317 H412 GHS08 GHS07 Wng H341 H312 H315 H317 H412 603-114-00-4 9-(2-propenyloxy)tricyclo[5.2.1.0(2,6)]dec-3(or-4-)-ene 430-830-2 26912-64-1 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 603-115-00-X reaction mass of: O, O',O''-(methylsilanetriyl)tris(4-methyl-2-pentanone oxime) (3 stereoisomers) 423-580-0  STOT RE 2 * Aquatic Chronic 4 H373** H413 GHS08 Wng H373** H413 603-116-00-5 (Z)-(2,4-difluorophenyl)piperidin-4-ylmethanone oxime monohydrochloride 424-740-2 138271-16-6 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 603-117-00-0 propan-2-ol; isopropyl alcohol; isopropanol 200-661-7 67-63-0 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 603-118-00-6 6-dimethylaminohexan-1-ol 404-680-3 1862-07-3 Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 3 H302 H314 H412 GHS05 GHS07 Dgr H302 H314 H412 603-119-00-1 1,1'-(1,3-phenylenedioxy)bis(3-(2-(prop-2-enyl)phenoxy)propan-2-ol) 405-840-5  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 603-120-00-7 2-methyl-5-phenylpentanol 405-890-8 25634-93-9 Eye Irrit. 2 Skin Irrit. 2 H319 H315 GHS07 Wng H319 H315 603-121-00-2 4-[4-(1,3-dihydroxyprop-2-yl)phenylamino]-1,8-dihydroxy-5-nitroanthraquinone 406-057-1 114565-66-1 Carc. 2 Skin Sens. 1 Aquatic Chronic 4 H351 H317 H413 GHS08 GHS07 Wng H351 H317 H413 603-122-00-8 sodium 2-ethylhexanolate 406-150-7 38411-13-1 Flam. Sol. 1 Skin Corr. 1B Aquatic Chronic 3 H228 H314 H412 GHS02 GHS05 Dgr H228 H314 H412 T 603-123-00-3 4-methyl-8-methylenetricyclo[3.3.1.1 3,7]decan-2-ol 406-330-5 122760-84-3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H315 H317 H411 GHS07 GHS09 Wng H315 H317 H411 603-124-00-9 1,4-bis[2-(vinyloxy)ethoxy]benzene 406-900-3 84563-49-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 603-125-00-4 2-(2,4-dichlorophenyl)-1-(1H 1,2,4-triazol-1-yl)pent-4-en-2-ol 407-850-5 89544-40-1 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 603-126-00-X 2-((4-methyl-2-nitrophenyl)amino)ethanol 408-090-7 100418-33-5 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H302 H317 H412 GHS07 Wng H302 H317 H412 603-127-00-5 butan-2-ol; [1](S)-butan-2-ol; [2] (R)-butan-2-ol; [3]( ±)-butan-2-ol [4] 201-158-5 [1] 224-168-1 [2] 238-967-8 [3] 240-029-8 [4] 78-92-2 [1] 4221-99-2 [2] 14898-79-4 [3] 15892-23-6 [4] Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 STOT SE 3 H226 H319 H335 H336 GHS02 GHS07 Wng H226 H319 H335 H336 C 603-128-00-0 2-(phenylmethoxy)naphthalene 405-490-3 613-62-7 Aquatic Chronic 4 H413  H413 603-129-00-6 1-tert-butoxypropan-2-ol 406-180-0 57018-52-7 Flam. Liq. 3 Eye Dam. 1 H226 H318 GHS02 GHS05 Dgr H226 H318 603-130-00-1 reaction mass of isomers of: Ã ±-((dimethyl)biphenyl)-Ã -hydroxypoly(oxyethylene) 406-325-8  Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 603-131-00-7 reaction mass of: 1-deoxy-1-[methyl-(1-oxododecyl)amino]-D-glucitol; 1-deoxy-1-[methyl-(1-oxotetradecyl)amino]-D-glucitol (3:1) 407-290-1  Eye Dam. 1 H318 GHS05 Dgr H318 603-132-00-2 2-hydroxymethyl-9-methyl-6-(1-methylethyl)-1,4-dioxaspiro[4.5]decane 408-200-3 63187-91-7 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H315 H318 H412 GHS05 Dgr H315 H318 H412 603-133-00-8 reaction mass of: 3-[(4-amino-2-chloro-5-nitrophenyl)amino]-propane-1,2-diol; 3,3'-(2-chloro-5-nitro-1,4-phenylenediimino)bis(propan-1,2-diol) 408-240-1  Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 603-134-00-3 reaction mass of substituted dodecyl and/or tetradecyl, diphenyl ethers. The substance is produce by the Friedel Crafts reaction. The catalyst is removed from the reaction product. Diphenyl ether is substituted by C1-C10 alkyl groups. The alkyl groups are bonded randomly between C1 and C6 Linear C12 and C14, 50/50 used. 410-450-3  Aquatic Chronic 4 H413  H413 603-135-00-9 bis[[2,2',2''-nitrilotris-[ethanolato]]-1-N,O]-bis[2-(2-methoxyethoxy)ethoxy]-titanium 410-500-4  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 603-136-00-4 3-((4-(bis(2-hydroxyethyl)amino)-2-nitrophenyl)amino)-1-propanol 410-910-3 104226-19-9 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 603-137-00-X reaction mass of:1-deoxy-1-[methyl-(1-oxohexadecyl)amino]-D-glucitol; 1-deoxy-1-[methyl-(1-oxooctadecyl)amino]-D-glucitol 411-130-6  Eye Dam. 1 H318 GHS05 Dgr H318 603-138-00-5 3-(2,2-dimethyl-3-hydroxypropyl)toluene;(alt.): 2,2-dimethyl-3-(3-methylphenyl)propanol 403-140-4 103694-68-4 Aquatic Chronic 3 H412  H412 603-139-00-0 bis(2-methoxyethyl) ether 203-924-4 111-96-6 Flam. Liq. 3 Repr. 1B H226 H360FD GHS02 GHS08 Dgr H226 H360FD EUH019 603-140-00-6 2,2' -oxybisethanol; diethylene glycol 203-872-2 111-46-6 Acute Tox. 4 * H302 GHS07 Wng H302 603-141-00-1 reaction mass of: dodecyloxy-1-methyl-1-[oxy-poly-(2-hydroxymethylethanoxy)]pentadecane; dodecyloxy-1-methyl-1-[oxy-poly-(2-hydroxymethylethanoxy)]heptadecane 413-780-6  Aquatic Chronic 3 H412  H412 603-142-00-7 2-(2-(2-hydroxyethoxy)ethyl)-2-aza-bicyclo[2.2.1]heptane 407-360-1 116230-20-7 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 H312 H302 H373 ** H315 H318 GHS06 GHS08 GHS05 Dgr H312 H302 H373 ** H315 H318 603-143-00-2 R 2,3-epoxy-1-propanol 404-660-4 57044-25-4 Self-react. C **** Carc. 1B Muta. 2 Repr. 1B Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H242 H350 H341 H360F *** H331 H312 H302 H314 GHS02 GHS06 GHS08 GHS05 Dgr H242 H350 H341 H360F *** H331 H312 H302 H314 603-144-00-8 Reaction mass of: 2,6,9-trimethyl-2,5,9-cyclododecatrien-1-ol; 6,9-dimethyl-2-methylen-5,9-cyclododecadien-1-ol 413-530-6 111850-00-1 Aquatic Chronic 2 H411 GHS09 H411 603-145-00-3 2-isopropyl-2-(1-methylbutyl)-1,3-dimethoxypropane 406-970-5 129228-11-1 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 603-146-00-9 2-[(2-[2-(dimethylamino)ethoxy]ethyl)methylamino]ethanol 406-080-7 83016-70-0 Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 3 H302 H314 H412 GHS05 GHS07 Dgr H302 H314 H412 603-147-00-4 (-)-trans-4-(4'-fluorophenyl)-3-hydroxymethyl-N-methylpiperidine 406-030-4 105812-81-5 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 603-148-00-X 1,4-bis[(vinyloxy)methyl]cyclohexane 413-370-7 17351-75-6 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 603-149-00-5 reaction mass of: diastereoisomers of 1-(1-hydroxyethyl)-4-(1-methylethyl)cyclohexane 407-640-3 63767-86-2 Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H319 H315 H411 GHS07 GHS09 Wng H319 H315 H411 603-150-00-0 ( ±) trans 3,3-dimethyl-5-(2,2,3-trimethyl-cyclopent-3-en-1-yl)-pent-4-en-2-ol 411-580-3 107898-54-4 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 603-151-00-6 ( ±)-2-(2,4-dichlorophenyl)-3-(1H-1,2,4-triazol-1-yl)propan-1-ol 413-570-4  Aquatic Chronic 3 H412  H412 603-152-00-1 2-(4-tert-butylphenyl)ethanol 410-020-5 5406-86-0 Repr. 2 STOT RE 2 * Eye Dam. 1 Aquatic Chronic 2 H361f *** H373 ** H318 H411 GHS08 GHS05 GHS09 Dgr H361f *** H373 ** H318 H411 603-153-00-7 3-((2-nitro-4-(trifluoromethyl)phenyl)amino)propane-1,2-diol 410-010-0 104333-00-8 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 603-154-00-2 1-[(2-tert-butyl)cyclohexyloxy]-2-butanol 412-300-2 139504-68-0 Aquatic Chronic 2 H411 GHS09 H411 603-156-00-3 2-(2,4-dichlorophenyl)-2-(2-propenyl)oxirane 411-210-0 89544-48-9 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 603-157-00-9 6,9-bis(hexadecyloxymethyl)-4,7-dioxanonane-1,2,9-triol 411-450-6 143747-72-2 Aquatic Chronic 4 H413  H413 603-158-00-4 reaction mass of: 4 diastereoisomers of 2,7-dimethyl-10-(1-methylethyl)-1-oxaspiro[4.5]deca-3,6-diene 412-460-3  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 603-159-00-X 2-cyclododecylpropan-1-ol 411-410-8 118562-73-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 603-160-00-5 1,2-diethoxypropane 412-180-1 10221-57-5 Flam. Liq. 2 H225 GHS02 Dgr H225 EUH019 603-161-00-0 1,3-diethoxypropane 413-140-6 3459-83-4 Flam. Liq. 3 H226 GHS02 Wng H226 603-162-00-6 Ã ±[2-[[[(2-hydroxyethyl)methylamino]acetyl]amino]propyl]-Ã  nonylphenoxy)poly[oxo(methyl-1,2-ethanediyl)] 413-420-8 144736-29-8 Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H317 H411 603-163-00-1 2-phenyl-1,3-propanediol 411-810-2 1570-95-2 Eye Dam. 1 H318 GHS05 Dgr H318 603-164-00-7 2-butyl-4-chloro-4,5-dihydro-5-hydroxymethyl-1-[2'-(2-triphenylmethyl-1,2,3,4-2H-tetrazol-5-yl)-1,1'-biphenyl-4-methyl]-1H-imidazole 412-420-5 133909-99-6 Aquatic Chronic 4 H413  H413 603-165-00-2 reaction mass of: 4-allyl-2,6-bis(2,3-epoxypropyl)phenol; 4-allyl-6-[3-[6-[3-[6-[3-(4-allyl-2,6-bis(2,3-epoxypropyl)phenoxy)-2-hydroxypropyl]-4-allyl-2-(2,3-epoxypropyl)phenoxy]-2-hydroxypropyl]-4-allyl-2-(2,3-epoxypropyl)phenoxy]-2-hydroxypropyl]-2-(2,3-epoxypropyl)phenol; 4-allyl-6-[3-(4-allyl-2,6-bis(2,3-epoxypropyl)phenoxy)-2-hydroxypropyl]-2-(2,3-epoxypropyl)phenol; 4-allyl-6-[3-[6-[3-(4-allyl-2,6-bis(2,3-epoxypropyl)phenoxy)-2-hydroxypropyl]-4-allyl-2-(2,3-epoxypropyl)phenoxy]-2-hydroxypropyl]-2-(2,3-epoxypropyl)phenol 417-470-1  Muta. 2 Skin Sens. 1 H341 H317 GHS08 GHS07 Wng H341 H317 603-166-00-8 R-1-chloro-2,3-epoxypropane 424-280-2 51594-55-9 Flam. Liq. 3 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 H226 H350 H331 H311 H301 H314 H317 GHS02 GHS06 GHS08 GHS05 Dgr H226 H350 H331 H311 H301 H314 H317 603-167-00-3 3,3',5,5'-tetra-tert-butylbiphenyl-2,2'-diol 407-920-5 6390-69-8 Aquatic Chronic 4 H413 GHS05 Dgr H413 603-168-00-9 3-(2-ethylhexyloxy)propane-1,2-diol 408-080-2 70445-33-9 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 603-169-00-4 ( ±)-trans-4-(4-fluorophenyl)-3-hydroxymethyl-N-methylpiperidine 415-550-0 109887-53-8 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 603-170-00-X reaction mass of: 2-methyl-1-(6-methylbicyclo[2.2.1]hept-5-en-2-yl)pent-1-en-3-ol; 2-methyl-1-(1-methylbicyclo[2.2.1]hept-5-en-2-yl)-pent-1-en-3-ol; 2-methyl-1-(5-methylbicyclo[2.2.1]hept-5-en-2-yl)pent-1-en-3-ol 415-990-3 67739-11-1 Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 603-171-00-5 5-thiazolylmethanol 414-780-9 38585-74-9 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 603-172-00-0 mono-2-[2-(4-dibenzo[b, f][1,4]thiazepin-11-yl)piperazinium-1-yl]ethoxy)ethanol trans-butenedioate 415-180-1 773058-82-5 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 603-173-00-6 4,4-dimethyl-3,5,8-trioxabicyclo[5.1.0]octane 421-750-9 57280-22-5 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 603-174-00-1 4-cyclohexyl-2-methyl-2-butanol 420-630-3 83926-73-2 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 603-175-00-7 2-(2-hexyloxyethoxy)ethanol; DEGHE; diethylene glycol monohexyl ether; 3,6-dioxa-1-dodecanol; hexyl carbitol; 3,6-dioxadodecan-1-ol 203-988-3 112-59-4 Acute Tox. 4 * Eye Dam. 1 H312 H318 GHS05 GHS07 Dgr H312 H318 603-176-00-2 1,2-bis(2-methoxyethoxy)ethane; TEGDME; triethylene glycol dimethyl ether; triglyme 203-977-3 112-49-2 Repr. 1B H360Df GHS08 Dgr H360Df EUH019 603-177-00-8 1-ethoxypropan-2-ol; 2PG1EE; 1-ethoxy-2-propanol; propylene glycol monoethyl ether; [1] 2-ethoxy-1-methylethyl acetate; 2PG1EEA [2] 216-374-5 [1] 259-370-9 [2] 1569-02-4 [1] 54839-24-6 [2] Flam. Liq. 3 STOT SE 3 H226 H336 GHS02 GHS07 Wng H226 H336 603-178-00-3 2-hexyloxyethanol; ethylene glycol monohexyl ether; n-hexylglycol 203-951-1 112-25-4 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 603-179-00-9 ergocalciferol (ISO); Vitamin D2 200-014-9 50-14-6 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 H330 H311 H301 H372 ** GHS06 GHS08 Dgr H330 H311 H301 H372 ** 603-180-00-4 colecalciferol; Vitamin D3 200-673-2 67-97-0 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 H330 H311 H301 H372 ** GHS06 GHS08 Dgr H330 H311 H301 H372 ** 603-181-00-X tert-butyl methyl ether; MTBE; 2-methoxy-2-methylpropane 216-653-1 1634-04-4 Flam. Liq. 2 Skin Irrit. 2 H225 H315 GHS02 GHS07 Dgr H225 H315 603-182-00-5 reaction product of: saturated, monounsaturated and multiple unsaturated long-chained partly estrified alcohols of vegetable origin (Brassica napus L., Brassica rapa L., Helianthus annuus L., Glycine hispida, Gossypium hirsutum L., Cocos nucifera L., Elaeis guineensis) with O, O-diisobutyldithiophosphate and 2-ethylhexylamine and hydrogen peroxide 428-630-5  Skin Sens. 1 H317 GHS07 Wng H317 603-183-00-0 2-[2-(2-butoxyethoxy)ethoxy]ethanol; TEGBE; triethylene glycol monobutylether; butoxytriethylene glycol 205-592-6 143-22-6 Eye Dam. 1 H318 GHS05 Dgr H318 Eye Dam.1; H318: C  ¥30 % Eye Irrit. 2; H319: 20 %  ¤C< 30 % 603-184-00-6 2-(hydroxymethyl)-2-[[2-hydroxy-3-(isooctadecyloxy)propoxy]methyl]-1,3-propanediol 416-380-1 146925-83-9 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 603-185-00-1 2,4-dichloro-3-ethyl-6-nitrophenol 420-740-1 99817-36-4 Acute Tox. 3 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H318 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H301 H318 H317 H410 603-186-00-7 trans-(5RS,6SR)-6-amino-2,2-dimethyl-1,3-dioxepan-5-ol 419-050-3 79944-37-9 Skin Sens. 1 H317 GHS07 Wng H317 603-187-00-2 2-((4,6-bis(4-(2-(1-methylpyridinium-4-yl)vinyl)phenylamino)-1,3,5-triazin-2-yl)(2-hydroxyethyl)amino)ethanol dichloride 419-360-9 163661-77-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 603-188-00-8 reaction mass of: 6,7-epoxy-1,2,3,4,5,6,7,8-octahydro-1,1,2,4,4,7-hexamethylnaphthalene; 7,8-epoxy-1,2,3,4,6,7,8,8a-octahydro-1,1,2,4,4,7-hexamethylnaphthalene 426-970-9  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 603-189-00-3 reaction mass of complexes of: titanium, 2,2'-oxydiethanol, ammonium lactate, nitrilotris(2-propanol) and ethylene glycol 405-250-8  Aquatic Chronic 2 H411 GHS09 H411 603-190-00-9 8,8-dimethyl-7-isopropyl-6,10-dioxaspiro[4.5]decane 424-030-2 62406-73-9 Skin Irrit. 2 Aquatic Chronic 3 H315 H412 GHS07 Wng H315 H412 603-191-00-4 2-(4,6-bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(3-((2-ethylhexyl)oxy)-2-hydroxypropoxy)phenol 419-740-4 137658-79-8 Aquatic Chronic 4 H413  H413 603-192-00-X (E,E)-3,7,11-trimethyldodeca-1,4,6,10-tetraen-3-ol 423-240-1 125474-34-2 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 603-193-00-5 disodium 9,10-anthracenedioxide 426-030-8 46492-07-3 Skin Corr. 1A H314 GHS05 Dgr H314 603-194-00-0 2-(2-aminoethylamino)ethanol; (AEEA) 203-867-5 111-41-1 Repr. 1B Skin Corr. 1B Skin Sens. 1 H360Df H314 H317 GHS05 GHS08 GHS07 Dgr H360Df H314 H317 STOT SE 3; H335: C  ¥5 % 603-195-00-6 2-[4-(4-methoxyphenyl)-6-phenyl-1,3,5-triazin-2-yl]-phenol 430-810-3 154825-62-4 Aquatic Chronic 3 H412  H412 603-196-00-1 2-(7-ethyl-1H-indol-3-yl)ethanol 431-020-1 41340-36-7 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 2 H302 H373 ** H411 GHS08 GHS07 GHS09 Wng H302 H373 ** H411 603-199-00-8 etoxazol (ISO); (RS)-5-tert-butyl-2-[2-(2,6-difluorophenyl)-4,5-dihydro-1,3-oxazol-4-yl]phenetole  153233-91-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 100 603-200-00-1 1-pentanol; [1] 3-pentanol [2] 200-752-1 [1] 209-526-7 [2] 71-41-0 [1] 584-02-1 [2] Flam. Liq. 3 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 H226 H332 H335 H315 GHS02 GHS07 Wng H226 H332 H335 H315 603-201-00-7 (E)-(7R,11R)-3,7,11,15-tetramethylhexadec-2-ene-1-ol 416-120-5  Skin Irrit. 2 Aquatic Chronic 4 H315 H413 GHS07 Wng H315 H413 603-202-00-2 4,4,5,5,5-pentafluoropentan-1-ol 421-360-9 148043-73-6 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 603-203-00-8 (1R,3S,7R,8R,10R,13R)-5,5,7,9,9,13-hexamethyl-4,6-dioxatetracyclo[6.5.1.01,10.03,7]tetradecane 427-580-1  Skin Irrit. 2 H315 GHS07 Wng H315 603-204-00-3 reaction mass of: 2,2'-(heptane-1,7-diyl)bis-1,3-dioxolane; 2,2'-(heptane-1,6-diyl)bis-1,3-dioxolane 428-110-8  Aquatic Chronic 3 H412  H412 603-205-00-9 (1S-cis)-4-(2-amino-6-chloro-9H-purin-9-yl)-2-cyclopentene-1-methanol hydrochloride 426-200-1 172015-79-1 STOT RE 1 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H372** H302 H318 H317 H412 GHS05 GHS08 GHS07 Dgr H372** H302 H318 H317 H412 603-206-00-4 2,2-dichloro-1,3-benzodioxol 426-850-6 2032-75-9 Flam. Liq. 3 Skin Corr. 1A Acute Tox. 4 * Skin Sens. 1 H226 H314 H302 H317 GHS02 GHS05 GHS07 Dgr H226 H314 H302 H317 EUH014 603-207-00-X 2-isobutyl-2-isopropyl-1,3-dimethoxypropane 430-800-9 129228-21-3 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 603-208-00-5 1,2-diethoxyethane 211-076-1 629-14-1 Flam. Liq. 2 Repr. 1A Eye Irrit. 2 H225 H360Df H319 GHS02 GHS08 GHS07 Dgr H225 H360Df H319 EUH019 603-209-00-0 spinosad (ISO) (reaction mass of spinosyn A and spinosyn D in ratios between 95:5 to 50:50); reaction mass of 50-95 % of (2R, 3aS, 5aR, 5bS, 9S, 13S,14R, 16aS, 16bR)-2-(6-deoxy-2,3,4-tri-O-methyl-Ã ±-l-mannopyranosyloxy)-13-(4-dimethylamino-2,3,4,6-tetradeoxy-Ã ²-d-erythropyranosyloxy)-9-ethyl-2,3,3a,5a,5b,6,7,9,10,11,12,13,14,15,16a,16b-hexadecahydro-14-methyl-1H-8-oxacyclododeca[b]as-indacene-7,15-dione and 50-5 % (2S, 3aR, 5aS,5bS, 9S, 13S, 14R, 16aS, 16bS)-2-(6-deoxy-2,3,4-tri-O-methyl-Ã ±-l-mannopyranosyloxy)-13-(4-dimethylamino-2,3,4,6-tetradeoxy-Ã ²-d-erythropyranosyloxy)-9-ethyl-2,3,3a,5a,5b,6,7,9,10,11,12,13,14,15,16a,16b-hexadecahydro-4,14-dimethyl-1H-8-oxacyclododeca[b]as-indacene-7,15-dione; [1] spinosyn A; [2] spinosyn D [3] -[1] -[2] -[3] -[1] 131929-60-7 [2] 131929-63-0 [3] Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=10 603-210-00-6 2,4-diethyl-1,5-pentanediol 429-310-8 57987-55-0 Eye Dam. 1 H318 GHS05 Dgr H318 603-211-00-1 2,3-epoxypropyltrimethylammonium chloride ¦ %; glycidyl trimethylammonium chloride ¦ % 221-221-0 3033-77-0 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H350 H341 H361f*** H312 H302 H373** H318 H317 H412 GHS05 GHS08 GHS07 Dgr H350 H341 H361f*** H312 H302 H373** H318 H317 H412 B 603-212-00-7 1,3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethylindeno[5,6-c]pyran; galaxolide;(HHCB) 214-946-9 1222-05-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 603-213-00-2 2-methoxy-2-methylbutane; tert-amyl methyl ether 213-611-4 994-05-8 Flam. Liq. 2 Acute Tox. 4 * STOT SE 3 H225 H302 H336 GHS02 GHS07 Dgr H225 H302 H336 603-214-00-8 1,1-diisopropoxycyclohexane 413-740-8 1132-95-2 Skin Corr. 1B H314 GHS05 Dgr H314 603-215-00-3 1-hydroxy-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate) 418-330-2 162241-33-0 Expl. 1.1**** Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H201 H302 H373** H318 H317 H400 H410 GHS01 GHS05 GHS08 GHS07 GHS09 Dgr H201 H302 H373** H318 H317 H410 603-216-00-9 cis-1-amino-2,3-dihydro-1H-inden-2-ol 422-660-2 7480-35-5 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 603-217-00-4 2,4,6-tri-tert-butylphenyl 2-butyl-2-ethyl-1,3-propanediolphosphite 423-560-1 161717-32-4 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 603-220-00-0 1-{]benzyl[}2-(2-methoxyphenoxy)ethyl]amino}-3-(9H-carbazol-4-yloxy)propan-2-ol 432-890-5 72955-94-3 Aquatic Chronic 4 H413  H413 603-221-00-6 1-(2-amino-5-chlorophenyl)-2,2,2-trifluoro-1,1-ethanediol, hydrochloride; [containing < 0,1 % 4-chloroaniline (EC No 203-401-0)] 433-580-2 214353-17-0 Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H302 H314 H411 GHS05 GHS07 GHS09 Dgr H302 H314 H411 603-221-01-3 1-(2-amino-5-chlorophenyl)-2,2,2-trifluoro-1,1-ethanediol, hydrochloride; [containing  ¥ 0,1 % 4-chloroaniline (EC No 203-401-0)] 433-580-2 214353-17-0 Carc. 1B Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H350 H302 H314 H411 GHS05 GHS08 GHS07 GHS09 Dgr H350 H302 H314 H411 603-222-00-1 (2R, 3S, 4R, 5R, 7R, 9R, 10R,11S, 12S, 13R)-10-[(4-dimethylamino-3-hydroxy-6-methyltetrahydropyran-2-yl)oxy]-2-ethyl-3,4,12-trihydroxy-9-methoxy-3,5,7,9,11,13-hexamethyl-6,14-dioxo-1-oxacyclotetradecane 433-820-6 118058-74-5 Eye Irrit. 2 H319 GHS07 Wng H319 603-223-00-7 2-cyclopentylidene cyclopentanol 1,1'-bi(cyclopentyliden)-2-ol 434-270-1 6261-30-9 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H315 H318 H412 GHS05 Dgr H315 H318 H412 603-224-00-2 3-ethoxy-1,1,1,2,3,4,4,5,5,6,6,6-dodecafluoro-2-(trifluoromethyl)-hexane 435-790-1 297730-93-9 Aquatic Chronic 4 H413  H413 603-225-00-8 erythromycin A9-oxime (E);(3R, 4S, 5S, 6R, 7R, 9R, 11R,12R, 13S, 14R)-4-((2,6-didesoxy-3-C-methyl-3-O-methyl-Ã ±-L-ribo-hexopiranosyl)oxy)-14-ethyl-7,12,13-trihydroxy-3,5,7,9,11,13-hexamethyl-6-((3,4,6-tridesoxy-3-dimethylamino-Ã ²-d-xylohexapiranosyl)oxy)oxacyclotetradecan-2-ona-10-oxime (E) 437-070-0 13127-18-9 Aquatic Chronic 2 H411 GHS09 H411 603-226-00-3 4,4'(4-(4-methoxyphenyl)-1,3,5-triazin-2,4-diyl)bisbenzene-1,3-diol 444-500-0 1440-00-2 Aquatic Chronic 3 H412  H412 603-227-00-9 Ã ±-hydro-Ã -[[[(1,1-dimethylethyl)dioxy]carbonyl]oxy]-poly[oxy(methyl-1,2-ethanediyl)] ether with 2,2-bis(hydroxymethyl)-1,3-propanediol (4:1); reaction product of: Ã ±-hydro-Ã -((chlorocarbonyl)oxy)-poly(oxy(methyl-1,2-ethanediyl)) ether with 2,2-bis(hydroxymethyl)-1,3-propanediol with potassium 1,1-dimethylethylperoxalate 445-060-2 203574-04-3 **** Aquatic Acute 1 Aquatic Chronic 1 **** H400 H410 **** GHS09 Wng **** H410 603-228-00-4 (+/ )-(R*,R*)-6-fluoro-3,4-dihydro-2-oxiranyl-2H-1-benzopyran; 6-fluoro-2-(2-oxiranyl)chromane 419-620-1  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 603-229-00-X sodium (Z)-3-chloro-3-(4-chlorophenyl)-1-hydroxy-2-propene-1-sulfonate 420-800-7  Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 603-230-00-5 2,6,6,7,8,8-hexamethyldecahydro-2H-indeno[4,5-b]furan 440-030-5  Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 4 H315 H318 H413 GHS05 Dgr H315 H318 H413 603-231-00-0 (S)-1,1-diphenyl-1,2-propanediol 443-220-6  Aquatic Chronic 3 H412  H412 603-232-00-6 3,3,8,8,10,10-hexamethyl-9-[1-(4-oxiranylmethoxy-phenyl)-ethoxy]-1,5-dioxa-9-aza-spiro[5.5]undecane 444-420-6  Aquatic Chronic 4 H413  H413 603-233-00-1 reaction mass of: 4-(1,3a,4,6,7,7a-hexahydro-4,7-methanoinden-5-ylidene)-3-methylbutan-2-ol; 4-(3,3a,4,6,7,7a-hexahydro-4,7-methanoinden-5-ylidene)-3-methylbutan-2-ol; 1-(1,3a,4,6,7,7a-hexahydro-4,7-methanoinden-5-ylidene)pentan-3-ol; 1-(3,3a,4,6,7,7a-hexahydro-4,7-methanoinden-5-ylidene)pentan-3-ol; (E)-4-(3a,4,5,6,7,7a-hexahydro-1H-4,7-methanoinden-5-yl)-3-methylbut-3-en-2-ol; (E)-4-(3a,4,5,6,7,7a-hexahydro-3H-4,7-methanoinden-5-yl)-3-methylbut-3-en-2-ol 444-430-0  Aquatic Chronic 2 H411 GHS09 H411 603-234-00-7 (1R, 4R)-4-methoxy-2,2,7,7-tetramethyltricyclo(6.2.1.0(1,6))undec-5-ene 444-480-3  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 604-001-00-2 phenol; carbolic acid; monohydroxybenzene; phenylalcohol 203-632-7 108-95-2 Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Skin Corr. 1B H341 H331 H311 H301 H373 ** H314 GHS06 GHS08 GHS05 Dgr H341 H331 H311 H301 H373 ** H314 * Skin Corr. 1B; H314: C  ¥ 3 % Skin Irrit. 2; H315 1 %  ¤ C<3 % Eye Irrit. 2; H319:1 %  ¤C<3 % 604-002-00-8 pentachlorophenol 201-778-6 87-86-5 Carc. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H330 H311 H301 H319 H335 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H330 H311 H301 H319 H335 H315 H410 604-003-00-3 sodiumpentachlorophenolate; [1] potassium pentachlorophenolate[2] 205-025-2 [1] 231-911-3 [2] 131-52-2 [1] 7778-73-6 [2] Carc. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H330 H311 H301 H319 H335 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H330 H311 H301 H319 H335 H315 H410 604-004-00-9 m-cresol; [1] o-cresol; [2] p-cresol; [3] mix-cresol [4] 203-577-9 [1] 202-423-8 [2] 203-398-6 [3] 215-293-2 [4] 108-39-4 [1] 95-48-7 [2] 106-44-5 [3] 1319-77-3 [4] Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B H311 H301 H314 GHS06 GHS05 Dgr H311 H301 H314 * C 604-005-00-4 1,4-dihydroxybenzene; hydroquinone; quinol 204-617-8 123-31-9 Carc. 2 Muta. 2 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H351 H341 H302 H318 H317 H400 GHS05 GHS08 GHS07 GHS09 Dgr H351 H341 H302 H318 H317 H400 M=10 604-006-00-X 3,4-xylenol; [1] 2,5-xylenol; [2] 2,4-xylenol; [3] 2,3-xylenol; [4] 2,6-xylenol; [5] xylenol; [6] 2,4(or 2,5)-xylenol [7] 202-439-5 [1] 202-461-5 [2] 203-321-6 [3] 208-395-3 [4] 209-400-1 [5] 215-089-3 [6] 276-245-4 [7] 95-65-8 [1] 95-87-4 [2] 105-67-9 [3] 526-75-0 [4] 576-26-1 [5] 1300-71-6 [6] 71975-58-1 [7] Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Aquatic Chronic 2 H311 H301 H314 H411 GHS06 GHS05 GHS09 Dgr H311 H301 H314 H411 C 604-007-00-5 2-naphthol 205-182-7 135-19-3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H332 H302 H400 GHS07 GHS09 Wng H332 H302 H400 604-008-00-0 2-chlorophenol; [1] 4-chlorophenol; [2] 3-chlorophenol; [3] chlorophenol [4] 202-433-2 [1] 203-402-6 [2] 203-582-6 [3] 246-691-4 [4] 95-57-8 [1] 106-48-9 [2] 108-43-0 [3] 25167-80-0 [4] Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H332 H312 H302 H411 GHS07 GHS09 Wng H332 H312 H302 H411 C 604-009-00-6 pyrogallol; 1,2,3-trihydroxybenzene 201-762-9 87-66-1 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H341 H332 H312 H302 H412 GHS08 GHS07 Wng H341 H332 H312 H302 H412 * 604-010-00-1 resorcinol; 1,3-benzenediol 203-585-2 108-46-3 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 H302 H319 H315 H400 GHS07 GHS09 Wng H302 H319 H315 H400 * 604-011-00-7 2,4-dichlorophenol 204-429-6 120-83-2 Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H311 H302 H314 H411 GHS06 GHS05 GHS09 Dgr H311 H302 H314 H411 604-012-00-2 4-chloro-o-cresol; 4-chloro-2-methylphenol 216-381-3 1570-64-5 Acute Tox. 3 * Skin Corr. 1A Aquatic Acute 1 H331 H314 H400 GHS06 GHS05 GHS09 Dgr H331 H314 H400 STOT SE 3; H335: C  ¥1 % 604-013-00-8 2,3,4,6-tetrachlorophenol 200-402-8 58-90-2 Acute Tox. 3 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H301 H319 H315 H400 H410 GHS06 GHS09 Dgr H301 H319 H315 H410 * Eye Irrit. 2; H319:C  ¥5 % Skin Irrit. 2; H315: C  ¥5 % 604-014-00-3 chlorocresol; 4-chloro-m-cresol; 4-chloro-3-methylphenol 200-431-6 59-50-7 Acute Tox. 4 * Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H312 H302 H318 H317 H400 GHS05 GHS07 GHS09 Dgr H312 H302 H318 H317 H400 * 604-015-00-9 2,2'-methylenebis-(3,4,6-trichlorophenol); hexachlorophene 200-733-8 70-30-4 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H311 H301 H400 H410 GHS06 GHS09 Dgr H311 H301 H410 * 604-016-00-4 1,2-dihydroxybenzene; pyrocatechol 204-427-5 120-80-9 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H312 H302 H319 H315 GHS07 Wng H312 H302 H319 H315 604-017-00-X 2,4,5-trichlorophenol 202-467-8 95-95-4 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H315 H410 * Eye Irrit. 2; H319: C  ¥5 % Skin Irrit.2; H315: C  ¥5 % 604-018-00-5 2,4,6-trichlorophenol 201-795-9 88-06-2 Carc. 2 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H319 H315 H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H319 H315 H410 604-019-00-0 dichlorophen (ISO) 202-567-1 97-23-4 Acute Tox. 4 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H400 H410 GHS07 GHS09 Wng H302 H319 H410 604-020-00-6 2-phenylphenol (ISO)biphenyl-2-ol; 2-hydroxybiphenyl; 201-993-5 90-43-7 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H319 H335 H315 H400 GHS07 GHS09 Wng H319 H335 H315 H400 604-021-00-1 sodium 2-biphenylate; 2-phenylphenol, sodium salt 205-055-6 132-27-4 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 H302 H335 H315 H318 H400 GHS05 GHS07 GHS09 Wng H302 H335 H315 H318 H400 604-022-00-7 2,2-dimethyl-1,3-benzodioxol-4-ol 400-900-7 22961-82-6 Eye Dam. 1 H318 GHS05 Dgr H318 604-023-00-2 2,4-dichloro-3-ethylphenol 401-060-4  Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 604-024-00-8 4,4-isobutylethylidenediphenol 401-720-1 6807-17-6 Repr. 1B Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H360F *** H319 H400 H410 GHS08 GHS09 Dgr H360F *** H319 H410 604-025-00-3 2,5-bis(1,1-dimethylbutyl)hydroquinone 400-220-0  Aquatic Chronic 2 H411 GHS09 H411 604-026-00-9 2,2-spirobi(6-hydroxy-4,4,7-trimethylchromane) 400-270-3  Aquatic Chronic 2 H411 GHS09 H411 604-027-00-4 2-methyl-5-(1,1,3,3-tetramethylbutyl)hydroquinone 400-530-6  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 604-028-00-X 4-amino-3-fluorophenol 402-230-0 399-95-1 Carc. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H350 H302 H317 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H317 H411 604-029-00-5 1-naphtol 201-969-4 90-15-3 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H312 H302 H335 H315 H318 GHS05 GHS07 Dgr H312 H302 H335 H315 H318 604-031-00-6 guaiacol 201-964-7 90-05-1 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H302 H319 H315 GHS07 Wng H302 H319 H315 604-032-00-1 thymol 201-944-8 89-83-8 Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H302 H314 H411 GHS05 GHS07 GHS09 Dgr H302 H314 H411 604-033-00-7 isobutyl but-3-enoate 401-170-2 24342-03-8 Flam. Liq. 3 H226 GHS02 Wng H226 604-034-00-2 4,4'-thiodi-o-cresol 403-330-7 24197-34-0 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 604-035-00-8 4-nonylphenol, reaction products with formaldehyde and dodecane-1-thiol 404-160-6  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 604-036-00-3 4,4'-oxybis(ethylenethio)diphenol 404-590-4 90884-29-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 604-037-00-9 3,5-xylenol; 3,5-dimethylphenol 203-606-5 108-68-9 Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B H311 H301 H314 GHS06 GHS05 Dgr H311 H301 H314 604-038-00-4 4-chloro-3,5-dimethylphenol; [1] chloroxylenol [2] 201-793-8 [1] 215-316-6 [2] 88-04-0 [1] 1321-23-9 [2] Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H302 H319 H315 H317 GHS07 Wng H302 H319 H315 H317 604-039-00-X ethyl 2-[4-[(6-chlorobenzoxazol-2-yl)oxy]phenoxy]propionate; fenoxaprop-ethyl 266-362-9 66441-23-4 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 604-040-00-5 fomesafen (ISO); 5-[2-chloro-4-(trifluoromethyl)phenoxy]-N-(methylsulphonyl)-2-nitrobenzamide 276-439-9 72178-02-0 Acute Tox. 4 * H302 GHS07 Wng H302 604-041-00-0 acifluorfen (ISO); 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoic acid [1] sodium 5-[2-chloro-4-(trifluoromethyl) phenoxy]-2-nitrobenzoate; acifluorfen-sodium [2] 256-634-5 [1] 263-560-7 [2] 50594-66-6 [1] 62476-59-9 [2] Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H315 H318 H410 604-042-00-6 4-nitrosophenol 203-251-6 104-91-6 Muta. 2 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H341 H302 H318 H411 GHS08 GHS05 GHS07 GHS09 Dgr H341 H302 H318 H411 604-043-00-1 monobenzone; 4-hydroxyphenyl benzyl ether; hydroquinone monobenzyl ether 203-083-3 103-16-2 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 604-044-00-7 mequinol; 4-methoxyphenol; hydroquinone monomethyl ether 205-769-8 150-76-5 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H302 H319 H317 GHS07 Wng H302 H319 H317 604-045-00-2 2,3,5-trimethylhydroquinone 211-838-3 700-13-0 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H335 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H332 H335 H315 H318 H317 H410 604-046-00-8 4-(4-isopropoxyphenylsulfonyl)phenol 405-520-5 95235-30-6 Aquatic Chronic 2 H411 GHS09 H411 604-047-00-3 4-(4-tolyloxy)biphenyl 405-730-7 51601-57-1 STOT RE 2 * Aquatic Chronic 4 H373 ** H413 GHS08 Wng H373 ** H413 604-048-00-9 4,4',4''-(ethan-1,1,1-triyl)triphenol 405-800-7 27955-94-8 Aquatic Chronic 2 H411 GHS09 H411 604-049-00-4 4-4'-methylenebis(oxyethylenethio)diphenol 407-480-4 93589-69-6 Aquatic Chronic 2 H411 GHS09 H411 604-051-00-5 3,5-bis((3,5-di-tert-butyl-4-hydroxy)benzyl)-2,4,6-trimethylphenol 401-110-5 87113-78-8 Aquatic Chronic 3 H412  H412 604-052-00-0 2,2'-methylenebis(6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol) 403-800-1 103597-45-1 Aquatic Chronic 4 H413  H413 604-053-00-6 2-methyl-4-(1,1-dimethylethyl)-6-(1-methyl-pentadecyl)-phenol 410-760-9 157661-93-3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 604-054-00-1 reaction mass of: 2-methoxy-4-(tetrahydro-4-methylene-2H-pyran-2-yl)-phenol; 4-(3,6-dihydro-4-methyl-2H-pyran-2-yl)-2-methoxyphenol 412-020-0  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 604-055-00-7 2,2'-((3,3', 5,5'-tetramethyl-(1,1'-biphenyl)-4,4'-diyl)-bis(oxymethylene))-bis-oxirane 413-900-7 85954-11-6 Carc. 2 Skin Sens. 1 H351 H317 GHS08 GHS07 Wng H351 H317 604-056-00-2 2-(2-hydroxy-3,5-dinitroanilino)ethanol 412-520-9 99610-72-7 Flam. Sol. 2 Repr. 2 Acute Tox. 4 * H228 H361f *** H302 GHS02 GHS07 GHS08 Dgr H228 H361f *** H302 604-058-00-3 1,2-bis(3-methylphenoxy)ethane 402-730-9 54914-85-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 604-059-00-9 2-n-hexadecylhydroquinone 406-400-5  STOT RE 2 * Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H373 ** H315 H317 H413 GHS08 GHS07 Wng H373 ** H315 H317 H413 604-060-00-4 9,9-bis(4-hydroxyphenyl)fluorene 406-950-6 3236-71-3 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 604-061-00-X reaction mass of: 2-chloro-5-sec-tetradecylhydroquinones where sec-tetradecyl = 1-methyltridecyl; 1-ethyldodecyl; 1-propylundecyl; 1-butyldecyl; 1-pentylnonyl; 1-hexyloctyl 407-740-7  Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H315 H317 H412 GHS07 Wng H315 H317 H412 604-062-00-5 2,4-dimethyl-6-(1-methyl-pentadecyl)phenol 411-220-5  Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 604-063-00-0 5,6-dihydroxyindole 412-130-9 3131-52-0 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 604-064-00-6 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-((hexyl)oxy)-phenol 411-380-6 147315-50-2 Aquatic Chronic 4 H413  H413 604-065-00-1 4,4',4''-(1-methylpropan-1-yl-3-ylidene)tris(2-cyclohexyl-5-methylphenol) 407-460-5 111850-25-0 Aquatic Chronic 2 H411 GHS09 H411 604-066-00-7 reaction mass of: phenol, 6-(1,1-dimethylethyl)-4-tetrapropyl-2-[(2-hydroxy-5-tetra-propylphenyl)methyl (C41-compound) and methane, 2,2'-bis[6-(1,1-dimethyl-ethyl)-1-hydroxy-4-tetrapropyl-phenyl)]-(C45-compound); 2,6-bis(1,1-dimethylethyl)-4-tetra-propyl-phenol and 2-(1,1-dimethylethyl)-4-tetrapropyl-phenol; 2,6-bis[(6-(1,1-dimethylethyl)-1-hydroxy-4-tetrapropylphenyl)methyl]-4-(tetrapropyl)phenol and 2-[(6-(1,1-dimethylethyl)-1-hydroxy-4-tetrapropylphenylmethyl]-6-[1-hydroxy-4-tetrapropylphenyl)methyl]-4-(tetrapropyl)phenol 414-550-8  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 604-067-00-2 reaction mass of: 2,2'-[[(2-hydroxyethyl)imino]bis(methylene)bis[4-dodecylphenol]; formaldehyde, oligomer with 4-dodecyl phenol and 2-aminoethanol(n = 2); formaldehyde, oligomer with 4-dodecyl phenol and 2-aminoethanol(n = 3, 4 and higher) 414-520-4  Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 604-068-00-8 ( ±)-4-[2-[[3-(4-hydroxyphenyl)-1-methylpropyl]amino]-1-hydroxyethyl]phenol hydrochloride 415-170-5 90274-24-1 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 H332 H302 H317 GHS07 Wng H332 H302 H317 604-069-00-3 2-(1-methylpropyl)-4-tert-butylphenol 421-740-4 51390-14-8 Skin Corr. 1B Aquatic Chronic 2 H314 H411 GHS05 GHS09 Dgr H314 H411 604-070-00-9 triclosan;2,4,4'-trichloro-2'-hydroxy-diphenyl-ether; 5-chloro-2-(2,4-dichlorophenoxy)phenol 222-182-2 3380-34-5 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 M = 100 604-071-00-4 4,4'-(1-{4-[1-(4-hydroxyphenyl)-1-methylethyl]phenyl}ethylidene)diphenol 425-600-3 110726-28-8 Aquatic Chronic 4 H413  H413 604-072-00-X 1,2-bis(phenoxymethyl)benzene 428-620-0 10403-74-4 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 604-073-00-5 (E)-3-[1-[4-[2-(dimethylamino)ethoxy]phenyl]-2-phenylbut-1-enyl]phenol 428-010-4 82413-20-5 Carc. 2 Repr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H360F*** H317 H400 H410 GHS08 GHS07 GHS09 Dgr H351 H360F*** H317 H410 604-074-00-0 tetrabromobisphenol-A; 2,2', 6,6'-tetrabromo-4,4'-isopropylidenediphenol 201-236-9 79-94-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 604-075-00-6 4-(1,1,3,3-tetramethylbutyl)phenol; 4-tert-octylphenol 205-426-2 140-66-9 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 M=10 604-076-00-1 phenolphthalein 201-004-7 77-09-8 Carc. 1B Muta. 2 Repr. 2 H350 H341 H361f*** GHS08 Dgr H350 H341 H361f*** Carc. 1B; H350: C  ¥1 % 604-077-00-7 2-benzotriazol-2-yl-4-methyl-6-(2-methylallyl)phenol 419-750-9 98809-58-6 Aquatic Chronic 4 H413  H413 604-079-00-8 4,4'-(1,3-phenylene-bis(1-methylethylidene))bis-phenol 428-970-4 13595-25-0 Repr. 2 Skin Sens. 1 Aquatic Chronic 2 H361f*** H317 H411 GHS08 GHS07 GHS09 Wng H361f*** H317 H411 604-080-00-3 4-fluoro-3-trifluoromethylphenol 432-560-0 61721-07-1 Acute Tox. 4 * Skin Corr. 1A Skin Sens. 1 Aquatic Chronic 2 H332 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H332 H314 H317 H411 604-081-00-9 1,1-bis(4-hydroxyphenyl)-1-phenylethane 433-130-5 1571-75-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 604-082-00-4 2-chloro-6-fluoro-phenol 433-890-8 2040-90-6 Muta. 1B Repr. 2 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H340 H361f*** H302 H314 H317 H411 GHS05 GHS08 GHS07 GHS09 Dgr H340 H361f*** H302 H314 H317 H411 604-083-00-X 4,4'-sulfonylbisphenol, polymer with ammonium chloride(NH4Cl), pentachlorophosphorane and phenol 439-270-3 260408-02-4 Aquatic Chronic 4 H413  H413 604-084-00-5 1-ethoxy-2,3-difluorobenzene 441-000-4 121219-07-6 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 604-087-00-1 reaction mass of: 1,2-naphthoquinonediazide-5-sulfonylchloride (or sulfonic acid)monoester with 4,4'-(1-(4-(1-(4-hydroxyphenyl)-1-methylethyl)phenyl)ethylidene)bisphenol; 1,2-naphthoquinonediazide-5-sulfonylchloride(or sulfonicacid)diester with 4,4'-(1-(4-(1-(4-hydroxyphenyl)-1-methylethyl)phenyl)ethylidene)bisphenol; 1,2-naphthoquinonediazide-5-sulfonylchloride (or sulfonic acid)triester with 4,4'-(1-(4-(1-(4-hydroxyphenyl)-1-methylethyl)phenyl)ethylidene)bisphenol 433-640-8  Pyr. Sol. 1 Aquatic Chronic 4 H250 H413 GHS02 Dgr H250 H413 EUH044 604-089-00-2 2-methyl-5-tert-butylthiophenol 444-970-7  Flam. Liq. 3 Repr. 2 STOT RE 2 * Asp. Tox. 1 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H226 H361d*** H373** H304 H319 H315 H317 H336 H400 H410 GHS02 GHS08 GHS07 GHS09 Dgr H226 H361d*** H373** H304 H319 H315 H317 H336 H410 604-090-00-8 4-tert-butylphenol 202-679-0 98-54-4 Repr. 2 Skin Irrit. 2 Eye Dam. 1 H361f H315 H318 GHS08 GHS05 Dgr H361f H315 H318 604-091-00-3 etofenprox (ISO); 2-(4-ethoxyphenyl)-2-methylpropyl 3-phenoxybenzyl ether 407-980-2 80844-07-1 Lact. Aquatic Acute 1 Aquatic Chronic 1 H362 H400 H410 GHS09 Wng H362 H410 M = 100 M = 1 000 605-001-00-5 formaldehyde ¦% 200-001-8 50-00-0 Carc. 1B Muta. 2 Acute Tox. 3* Acute Tox. 3* Acute Tox. 3* Skin Corr. 1B Skin Sens. 1 H350 H341 H301 H311 H331 H314 H317 GHS08 GHS06 GHS05 Dgr H350 H341 H301 H311 H331 H314 H317 * Skin Corr. 1B; H314: C  ¥25 % Skin Irrit. 2; H315: 5 %  ¤C < 25 % Eye Irrit. 2; H319: 5 %  ¤ C <25 % STOT SE 3; H335: C  ¥ 5 % SkinSens.; H317: C  ¥ 0,2 % B, D 605-002-00-0 1,3,5-trioxan; trioxymethylene 203-812-5 110-88-3 Flam. Sol. 1 Repr. 2 STOT SE 3 H228 H361d *** H335 GHS02 GHS08 GHS07 Dgr H228 H361d *** H335 T 605-003-00-6 acetaldehyde; ethanal 200-836-8 75-07-0 Flam. Liq. 1 Carc. 2 Eye Irrit. 2 STOT SE 3 H224 H351 H319 H335 GHS02 GHS08 GHS07 Dgr H224 H351 H319 H335 605-004-00-1 2,4,6-trimethyl-1,3,5-trioxane; paraldehyde 204-639-8 123-63-7 Flam. Liq. 3 H226 GHS02 Wng H226 605-005-00-7 2,4,6,8-tetramethyl-1,3,5,7-tetraoxacyclooctane; metaldehyde 203-600-2 108-62-3 Flam. Sol. 2 Acute Tox. 4 * H228 H302 GHS02 GHS07 Wng H228 H302 605-006-00-2 butyraldehyde 204-646-6 123-72-8 Flam. Liq. 2 H225 GHS02 Dgr H225 605-007-00-8 1,1-dimethoxyethane; dimethyl acetal 208-589-8 534-15-6 Flam. Liq. 2 H225 GHS02 Dgr H225 605-008-00-3 acrolein; prop-2-enal; acrylaldehyde 203-453-4 107-02-8 Flam. Liq. 2 Acute Tox. 1 Acute Tox. 2 Acute Tox. 3 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H225 H330 H300 H311 H314 H400 H410 GHS02 GHS06 GHS05 GHS09 Dgr H225 H330 H300 H311 H314 H410 EUH071 Skin Corr. 1B; H314:C  ¥ 0,1 % M = 100 M = 1 D 605-009-00-9 crotonaldehyde; 2-butenal; [1] (E)-2-butenal; (E)-crotonaldehyde [2] 224-030-0 [1] 204-647-1 [2] 4170-30-3 [1] 123-73-9 [2] Flam. Liq. 2 Muta. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 H225 H341 H330 H311 H301 H373 ** H335 H315 H318 H400 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H225 H341 H330 H311 H301 H373 ** H335 H315 H318 H400 605-010-00-4 2-furaldehyde 202-627-7 98-01-1 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H351 H331 H301 H312 H319 H335 H315 GHS06 GHS08 Dgr H351 H331 H301 H312 H319 H335 H315 605-011-00-X 2-chlorobenzaldehyde; o-chlorobenzaldehyde 201-956-3 89-98-5 Skin Corr. 1B H314 GHS05 Dgr H314 605-012-00-5 benzaldehyde 202-860-4 100-52-7 Acute Tox. 4 * H302 GHS07 Wng H302 605-014-00-6 chloral hydrate; 2,2,2-trichloroethane-1,1-diol 206-117-5 302-17-0 Acute Tox. 3 * Eye Irrit. 2 Skin Irrit. 2 H301 H319 H315 GHS06 Dgr H301 H319 H315 605-015-00-1 1,1-diethoxyethane; acetal 203-310-6 105-57-7 Flam. Liq. 2 Eye Irrit. 2 Skin Irrit. 2 H225 H319 H315 GHS02 GHS07 Dgr H225 H319 H315 605-016-00-7 glyoxal ¦%; ethandial ¦% 203-474-9 107-22-2 Muta. 2 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H341 H332 H319 H315 H317 GHS07 GHS08 Wng H341 H332 H319 H315 H317 * B 605-017-00-2 1,3-dioxolane 211-463-5 646-06-0 Flam. Liq. 2 H225 GHS02 Dgr H225 605-018-00-8 propanal; propionaldehyde 204-623-0 123-38-6 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H225 H319 H335 H315 GHS02 GHS07 Dgr H225 H319 H335 H315 605-019-00-3 citral 226-394-6 5392-40-5 Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 605-020-00-9 safrole; 5-allyl-1,3-benzodioxole 202-345-4 94-59-7 Carc. 1B Muta. 2 Acute Tox. 4 * H350 H341 H302 GHS08 GHS07 Dgr H350 H341 H302 605-021-00-4 formaldehyde, reaction products with butylphenol 294-145-9 91673-30-2 Skin Sens. 1 H317 GHS07 Wng H317 605-024-00-0 2-bromo-5-hydroxy-4-methoxybenzaldehyde 426-540-0 2973-59-3 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 605-025-00-6 chloroacetaldehyde 203-472-8 107-20-0 Carc. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 H351 H330 H311 H301 H314 H400 GHS06 GHS08 GHS05 GHS09 Dgr H351 H330 H311 H301 H314 H400 STOT SE 3; H335: C  ¥ 5 % 605-026-00-1 2,5,7,7-tetramethyloctanal 405-690-0 114119-97-0 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H315 H317 H411 GHS07 GHS09 Wng H315 H317 H411 605-027-00-7 reaction mass of: 3a,4,5,6,7,7a-hexahydro-4,7-methano-1H-indene-6-carboxaldehyde; 3a,4,5,6,7,7a-hexahydro-4,7-methano-1H-indene-5-carboxaldehyde 410-480-7  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 605-028-00-2 Ã ²-methyl-3-(1-methylethyl)-benzenepropanal 412-050-4 125109-85-5 Aquatic Chronic 2 H411 GHS09 H411 605-029-00-8 2-cyclohexylpropanal 412-270-0 2109-22-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 605-030-00-3 1-(p-methoxyphenyl)acetaldehyde oxime 411-510-1 3353-51-3 Skin Sens. 1 H317 GHS07 Wng H317 605-031-00-9 reaction mass of: 2,2-dimethoxyethanal [this component is considered to be anhydrous in terms of identity, structure and composition. However, 2,2-dimethoxyethanal will exist in a hydrated form. 60 % anhydrous is equivalent to 70,4 % hydrate; water (Including free water and water in hydrated 2,2-dimethoxyethanal)] 421-890-0  Skin Sens. 1 H317 GHS07 Wng H317 605-032-00-4 3-[3-(4-fluorophenyl)-1-(1-methylethyl)-1H-indol-2-yl]-(E)-2-propenal 425-370-4 93957-50-7 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 605-033-00-X Reaction mass of: 3,7,11-trimethyl-cis-6,10-dodecadienal; 3,7,11-trimethyl-trans-6,10-dodecadienal 425-910-9 32480-08-3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 605-034-00-5 reaction mass of: (1RS, 2RS,3SR, 6RS, 9SR)-9-methoxytricyclo[5.2.1.0(2,6)]decane-3-carbaldehyde; (1RS, 2RS, 3RS, 6RS, 8SR)-8-methoxytricyclo[5.2.1.0(2,6)]decane-3-carbaldehyde; (1RS, 2RS, 4SR, 6RS, 8SR)-8-methoxytricyclo[5.2.1.0(2,6)]decane-4-carbaldehyde 429-860-9  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 605-035-00-0 (E)-3-(4-(4-fluorophenyl)-5-methoxymethyl-2,6-bis(1-methoxymethyl)pyridin-3-yl)prop-2-enal 426-330-9 177964-68-0 Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H319 H317 H413 GHS07 Wng H319 H317 H413 605-036-00-6 2-bromomalonaldehyde 430-470-6 2065-75-0 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 605-037-00-1 trans-3-[2-(7-chloro-2-quinolinyl)vinyl]benzaldehyde; 3-[(E)-2-(7-chloro-2-quinolinyl)vinyl]benzaldehyde 421-800-1 120578-03-2 Aquatic Chronic 4 H413  H413 605-038-00-7 3-methyl-5-phenylpentan-1-al 433-900-0 55066-49-4 Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H302 H315 H317 H411 GHS07 GHS09 Wng H302 H315 H317 H411 605-039-00-2 3,4-dihydroxy-5-nitrobenzaldehyde 441-810-8 116313-85-0 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H302 H318 H317 GHS05 GHS07 Dgr H302 H318 H317 606-001-00-8 acetone; propan-2-one; propanone 200-662-2 67-64-1 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 EUH066 606-002-00-3 butanone; ethyl methyl ketone 201-159-0 78-93-3 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 EUH066 606-003-00-9 heptan-3-one; butyl ethyl ketone 203-388-1 106-35-4 Flam. Liq. 3 Acute Tox. 4 * Eye Irrit. 2 H226 H332 H319 GHS02 GHS07 Wng H226 H332 H319 606-004-00-4 4-methylpentan-2-one; isobutyl methyl ketone 203-550-1 108-10-1 Flam. Liq. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H225 H332 H319 H335 GHS02 GHS07 Dgr H225 H332 H319 H335 EUH066 606-005-00-X 2,6-dimethylheptan-4-one; di-isobutyl ketone 203-620-1 108-83-8 Flam. Liq. 3 STOT SE 3 H226 H335 GHS02 GHS07 Wng H226 H335 STOT SE 3; H335: C  ¥ 10 % 606-006-00-5 pentan-3-one; diethyl ketone 202-490-3 96-22-0 Flam. Liq. 2 STOT SE 3 STOT SE 3 H225 H335 H336 GHS02 GHS07 Dgr H225 H335 H336 EUH066 606-007-00-0 3-methylbutan-2-one; methyl isopropyl ketone 209-264-3 563-80-4 Flam. Liq. 2 H225 GHS02 Dgr H225 606-009-00-1 4-methylpent-3-en-2-one; mesityl oxide 205-502-5 141-79-7 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H226 H332 H312 H302 GHS02 GHS07 Wng H226 H332 H312 H302 * 606-010-00-7 cyclohexanone 203-631-1 108-94-1 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 606-011-00-2 2-methylcyclohexanone 209-513-6 583-60-8 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 606-012-00-8 3,5,5-trimethylcyclohex-2-enone; isophorone 201-126-0 78-59-1 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H351 H312 H302 H319 H335 GHS08 GHS07 Wng H351 H312 H302 H319 H335 STOT SE 3; H335: C  ¥10 % 606-013-00-3 p-benzoquinone; quinone 203-405-2 106-51-4 Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H331 H301 H319 H335 H315 H400 GHS06 GHS09 Dgr H331 H301 H319 H335 H315 H400 M=10 606-016-00-X pindone (ISO); 2-pivaloylindan-1,3-dione 201-462-8 83-26-1 Acute Tox. 3 * STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H372 ** H400 H410 GHS06 GHS08 GHS09 Dgr H301 H372 ** H410 606-017-00-5 diketene; diketen 211-617-1 674-82-8 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 D 606-018-00-0 dichlone (ISO); 2,3-dichloro-1,4-naphthoquinone 204-210-5 117-80-6 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H315 H410 606-019-00-6 chlordecone (ISO); perchloropentacyclo[5,3,0,02,6,03,9,0 4,8]decan-5-one; decachloropentacyclo[5,2,1,02,6,03,9,05,8]decan-4-one 205-601-3 143-50-0 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H351 H311 H301 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H311 H301 H410 606-020-00-1 5-methylheptan-3-one 208-793-7 541-85-5 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 H226 H319 H335 GHS02 GHS07 Wng H226 H319 H335 STOT SE 3; H335: C  ¥10 % 606-022-00-2 1-phenyl-3-pyrazolidone 202-155-1 92-43-3 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 606-023-00-8 4-methoxy-4-methylpentan-2-one 203-512-4 107-70-0 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 606-024-00-3 heptan-2-one; methyl amyl ketone 203-767-1 110-43-0 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * H226 H332 H302 GHS02 GHS07 Wng H226 H332 H302 606-025-00-9 cyclopentanone 204-435-9 120-92-3 Flam. Liq. 3 Eye Irrit. 2 Skin Irrit. 2 H226 H319 H315 GHS02 GHS07 Wng H226 H319 H315 606-026-00-4 5-methylhexan-2-one; isoamyl methyl ketone 203-737-8 110-12-3 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 606-027-00-X heptan-4-one; di-n-propyl ketone 204-608-9 123-19-3 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 606-028-00-5 2,4-dimethylpentan-3-one; di-isopropyl ketone 209-294-7 565-80-0 Flam. Liq. 2 Acute Tox. 4 * H225 H332 GHS02 GHS07 Dgr H225 H332 606-029-00-0 pentane-2,4-dione; acetylacetone 204-634-0 123-54-6 Flam. Liq. 3 Acute Tox. 4 * H226 H302 GHS02 GHS07 Wng H226 H302 606-030-00-6 hexan-2-one; methyl butyl ketone; butyl methyl ketone; methyl-n-butyl ketone 209-731-1 591-78-6 Flam. Liq. 3 Repr. 2 STOT RE 1 STOT SE 3 H226 H361f *** H372 ** H336 GHS02 GHS08 GHS07 Dgr H226 H361f *** H372 ** H336 606-031-00-1 3-propanolide;1,3-propiolactone 200-340-1 57-57-8 Carc. 1B Acute Tox. 2 * Eye Irrit. 2 Skin Irrit. 2 H350 H330 H319 H315 GHS06 GHS08 Dgr H350 H330 H319 H315 606-032-00-7 hexachloroacetone 204-129-5 116-16-5 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 606-033-00-2 2-(3,4-dichlorophenyl)-4-methyl-1,2,4-oxadiazolidinedione; methazole 243-761-6 20354-26-1 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H312 H302 H319 H315 H411 GHS07 GHS09 Wng H312 H302 H319 H315 H411 606-034-00-8 metribuzin (ISO); 4-amino-6-tert-butyl-3-methylthio-1,2,4-triazin-5(4H)-one; 4-amino-4,5-dihydro-6-(1,1-dimethylethyl)-3-methylthio-1,2,4-triazin-5-one 244-209-7 21087-64-9 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M=10 606-035-00-3 chloridazon (ISO); 5-amino-4-chloro-2-phenylpyridazine-3-(2H)-one; pyrazon 216-920-2 1698-60-8 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 606-036-00-9 quinomethionate; chinomethionat (ISO); 6-methyl-1,3-dithiolo(4,5-b)quinoxalin-2-one 219-455-3 2439-01-2 Repr. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f *** H332 H312 H302 H373 ** H319 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361f *** H332 H312 H302 H373 ** H319 H317 H410 606-037-00-4 triadimefon (ISO); 1-(4-chlorophenoxy)-3,3-dimethyl-1-(1,2,4-triazol-1-yl)butanone 256-103-8 43121-43-3 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 606-038-00-X diphacinone (ISO); 2-diphenylacetylindan-1,3-dione 201-434-5 82-66-6 Acute Tox. 2 * STOT RE 1 H300 H372 ** GHS06 GHS08 Dgr H300 H372 ** 606-039-00-5 5(or 6)-tert-butyl-2'-chloro-6'-ethylamino-3',7'-dimethylspiro(isobenzofuran-1(1H),9'-xanthene)-3-one 400-680-2  Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H400 H410 GHS07 GHS09 Wng H332 H410 606-040-00-0 (N-benzyl-N-ethyl)amino-3-hydroxyacetophenone hydrochloride 401-840-4 55845-90-4 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 606-042-00-1 acetophenone 202-708-7 98-86-2 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 606-043-00-7 2,4-di-tert-butylcyclohexanone 405-340-7 13019-04-0 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 606-044-00-2 2,4,6-trimethylbenzophenone 403-150-9 954-16-5 Acute Tox. 4 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H400 H410 GHS07 GHS09 Wng H302 H319 H410 606-045-00-8 oxadiazon (ISO); 3-[2,4-dichloro-5-(1-methylethoxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one 243-215-7 19666-30-9 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-046-00-3 reaction mass of cis-and trans-cyclohexadec-8-en-1-one 401-700-2 3100-36-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-047-00-9 2-benzyl-2-dimethylamino-4-morpholinobutyrophenone 404-360-3 119313-12-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-048-00-4 2'-anilino-3'-methyl-6'-dipentylaminospiro(isobenzofuran-1(1H),9'-xanthen)-3-one 406-480-1  Aquatic Chronic 4 H413  H413 606-049-00-X 4-(trans-4-propylcyclohexyl)acetophenone 406-700-6 78531-61-0 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 606-050-00-5 6-anilino-1-benzoyl-4-(4-tert-pentylphenoxy)naphto[1,2,3-de]quinoline-2,7-(3H)-dione 412-480-2 72453-58-8 Aquatic Chronic 2 H411 GHS09 H411 606-051-00-0 4-pentylcyclohexanone 406-670-4 61203-83-6 Aquatic Chronic 2 H411 GHS09 H411 606-052-00-6 4-(N,N-dibutylamino)-2-hydroxy-2'-carboxybenzophenone 410-410-5 54574-82-2 Aquatic Chronic 3 H412  H412 606-053-00-1 flurtamone (ISO); (RS)-5-methylamino-2-phenyl-4-(Ã ±, Ã ±,Ã ±-trifluoro-m-tolyl)furan-3(2H)-one  96525-23-4 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-055-00-2 1-(2,3-dihydro-1,3,3,6-tetramethyl-1-(1-methylethyl)-1H-inden-5-yl)ethanone 411-180-9 92836-10-7 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 2 H302 H373 ** H411 GHS08 GHS07 GHS09 Wng H302 H373 ** H411 606-056-00-8 4-chloro-3',4'-dimethoxybenzophenone 404-610-1 116412-83-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-057-00-3 4-propylcyclohexanone 406-810-4 40649-36-3 Skin Irrit. 2 Aquatic Chronic 3 H315 H412 GHS07 Wng H315 H412 606-058-00-9 4'-fluoro-2,2-dimethoxyacetophenone 407-500-1 21983-80-2 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 606-059-00-4 2,4-difluoro-Ã ±-(1H-1,2,4-triazol-1-yl)acetophenone hydrochloride 412-390-3 86386-75-6 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H302 H318 H317 GHS05 GHS07 Dgr H302 H318 H317 606-060-00-X Reaction mass of: trans-2,4-dimethyl-2-(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-naphthalene-2-yl)-1,3-dioxolane; cis-2,4-dimethyl-2-(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-naphthalene-2-yl)-1,3-dioxolane 412-950-7  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-061-00-5 (3-chlorophenyl)-(4-methoxy-3-nitrophenyl)methanone 423-290-4 66938-41-8 Muta. 2 Aquatic Acute 1 Aquatic Chronic 1 H341 H400 H410 GHS08 GHS09 Wng H341 H410 606-062-00-0 tetrahydrothiopyran-3-carboxaldehyde 407-330-8 61571-06-0 Repr. 1B Eye Dam. 1 Aquatic Chronic 3 H360D *** H318 H412 GHS08 GHS05 Dgr H360D *** H318 H412 606-063-00-6 (E)-3-(2-chlorophenyl)-2-(4-fluorophenyl)propenal 410-980-5 112704-51-5 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 606-064-00-1 pregn-5-ene-3,20-dione bis(ethylene ketal) 407-450-0 7093-55-2 Aquatic Chronic 4 H413  H413 606-065-00-7 1-(4-morpholinophenyl)butan-1-one 413-790-0  Aquatic Chronic 2 H411 GHS09 H411 606-066-00-2 (E)-5[(4-chlorophenyl)methylene]-2,2-dimethylcyclopentanone 410-440-9 164058-20-2 Aquatic Chronic 2 H411 GHS09 H411 606-067-00-8 reaction mass of: 1-(2,3,6,7,8,9-hexahydro-1,1-dimethyl-1H-benz(g)inden-4-yl)ethanone; 1-(2,3,5,6,7,8-hexahydro-1,1-dimethyl-1H-benz(f)inden-4-yl)ethanone; 1-(2,3,6,7,8,9-hexahydro-1,1-dimethyl-1H-benz(g)inden-5-yl)ethanone; 1-(2,3,6,7,8,9-hexahydro-3,3-dimethyl-1H-benz(g)inden-5-yl)ethanone 414-870-8 96792-67-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-068-00-3 2,7,11-trimethyl-13-(2,6,6-trimethylcyclohex-1-en-1-yl)tridecahexaen-2,4,6,8,10,12-al 415-770-7 1638-05-7 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H373 ** H317 H412 GHS08 GHS07 Wng H373 ** H317 H412 606-069-00-9 spiro[1,3-dioxolane-2,5'-(4',4',8',8'-tetramethyl-hexahydro-3',9'-methanonaphthalene)] 415-460-1 154171-76-3 Aquatic Chronic 2 H411 GHS09 H411 606-070-00-4 butroxydim (ISO); 5-(3-butyryl-2,4,6-trimethylphenyl)-2-[1-(ethoxyimino)propyl]-3-hydroxycyclohex-2-en-1-one 414-790-3 138164-12-2 Repr. 2 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H361fd H302 H315 H400 H410 GHS08 GHS07 GHS09 Wng H361fd H302 H315 H410 606-071-00-X 17-spiro(5,5-dimethyl-1,3-dioxan-2-yl)androsta-1,4-diene-3-one 421-050-3 13258-43-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-072-00-5 3-acetyl-1-phenyl-pyrrolidine-2,4-dione 421-600-2 719-86-8 STOT RE 2 * Aquatic Chronic 2 H373 ** H411 GHS08 GHS09 Wng H373 ** H411 606-073-00-0 4,4'-bis(dimethylamino)benzophenone; Michler's ketone 202-027-5 90-94-8 Carc. 1B Muta. 2 Eye Dam. 1 H350 H341 H318 GHS08 GHS05 Dgr H350 H341 H318 606-074-00-6 reaction mass of: (1R*, 2S*)-2-acetyl-1,2,3,4,5,6,7,8-octahydro-1,2,8,8-tetramethylnaphthalene; (2R*,3S*)-2-acetyl-1,2,3,4,5,6,7,8-octahydro-2,3,8,8-tetramethylnaphthalene 425-570-1  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-075-00-1 1-benzyl-5-ethoxyimidazolidine-2,4-dione 417-340-4 65855-02-9 Acute Tox. 4 * H302 GHS07 Wng H302 606-076-00-7 1-((2-quinolinyl-carbonyl)oxy)-2,5-pyrrolidinedione 418-630-3 136465-99-1 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 606-077-00-2 (3S,4S)-3-hexyl-4-[(R)-2-hydroxytridecyl]-2-oxetanone 418-650-2 104872-06-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-078-00-8 1-octylazepin-2-one 420-040-6 59227-88-2 Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H317 H411 606-079-00-3 2-n-butyl-benzo[d]isothiazol-3-one 420-590-7 4299-07-4 Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H317 H410 606-081-00-4 (3Ã ², 5Ã ±, 6Ã ²)-3-(acetyloxy)-5-bromo-6-hydroxy-androstan-17-one 419-790-7 4229-69-0 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 606-082-00-X reaction mass of: butan-2-one oxime; syn-O,O'-di(butan-2-one oxime)diethoxysilane 406-930-7 STOT RE 1 Skin Sens. 1 Aquatic Chronic 3 H372 ** H317 H412 GHS08 GHS07 Dgr H372 ** H317 H412 606-083-00-5 2-chloro-5-sec-hexadecylhydroquinone 407-750-1 137193-60-3 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H319 H315 H317 H412 GHS07 Wng H319 H315 H317 H412 606-084-00-0 1-(4-methoxy-5-benzofuranyl)-3-phenyl-1,3-propanedione 414-540-3 484-33-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-085-00-6 (1R,4S)-2-azabicyclo[2.2.1]hept-5-en-3-one 418-530-1 79200-56-9 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H302 H318 H317 GHS05 GHS07 Dgr H302 H318 H317 606-086-00-1 1-(3,3-dimethylcyclohexyl)pent-4-en-1-one 422-330-8 56973-87-6 Aquatic Chronic 2 H411 GHS09 H411 606-087-00-7 6-ethyl-5-fluoro-4(3H)-pyrimidone 422-460-5 137234-87-8 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 606-088-00-2 2,4,4,7-tetramethyl-6-octen-3-one 422-520-0 74338-72-0 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 606-089-00-8 reaction mass of: 1,4-diamino-2-chloro-3-phenoxyanthraquinone; 1,4-diamino-2,3-bis-phenoxyanthraquinone 423-220-2 12223-77-7 Aquatic Chronic 4 H413  H413 606-090-00-3 1-[3-[(dimethylamino)methyl]-4-hydroxyphenyl]ethanone 430-920-1 73096-98-7 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 606-091-00-9 6-chloro-5-(2-chloroethyl)-1,3-dihydroindol-2-one 421-320-0 118289-55-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-092-00-4 reaction mass of: (E)-oxacyclohexadec-12-en-2-one; (E)-oxacyclohexadec-13-en-2-one; a) (Z)-oxacyclohexadec-(12)-en-2-one and b) (Z)-oxacyclohexadec-(13)-en-2-one 422-320-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-093-00-X 5-ethyl-2,4-dihydro-4-(2-phenoxyethyl)-3H-1,2,4-triazol-3-one 414-470-3 95885-13-5 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 606-094-00-5 N-[ethyl(3-methylbutyl)amino]-3-methyl-1-phenyl-spiro[[1]benzo-pyrano[2,3-c]pyrazole-4(1H), 1'(3'H)-isobenzofuran]-3'-one 417-460-7  Aquatic Chronic 4 H413  H413 606-095-00-0 (R, S)-2-azabicyclo[2.2.1]hept-5-en-3-one 421-830-3 49805-30-3 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 606-096-00-6 3-(6-O-(6-desoxy-Ã ±-l-mannopyranosyl-O-(Ã ±-d-glucopyranosyl)-(Ã ²-d-glucopyranosyl)oxy)-2-(3,4-dihydroxyphenyl)-5,7-dihydroxy-4H-1-benzopyran-4-one 424-170-4 130603-71-3 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 606-097-00-1 2,2''-dihydroxy-4,4''-(2-hydroxy-propane-1,3-diyldioxy)dibenzophenone 424-210-0 23911-85-5 Aquatic Chronic 4 H413  H413 606-098-00-7 1-benzyl-5-(hexadecyloxy)-2,4-imidazolidinedione 431-220-9 158574-65-3 Aquatic Chronic 4 H413  H413 606-099-00-2 5-methoxy-4'-(trifluoromethyl)valerophenone 425-000-1 61718-80-7 Aquatic Chronic 2 H411 GHS09 H411 606-100-00-6 2-butyryl-3-hydroxy-5-thiocyclohexan-3-yl-cyclohex-2-en-1-one 425-150-8 94723-86-1 Repr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H360F*** H302 H317 H412 GHS08 GHS07 Dgr H360F*** H302 H317 H412 606-101-00-1 reaction mass of: 1,5-bis[(2-ethylhexyl)amino]-9,10-anthracenedione; 1-[(2-ethylhexyl)amino]-5-[3-[(2-ethylhexyl)oxy]propyl]amino-9,10-anthracenedione; 1,5-bis[3-[(2-ethylhexyl)oxy]propyl]amino-9,10-anthracenedione; 1-[(2-ethylhexyl)amino]-5-[(3-methoxypropyl)amino]-9,10-anthracenedione; 1-[3-[(2-ethylhexyl)oxy]propyl]amino-5-[(3-methoxypropyl)amino]-9,10-anthracenedione; 1,5-bis[(3-methyloxypropyl)amino]-9,10-anthracenedione 426-050-7 165038-51-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 606-102-00-7 4-(3-triethoxysilylpropoxy)-2-hydroxybenzophenone 431-490-8 79876-59-8 Aquatic Chronic 2 H411 GHS09 H411 606-103-00-2 1-(4-(trans-4-ethylcyclohexyl)phenyl)ethanone 426-460-6  Skin Sens. 1 H317 GHS07 Wng H317 606-104-00-8 1-(4-(trans-4-pentylcyclohexyl)phenyl)ethanone 426-830-7 78531-59-6 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 606-105-00-3 3,4,3', 4'-tetraphenyl-1,1'-ethandiylbispyrol-2,5-dione 431-500-0 226065-73-2 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 606-106-00-9 1-(4-(trans-4-butylcyclohexyl)phenyl)ethanone 427-320-7 83626-30-6 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 606-107-00-4 8-azaspiro[4.5]decane-7,9-dione 427-770-4 1075-89-4 Acute Tox. 3 * Aquatic Chronic 2 H301 H411 GHS06 GHS09 Dgr H301 H411 606-108-00-X 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone 436-710-6 756-13-8 Aquatic Chronic 3 H412  H412 606-109-00-5 2-(4-methyl-3-pentenyl)anthraquinone 428-320-1 71308-16-2 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 4 H302 H317 H413 GHS07 Wng H302 H317 H413 606-110-00-0 5-ethoxy-5H-furan-2-one 428-330-4 2833-30-9 Skin Corr. 1B Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 H314 H312 H302 H373** H317 GHS05 GHS08 GHS07 Dgr H314 H312 H302 H373** H317 606-111-00-6 5-amino-6-methyl-1,3-dihydrobenzoimidazol-2-one 428-410-9 67014-36-2 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 606-112-00-1 (4aR*,8aR*)-4a,5,9,10,11,12-hexahydro-3-methoxy-11-methyl-6H-benzofuro[3a,3,2-ef][2]benzazepin-6-one 428-690-2 1668-86-6 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 3 H302 H319 H412 GHS07 Wng H302 H319 H412 606-113-00-7 1-[4-(4-benzoylphenylsulfanyl)phenyl]-2-methyl-2-(4-methylphenylsulfonyl)propan-1-one 429-040-0 272460-97-6 Eye Dam. 1 Aquatic Chronic 4 H318 H413 GHS05 Dgr H318 H413 606-114-00-2 4,4', 5,5', 6,6', 7,7'-octachloro-(2,2')biisoindolyl-1,1', 3,3'-tetraone 429-150-9 67887-47-2 Aquatic Chronic 4 H413  H413 606-115-00-8 profoxydim (ISO); 2-{(EZ)-1-[(2RS)-2-(4-chlorophenoxy)propoxyimino]butyl}-3-hydroxy-5-(thian-3-yl)cyclohex-2-en-1-one  139001-49-3 Carc. 2 Repr. 2 Skin Sens. 1 H351 H361d H317 GHS08 GHS07 Wng H351 H361d H317 606-116-00-3 tepraloxydim (ISO); (RS)-(EZ)-2-{1-[(2E)-3-chloroallyloxyimino]propyl}-3-hydroxy-5-perhydropyran-4-ylcyclohex-2-en-1-one  149979-41-9 Carc. 2 Repr. 2 H351 H361fd GHS08 Wng H351 H361fd 606-117-00-9 2,6-bis(1,1-dimethylethyl)-4-(phenylenemethylene)cyclohexa-2,5-dien-1-one 429-460-4 7078-98-0 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 606-118-00-4 N-(1,3-dimethylbutyl)-N'-(phenyl)-1,4-benzoquinonediimine 429-640-2 52870-46-9 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H400 H410 GHS07 GHS09 Wng H319 H410 606-119-00-X (E)-3-methyl-5-cyclopentadecen-1-one 429-900-5  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 606-120-00-5 2,5-dihydroxy-5-methyl-3-(morpholin-4-yl)-2-cyclopenten-1-one 430-170-5 114625-74-0 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 606-121-00-0 (+)-(1S, 2S, 3S, 5R)-2,6,6-trimethylbicyclo[3.1.1]heptane-3-spiro-1'-(cyclohex-2'-en-4'-one) 430-460-1 133636-82-5 Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H317 H410 606-122-00-6 3-(2-bromopropionoyl)-4,4-dimethyl-1,3-oxazolan-2-one 430-820-8 114341-88-7 Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H315 H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H302 H373** H315 H318 H317 H410 606-123-00-1 4-hexadecyl-1-phenylpyrazolidin-3-one 430-840-7  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 606-124-00-7 1-cyclopropyl-3-(2-methylthio-4-trifluoromethylphenyl)-1,3-propanedione 421-080-7 161462-35-7 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373** H400 H410 GHS08 GHS09 Wng H373** H410 606-125-00-2 1-benzylimidazolidine-2,4-dione 421-340-1 6777-05-5 Acute Tox. 4 * H302 GHS07 Wng H302 606-126-00-8 1,4-bis(2,3-dihydroxypropylamino)anthraquinone 421-470-7 99788-75-7 Aquatic Chronic 2 H411 GHS09 H411 606-128-00-9 2,2'-(1,3-phenylene)bis[5-chloro-1H-isoindole]-1,3(2H)-dione 422-650-8 148935-94-8 Aquatic Chronic 4 H413  H413 606-129-00-4 5-amino-[2S-di(methylphenyl)amino]-1,6-diphenyl-4Z-hexen-3-one; (2S, 4Z)-5-amino-2-(dibenzylamino)-1,6-diphenylhex-4-en-3-one 423-090-7 156732-13-7 Aquatic Chronic 4 H413  H413 606-130-00-X 4-(1,4-dioxa-spiro[4.5]dec-8-yl)-cyclohexanone 423-860-2 56309-94-5 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 606-131-00-5 cyclic 3-(1,2-ethanediylacetale)-estra-5(10),9(11)-diene-3,17-dione 427-230-8 5571-36-8 Repr. 1B STOT RE 2 * Aquatic Chronic 2 H360F*** H373** H411 GHS08 GHS09 Dgr H360F*** H373** H411 606-132-00-0 (6Ã ²)-6,19-epoxyandrost-4-ene-3,17-dione 433-490-3 6563-83-3 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 606-134-00-1 androsta-1,4,9(11)-triene-3,17-dione 433-560-3 15375-21-0 Repr. 2 H361f*** GHS08 Wng H361f*** 606-135-00-7 cyclohexadecanone 438-930-8 2550-52-9 Aquatic Chronic 4 H413  H413 606-136-00-2 (3S, 6R, 9S, 12R, 15S, 18R, 21S,24R)-6,18-dibenzyl-3,9,15,21-tetraisobutyl-4,10,12,16,22,24-hexamethyl-1,7,13,19-tetraoxa-4,10,16,22-tetraazacyclo-tetracosane-2,5,8,11,14,17,20,23-octaone 444-350-6 133413-70-4 Eye Irrit. 2 Aquatic Chronic 4 H319 H413 GHS07 Wng H319 H413 606-137-00-8 trans-7,7'-dimethyl-(4H,4H')-(2,2')bi[benzo[1,4]thiazinylidene]-3,3'-dione 444-750-0 211387-26-7 Aquatic Chronic 4 H413  H413 606-138-00-3 (2-butyl-5-nitrobenzofuran-3-yl)[4-(3-dibutylaminopropoxy)phenyl]methanone 444-800-1 141645-23-0 Flam. Liq. 3 Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H226 H302 H373** H315 H318 H317 H400 H410 GHS02 GHS05 GHS08 GHS07 GHS09 Dgr H226 H302 H373** H315 H318 H317 H410 M=10 606-139-00-9 (S)-4-(3,4-dichlorophenyl)-3,4-dihydro-2H-naphthalen-1-one 444-830-5 124379-29-9 Aquatic Chronic 4 H413  H413 606-140-00-4 2-hydroxy-1-(4-(4-(2-hydroxy-2-methylpropionyl)benzyl)phenyl)-2-methylpropan-1-one 444-860-9 474510-57-1 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373** H400 H410 GHS08 GHS09 Wn H373** H410 606-141-00-X sodium 3-(methoxycarbonyl)-4-oxo-3,4,5,6-tetrahydro-2-pyridinolate 418-410-7  Eye Irrit. 2 H319 GHS07 Wng H319 606-142-00-5 reaction mass of: (1RS, 2SR,7SR, 8SR, E) 9 and 10-ethylidene-3-oxatricyclo[6.2.1.0(2,7)]undecan-4-one; (1RS, 2SR, 7SR, 8SR, Z)-10-ethylidene-3-oxatricyclo[6.2.1.0(2,7)]undecan-4-one; (1RS, 2SR, 7SR, 8SR, Z)-9-ethylidene-3-oxatricyclo[6.2.1.0(2,7)]undecan-4-one 434-290-9  Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 606-143-00-0 abamectin (combination of avermectin B1a and avermectin B1b) (ISO) [1] avermectin B1a (purity  ¥ 80 %); [2] _ [1] 265-610-3 [2] 71751-41-2 [1] 65195-55-3 [2] Repr. 2 Acute Tox. 2 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H361d H300 H330 H372 (nervous system) H400 H410 GHS06 GHS08 GHS09 Dgr H361d H300 H330 H372 (nervous system) H410 STOT RE 1; H372: C  ¥ 5 % STOT RE 2; H373: 0,5 %  ¤C< 5 % M = 10 000 606-144-00-6 acequinocyl (ISO); 3-dodecyl-1,4-dioxo-1,4-dihydronaphthalen-2-yl acetate  57960-19-7 Skin Sens. 1 STOT SE 1 STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H317 H370 (lung) (inhalation) H373 (blood system) H400 H410 GHS07 GHS08 GHS09 Dgr H317 H370 (lung) (inhalation) H373 (blood system) H410 M = 1 000 606-145-00-1 sulcotrione (ISO); 2-[2-chloro-4-(methylsulfonyl)benzoyl]cyclohexane-1,3-dione 99105-77-8 Repr. 2 STOT RE 2 Skin Sens. 1A Aquatic Acute 1 Aquatic Chronic 1 H361d H373 (kidneys) H317 H400 H410 GHS08 GHS07 GHS09 Wng H361d H373 (kidneys) H317 H410 M = 1 M = 10 606-146-00-7 tralkoxydim (ISO); 2-(N-ethoxypropanimidoyl)-3-hydroxy-5-mesitylcyclohex-2-en-1-one  87820-88-0 Carc. 2 Acute Tox. 4 Aquatic Chronic 2 H351 H302 H411 GHS08 GHS07 GHS09 Wng H351 H302 H411 606-147-00-2 cycloxydim (ISO); 2-(N-ethoxybutanimidoyl)-3-hydroxy-5-(tetrahydro-2H-thiopyran-3-yl)cyclohex-2-en-1-one 405-230-9 101205-02-1 Repr. 2 H361d GHS08 Wng H361d 607-001-00-0 formic acid ¦ % 200-579-1 64-18-6 Skin Corr. 1A H314 GHS05 Dgr H314 Skin Corr. 1A; H314: C  ¥ 90 % Skin Corr. 1B; H314: 10 %  ¤ C < 90 % Skin Irrit. 2; H315: 2 %  ¤C < 10 % Eye Irrit. 2; H319: 2 %  ¤ <10 % B 607-002-00-6 acetic acid ¦ % 200-580-7 64-19-7 Flam. Liq. 3 Skin Corr. 1A H226 H314 GHS02 GHS05 Dgr H226 H314 Skin Corr. 1A; H314: C  ¥90 % Skin Corr. 1B; H314: 25 %  ¤ C <90 % Skin Irrit. 2; H315: 10 %  ¤C <25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % B 607-003-00-1 chloroacetic acid 201-178-4 79-11-8 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 H331 H311 H301 H314 H400 GHS06 GHS05 GHS09 Dgr H331 H311 H301 H314 H400 STOT SE 3; H335: C  ¥ 5 % 607-004-00-7 TCA (ISO); trichloroacetic acid 200-927-2 76-03-9 Skin Corr. 1A Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 STOT SE 3; H335: C  ¥ 1 % 607-005-00-2 TCA-sodium (ISO); sodium trichloroacetate 211-479-2 650-51-1 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H335 H400 H410 GHS07 GHS09 Wng H335 H410 607-006-00-8 oxalic acid 205-634-3 144-62-7 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 * 607-007-00-3 salts of oxalic acid (with the exception of those specified elsewhere in this Annex)   Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 * A 607-008-00-9 acetic anhydride 203-564-8 108-24-7 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H226 H332 H302 H314 GHS02 GHS05 GHS07 Dgr H226 H332 H302 H314 Skin Corr. 1B; H314: C  ¥ 2 % Skin Irrit. 2; H315: 5 %  ¤C < 25 % Eye Dam. 1; H318: 5 %  ¤ C < 25 % Eye Irrit. 2; H319: 1 %  ¤C < 5 % STOT SE 3; H335: C  ¥ 5 % 607-009-00-4 phthalic anhydride 201-607-5 85-44-9 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H302 H335 H315 H318 H334 H317 GHS08 GHS05 GHS07 Dgr H302 H335 H315 H318 H334 H317 607-010-00-X propionic anhydride 204-638-2 123-62-6 Skin Corr. 1B H314 GHS05 Dgr H314 Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 10 %  ¤ C < 25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % 607-011-00-5 acetyl chloride 200-865-6 75-36-5 Flam. Liq. 2 Skin Corr. 1B H225 H314 GHS02 GHS05 Dgr H225 H314 EUH014 607-012-00-0 benzoyl chloride 202-710-8 98-88-4 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H332 H312 H302 H314 H317 GHS05 GHS07 Dgr H332 H312 H302 H314 H317 607-013-00-6 dimethyl carbonate 210-478-4 616-38-6 Flam. Liq. 2 H225 GHS02 Dgr H225 607-014-00-1 methyl formate 203-481-7 107-31-3 Flam. Liq. 1 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H224 H332 H302 H319 H335 GHS02 GHS07 Dgr H224 H332 H302 H319 H335 607-015-00-7 ethyl formate 203-721-0 109-94-4 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H225 H332 H302 H319 H335 GHS02 GHS07 Dgr H225 H332 H302 H319 H335 607-016-00-2 propyl formate; [1] isopropyl formate [2] 203-798-0 [1] 210-901-2 [2] 110-74-7 [1] 625-55-8 [2] Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 STOT SE 3 H225 H319 H335 H336 GHS02 GHS07 Dgr H225 H319 H335 H336 C 607-017-00-8 butyl formate; [1] tert-butyl formate; [2] isobutyl formate [3] 209-772-5 [1] 212-105-0 [2] 208-818-1 [3] 592-84-7 [1] 762-75-4 [2] 542-55-2 [3] Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H335 GHS02 GHS07 Dgr H225 H319 H335 C 607-018-00-3 isopentyl formate; [1] 2-methylbutyl formate [2] 203-769-2 [1] 252-343-2 [2] 110-45-2 [1] 35073-27-9 [2] Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H335 GHS02 GHS07 Dgr H225 H319 H335 C 607-019-00-9 methyl chloroformate 201-187-3 79-22-1 Flam. Liq. 2 Acute Tox. 2 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H225 H330 H312 H302 H314 GHS02 GHS06 GHS05 Dgr H225 H330 H312 H302 H314 607-020-00-4 ethyl chloroformate 208-778-5 541-41-3 Flam. Liq. 2 Acute Tox. 2 * Acute Tox. 4 * Skin Corr. 1B H225 H330 H302 H314 GHS02 GHS06 GHS05 Dgr H225 H330 H302 H314 607-021-00-X methyl acetate 201-185-2 79-20-9 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 EUH066 607-022-00-5 ethyl acetate 205-500-4 141-78-6 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 EUH066 607-023-00-0 vinyl acetate 203-545-4 108-05-4 Flam. Liq. 2 Carc. 2 Acute Tox. 4 STOT SE 3 H225 H351 H332 H335 GHS02 GHS08 GHS07 Dgr H225 H351 H332 H335 D 607-024-00-6 propyl acetate; [1] isopropyl acetate [2] 203-686-1 [1] 203-561-1 [2] 109-60-4 [1] 108-21-4 [2] Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 H225 H319 H336 GHS02 GHS07 Dgr H225 H319 H336 EUH066 C 607-025-00-1 n-butyl acetate 204-658-1 123-86-4 Flam. Liq. 3 STOT SE 3 H226 H336 GHS02 GHS07 Wng H226 H336 EUH066 607-026-00-7 sec-butyl acetate; [1] isobutyl acetate; [2] tert-butyl acetate [3] 203-300-1 [1] 203-745-1 [2] 208-760-7 [3] 105-46-4 [1] 110-19-0 [2] 540-88-5 [3] Flam. Liq. 2 H225 GHS02 Dgr H225 EUH066 C 607-027-00-2 methyl propionate 209-060-4 554-12-1 Flam. Liq. 2 Acute Tox. 4 * H225 H332 GHS02 GHS07 Dgr H225 H332 607-028-00-8 ethyl propionate 203-291-4 105-37-3 Flam. Liq. 2 H225 GHS02 Dgr H225 607-029-00-3 n-butyl propionate; [1] sec-butyl propionate; [2] iso-butyl propionate [3] 209-669-5 [1] -[2] 208-746-0 [3] 590-01-2 [1] 591-34-4 [2] 540-42-1 [3] Flam. Liq. 3 H226 GHS02 Wng H226 C 607-030-00-9 propyl propionate 203-389-7 106-36-5 Flam. Liq. 3 Acute Tox. 4 * H226 H332 GHS02 GHS07 Wng H226 H332 607-031-00-4 butyl butyrate 203-656-8 109-21-7 Flam. Liq. 3 H226 GHS02 Wng H226 C 607-032-00-X ethyl acrylate 205-438-8 140-88-5 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H225 H332 H312 H302 H319 H335 H315 H317 GHS02 GHS07 Dgr H225 H332 H312 H302 H319 H335 H315 H317 Skin Irrit. 2; H315: C  ¥ 5 % Eye Irrit. 2; H319: C  ¥ 5 % STOT SE 3; H335: C  ¥ 5 % D 607-033-00-5 n-butyl methacrylate 202-615-1 97-88-1 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H226 H319 H335 H315 H317 GHS02 GHS07 Wng H226 H319 H335 H315 H317 D 607-034-00-0 methyl acrylate; methyl propenoate 202-500-6 96-33-3 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H225 H332 H312 H302 H319 H335 H315 H317 GHS02 GHS07 Dgr H225 H332 H312 H302 H319 H335 H315 H317 D 607-035-00-6 methyl methacrylate; methyl 2-methylprop-2-enoate; methyl 2-methylpropenoate 201-297-1 80-62-6 Flam. Liq. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H225 H335 H315 H317 GHS02 GHS07 Dgr H225 H335 H315 H317 D 607-036-00-1 2-methoxyethyl acetate; methylglycol acetate 203-772-9 110-49-6 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H360FD H332 H312 H302 GHS08 GHS07 Dgr H360FD H332 H312 H302 607-037-00-7 2-ethoxyethyl acetate; ethylglycol acetate 203-839-2 111-15-9 Flam. Liq. 3 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H226 H360FD H332 H312 H302 GHS02 GHS08 GHS07 Dgr H226 H360FD H332 H312 H302 607-038-00-2 2-butoxyethyl acetate; butylglycol acetate 203-933-3 112-07-2 Acute Tox. 4 * Acute Tox. 4 * H332 H312 GHS07 Wng H332 H312 607-039-00-8 2,4-D (ISO); 2,4-dichlorophenoxyacetic acid 202-361-1 94-75-7 Acute Tox. 4 * STOT SE 3 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H335 H318 H317 H412 GHS05 GHS07 Dgr H302 H335 H318 H317 H412 607-040-00-3 salts of 2,4-D   Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 A 607-041-00-9 2,4,5-T (ISO); 2,4,5-trichlorophenoxy acetic acid 202-273-3 93-76-5 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H335 H315 H410 607-042-00-4 salts and esters of 2,4,5-T; salts and esters of 2,4,5-trichlorophenoxy acetic acid   Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H335 H315 H410 A 607-043-00-X dicamba (ISO); 2,5-dichloro-6-methoxybenzoic acid; 3,6-dichloro-2-methoxybenzoic acid 217-635-6 1918-00-9 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 607-044-00-5 3,6-dichloro-o-anisic acid, compound with dimethylamine (1:1); [1] potassium 3,6-dichloro-o-anisate[2] 218-951-7 [1] 233-002-7 [2] 2300-66-5 [1] 10007-85-9 [2] Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 607-045-00-0 dichlorprop (ISO); 2-(2,4-dichlorophenoxy)propionic acid 204-390-5 120-36-5 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 H312 H302 H315 H318 GHS05 GHS07 Dgr H312 H302 H315 H318 607-046-00-6 salts of dichlorprop   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H332 H312 H302 GHS07 Wng H332 H312 H302 A 607-047-00-1 fenoprop (ISO); 2-(2,4,5-trichlorophenoxy)propionic acid 202-271-2 93-72-1 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H400 H410 GHS07 GHS09 Wng H302 H315 H410 607-048-00-7 salts of fenoprop; salts of 2-(2,4,5-trichlorophenoxy)propionic acid   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 A 607-049-00-2 mecoprop (ISO); 2-(4-chloro-o-tolyloxy)propionic acid; (RS)-2-(4-chloro-o-tolyloxy)propionic acid; [1] 2-(4-chloro-2-methylphenoxy)propionic acid [2] 230-386-8 [1] 202-264-4 [2] 7085-19-0 [1] 708519-0 [2] Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H315 H318 H410 M=100 607-050-00-8 salts of mecoprop   Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H315 H318 H410 A 607-051-00-3 MCPA (ISO); 4-chloro-o-tolyloxyacetic acid 202-360-6 94-74-6 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H315 H318 H410 607-052-00-9 salts and esters of MCPA   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 A 607-053-00-4 MCPB (ISO); 4-(4-chloro-o-tolyloxy) butyric acid 202-365-3 94-81-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-054-00-X salts and esters of MCPB   Acute Tox. 4 * H302 GHS07 Wng H302 A 607-055-00-5 endothal-sodium (ISO); disodium 7-oxabicyclo(2,2,1)heptane-2,3-dicarboxylate 204-959-8 129-67-9 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H301 H312 H319 H335 H315 GHS06 Dgr H301 H312 H319 H335 H315 607-057-00-6 coumachlor (ISO); 3-[1-(4-chlorophenyl)-3-oxobutyl]-4-hydroxycoumarin 201-378-1 81-82-3 STOT RE 2 * Aquatic Chronic 3 H373 ** H412 GHS08 Wng H373 ** H412 607-058-00-1 coumafuryl (ISO); fumarin; (RS)-3-(1-(2-furyl)-3-oxobutyl)4-hydroxycoumarin; 4-hydroxy-3-[3-oxo-1-(2-furyl)butyl]coumarin 204-195-5 117-52-2 Acute Tox. 3 * STOT RE 1 Aquatic Chronic 3 H301 H372 ** H412 GHS06 GHS08 Dgr H301 H372 ** H412 607-060-00-2 dicoumarol; 4,4'-dihydroxy-3,3'-methylenebis(2H-chromen-2-one) 200-632-9 66-76-2 STOT RE 1 Acute Tox. 4 * Aquatic Chronic 2 H372 ** H302 H411 GHS08 GHS07 GHS09 Dgr H372 ** H302 H411 607-061-00-8 acrylic acid; prop-2-enoic acid 201-177-9 79-10-7 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A Aquatic Acute 1 H226 H332 H312 H302 H314 H400 GHS02 GHS05 GHS07 GHS09 Dgr H226 H332 H312 H302 H314 H400 STOT SE 3; H335: C  ¥ 1 % D 607-062-00-3 n-butyl acrylate 205-480-7 141-32-2 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H226 H319 H335 H315 H317 GHS02 GHS07 Wng H226 H319 H335 H315 H317 D 607-063-00-9 isobutyric acid 201-195-7 79-31-2 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 607-064-00-4 benzyl chloroformate 207-925-0 501-53-1 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H314 H400 H410 GHS05 GHS09 Dgr H314 H410 STOT SE 3; H335: C  ¥ 5 % 607-065-00-X bromoacetic acid 201-175-8 79-08-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1A Skin Sens. 1 Aquatic Acute 1 H331 H311 H301 H314 H317 H400 GHS06 GHS05 GHS09 Dgr H331 H311 H301 H314 H317 H400 607-066-00-5 dichloroacetic acid 201-207-0 79-43-6 Skin Corr. 1A Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 607-067-00-0 dichloroacetyl chloride 201-199-9 79-36-7 Skin Corr. 1A Aquatic Acute 1 H314 H400 GHS05 GHS09 Dgr H314 H400 607-068-00-6 iodoacetic acid 200-590-1 64-69-7 Acute Tox. 3 * Skin Corr. 1A H301 H314 GHS06 GHS05 Dgr H301 H314 607-069-00-1 ethyl bromoacetate 203-290-9 105-36-2 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * H330 H310 H300 GHS06 Dgr H330 H310 H300 607-070-00-7 ethyl chloroacetate 203-294-0 105-39-5 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 H331 H311 H301 H400 GHS06 GHS09 Dgr H331 H311 H301 H400 607-071-00-2 ethyl methacrylate 202-597-5 97-63-2 Flam. Liq. 2 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H225 H319 H335 H315 H317 GHS02 GHS07 Dgr H225 H319 H335 H315 H317 D 607-072-00-8 2-hydroxyethyl acrylate 212-454-9 818-61-1 Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 H311 H314 H317 H400 GHS06 GHS05 GHS09 Dgr H311 H314 H317 H400 * Skin Sens. 1; H317: C  ¥ 0,2 % D 607-073-00-3 4-CPA (ISO); 4-chlorophenoxyacetic acid 204-581-3 122-88-3 Acute Tox. 4 * H302 GHS07 Wng H302 607-074-00-9 chlorfenac(ISO); 2,3,6-trichlorophenylacetic acid 201-599-3 85-34-7 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-075-00-4 chlorfenprop-methyl; methyl 2-chloro-3-(4-chlorophenyl)propionate 238-413-5 14437-17-3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 607-076-00-X dodine(ISO); dodecylguanidinium acetate 219-459-5 2439-10-3 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H315 H400 H410 GHS07 GHS09 Wng H302 H319 H315 H410 607-077-00-5 erbon (ISO); 2-(2,4,5-trichlorophenoxy)ethyl2,2-dichloropropionate  136-25-4 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-078-00-0 fluenetil (ISO); 2-fluoroethyl biphenyl-4-ylacetate  4301-50-2 Acute Tox. 1 Acute Tox. 2 * H310 H300 GHS06 Dgr H310 H300 607-079-00-6 kelevan (ISO); ethyl 5-(perchloro-5-hydroxypentacyclo[5,3,0,02,6,03,9,04,8]decan-5-yl)-4-oxopentanoate; ethyl 5-(1,2,3,5,6,7,8,9,10,10-decachloro-4-hydroxypentacyclo(5,2,1,02,6,03,9,05,8)dec-4-yl)-4-oxovalerate  4234-79-1 Acute Tox. 3 * Acute Tox. 4 * Aquatic Chronic 2 H311 H302 H411 GHS06 GHS09 Dgr H311 H302 H411 607-080-00-1 chloroacetyl chloride 201-171-6 79-04-9 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Skin Corr. 1A Aquatic Acute 1 H331 H311 H301 H372 ** H314 H400 GHS06 GHS08 GHS05 GHS09 Dgr H331 H311 H301 H372 ** H314 H400 EUH014 EUH029 607-081-00-7 fluoroacetic acid 205-631-7 144-49-0 Acute Tox. 2 * Aquatic Acute 1 H300 H400 GHS06 GHS09 Dgr H300 H400 607-082-00-2 fluoroacetates, soluble   Acute Tox. 2 * Aquatic Acute 1 H300 H400 GHS06 GHS09 Dgr H300 H400 A 607-083-00-8 2,4-DB (ISO); 4-(2,4-dichlorophenoxy)butyric acid 202-366-9 94-82-6 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-084-00-3 salts of 2,4-DB   Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 A 607-085-00-9 benzyl benzoate 204-402-9 120-51-4 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-086-00-4 diallyl phthalate 205-016-3 131-17-9 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 607-088-00-5 methacrylic acid; 2-methylpropenoic acid 201-204-4 79-41-4 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 STOT SE 3; H335: C  ¥ 1 % D 607-089-00-0 propionic acid ¦ % 201-176-3 79-09-4 Skin Corr. 1B H314 GHS05 Dgr H314 Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H319 10 %  ¤ C < 25 % Eye Irrit. 2; H319: 10 %  ¤ C < 25 % STOT SE 3; H335: C  ¥ 10 % B 607-090-00-6 thioglycolic acid 200-677-4 68-11-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B H331 H311 H301 H314 GHS06 GHS05 Dgr H331 H311 H301 H314 * 607-091-00-1 trifluoroacetic acid . . . % 200-929-3 76-05-1 Acute Tox. 4 * Skin Corr. 1A Aquatic Chronic 3 H332 H314 H412 GHS05 GHS07 Dgr H332 H314 H412 * B 607-092-00-7 methyl lactate; [1] methyl ( ±)-lactate; [2] methyl (R)-lactate; [3] methyl (S)-(-)-lactate [4] 208-930-0 [1] 218-449-8 [2] 241-420-6 [3] 248-704-9 [4] 547-64-8 [1] 2155-30-8 [2] 17392-83-5 [3] 27871-49-4 [4] Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 H226 H319 H335 GHS02 GHS07 Wng H226 H319 H335 C 607-093-00-2 propionyl chloride 201-170-0 79-03-8 Flam. Liq. 2 Skin Corr. 1B H225 H314 GHS02 GHS05 Dgr H225 H314 EUH014 B D 607-094-00-8 peracetic acid . . . % 201-186-8 79-21-0 Flam. Liq. 3 Org. Perox. D **** Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A Aquatic Acute 1 H226 H242 H332 H312 H302 H314 H400 GHS02 GHS05 GHS07 GHS09 Dgr H226 H242 H332 H312 H302 H314 H400 * STOT SE 3; H335: C  ¥ 1 % B D 607-095-00-3 maleic acid 203-742-5 110-16-7 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H302 H319 H335 H315 H317 GHS07 Wng H302 H319 H335 H315 H317 Skin Sens. 1; H317: C  ¥0,1 % 607-096-00-9 maleic anhydride 203-571-6 108-31-6 Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 H302 H314 H334 H317 GHS08 GHS05 GHS07 Dgr H302 H314 H334 H317 607-097-00-4 benzene-1,2,4-tricarboxylic acid 1,2-anhydride; trimellitic anhydride 209-008-0 552-30-7 STOT SE 3 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H335 H318 H334 H317 GHS08 GHS05 GHS07 Dgr H335 H318 H334 H317 607-098-00-X benzene-1,2:4,5-tetracarboxylic dianhydride; benzene-1,2:4,5-tetracarboxylic dianhydride; pyromellitic dianhydride 201-898-9 89-32-7 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H318 H334 H317 GHS08 GHS05 Dgr H318 H334 H317 607-099-00-5 1,2,3,6-tetrahydrophthalic anhydride; [1] cis-1,2,3,6-tetrahydrophthalicanhydride; [2] 3,4,5,6-tetrahydrophthalic anhydride; [3] tetrahydrophthalic anhydride [4] 201-605-4 [1] 213-308-7 [2] 219-374-3 [3] 247-570-9 [4] 85-43-8 [1] 935-79-5 [2] 2426-02-0 [3] 26266-63-7 [4] Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H334 H317 H412 GHS08 GHS05 Dgr H318 H334 H317 H412 C 607-100-00-9 benzophenone-3,3',4,4'-tetracarboxylic dianhydride; 4,4'-carbonyldi(phthalic anhydride) 219-348-1 2421-28-5 Eye Irrit. 2 STOT SE 3 H319 H335 GHS07 Wng H319 H335 Eye Irrit 2; H319: C  ¥ 1 % STOT SE 3; H335: C  ¥ 1 % 607-101-00-4 1,4,5,6,7,7-hexachlorobicyclo [2,2,1]hept-5-ene-2,3-dicarboxylicanhydride chlorendic anhydride 204-077-3 115-27-5 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 Skin Irrit.2; H315: C  ¥ 1 % Eye Irrit. 2; H319: C  ¥ 1 % STOT SE 3; H335: C  ¥ 1 % 607-102-00-X cyclohexane-1,2-dicarboxylic anhydride; [1] cis-cyclohexane-1,2-dicarboxylicanhydride; [2] trans-cyclohexane-1,2-dicarboxylic anhydride [3] 201-604-9 [1] 236-086-3 [2] 238-009-9 [3] 85-42-7 [1] 13149-00-3 [2] 14166-21-3 [3] Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H318 H334 H317 GHS08 GHS05 Dgr H318 H334 H317 C 607-103-00-5 succinic anhydride 203-570-0 108-30-5 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H302 H319 H335 GHS07 Wng H302 H319 H335 * Eye Irrit. 2; H319: C  ¥ 1 % STOT SE 3; H335: C  ¥ 1 % 607-104-00-0 cyclopentane-1,2,3,4-tetracarboxylic dianhydride 227-964-7 6053-68-5 Eye Irrit. 2 STOT SE 3 H319 H335 GHS07 Wng H319 H335 Eye Irrit. 2; H319: C  ¥ 1 % STOT SE 3; H335: C  ¥ 1 % 607-105-00-6 8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride; [1] 1,2,3,6-tetrahydro-3,6-methanophthalic anhydride; [2] (1Ã ±,2Ã ±,3Ã ²,6Ã ²)-1,2,3,6-tetrahydro-3,6-methanophthalic anhydride [3] 204-957-7 [1] 212-557-9 [2] 220-384-5 [3] 129-64-6 [1] 826-62-0 [2] 2746-19-2 [3] Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H318 H334 H317 GHS08 GHS05 Dgr H318 H334 H317 C 607-106-00-1 8,9-dinorborn-5-ene-2,3-dicarboxylic anhydride  123748-85-6 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H302 H319 H335 H315 H334 GHS08 GHS07 Dgr H302 H319 H335 H315 H334 STOT SE 3; H335: C  ¥ 10 % C 607-107-00-7 2-ethylhexyl acrylate 203-080-7 103-11-7 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H335 H315 H317 GHS07 Wng H335 H315 H317 D 607-108-00-2 2-hydroxy-1-methylethylacrylate; [1] 2-hydroxypropylacrylate; [2] acrylic acid, monoester with propane-1,2-diol [3] 220-852-9 [1] 213-663-8 [2] 247-118-0 [3] 2918-23-2 [1] 999-61-1 [2] 25584-83-2 [3] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 H331 H311 H301 H314 H317 GHS06 GHS05 Dgr H331 H311 H301 H314 H317 * Skin Sens. 1; H317:C  ¥0,2 % C D 607-109-00-8 hexamethylene diacrylate; hexane-1,6-diol diacrylate 235-921-9 13048-33-4 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-110-00-3 pentaerythritol triacrylate 222-540-8 3524-68-3 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-111-00-9 2,2-bis(acryloyloxymethyl)butyl acrylate; trimethylolpropane triacrylate 239-701-3 15625-89-5 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-112-00-4 2,2-dimethyltrimethylene diacrylate; neopentyl glycol diacrylate 218-741-5 2223-82-7 Acute Tox. 3 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H311 H319 H315 H317 GHS06 Dgr H311 H319 H315 H317 * D 607-113-00-X isobutyl methacrylate 202-613-0 97-86-9 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H226 H319 H335 H315 H317 H400 GHS02 GHS07 GHS09 Wng H226 H319 H335 H315 H317 H400 D 607-114-00-5 ethylene dimethacrylate 202-617-2 97-90-5 STOT SE 3 Skin Sens. 1 H335 H317 GHS07 Wng H335 H317 STOT SE 3; H335: C  ¥ 10 % D 607-115-00-0 isobutyl acrylate 203-417-8 106-63-8 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 H226 H332 H312 H315 H317 GHS02 GHS07 Wng H226 H332 H312 H315 H317 D 607-116-00-6 cyclohexyl acrylate 221-319-3 3066-71-5 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H335 H315 H411 GHS07 GHS09 Wng H335 H315 H411 STOT SE 3; H335: C  ¥ 10 % D 607-117-00-1 2,3-epoxypropyl acrylate; glycidyl acrylate 203-440-3 106-90-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 H331 H311 H301 H314 H317 GHS06 GHS05 Dgr H331 H311 H301 H314 H317 * Skin Sens. 1; H317:C  ¥0,2 % D 607-118-00-7 1-methyltrimethylene diacrylate; 1,3-butylene glycol diacrylate 243-105-9 19485-03-1 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H312 H314 H317 GHS05 GHS07 Dgr H312 H314 H317 D 607-119-00-2 tetramethylene diacrylate; 1,4-butyleneglycol diacrylate 213-979-6 1070-70-8 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H312 H314 H317 GHS05 GHS07 Dgr H312 H314 H317 D 607-120-00-8 2,2'-oxydiethyl diacrylate; diethylene glycol diacrylate 223-791-6 4074-88-8 Acute Tox. 3 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H311 H319 H315 H317 GHS06 Dgr H311 H319 H315 H317 * Skin Sens. 1; H317:C  ¥0,2 % D 607-121-00-3 8,9,10-trinorborn-2-yl acrylate  10027-06-2 Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 H312 H315 H317 GHS07 Wng H312 H315 H317 D 607-122-00-9 pentaerythritol tetraacrylate 225-644-1 4986-89-4 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-124-00-X 2-hydroxyethyl methacrylate 212-782-2 868-77-9 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-125-00-5 2-hydroxypropyl methacrylate; [1] 3-hydroxypropyl methacrylate[2] 213-090-3 [1] 220-426-2 [2] 923-26-2 [1] 2761-09-3 [2] Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 C D 607-126-00-0 2,2'-(ethylenedioxy)diethyl diacrylate; triethylene glycol diacrylate 216-853-9 1680-21-3 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-127-00-6 2-diethylaminoethyl methacrylate 203-275-7 105-16-8 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H332 H319 H315 H317 GHS07 Wng H332 H319 H315 H317 D 607-128-00-1 2-tert-butylaminoethyl methacrylate 223-228-4 3775-90-4 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 D 607-129-00-7 ethyl lactate; ethyl DL-lactate; [1] ethyl (S)-2-hydroxypropionate; ethyl L-lactate; ethyl-(S)-lactate [2] 202-598-0 [1] 211-694-1 [2] 97-64-3 [1] 687-47-8 [2] Flam. Liq. 3 STOT SE 3 Eye Dam. 1 H226 H335 H318 GHS02 GHS05 GHS07 Dgr H226 H335 H318 C 607-130-00-2 pentyl acetate; [1] isopentyl acetate; [2] 1-methylbutyl acetate; [3] 2-methylbutyl acetat; [4] 2(or 3)-methylbutyl acetate [5] 211-047-3 [1] 204-662-3 [2] 210-946-8 [3] 210-843-8 [4] 282-263-3 [5] 628-63-7 [1] 123-92-2 [2] 626-38-0 [3] 624-41-9 [4] 84145-37-9 [5] Flam. Liq. 3 H226 GHS02 Wng H226 EUH066 C 607-131-00-8 isopentyl propionate; [1] pentyl propionate; [2] 2-methylbutyl propionate [3] 203-322-1 [1] 210-852-7 [2] 219-449-0 [3] 105-68-0 [1] 624-54-4 [2] 2438-20-2 [3] Flam. Liq. 3 H226 GHS02 Wng H226 C 607-132-00-3 2-dimethylaminoethyl methacrylate 220-688-8 2867-47-2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H312 H302 H319 H315 H317 GHS07 Wng H312 H302 H319 H315 H317 D 607-133-00-9 monoalkylor monoaryl or monoalkylaryl esters of acrylic acid with the exception of those specified elsewhere in this Annex   Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H319 H335 H315 H411 GHS07 GHS09 Wng H319 H335 H315 H411 STOT SE 3; H335: C  ¥ 10 % A 607-134-00-4 monoalkyl or monoaryl or monoalkyaryl esters of methacrylic acid with the exception of those specified elsewhere in this Annex   Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 STOTSE 3; H335: C  ¥ 10 % A 607-135-00-X butyric acid 203-532-3 107-92-6 Skin Corr. 1B H314 GHS05 Dgr H314 607-136-00-5 butyryl chloride 205-498-5 141-75-3 Flam. Liq. 2 Skin Corr. 1B H225 H314 GHS02 GHS05 Dgr H225 H314 607-137-00-0 methyl acetoacetate 203-299-8 105-45-3 Eye Irrit. 2 H319 GHS07 Wng H319 607-138-00-6 butyl chloroformate; chloroformic acid butyl ester 209-750-5 592-34-7 Flam. Liq. 3 Acute Tox. 3 * Skin Corr. 1B H226 H331 H314 GHS02 GHS06 GHS05 Dgr H226 H331 H314 607-139-00-1 2-chloropropionic acid 209-952-3 598-78-7 Acute Tox. 4 * Skin Corr. 1A H302 H314 GHS05 GHS07 Dgr H302 H314 607-140-00-7 isobutyryl chloride 201-194-1 79-30-1 Flam. Liq. 2 Skin Corr. 1A H225 H314 GHS02 GHS05 Dgr H225 H314 607-141-00-2 oxydiethylene bis(chloroformate) 203-430-9 106-75-2 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H302 H315 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H315 H318 H411 607-142-00-8 propyl chloroformate; chloroformic acid propylester; n-propyl chloroformate 203-687-7 109-61-5 Flam. Liq. 2 Acute Tox. 3 * Skin Corr. 1B H225 H331 H314 GHS02 GHS06 GHS05 Dgr H225 H331 H314 607-143-00-3 valeric acid 203-677-2 109-52-4 Skin Corr. 1B Aquatic Chronic 3 H314 H412 GHS05 Dgr H314 H412 607-144-00-9 adipic acid 204-673-3 124-04-9 Eye Irrit. 2 H319 GHS07 Wng H319 607-145-00-4 methanesulphonic acid 200-898-6 75-75-2 Skin Corr. 1B H314 GHS05 Dgr H314 607-146-00-X fumaric acid 203-743-0 110-17-8 Eye Irrit. 2 H319 GHS07 Wng H319 607-147-00-5 oxalic acid diethylester; diethyl oxalate 202-464-1 95-92-1 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 607-148-00-0 guanidinium chloride; guanadine hydrochloride 200-002-3 50-01-1 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 H302 H319 H315 GHS07 Wng H302 H319 H315 607-149-00-6 urethane (INN); ethyl carbamate 200-123-1 51-79-6 Carc. 1B H350 GHS08 Dgr H350 607-150-00-1 endothal (ISO); 7-oxabicyclo(2,2,1)heptane-2,3-dicarboxylic acid 205-660-5 145-73-3 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H301 H312 H319 H335 H315 GHS06 Dgr H301 H312 H319 H335 H315 607-151-00-7 propargite (ISO); 2-(4-tert-butylphenoxy)cyclohexyl prop-2-ynyl sulphite 219-006-1 2312-35-8 Carc. 2 Acute Tox. 3 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H331 H315 H318 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H351 H331 H315 H318 H410 M = 10 607-152-00-2 2,3,6-TBA (ISO); 2,3,6-trichlorobenzoic acid 200-026-4 50-31-7 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-153-00-8 benazolin (ISO); 4-chloro-2,3-dihydro-2-oxo-1,3-benzothiazol-3-ylacetic acid 223-297-0 3813-05-6 Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 3 H319 H315 H412 GHS07 Wng H319 H315 H412 607-154-00-3 ethyl N-benzoyl-N-(3,4-dichlorophenyl)-DL-alaninate; benzoylprop-ethyl (ISO) 244-845-5 22212-55-1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 607-155-00-9 3-(3-amino-5-(1-methylguanidino)-1-oxopentylamino-6-(4-amino-2-oxo-2,3-dihydro-pyrimidin-1-yl)-2,3-dihydro-(6H)-pyran-2-carboxylic acid; blasticidin-s  2079-00-7 Acute Tox. 2 * H300 GHS06 Dgr H300 607-156-00-4 chlorfenson (ISO); 4-chlorophenyl 4-chlorobenzenesulfonate 201-270-4 80-33-1 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H400 H410 GHS07 GHS09 Wng H302 H315 H410 607-158-00-5 sodium salt of chloroacetic acid; sodium chloroacetate 223-498-3 3926-62-3 Acute Tox. 3 * Skin Irrit. 2 Aquatic Acute 1 H301 H315 H400 GHS06 GHS09 Dgr H301 H315 H400 607-159-00-0 chlorobenzilate (ISO); ethyl 2,2-di(4-chlorophenyl)-2-hydroxyacetate; ethyl 4,4'-dichlorobenzilate 208-110-2 510-15-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 607-160-00-6 isobutyl 2-(4-(4-chlorophenoxy)phenoxy)propionate; clofop-isobutyl (ISO)  51337-71-4 Acute Tox. 4 * H302 GHS07 Wng H302 607-161-00-1 diethanolamine salt of 4-CPA   Acute Tox. 4 * H302 GHS07 Wng H302 607-162-00-7 dalapon; 2,2-dichloropropionic acid; [1] dalapon-sodium; sodium 2,2-dichloropropionate[2] 200-923-0 [1] 204-828-5 [2] 75-99-0 [1] 127-20-8 [2] Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H315 H318 H412 GHS05 Dgr H315 H318 H412 607-163-00-2 3-acetyl-6-methyl-2H-pyran-2,4(3H)-dione; dehydracetic acid 208-293-9 520-45-6 Acute Tox. 4 * H302 GHS07 Wng H302 607-164-00-8 sodium 1-(3,4-dihydro-6-methyl-2,4-dioxo-2H-pyran-3-ylidene)ethonolate; sodium dehydracetate 224-580-1 4418-26-2 Acute Tox. 4 * H302 GHS07 Wng H302 607-165-00-3 diclofop-methyl (ISO)methyl 2-(4-(2,4-dichlorophenoxy)phenoxy)propionate; methyl (RS)-2-[4-(2,4-dichlorophenoxy)phenoxy]propionate; 257-141-8 51338-27-3 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 607-166-00-9 medinoterb acetate (ISO); 6-tert-butyl-3-methyl-2,4-dinitrophenyl acetate 219-634-6 2487-01-6 Acute Tox. 3 * Acute Tox. 4 * H301 H312 GHS06 Dgr H301 H312 607-167-00-4 sodium 3-chloroacrylate  4312-97-4 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 607-168-00-X dipropyl 6,7-methylenedioxy-1,2,3,4-tetrahydro-3-methylnaphthalene-1,2-dicarboxylate; propylisome  83-59-0 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H311 H302 H400 H410 GHS06 GHS09 Dgr H311 H302 H410 607-169-00-5 sodium fluoroacetate 200-548-2 62-74-8 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 H330 H310 H300 H400 GHS06 GHS09 Dgr H330 H310 H300 H400 607-170-00-0 bis(1,2,3-trithiacyclohexyldimethylammonium) oxalate; thiocyclam-oxalate 250-859-2 31895-22-4 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 607-173-00-7 dimethyl (3-methyl-4-(5-nitro-3-ethoxycarbonyl-2-thienyl)azo)phenylnitrilodipropionate 400-460-6  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-174-00-2 reaction mass of dodecyl 3-(2,2,4,4-tetramethyl-21-oxo-7-oxa-3,20-diazadispiro(5,1,11,2)henicosan-20-yl)propionate and tetradecyl 3-(2,2,4,4-tetramethyl-21-oxo-7-oxa-3,20-diazadispiro(5,1,11,2)henicosan-20-yl)propionate 400-580-9  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 607-175-00-8 methyl 2-(2-nitrobenzylidene)acetoacetate 400-650-9 39562-27-1 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-176-00-3 reaction mass of Ã ±-3-(3-(2H-benzotriazol-2-yl)-5-tert-butyl-4-hydroxyphenyl)propionyl-Ã -hydroxypoly(oxyethylene) and Ã ±-3-(3-(2H-benzotriazol-2-yl)-5-tert-butyl-4-hydroxyphenyl)propionyl-Ã -3-(3-(2H-benzotriazol-2-yl)-5-tert-butyl-4-hydroxyphenyl)propionyloxypoly(oxyethylene) 400-830-7  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-177-00-9 tribenuron-methyl (ISO); 2-[4-methoxy-6-methyl-1,3,5-triazin-2-yl(methyl)carbamoylsulfamoyl]benzoic acid methyl ester; methyl 2-(3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-3methylureidosulfonyl)benzoate 401-190-1 101200-48-0 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M = 100 607-178-00-4 methyl Ã ±-((4,6-dimethoxypyrimidin-2-yl)ureidosulphonyl)-o-toluate 401-340-6 83055-99-6 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-179-00-X (benzothiazol-2-ylthio)succinic acid 401-450-4 95154-01-1 Skin Sens. 1 H317 GHS07 Wng H317 607-180-00-5 potassium 2-hydroxycarbazole-1-carboxylate 401-630-2 96566-70-0 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Aquatic Chronic 3 H302 H319 H335 H412 GHS07 Wng H302 H319 H335 H412 607-181-00-0 3,5-dichloro-2,4-difluorobenzoyl fluoride 401-800-6 101513-70-6 Acute Tox. 3 * Skin Corr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H331 H314 H302 H317 H412 GHS06 GHS05 Dgr H331 H314 H302 H317 H412 EUH029 607-182-00-6 methyl 3-sulphamoyl-2-thenoate 402-050-2  Skin Sens. 1 H317 GHS07 Wng H317 607-183-00-1 zinc 2-hydroxy-5-C13-18 alkylbenzoate 402-280-3  Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H319 H315 H411 GHS07 GHS09 Wng H319 H315 H411 607-184-00-7 S-(3-trimethoxysilyl)propyl 19-isocyanato-11-(6-isocyanatohexyl)-10,12-dioxo-2,9,11,13-tetraazanonadecanethioate 402-290-8 85702-90-5 Flam. Liq. 3 Resp. Sens. 1 Skin Sens. 1 H226 H334 H317 GHS02 GHS08 Dgr H226 H334 H317 607-185-00-2 ethyl trans-3-dimethylaminoacrylate 402-650-4 1117-37-9 Skin Sens. 1 H317 GHS07 Wng H317 607-186-00-8 quinclorac (ISO); 3,7-dichloroquinoline-8-carboxylic acid 402-780-1 84087-01-4 Skin Sens. 1 H317 GHS07 Wng H317 607-187-00-3 bis(2,2,6,6-tetramethyl-4-piperidyl) succinate 402-940-0 62782-03-0 Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 607-188-00-9 hydrogen sodium N-carboxylatoethyl-N-octadec-9-enylmaleamate 402-970-4  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-189-00-4 trimethylenediaminetetraacetic acid 400-400-9 1939-36-2 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 607-190-00-X methyl acrylamidomethoxyacetate (containing  ¥ 0,1 % acrylamid) 401-890-7 77402-03-0 Carc. 1B Muta. 1B Acute Tox. 4 * Eye Irrit. 2 H350 H340 H302 H319 GHS08 GHS07 Dgr H350 H340 H302 H319 607-191-00-5 isobutyl 3,4-epoxybutyrate 401-920-9 100181-71-3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 607-192-00-0 disodium N-carboxymethyl-N-(2-(2-hydroxyethoxy)ethyl)glycinate 402-360-8 92511-22-3 Eye Dam. 1 H318 GHS05 Dgr H318 607-194-00-1 propylene carbonate 203-572-1 108-32-7 Eye Irrit. 2 H319 GHS07 Wng H319 607-195-00-7 2-methoxy-1-methylethyl acetate 203-603-9 108-65-6 Flam. Liq. 3 H226 GHS02 Wng H226 607-196-00-2 heptanoic acid 203-838-7 111-14-8 Skin Corr. 1B H314 GHS05 Dgr H314 607-198-00-3 propyl 3,4,5-trihydroxybenzoate 204-498-2 121-79-9 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 607-199-00-9 octyl 3,4,5-trihydroxybenzoate 213-853-0 1034-01-1 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 607-200-00-2 dodecyl 3,4,5-trihydroxybenzoate 214-620-6 1166-52-5 Skin Sens. 1 H317 GHS07 Wng H317 607-201-00-8 thiocarbonyl chloride 207-341-6 463-71-8 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H331 H302 H319 H335 H315 GHS06 Dgr H331 H302 H319 H335 H315 607-203-00-9 2-ethylhexyl[[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]methyl]thio]acetate 279-452-8 80387-97-9 Repr. 1B Skin Sens. 1 Aquatic Chronic 3 H360D *** H317 H412 GHS08 GHS07 Dgr H360D *** H317 H412 607-204-00-4 (chlorophenyl)(chlorotolyl)methane, mixed isomers 400-140-6  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-205-00-X methyl chloroacetate 202-501-1 96-34-4 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 3 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H226 H331 H301 H335 H315 H318 GHS02 GHS06 GHS05 Dgr H226 H331 H301 H335 H315 H318 607-206-00-5 isopropyl chloroacetate 203-301-7 105-48-6 Flam. Liq. 3 Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H226 H301 H319 H335 H315 GHS02 GHS06 Dgr H226 H301 H319 H335 H315 607-207-00-0 haloxyfop-etotyl (ISO); 2-ethoxyethyl 2-(4-(3-chloro-5-trifluoromethyl-2-pyridyloxy)phenoxy)propionate; haloxyfop-(2-ethoxyethyl) 402-560-5 87237-48-7 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 607-208-00-6 4,8,12-trimethyltrideca-3,7,11-trienoic acid, mixed isomers 403-000-2 91853-67-7 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 607-209-00-1 reaction mass of O, O'-diisopropyl (pentathio)dithioformate and O, O'-diisopropyl (trithio)dithioformate and O, O'-diisopropyl (tetrathio)dithioformate 403-030-6  Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 607-210-00-7 methyl acrylamidoglycolate (containing  ¥ 0,1 % acrylamide) 403-230-3 77402-05-2 Carc. 1B Muta. 1B Skin Corr. 1B Skin Sens. 1 H350 H340 H314 H317 GHS08 GHS05 GHS07 Dgr H350 H340 H314 H317 607-211-00-2 methyl 3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionate 403-270-1 6386-39-6 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-212-00-8 poly(oxypropylenecarbonyl-co-oxy(ethylethylene)carbonyl), containing 27 % hydroxyvalerate 403-300-3  Skin Sens. 1 H317 GHS07 Wng H317 607-213-00-3 ethyl 3,3-bis(tert-pentylperoxy)butyrate 403-320-2 67567-23-1 Org. Perox. D**** Flam. Liq. 3 Aquatic Chronic 2 H242 H226 H411 GHS02 GHS09 Dgr H242 H226 H411 607-214-00-9 N, N-hydrazinodiacetic acid 403-510-5 19247-05-3 Acute Tox. 3 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H301 H373 ** H317 H412 GHS06 GHS08 Dgr H301 H373 ** H317 H412 607-215-00-4 3-(3-tert-butyl-4-hydroxyphenyl)propionic acid 403-920-4 107551-67-7 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 607-216-00-X glutamic acid, reaction products with N-(C12-14-alkyl)propylenediamine 403-950-8  Acute Tox. 2 * Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 H330 H302 H314 H400 GHS06 GHS05 GHS09 Dgr H330 H302 H314 H400 607-217-00-5 2-ethoxyethyl 2-(4-(2,6-dihydro-2,6-dioxo-7-phenyl-1,5-dioxaindacen-3-yl)phenoxy)acetate 403-960-2  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-218-00-0 dichlorprop-P (ISO); (+)-R-2-(2,4-dichlorophenoxy)propionic acid 403-980-1 15165-67-0 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H302 H315 H318 H317 GHS05 GHS07 Dgr H302 H315 H318 H317 607-219-00-6 bis(2-ethylhexyl) dithiodiacetate 404-510-8 62268-47-7 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 607-221-00-7 6-docosyloxy-1-hydroxy-4-(1-(4-hydroxy-3-methylphenanthren-1-yl)-3-oxo-2-oxaphenalen-1-yl)naphthalene-2-carboxylic acid 404-550-6  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-222-00-2 6-(2,3-dimethylmaleimido)hexyl methacrylate 404-870-6 63740-41-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-223-00-8 transfluthrin (ISO); 2,3,5,6-tetrafluorobenzyl trans-2-(2,2-dichlorovinyl)-3,3-dimethylcyclopropanecarboxylate 405-060-5 118712-89-3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 607-224-00-3 methyl 2-(3-nitrobenzylidene)acetoacetate 405-270-7 39562-17-9 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-225-00-9 3-azidosulfonylbenzoic acid 405-310-3 15980-11-7 Self-React. C **** STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H241 H373 ** H318 H317 GHS02 GHS08 GHS05 GHS07 Dgr H241 H373 ** H318 H317 607-226-00-4 reaction mass of 2-acryloyloxyethyl hydrogen cyclohexane-1,2-dicarboxylate and 2-methacryloyloxyethyl hydrogen cyclohexane-1,2-dicarboxylate 405-360-6  Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H315 H318 H317 H412 GHS05 GHS07 Dgr H315 H318 H317 H412 607-227-00-X potassium 2-amino-2-methylpropionate octahydrate 405-560-3 120447-91-8 Acute Tox. 4 * Skin Corr. 1A H302 H314 GHS05 GHS07 Dgr H302 H314 607-228-00-5 bis(2-methoxyethyl) phthalate 204-212-6 117-82-8 Repr. 1B H360Df GHS08 Dgr H360Df 607-229-00-0 diethylcarbamoyl chloride 201-798-5 88-10-8 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H351 H332 H302 H319 H335 H315 GHS08 GHS07 Wng H351 H332 H302 H319 H335 H315 607-230-00-6 2-ethylhexanoic acid 205-743-6 149-57-5 Repr. 2 H361d *** GHS08 Wng H361d *** 607-231-00-1 clopyralid (ISO); 3,6-dichloropyridine-2-carboxylic acid 216-935-4 1702-17-6 Eye Dam. 1 H318 GHS05 Dgr H318 607-232-00-7 pyridate (ISO); O-(6-chloro-3-phenylpyridazin-4-yl) S-octyl thiocarbonate 259-686-7 55512-33-9 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 607-233-00-2 hexyl acrylate 219-698-5 2499-95-8 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H319 H335 H315 H317 H411 GHS07 GHS09 Wng H319 H335 H315 H317 H411 607-234-00-8 flurenol (ISO); 9-hydroxy-9H-fluorene-9-carboxylic acid 207-397-1 467-69-6 Aquatic Chronic 2 H411 GHS09 H411 607-235-00-3 mecrilate; methyl 2-cyanoacrylate 205-275-2 137-05-3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 STOT SE 3; H335: C  ¥ 10 % 607-236-00-9 ethyl 2-cyanoacrylate 230-391-5 7085-85-0 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 STOT SE 3; H335: C  ¥ 10 % 607-237-00-4 benzyl 2-chloro-4-(trifluoromethyl)thiazole-5-carboxylate; flurazole 276-942-3 72850-64-7 Aquatic Chronic 2 H411 GHS09 H411 607-238-00-X tau-fluvalinate (ISO); cyano-(3-phenoxyphenyl)methyl N-[2-chloro-4-(trifluoromethyl)phenyl]-D-valinate  102851-06-9 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H315 H400 H410 GHS07 GHS09 Wng H302 H315 H410 607-239-00-5 fenpropathrin (ISO); Ã ±-cyano-3-phenoxybenzyl 2,2,3,3-tetramethylcyclopropanecarboxylate 254-485-0 39515-41-8 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H330 H301 H312 H400 H410 GHS06 GHS09 Dgr H330 H301 H312 H410 607-240-00-0 cis-1,2,3,6-tetrahydro-4-methylphthalic anhydride; [1] 1,2,3,6-tetrahydro-4-methylphthalic anhydride; [2] 1,2,3,6-tetrahydro-3-methylphthalic anhydride; [3] tetrahydromethylphthalicanhydride; [4] 1,2,3,6-tetrahydromethylphthalic anhydride; [5] tetrahydro-4-methylphthalicanhydride; [6] 2,3,5,6-tetrahydro-2-methylphthalic anhydride [7] 216-906-6 [1] 222-323-8 [2] 226-247-6 [3] 234-290-7 [4] 247-830-1 [5] 251-823-9 [6] 255-853-3 [7] 1694-82-2 [1] 3425-89-6 [2] 5333-84-6 [3] 11070-44-3 [4] 26590-20-5 [5] 34090-76-1 [6] 42498-58-8 [7] Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H318 H334 H317 GHS08 GHS05 Dgr H318 H334 H317 C 607-241-00-6 hexahydro-4-methylphthalic anhydride; [1] hexahydromethylphthalic anhydride; [2] hexahydro-1-methylphthalic anhydride; [3] hexahydro-3-methylphthalicanhydride [4] 243-072-0 [1] 247-094-1 [2] 256-356-4 [3] 260-566-1 [4] 19438-60-9 [1] 25550-51-0 [2] 48122-14-1 [3] 57110-29-9 [4] Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H318 H334 H317 GHS08 GHS05 Dgr H318 H334 H317 C 607-242-00-1 tetrachlorophthalic anhydride 204-171-4 117-08-8 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H334 H317 H400 H410 GHS08 GHS05 GHS09 Dgr H318 H334 H317 H410 607-243-00-7 sodium 3,6-dichloro-o-anisate; [1] 3,6-dichloro-o-anisic acid, compound with 2,2'-iminodiethanol (1:1); [2] 3,6-dichloro-o-anisic acid, compound with 2-aminoethanol (1:1) [3] 217-846-3 [1] 246-590-5 [2] 258-527-9 [3] 1982-69-0 [1] 25059-78-3 [2] 53404-28-7 [3] Aquatic Chronic 3 H412  H412 607-244-00-2 isooctyl acrylate 249-707-8 29590-42-9 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H319 H335 H315 H410 STOT SE 3; H335: C  ¥ 10 % 607-245-00-8 tert-butyl acrylate 216-768-7 1663-39-4 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H225 H332 H312 H302 H335 H315 H317 H411 GHS02 GHS07 GHS09 Dgr H225 H332 H312 H302 H335 H315 H317 H411 D 607-246-00-3 allyl methacrylate; 2-methyl-2-propenoic acid 2-propenyl ester 202-473-0 96-05-9 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 H226 H331 H312 H302 H400 GHS02 GHS06 GHS09 Dgr H226 H331 H312 H302 H400 607-247-00-9 dodecyl methacrylate 205-570-6 142-90-5 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H335 H315 H400 H410 GHS07 GHS09 Wng H319 H335 H315 H410 STOT SE 3; H335: C  ¥ 10 % 607-248-00-4 naptalam-sodium (ISO); sodium N-naphth-1-ylphthalamate 205-073-4 132-67-2 Acute Tox. 4 * H302 GHS07 Wng H302 607-249-00-X (1-methyl-1,2-ethanediyl)bis[oxy(methyl-2,1-ethanediyl)] diacrylate 256-032-2 42978-66-5 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H319 H335 H315 H317 H411 GHS07 GHS09 Wng H319 H335 H315 H317 H411 STOT SE 3; H335: C  ¥ 10 % 607-250-00-5 4H-3,1-benzoxazine-2,4(1H)-dione 204-255-0 118-48-9 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 607-251-00-0 2-methoxypropyl acetate 274-724-2 70657-70-4 Flam. Liq. 3 Repr. 1B STOT SE 3 H226 H360D *** H335 GHS02 GHS08 GHS07 Dgr H226 H360D *** H335 607-252-00-6 lambda-cyhalothrin (ISO); reaction mass of (S)-Ã ±-cyano-3-phenoxybenzyl(Z)-(1R)-cis-3-(2-chloro-3,3,3-trifluoropropenyl)-2,2-dimethylcyclopropanecarboxylate and (R)-Ã ±-cyano-3-phenoxybenzyl (Z)-(1S)-cis-3-(2-chloro-3,3,3-trifluoropropenyl)-2,2-dimethylcyclopropanecarboxylate (1:1) 415-130-7 91465-08-6 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H330 H301 H312 H400 H410 GHS06 GHS09 Dgr H330 H301 H312 H410 M=10000 607-253-00-1 cyfluthrin (ISO); Ã ±-cyano-4-fluoro-3-phenoxybenzyl-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 269-855-7 68359-37-5 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H331 H400 H410 GHS06 GHS09 Dgr H300 H331 H410 M=1000 607-254-00-7 Ã ±-cyano-4-fluoro-3-phenoxybenzyl-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate; beta-cyfluthrin 269-855-7 68359-37-5 Acute Tox. 2 * Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H400 H410 GHS06 GHS09 Dgr H330 H300 H410 607-255-00-2 fluroxypyr (ISO);4-amino-3,5-dichloro-6-fluoro-2-pyridyloxyacetic acid  69377-81-7 Aquatic Chronic 3 H412  H412 607-256-00-8 azoxystrobin (ISO); methyl (E)-2-{2-[6-(2-cyanophenoxy)pyrimidin-4-yloxy]phenyl}-3-methoxyacrylate  131860-33-8 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H400 H410 GHS06 GHS09 Dgr H331 H410 607-257-00-3 isopropyl propionate 211-300-8 637-78-5 Flam. Liq. 2 H225 GHS02 Dgr H225 607-258-00-9 dodecyl 3-(2-(3-benzyl-4-ethoxy-2,5-dioxoimidazolidin-1-yl)-3-(4-methoxybenzoyl)acetamido)-4-chlorobenzoate 403-990-6 70950-45-7 Aquatic Chronic 4 H413  H413 607-259-00-4 methyl 2R,3S-(-)-3-(4-methoxyphenyl)oxiranecarboxylate 404-130-2 105560-93-8 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-260-00-X ethyl 2-(3-nitrobenzylidene)acetoacetate 404-490-0 39562-16-8 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-261-00-5 iso(C10-C14)alkyl (3,5-di-tert-butyl-4-hydroxyphenyl)methylthioacetate 404-800-4 118832-72-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-262-00-0 7-chloro-1-cyclopropyl-6-fluoro-1,4-dihydro-4-oxoquinoline-3-carboxylic acid 405-050-0 86393-33-1 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 607-263-00-6 potassium iron(III) 1,3-propanediamine-N, N,N',N'-tetraacetate hemihydrate 405-680-6  Self-heat. 2 **** Aquatic Chronic 2 H252 H411 GHS02 GHS09 Wng H252 H411 607-264-00-1 2-chloro-4-(methylsulfonyl)benzoic acid 406-520-8 53250-83-2 Eye Dam. 1 H318 GHS05 Dgr H318 607-265-00-7 ethyl-2-chloro-2,2-diphenylacetate 406-580-5 52460-86-3 Skin Irrit. 2 Aquatic Chronic 3 H315 H412 GHS07 Wng H315 H412 607-266-00-2 reaction mass of: hydroxyaluminium bis[2-hydroxy-3,5-di-tert-butylbenzoate]; 3,5-di-tert-butyl-salicylic acid 406-890-0 130296-87-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 607-267-00-8 tert-butyl (5S,6R,7R)-3-bromomethyl-5,8-dioxo-7-(2-(2-phenylacetamido)-5-thia-1-azabicyclo[4.2.0] oct-2-ene-2-carboxylate 407-620-4 33610-13-8 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H334 H317 H412 GHS08 Dgr H334 H317 H412 607-268-00-3 2-methylpropyl (R)-2-hydroxypropanoate 407-770-0 61597-96-4 Eye Irrit. 2 H319 GHS07 Wng H319 607-269-00-9 (R)-2-(4-hydroxyphenoxy)propanoic acid 407-960-3 94050-90-5 Eye Dam. 1 H318 GHS05 Dgr H318 607-270-00-4 3,9-bis(2-(3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionyloxy-1,1-dimethylethyl)-2,4,8,10-tetraoxaspiro[5.5]undecane 410-730-5 90498-90-1 Acute Tox. 4 * H312 GHS07 Wng H312 607-271-00-X 2-isopropyl-5-methylcyclohexyloxycarbonyloxy-2-hydroxypropane 417-420-9 156324-82-2 Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 607-272-00-5 fluroxypyr-meptyl (ISO); methylheptyl, O-(4-amino-3,5-dichloro-6-fluoro-2-pyridyloxy) acetate; [1] fluroxypyr-butometyl (ISO); 2-butoxy-1-methylethyl, O-(4-amino-3,5-dichloro-6-fluoro-2-pyridyloxy) acetate [2] 279-752-9 [1] -[2] 81406-37-3 [1] 154486-27-8 [2] Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-273-00-0 ammonium 7-(2,6-dimethyl-8-(2,2-dimethylbutyryloxy)-1,2,6,7,8,8a-hexahydro-1-naphthyl)-3,5-dihydroxyheptanoate 404-520-2  Aquatic Chronic 3 H412  H412 607-274-00-6 2-(N-benzyl-N-methylamino)ethyl 3-amino-2-butenoate 405-350-1 54527-73-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-275-00-1 sodium benzoyloxybenzene-4-sulfonate 405-450-5 66531-87-1 Skin Sens. 1 H317 GHS07 Wng H317 607-276-00-7 bis[(1-methylimidazol)-(2-ethyl-hexanoate)], zinc complex 405-635-0  Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 607-277-00-2 reaction mass of: 2-(hexylthio)ethylamine hydrochloride; sodium propionate 405-720-2  Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 607-278-00-8 reaction mass of isomers of: sodium phenethylnaphthalenesulfonate; sodium naphthylethylbenzenesulfonate 405-760-0  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-279-00-3 reaction mass of n-octadecylaminodiethyl bis(hydrogen maleate); n-octadecylaminodiethyl hydrogen maleate hydrogenphthalate 405-960-8  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-280-00-9 sodium 4-chloro-1-hydroxybutane-1-sulfonate 406-190-5 54322-20-2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H302 H319 H317 GHS07 Wng H302 H319 H317 607-281-00-4 reaction mass of branched and linear C7-C9 alkyl 3-[3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]propionates 407-000-3 127519-17-9 Aquatic Chronic 2 H411 GHS09 H411 607-282-00-X 2-acetoxymethyl-4-benzyloxybut-1-yl acetate 407-140-5 131266-10-9 Aquatic Chronic 3 H412  H412 607-283-00-5 E-ethyl-4-oxo-4-phenylcrotonate 408-040-4 15121-89-8 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H312 H302 H315 H318 H317 H410 607-284-00-0 reaction mass of: sodium 3,3'-(1,4-phenylenebis(carbonylimino-3,1-propanediylimino))bis(10-amino-6,13-dichloro-4,11-triphenodioxazinedisulfonate); lithium 3,3'-(1,4-phenylenebis-(carbonylimino-3,1-propanediyl-imino))bis(10-amino-6,13-dichloro)-4,11-triphenodioxazinedisulfonate (9:1) 410-040-4 136213-76-8 Aquatic Chronic 2 H411 GHS09 H411 607-285-00-6 reaction mass of: 7-(((3-aminophenyl)sulfonyl)amino)-naphthalene-1,3-disulfonic acid; sodium 7-(((3-aminophenyl)sulfonyl)amino)-naphthalene-1,3-disulfonate; potassium 7-(((3-aminophenyl)sulfonyl)amino)-naphthalene-1,3-disulfonate 410-065-0  Skin Sens. 1 H317 GHS07 Wng 607-286-00-1 reaction mass of: sodium/potassium 7-[[[3-[[4-((2-hydroxy-naphthyl)azo)phenyl]azo]phenyl]sulfonyl]amino]-naphthalene-1,3-disulfonate 410-070-8 141880-36-6 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-287-00-7 O'-methyl O-(1-methyl-2-methacryloyloxy-ethyl)-1,2,3,6-tetrahydrophthalate 410-140-8  Aquatic Chronic 3 H412  H412 607-288-00-2 tetrasodium (c-(3-(1-(3-(e-6-dichloro-5-cyanopyrimidin-f-yl(methyl)amino)propyl)-1,6-dihydro-2-hydroxy-4-methyl-6-oxo-3-pyridylazo)-4-sulfonatophenylsulfamoyl)phthalocyanine-a, b,d-trisulfonato(6-))nickelato II, where a is 1 or 2 or 3 or 4,b is 8 or 9 or 10 or 11,c is 15 or 16 or 17 or 18, d is 22 or 23 or 24 or 25 and where e and f together are 2 and 4 or 4 and 2 respectively 410-160-7 148732-74-5 Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H319 H317 H412 GHS07 Wng H319 H317 H412 607-289-00-8 3-(3-(4-(2,4-bis(1,1-dimethylpropyl)phenoxy)butylaminocarbonyl-4-hydroxy-1-naphthalenyl)thio)propanoic acid 410-370-9 105488-33-3 Aquatic Chronic 4 H413  H413 607-290-00-3 reaction mass (ratio not known) of: ammonium 1-C14-C18-alkyloxycarbonyl-2-(3-allyloxy-2-hydroxypropoxycarbonyl)ethane-1-sulfonate; ammonium 2-C14-C18-alkyloxycarbonyl-1-(3-allyloxy-2-hydroxypropoxycarbonyl)ethane-1-sulfonate 410-540-2  Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 607-291-00-9 dodecyl-Ã -(C5/C6-cycloalkyl)alkyl carboxylate 410-630-1 104051-92-5 Aquatic Chronic 4 H413  H413 607-292-00-4 reaction mass of: [1-(methoxymethyl)-2-(C12-alkoxy)-ethoxy]acetic acid; [1-(methoxymethyl)-2-(C14-alkoxy)-ethoxy]acetic acid 410-640-6  Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 607-293-00-X reaction mass of: N-aminoethylpiperazonium mono-2,4,6-trimethylnonyldiphenyl ether di-sulfonate; N-aminoethylpiperazonium di-2,4,6-trimethylnonyldiphenyl ether di-sulfonate 410-650-0  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 607-294-00-5 sodium 2-benzoyloxy-1-hydroxyethane-sulfonate 410-680-4  Skin Sens. 1 H317 GHS07 Wng H317 607-295-00-0 reaction mass of: tetrasodium phosphonoethane-1,2-dicarboxylate; hexasodium phosphonobutane-1,2,3,4-tetracarboxylate 410-800-5  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-296-00-6 reaction mass of: pentaerythriol tetraesters with heptanoic acid and 2-ethylhexanoic acid 410-830-9  Aquatic Chronic 4 H413  H413 607-297-00-1 (E-E)-3,3'-(1,4-phenylenedimethylidene)bis(2-oxobornane-10-sulfonic acid) 410-960-6 92761-26-7 Eye Dam. 1 H318 GHS05 Dgr H318 607-298-00-7 2-(trimethylammonium)ethoxycarboxybenzene-4-sulfonate 411-010-3  Skin Sens. 1 H317 GHS07 Wng H317 607-299-00-2 methyl 3-(acetylthio)-2-methyl-propanoate 411-040-7 97101-46-7 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 607-300-00-6 trisodium [2-(5-chloro-2,6-difluoropyrimidin-4-ylamino)-5-(b-sulfamoyl-c, d-sulfonatophthalocyanin-a-yl-K4, N29, N30, N31, N32-sulfonylamino)benzoato(5-)]cuprate(II) where a =1,2,3,4 b = 8,9,10,11 c = 15,16,17,18 d = 22,23,24,25 411-430-7  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-301-00-1 reaction mass of: dodecanoic acid; poly(1-7)lactate esters of dodecanoic acid 411-860-5  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-302-00-7 reaction mass of: tetradecanoic acid; poly(1-7)lactate esters of tetradecanoic acid 411-910-6  Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H315 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H411 607-303-00-2 1-cyclopropyl-6,7-difluoro-1,4-dihydro-4-oxoquinoline-3-carboxylic acid 413-760-7 93107-30-3 Repr. 2 Aquatic Chronic 3 H361f *** H412 GHS08 Wng H361f *** H412 607-304-00-8 fluazifop-butyl (ISO); butyl (RS)-2-[4-(5-trifluoromethyl-2-pyridyloxy)phenoxy]propionate 274-125-6 69806-50-4 Repr. 1B Aquatic Acute 1 Aquatic Chronic 1 H360D *** H400 H410 GHS08 GHS09 Dgr H360D *** H410 607-305-00-3 fluazifop-P-butyl (ISO); butyl (R)-2-[4-(5-trifluoromethyl-2-pyridyloxy)phenoxy]propionate  79241-46-6 Repr. 2 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H400 H410 GHS08 GHS09 Wng H361d *** H410 607-306-00-9 chlozolinate (ISO); ethyl (RS)-3-(3,5-dichlorophenyl)-5-methyl-2,4-dioxo-oxazolidine-5-carboxylate 282-714-4 84332-86-5 Carc. 2 Aquatic Chronic 2 H351 H411 GHS08 GHS09 Wng H351 H411 607-307-00-4 vinclozolin (ISO); N-3,5-dichlorophenyl-5-methyl-5-vinyl-1,3-oxazolidine-2,4-dione 256-599-6 50471-44-8 Carc. 2 Repr. 1B Skin Sens. 1 Aquatic Chronic 2 H351 H360FD H317 H411 GHS08 GHS07 GHS09 Dgr H351 H360FD H317 H411 607-308-00-X esters of 2,4-D   Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 A 607-309-00-5 carfentrazone-ethyl (ISO); ethyl (RS)-2-chloro-3-[2-chloro-4-fluoro-5-[4-difluoromethyl-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1-yl]phenyl]propionate  128639-02-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-310-00-0 kresoxim-methyl (ISO); methyl (E)-2-methoxyimino-[2-(o-tolyloxymethyl)phenyl]acetate  143390-89-0 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 607-311-00-6 benazolin-ethyl; ethyl 4-chloro-2-oxo-2H-benzothiazole-3-acetate 246-591-0 25059-80-7 Aquatic Chronic 2 H411 GHS09 H411 607-312-00-1 methoxyacetic acid 210-894-6 625-45-6 Repr. 1B Acute Tox. 4 * Skin Corr. 1B H360FD H302 H314 GHS08 GHS05 GHS07 Dgr H360FD H302 H314 STOT SE 3; H335: C  ¥ 5 % 607-313-00-7 neodecanoyl chloride 254-875-0 40292-82-8 Acute Tox. 2 * Acute Tox. 4 * Skin Corr. 1B H330 H302 H314 GHS06 GHS06 Dgr H330 H302 H314 STOT SE 3; H335: C  ¥ 5 % 607-314-00-2 ethofumesate (ISO); ( ±)-2-ethoxy-2,3-dihydro-3,3-dimethylbenzofuran-5-ylmethanesulfonate 247-525-3 26225-79-6 Aquatic Chronic 2 H411 GHS09 H411 607-315-00-8 glyphosate (ISO); N-(phosphonomethyl)glycine 213-997-4 1071-83-6 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 607-316-00-3 glyphosate-trimesium; glyphosate-trimethylsulfonium  81591-81-3 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-317-00-9 bis(2-ethylhexyl) phthalate; di-(2-ethylhexyl) phthalate; DEHP 204-211-0 117-81-7 Repr. 1B H360FD GHS08 Dgr H360FD 607-318-00-4 dibutyl phthalate; DBP 201-557-4 84-74-2 Repr. 1B Aquatic Acute 1 H360Df H400 GHS08 GHS09 Dgr H360Df H400 607-319-00-X deltamethrin (ISO); (S)-Ã ±-cyano-3-phenoxybenzyl(1R, 3R)-3-(2,2-dibromovinyl)-2,2-dimethylcyclopropanecarboxylate 258-256-6 52918-63-5 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H400 H410 GHS06 GHS09 Dgr H331 H301 H410 M=1000000 607-320-00-5 bis[4-(ethenyloxy)butyl] 1,3-benzenedicarboxylate 413-930-0 130066-57-8 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-321-00-0 (S)-methyl-2-chloropropionate 412-470-8 73246-45-4 Flam. Liq. 3 STOT RE 2 * Eye Irrit. 2 H226 H373 ** H319 GHS02 GHS08 Wng H226 H373 ** H319 607-322-00-6 4-(4,4-dimethyl-3-oxo-pyrazolidin-1-yl)-benzoic acid 413-120-7 107144-30-9 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-323-00-1 2-(1-(2-hydroxy-3,5-di-tert-pentyl-phenyl)ethyl)-4,6-di-tert-pentylphenyl acrylate 413-850-6 123968-25-2 Aquatic Chronic 4 H413  H413 607-324-00-7 reaction mass of: N, N-di(hydrogenated alkyl C14-C18)phtalamic acid; dihydrogenated alkyl (C14-C18)amine 413-800-3  Aquatic Chronic 4 H413  H413 607-325-00-2 (S)-2-chloropropionic acid 411-150-5 29617-66-1 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 607-326-00-8 reaction mass of: isobutyl hydrogen 2-(Ã ±-2,4,6-trimethylnon-2-enyl)succinate; isobutyl hydrogen 2-(Ã -2,4,6-trimetyhylnon-2-enyl)succinate 410-720-0 141847-13-4 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 607-327-00-3 2-(2-iodoethyl)-1,3-propanediol diacetate 411-780-0 127047-77-2 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-328-00-9 methyl 4-bromomethyl-3-methoxybenzoate 410-310-1 70264-94-7 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 607-329-00-4 reaction mass of: sodium 2-(C12-18-n-alkyl)amino-1,4-butandioate; sodium 2-octadecenyl-amino-1,4-butandioate 411-250-9  Skin Sens. 1 H317 GHS07 Wng H317 607-330-00-X (S)-2,3-dihydro-1H-indole-2-carboxylic acid 410-860-2 79815-20-6 Repr. 2 STOT RE 2 * Skin Sens. 1 H361f *** H373 ** H317 GHS08 GHS07 Wng H361f *** H373 ** H317 607-331-00-5 reaction mass of: bis(2,2,6,6-tetramethyl-1-octyloxypiperidin-4-yl)-1,10-decanedioate; 1,8-bis[(2,2,6,6-tetramethyl-4-((2,2,6,6-tetramethyl-1-octyloxypiperidin-4-yl)-decan-1,10-dioyl)piperidin-1-yl)oxy]octane 406-750-9  Aquatic Chronic 4 H413  H413 607-332-00-0 cyclopentyl chloroformate 411-460-0 50715-28-1 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H226 H331 H302 H373 ** H318 H317 GHS02 GHS06 GHS08 GHS05 Dgr H226 H331 H302 H373 ** H318 H317 607-333-00-6 reaction mass of: dodecyl N-(2,2,6,6-tetramethylpiperidin-4-yl)-Ã ²-alaninate; tetradecyl N-(2,2,6,6-tetramethylpiperidin-4-yl)-Ã ²-alaninate 405-670-1  Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H314 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H302 H373 ** H314 H410 607-334-00-1 ethyl 1-ethyl-6,7,8-trifluoro-1,4-dihydro-4-oxoquinoline-3-carboxylate 405-880-3 100501-62-0 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-335-00-7 methyl (R)-2-(4-(3-chloro-5-trifluoromethyl-2-pyridyloxy)phenoxy)propionate 406-250-0 72619-32-0 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 607-336-00-2 4-methyl-8-methylenetricyclo[3.3.1.13,7]dec-2-yl acetate 406-560-6 122760-85-4 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H315 H317 H411 GHS07 GHS09 Wng H315 H317 H411 607-337-00-8 di-tert-(C12-14)-alkylammonium 2-benzothiazolylthiosuccinate 406-052-4 125078-60-6 Flam. Liq. 3 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H226 H302 H315 H318 H411 GHS02 GHS05 GHS07 GHS09 Dgr H226 H302 H315 H318 H411 607-338-00-3 2-methylpropyl 2-hydroxy-2-methylbut-3-enoate 406-235-9 72531-53-4 Eye Irrit. 2 Skin Irrit. 2 H319 H315 GHS07 Wng H319 H315 607-339-00-9 2,3,4,5-tetrachlorobenzoylchloride 406-760-3 42221-52-3 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H302 H314 H317 GHS05 GHS07 Dgr H302 H314 H317 607-340-00-4 1,3-bis(4-benzoyl-3-hydroxyphenoxy)prop-2-yl acetate 406-990-4  Aquatic Chronic 2 H411 GHS09 H411 607-341-00-X (9S)-9-amino-9-deoxyerythromycin 406-790-7 26116-56-3 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 607-342-00-5 4-chlorobutyl veratrate 410-950-1 69788-75-6 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-343-00-0 4,7-methanooctahydro-1H-indene-diyldimethyl bis(2-carboxybenzoate) 407-410-2  Aquatic Chronic 4 H413  H413 607-344-00-6 reaction mass of: 3-(N-(3-dimethylaminopropyl)-(C4-8)perfluoroalkylsulfonamido)propionic acid; N-[dimethyl-3-(C4-8-perfluoroalkylsulfonamido)propylammonium propionate; 3-(N-(3-dimethyl-propylammonium)-(C4-8)perfluoroalkylsulfonamido)propionic acid propionate 407-810-7  STOT RE 2 * H373 ** GHS08 Wng H373 ** 607-345-00-1 potassium 2-(2,4-dichlorophenoxy)-(R)-propionate 413-580-9 113963-87-4 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H302 H315 H318 H317 GHS05 GHS07 Dgr H302 H315 H318 H317 607-346-00-7 3-icosyl-4-henicosylidene-2-oxetanone 401-210-9 83708-14-9 Aquatic Chronic 4 H413  H413 607-347-00-2 sodium (R)-2-(2,4-dichlorophenoxy)propionate 413-340-3 119299-10-4 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H302 H315 H318 H317 GHS05 GHS07 Dgr H302 H315 H318 H317 607-348-00-8 magnesium bis((R)-2-(2,4-dichlorophenoxy)propionate) 413-360-2  Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H302 H315 H318 H317 GHS05 GHS07 Dgr H302 H315 H318 H317 607-349-00-3 mono-(tetrapropylammonium)hydrogen 2,2'-dithiobisbenzoate 411-270-8  Aquatic Chronic 3 H412 H412 607-350-00-9 bis(4-(1,2-bis(ethoxycarbonyl)ethylamino)-3-methylcyclohexyl)methane 412-060-9 136210-32-7 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-351-00-4 methyl O-(4-amino-3,5-dichloro-6-fluoropyridin-2-yloxy)acetate 407-550-4 69184-17-4 Aquatic Chronic 2 H411 GHS09 H411 607-352-00-X 4,4'-oxydiphthalic anhydride 412-830-4 1823-59-2 Aquatic Chronic 3 H412  H412 607-353-00-5 reaction mass of: ethyl exo-tricyclo[5.2.1.02,6]decane-endo-2-carboxylate; ethyl endo-tricyclo[5.2.1.02,6]decane-exo-2-carboxylate 407-520-0 80657-64-3 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 607-354-00-0 ethyl 2-cyclohexylpropionate 412-280-5 2511-00-4 Aquatic Chronic 2 H411 GHS09 H411 607-355-00-6 p-tolyl 4-chlorobenzoate 411-530-0 15024-10-9 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-356-00-1 ethyl trans-2,2,6-trimethylcyclohexanecarboxylate 412-540-8  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 607-357-00-7 reaction mass of: trans-4-acetoxy-4-methyl-2-propyl-tetrahydro-2H-pyran; cis-4-acetoxy-4-methyl-2-propyl-tetrahydro-2H-pyran 412-450-9 131766-73-9 Skin Sens. 1 H317 GHS07 Wng H317 607-358-00-2 (1S,3S,5R,6R)-(4-nitrophenylmethyl)-1-dioxo-6-phenylacetamido-penam-3-carboxylate 412-670-5 54275-93-3 Resp. Sens. 1 H334 GHS08 Dgr H334 607-359-00-8 (1S,4R,6R,7R)-(4-nitrophenylmethyl)3-methylene-1-oxo-7-phenylacetamido-cepham-4-carboxylateido-penam-3-carboxylate 412-800-0 76109-32-5 Resp. Sens. 1 H334 GHS08 Dgr H334 607-360-00-3 sodium 3-acetoacetylamino-4-methoxytolyl-6-sulfonate 411-680-7 133167-77-8 Skin Sens. 1 H317 GHS07 Wng H317 607-361-00-9 methyl (R)-2-(4-hydroxyphenoxy)propionate 411-950-4 96562-58-2 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-362-00-4 reaction mass of: (3-methoxy)propylammonium/[tris-(2-hydroxyethyl)]ammonium 2-(2-(bis(2-hydroxyethyl)amino)ethoxycarbonylmethyl)hexadec-4-enoate; (3-methoxy)propylammonium/ [tris-(2-hydroxyethyl)]ammonium 2-(2-(bis(2-hydroxyethyl)amino)ethoxycarbonylmethyl)tetradec-4-enoate; (3-methoxy)propylammonium/[tris-(2-hydroxyethyl)]ammonium 2-(3-methoxypropylcarbamoylmethyl)hexadec-4-enoate; (3-methoxy)propylammonium/ [tris-(2-hydroxyethyl)]ammonium 2-(3-methoxypropylcarbamoylmethyl)tetradec-4-enoate 413-500-2  Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H315 H318 H411 GHS05 GHS09 Dgr H315 H318 H411 607-363-00-X methyl-3-methoxyacrylate 412-900-4 5788-17-0 Skin Sens. 1 H317 GHS07 Wng H317 607-364-00-5 3-phenyl-7-[4-(tetrahydrofurfuryloxy)phenyl]-1,5-dioxa-s-indacen-2,6-dione 413-330-9 134724-55-3 Aquatic Chronic 4 H413 H413 607-365-00-0 2-(2-amino-1,3-thiazol-4-yl)-(Z)-2-methoxyiminoacetyl chloride hydrochloride 410-620-7 119154-86-8 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H302 H314 H317 GHS05 GHS07 Dgr H302 H314 H317 607-366-00-6 3,5-dimethylbenzoyl chloride 413-010-9 6613-44-1 Skin Corr. 1B Skin Sens. 1 H314 H317 GHS05 GHS07 Dgr H314 H317 607-367-00-1 potassium bis(N-carboxymethyl)-N-methyl-glycinato-(2-)N, O,O, N)-ferrate-(1-)monohydrate 411-640-9 153352-59-1 Acute Tox. 4 * H302 GHS07 Wng H302 607-368-00-7 1-(N,N-dimethylcarbamoyl)-3-tert-butyl-5-carbethoxymethylthio-1H-1,2,4-triazole 411-650-3 110895-43-7 Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H400 H410 GHS06 GHS09 Dgr H331 H301 H410 607-369-00-2 reaction mass of: trans-(2R)-5-acetoxy-1,3-oxathiolane-2-carboxylic acid; cis-(2R)-5-acetoxy-1,3-oxathiolane-2-carboxylic acid 411-660-8 147027-04-1 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H302 H315 H318 H317 GHS05 GHS07 Dgr H302 H315 H318 H317 607-370-00-8 2-[[2-(acetyloxy)-3-(1,1-dimethyl-ethyl)-5-methylphenyl]methyl]-6-(1,1-dimethylethyl)-4-methylphenol 412-210-3 41620-33-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-371-00-3 3-ethyl 5-methyl 4-(2-chlorophenyl)-1,4-dihydro-2-[2-(1,3-dihydro-1,3-dioxo-(2)isoindol-2-yl)-ethoxymethyl]-6-methyl-3,5-pyridinedicarboxylate 413-410-3 88150-62-3 Aquatic Chronic 4 H413  H413 607-372-00-9 ethoxylated bisphenol A di-(norbornene carboxylate) 412-410-0  Aquatic Chronic 3 H412  H412 607-373-00-4 ( ±) tetrahydrofurfuryl (R)-2-[4-(6-chloroquinoxalin-2-yloxy)phenyloxy]propionate 414-200-4 119738-06-6 Muta. 2 Repr. 1B Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H341 H360Df H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Dgr H341 H360Df H302 H373 ** H410 607-374-00-X 5-amino-2,4,6-triiodo-1,3-benzenedicarbonyldichloride 417-220-1 37441-29-5 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-376-00-0 benzyl 2,4-dibromobutanoate 420-710-8 23085-60-1 Repr. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f *** H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361f *** H315 H317 H410 607-377-00-6 trans-4-cyclohexyl-L-proline monohydrochloride 419-160-1 90657-55-9 Repr. 2 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H361f *** H302 H315 H318 H317 GHS08 GHS05 GHS07 Dgr H361f *** H302 H315 H318 H317 607-378-00-1 ammonium (Z)-Ã ±-methoxyimino-2-furylacetate 405-990-1 97148-39-5 Flam. Sol. 2 H228 GHS02 Dgr H228 T 607-379-00-7 reaction mass of: 2-[N-(2-hydroxyethyl)stearamido]ethyl stearate; sodium [bis[2-(stearoyloxy)ethyl]amino]methylsulfonate; sodium [bis(2-hydroxyethyl)amino]methylsulfonate; N, N-bis(2-hydroxyethyl)stearamide 401-230-8 Aquatic Chronic 3 H412  H412 607-380-00-2 reaction mass of: ammonium-1,2-bis(hexyloxycarbonyl)ethanesulfonate; ammonium-1-hexyloxycarbonyl-2-octyloxycarbonylethanesulfonate; ammonium-2-hexyloxycarbonyl-1-octyloxycarbonylethanesulfonate 407-320-3  Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H315 H318 H412 GHS05 Dgr H315 H318 H412 607-381-00-8 reaction mass of triesters of 2,2-bis(hydroxymethyl)butanol with C7-alkanoic acids and 2-ethylhexanoic acid 413-710-4  Aquatic Chronic 4 H413  H413 607-382-00-3 2-((4-amino-2-nitrophenyl)amino)benzoic acid 411-260-3 117907-43-4 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-383-00-9 reaction mass of: 2,2,6,6-tetramethylpiperidin-4-yl-hexadecanoate; 2,2,6,6-tetramethylpiperidin-4-yl-octadecanoate 415-430-8 86403-32-9 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H318 H317 H410 607-384-00-4 reaction mass of: esters of C14-C15 branched alcohols with 3,5-di-t-butyl-4-hydroxyphenyl propionic acid; C15 branched and linear alkyl 3,5-bis(1,1-dimethylethyl)-4-hydroxybenzenepropanoate; C13 branched and linear alkyl 3,5-bis(1,1-dimethylethyl)-4-hydroxybenzenepropanoate 413-750-2 171090-93-0 Aquatic Chronic 4 H413  H413 607-385-00-X copolymer of vinyl-alcohol and vinyl acetate partially acetilized with 4-(2-(4-formylphenyl)ethenyl)-1-methylpyridinium methylsulfate 414-590-6 125229-74-5 Aquatic Chronic 2 H411 GHS09 H411 607-386-00-5 reaction mass of: tetradecanoic acid (42,5-47,5 %); poly(1-7)lactate esters of tetradecanoic acid (52,5-57,5 %) 412-580-6 174591-51-6 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 607-387-00-0 reaction mass of: dodecanoic acid (35-40 %); poly(1-7)lactate esters of dodecanoic acid (60-65 %) 412-590-0 58856-63-6 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 607-388-00-6 4-ethylamino-3-nitrobenzoic acid 412-090-2 2788-74-1 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H302 H317 H412 GHS07 Wng H302 H317 H412 607-389-00-1 trisodium N, N-bis(carboxymethyl)-3-amino-2-hydroxypropionate 414-130-4 119710-96-2 Acute Tox. 4 * H302 GHS07 Wng H302 607-390-00-7 1,2,3,4-tetrahydro-6-nitro-quinoxaline 414-270-6 41959-35-7 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-391-00-2 dimethylcyclopropane-1,1-dicarboxylate 414-240-2 6914-71-2 Aquatic Chronic 3 H412  H412 607-392-00-8 2-phenoxyethyl 4-((5-cyano-1,6-dihydro-2-hydroxy-1,4-dimethyl-6-oxo-3-pyridinyl)azo)benzoate 414-260-1 88938-37-8 Aquatic Chronic 4 H413  H413 607-393-00-3 3-(cis-1-propenyl)-7-amino-8-oxo-5-thia-1-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid 415-750-8 106447-44-3 Skin Sens. 1 H317 GHS07 Wng H317 607-394-00-9 5-methylpyrazine-2-carboxylic acid 413-260-9 5521-55-1 Eye Dam. 1 H318 GHS05 Dgr H318 607-395-00-4 reaction mass of: sodium 1-tridecyl-4-allyl-(2 or 3)-sulfobutanedioate; sodium 1-dodecyl-4-allyl-(2 or 3)-sulfobutanedioate 410-230-7  Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H317 H411 607-396-00-X bis(1,2,2,6,6-pentamethyl-4-piperidinyl) 2-(4-methoxybenzylidene)malonate 414-840-4 147783-69-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-397-00-5 reaction mass of: Ca salicylates (branched C10-14 and C18-30 alkylated); Ca phenates (branched C10-14 and C18-30 alkylated); Ca sulfurised phenates(branched C10-14 and C18-30 alkylated) 415-930-6  Repr. 2 Skin Sens. 1 H361f*** H317 GHS08 GHS07 Wng H361f*** H317 607-398-00-0 ethyl N-(5-chloro-3-(4-(diethylamino)-2-methylphenylimino)-4-methyl-6-oxo-1,4-cyclohexadienyl)carbamate 414-820-5 125630-94-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-399-00-6 2,2-dimethyl 3-methyl-3-butenyl propanoate 415-610-6 104468-21-5 Skin Irrit. 2 Aquatic Chronic 3 H315 H412 GHS07 Wng H315 H412 607-400-00-X methyl 3-[[(dibutylamino)thioxomethyl]thio]propanoate 414-400-1 32750-89-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-401-00-5 ethyl 3-hydroxy-5-oxo-3-cyclohexene-1-carboxylate 414-450-4 88805-65-6 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H315 H318 H317 GHS05 GHS07 Dgr H315 H318 H317 607-402-00-0 methyl N-(phenoxycarbonyl)-L-valinate 414-500-5 153441-77-1 Aquatic Chronic 3 H412  H412 607-403-00-6 reaction mass of: bis(1S,2S,4S)-(1-benzyl-4-tert-butoxycarboxamido-2-hydroxy-5-phenyl)pentylammonium succinate; isopropyl alcohol 414-810-0  STOT RE 2 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H318 H400 H410 GHS08 GHS05 GHS09 Dgr H373 ** H318 H410 607-404-00-1 reaction mass of: ((Z)-3,7-dimethyl-2,6-octadienyl)oxycarbonylpropanoic acid; di-((E)-3,7-dimethyl-2,6-octadienyl) butandioate; di-((Z)-3,7-dimethyl-2,6-octadienyl) butandioate; (Z)-3,7-dimethyl-2,6-octadienyl butandioate; ((E)-3,7-dimethyl-2,6-octadienyl)oxycarbonylpropanoic acid 415-190-4  Skin Sens. 1 H317 GHS07 Wng H317 607-405-00-7 2-hexyldecyl-p-hydroxybenzoate 415-380-7 148348-12-3 Aquatic Chronic 2 H411 GHS09 H411 607-406-00-2 potassium 2,5-dichlorobenzoate 415-700-5 184637-62-5 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 607-407-00-8 ethyl 2-carboxy-3-(2-thienyl)propionate 415-680-8 143468-96-6 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H315 H318 H317 GHS05 GHS07 Dgr H315 H318 H317 607-408-00-3 potassium N-(4-fluorophenyl)glycinate 415-710-1 184637-63-6 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H373 ** H318 H317 H412 GHS08 GHS05 GHS07 Dgr H373 ** H318 H317 H412 607-409-00-9 reaction mass of: (3R)-[1S-(1Ã ±,2Ã ±, 6Ã ²-((2S)-2-methyl-1-oxo-butoxy)-8aÃ ³)hexahydro-2,6-dimethyl-1-naphthalene]-3,5-dihydroxyheptanoic acid; inert biomass from Aspergillus terreus 415-840-7  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-410-00-4 mono[2-(dimethylamino)ethyl]monohydrogen-2-(hexadec-2-enyl)butanedioate and/or mono[2-(dimethylamino)ethyl]monohydrogen-3-(hexadec-2-enyl)butanedioate 415-880-5 779343-34-9 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 607-411-00-X oxiranemethanol, 4-methylbenzene-sulfonate, (S)- 417-210-7 70987-78-9 Carc. 1B Muta. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H350 H341 H318 H317 H411 GHS08 GHS05 GHS07 GHS09 Dgr H350 H341 H318 H317 H411 607-412-00-5 ethyl 2-(1-cyanocyclohexyl)acetate 415-970-4 133481-10-4 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 3 H302 H373 ** H412 GHS08 GHS07 Wng H302 H373 ** H412 607-413-00-0 trans-4-phenyl-L-proline 416-020-1 96314-26-0 Repr. 2 Skin Sens. 1 H361f *** H317 GHS08 GHS07 Wng H361f *** H317 607-414-00-6 tris(2-ethylhexyl)-4,4',4''-(1,3,5-triazine-2,4,6-triyltriimino)tribenzoate 402-070-1 88122-99-0 Aquatic Chronic 4 H413  H413 607-415-00-1 poly-(methyl methacrylate)-co-(butylmethacrylate)-co-(4-acryloxybutyl-isopropenyl-Ã ±, Ã ±-dimethylbenzyl carbamate)-co-(maleicanhydride) 419-590-1  Flam. Sol. 1 Skin Sens. 1 H228 H317 GHS02 GHS07 Dgr H228 H317 T 607-416-00-7 4-(2-carboxymethylthio)ethoxy-1-hydroxy-5-isobutyloxycarbonylamino-N-(3-dodecyloxypropyl)-2-naphthamide 420-730-7  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-417-00-2 3-chloropropyl chloroformiate 425-770-9 628-11-5 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H331 H302 H373** H315 H318 H317 GHS06 GHS05 GHS08 Dgr H331 H302 H373** H315 H318 H317 607-418-00-8 2-ethylhexyl 4-aminobenzoate 420-170-3 26218-04-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-419-00-3 (3'-carboxymethyl-5-(2-(3-ethyl-3H-benzothiazol-2-ylidene)-1-methyl-ethylidene)-4,4'-dioxo-2'-thioxo-(2,5')bithiazolidinyliden-3-yl)-acetic acid 422-240-9 166596-68-5 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-420-00-9 2,2-bis(hydroxymethyl)butanoic acid 424-090-1 10097-02-6 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-421-00-4 cypermethrin cis/trans +/-40/60; (RS)-Ã ±-cyano-3-phenoxybenzyl (1RS,3RS;1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 257-842-9 52315-07-8 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H335 H400 H410 GHS07 GHS09 Wng H332 H302 H335 H410 607-422-00-X Ã ±-cypermethrin (ISO); racemate comprising (R)-Ã ±-cyano-3-phenoxybenzyl (1S,3S)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate; (S)-Ã ±-cyano-3-phenoxybenzyl(1R, 3R)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 257-842-9 67375-30-8 Acute Tox. 3 * STOT RE 2 * STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H301 H373** H335 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H373** H335 H410 M=1000 607-423-00-5 esters of mecoprop and of mecoprop-P   Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 A 607-424-00-0 trifloxystrobin (ISO); (E, E)-Ã ±-methoxyimino-{2-[[[[1-[3-(trifluoromethyl)phenyl]ethylidene]amino]oxy]methyl]benzeneacetic acid methyl ester  141517-21-7 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-425-00-6 metalaxyl (ISO); methyl-N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-DL-alaninate 260-979-7 57837-19-1 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H302 H317 H412 GHS07 Wng H302 H317 H412 607-426-00-1 1,2-benzenedicarboxylic acid, dipentylester, branched and linear; [1] n-pentyl-isopentylphthalate; [2] di-n-pentyl phthalate; [3] diisopentylphthalate [4] 284-032-2 [1] -[2] 205-017-9 [3] 210-088-4 [4] 84777-06-0 [1] -[2] 131-18-0 [3] 605-50-5 [4] Repr. 1B Aquatic Acute 1 H360FD H400 GHS08 GHS09 Dgr H360FD H400 607-427-00-7 bromoxynil heptanoate (ISO); 2,6-dibromo-4-cyanophenyl heptanoate 260-300-4 56634-95-8 Repr. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H332 H302 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361d *** H332 H302 H317 H410 607-428-00-2 tetrasodium ethylene diamine tetraacetate 200-573-9 64-02-8 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 607-429-00-8 edetic acid; (EDTA) 200-449-4 60-00-4 Eye Irrit. 2 H319 GHS07 Wng H319 607-430-00-3 BBP; benzyl butyl phthalate e 201-622-7 85-68-7 Repr. 1B Aquatic Acute 1 Aquatic Chronic 1 H360Df H400 H410 GHS08 GHS09 Dgr H360Df H410 607-431-00-9 prallethrin (ISO); ETOC; 2-methyl-4-oxo-3-(prop-2-ynyl)cyclopent-2-en-1-yl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate 245-387-9 23031-36-9 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H400 H410 GHS06 GHS09 Dgr H331 H302 H410 607-432-00-4 S-metolachlor; reaction mass of (S)-2-chloro-N-(2-ethyl-6-methyl-phenyl)-N-(2-methoxy-1-methyl-ethyl)-acetamide (80-100 %); [1] (R)-2-chloro-N-(2-ethyl-6-methyl-phenyl)-N-(2-methoxy-1-methyl-ethyl)-acetamide (0-20 %) [2] -[1] -[2] 87392-12-9 [1] 178961-20-1 [2] Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-433-00-X cypermethrin cis/trans +/-80/20; (RS)-Ã ±-cyano-3-phenoxybenzyl (1RS;3RS; 1RS, 3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 257-842-9 52315-07-8 Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H335 H315 H317 H400 H410 GHS07 GHS09 Wng H302 H335 H315 H317 H410 607-434-00-5 mecoprop-P [1] and its salts; (R)-2-(4-chloro-2-methylphenoxy)propionic acid 240-539-0 16484-77-8 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 607-435-00-0 2S-isopropyl-5R-methyl-1R-cyclohexyl 2,2-dihydroxyacetate 416-810-6 111969-64-3 STOT RE 2 * Eye Dam. 1 Aquatic Chronic 2 H373 ** H318 H411 GHS08 GHS05 GHS09 Dgr H373 ** H318 H411 607-436-00-6 2-hydroxy-3-(2-ethyl-4-methylimidazoyl)propyl neodecanoate 417-350-9  Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 607-437-00-1 3-(4-aminophenyl)-2-cyano-2-propenoic acid 417-480-6 252977-62-1 Skin Sens. 1 H317 GHS07 Wng H317 607-438-00-7 methyl-2-[(aminosulfonyl)methyl]benzoate 419-010-5 112941-26-1 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 607-439-00-2 methyl tetrahydro-2-furancarboxylate 420-670-1 37443-42-8 Eye Dam. 1 H318 GHS05 Dgr H318 607-440-00-8 methyl 2-aminosulfonyl-6-(trifluoromethyl)pyridine-3-c arboxylate 421-220-7 144740-59-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-441-00-3 3-[3-(2-dodecyloxy-5-methylphenylcarbamoyl)-4-hydroxy-1-naphthylthio]propionic acid 421-490-6 167684-63-1 Aquatic Chronic 4 H413  H413 607-442-00-9 benzyl [hydroxy-(4-phenylbutyl)phosphinyl] acetate 416-050-5 87460-09-1 Eye Dam. 1 H318 GHS05 Dgr H318 607-444-00-X reaction mass of: cis-1,4-dimethylcyclohexyl dibenzoate; trans-1,4-dimethylcyclohexyl dibenzoate 416-230-3 35541-81-2 Aquatic Chronic 4 H413  H413 607-445-00-5 Iron (III) tris(4-methylbenzenesulfonate) 420-960-8 77214-82-5 Eye Dam. 1 H318 GHS05 Dgr H318 607-446-00-0 methyl 2-[4-(2-chloro-4-nitrophenylazo)-3-(1-oxopropyl)amino]phenylaminopropionate 416-240-8 155522-12-6 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-447-00-6 sodium 4-[4-(4-hydroxyphenylazo)phenylamino]-3-nitrobenzenesulfonate 416-370-5 156738-27-1 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-448-00-1 2,3,5,6-tetrafluorobenzoic acid 416-800-1 652-18-6 Skin Irrit. 2 Eye Dam. 1 H315 H318 GHS05 Dgr H315 H318 607-449-00-7 reaction mass of: 4,4',4''-[(2,4,6-trioxo-1,3,5(2H,4H,6H)-triazine-1,3,5-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)iminocarbonyloxy-2,1-ethanediyl(ethyl)amino]]trisbenzenediazoniumtri[bis(2-methylpropyl)naphthalenesulfonate];4,4',4'',4'''-[[5,5'-[carbonylbis[imino(1,5,5-trimethyl-3,1-cyclohexanediyl)methylene]]-2,4,6-trioxo-1,3,5(2H,4H,6H)-triazine-1,1',3,3'-tetrayl]tetrakis[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)iminocarbonyloxy-2,1-ethanediyl(ethyl)amino]]tetrakisbenzenediazoniumtetra[bis(2-methylpropyl)naphthalenesulfonate] 417-080-1  Self-react. D **** Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H242 H317 H400 H410 GHS02 GHS07 GHS09 Dgr H242 H317 H410 607-450-00-2 2-mercaptobenzothiazolyl-(Z)-(2-aminothiazol-4-yl)-2-(tert-butoxycarbonyl) isopropoxyiminoacetate 419-040-9 89604-92-2 Aquatic Chronic 4 H413  H413 607-451-00-8 4-[4-amino-5-hydroxy-3-(4-(2-sulfoxyethylsulfonyl)phenylazo)-2,7-disulfonapht-6-ylazo]-6-[3-(4-amino-5-hydroxy-3-(4-(2-sulfoxyethylsulfonyl)phenylazo)-2,7-disulfonapht-6-ylazo]phenylcarbonylamino]benzenesulfonic acid, sodium salt 417-640-5 161935-19-9 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-453-00-9 4-benzyl-2,6-dihydroxy-4-aza-heptylene bis (2,2-dimethyloctanoate) 418-100-1 172964-15-7 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-454-00-4 reaction mass of: trans-2-(1-methylethyl)-1,3-dioxane-5-carboxylic acid; cis-2-(1-methylethyl)-1,3-dioxane-5-carboxylic acid 418-170-3 116193-72-7 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-455-00-X 1-amino-4-(3-[4-chloro-6-(2,5-di-sulfophenylamino)-1,3,5-triazin-2-ylamino]-2,2-dimethyl-propylamino)-anthraquinone-2-sulfonic acid, sodium/lithium salt 419-520-8 172890-93-6 Skin Sens. 1 H317 GHS07 Wng H317 607-456-00-5 3-amino-4-chlorobenzoic acid, hexadecyl ester 419-700-6 143269-74-3 Aquatic Chronic 2 H411 GHS09 H411 607-457-00-0 tetrasodium dihydrogen 1,1''-dihydroxy-8,8''-[p-phenylbis(imino-{6-[4-(2-aminoethyl)piperazin-1-yl]}-1,3,5-triazine-4,2-diyl-imino)]bis(2,2'-azonaphthalene-1',3,6-trisulfonate) 420-350-1 172277-97-3 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 607-458-00-6 reaction mass of: 2-ethyl-[2,6-dibromo-4-[1-[3,5-dibromo-4-(2-hydroxyethoxy)phenyl]-1-methylethyl]phenoxy]propenoate; 2,2'-diethyl-[4,4'-bis(2,6-dibromophenoxy)-1-methylethylidene] dipropenoate;2,2'-[(1-methylethylidene)bis[[2,6-dibromo-4,1-phenylene)oxy]ethanol]] 420-850-1  Aquatic Chronic 2 H411 GHS09 H411 607-459-00-1 isopentyl 4-{2-[5-cyano-1,2,3,6-tetrahydro-1-(2-isopropoxyethoxy-carbonylmethyl)-4-methyl-2,6-dioxo-3-pyridylidene]hydrazino}benzoate 418-930-4  Aquatic Chronic 4 H413  H413 607-460-00-7 3-tridecyloxy-propyl-ammonium 9-octadecenoate 418-990-1 778577-53-0 STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H319 H315 H400 H410 GHS08 GHS07 GHS09 Wng H373 ** H319 H315 H410 607-461-00-2 reaction mass of: pentasodium 2-{4-{3-methyl-4-[6-sulfonato-4-(2-sulfonato-phenylazo)-naphthalen-1-ylazo]-phenylamino}-6-[3-(2-sulfato-ethanesulfonyl)-phenylamino]-1,3,5-triazin-2-ylamino}-benzene-1,4-disulfonate; pentasodium 2-{4-{3-methyl-4-[7-sulfonato-4-(2-sulfonato-phenylazo)-naphthalen-1-ylazo]-phenylamino}-6-[3-(2-sulfato-ethanesulfonyl)-phenylamino]-1,3,5-triazin-2-ylamino}-benzene-1,4-disulfonate 421-160-1  Aquatic Chronic 3 H412  H412 607-462-00-8 reaction mass of: 1-hexyl acetate; 2-methyl-1-pentyl acetate; 3-methyl-1-pentyl acetate; 4-methyl-1-pentyl acetate; other mixed linear and branched C6-alkyl acetates 421-230-1 88230-35-7 Aquatic Chronic 2 H411 GHS09 H411 607-463-00-3 3-(phenothiazin-10-yl)propionic acid 421-260-5 362-03-8 Aquatic Chronic 2 H411 GHS09 H411 607-464-00-9 reaction mass of: 7-chloro-1-ethyl-6-fluoro-1,4-dihydro-4-oxo-quinoline-3-carboxylic acid; 5-chloro-1-ethyl-6-fluoro-1,4-dihydro-4-oxo-quinoline-3-carboxylic acid 421-280-4 Aquatic Chronic 3 H412  H412 607-465-00-4 tris(2-hydroxyethyl)ammonium 7-{4-[4-(2-cyanoamino-4-hydroxy-6-oxidopyrimidin-5-ylazo)benzamido]-2-ethoxy-phenylazo}naphthalene-1,3-disulfonate 421-440-3 778583-04-3 Aquatic Chronic 3 H412  H412 607-466-00-X reaction mass of: phenyl 1-(1-[2-chloro-5-(hexadecyloxycarbonyl)phenylcarbamoyl]-3,3-dimethyl-2-oxobutyl)-1H-2,3,3a,7a-tetrahydrobenzotriazole-5-carboxylate; phenyl 2-(1-(2-chloro-5-(hexadecyloxycarbonyl)phenylcarbamoyl)-3,3-dimethyl-2-oxobutyl)-1H-2,3,3a,7a-tetrahydrobenzotriazole-5-carboxylate; phenyl 3-(1-(2-chloro-5-(hexadecyloxycarbonyl)phenylcarbamoyl)-3,3-dimethyl-2-oxobutyl)-1H-2,3,3a,7a-tetrahydrobenzotriazole-5-carboxylate 421-480-1  Aquatic Chronic 2 H411 GHS09 H411 607-467-00-5 1,1,3,3-tetrabutyl-1,3-ditinoxydicaprylate 419-430-9 56533-00-7 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H373 ** H314 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H312 H302 H373 ** H314 H410 607-468-00-0 reaction mass of: monosodium 4-((4-(5-sulfonato-2-methoxyphenylamino)-6-chloro-1,3,5-triazine-2-yl)amino)-2-((1,4-dimethyl-6-oxido-2-oxo-5-sulfonatomethyl-1,2-dihydropyridine-3-yl)azo)benzenesulfonate; disodium 4-((4-(5-sulfonato-2-methoxyphenylamino)-6-chloro-1,3,5-triazine-2-yl)amino)-2-((1,4-dimethyl-6-oxido-2-oxo-5-sulfonatomethyl-1,2-dihydropyridine-3-yl)azo)benzenesulfonate; trisodium 4-((4-(5-sulfonato-2-methoxyphenylamino)-6-chloro-1,3,5-triazine-2-yl)amino)-2-((1,4-dimethyl-6-oxido-2-oxo-5-sulfonatomethyl-1,2-dihydropyridine-3-yl)azo)benzenesulfonate; tetrasodium 4-((4-(5-sulfonato-2-methoxyphenylamino)-6-chloro-1,3,5-triazine-2-yl)amino)-2-((1,4-dimethyl-6-oxido-2-oxo-5-sulfonatomethyl-1,2-dihydropyridine-3-yl)azo)benzenesulfonate 419-450-8  Skin Sens. 1 H317 GHS07 Wng H317 607-469-00-6 disodium 7-((4,6-bis(3-diethylaminopropylamino)-1,3,5-triazine-2-yl)amino)-4-hydroxy-3-(4-(4-sulfonatophenylazo)phenylazo)-2-naphthalene sulfonate 419-460-2 120029-06-3 Aquatic Chronic 3 H412  H412 607-470-00-1 potassium sodium 6,13-dichloro-3,10-bis{2-[4-[3-(2-hydroxysulphonyloxyethanesulfonyl)phenylamino]-6-(2,5-disulfonatophenylamino)-1,3,5-triazin-2-ylamino]ethylamino}benzo[5,6][1,4]oxazino[2,3-b]phenoxazine-4,11-disulfonate 414-100-0 154336-20-6 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-471-00-7 1,6-bis((dibenzylthiocarbamoyl)disulfanyl)hexane 429-280-6 151900-44-6 Aquatic Chronic 4 H413  H413 607-473-00-8 pentaerythritol, dipentaerythritol, fatty acids, C6-10, mixed esters with adipic acid, heptanoic acid and isostearic acid 426-590-3 187412-41-5 Skin Sens. 1 H317 GHS07 Wng H317 607-474-00-3 (4-(4-(4-dimethylaminobenzyliden-1-yl)-3-methyl-5-oxo-2-pyrazolin-1-yl)benzoic acid 410-430-4 117573-89-4 Aquatic Chronic 4 H413  H413 607-475-00-9 reaction mass of: tetrasodium 7-(4-[4-chloro-6-[methyl-(3-sulfonatophenyl)amino]-1,3,5-triazin-2-ylamino]-2-ureidophenylazo)naphthalene-1,3,6-trisulfonate; tetrasodium 7-(4-[4-chloro-6-[methyl-(4-sulfonatophenyl)amino]-1,3,5-triazin-2-ylamino]-2-ureidophenylazo)naphthalene-1,3,6-trisulfonate (1:1) 412-940-2 148878-18-6 Skin Sens. 1 H317 GHS07 Wng H317 607-476-00-4 trisodium N, N-bis(carboxymethyl)-Ã ²-alanine 414-070-9 129050-62-0 Skin Corr. 1B Aquatic Chronic 3 H314 H412 GHS05 Dgr H314 H412 607-477-00-X (1Ã ±5Ã ±6Ã ±)-6-nitro-3-benzyl-3-azabicyclo[3.1.0]hexane methanesulfonate salt 426-740-8  Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 607-478-00-5 tetramethylammonium hydrogen phthalate 416-900-5 79723-02-7 Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 H301 H373 ** H400 GHS06 GHS08 GHS09 Dgr H301 H373 ** H400 607-479-00-0 hexadecyl 4-chloro-3-[2-(5,5-dimethyl-2,4-dioxo-1,3-oxazolidin-3-yl)-4,4-dimethyl-3-oxopentamido]benzoate 418-550-9 168689-49-4 Aquatic Chronic 4 H413  H413 607-480-00-6 1,2-benzenedicarboxylic acid; di-C7-11-branched and linear alkylesters 271-084-6 68515-42-4 Repr. 1B H360Df GHS08 Dgr H360Df 607-481-00-1 reaction mass of: trihexyl citrate; dihexyloctyl citrate; dioctylhexyl citrate; dihexyldecyl citrate 430-290-8  Aquatic Chronic 4 H413  H413 607-482-00-7 N-[1-(S)-ethoxycarbonyl-3-phenylpropyl]-L-alanyl-N-carboxyanhydride 430-360-8 84793-24-8 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-483-00-2 1,2-benzenedicarboxylic acid; di-C6-8-branched alkylesters, C7-rich 276-158-1 71888-89-6 Repr. 1B H360D*** GHS08 Dgr H360D*** 607-484-00-8 ethyl 2-{[3-acetylamino-4-(6-bromo-2-methyl-1,3-dioxo-2,3-dihydro-1H-isoindol-5-ylazo)phenyl{]ethylamino[}propionate 430-480-0 221452-67-1 Aquatic Chronic 4 H413  H413 607-485-00-3 (3S-trans)-phenyl-3-[(1,3-benzodioxol-5-yloxy)methyl]-4-(4-fluorophenyl)-1-piperidinecarboxylate 430-510-2  Aquatic Chronic 4 H413  H413 607-486-00-9 potassium sodium 5'-(6-chloro-4-(2-(2-vinylsulfonylethoxy)ethylamino)-1,3,5-triazin-2-ylamino)-4'-hydroxy-2,3'-azodinaphthalene-1,2', 5,7'-disulfonate 402-110-8 110081-40-8 Aquatic Chronic 3 H412  H412 607-487-00-4 reaction mass of: disodium 4-(3-ethoxycarbonyl-4-(5-(3-ethoxycarbonyl-5-hydroxy-1-(4-sulfonatophenyl)pyrazol-4-yl)penta-2,4-dienylidene)-4,5-dihydro-5-oxopyrazol-1-yl)benzenesulfonate; trisodium 4-(3-ethoxycarbonyl-4-(5-(3-ethoxycarbonyl-5-oxido-1-(4-sulfonatophenyl)pyrazol-4-yl)penta-2,4-dienylidene)-4,5-dihydro-5-oxopyrazol-1-yl)benzenesulfonate 402-660-9  Repr. 1B Aquatic Chronic 3 H360D *** H412 GHS08 Dgr H360D *** H412 607-488-00-X ethyl (2-acetylamino-5-fluoro-4-isothiocyanatophenoxy)acetate 414-210-9 147379-38-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-489-00-5 reaction mass of: 2-ethylhexyl linolenate, linoleate and oleate; 2-ethylhexyl epoxyoleate; 2-ethylhexyl diepoxylinoleate; 2-ethylhexyl triepoxylinolenate 414-890-7 71302-79-9 Skin Sens. 1 H317 GHS07 Wng H317 607-490-00-0 N-[2-hydroxy-3-(C12-16-alkyloxy)propyl]-N-methyl glycinate 415-060-7  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-491-00-6 reaction mass of: diester of 4,4'-methylenebis[2-(2-hydroxy-5-methylbenzyl)-3,6-dimethylphenol] and 6-diazo-5,6-dihydro-5-oxonaphthalene-1-sulfonic acid (1:2); triester of 4,4'-methylenebis[2-(2-hydroxy-5-methylbenzyl)-3,6-dimethylphenol] and 6-diazo-5,6-dihydro-5-oxonaphthalene-1-sulfonic acid (1:3) 427-140-9  Carc. 2 H351 GHS08 Wng H351 607-492-00-1 2-(1-(3',3'-dimethyl-1'-cyclohexyl)ethoxy)-2-methyl propyl propanoate 415-490-5 141773-73-1 Aquatic Chronic 2 H411 GHS09 H411 607-493-00-7 methyl (3aR,4R,7aR)-2-methyl-4-(1S,2R,3-triacetoxypropyl)-3a,7a-dihydro-4H-pyrano[3,4-d]oxazole-6-carboxylate 415-670-3 78850-37-0 Eye Dam. 1 H318 GHS05 Dgr H318 607-494-00-2 bis(2-ethylhexyl)octylphosphonate 417-170-0 52894-02-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-495-00-8 sodium 4-sulfophenyl-6-((1-oxononyl)amino)hexanoate 417-550-6 168151-92-6 Skin Sens. 1 H317 GHS07 Wng H317 607-496-00-3 2,2'-methylenebis(4,6-di-tert-butyl-phenyl)-2-ethylhexyl phosphite 418-310-3 126050-54-2 Aquatic Chronic 4 H413  H413 607-497-00-9 cerium oxide isostearate 419-760-3  Aquatic Chronic 4 H413  H413 607-498-00-4 (E)-3,7-dimethyl-2,6-octadienylhexadecanoate 421-370-3 3681-73-0 Skin Irrit. 2 Aquatic Chronic 4 H315 H413 GHS07 Wng H315 H413 607-499-00-X bis(dimethyl-(2-hydroxyethyl)ammonium) 1,2-ethanediyl-bis(2-hexadecenylsuccinate) 421-660-1  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 607-500-00-3 calcium 2,2,bis[(5-tetrapropylene-2-hydroxy)phenyl]ethanoate 421-670-4  Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H315 H400 H410 GHS07 GHS09 Wng H315 H410 607-501-00-9 reaction mass of: triphenylthiophosphate and tertiary butylated phenyl derivatives 421-820-9 192268-65-8 Aquatic Chronic 4 H413  H413 607-502-00-4 (N-benzyl-N, N,N-tributyl)ammonium 4-dodecylbenzenesulfonate 422-200-0 178277-55-9 Skin Corr. 1B Acute Tox. 4 * Aquatic Chronic 2 H314 H302 H411 GHS05 GHS07 GHS09 Dgr H314 H302 H411 607-503-00-X 2,4,6-tri-n-propyl-2,4,6-trioxo-1,3,5,2,4,6-trioxatriphosphorinane 422-210-5 68957-94-8 Skin Corr. 1B H314 GHS05 Dgr H314 607-504-00-5 diammonium 1-hydroxy-2-(4-(4-carboxyphenylazo)-2,5-dimethoxyphenylazo)-7-amino-3-naphthalenesulfonate 422-670-7  Repr. 2 Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H361f H301 H373** H400 H410 GHS06 GHS08 GHS09 Dgr H361f H301 H373** H410 607-505-00-0 pentasodium 7-(4-(4-(5-amino-4-sulfonato-2-(4-((2-(sulfonato-ethoxy)sulfonyl)phenylazo)phenylamino)-6-chloro-1,3,5-triazin-2-yl)amino-2-ureidophenylazo)naphtalene-1,3,6-trisulfonate 422-930-1 Aquatic Chronic 3 H412  H412 607-506-00-6 reaction mass of: strontium (4-chloro-2-((4,5-dihydro-3-methyl-5-oxo-1-(3-sulfonatophenyl)-1H-pyrazol-4-yl)azo)-5-methyl)benzenesulfonate; disodium (4-chloro-2-((4,5-dihydro-3-methyl-5-oxo-1-(3-sulfonatophenyl)-1H-pyrazol-4-yl)azo)-5-methyl)benzenesulfonate 422-970-8 Aquatic Chronic 2 H411 GHS09 H411 607-507-00-1 potassium, sodium 2,4-diamino-3-[4-(2-sulfonatoethoxysulfonyl)phenylazo]-5-[4-(2-sulfonatoethoxysulfonyl)-2-sulfonatophenylazo]-benzenesulfonate 422-980-2 187026-95-5 Eye Dam. 1 H318 GHS05 Dgr H318 607-508-00-7 disodium 3,3'-[iminobis[sulfonyl-4,1-phenylene-(5-hydroxy-3-methylpyrazole-1,4-diyl)azo-4,1-phenylenesulfonylimino-(4-amino-6-hydroxypyrimidine-2,5-diyl)azo-4,1-phenylenesulfonylimino(4-amino-6-hydroxypyrimidine-2,5-diyl)azo]bis(benzenesulfonate)] 423-110-4  Eye Dam. 1 H318 GHS05 Dgr H318 607-509-00-2 2-phenoxyethyl 4-aminobenzoate 430-880-5 88938-23-2 Aquatic Chronic 2 H411 GHS09 H411 607-510-00-8 (2S, 5R)-6,6-dibromo-3,3-dimethyl-7-oxo-4-thia-1-azabicyclo[3.2.0]heptane-2-carboxylic acid 4,4-dioxide 427-200-4 76646-91-8 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H302 H315 H318 H317 GHS05 GHS07 Dgr H302 H315 H318 H317 607-511-00-3 reaction mass of: 4-[(3-decyloxypropyl)(3-isobutoxy-1-isobutoxycarbonyl-3-oxopropyl)amino]-4-oxobutyric acid; 4-[(3-isobutoxy-1-isobutoxycarbonyl-3-oxopropyl)(3-octyloxypropyl)amino]-4-oxobutyric acid 423-750-4  Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 607-512-00-9 trisodium 2,4-diamino-3,5-bis-[4-(2-sulfonatoethoxy)sulfonyl)phenylazo]benzenesulfonate 423-970-0 182926-43-8 Aquatic Chronic 3 H412  H412 607-513-00-4 reaction mass of: trisodium 4-benzoylamino-6-(6-ethenesulfonyl-1-sulfato-naphthalen-2-ylazo)-5-hydroxynaphthalene-2,7-disulfonate; 5-(benzoylamino)-4-hydroxy-3-((1-sulfo-6-((2-(sulfooxy)ethyl)sulfonyl)-2-naphthyl)azo)naphthalene-2,7-disulfonic acid sodium salt; 5-(benzoylamino)-4-hydroxy-3-((1-sulfo-6-((2-(sulfooxy)ethyl)sulfonyl)-2-naphthyl)azo)naphthalene-2,7-disulfonic acid 423-200-3  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-514-00-X potassium N-(1-methoxy-1-oxobut-2-en-3-yl)valinate 427-240-2 134841-35-3 Skin Sens. 1 H317 GHS07 Wng H317 607-515-00-5 reaction mass of: disodium hexyldiphenyl ether disulphonate; disodium dihexyldiphenyl ether disulphonate 429-650-7 147732-60-3 Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 607-516-00-0 N, N'-bis(trifluoroacetyl)-S, S'-bis-L-homocysteine 429-670-6 105996-54-1 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-517-00-6 (S)-Ã ±-(acetylthio)benzenepropanoic acid 430-300-0 76932-17-7 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H302 H318 H317 GHS05 GHS07 Dgr H302 H318 H317 607-518-00-1 3-oxoandrost-4-ene-17-Ã ²-carboxylic acid 414-990-0 302-97-6 Repr. 2 Aquatic Chronic 4 H361f H413 GHS08 Wng H361f H413 607-519-00-7 poly-[((4-((4-ethyl-ethylene)amino)phenyl)-((4-(ethyl-(2-oxyethylene)amino)phenyl)methinyl)cyclohexa-2,5-dienylidene)-N-ethyl-N-(2-hydroxyethyl)ammonium acetate] 427-280-0 176429-27-9 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H335 H315 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H335 H315 H318 H410 607-520-00-2 reaction mass of: sodium 4,5-dihydro-2-[(propionato)(C6-18)alkyl]-3H-imidazolium-N-ethylphosphate; disodium 4,5-dihydro-2-[(dipropionato)(C6-18)alkyl]-3H-imidazolium-N-ethylphosphate 427-740-0  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-521-00-8 tetraethyl N, N'-(methylenedicyclohexane-4,1-diyl)bis-DL-aspartate 429-270-1 136210-30-5 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-522-00-3 sodium salt of the polymer of:sodium 2-methyl-buta-1,3-diene-1-sulfonate with acrylic acid and 2-hydroxyethyl-2-methylacrylate 429-720-7 184246-86-4 Aquatic Chronic 3 H412  H412 607-523-00-9 reaction mass of mono to tetra(lithium and/or sodium)3-amino-10-[4-(4-amino-3-sulfonatoanilino)-6-[methyl-(2-sulfonatoethyl)amino]-1,3,5-triazin-2-ylamino]-6-13-dichlorobenzo[1,2-B:4,5-B']di[1,4]benzoxazine-4,11-disulfonate; mono to tetra(lithium and/or sodium)3-amino-10-[4,6-bis(4-amino-3-sulfonatoanilino)-1,3,5-triazin-2-ylamino]-6-13-dichlorobenzo[1,2-B:4,5-B']di[1,4]benzoxazine-4,11-disulfonate; mono to penta(lithium and/or sodium)10,10'-diamino-6,6',13,13'-tetrachloro-3,3'-[6-[methyl-(2-sulfonatoethyl)amino]-1,3,5-triazin-2,4-diyldiimino]bis[benzo[1,2-B:4,5-B']di[1,4]benzoxazine-4,11-disulfonate; mono to hepta(lithium and/or sodium)10-amino-6,6', 13,13'-tetrachloro-10'[4-(4-amino-3-sulfonatoanilino)-[6-methyl-(2-sulfonatoethyl)amino]-1,3,5-triazin-2,4-diimino]bis[benzo[1,2-B:4,5-B']di[1,4]benzoxazine-4,11-disulfonate; mono to hepta(lithium and/or sodium)10,10'-diamino-6,6',3,3'[(2-sulfonato)-1,4-phenylenediiminobis[6-methyl-(2-sulfonatoethyl)amino]-1,3,5-triazin-2,4-diyldiimino]bis[benzo[1,2-B:4,5-B']di[1,4]benzoxazine-4,11-disulfonate 430-200-7  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-524-00-4 tall oil 2-[(tetrahydro-2H-pyran-2-yl) thio]ethyl esters 430-310-5  Aquatic Chronic 4 H413 H413 607-525-00-X (Z)-2-methoxymino-2-[2-(tritylamino)thiazol-4-yl]acetic acid 431-520-1 64485-90-1 Flam. Sol. 1**** Carc. 2 Aquatic Chronic 3 H228 H351 H412 GHS02 GHS08 Dgr H228 H351 H412 607-526-00-5 cartap (ISO); 1,3-bis(carbamoylthio)-2-(dimethylamino)propane  15263-53-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-527-00-0 Reaction mass of: 1-(1'H,1'H,2'H,2'H-tridecafluorooctyl)-12-(1''H,1''H,2''H,2''H-tridecafluorooctyl)dodecanedioate; 1-(1'H,1'H,2'H,2'H-tridecafluorooctyl)-12-(1''H,1''H,2''H,2''H-heptdecafluorodecyl)dodecanedioate; 1-(1'H,1'H,2'H,2'H-tridecafluorooctyl)-12-(1''H,1''H,2''H,2''H-heneicosafluorododecyl)dodecanedioate; 1-(1'H,1'H,2'H,2'H-tridecafluorooctyl)-12-(1''H,1''H,2''H,2''H-pentacosafluorotetradecyl)dodecanedioate; 1-(1'H,1'H,2'H,2'H-heptadecafluorodecyl)-12-(1''H,1''H,2''H,2''H-heptadecafluorodecyl)dodecanedioate; 1-(1'H,1'H,2'H,2'H-heptadecafluorodecyl)-12-(1''H,1''H,2''H,2''H-heneicosafluorododecyl)dodecanedioate 423-180-6  STOT RE 2 * H373 ** GHS08 Wng H373 ** 607-528-00-6 (S)-3-methyl-2-(2-oxotetrahydropyrimidine-1-yl)butyric acid 430-900-2 192725-50-1 Eye Dam. 1 H318 GHS05 Dgr H318 607-529-00-1 benzyl cis-4-ammonium-4'-toluenesulfonato-1-cyclohexanecarboxylate 426-070-6 67299-45-0 Aquatic Chronic 3 H412  H412 607-530-00-7 reaction mass of isomers of: C7-9-alkyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate 406-040-9 125643-61-0 Aquatic Chronic 4 H413  H413 607-531-00-2 methyl 3-amino-4,6-dibromo-2-methyl-benzoate 425-190-6 119916-05-1 STOT RE 2 * Aquatic Chronic 2 H373** H411 GHS08 GHS09 Wng H373** H411 607-532-00-8 (S)-1-[2-tert-butoxycarbonyl-3-(2-methoxyethoxy)propyl]-1-cyclopentanecarboxylic acid, cyclohexylamine salt 425-510-4 167944-94-7 Aquatic Chronic 3 H412  H412 607-533-00-3 pentasodium monohydrogen 6-chloro-3,10-bis[2-[4-chloro-6-(2,4-disulfophenylamino)-1,3,5-triazin-2-yl-amino]ethylamino]-13-ethylbenzo[5.6][1.4]oxazino[2,3-b]phenoxazine-4,11-disulfonate 414-910-4  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-534-00-9 ethyl 2-(3-benzoylphenyl)propanoate 414-920-9 60658-04-0 Acute Tox. 3 * STOT RE 1 Skin Sens. 1 Aquatic Chronic 2 H301 H372** H317 H411 GHS06 GHS08 GHS09 Dgr H301 H372** H317 H411 607-535-00-4 potassium 4-iodo-2-sulfonato-benzoic acid 426-620-5  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-536-00-X (2,6-xylyloxy) acetic acid 430-910-7 13335-71-2 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 607-537-00-5 isopropylammonium 2-(3-benzoylphenyl)propionate 417-970-1  Acute Tox. 3 * Acute Tox. 4 * STOT RE 1 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H372** H318 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H301 H312 H372** H318 H410 607-539-00-6 propyl((4-(5-oxo-3-propylisoxazolidin-4-ylidenmethin)phenyl)propoxycarbonylmethyleneamino)acetate 431-000-2 198705-81-6 Aquatic Chronic 4 H413  H413 607-540-00-1 1-(mercaptomethyl)cyclopropylacetic acid 420-240-3 162515-68-6 Skin Corr. 1B Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H314 H312 H302 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H312 H302 H317 H411 607-541-00-7 [(1-methyl-1,2-ethanediyl)bis[nitrilobis(methylene)]]tetrakis(phosphonic acid) 421-940-1 28698-31-9 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 607-542-00-2 methyl 2-(4-butanesulfonamidophenoxy)tetradecanoate 422-110-1  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-543-00-8 poly-[((4-((4-(ethyl-ethylene)amino)phenyl)-(4-(ethyl-(2-oxyethylene)amino)phenyl)methinyl)-3-methylcyclohexa-2,5-dienylidene)-N-ethyl-N-(2-hydroxyethyl)ammonium acetate] 427-480-8 176429-22-4 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H335 H315 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H335 H315 H318 H410 607-544-00-3 ethyl 6,8-difluoro-1-(formylmethylamino)-1,4-dihydro-7-(4-methyl)piperazin-1-yl)-4-oxo-quinoline-3-carboxylate 427-490-2 158585-86-5 Aquatic Chronic 3 H412  H412 607-545-00-9 1,2-dimethyl-3-(1-methylethenyl)cyclopentyl acetate 424-070-0 94346-09-5 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 607-546-00-4 reaction mass of: methyl {[5-acetylamino-4-(2-chloro-4-nitrophenylazo)phenyl]methoxycarbonylmethylamino}acetate; methyl {[5-acetylamino-4-(2-chloro-4-nitrophenylazo)phenyl]ethoxycarbonylmethylamino}acetate 424-290-7 188070-47-5 Skin Sens. 1 H317 GHS07 Wng H317 607-547-00-X 18-methylnonadecyl 2,2-dimethylpropanoate 424-370-1 125496-22-2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H315 H317 H413 GHS07 Wng H315 H317 H413 607-548-00-5 1-(2,4-dichlorophenyl)-2-(1H-imidazol-1-yl)ethanone methanesulfonate 431-010-7 154486-26-7 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 607-549-00-0 methyl (E)-2((3-(1,3-benzodioxol-5-yl)-2-methyl-1-propenyl)amino)benzoate 424-430-7 125778-19-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-550-00-6 2-amino-4-bromo-5-chlorobenzoic acid 424-700-4  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-551-00-1 tetrabutylammonium 2-amino-6-iodopurinate 424-710-9 156126-48-6 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H312 H302 H373** H315 H318 H317 H411 GHS05 GHS08 GHS07 GHS09 Dgr H312 H302 H373** H315 H318 H317 H411 607-552-00-7 hexadecyl -amino-4-isopropoxybenzoate 424-830-1  Aquatic Chronic 4 H413  H413 607-553-00-2 7-amino-4-hydroxy-2-naphthalenesulfonic acid, coupled with 5 (or 8) -amino-8 (or 5)-[[4-[[4-[[4-amino-6(or 7)-sulfo-1-naphthyl]azo]phenyl]amino]-3-sulfophenyl]azo]-2-naphthalenesulfonic acid and 4-hydroxy-7-(phenylamino)-2-naphthalenesulfonic acid, sodium salt 424-850-0  Eye Dam. 1 H318 GHS05 Dgr H318 607-554-00-8 2,4-diamino-5-[4-[(2-sulfoxyl ethyl)sulfonyl]phenylazo]benzenesulfonic acid 424-870-1 27624-67-5 Expl. 1.1 Eye Dam. 1 Aquatic Chronic 3 H201 H318 H412 GHS01 GHS05 Dgr H201 H318 H412 607-555-00-3 1,1,3,3-tetramethylbutylperoxypivalate 424-980-8 22288-41-1 Flam. Liq. 2 Org. Perox. D Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H225 H242 H315 H317 H411 GHS02 GHS07 GHS09 Dgr H225 H242 H315 H317 H411 607-556-00-9 2-acetoxymethylene-4-acetylphenylacetate 425-160-2 24085-06-1 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H302 H373** H318 H317 H410 607-557-00-4 salt of: (1S-cis)-1-amino-2,3-dihydro-1H-inden-2-ol and [R-[R*R*]]-2,3-dihydroxybutanedioic acid 425-210-3 169939-84-8 Skin Sens. 1 H317 GHS07 Wng H317 607-558-00-X 2S-isopropyl-5R-methyl-1R-cyclohexyl (2R, 5S)-5-(4-amino-2-oxo-2H-pyrimidin-1-yl)-[1.3]-oxathiolane-2-carboxylate 425-250-1 147027-10-9 Aquatic Chronic 2 H411 GHS09 H411 607-559-00-5 coconut oil, reaction products with glycerol esters of 3,5-bis(1,1-dimethylethyl)-4-hydroxybenzenepropanoic acid 425-400-6 179986-09-5 Aquatic Chronic 4 H413  H413 607-560-00-0 (R, S)-2-butyloctanedioic acid 431-210-4 50905-10-7 Eye Dam. 1 H318 GHS05 Dgr H318 607-561-00-6 sodium 4-hydroxy-3-(N'-(2-(2-hydroxyethylenesulfonyl)ethylene)ureido)-5-nitrobenzenesulfonate 425-460-3  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-562-00-1 reaction mass of: (2R, 3R)-3-(2-ethoxyphenoxy)-2-hydroxy-3-phenylpropylammonium methanesulfonate; (2S, 3S)-3-(2-ethoxyphenoxy)-2-hydroxy-3-phenylpropylammonium methanesulfonate 425-530-3 98769-75-6 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 607-563-00-7 5,7-dichloro-4-hydroxyquinoline-3-carboxylic acid 431-250-2 171850-30-9 Aquatic Chronic 2 H411 GHS09 H411 607-564-00-2 1,6-hexanediammonium, sodium 5-sulfato-1,3-benzenedicarboxylate 425-730-0 51178-75-7 Skin Sens. 1 H317 GHS07 Wng H317 607-565-00-8 3-ethyl 5 methyl 2-(2-aminoethoxymethyl)-4-(2-chlorophenyl)-1,4-dihydro-6-methyl-3,5-pyridinedicarboxylate 425-820-1 88150-42-9 Acute Tox. 3 * STOT RE 2 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H373** H318 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H301 H373** H318 H410 607-566-00-3 reaction mass of: dodecylphenyl dodecylhydroxybenzenecarboxylate; bis(dodecylphenyl)dodecyl hydroxybenzenedicarboxylate 426-140-6  Aquatic Chronic 4 H413  H413 607-567-00-9 potassium 3-iodo-6-methylbenzenesulfonate 426-300-5  Eye Dam. 1 H318 GHS05 Dgr H318 607-568-00-4 potassium 2-chloro-3-(benzyloxy)propionate 426-350-8 138666-92-9 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H302 H373** H318 H317 GHS05 GHS08 GHS07 Dgr H302 H373** H318 H317 607-569-00-X reaction mass of: sodium 2-amino-4-(2,6-difluoropyrimidin-4-ylamino)benzenesulfonate; sodium 2-amino-4-(4,6-difluoropyrimidin-4-ylamino)benzenesulfonate 426-470-0  Skin Sens. 1 H317 GHS07 Wng H317 607-570-00-5 sodium (6R-trans)-7-amino-8-oxo-3-[[[1-(sulfomethyl)-1H-tetrazol-5-yl]thio]methyl]-5-thia-1-azabicyclo[4.2.0]oct-2-ene-2-carboxylate monohydrate 426-520-1 71420-85-4 Skin Sens. 1 H317 GHS07 Wng H317 607-571-00-0 2-cyclopentene-1-acetic acid, 3-hydroxy-2-pentyl-, methyl ester acetate 431-400-7 57374-49-9 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-572-00-6 diethyl thiophosphoryl (Z)-(2-aminothiazol-4-yl)methoxyimino acetate 426-790-0 162208-27-7 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H373** H317 H400 H410 GHS08 GHS07 GHS09 Wng H312 H302 H373** H317 H410 607-573-00-1 reaction mass of: disodium 7-(2,4-difluoropyrimidin-6-ylamino)-4-hydroxy-3-(4-methoxy-2-sulfonatophenylazo)naphthalene-2-sulfonate; disodium; 7-(4,6-difluoropyrimidin-2-ylamino)-4-hydroxy-3-(4-methoxy-2-sulfonatophenylazo)naphthalene-2-sulfonate 426-840-1  Eye Dam. 1 H318 GHS05 Dgr H318 607-574-00-7 [1R-(1-Ã ±, 2Ã ²,5Ã ±)]-mono[5-methyl-2-(1-methylethyl)cyclohexyl]butanedioate 426-890-4 77341-67-4 Eye Dam. 1 H318 GHS05 Dgr H318 607-575-00-2 4-(5-(5-[1-(4-carboxyphenyl)hexahydro-2,4,6-trioxopyrimidin-5-ylidene]penta-1,3-dienyl)-1,2,3,4-tetrahydro-6-hydroxy-2,4-dioxopyrimidin-1-yl)benzoic acid-triethylamine salt 426-900-7  STOT SE 3 Aquatic Chronic 3 H335 H412 GHS07 Wng H335 H412 607-576-00-8 branched, octyl 3-[3,5-di(tert-butyl)-4-hydroxyphenyl]propanoate 427-030-0  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-577-00-3 (2R*, 3S*)-2-(2,4-difluorophenyl)-3-(5-fluoro-4-pyrimidinyl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol (1R)-10-camphorsulfonate 427-100-0  Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H318 H317 H412 GHS05 GHS07 Dgr H302 H318 H317 H412 607-578-00-9 ethyl 4-((4-diethylamino-2-methylphenyl)imino)-4,5-dihydro-1-isopropyl-5-oxo-1H-pyrazole-3-carboxylate 427-110-5  Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 4 H302 H373** H413 GHS08 GHS07 Wng H302 H373** H413 607-579-00-4 diethyl[(p-ethoxyanilino)methylene]malonate 431-430-0 103976-28-9 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 607-580-00-X ethyl 7-chloro-1-(2,4-difluorophenyl)-6-fluoro-1,4-dihydro-4-oxo-1,8-naphthyridine-3-carboxylate 422-360-1 100491-29-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-581-00-5 ethyl 2-ethoxy-4-carboxymethylbenzoate 427-630-2 99469-99-5 Eye Dam. 1 H318 GHS05 Dgr H318 607-582-00-0 reaction mass of: tetrasodium 7-(4-(4-fluoro-6-(4-(2-sulfonatoethylsulfonyl)phenylamino)-1,3,5-triazin-2-ylamino)-2-ureidophenylazo)naphthalene-1,3,6-trisulfonate; tetrasodium 7-(4-(4-hydroxy-6-(4-(2-sulfonatoethylsulfonyl)phenylamino)-1,3,5-triazin-2-ylamino)-2-ureidophenylazo)naphthalene-1,3,6-trisulfonate 427-650-1  Aquatic Chronic 3 H412  H412 607-583-00-6 4-amino-3-[[4-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]azo]-1-naphthalene sulfonic acid 427-680-5 188907-52-0 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-584-00-1 trisodium 3-[2-acetylamino-4-[4-chloro-6-[4-(2-sulfonatoxyethylsulfonyl)phenylamino]-1,3,5-triazine-2-ylamino]phenylazo]naphthalene-1,5-disulfonate 427-710-7 215612-56-9 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 607-585-00-7 strontium 2-[(2-hydroxy-6-sulfonato-1-naphthyl)azo]naphthalene-1-sulfonate 427-930-3  Skin Sens. 1 H317 GHS07 Wng H317 607-586-00-2 dodecyl 3-amino-4-chlorobenzoate 428-020-9 6195-20-6 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-587-00-8 ethyl cis-4-[4-[[2-(2,4-dichlorophenyl)-2-(1H-imidazol-1-ylmethyl)-1,3-dioxolan-4-yl]methoxy]phenyl]piperazine-1-carboxylate 428-030-3 67914-69-6 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H400 H410 GHS08 GHS07 GHS09 Wng H302 H373** H410 607-588-00-3 reaction mass of: 2-ethylhexyl 2,3,4,5-tetrabromobenzoate; bis(2-ethylhexyl) 3,4,5,6-tetrabromophthalate 428-050-2  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-589-00-9 tetrakis(1,2,2,6,6-pentamethyl-4-piperidyl)-1,2,3,4-butanetetracarboxylate 428-070-1 91788-83-9 STOT RE 1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H372** H302 H400 H410 GHS08 GHS07 GHS09 Dgr H372** H302 H410 607-590-00-4 hexadecyl 3-[2-(5,5-dimethyl-2,4-dioxo-1,3-oxazolidin-3-yl)-4,4-dimethyl-3-oxovaleramido]-4-isopropoxybenzoate 428-140-1 210706-50-6 Aquatic Chronic 4 H413  H413 607-591-00-X reaction mass of: trisodium 5-(4-fluoro-6-morpholin-4-yl-1,3,5-triazin-2-ylamino)-4-hydroxy-3-(4-(2-sulfooxyethanesulfonyl)phenylazo)naphthalene-2,7-disulfonate; disodium 3-(4-ethenesulfonylphenylazo)-5-(4-fluoro-6-morpholin-4-yl-1,3,5-triazin-2-ylamino)-4-hydroxynaphthalene-2,7-disulfonate 428-400-4  Eye Dam. 1 H318 GHS05 Dgr H318 607-592-00-5 di(C9-11-alkyl) cyclohexane-1,4-dicarboxylate 428-870-0  Aquatic Chronic 4 H413  H413 607-593-00-0 4-(2-methylacryloyloxy)phenyl4-allyloxybenzoate 429-000-2 159235-16-2 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-594-00-6 ethyl (1S, 5R, 6S)-5-(1-ethylpropoxy)-7-oxabicyclo[4.1.0]hept-3-ene-3-carboxylate 429-020-1 204254-96-6 STOT RE 2 * Skin Sens. 1 H373** H317 GHS08 GHS07 Wng H373** H317 607-595-00-1 N-amidino-N-methylglycine-2-oxopropionate 429-120-5 208535-04-0 Eye Dam. 1 H318 GHS05 Dgr H318 607-596-00-7 ethyl 2-(4-phenoxyphenyl)lactate 429-220-9 132584-17-9 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-597-00-2 tetrasodium 4,4'-bis{4-[4-(2-hydroxyethylamino)-6-(4-sulfonatoanilino)-1,3,5-triazin-2-ylamino]phenylazo}stilbene-2,2'-disulfonate 429-230-3  Eye Dam. 1 H318 GHS05 Dgr H318 607-598-00-8 trisodium 3-amino-4-[4-[4-(2-(2-ethenylsulfonylethoxy)ethylamino)-6-fluoro-1,3,5-triazine-2-ylamino]-2-sulfophenylazo]-5-hydroxynaphthalene-2,7-disulfonate 429-240-8 212652-59-0 Eye Dam. 1 H318 GHS05 Dgr H318 607-599-00-3 1,1-dimethylpropyl 3,5,5-trimethylperoxyhexanoate 431-610-9 68860-54-8 Org. Perox. D Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H242 H317 H400 H410 GHS02 GHS07 GHS09 Dgr H242 H317 H410 607-600-00-7 (1S, 1'R)-[1-(3', 3'-dimethyl-1'-cyclohexyl)ethoxycarbonyl]methyl propanoate 431-700-8  Aquatic Chronic 2 H411 GHS09 H411 607-601-00-2 1,4-dihydroxy-2,2,6,6-tetramethyl piperidinium-2-hydroxy-1,2,3-propanetricarboxylate 429-370-5 220410-74-2 Acute Tox. 4 * H302 GHS07 Wng H302 607-602-00-8 ethyl (3-cyanomethyl-3,4-dihydro-4-oxophthalazin-1-yl)acetate 429-680-0 122665-86-5 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-603-00-3 lithium sodium 4,4', 4''-(nitrilotris(ethane-2,1-diylimino(6-chloro-1,3,5-triazine-4,2-diyl)imino))tris(5-hydroxy-6-(1-sulfonaphthalene-2-ylazo)-2,7-naphthalene)disulfonate 429-730-1 193562-37-7 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-604-00-9 guanidinium benzoate 429-820-0 26739-54-8 Acute Tox. 4 * H302 GHS07 Wng H302 607-605-00-4 methyl 4-iodo-2-(3-(4-methoxy-6-methyl-1,3,5-triazine-2-yl)ureidosulfonyl)benzoate 429-890-2 144550-06-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-606-00-X (Z)-2-(2-t-butoxycarbonylamino-4-thiazolyl)pent-2-enoic acid 430-100-3 86978-24-7 Acute Tox. 4 * H302 GHS07 Wng H302 607-607-00-5 reaction mass of: calcium bis(C10-14 branched alkyl salicylate); calcium bis(C18-30-alkyl salicylate); calcium C10-14 branched alkylsalicylato-C18-30-alkyl salicylate; calcium bis (C10-14 branched alkyl phenolate); calcium bis (C18-30-alkyl phenolate); calcium C10-14 branched alkylphenolato-C18-30-alkyl phenolate; C10-14 branched alkyl phenol; C18-30-alkyl phenol 430-180-1  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 607-608-00-0 pentapotassium 2-(4-{5-[1-(2,5-disulfophenyl)-4,5-dihydro-3-methylcarbamoyl-5-oxopyrazol-4-ylidene]-3-(2-pyrrolidinone-1-yl)-1,3-pentadienyl}-3-methylcarbamoyl-5-oxopyrazol-1-yl)benzene-1,4-disulfonate 430-210-1  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-609-00-6 ethyl (3R)-4-cyano-3-hydroxybutanoate 430-220-6 141942-85-0 Eye Irrit. 2 H319 GHS07 Wng H319 607-610-00-1 trisodium 4-hydroxy-6-(sulfonatomethylamino)-5-(2-(2-sulfatoethylsulfonyl)phenylazo)naphthalene-2-sulfonate 430-280-3  Skin Sens. 1 H317 GHS07 Wng H317 607-611-00-7 methyl 3-amino-2,2,3-trimethylbutyrate 431-720-7 90886-53-6 Skin Corr. 1B Acute Tox. 4 * Aquatic Chronic 3 H314 H302 H412 GHS05 GHS07 Dgr H314 H302 H412 607-612-00-2 Reaction mass of: 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-1-octanesulfonic acid; ammonium 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-1-octanesulfonate 432-190-1 182176-52-9 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 H302 H373** H318 GHS05 GHS08 GHS07 Dgr H302 H373** H318 607-613-00-8 reaction mass of: succinic acid; monopersuccinic acid; dipersuccinic acid monomethyl ester of succinic acid monomethyl ester of persuccinic acid dimethyl succinate glutaric acid monoperglutaric acid diperglutaric acid monomethyl ester of glutaric acid monomethyl ester of perglutaric acid dimethyl glutarate adipic acid monoperadipic acid diperadipic acid monomethyl ester of adipic acid monomethyl ester of peradipic aciddimethyl adipate hydrogen peroxide methanolwater 432-790-1 Acute Tox. 4* Acute Tox. 4* Acute Tox. 4* Skin Corr. 1B STOT SE 2 H332 H312 H302 H314 H371 (eyes) GHS07 GHS05 GHS08 Dgr H332 H312 H302 H314 H371 (eyes) 607-614-00-3 2-(10-oxo-10H-9-oxa-10-phosphaphenanthren-10-ylmethyl)succinic acid 426-480-5 63562-33-4 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 607-615-00-9 reaction product of thioglycerol and mercaptoacetic acid consisting mainly of 3-mercapto-1,2-bismercaptoacetoxypropane and oligomers of this substance 431-120-5  Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H331 H302 H319 H317 GHS06 Dgr H331 H302 H319 H317 607-616-00-4 2,4-dichloro-5-fluorobenzoylchloride 428-390-1 86393-34-2 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H335 H315 H318 H317 H412 GHS05 GHS07 Dgr H335 H315 H318 H317 H412 607-617-00-X bis(2-ethylhexyl)-4,5-epoxycyclohexane-1,2-dicarboxylate 430-700-5 10138-36-0 Skin Sens. 1 H317 GHS07 Wng H317 607-618-00-5 menadione sodium bisulfite; 2-naphthalenesulfonic acid,1,2,3,4-tetrahydro-2-methyl-1,4-dioxo-, sodium salt 204-987-0 130-37-0 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 607-619-00-0 menadione nicotinamide bisulfite; 1,2,3,4-tetrahydro-2-methyl-1,4-dioxonaphthalene-2-sulfonicacid, compound with nicotin-3-amide (1:1) 277-543-7 73581-79-0 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 607-620-00-6 trisodium nitrilotriacetate 225-768-6 5064-31-3 Carc. 2 Acute Tox. 4 * Eye Irrit. 2 H351 H302 H319 GHS08 GHS07 Wng H351 H302 H319 Carc. 2; H351: C  ¥ 5 % 607-621-00-1 milbemectin (ISO); [reaction mass of milbemycin A3 (CAS No 51596-10-2) and milbemycin A4 (CAS No 51596-11-3) (30:70)]   Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H400 H410 GHS07 GHS09 Wng H332 H302 H410 M=100 607-622-00-7 2-ethylhexyl-2-ethylhexanoate 231-057-1 7425-14-1 Repr. 2 H361d*** GHS08 Wng H361d*** 607-624-00-8 perfluorooctane sulfonic acid; heptadecafluorooctane-1-sulfonic acid; [1] potassium perfluorooctanesulfonate; potassium heptadecafluorooctane-1-sulfonate; [2] diethanolamine perfluorooctane sulfonate; [3] ammonium perfluorooctanesulfonate; ammonium heptadecafluorooctanesulfonate; [4] lithium perfluorooctane sulfonate; lithium heptadecafluorooctanesulfonate [5] 217-179-8 [1] 220-527-1 [2] 274-460-8 [3] 249-415-0 [4] 249-644-6 [5] 1763-23-1 [1] 2795-39-3 [2] 70225-14-8 [3] 29081-56-9 [4] 29457-72-5 [5] Carc. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Lact. Aquatic Chronic 2 H351 H360D*** H372** H332 H302 H362 H411 GHS08 GHS07 GHS09 Dgr H351 H360D*** H372** H332 H302 H362 H411 607-625-00-3 clodinafop-propargyl (ISO)  105512-06-9 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373** H317 H410 Skin Sens. 1; H317: C  ¥ 0,001 % M=1 607-626-00-9 ethyl 1-(2,4-dichlorophenyl)-5-(trichloromethyl)-1H-1,2,4-triazole-3-carboxylate 401-290-5 103112-35-2 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 607-627-00-4 [(4S, 5S)-4-benzyl-2-oxo-5-oxazolidinyl]methyl 4-nitrobenzenesulfonate 416-360-0 162221-28-5 Skin Sens. 1 H317 GHS07 Wng H317 607-628-00-X 4-oxo-4-(p-tolyl)butyric acid adduct with 4-ethylmorpholine 419-240-6 171054-89-0 Eye Dam. 1 H318 GHS05 Dgr H318 607-629-00-5 [[2-methyl-1-(1-oxopropoxy)propoxy](4-phenylbutyl)phosphinyl] acetic acid 419-270-1 123599-82-6 Eye Irrit. 2 H319 GHS07 Wng H319 607-630-00-0 acrylic acid, 3-(trimethoxysilyl)propyl ester 419-560-6 4369-14-6 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H332 H314 H317 H412 GHS05 GHS07 Dgr H332 H314 H317 H412 607-631-00-6 reaction mass of: 2-(2-((oxo(phenyl)acetyl)oxy)ethoxy)ethyl oxo(phenyl)acetate; (2-(2-hydroxyethoxy)ethyl)oxo(phenyl)acetate 442-300-8  Skin Sens. 1 H317 GHS07 Wng H317 607-632-00-1 N-[3-(2,4-di-(1,1-dimethyl-propyl)phenoxy)-propyl]-1-hydroxy-5-(2-methylpropyl-oxycarbonylamino)-naphthamide 420-210-1 111244-14-5 Aquatic Chronic 4 H413  H413 607-633-00-7 trisodium 5-{[4-chloro-6-(1-naphthylamino)-1,3,5-triazin-2-yl]amino}-4-hydroxy-3-[(E)-(4-methoxy-2-sulfonatophenyl)diazenyl]-2,7-naphthalenedisulfonate 440-480-2 341026-59-3 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-634-00-2 (S)-( )-2-acetoxypropionylchloride; (1S)-2-chloro-1-methyl-2-oxoethyl acetate 420-610-4 36394-75-9 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H302 H314 H317 GHS05 GHS07 Dgr H302 H314 H317 607-635-00-8 trisodium N-(3-propionato)-l-aspartate 422-090-4 172737-80-3 Eye Dam. 1 H318 GHS05 Dgr H318 607-636-00-3 1-bromo-2-methylpropyl propionate 422-900-6 158894-67-8 Flam. Liq. 3 Carc. 2 Skin Corr. 1B Skin Sens. 1 H226 H351 H314 H317 GHS02 GHS05 GHS08 GHS07 Dgr H226 H351 H314 H317 607-637-00-9 disodium 8-amino-5-{4-[2-(sulfonatoethoxy)sulfonyl]phenylazo}naphthalene-2-sulfonate 423-730-5 250688-43-8 Eye Dam. 1 H318 GHS05 Dgr H318 607-638-00-4 2-hydroxybenzoic acid 2-butyloctyl ester 431-090-3 190085-41-7 Aquatic Chronic 4 H413  H413 607-639-00-X 2-(2-oxo-5-(1,1,3,3-tetramethylbutyl)-2,3-dihydro-1-benzofuran-3-yl)-4-(1,1,3,3-tetramethylbutyl)phenyl acetate 431-770-1 216698-07-6 Aquatic Chronic 4 H413  H413 607-641-00-0 2-(formylamino)-3-thiophenecarboxylic acid; 2-formamido-3-thiophenecarboxylic acid 431-930-9 43028-69-9 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 607-642-00-6 3,6,9-trithiaundecamethylene-1,11-dimethacrylate 432-210-7 141631-22-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 607-643-00-1 dimethyl (2S)-2-hydroxysuccinate 432-310-0 617-55-0 Flam. Liq. 3 Eye Dam. 1 Skin Sens. 1 H226 H318 H317 GHS02 GHS05 GHS07 Dgr H226 H318 H317 607-644-00-7 methyl 2,2-dimethyl-6-methylenecyclohexanecarboxylate 432-350-9 81752-87-6 Skin Irrit. 2 H315 GHS07 Wng H315 607-645-00-2 tetrasodium 2-(4-fluoro-6-(methyl-(2-(sulfatoethylsulfonyl)ethyl)amino)-1,3,5-triazin-2-ylamino)-5-hydroxy-6-(4-methyl-2-sulfonatophenylazo)naphthalene-1,7-disulfonate 432-550-6 243858-01-7 Eye Dam. 1 H318 GHS05 Dgr H318 607-646-00-8 D-erythro-hexanoic acid 2,4-dideoxy-3,5-O-(1-methylethylidene)-1,1-dimethylethylester; tert-butyl 2-[(4R, 6S)-6-(hydroxymethyl)-2,2-dimethyl-1,3-dioxan-4-yl]acetate 432-960-5 124655-09-0 Acute Tox. 4 * H302 GHS07 Wng H302 607-647-00-3 5-acetoxy-2-(R, S)butyryloxymethyl-1,3-oxathiolane 433-530-1 143446-73-5 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 H302 H317 H400 GHS07 GHS09 Wng H302 H317 H400 607-649-00-4 [3-(chlorocarbonyl)-2-methylphenyl]acetate 433-690-0 167678-46-8 Skin Corr. 1A Skin Sens. 1 H314 H317 GHS05 GHS07 Dgr H314 H317 607-650-00-X 2-methyl-1,5-pentanediamine-1,3-benzenedicarboxylate 433-910-5 145153-52-2 Skin Sens. 1 H317 GHS07 Wng H317 607-651-00-5 sodium 2-(nonanoyloxy)benzenesulfonate 434-360-9 91125-43-8 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-652-00-0 ethyl N2-dodecanoyl-l-argininate hydrochloride 434-630-6 60372-77-2 Eye Dam. 1 Aquatic Acute 1 H318 H400 GHS05 GHS09 Dgr H318 H400 607-653-00-6 tetrakis(bis(2-hydroxyethyl)methylammonium) 3-(4-(7-acetylamino-1-hydroxy-3-sulfonatonaphthalen-2-ylazo)-5-methoxy-2-sulfonatophenylazo)-7-(4-amino-3-sulfonatophenylamino)-4-hydroxynaphthalene-2-sulfonate 434-840-8 225786-91-4 Aquatic Chronic 2 H411 GHS09 H411 607-654-00-1 (S)-3-hydroxy-Ã ³-butyrolactone 434-990-4 7331-52-4 Skin Sens. 1 H317 GHS07 Wng H317 607-655-00-7 ethyl 6,8-dichlorooctanoate 435-080-1 1070-64-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-656-00-2 sodium salt of 4-amino-3,6-bis[[5-[[4-chloro-6-[(2-methyl-4-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-sulfophenyl]azo]-5-hydroxy-2,7-naphthalenedisulfonic acid 435-350-7 141250-43-3 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-657-00-8 pentasodium 7-(4-(4-(3-(2-sulfatoethanesulfonyl)phenylamino)-6-(4-(2-sulfatoethanesulfonyl)phenylamino)-1,3,5-triazin-2-ylamino)-2-ureidophenylazo)naphthalene-1,3,6-trisulfonate 436-920-8 172399-10-9 Eye Dam. 1 H318 GHS05 Dgr H318 607-658-00-3 3,10-diamino-6,13-dichloro-2-((6-(((4-(1,1-dimethylethyl)phenyl)sulfonyl)amino)-2-naphthalenyl)sulfonyl)-4,11-triphenodioxazinedisulfonic acid, lithium potassium sodium salt 440-770-9 371921-63-0 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-659-00-9 pentasodium N-[5-[[4-[[3-[(aminocarbonyl)amino]-4-[(3,6,8-trisulfonatonaphthalen-2-yl)azo]phenyl]amino]-6-chloro-1,3,5-triazin-2-yl]amino]-2-sulfonato-4-[[4-[[-2-(oxysulfonato)ethyl] sulfonyl]phenyl]azo]phenyl]-3-aminopropanoic acid 442-030-0 321912-47-4 Eye Dam. 1 H318 GHS05 Dgr H318 607-660-00-4 2-{4-[4-[4-fluoro-6-(2-(2-vinylsulfonylethoxy)ethylamino)-1,3,5-triazin-2-ylamino]phenylazophenylazo}naphthalene-4,6,8-trisulfonate, trisodium salt 442-230-8 321679-52-1 Eye Dam. 1 H318 GHS05 Dgr H318 607-661-00-X 1,1-dimethylethyl 4'-(bromomethyl)biphenyl-2-carboxylate 442-850-9 114772-40-6 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-662-00-5 methyl 2-(acetylamino)-3-chloropropionate 442-860-3 87333-22-0 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 607-663-00-0 bis(2-ethylhexyl) naphthalene-2,6-dicarboxylate 442-980-6 127474-91-3 Aquatic Chronic 4 H413  H413 607-664-00-6 methyl 2-chlorosulfonyl-4-(methanesulfonylaminomethyl) benzoate 443-120-2 393509-79-0 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 607-665-00-1 trans-methyl-2-ethyl-but-2-enoate 443-150-6 101226-85-1 Flam. Liq. 3 H226 GHS02 Wng H226 607-666-00-7 (2S)-5-(benzyloxy)-2-(1,3-dioxo-1,3-dihydro-2H-isoindol-2-yl)-5-oxopentanoic acid 443-560-5 88784-33-2 Eye Irrit. 2 H319 GHS07 Wng H319 607-667-00-2 chloro-1-ethylcyclohexyl carbonate 444-950-8 99464-83-2 Muta. 2 Skin Sens. 1 H341 H317 GHS08 GHS07 Wng H341 H317 607-668-00-8 trans-2-isopropyl-5-carboxy-1,3-dioxane 445-770-2 42031-28-7 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-669-00-3 methyl (9-acetoxy-3,8,10-triethyl-7,8,10-trimethyl-1,5-dioxa-9-aza-spiro[5.5]undec-3-yl)octadecanoate 445-990-9 376588-17-9 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 607-670-00-9 dibutyl-3-(4-(5-ammonio-2-butyl)benzofuran-3-yl)carbonyl)phenoxy)propyl ammonium oxalate; (5-amino-2-butylbenzofuran-3-yl) [4-(3-dibutylaminopropoxy)phenyl]methanone, dioxalate 448-700-9 500791-70-8 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373** H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H373** H318 H317 H410 M=10 607-671-00-4 diethyl 1,4-cyclohexanedicarboxylate 417-310-0 72903-27-6 Aquatic Chronic 2 H411 GHS09 H411 607-672-00-X reaction mass of: 2-hydroxy-3-(methacryloyloxy)propyl (2-benzoyl)benzoate; 1-hydroxymethyl-2-(methacryloyloxy)ethyl (2-benzoyl)benzoate; x-hydroxy-y-(methacryloyloxy)propyl(or -ethyl) (2-benzoyl)benzoate 419-000-0  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-673-00-5 1-ethyl-5,6,7,8-tetrahydroquinolinium tosylate 419-570-0  Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 607-675-00-6 reaction mass of: cis-9-octadecenedioic acid; cis-9-cis-12-octadecadienedioic acid; hexadecanedioic acid; octadecanedioic acid 422-260-8  Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 607-676-00-1 reaction mass of: 2-methylnonanedioic acid; 2,4-dimethyl-4-methoxycarbonylundecanedioic acid; 2,4,6-trimethyl-4,6-dimethoxycarbonyltridecanedioic acid; 8,9-dimethyl-8,9-dimethoxycarbonylhexadecanedioic acid 423-670-1  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 607-677-00-7 2,5-dioxopyrrolidin-1-yl N-{[methyl[[2-(1-methylethyl)-4-thiazoly]methyl]amino]carbonyl}-L-Valinate 424-660-8  STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H373** H318 H317 GHS05 GHS08 GHS07 Dgr H373** H318 H317 607-678-00-2 reaction mass of: ethyl (2R, 3R)-3-isopropylbicyclo[2.2.1]hept-5-ene-2-carboxylate; ethyl (2S, 3S)-3-isopropylbicyclo[2.2.1]hept-5-ene-2-carboxylate 427-090-8  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-679-00-8 reaction mass of: 3-{5-[3-(4-{1,6-dihydro-2-hydroxy-4-methyl-1-[3-(methylammonio)propyl]-6-oxo-3-pyridylazo[}benzamido)phenylazo]-1,2-dihydro-6-hydroxy-4-methyl-2-oxo-1-pyridyl}propyl(methyl)ammonium di(acetate); 3-{5-[4-(3-{1,6-dihydro-2-hydroxy-4-methyl-1-[3-(methylammonio)propyl]-6-oxo-3-pyridylazo}benzamido]phenylazo-1,2-dihydro-6-hydroxy-4-methyl-2-oxo-1-pyridyl}propyl(dimethyl)ammonium di(acetate); 3-{5-[3-(4-{1-[3-(dimethylammonio)propyl]-1,6-dihydro-2-hydroxy-4-methyl-6-oxo-3-pyridylazo}benzamido)phenylazo]-1,2-dihydro-6-hydroxy-4-methyl-2-oxo-1-pyridyl}propyl(dimethyl)ammoniumdi(acetate) 431-440-5  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 607-680-00-3 tert-butyl(6-{2-[4-(4-fluorophenyl)-6-isopropyl-2-[methyl(methylsulfonyl)amino]pyrimidin-5-ylvinyl}(4S, 6S)-2,2-dimethyl[1,3]dioxan-4-yl)acetate 432-810-9  Aquatic Chronic 4 H413  H413 607-681-00-9 reaction mass of: 9-nonyl-10-octyl-19-carbonyloxyhexadecylnonadecanoic acid; 9-nonyl-10-octyl-19-carbonyloxyoctadecylnonadecanoic acid; dihexadecyl 9-nonyl-10-octylnonadecandioate; 1-octadecyl, 19-hexadecyl 9-nonyl-10-octylnonadecandioate; dioctadecyl 9-nonyl-10-octylnonadecandioate 432-910-2  Aquatic Chronic 4 H413  H413 607-682-00-4 complex reaction mass of Chinese gum rosin post reacted with acrylic acid 434-230-1 144413-22-9 Aquatic Chronic 4 H413  H413 607-683-00-X reaction mass of: methyl 3-((1E)-2-methylprop-1-enyl)-2,2-dimethylcyclopropanecarboxylate; methyl 3-((1Z)-2-methylprop-1-enyl)-2,2-dimethylcyclopropanecarboxylate (20:80) 435-450-0  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 607-684-00-5 alkenes, C12-14, hydroformylation products, distn. residues, C-(hydrogen sulfobutanedioates), disodium salts 435-660-2 243662-67-1 Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 607-685-00-0 ammonium 2-cocoyloxyethanesulfonate 441-050-7  Skin Irrit. 2 Eye Dam. 1 H315 H318 GHS05 Dgr H315 H318 607-686-00-6 6,6'-bis(diazo-5,5', 6,6'-tetrahydro-5,5'-dioxo)[methylene-bis(5-(6-diazo-5,6-dihydro-5-oxo-1-naphthylsulphonyloxy)-6-methyl-2-phenylene]di(naphthalene-1-sulfonate) 441-550-5  Self-react. C **** Carc. 2 H242 H351 GHS02 GHS08 Dgr H242 H351 607-687-00-1 reaction mass of: 2-{3,6-bis-[(2-ethylphenyl)-methylamino]-xanthylium-9-yl[}-benzenesulfonate (2-10 %); 2-{3,6-bis-[(2,3-dimethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (2-10 %); 2-{3,6-bis-[(2,4-dimethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (2-10 %); 2-{3,6-bis-[(2,5-dimethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (2-10 %); 2-{3-[(2,3-dimethylphenyl)-methylamino]-6-[(2-ethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (7-20 %); 2-{3-[(2,4-dimethylphenyl)-methylamino]-6-[(2-ethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (7-20 %); 2-{3-[(2,5-dimethylphenyl)-methylamino]-6-[(2-ethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (7-20 %); 2-{3-[(2,3-dimethylphenyl)-methylamino]-6-[(2,4-dimethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (7-20 %); 2-{3-[(2,3-dimethylphenyl)-methylamino]-6-[(2,5-dimethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (7-20 %); 2-{3-[(2,4-dimethylphenyl)-methylamino]-6-[(2,5-dimethylphenyl)-methylamino]-xanthylium-9-yl}-benzenesulfonate (7-20 %) 442-800-6  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 607-688-00-7 (R)-1-cyclohexa-1,4-dienyl-1-methoxycarbonyl-methylammoniumchloride 444-320-2  Acute Tox. 4 * H302 GHS07 Wng H302 607-689-00-2 reaction mass of: methyl 1,4-dimethylcyclohexanecarboxylate (para-isomer including cis-and trans-isomers); methyl 1,3-dimethylcyclohexanecarboxylate (meta-isomerincluding cis-and trans-isomers) 444-920-4  Aquatic Chronic 3 H412  H412 607-690-00-8 dimethyl[2S, 2S']-6,6,6'6'-tetramethoxy-2,2'-[N, N'-bis(trifluoracetyl)-S, S'-bi(L-homocysteinyl) diimino]dihexanoate 432-860-1 255387-46-3 Skin Sens. 1 H317 GHS07 Wng H317 607-691-00-3 magnesium salts, fatty acids, C16-18 and C18 unsaturated, branched and linear 448-690-6  Aquatic Chronic 4 H413  H413 607-692-00-9 zinc salts, fatty acids, C16-18 and C18 unsaturated, branched and linear 446-470-4  Aquatic Chronic 4 H413  H413 607-693-00-4 hexyl 2-(1-(diethylaminohydroxyphenyl)methanoyl)benzoate 443-860-6 302776-68-7 Aquatic Chronic 4 H413  H413 607-694-00-X ethyl 5,5-diphenyl-2-isoxazoline-3-carboxylate 443-870-0 163520-33-0 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 607-696-00-0 pentyl formate 211-340-6 638-49-3 Flam. Liq. 3 Eye Irrit. 2 STOT SE 3 H226 H319 H335 GHS02 GHS07 Dgr H226 H319 H335 C 607-697-00-6 tert-butyl propionate  20487-40-5 Flam. Liq. 2 H225 GHS02 Dgr H225 C 607-698-00-1 4-tert-butylbenzoic acid 202-696-3 98-73-7 Repr. 1B STOT RE 1 Acute Tox. 4 H360F H372 H302 GHS07 GHS08 Dgr H360F H372 H302 607-699-00-7 bifenthrin (ISO); (2-methylbiphenyl-3-yl)methylrel-(1R,3R)-3-[(1Z)-2-chloro-3,3,3-trifluoroprop-1-en-1-yl]-2,2-dimethylcyclopropanecarboxylate 82657-04-3 Carc. 2 Acute Tox. 3 Acute Tox. 2 STOT RE 1 Skin Sens. 1B Aquatic Acute 1 Aquatic Chronic 1 H351 H331 H300 H372 (nervous system) H317 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H331 H300 H372 (nervous system) H317 H410 M = 10 000 M = 100 000 607-700-00-0 indoxacarb (ISO); methyl (4aS)-7-chloro-2-{(methoxycarbonyl)[4-(trifluoromethoxy)phenyl]carbamoyl}-2,5-dihydroindeno[1,2-e][1,3,4]oxadiazine-4a(3H)-carboxylate [1] reaction mass of (S)-Indoxacarb and (R)-Indoxacarb 75:25; methyl 7-chloro-2-{(methoxycarbonyl)[4-(trifluoromethoxy)phenyl]carbamoyl}-2,5-dihydroindeno[1,2-e][1,3,4]oxadiazine-4a(3H)-carboxylate [2] 173584-44-6 [1] 144171-61-9 [2] Acute Tox. 3 Acute Tox. 4 STOT RE 1 Skin Sens. 1B Aquatic Acute 1 Aquatic Chronic 1 H301 H332 H372 (blood, nervous system, heart) H317 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H332 H372 (blood, nervous system, heart) H317 H410 M = 1 M = 1 607-702-00-1 dihexyl phthalate 201-559-5 84-75-3 Repr. 1B H360FD GHS08 Dgr H360FD 607-703-00-7 ammoniumpentadeca-fluorooctanoate 223-320-4 3825-26-1 Carc. 2 Repr. 1B Lact. Acute Tox. 4 Acute Tox. 4 STOT RE 1 Eye Dam.1 H351 H360D H362 H332 H302 H372 (liver) H318 GHS08 GHS07 GHS05 Dgr H351 H360D H362 H332 H302 H372 (liver) H318 607-704-00-2 perfluorooctanoic acid 206-397-9 335-67-1 Carc. 2 Repr. 1B Lact. Acute Tox. 4 Acute Tox. 4 STOT RE 1 Eye Dam. 1 H351 H360D H362 H332 H302 H372 (liver) H318 GHS08 GHS07 GHS05 Dgr H351 H360D H362 H332 H302 H372 (liver) H318 607-705-00-8 benzoic acid 200-618-2 65-85-0 STOT RE 1 Skin Irrit. 2 Eye Dam. 1 H372 (lungs) (inhalation) H315 H318 GHS08 GHS05 Dgr H372 (lungs) (inhalation) H315 H318 607-706-00-3 methyl 2,5-dichlorobenzoate 220-815-7 2905-69-3 Acute Tox. 4 STOT SE 3 Aquatic Chronic 2 H302 H336 H411 GHS07 GHS09 Wng H302 H336 H411 608-001-00-3 acetonitrile; cyanomethane 200-835-2 75-05-8 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 H225 H332 H312 H302 H319 GHS02 GHS07 Dgr H225 H332 H312 H302 H319 608-002-00-9 trichloroacetonitrile 208-885-7 545-06-2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H331 H311 H301 H411 GHS06 GHS09 Dgr H331 H311 H301 H411 608-003-00-4 acrylonitrile 203-466-5 107-13-1 Flam. Liq. 2 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H225 H350 H331 H311 H301 H335 H315 H318 H317 H411 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H225 H350 H331 H311 H301 H335 H315 H318 H317 H411 * D 608-004-00-X 2-hydroxy-2-methylpropionitrile; 2-cyanopropan-2-ol; acetone cyanohydrin 200-909-4 75-86-5 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H400 H410 GHS06 GHS09 Dgr H330 H310 H300 H410 608-005-00-5 n-butyronitrile 203-700-6 109-74-0 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H225 H331 H311 H301 GHS02 GHS06 Dgr H225 H331 H311 H301 608-006-00-0 bromoxynil (ISO) 3,5-dibromo-4-hydroxybenzonitrile; bromoxynil phenol 216-882-7 1689-84-5 Repr. 2 Acute Tox. 2 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H330 H301 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H361d *** H330 H301 H317 H410 M = 10 608-007-00-6 ioxynil (ISO) 4-hydroxy-3,5-diiodobenzonitrile 216-881-1 1689-83-4 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H331 H301 H312 H373 ** H319 H400 H410 GHS06 GHS08 GHS09 Dgr H361d *** H331 H301 H312 H373 ** H319 H410 M = 10 608-008-00-1 chloroacetonitrile 203-467-0 107-14-2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H331 H311 H301 H411 GHS06 GHS09 Dgr H331 H311 H301 H411 608-009-00-7 malononitrile 203-703-2 109-77-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 608-010-00-2 methacrylonitrile; 2-methyl-2-propene nitrile 204-817-5 126-98-7 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 H225 H331 H311 H301 H317 GHS02 GHS06 Dgr H225 H331 H311 H301 H317 * Skin Sens. 1; H317: C  ¥0,2 % D 608-011-00-8 oxalonitrile; cyanogen 207-306-5 460-19-5 Press. Gas Flam. Gas 1 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H220 H331 H400 H410 GHS02 GHS04 GHS06 GHS09 Dgr H220 H331 H410 U 608-012-00-3 benzonitrile 202-855-7 100-47-0 Acute Tox. 4 * Acute Tox. 4 * H312 H302 GHS07 Wng H312 H302 608-013-00-9 2-chlorobenzonitrile 212-836-5 873-32-5 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 H312 H302 H319 GHS07 Wng H312 H302 H319 608-014-00-4 chlorothalonil (ISO); tetrachloroisophthalonitrile 217-588-1 1897-45-6 Carc. 2 Acute Tox. 2 * STOT SE 3 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H330 H335 H318 H317 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H351 H330 H335 H318 H317 H410 M=10 608-015-00-X dichlobenil (ISO); 2,6-dichlorobenzonitrile 214-787-5 1194-65-6 Acute Tox. 4 * Aquatic Chronic 2 H312 H411 GHS07 GHS09 Wng H312 H411 608-016-00-5 1,4-Dicyano-2,3,5,6-tetra-chloro-benzene 401-550-8 1897-41-2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 608-017-00-0 bromoxynil octanoate (ISO); 2,6-dibromo-4-cyanophenyl octanoate 216-885-3 1689-99-2 Repr. 2 Acute Tox. 3 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H331 H302 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H361d *** H331 H302 H317 H410 M = 10 608-018-00-6 ioxynil octanoate (ISO); 4-cyano-2,6-diiodophenyl octanoate 223-375-4 3861-47-0 Repr. 2 Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H301 H319 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H361d *** H301 H319 H317 H410 M = 10 608-019-00-1 2,2'-dimethyl-2,2'-azodipropiononitrile; ADZN 201-132-3 78-67-1 Self-react. C Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H242 H332 H302 H412 GHS02 GHS07 Dgr H242 H332 H302 H412 T 608-020-00-7 diphenoxymethylenecyanamide 427-300-8 79463-77-7 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 608-021-00-2 3-(2-(diaminomethyleneamino)thiazol-4-ylmethylthio)propionitrile 403-710-2 76823-93-3 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 608-022-00-8 3,7-dimethyloctanenitrile 403-620-3 40188-41-8 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H315 H317 H411 GHS07 GHS09 Wng H315 H317 H411 608-023-00-3 fenbuconazole (ISO); 4-(4-chlorophenyl)-2-phenyl-2-[(1H-1,2,4-triazol-1-yl)methyl]butanenitrile 406-140-2 114369-43-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 608-024-00-9 2-(4-(N-butyl-N-phenethylamino)phenyl)ethylene-1,1,2-tricarbonitrile 407-650-8 97460-76-9 Aquatic Chronic 4 H413  H413 608-025-00-4 2-nitro-4,5-bis(benzyloxy)phenylacetonitrile 410-970-0 117568-27-1 Aquatic Chronic 4 H413  H413 608-026-00-X 3-cyano-3,5,5-trimethylcyclohexanone 411-490-4 7027-11-4 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H302 H373 ** H317 H412 GHS08 GHS07 Wng H302 H373 ** H317 H412 608-027-00-5 reaction mass of: 3-(4-ethylphenyl)-2,2-dimethylpropanenitrile; 3-(2-ethylphenyl)-2,2-dimethylpropanenitrile; 3-(3-ethylphenyl)-2,2-dimethylpropanenitrile 412-660-0  Aquatic Chronic 2 H411 GHS09 H411 608-028-00-0 4-(2-cyano-3-phenylamino acryloyloxymethyl)-cyclohexyl-methyl 2-cyano-3-phenylamino)-acrylate 413-510-7 147374-67-2 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H373 ** H317 H411 GHS08 GHS09 Wng H373 ** H317 H411 608-029-00-6 1,2-dihydro-6-hydroxy-4-methyl-1-[3-(1-methylethoxy)propyl]-2-oxo-3-pyridinecarbonitrile 411-990-2 68612-94-2 Skin Sens. 1 H317 GHS07 Wng H317 608-030-00-1 N-acetyl-N-[5-cyano-3-(2-dibutylamino-4-phenylthyazol-5-yl-methylene)-4-methyl-2,6-dioxo-1,2,3,6-tetrahydropyridin-1-yl]benzamide 412-340-0 147741-93-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 608-031-00-7 2-benzyl-2-methyl-3-butenitrile 407-870-4 97384-48-0 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 608-032-00-2 acetamiprid (ISO); (E)-N 1-[(6-chloro-3-pyridyl)methyl]-N2-cyano-N1-methylacetamidine  135410-20-7 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 608-033-00-8 N-butyl-3-(2-chloro-4-nitrophenylhydrazono)-1-cyano-2-methylprop-1-ene-1,3-dicarboximide 407-970-8 75511-91-0 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 608-034-00-3 chlorfenapyr (ISO); 4-bromo-2-(4-chlorophenyl)-1-ethoxymethyl-5-trifluoromethylpyrrole-3-carbonitrile  122453-73-0 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H400 H410 GHS06 GHS09 Dgr H331 H302 H410 M=100 608-035-00-9 ( ±)-Ã ±-[(2-acetyl-5-methylphenyl)-amino]-2,6-dichlorobenzene-aceto-nitrile 419-290-9  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 608-036-00-4 3-(2-{4-[2-(4-cyanophenyl)vinyl]phenyl}vinyl)benzonitrile 419-060-8 79026-02-1 Aquatic Chronic 4 H413  H413 608-037-00-X reaction mass of: (E)-2,12-tridecadiennitrile; (E)-3,12-tridecadiennitrile; (Z)-3,12-tridecadiennitrile 422-190-8 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 608-038-00-5 2,2,4-trimethyl-4-phenyl-butane-nitrile 422-580-8 75490-39-0 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 608-039-00-0 2-phenylhexanenitrile 423-460-8 3508-98-3 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 608-040-00-6 4,4'-dithiobis(5-amino-1-(2,6-dichloro-4-(trifluoromethyl)phenyl)-1H-pyrazole-3-carbonitrile) 423-490-1 130755-46-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 608-041-00-1 4'-((2-butyl-4-oxo-1,3-diazaspiro[4.4]non-1-ene-3-yl)methyl)(1,1'-biphenyl)-2-carbonitrile 423-500-4 138401-24-8 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 608-042-00-7 (S)-2,2-diphenyl-2-(3-pyrrolidinyl)acetonitrile hydrobromide 421-810-4 194602-27-2 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 608-043-00-2 3-(cis-3-hexenyloxy)propanenitril 415-220-6 142653-61-0 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H400 H410 GHS06 GHS09 Dgr H331 H302 H410 608-044-00-8 2-cyclohexylidene-2-phenylacetonitrile 423-740-1 10461-98-0 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 608-046-00-9 5-(4-chloro-2-nitro-phenylazo)-1,2-dihydro-6-hydroxy-1,4-dimethyl-2-oxo-pyridine-3-carbonitrile 425-310-7 77889-90-8 Aquatic Chronic 4 H413  H413 608-047-00-4 2-piperidin-1-yl-benzonitrile 427-330-1 72752-52-4 Aquatic Chronic 2 H411 GHS09 H411 608-048-00-X 1-(3-cyclopentyloxy-4-methoxyphenyl)-4-oxo-cyclohexanecarbonitrile 427-450-4 152630-47-2 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H302 H373** H317 H411 GHS08 GHS07 GHS09 Wng H302 H373** H317 H411 608-049-00-5 2-(4-(4-(butyl-(1-methylhexyl)amino)phenyl)-3-cyano-5-oxo-1,5-dihydropyrrol-2-ylidene)propandinitrile 429-180-2 157362-53-3 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 608-050-00-0 reaction mass of: 5-(2-cyano-4-nitrophenylazo)-2-(2-(2-hydroxyethoxy)ethylamino)-4-methyl-6-phenylaminonicotinonitrile; 5-(2-cyano-4-nitrophenylazo)-6-(2-(2-hydroxyethoxy)ethylamino)-4-methyl-2-phenylaminonicotinonitrile 429-760-5  Aquatic Chronic 4 H413  H413 608-051-00-6 (R)-4-(4-dimethylamino-1-(4-fluorophenyl)-1-hydroxybutyl)-3-(hydroxymethyl)benzonitrile 430-760-2 219861-18-4 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 608-052-00-1 (S)-4-(4-dimethylamino-1-(4-fluorophenyl)-1-hydroxybutyl)-3-(hydroxymethyl)benzonitrile 430-770-7 128173-52-4 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 608-053-00-7 (R,S)-4-(4-dimethylamino-1-(4-fluorophenyl)-1-hydroxybutyl)-3-(hydroxymethyl)benzonitrile 430-780-1 103146-25-4 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 608-054-00-2 (R,S)-4-(4-dimethylamino-1-(4-fluorophenyl)-1-hydroxybutyl)3-(hydroxymethyl)benzonitrile hemisulfate 430-790-6  Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 608-056-00-3 N-methyl-N-cyanomethylmorpholiniummethylsulfate 429-340-1  Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 608-057-00-9 4-(cyanomethyl)-4-methylmorpholin-4-ium hydrogen sulfate 431-200-1 208538-34-5 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H302 H318 H317 GHS05 GHS07 Dgr H302 H318 H317 608-058-00-4 esfenvalerate (ISO); (S)-Ã ±-cyano-3-phenoxybenzyl-(S)-2-(4-chlorophenyl)-3-methylbutyrate  66230-04-4 Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H317 H400 H410 GHS06 GHS09 Dgr H331 H301 H317 H410 M = 10000 608-059-00-X 5-amino-1-(2,6-dichloro-4-(trifluoromethyl)phenyl)-1H-pyrazole-3-carbonitrile 421-240-6 120068-79-3 Aquatic Chronic 2 H411 GHS09 H411 608-060-00-5 5-methyl-2-[(2-nitrophenyl)amino]-3-thiophenecarbonitrile 421-300-1 138564-59-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 608-062-00-6 2-fluoro-4-hydroxybenzonitrile 422-810-7 82380-18-5 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 608-063-00-1 (S)-Ã ±-hydroxy-3-phenoxy-benzeneacetonitrile 441-070-6 61826-76-4 Acute Tox. 3 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H318 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H301 H318 H317 H410 608-064-00-7 cyanomethyltrimethylammoniummethylsulfate 433-720-2  Aquatic Chronic 3 H412  H412 608-065-00-2 salts of bromoxynil with the exception of those specified elsewhere in this Annex   Repr. 2 Acute Tox. 2 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H330 H301 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H361d *** H330 H301 H317 H410 M = 10 A 608-066-00-8 salts of ioxynil with the exception of those specified elsewhere in this Annex   Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H361d *** H331 H301 H312 H373 ** H319 H400 H410 GHS06 GHS08 GHS09 Dgr H361d *** H331 H301 H312 H373 ** H319 H410 M = 10 A 609-001-00-6 1-nitropropane 203-544-9 108-03-2 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H226 H332 H312 H302 GHS02 GHS07 Wng H 226 H332 H312 H302 * 609-002-00-1 2-nitropropane 201-209-1 79-46-9 Flam. Liq. 3 Carc. 1B Acute Tox. 4 * Acute Tox. 4 * H226 H350 H332 H302 GHS02 GHS08 GHS07 Dgr H226 H350 H332 H302 609-003-00-7 nitrobenzene 202-716-0 98-95-3 Carc. 2. Repr. 1B Acute Tox. 3 Acute Tox. 3 Acute Tox. 3 STOT RE 1 Aquatic Chronic 3 H351 H360F H301 H331 H311 H372 (blood) H412 GHS06 GHS08 Dgr H351 H360F H301 H331 H311 H372 (blood) H412 609-004-00-2 dinitrobenzene; [1] 1,4-dinitrobenzene; [2] 1,3-dinitrobenzene; [3] 1,2-dinitrobenzene [4] 246-673-6 [1] 202-833-7 [2] 202-776-8 [3] 208-431-8 [4] 25154-54-5 [1] 100-25-4 [2] 99-65-0 [3] 528-29-0 [4] Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H410 609-005-00-8 1,3,5-trinitrobenzene 202-752-7 99-35-4 Expl. 1.1 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 Aquatic Acute 1 Aquatic Chronic 1 H201 H330 H310 H300 H373** H400 H410 GHS01 GHS06 GHS08 GHS09 Dgr H201 H330 H310 H300 H373** H410 609-006-00-3 4-nitrotoluene 202-808-0 99-99-0 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H411 609-007-00-9 2,4-dinitrotoluene; [1] dinitrotoluene [2] 204-450-0 [1] 246-836-1 [2] 121-14-2 [1] 25321-14-6 [2] Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H350 H341 H361f*** H331 H311 H301 H373** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H341 H361f*** H331 H311 H301 H373** H410 609-008-00-4 2,4,6-trinitrotoluene; TNT 204-289-6 118-96-7 Expl. 1.1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H201 H331 H311 H301 H373 ** H411 GHS01 GHS06 GHS08 GHS09 Dgr H201 H331 H311 H301 H373 ** H411 609-009-00-X 2,4,6-trinitrophenol; picric acid 201-865-9 88-89-1 Expl. 1.1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H201 H331 H311 H301 GHS01 GHS06 Dgr H201 H331 H311 H301 609-010-00-5 salts of picric acid   Unst. Expl Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H201 H331 H311 H301 GHS01 GHS06 Dgr H201 H331 H311 H301 T 609-011-00-0 2,4,6-trinitroanisole  606-35-9 Expl. 1.1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H201 H332 H312 H302 H411 GHS01 GHS07 GHS09 Wng H201 H332 H312 H302 H411 609-012-00-6 2,4,6-trinitro-m-cresol 210-027-1 602-99-3 Expl. 1.1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H201 H332 H312 H302 GHS01 GHS07 Wng H201 H332 H312 H302 609-013-00-1 2,4,6-trinitro-m-xylene 211-187-5 632-92-8 Expl. 1.1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * H201 H332 H312 H302 H373 ** GHS01 GHS08 GHS07 Wng H201 H332 H312 H302 H373 ** 609-015-00-2 4-nitrophenol; p-nitrophenol 202-811-7 100-02-7 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * H332 H312 H302 H373 ** GHS08 GHS07 Wng H332 H312 H302 H373 ** 609-016-00-8 dinitrophenol (reaction mass of isomers); [1] 2,4(or 2,6)-dinitrophenol [2] 247-096-2 [1] 275-732-9 [2] 25550-58-7 [1] 71629-74-8 [2] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H410 609-018-00-9 2,4,6-trinitroresorcinol; styphnic acid 201-436-6 82-71-3 Expl. 1.1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H201 H332 H312 H302 GHS01 GHS07 Dgr H201 H332 H312 H302 609-019-00-4 lead 2,4,6-trinitro-m-phenylene dioxide; lead 2,4,6-trinitroresorcinoxide; lead styphnate 239-290-0 15245-44-0 Unst. Expl Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H200 H360Df H332 H302 H373 ** H400 H410 GHS01 GHS08 GHS07 GHS09 Dgr H200 H360Df H332 H302 H373 ** H410 1 609-019-01-1 lead 2,4,6-trinitro-m-phenylene dioxide; lead 2,4,6-trinitroresorcinoxide; lead styphnate (  ¥ 20 % phlegmatiser) 239-290-0 15245-44-0 Expl. 1.1 Repr. 1A Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H201 H360Df H332 H302 H373 ** H400 H410 GHS01 GHS08 GHS07 GHS09 Dgr H201 H360Df H332 H302 H373 ** H410 1 609-020-00-X DNOC (ISO); 4,6-dinitro-o-cresol 208-601-1 534-52-1 Muta. 2 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H330 H310 H300 H315 H318 H317 H400 H410 GHS06 GHS08 GHS05 GHS07 GHS09 Dgr H341 H330 H310 H300 H315 H318 H317 H410 EUH044 609-021-00-5 sodium salt of DNOC; sodium 4,6-dinitro-o-cresolate; [1] potassium salt of DNOC; potassium 4,6-dinitro-o-cresolate [2] 219-007-7 [1] -[2] 2312-76-7 [1] 5787-96-2 [2] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H410 609-022-00-0 ammonium salt of DNOC; ammonium 4,6-dinitro-o-tolyl oxide 221-037-0 2980-64-5 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H310 H300 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H410 609-023-00-6 dinocap (ISO); (RS)-2,6-dinitro-4-octylphenyl crotonates and (RS)-2,4-dinitro-6-octylphenyl crotonates in which "octyl" is a reaction mass of 1-methylheptyl, 1-ethylhexyl and 1-propylpentyl groups 254-408-0 39300-45-3 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H360D*** H332 H302 H373** H315 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H360D*** H332 H302 H373** H315 H317 H410 M=100 609-024-00-1 binapacryl (ISO); 2-sec-butyl-4,6-dinitrophenyl-3-methylcrotonate 207-612-9 485-31-4 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H360D *** H312 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H360D *** H312 H302 H410 609-025-00-7 dinoseb (ISO); 6-sec-butyl-2,4-dinitrophenol 201-861-7 88-85-7 Repr. 1B Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H360Df H311 H301 H319 H400 H410 GHS06 GHS08 GHS09 Dgr H360Df H311 H301 H319 H410 EUH044 609-026-00-2 salts and esters of dinoseb, with the exception of those specified elsewhere in this Annex   Repr. 1B Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H360Df H311 H301 H319 H400 H410 GHS06 GHS08 GHS09 Dgr H360Df H311 H301 H319 H410 EUH044 A 609-027-00-8 dinocton; reaction mass of isomers: methyl 2-octyl-4,6-dinitrophenyl carbonate, methyl 4-octyl-2,6-dinitrophenyl carbonate  63919-26-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 609-028-00-3 dinex (ISO); 2-cyclohexyl-4,6-dinitrophenol 205-042-5 131-89-5 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 609-029-00-9 salts and esters of dinex   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 A 609-030-00-4 dinoterb (ISO); 2-tert-butyl-4,6-dinitrophenol 215-813-8 1420-07-1 Repr. 1B Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H360D *** H300 H311 H400 H410 GHS06 GHS08 GHS09 Dgr H360D *** H300 H311 H410 EUH044 609-031-00-X salts and esters of dinoterb   Repr. 1B Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H360D *** H300 H311 H400 H410 GHS06 GHS08 GHS09 Dgr H360D *** H300 H311 H410 A 609-032-00-5 bromofenoxim (ISO); 3,5-dibromo-4-hydroxybenzaldehyde-O-(2,4-dinitrophenyl)-oxime 236-129-6 13181-17-4 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 609-033-00-0 dinosam (ISO); 2-(1-methylbutyl)-4,6-dinitrophenol  4097-36-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 609-034-00-6 salts and esters of dinosam   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H410 A 609-035-00-1 nitroethane 201-188-9 79-24-3 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * H226 H332 H302 GHS02 GHS07 Wng H226 H332 H302 * 609-036-00-7 nitromethane 200-876-6 75-52-5 Flam. Liq. 3 Acute Tox. 4 * H226 H302 GHS02 GHS07 Wng H226 H302 * 609-037-00-2 5-nitroacenaphthene 210-025-0 602-87-9 Carc. 1B H350 GHS08 Dgr H350 609-038-00-8 2-nitronaphthalene 209-474-5 581-89-5 Carc. 1B Aquatic Chronic 2 H350 H411 GHS08 GHS09 Dgr H350 H411 609-039-00-3 4-nitrobiphenyl 202-204-7 92-93-3 Carc. 1B Aquatic Chronic 2 H350 H411 GHS08 GHS09 Dgr H350 H411 609-040-00-9 nitrofen (ISO); 2,4-dichlorophenyl 4-nitrophenyl ether 217-406-0 1836-75-5 Carc. 1B Repr. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H360D *** H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H360D *** H302 H410 609-041-00-4 2,4-dinitrophenol 200-087-7 51-28-5 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 H331 H311 H301 H373 ** H400 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H400 609-042-00-X pendimethalin (ISO); N-(1-ethylpropyl)-2,6-dinitro-3,4-xylidine 254-938-2 40487-42-1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 609-043-00-5 quintozene (ISO); pentachloronitrobenzene 201-435-0 82-68-8 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 609-044-00-0 tecnazene (ISO); 1,2,4,5-tetrachloro-3-nitrobenzene 204-178-2 117-18-0 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 609-045-00-6 reaction mass of: 4,6-dinitro-2-(3-octyl)phenyl methyl carbonate and 4,6-dinitro-2-(4-octyl)phenyl methyl carbonate; dinocton-6  8069-76-9 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 609-046-00-1 trifluralin (ISO) (containing <0.5 ppm NPDA); Ã ±, Ã ±, Ã ±-trifluoro-2,6-dinitro-N, N-dipropyl-p-toluidine (containing < 0,5 ppm NPDA); 2,6-dinitro-N, N-dipropyl-4-trifluoromethylaniline (containing < 0,5 ppm NPDA); N, N-dipropyl-2,6-dinitro-4-trifluoromethylaniline (containing < 0.5 ppm NPDA) 216-428-8 1582-09-8 Carc. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H317 H400 H410 GHS08 GHS07 GHS09 Wng H351 H317 H410 M=10 609-047-00-7 2-nitroanisole 202-052-1 91-23-6 Carc. 1B Acute Tox. 4 * H350 H302 GHS08 GHS07 Dgr H350 H302 609-048-00-2 sodium 3-nitrobenzenesulphonate 204-857-3 127-68-4 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 609-049-00-8 2,6-dinitrotoluene 210-106-0 606-20-2 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 3 H350 H341 H361f *** H331 H311 H301 H373 ** H412 GHS06 GHS08 Dgr H350 H341 H361f *** H331 H311 H301 H373 ** H412 609-050-00-3 2,3-dinitrotoluene 210-013-5 602-01-7 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H350 H341 H361f *** H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H350 H341 H361f *** H331 H311 H301 H373 ** H410 609-051-00-9 3,4-dinitrotoluene 210-222-1 610-39-9 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H350 H341 H361f *** H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H350 H341 H361f *** H331 H311 H301 H373 ** H411 609-052-00-4 3,5-dinitrotoluene 210-566-2 618-85-9 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 3 H350 H341 H361f *** H331 H311 H301 H373 ** H412 GHS06 GHS08 Dgr H350 H341 H361f *** H331 H311 H301 H373 ** H412 609-053-00-X hydrazine-trinitromethane 414-850-9  Expl. 1.1 **** Self-react. A Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 H201 H240 H350 H331 H301 H317 GHS01 GHS06 GHS08 Dgr H201 H240 H350 H331 H301 H317 609-054-00-5 2,3-dinitrophenol; [1] 2,5-dinitrophenol; [2] 2,6-dinitrophenol; [3] 3,4-dinitrophenol; [4] salts of dinitrophenol [5] 200-628-7 [1] 206-348-1 [2] 209-357-9 [3] 209-415-3 [4]-[5] 66-56-8 [1] 329-71-5 [2] 573-56-8 [3] 577-71-9 [4]-[5] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H411 609-055-00-0 2,5-dinitrotoluene 210-581-4 619-15-8 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H350 H341 H361f *** H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H350 H341 H361f *** H331 H311 H301 H373 ** H411 609-056-00-6 2,2-dibromo-2-nitroethanol 412-380-9 69094-18-4 Expl. 1.1 Carc. 2 Acute Tox. 4 * STOT RE 2 * Skin Corr. 1A Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H201 H351 H302 H373 ** H314 H317 H400 H410 GHS01 GHS08 GHS05 GHS07 GHS09 Dgr H201 H351 H302 H373 ** H314 H317 H410 * STOT SE 3; H335: C  ¥ 1 % T 609-057-00-1 3-chloro-2,4-difluoronitrobenzene 411-980-8 3847-58-3 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H317 H410 609-058-00-7 2-nitro-2-phenyl-1,3-propanediol 410-360-4 5428-02-4 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H372 ** H312 H302 H317 H411 GHS08 GHS07 GHS09 Dgr H372 ** H312 H302 H317 H411 EUH070 609-059-00-2 2-chloro-6-(ethylamino)-4-nitrophenol 411-440-1 131657-78-8 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 609-060-00-8 4-[(3-hydroxypropyl)amino]-3-nitrophenol 406-305-9 92952-81-3 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 609-061-00-3 (E, Z)-4-chlorophenyl(cyclopropyl)ketone O-(4-nitrophenylmethyl)oxime 406-100-4 94097-88-8 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 609-062-00-9 2-bromo-2-nitropropanol 407-030-7 24403-04-1 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H311 H302 H373 ** H314 H317 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H311 H302 H373 ** H314 H317 H410 609-063-00-4 2-[(4-chloro-2-nitrophenyl)amino]ethanol 413-280-8 59320-13-7 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 609-064-00-X mesotrione(ISO); 2-[4-(methylsulfonyl)-2-nitrobenzoyl]-1,3-cyclohexanedione  104206-82-8 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 609-065-00-5 2-nitrotoluene 201-853-3 88-72-2 Carc. 1B Muta. 1B Repr. 2 Acute Tox. 4 * Aquatic Chronic 2 H350 H340 H361f *** H302 H411 GHS08 GHS07 GHS09 Dgr H350 H340 H361f *** H302 H411 609-066-00-0 lithium sodium 3-amino-10-{4-(10-amino-6,13-dichloro-4,11-disulfonatobenzo[5,6][1,4]oxazino[2,3-b]phenoxazine-3-ylamino)-6-[methyl(2-sulfonato-ethyl)amino]-1,3,5-triazin-2-ylamino}-6,13-dichlorobenzo[5,6][1,4]oxazino[2,3-b]phenoxazine-4,11-disulfonate 418-870-9 154212-58-5 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 2 ** H332 H312 H302 H371 ** GHS08 GHS07 Dgr H332 H312 H302 H371 ** 609-067-00-6 sodium and potassium 4-(3-aminopropylamino)-2,6-bis[3(4-methoxy-2-sulfophenylazo)4-hydroxy-2-sulfo-7-naphthylamino]-1,3,5-triazine 416-280-6 156769-97-0 Skin Sens. 1 H317 GHS07 Wng H317 609-068-00-1 musk xylene; 5-tert-butyl-2,4,6-trinitro-m-xylene 201-329-4 81-15-2 Expl. 1.1 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H201 H351 H400 H410 GHS01 GHS08 GHS09 Wng H201 H351 H410 T 609-069-00-7 musk ketone; 3,5-dinitro-2,6-dimethyl-4-tert-butylacetophenone; 4'-tert-butyl-2', 6'-dimethyl-3', 5'-dinitroacetophenone 201-328-9 81-14-1 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 609-070-00-2 1,4-dichloro-2-(1,1,2,3,3,3-hexafluoropropoxy)-5-nitrobenzene 415-580-4 130841-23-5 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 609-071-00-8 reaction mass of: 2-methylsulfanyl-4,6-bis-(2-hydroxy-4-methoxy-phenyl)-1,3,5-triazine; 2-(4,6-bis-methylsulfanyl-1,3,5-triazin-2-yl)-5-methoxy-phenol 423-520-3 156137-33-6 Skin Sens. 1 H317 GHS07 Wng H317 609-072-00-3 4-mesyl-2-nitrotoluene 430-550-0 1671-49-4 Repr. 2 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H361f*** H302 H317 H412 GHS08 GHS07 Wng H361f*** H302 H317 H412 609-073-00-9 lithium potassium sodium N,N''-bis{6-[7-[4-(4-chloro-1,3,5-triazin-2-yl)amino-4-(2-ureidophenylazo)]naphthalene-1,3,6-trisulfonato}-N'-(2-aminoethyl)piperazine 427-850-9  Skin Sens. 1 H317 GHS07 Wng H317 610-001-00-3 trichloronitromethane; chloropicrin 200-930-9 76-06-2 Acute Tox. 2 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H330 H302 H319 H335 H315 GHS06 Dgr H330 H302 H319 H335 H315 610-002-00-9 1,1-dichloro-1-nitroethane 209-854-0 594-72-9 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 610-003-00-4 chlorodinitrobenzene   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H410 C 610-004-00-X 2-chloro-1,3,5-trinitrobenzene 201-864-3 88-88-0 Expl. 1.1 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H201 H330 H310 H300 H400 H410 GHS01 GHS06 GHS09 Dgr H201 H330 H310 H300 H410 610-005-00-5 1-chloro-4-nitrobenzene 202-809-6 100-00-5 Carc. 2 Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H351 H341 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H351 H341 H331 H311 H301 H373 ** H411 610-006-00-0 chloronitroanilines with the exception of those specified elsewhere in this Annex   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 2 H330 H310 H300 H373 ** H411 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H411 A C 610-007-00-6 1-chloro-1-nitropropane 209-990-0 600-25-9 Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 * 610-008-00-1 2,6-dichloro-4-nitroanisole 403-350-6 17742-69-7 Acute Tox. 3 * Aquatic Chronic 2 H301 H411 GHS06 GHS09 Dgr H301 H411 610-009-00-7 2-chloro-4-nitroaniline 204-502-2 121-87-9 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 610-010-00-2 2-bromo-1-(2-furyl)-2-nitroethylene 406-110-9 35950-52-8 Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H314 H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H302 H373 ** H314 H317 H410 611-001-00-6 azobenzene 203-102-5 103-33-3 Carc. 1B Muta. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H350 H341 H332 H302 H373 ** H400 H410 GHS08 GHS07 GHS09 Dgr H350 H341 H332 H302 H373 ** H410 611-002-00-1 azoxybenzene 207-802-1 495-48-7 Acute Tox. 4 * Acute Tox. 4 * H332 H302 GHS07 Wng H332 H302 611-003-00-7 fenaminosulf (ISO); sodium 4-dimethylaminobenzenediazosulphonate 205-419-4 140-56-7 Acute Tox. 3 * Acute Tox. 4 * Aquatic Chronic 3 H301 H312 H412 GHS06 Dgr H301 H312 H412 611-004-00-2 methyl-ONN-azoxymethyl acetate; methyl azoxy methyl acetate 209-765-7 592-62-1 Carc. 1B Repr. 1B H350 H360D *** GHS08 Dgr H350 H360D *** 611-005-00-8 disodium {5-[(4'-((2,6-hydroxy3-((2-hydroxy-5-sulphophenyl)azo)phenyl)azo)(1,1'-biphenyl)-4-yl)azo]salicylato (4-)}cuprate(2-); CI Direct Brown 95 240-221-1 16071-86-6 Carc. 1B H350 GHS08 Dgr H350 611-006-00-3 4-o-tolylazo-o-toluidine; 4-amino-2',3-dimethylazobenzene; fast garnet GBC base; AAT; o-aminoazotoluene 202-591-2 97-56-3 Carc. 1B Skin Sens. 1 H350 H317 GHS08 Dgr H350 H317 611-007-00-9 tricyclazole (ISO); 5-methyl-1,2,4-triazolo(3,4-b)benzo-1,3-thiazole; 255-559-5 41814-78-2 Acute Tox. 4 * H302 GHS07 Wng H302 611-008-00-4 4-aminoazobenzene; 4-phenylazoaniline 200-453-6 60-09-3 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 611-009-00-X sodium (1-(5-(4-(4-anilino-3-sulphophenylazo)-2-methyl-5-methylsulphonamidophenylazo)4-hydroxy-2-oxido-3-(phenylazo)phenylazo)-5-nitro-4-sulphonato-2-naphtholato)iron(II) 401-220-3  Acute Tox. 4 * Aquatic Chronic 3 H332 H412 GHS07 Wng H332 H412 611-010-00-5 2'-(2-cyano-4,6-dinitrophenylazo)-5'-(N, N-dipropylamino)propionanilide 403-010-7 106359-94-8 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 611-011-00-0 N, N,N',N'-tetramethyl-3,3'-(propylenebis(iminocarbonyl-4,1-phenylenazo(1,6-dihydro-2-hydroxy-4-methyl-6-oxopyridine-3,1-diyl)))di(propylammonium) dilactate 403-340-1  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dg H318 H411 611-012-00-6 reaction mass of 2,2-iminodiethanol 6-methyl-2-(4-(2,4,6-triaminopyrimidin-5-ylazo)phenyl)benzothiazole-7-sulfonate and 2-methylaminoethanol 6-methyl-2-(4-(2,4,6-triaminopyrimidin-5-ylazo)phenyl)benzothiazole-7-sulfonate and N, N-diethylpropane-1,3-diamine 6-methyl-2-(4-(2,4,6-triaminopyrimidin-5-ylazo)phenyl)benzothiazole-7-sulfonate 403-410-1 114565-65-0 Skin Sens. 1 H317 GHS07 Wng H317 611-013-00-1 trilithium-1-hydroxy-7-(3-sulfonatoanilino)-2-(3-methyl-4-(2-methoxy-4-(3-sulfonatophenylazo)phenylazo)phenylazo)naphthalene-3-sulfonate 403-650-7 117409-78-6 Expl. 1.3 **** Aquatic Chronic 2 H203 H411 GHS01 GHS09 Dgr H203 H411 611-014-00-7 (tetrasodium 1-(4-(3-acetamido-4-(4'-nitro-2,2'-disulfonatostilben-4-ylazo)anilino)-6-(2,5-disulfonatoanilino)-1,3,5-triazin-2-yl)-3-carboxypyridinium) hydroxide 404-250-5 115099-55-3 Skin Sens. 1 H317 GHS07 Wng H317 611-015-00-2 tetrasodium 4-amino-5-hydroxy-6-(4-(2-(2-(sulfonatooxy)ethylsulfonyl)ethylcarbamoyl)phenylazo)-3-(4-(2-(sulfonatooxy)ethylsulfonyl)phenylazo)naphthalene-2,7-disulfonate 404-320-5 116889-78-2 Skin Sens. 1 H317 GHS07 Wng H317 611-016-00-8 reaction mass of 1,1'-((dihydroxyphenylene)bis(azo-3,1-phenylenazo(1-(3-dimethylaminopropyl)-1,2-dihydro-6-hydroxy-4-methyl-2-oxopyridine-5,3-diyl)))dipyridinium dichloride dihydrochloride, mixed isomers and 1-(1-(3-dimethylaminopropyl)-5-(3-((4-(1-(3-dimethylaminopropyl)-1,6-dihydro-2-hydroxy-4-methyl-6-oxo-5-pyridinio-3-pyridylazo)phenylazo)-2,4(or 2,6 or 3,5)-dihydroxyphenylazo)phenylazo)-1,2-dihydro-6-hydroxy-4-methyl-2-oxo-3-pyridyl)pyridinium dichloride 404-540-1  Skin Sens. 1 H317 GHS07 Wng H317 611-017-00-3 2-(4-(diethylaminopropylcarbamoyl)phenylazo)-3-oxo-N-(2,3-dihydro-2-oxobenzimidazol-5-yl)butyramide 404-910-2  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-018-00-9 tetraammonium 5-(4-(7-amino-1-hydroxy-3-sulfonato-2-naphthylazo)-6-sulfonato-1-naphthylazo)isophthalate 405-130-5  Skin Sens. 1 H317 GHS07 Wng H317 611-019-00-4 tetralithium 6-amino-4-hydroxy-3-(7-sulfonato-4-(4-sulfonatophenylazo)-1-naphthylazo)naphthalene-2,7-disulfonate 405-150-4 106028-58-4 Skin Sens. 1 H317 GHS07 Wng H317 611-020-00-X tetrakis(tetramethylammonium) 6-amino-4-hydroxy-3-(7-sulfonato-4-(4-sulfonatophenylazo)-1-naphthylazo)naphthalene-2,7-disulfonate 405-170-3 116340-05-7 Acute Tox. 3 * Skin Sens. 1 Aquatic Chronic 3 H301 H317 H412 GHS06 Dgr H301 H317 H412 611-021-00-5 2-(4-(4-cyano-3-methylisothiazol-5-ylazo)-N-ethyl-3-methylanilino)ethyl acetate 405-480-9  Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Aquatic Chronic 4 H302 H373 ** H315 H413 GHS08 GHS07 Wng H302 H373 ** H315 H413 611-022-00-0 4-dimethylaminobenzenediazonium 3-carboxy-4-hydroxybenzenesulfonate 404-980-4  Self-react. C Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H242 H331 H301 H312 H373 ** H318 H317 H400 H410 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H242 H331 H301 H312 H373 ** H318 H317 H410 T 611-023-00-6 disodium 7-(4,6-dichloro-1,3,5-triazin-2-ylamino)-4-hydroxy-3-(4-(2-(sulfonatooxy)ethylsulfonyl)phenylazo) naphthalene-2-sulfonate 404-600-7  Skin Sens. 1 H317 GHS07 Wng H317 611-024-00-1 benzidine based azo dyes; 4,4'-diarylazobiphenyl dyes, with the exception of those specified elsewhere in this Annex   Carc. 1B H350 GHS08 Dgr H350 A 611-025-00-7 disodium 4-amino-3-[[4'-[(2,4-diaminophenyl)azo][1,1'-biphenyl]-4-yl]azo]-5-hydroxy-6-(phenylazo)naphtalene-2,7-disulphonate; C.I. Direct Black 38 217-710-3 1937-37-7 Carc. 1B Repr. 2 H350 H361d *** GHS08 Dgr H350 H361d *** 611-026-00-2 tetrasodium 3,3'-[[1,1'-biphenyl]-4,4'diylbis(azo)]bis[5-amino-4-hydroxynaphthalene-2,7-disulphonate]; C.I. Direct Blue 6 220-012-1 2602-46-2 Carc. 1B Repr. 2 H350 H361d *** GHS08 Dgr H350 H361d *** 611-027-00-8 disodium 3,3'-[[1,1'-biphenyl]-4,4'-diylbis(azo)]bis(4-aminonaphthalene-1-sulphonate); C.I. Direct Red 28 209-358-4 573-58-0 Carc. 1B Repr. 2 H350 H361d *** GHS08 Dgr H350 H361d *** 611-028-00-3 C,C'-azodi(formamide) 204-650-8 123-77-3 Resp. Sens. 1 H334 GHS08 Dgr H334 G 611-029-00-9 o-dianisidine based azo dyes; 4,4'-diarylazo-3,3'-dimethoxybiphenyl dyes with the exception of those mentioned elsewhere in this Annex   Carc. 1B H350 GHS08 Dgr H350 A 611-030-00-4 o-tolidine based dyes; 4,4'-diarylazo-3,3'-dimethylbiphenyl dyes, with the exception of those mentioned elsewhere in this Annex   Carc. 1B H350 GHS08 Dgr H350 A 611-031-00-X 4,4'-(4-iminocyclohexa-2,5-dienylidenemethylene)dianiline hydrochloride; C.I. Basic Red 9 209-321-2 569-61-9 Carc. 1B H350 GHS08 Dgr H350 611-032-00-5 1,4,5,8-tetraaminoanthra quinone; C.I. Disperse Blue 1 219-603-7 2475-45-8 Carc. 1B Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 H350 H315 H318 H317 GHS08 GHS05 GHS07 Dgr H350 H315 H318 H317 611-033-00-0 hexasodium [4,4''-azoxybis(2,2'-disulfonatostilbene-4,4'diylazo)]-bis[5'-sulfonatobenzene-2,2'-diolato-O(2), O(2), N(1)]-copper(II) 400-020-3 82027-60-9 Aquatic Chronic 2 H411 GHS09 H411 611-034-00-6 N-(5-(bis(2-methoxyethyl)amino)-2-((5-nitro-2,1-benzisothiazol-3-yl)azo)phenylacetamide 402-430-8 105076-77-5 Aquatic Chronic 4 H413  H413 611-035-00-1 tetralithium 6-amino-4-hydroxy-3-[7-sulfonato-4-(5-sulfonato-2-naphthylazo)-1-naphthylazo]naphthalene-2,7-disulfonate 403-660-1 107246-80-0 Aquatic Chronic 2 H411 GHS09 H411 611-036-00-7 2-(4-(5,6(or 6,7)-dichloro-1,3-benzothiazol-2-ylazo)-N-methyl-m-toluidino)ethyl acetate 405-440-0  Skin Sens. 1 H317 GHS07 Wng H317 611-037-00-2 3(or 5)-(4-(N-benzyl-N-ethylamino)-2-methylphenylazo)1,4-dimethyl-1,2,4-triazolium methylsulphate 406-055-0 124584-00-5 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 611-038-00-8 trisodium 1-hydroxynaphthalene-2-azo-4'(5',5''-dimethylbiphenyl)-4''-azo(4''-phenylsulfonyloxybenzene)-2',2'',4-trisulfonate 406-820-9  Eye Irrit. 2 H319 GHS07 Wng H319 611-039-00-3 7-[((4,6-dichloro-1,3,5-triazin-2-yl)amino)-4-hydroxy-3-(4-((2-sulfoxy)ethyl)sulfonyl)phenylazo]naphthalene-2-sulfonic acid 407-050-6 117715-57-8 Skin Sens. 1 H317 GHS07 Wng H317 611-040-00-9 3-(5-acetylamino-4-(4-[4,6-bis(3-diethylaminopropylamino)-1,3,5-triazin-2-ylamino]phenylazo)-2-(2-methoxyethoxy)phenylazo)-6-amino-4-hydroxy-2-naphthalenesulfonic acid 407-670-7 115099-58-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 611-041-00-4 2-[[4[[4,6-bis[[3-(diethylamino)propyl]amino]-1,3,5-triazine-2-yl]amino]phenyl]azo]-N-(2,3-dihydro-2-oxo-1H-benzimidazol-5-yl)-3-oxobutanamide 407-680-1 98809-11-1 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 611-042-00-X trisodium 5-amino-3-[5-(2-bromoacryloylamino)-2-sulfonatophenylazo]-4-hydroxy-6-(4-vinylsulfonylphenylazo)naphthalene-2,7-disulfonate 411-770-6 136213-71-3 Aquatic Chronic 3 H412  H412 611-043-00-5 reaction mass of: trisodium N(1')-N(2):N(1''')-N(2'')-Ã ·-6-[2-amino-4-(or 6)-hydroxy-(or 4-amino-2-hydroxy)phenylazo]-6''-(1-carbaniloyl-2-hydroxyprop-1-enylazo)-5',5'''-disulfamoyl-3,3''-disulfonatobis(naphthalene-2,1'-azobenzene-1,2'-diolato-O(1), O(2'))-chromate; trisodium N(1')-N(2):N(1''')N(2'')-Ã ·-6,6''-bis(1-carbaniloyl-2-hydroxyprop-1-enylazo)-5',5'''disulfamoyl-3,3''-disulfonato bis(naphthalene-2,1'azobenzene-1,2'-diolato-O(1),O(2'))-chromate; trisodium N(1')-N(2):N(1''')N(2'')-Ã ·-6,6''-bis[2-amino-4-(or 6)-hydroxy-(or 4-amino-2-hydroxy)phenylazo]5',5'''disulfamoyl-3,3''-disulfonatobis(naphthalene-2,1'azobenzene-1,2'-diolato-O(1),O(2'))-chromate (2:1:1) 402-850-1  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-044-00-0 reaction mass of: tert-alkyl(C12-C14)ammonium bis[1-[(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2-)]-chromate(1-); tert-alkyl(C12-C14)ammonium bis[1-[(2-hydroxy-4-nitrophenyl)azo]-2-naphthalenolato(2)]-chromate(1-); tert-alkyl(C12-C14)ammonium bis[1-[[5-(1,1-dimethylpropyl)-2-hydroxy-3-nitrophenyl]azo]-2-naphthalenolato(2-)]-chromate(1-); tert-alkyl(C12-C14)ammonium [[1-[(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2)]-[1-[(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2-)]]-chromate(1-); tert-alkyl(C12-C14)ammonium [[1-[[5-(1,1-dimethylpropyl)-2-hydroxy-3-nitrophenyl]azo]-2-naphthalenolato(2-)]-[1-[(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2-)]]-chromate(1-); tert-alkyl(C12-C14)ammonium ((1-(4(or 5)-nitro-2-oxidophenylazo)-2-naphtholato)(1-(3-nitro-2-oxido-5-pentylphenylazo)-2-naphtholato))chromate(1-) 403-720-7 117527-94-3 Aquatic Chronic 2 H411 GHS09 H411 611-045-00-6 2-[4-[N-(4-acetoxybutyl)-N-ethyl]amino-2-methylphenylazo]-3-acetyl-5-nitrothiophene 404-830-8  Aquatic Chronic 4 H413  H413 611-046-00-1 4,4'-diamino-2-methylazobenzene 407-590-2 43151-99-1 Acute Tox. 3 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H373 ** H317 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H373 ** H317 H410 611-047-00-7 reaction mass of: 2-[[4-[N-ethyl-N-(2-acetoxyethyl)amino]phenyl]azo]-5,6-dichlorobenzothiazole; 2-[[4-[N-ethyl-N-(2-acetoxyethyl)amino]phenyl]azo]-6,7-dichlorobenzothiazole (1:1) 407-890-3 111381-11-4 Aquatic Chronic 4 H413  H413 611-048-00-2 reaction mass of: 2-[[4-[bis(2-acetoxyethyl)amino]phenyl]azo]-5,6-dichlorobenzothiazole; 2-[[4-[bis(2-acetoxyethyl)amino]phenyl]azo]-6,7-dichlorobenzothiazole (1:1) 407-900-6 111381-12-5 Aquatic Chronic 4 H413  H413 611-049-00-8 reaction mass of 7-[4-(3-diethylaminopropylamino)-6-(3-diethylammoniopropylamino)-1,3,5-triazin-2-ylamino]-4-hydroxy-3-(4-phenylazophenylazo)-naphthalene-2-sulfonate, acetic acid, lactic acid (2:1:1) 408-000-6 118658-98-3 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H373 ** H317 H412 GHS08 Wng H373 ** H317 H412 611-050-00-3 reaction mass of: pentasodium 7-amino-3-[[4-[[4-[[4-[[4-[(6-amino-1-hydroxy-3-sulfonato-2-naphthyl]azo]-7-sulfonato-1naphthyl]azo]phenyl]amino]-3-sulfonatophenyl]azo]-6-sulfonato-1-naphthyl]azo]-4-hydroxynaphthalen-2-sulfonate; pentasodium 7-amino-8-[4-[4-[4-[4-(2-amino-5-hydroxy-7-sulfonato-naphthalen-1-ylazo)-7-sulfonatonaphthalen-1-ylazo]-phenylamino]-3-sulfonato-phenylazo]-6-sulfonato-naphthalen-1-ylazo]-4-hydroxy-naphthalene-2-sulfonate; pentasodium 7-amino-8-[4-[4-[4-[4-(6-amino-1-hydroxy-3-sulfonato-naphthalen-1-ylazo)-7-sulfonatonaphthalen-1-ylazo]-phenylamino]-3-sulfonato-phenylazo]-6-sulfonato-naphthalen-1-ylazo]-4-hydroxy-naphthalene-2-sulfonate; tetrasodium 7-amino-4-hydroxy-3-[4-[4-[4-(4-hydroxy-7-sulfonato-naphthalen-1-ylazo)-2-sulfonato-phenylamino]phenylazo]-6-sulfonato-naphthalen-1-ylazo]naphthalene-2-sulfonate; tetrasodium 7-amino-4-hydroxy-3-[4-[4-[4-(4-amino-7-sulfonato-naphthalen-1-ylazo)-2-sulfonatophenylamino]phenylazo]-6-sulfonato-naphthalen-1-ylazo]naphthalene-2-sulfonate 415-350-3  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-051-00-9 2-(4-(N-ethyl-N-(2-hydroxy)ethyl)amino-2-methylphenyl)azo-6-methoxy-3-methyl-benzothiazolium chloride 411-110-7 136213-74-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 611-052-00-4 monosodium aqua-[5-[[2,4-dihydroxy-5-[(2-hydroxy-3,5-dinitrophenyl)azo]phenyl]azo]-2-naphthalensulfonate], iron complex 400-720-9  Aquatic Chronic 3 H412  H412 611-053-00-X 2,2'-azobis[2-methylpropionamidine] dihydrochloride 221-070-0 2997-92-4 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 611-055-00-0 C.I. Disperse Yellow 3; N-[4-[(2-hydroxy-5-methylphenyl)azo]phenyl]acetamide 220-600-8 2832-40-8 Carc. 2 Skin Sens. 1 H351 H317 GHS08 GHS07 Wng H351 H317 611-056-00-6 C.I. Solvent Yellow 14; 1-phenylazo-2-naphthol 212-668-2 842-07-9 Carc. 2 Muta. 2 Skin Sens. 1 Aquatic Chronic 4 H351 H341 H317 H413 GHS08 GHS07 Wng H351 H341 H317 H413 611-057-00-1 6-hydroxy-1-(3-isopropoxypropyl)-4-methyl-2-oxo-5-[4-(phenylazo)phenylazo]-1,2-dihydro-3-pyridinecarbonitrile 400-340-3 85136-74-9 Carc. 1B Aquatic Chronic 4 H350 H413 GHS08 Wng H350 H413 611-058-00-7 (6-(4-hydroxy-3-(2-methoxyphenylazo)-2-sulfonato-7-naphthylamino)-1,3,5-triazin-2,4-diyl)bis[(amino-1-methylethyl)ammonium] formate 402-060-7 108225-03-2 Carc. 1B Eye Dam. 1 Aquatic Chronic 2 H350 H318 H411 GHS08 GHS05 GHS09 Dgr H350 H318 H411 611-059-00-2 octasodium 2-(6-(4-chloro-6-(3-(N-methyl-N-(4-chloro-6-(3,5-disulfonato-2-naphthylazo)-1-hydroxy-6-naphthylamino)-1,3,5-triazin-2-yl)aminomethyl)phenylamino)-1,3,5-triazin-2-ylamino)-3,5-disulfonato-1-hydroxy-2-naphthylazo)naphthalene-1,5-disulfonate 412-960-1 148878-21-1 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 611-060-00-8 reaction mass of: sodium 5-[8-[4-[4-[4-[7-(3,5-dicarboxylatophenylazo)-8-hydroxy-3,6-disulfonatonaphthalen-1-ylamino]-6-hydroxy-1,3,5-triazin-2-yl]-2,5-dimethylpiperazin-1-yl]-6-hydroxy-1,3,5-triazin-2-ylamino]-1-hydroxy-3,6-disulfonatonaphthalen-2-ylazo]-isophthalate; ammonium 5-[8-[4-[4-[4-[7-(3,5-dicarboxylatophenylazo)-8-hydroxy-3,6-disulfonatonaphthalen-1-ylamino]-6-hydroxy-1,3,5-triazin-2-yl]-2,5-dimethylpiperazin-1-yl]-6-hydroxy-1,3,5-triazin-2-ylamino]-1-hydroxy 3,6-disulfonatonaphthalen-2-ylazo]-isophthalate; 5-[8-[4-[4-[4-[7-(3,5-dicarboxylatophenylazo)-8-hydroxy-3,6-disulfonatonaphthalen-1-ylamino]-6-hydroxy-1,3,5-triazin-2-yl]-2,5-dimethylpiperazin-1-yl]-6-hydroxy-1,3,5-triazin-2-ylamino]-1-hydroxy-3,6-disulfonaphthalen-2-ylazo]-isophthalic acid 413-180-4 187285-15-0 Eye Dam. 1 H318 GHS05 Dgr H318 611-061-00-3 disodium 5-[5-[4-(5-chloro-2,6-difluoropyrimidin-4-ylamino)benzamido]-2-sulfonatophenylazo]-1-ethyl-6-hydroxy-4-methyl-2-oxo-3-pyridylmethylsulfonate 412-530-3  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-062-00-9 octasodium 2-(8-(4-chloro-6-(3-((4-chloro-6-(3,6-disulfonato-2-(1,5-disulfonatonaphthalen-2-ylazo)-1-hydroxynaphthalen-8-ylamino)-1,3,5-triazin-2-yl)aminomethyl)phenylamino)-1,3,5-triazin-2-ylamino)-3,6-disulfonato-1-hydroxynaphthalen-2-ylazo)naphthalene-1,5-disulfonate 413-550-5  Skin Irrit. 2 Eye Dam. 1 H315 H318 GHS05 Dgr H315 H318 611-063-00-4 trisodium [4'-(8-acetylamino-3,6-disulfonato-2-naphthylazo)-4''-(6-benzoylamino-3-sulfonato2-naphthylazo)-biphenyl 1,3',3'',1'''-tetraolato-O,O',O'',O''']copper(II) 413-590-3 164058-22-4 Carc. 1B H350 GHS08 Dgr H350 611-064-00-X 4-(3,4-dichlorophenylazo)-2,6-di-sec-butyl-phenol 410-600-8 124719-26-2 STOT RE 2 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H315 H400 H410 GHS08 GHS07 GHS09 Wng H373 ** H315 H410 611-065-00-5 4-(4-nitrophenylazo)-2,6-di-sec-butyl-phenol 410-610-2 111850-24-9 STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H319 H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H373 ** H319 H315 H317 H410 611-066-00-0 tetrasodium 5-[4-chloro-6-(N-ethyl-anilino)-1,3,5-triazin-2-ylamino]-4-hydroxy-3-(1,5-disulfonatonaphthalen-2-ylazo)-naphthalene-2,7-disulfonate 411-540-5 130201-57-9 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 611-067-00-6 reaction mass of: bis(tris(2-(2-hydroxy(1-methyl)ethoxy)ethyl)ammonium) 7-anilino-4-hydroxy-3-(2-methoxy-5-methyl-4-(4-sulfonatophenylazo)phenylazo)naphthalene-2-sulfonate; bis(tris(2-(2-hydroxy(2-methyl)ethoxy)ethyl)ammonium) 7-anilino-4-hydroxy-3-(2-methoxy-5-methyl-4-(4-sulfonatophenylazo)phenylazo)naphthalene-2-sulfonate 406-910-8  Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 611-068-00-1 tetrasodium 4-amino-3,6-bis(5-[4-chloro-6-(2-hydroxyethylamino)-1,3,5-triazin-2-ylamino]-2-sulfonatophenylazo)-5-hydroxynaphthalene-2,7-disulfonate 400-690-7 85665-98-1 Aquatic Chronic 2 H411 GHS09 H411 611-069-00-7 N,N-di-[poly(oxyethylene)-co-poly(oxypropylene)]-4-[(3,5-dicyano-4-methyl-2-thienyl)azo)]-3-methylaniline 413-380-1  Aquatic Chronic 2 H411 GHS09 H411 611-070-00-2 reaction mass of: disodium (6-(4-anisidino)-3-sulfonato-2-(3,5-dinitro-2-oxidophenylazo)-1-naphtholato)(1-(5-chloro-2-oxidophenylazo)-2-naphtholato)chromate(1-); trisodium bis(5-(4-anisidino)-3-sulfonato-2-(3,5-dinitro-2-oxidophenylazo)-1-naphtholato)chromate(1-) 405-665-4  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 611-071-00-8 tris(tetramethylammonium) 5-hydroxy-1-(4-sulphonatophenyl)-4-(4-sulphonatophenylazo)pyrazole-3-carboxylate 406-073-9 131013-81-5 Acute Tox. 3 * Aquatic Chronic 3 H301 H412 GHS06 Dgr H301 H412 611-072-00-3 2,4-bis[2,2'-[2-(N, N-dimethylamino)ethyloxycarbonyl]phenylazo]-1,3-dihydroxybenzene, dihydrochloride 407-010-8 118208-02-9 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 611-073-00-9 dimethyl 3,3'-(N-(4-(4-bromo-2,6-dicyanophenylazo)-3-hydroxyphenyl)imino)dipropionate 407-310-9 122630-55-1 Aquatic Chronic 4 H413  H413 611-074-00-4 reaction mass of: sodium/potassium (3-(4-(5-(5-chloro-2,6-difluoropyrimidin-4-ylamino)-2-methoxy-3-sulfonatophenylazo)-2-oxidophenylazo)-2,5,7-trisulfonato-4-naphtholato)copper(II); sodium/potassium (3-(4-(5-(5-chloro-4,6-difluoropyrimidin-2-ylamino)-2-methoxy-3-sulfonatophenylazo)-2-oxidophenylazo)-2,5,7-trisulfonato-4-naphtholato)copper(II) 407-100-7  Skin Sens. 1 H317 GHS07 Wng H317 611-075-00-X reaction mass of: tris(3,5,5-trimethylhexylammonium) 4-amino-3-(4-(4-(2-amino-4-hydroxyphenylazo)anilino)-3-sulfonatophenylazo)-5,6-dihydro-5-oxo-6-phenylhydrazononaphthalene-2,7-disulfonate; tris(3,5,5-trimethylhexylammonium) 4-amino-3-(4-(4-(4-amino-2-hydroxyphenylazo)anilino)-3-sulfonatophenylazo)-5,6-dihydro-5-oxo-6-phenylhydrazononaphthalene-2,7-disulfonate (2:1) 406-000-0  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 611-076-00-5 3-(2,6-dichloro-4-nitrophenylazo)-1-methyl-2-phenylindole 406-280-4 117584-16-4 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 611-077-00-0 dilithium disodium (5,5'-diamino-(Ã ¼-4,4'-dihydroxy-1:2Ã º-2,O4,O4',-3,3'-[3,3'-dihydroxy-1:2-Ã º-2-O3,O3'-biphenyl-4,4'-ylenebisazo-1:2-(N3, N4-Ã ·:N3', N4'-Ã ·)]-dinaphthalene-2,7-disulfonato(8)))dicuprate(2-) 407-230-4 126637-70-5 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 611-078-00-6 (2,2'-(3,3'-dioxidobiphenyl-4,4'-diyldiazo)bis(6-(4-(3-(diethylamino)propylamino)-6-(-3-(diethylammonio)propylamino)1,3,5-triazin-2-ylamino)-3-sulfonato-1-naphtholato))dicopper(II) acetate lactate 407-240-9 159604-94-1 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-079-00-1 disodium 7-[4-chloro-6-(N-ethyl-o-toluidino)-1,3,5-triazin2-ylamino]-4-hydroxy-3-(4-methoxy-2-sulfonatophenylazo)2-naphthalenesulfonate 410-390-8 147703-64-8 Eye Dam. 1 H318 GHS05 Dgr H318 611-080-00-7 sodium 3-(2-acetamido-4-(4-(2-hydroxybutoxy)phenylazo)phenylazo)benzenesulfonate 410-150-2 147703-65-9 Skin Sens. 1 H317 GHS07 Wng H317 611-081-00-2 tetrasodium [7-(2,5-dihydroxy-KO2-7-sulfonato-6-[4-(2,5,6-trichloro-pyrimidin-4-ylamino)phenylazo]-(N1,N7-N)1-naphthylazo)-8-hydroxy-KO8-naphthalene-1,3,5-trisulfonato(6)]cuprate(II) 411-470-5 141048-13-7 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 611-082-00-8 reaction mass of: pentasodium bis(1-(3(or 5)-(4-anilino-3-sulfonatophenylazo)-4-hydroxy-2-oxidophenylazo)-6-nitro-4-sulfonato-2-naphtholato)ferrate(1-); pentasodium [(1-(3-(4-anilino-3-sulfonatophenylazo)-4-hydroxy-2-oxidophenylazo)-6-nitro-4-sulfonato-2-naphtholato)-(5-(4anilino-3-sulfonatophenylazo)-4-hydroxy-2-oxidophenylazo)-6-nitro-4-sulfonato-2-naphtholato]ferrate(1-) 407-570-3  Aquatic Chronic 2 H411 GHS09 H411 611-083-00-3 reaction mass of: 2-[N-ethyl-4-[(5,6-dichlorobenzothiazol-2-yl)azo]-m-toludino]ethyl acetate; 2-[N-ethyl-4-[(6,7-dichlorobenzothiazol-2-yl)azo]-m-toludino]ethyl acetate (1:1) 411-560-4  STOT RE 1 Skin Sens. 1 Aquatic Chronic 2 H372 ** H317 H411 GHS08 GHS07 GHS09 Dgr H372 ** H317 H411 611-085-00-4 reaction mass of: 3-cyano-5-(2-cyano-4-nitro-phenylazo)-2-(2-hydroxy-ethylamino)-4-methyl-6-[3-(2-phenoxyethoxy)propylamino]pyridine; 3-cyano-5-(2-cyano-4-nitro-phenylazo)-6-(2-hydroxy-ethylamino)-4-methyl-2-[3-(2-phenoxyethoxy)propylamino]pyridine; 3-cyano-5-(2-cyano-4-nitro-phenylazo)-2-amino-4-methyl-6-[3-(3-hydroxypropoxy)propylamino]pyridine; 3-cyano-5-(2-cyano-4-nitro-phenylazo)-6-amino-4-methyl-2-[3-(3-methoxypropoxy)propylamino]pyridine 411-880-4  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-086-00-X monolithium 5-[[2,4-dihydroxy-5-[(2-hydroxy-3,5-dinitrophenyl)azo]phenyl]azo]-2-naphthalenesulfonate], iron complex, monohydrate 411-360-7  Aquatic Chronic 3 H412  H412 611-087-00-5 reaction mass of: 3-((5-cyano-1,6-dihydro-1,4-dimethyl-2-hydroxyl-6-oxo-3-pyridinyl)azo)-benzoyloxy-2-phenoxyethane; 3-((5-cyano-1,6-dihydro-1,4-dimethyl-2-hydroxy-6-oxo-3-pyridinyl)azo)-benzoyloxy-2-ethyloxy-2-(ethylphenol) 411-710-9  Aquatic Chronic 4 H413  H413 611-088-00-0 reaction mass of: trilithium 4-amino-3-((4-((4-((2-amino-4-hydroxyphenyl)azo)phenyl)amino)-3-sulfophenyl)azo)5-hydroxy-6-(phenylazo)naphthalene-2,7-disulfonate; trilithium 4-amino-3-((4-((4-((4-amino-2-hydroxyphenyl)azo)phenyl)amino)-3-sulfophenyl)azo)-5-hydroxy-6-(phenylazo)naphthalene-2,7-disulfonate 411-890-9  Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 611-089-00-6 2-((4-(ethyl-(2-hydroxyethyl)amino)-2-methylphenyl)azo)-6-methoxy-3-methyl-benzothiazolium methylsulfate 411-100-2 136213-73-5 STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H373 ** H317 H410 611-090-00-1 2,5-dibutoxy-4-(morpholin-4-yl)benzenediazonium 4-methylbenzenesulfonate 413-290-2 93672-52-7 Self-react. C Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H242 H302 H318 H317 H412 GHS02 GHS05 GHS07 Dgr H242 H302 H318 H317 H412 T 611-091-00-7 sodium (1,0-1,95)/lithium (0,051) 5-((5-((5-chloro-6-fluoro-pyrimidin-4-yl)amino)-2-sulfonatophenyl)azo)-1,2-dihydro-6-hydroxy-1,4-dimethyl-2-oxo-3-pyridinemethylsulfonate 413-470-0 134595-59-8 Skin Sens. 1 H317 GHS07 Wng H317 611-092-00-2 tert-(dodecyl/tetradecyl)-ammonium bis(3-(4-((5-(1,1-dimethyl-propyl)-2-hydroxy-3-nitrophenyl)azo)-3-methyl-5-hydroxy-(1H)-pyrazol-1-yl)benzenesulfonamidato)chromate 413-210-6  Aquatic Chronic 2 H411 GHS09 H411 611-093-00-8 sodium 2-(4-(4-fluoro-6-(2-sulfo-ethylamino)-[1,3,5]triazin-2-ylamino)-2-ureido-phenylazo)-5-(4-sulfophenylazo)benzene-1-sulfonate 410-770-3 146177-84-6 Skin Sens. 1 H317 GHS07 Wng H317 611-094-00-3 reaction mass of: 2-[2-acetylamino-4-[N, N-bis[2-ethoxy-carbonyloxy)ethyl]amino]phenylazo]-5,6-dichloro-1,3-benzothiazole; 2-[2-acetylamino-4-[N, N-bis[2-ethoxy-carbonyloxy)ethyl]amino]phenylazo]-6,7-dichloro-1,3-benzotriazole (1:1) 411-600-0 143145-93-1 Aquatic Chronic 4 H413  H413 611-095-00-9 hexasodium 1,1'-[(1-amino-8-hydroxy-3,6-disulfonate-2,7-naphthalenediyl)bis(azo(4-sulfonate-1,3-phenyl)imino[6[(4-chloro-3-sulfonatophenyl)amino]-1,3,5-triazin-2,4-diyl]]]bis[3-carboxypyridinium] dihydroxide 412-240-7 89797-03-5 Aquatic Chronic 2 H411 GHS09 H411 611-096-00-4 methyl N-[3-acetylamino)-4-(2-cyano-4-nitrophenylazo)phenyl]-N-[(1-methoxy)acetyl]glycinate 413-040-2 149850-30-6 Skin Sens. 1 H317 GHS07 Wng H317 611-097-00-X reaction mass of iron complexes of: 1,3-dihydroxy-4-[(5-phenylaminosulfonyl)-2-hydroxyphenylazo]-n-(5-amino-sulfonyl-2-hydroxyphenylazo)benzene and: 1,3-dihydroxy-4-[(5-phenylaminosulfonyl)-2-hydroxyphenylazo]-n-[4-(4-nitro-2-sulfophenylamino)phenylazo]benzene (n=2,5,6) 414-150-3  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-098-00-5 tetrakis(tetramethylammonium)3,3'-(6-(2-hydroxyethylamino)1,3,5-triazine-2,4-diylbisimino(2-methyl-4,1-phenyleneazo))bisnaphthalene-1,5-disulfonate 405-950-3 131013-83-7 Acute Tox. 3 * Aquatic Chronic 3 H301 H412 GHS06 Dgr H301 H412 611-099-00-0 (methylenebis(4,1-phenylenazo(1-(3-(dimethylamino)propyl)-1,2-dihydro-6-hydroxy-4-methyl-2-oxopyridine-5,3-diyl)))-1,1'dipyridinium dichloride dihydrochloride 401-500-5 118658-99-4 Carc. 1B Aquatic Chronic 2 H350 H411 GHS08 GHS09 Dgr H350 H411 611-100-00-4 potassium sodium 3,3'-(3(or 4)-methyl-1,2-phenylenebis(imino(6-chloro)-1,3,5-triazine-4,2-diylimino(2-acetamido-5-methoxy)-4,1-phenylenazo)dinaphthalene-1,5-disulfonate 403-810-6 140876-13-7 Eye Dam. 1 H318 GHS05 Dgr H318 611-101-00-X 2'-(4-chloro-3-cyano-5-formyl-2-thienyl)azo-5'-diethylaminoacetanilide 405-200-5 104366-25-8 Skin Sens. 1 H317 GHS07 Wng H317 611-102-00-5 reaction product of: C.I. Leuco Sulfur Black 1 and reaction mass of: disodium-4-{4-[8-amino-1-hydroxy-7-(4-sulfamoylphenylazo)-3,6-disulfonato-2-naphthylazo]phenylsulfonylamino}benzendiazoniumchlorid; disodium-4-{4-[2,6-dihydroxy-3-(8-hydroxy-3,6-disulfonato-1-naphthylazo)phenylazo]phenylsulfonylamino}benzen-diazoniumchlorid 424-500-7  Aquatic Chronic 3 H412  H412 611-103-00-0 trisodium (1-(3-carboxylato-2-oxido-5-sulfonatophenylazo)-5-hydroxy-7-sulfonatonaphthalen-2-amido)nickel(II) 407-110-1  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 611-104-00-6 reaction mass of: trisodium (2,4(or 2,6 or 4,6)-bis(3,5-dinitro-2-oxidophenylazo)-5-hydroxyphenolato)(2(or 4 or 6)-(3,5-dinitro-2-oxidophenylazo)5-hydroxy-4(or 2 or 6)-(4-(4-nitro-2-sulfonatoanilino)phenylazo)phenolato)ferrate(1-); trisodium bis(2,4(or 2,6 or 4,6)-bis(3,5-dinitro-2-oxidophenylazo)-5-hydroxyphenolato)ferrate(1-); trisodium (2,4(or 2,6 or 4,6)-bis(3,5-dinitro-2-oxidophenylazo)-5-hydroxyphenolato)(2(or 4 or 6)-(3,5-dinitro-2-oxidophenylazo)-5-hydroxy-4(or 2 or 6)-(4-nitro-2-sulfonatophenylazo)phenolato)ferrate(1-); trisodium (2,4(or 2,6 or 4,6)-bis(3,5-dinitro-2-oxidophenylazo)-5-hydroxyphenolato)(2(or 4 or 6)-(3,5-dinitro-2-oxidophenylazo)-5-hydroxy-4(or 2 or 6)-(3-sulfonatophenylazo)phenolato)ferrate(1-); disodium 3,3'-(2,4-dihydroxy1,3(or 1,5 or 3,5)-phenylenediazo)dibenzenesulfonate 406-870-1  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-105-00-1 sodium 4-(4-chloro-6-(N-ethylanilino)-1,3,5-triazin-2-ylamino)-2-(1-(2-chlorophenyl)-5-hydroxy-3-methyl-1H-pyrazol-4-ylazo)benzenesulfonate 407-800-2 136213-75-7 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-106-00-7 hexasodium 4,4'-dihydroxy-3,3'-bis[2-sulfonato-4-(4-sulfonatophenylazo)phenylazo]-7,7'[p-phenylenebis[imino(6-chloro-1,3,5-triazine-4,2-diyl)imino]]dinaphthalene-2-sulfonate 410-180-6 157627-99-1 Eye Dam. 1 H318 GHS05 Dgr H318 611-107-00-2 potassium sodium 4-(4-chloro-6-(3,6-disulfonato-7-(5,8-disulfonato-naphthalen-2-ylazo)-8-hydroxy-naphthalen-1-ylamino)-1,3,5-triazin-2-ylamino)-5-hydroxy-6-(4-(2-sulfatoethanesulfonyl)-phenylazo)-naphthalene-1,7-disulfonate 412-490-7  Skin Sens. 1 H317 GHS07 Wng H317 611-108-00-8 disodium 5-((4-((4-chloro-3-sulfonatophenyl)azo)-1-naphthyl)azo)-8-(phenylamino)-1-naphthalenesulfonate 413-600-6 6527-62-4 Aquatic Chronic 3 H412  H412 611-109-00-3 reaction products of: copper(II) sulfate and tetrasodium 2,4-bis[6-(2-methoxy-5-sulfonatophenylazo)-5-hydroxy-7-sulfonato-2-naphthylamino]-6-(2-hydroxyethylamino)-1,3,5-triazine (2:1) 407-710-3  Aquatic Chronic 2 H411 GHS09 H411 611-110-00-9 tetra-sodium/lithium 4,4'-bis-(8-amino-3,6-disulfonato-1-naphthol-2-ylazo)-3-methylazobenzene 408-210-8 124605-82-9 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-111-00-4 disodium 2-[[4-(2-chloroethylsulfonyl)phenyl]-[(2-hydroxy-5-sulfo-3-[3-[2-(2-(sulfooxy)ethylsulfonyl)ethylazo]-4-sulfobenzoato(3-)cuprate(1-) 414-230-8  Skin Sens. 1 H317 GHS07 Wng H317 611-112-00-X tetrasodium 4-hydroxy-5-[4-[3-(2-sulfatoethanesulfonyl)phenylamino]-6-morpholin-4-yl-1,3,5-triazin-2-ylamino]-3-(1-sulfonatonaphthalen-2-ylazo)naphthalene-2,7-disulfonate 413-070-6  Skin Sens. 1 H317 GHS07 Wng H317 611-113-00-5 lithium sodium (2-(((5-((2,5-dichlorophenyl)azo)-2-hydroxyphenyl)methylene)amino)benzoato(2-))(2-((4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)azo)-5-sulfobenzoato(3-)) chromate(2-) 414-280-0 149626-00-6 Aquatic Chronic 2 H411 GHS09 H411 611-114-00-0 lithium sodium (4-((5-chloro-2-hydroxyphenyl)azo)-2,4-dihydro-5-methyl-3H-pyrazol-3-onato(2-))(3-((4,5-dihydro-3-methyl-1-(4-methylphenyl)-5-oxo-1H-pyrazol-4-yl)azo)-4-hydroxy-5-nitrobenzenesulfonato(3-)) chromate(2-) 414-250-7 149564-66-9 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 611-115-00-6 trilithium bis(4-((4-(diethylamino)-2-hydroxyphenyl)azo)-3-hydroxy-1-naphthalenesulfonato(3-))chromate(3-) 414-290-5 149564-65-8 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 611-116-00-1 reaction mass of: trisodium 5{4-chloro-6-[2-(2,6-dichloro-5-cyanopyrimidin-4-ylamino)-propylamino]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-(1-sulfonatonaphthalene-2-ylazo)-naphthalene-2,7-disulfonate; trisodium 5-{4-chloro-6-[2-(2,6-dichloro-5-cyanopyrimidin-4-ylamino)-1-methyl-ethylamino]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-(1-sulfonatonaphthalene-2-ylazo)-naphthalene-2,7-disulfonate; trisodium 5-{4-chloro-6-[2-(4,6-dichloro-5-cyanopyrimidin-2-ylamino)-propylamino]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-(1-sulfonatonaphthalen-2-ylazo)-naphthalene-2,7-disulfonate; trisodium 5-{4-chloro-6-[2-(4,6-dichloro-5-cyanopyrimidin-2-ylamino)-1-methyl-ethylamino]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-(1-sulfonatonaphthalen-2-ylazo)-naphthalene-2,7-disulfonate 414-620-8  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-117-00-7 1,3-bis{6-fluoro-4-[1,5-disulfo-4-(3-aminocarbonyl-1-ethyl-6-hydroxy-4-methyl-pyrid-2-on-5-ylazo)-phenyl-2-ylamino]-1,3,5-triazin-2-ylamino}propane lithium-, sodium salt 415-100-3 149850-29-3 Skin Sens. 1 H317 GHS07 Wng H317 611-118-00-2 sodium 1,2-bis[4-[4-{4-(4-sulfophenylazo)-2-sulfophenylazo}-2-ureido-phenyl-amino]-6-fluoro-1,3,5-triazin-2-ylamino]-propane, sodium salt 413-990-8 Skin Sens. 1 H317 GHS07 Wng H317 611-119-00-8 tetrasodium 4-[4-chloro-6-(4-methyl-2-sulfophenylamino)-1,3,5-triazin-2-ylamino]-6-(4,5-dimethyl-2-sulfophenylazo)-5-hydroxynaphthalene-2,7-disulfonate 415-400-4 148878-22-2 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-120-00-3 5-{4-[5-amino-2-[4-(2-sulfoxyethylsulfonyl)phenylazo]-4-sulfo-phenylamino]-6-chloro-1,3,5-triazin-2-ylamino}-4-hydroxy-3-(1-sulfo-naphthalen-2-ylazo)-naphthalene-2,7-disulfonicacid sodium salt 418-340-7 157707-94-3 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-121-00-9 main component 6 (isomer): asym. 1:2 Cr(III)-complex of: A: 3-hydroxy-4-(2-hydroxy-naphthalene-1-ylazo)naphthalene-1-sulfonic acid, Na-salt and B: 1-[2-hydroxy-5-(4-methoxy-phenylazo)phenylazo]naphthalene-2-ol; main component 8 (isomer): asym. 1:2 Cr-complex of: A: 3-hydroxy-4-(2-hydroxy-naphthalene-1-ylazo)-naphthalene-1-sulfonic acid, Na-salt and B: 1-[2-hydroxy-5-(4-methoxy-phenylazo)-phenylazo]-naphthalene-2-ol 417-280-9 30785-74-1 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 611-122-00-4 hexasodium (di[N-(3-(4-[5-(5-amino-3-methyl-1-phenylpyrazol-4-yl-azo)-2,4-disulfo-anilino]-6-chloro-1,3,5-triazin-2-ylamino)phenyl)-sulfamoyl](di-sulfo)-phthalocyaninato)nickel 417-250-5 151436-99-6 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-123-00-X 3-(2,4-bis(4-((5-(4,6-bis(2-aminopropylamino)-1,3,5-triazin-2-ylamino)-4-hydroxy-2,7-disulfonaphthalen-3-yl)azo)phenylamino)-1,3,5-triazin-6-ylamino)propyldiethylammonium lactate 424-310-4 178452-66-9 Eye Dam. 1 H318 GHS05 Dgr H318 611-124-00-5 reaction mass of: pentasodium 5-amino-3-(5-{4-chloro-6-[4-(2-sulfoxyethoxysulfonato)phenylamino]-1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo)-6-[5-(2,3-dibromopropionylamino)-2-sulfonatophenylazo]-4-hydroxynaphthalene-2,7-disulfonate; pentasodium 5-amino-6-[5-(2-bromoacryloylamino)-2-sulfonatophenylazo]-3-(5-{4-chloro-6-[4-(2-sulfoxyethoxysulfonato)phenylamino]-1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo)-4-hydroxynaphthalene-2,7-disulfonate; tetrasodium 5-amino-3-[5-{4-chloro-6-[4-(vinylsulfonyl)phenylamino]-1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo]-6-[5-(2,3-dibromopropionylamino)-2-sulfonatophenylazo]-4-hydroxynaphthalene-2,7-disulfonate 424-320-9 Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 611-125-00-0 reaction mass of: disodium 6-[3-carboxy-4,5-dihydro-5-oxo-4-sulfonatophenyl)pyrazolin-4-yl-azo]-3-[2-oxido-4-(ethensulfonyl)-5-methoxyphenylazo]-4-oxidonaphthalene-2-sulfonate copper (II) complex; disodium 6-[3-carboxy-4,5-dihydro-5-oxo-4-sulfonatophenyl)pyrazolin-4-yl-azo]-3-[2-oxido-4-(2-hydroxyethylsulfonyl)-5-methoxyphenylazo]-4-oxidonaphthalene-2-sulfonate copper (II) complex 423-940-7  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 611-126-00-6 2,6-bis-(2-(4-(4-amino-phenylamino)-phenylazo)-1,3-dimethyl-3H-imidazolium)-4-dimethylamino-1,3,5-triazine, dichloride 424-120-1 174514-06-8 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 611-127-00-1 pentasodium 4-amino-6-(5-(4-(2-ethyl-phenylamino)-6-(2-sulfatoethanesulfonyl)-1,3,5-triazin-2-ylamino)-2-sulfonatophenylazo)-5-hydroxy-3-(4-(2-sulfatoethanesulfonyl)phenylazo)naphthalene-2,7-disulfonate 423-790-2  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 G 611-128-00-7 N,N'-bis{6-chloro-4-[6-(4-vinylsulfonylphenylazo)-2,7-disulfonicacid-5-hydroxynapht-4-ylamino]-1,3,5-triazin-2-yl}-N-(2-hydroxyethyl)ethane-1,2-diamine, sodium salt 419-500-9 171599-85-2 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-129-00-2 reaction mass of: 5-[(4-[(7-amino-1-hydroxy-3-sulfo-2-naphthyl)azo]-2,5-diethoxyphenyl)azo]-2-[(3-phosphonophenyl)azo]benzoic acid; 5-[(4-[(7-amino-1-hydroxy-3-sulfo-2-naphthyl)azo]-2,5-diethoxyphenyl)azo]-3-[(3-phosphonophenyl)azo]benzoic acid 418-230-9 163879-69-4 Expl. 1.3 **** Repr. 2 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H203 H361f *** H373 ** H317 H411 GHS01 GHS08 GHS07 GHS09 Dgr H203 H361f *** H373 ** H317 H411 611-130-00-8 tetra-ammonium 2-[6-[7-(2-carboxylato-phenylazo)-8-hydroxy-3,6-disulfonato-1-naphthylamino]-4-hydroxy-1,3,5-triazin-2-ylamino]benzoate 418-520-5 183130-96-3 Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 611-131-00-3 2-[2-hydroxy-3-(2-chlorophenyl)carbamoyl-1-naphthylazo]-7-[2-hydroxy-3-(3-methylphenyl)carbamoyl-1-naphthylazo]fluoren-9-one 420-580-2 151798-26-4 Repr. 1B Aquatic Chronic 4 H360D *** H413 GHS08 Dgr H360D *** H413 611-132-00-9 pentasodium bis{7-[4-(1-butyl-5-cyano-1,2-dihydro-2-hydroxy-4-methyl-6-oxo-3-pyridylazo)phenylsulfonylamino]-5'-nitro-3,3'-disulfonatonaphthalene-2-azobenzene-1,2'-diolato} chromate (III) 419-210-2 178452-71-6 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-133-00-4 product by process iron complex of azo dyestuffs obtained by coupling a mixture of diazotized 2-amino-1-hydroxybenzene-4-sulfanilide and 2-amino-1-hydroxybenzene-4-sulfonamide with resorcin, the obtained mixture being subsequently submitted to a second coupling reaction with a mixture of diazotized 3-aminobenzene-1-sulfonic acid (metanilic acid) and 4'-amino-4-nitro-1,1'-diphenylamine-2-sulfonic acid and metallization with ferric chloride, sodium salt 419-260-5  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 611-134-00-X trisodium 2-{Ã ±[2-hydroxy-3-[4-chloro-6-[4-(2,3-dibromopropionylamino)-2-sulfonatophenylamino]-1,3,5-triazin-2-ylamino]-5-sulfonatophenylazo]-benzylidenehydrazino}-4-sulfonatobenzoate, copper complex 423-770-3  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 611-135-00-5 reaction product of: 2-[[4-amino-2-ureidophenylazo]-5-[(2-(sulfooxy)ethyl)sulfonyl]]benzenesulfonic acid with 2,4,6-trifluoropyrimidine and partial hydrolysis to the corresponding vinylsulfonyl derivative, mixed potassium/sodium salt 424-250-9  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-136-00-0 2-{4-(2-ammoniopropylamino)-6-[4-hydroxy-3-(5-methyl-2-methoxy-4-sulfamoylphenylazo)-2-sulfonatonaphth-7-ylamino]-1,3,5-triazin-2-ylamino}-2-aminopropyl formate 424-260-3  Repr. 2 Eye Dam. 1 Aquatic Chronic 2 H361f *** H318 H411 GHS05 GHS08 GHS09 Dgr H361f *** H318 H411 611-137-00-6 6-tert-butyl-7-chloro-3-tridecyl-7,7a-dihydro-1H-pyrazolo[5,1-c]-1,2,4-triazole 419-870-1 159038-16-1 Aquatic Chronic 4 H413  H413 611-138-00-1 2-(4-aminophenyl)-6-tert-butyl-1H-pyrazolo[1,5-b][1,2,4]triazole 415-910-7 152828-25-6 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 611-139-00-7 reaction product of: C.I. Leuco Sulfur Black 1 with (3-chloro-2-hydroxypropyl)trimethylammonium chloride 424-510-1  Eye Dam. 1 Aquatic Chronic 2 H318 H411 GHS05 GHS09 Dgr H318 H411 611-140-00-2 azafenidin (ISO); 2-(2,4-dichloro-5-prop-2-ynyloxyphenyl)-5,6,7,8-tetrahydro-1,2,4-triazolo[4,3-a]pyridine-3(2H)-one  68049-83-2 Repr. 1B STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360Df H373 ** H400 H410 GHS08 GHS09 Dgr H360Df H373 ** H410 M = 1 000 611-141-00-8 5-(4-[4-[4-(3,5-dicarboxy-phenyl-azo)phenylamino]-6-morpholin-4-yl-1,3,5-triazin-2-ylamino]phenylazo)isophthalic acid, mixed monosodium and diammonium salt 414-410-6  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-142-00-3 product-by-process definition polyazodyestuff obtained by coupling 4-[4-(1-amino-8-hydroxy-3,6-disulfo-2-naphthylazo)phenylsulfonylamino] benzenediazonium with reaction mass of 4-carboxybenzenediazonium and diphenylamine-3-sulfo-4,4'-bisdiazonium, and further coupling of the obtained compounds with reaction mass of naphth-2-ol and 3-aminophenol, sodium salts; sodium chloride 425-740-5  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-143-00-9 reaction mass of: trisodium 2-(2-[Ã ±-(2-carboxylato-Ã º-O-4-sulfonatophenylazo)benzylidene]hydrazino-Ã º-N')-6-(2,6-difluoropyrimidin-4-ylamino)-4-sulfonatophenolatocuprate (II); trisodium 2-(2-[Ã ±-(2-carboxylato-Ã º-O-4-sulfonatophenylazo)benzylidene]hydrazino-Ã º-N')-6-(4,6-difluoropyrimidin-2-ylamino)-4-sulfonatophenolatocuprate (II) 428-260-4  Eye Dam. 1 H318 GHS05 Dgr H318 611-144-00-4 reaction mas of: 7-amino-3,8-bis-[4-(2-sulfoxyethylsulfonyl)phenylazo]-4-hydroxynaphthalene-2-sulfonic acid, Na/K salt; 7-amino-3-[4-(2-sulfoxyethylsulfonyl)phenylazo]-4-hydroxy-8-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]naphthalene-2-sulfonic acid, Na/K salt; 7-amino-8-[4-(2-sulfoxyethylsulfonyl)-phenylazo]-4-hydroxy-3-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]naphthalene-2-sulfonic acid, Na/K salt; 7-amino-3,8-bis-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]-4-hydroxynaphthalene-2-sulfonic acid, Na/K salt 429-070-4 214362-06-8 Eye Dam. 1 H318 GHS05 Dgr H318 611-145-00-X reaction mass of: tetrasodium 3-(1,5-disulfonatonaphthalene-2-ylazo)-4-hydroxy-7-{4-chloro-6-[4-(2-sulfoxyethylsulfonyl)phenylamino]-1,3,5-triazine-2-ylamino}naphthalene-2-sulfonate; 3-(2,5-disulfophenylazo)-4-hydroxy-7-{4-chloro-6-[4-(2-sulfoxyethylsulfonyl)phenylamino{-1,3,5-triazine-2-ylamino}naphthalene-2-sulfonic acid, sodium salt 429-440-5  Eye Dam. 1 H318 GHS05 Dgr H318 611-146-00-5 reaction mass of: pentasodium 3-(4-(4-(7-(2,4-diamino-5-sulfonato-3-(4-sulfonatophenylazo)phenylazo)-1-hydroxy-3-sulfonatonaphthalen-2-ylazo)-2-sulfonatophenylamino)phenylazo)-4-hydroxy-6-(2-oxo-1-phenylcarbamoylpropylazo)naphthalene-2-sulfonate; pentasodium 6-((2,4-diamino-5-sulfonatophenyl)azo)-3-((4-((4-((7-((2,4-diamino-5-sulfonatophenyl)azo)-1-hydroxy-3-sulfonatonaphthalen-2-yl)azo)phenyl)amino)-2-sulfonatophenyl)azo)-4-hydroxynaphthalene2-sulfonate; pentasodium 6-((2,4-diamino-5-sulfonato-3-((4-sulfonatophenyl)azo)phenyl)azo)-3-((4-((4-((1,7-dihydroxy-3-sulfonatonaphthalen-2-yl)azo)-2-sulfonatophenyl)amino)phenyl)azo)-4-hydroxynaphthalene-2-sulfonate; hexasodium 6-((2,4-diamino-5-sulfonatophenyl)azo)-3-((4-((4-((7-((2,4-diamino-5-sulfonato-3-((4-sulfonatophenyl)azo)phenyl)azo)-1-hydroxy-3-sulfonatonaphthalen-2-yl)azo)-2-sulfonatophenyl)amino)phenyl)azo)-4-hydroxynaphthalene-2-sulfonate 430-070-1  Aquatic Chronic 2 H411 GHS09 H411 611-147-00-0 sodium, potassium, lithium 5-amino-3,6-bis(5-(4-chloro-6-(methyl-(2-methylaminoacetyl)amino)-1,3,5-triazin-2-ylamino)-2-sulfonatophenylazo)-4-hydroxynaphthalene-2,7-disulfonate 430-090-0 205764-96-1 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-148-00-6 reaction mass of: 2-(3-(2,6-dichloro-4-nitrophenylazo)carbazol-9-yl)ethanol; 2-(2-(3-(2,6-dichloro-4-nitro-phenylazo)-carbazol-9-yl)ethoxy)ethanol; 3-(2,6-dichloro-4-nitrophenylazo)carbazol 429-590-1  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 611-149-00-1 2-(2-chloroacetoxy)ethyl 3-((4-(2,5-dichloro-4-fluorosulfonylphenylazo)-3-methylphenyl)ethylamino)propionate 427-570-7 193486-83-8 Aquatic Chronic 2 H411 GHS09 H411 611-150-00-7 tetralithium 2-[6-[7-[2-(carboxylato)phenylazo]-8-hydroxy-3,6-disulfonato-1-naphthylamino]-4-hydroxy-1,3,5-triazine-2-ylamino]benzoate 440-460-3  Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 611-151-00-2 chrysoidine; 4-(phenylazo)benzene-1,3-diamine 207-803-7 495-54-5 Muta. 2 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H341 H302 H315 H400 H410 GHS08 GHS07 GHS09 Wng H341 H302 H315 H410 611-152-00-8 chrysoidine monohydrochloride; 4-phenylazophenylene-1,3-diamine monohydrochloride; [1] chrysoidine monoacetate; 4-(phenylazo)benzene-1,3-diamine monoacetate; [2] chrysoidine acetate; 4-(phenylazo)benzene-1,3-diamine acetate; [3] chrysoidine-p-dodecylbenzenesulfonate; dodecylbenzenesulfonic acid, compound with 4-(phenylazo)benzene-1,3-diamine (1:1); [4] chrysoidine dihydrochloride; 4-(phenylazo)benzene-1,3-diamine dihydrochloride; [5] chrysoidine sulfate; bis[4-(phenylazo)benzene-1,3-diamine] sulfate [6] 208-545-8 [1] 278-290-5 [2] 279-116-0 [3] 264-409-8 [4] 281-549-5 [5] 282-432-1 [6] 532-82-1 [1] 75660-25-2 [2] 79234-33-6 [3] 63681-54-9 [4] 83968-67-6 [5] 84196-22-5 [6] Muta. 2 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H302 H315 H318 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H341 H302 H315 H318 H410 611-153-00-3 chrysoidine C10-14-alkyl derivatives; benzenesulfonic acid, mono-C10-14-alkyl derivatives, compounds with 4-(phenylazo)-1,3-benzenediamine; [1] chrysoidine compound with dibutylnaphthalene sulfonic acid; dibutylnaphthalenesulfonic acid, compound with 4-(phenylazo)benzene-1,3-diamine (1:1) [2] 286-946-7 [1] 304-236-8 [2] 85407-90-5 [1] 94247-67-3 [2] Muta. 2 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 H341 H302 H315 H318 GHS05 GHS08 GHS07 Dgr H341 H302 H315 H318 611-154-00-9 trisodium 5-benzamido-4-hydroxy-3-(4-methyl-2-sulfonatophenylazo)naphthalene-2,7-disulfonate 403-670-6 92408-46-3 Aquatic Chronic 3 H412  H412 611-155-00-4 4,4'-oxybis(benzenesulfonylazide) 431-850-4 7456-68-0 Expl. 1.1**** STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H201 H373** H400 H410 GHS01 GHS08 GHS09 Dgr H201 H373** H410 611-156-00-X triammonium 4-[4-[7-(4-carboxylatoanilino)-1-hydroxy3-sulfonato-2-naphthylazo]-2,5-dimethoxyphenylazo]benzoate 432-270-4 221354-37-6 Repr. 2 STOT RE 2 * Aquatic Chronic 2 H361f*** H373** H411 GHS08 GHS09 Wng H361f*** H373** H411 611-157-00-5 benzenesulfonic acid, 3,3'-(methylenebis((dihydroxyphenylene)azo)) bis-, potassium sodium salt; potassium sodium 3-[(E)-(6{3,4-dihydroxy-2-}(Z)-(3-sulfonatophenyl)diazenyl]benzyl}-2,3-dihydroxyphenyl)diazenyl]benzenesulfonate 432-590-4 243869-48-9 Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 611-158-00-0 reaction product of: 2,3,4,2', 3', 4'-hexahydroxy-5,5'-diacethyl-diphenylmethane and 6-diazo-5,6-dihydro-5-oxo-1-naphthalenesulfonylchloride and 3-diazo-3,4-dihydro-6-methoxy-4-oxo-1-naphthalenesulfonylchloride 421-520-8  **** Aquatic Chronic 4 **** H413 **** **** H413 611-159-00-6 disodium 4-amino-6-((4-((4-(2,4-diaminophenyl)azo)phenylsulfamoyl)phenyl)azo)-5-hydroxy-3-((4-nitrophenyl)azo)naphthalene-2,7-disulfonate 421-880-6  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-160-00-1 reaction mass of: 1,1,1-tris(phenyl-4'-(3''-diazo-3'', 4''-dihydro-4''-oxo-naphthalene-1''-sulfonato)ethane; 1,1,1-tris(phenyl-4'-(6''-diazo-5'', 6''-dihydro-5''-oxo-naphthalene1''-sulfonato)ethane; reaction product of 1,1,1-tris(p-hydroxyphenyl)ethane with 6-diazo-5,6-dihydro-5-oxo-1-naphthylsulfonylchloride and 3-diazo-3,4-dihydro-4-oxo-1-naphthylsulfonylchloride (2:1); reaction product of 1,1,1-tris(p-hydroxyphenyl)ethane with 6-diazo-5,6-dihydro-5-oxo-1-naphthylsulfonylchloride and 3-diazo-3,4-dihydro-4-oxo-1-naphthylsulfonylchloride (1:2) 422-760-6  **** Aquatic Chronic 4 **** H413 **** **** H413 611-161-00-7 trisodium [1,2'-(2-(8-amino-3,5-disulfonatonaphthalene)azo)-(4'-nitrobenzene)diolato-O, O,N][(Z)-2,2-((phenylcarbamoylprop-1'-enyl)azo)-5-sulfamoylbenzene)diolato-O, O,N]chromate(III) 423-100-1  Eye Dam. 1 H318 GHS05 Dgr H318 611-162-00-2 2,4-bis(((2-(dimethylammonio)ethyloxy)carbonyl)phen-2-ylazo)benzene-1,3-diolbis(methanesulfonate) 429-600-4  Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 611-163-00-8 2,4-bis(((2-(dimethylammonio)ethyloxy)carbonyl)phen-2-ylazo)benzene-1,3-diol sulfate 429-610-9  Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 2 H302 H318 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H411 611-164-00-3 reaction mass of: 2,2-dimethyl-2,2-azobutanenitrile; 2-methylpentanenitrile-2-azo-2-(2-methylpropanenitrile); 2,2-dimethyl-2,2-azoheptanenitrile; 2-methylheptanenitrile-2-azo-2-(2-methylpropanenitrile); 2-methylheptanenitrile-2-azo-2-(2-methylbutanenitrile) 429-710-2  Self-react. D Acute Tox. 4 * Aquatic Chronic 2 H242 H302 H411 GHS02 GHS07 GHS09 Dgr H242 H302 H411 611-165-00-9 reaction mass of: tetrasodium - 4-amino-6-(5-(2,6-difluoropyrimidin-4-ylamino)-2-sulfonatophenylazo)-5-hydroxy-3-(4-(sulfatoethylsulfonyl)phenylazo)naphthalene-2,7-disulfonate; tetrasodium 4-amino-6-(5-(4,6-difluoropyrimidin-2-ylamino)-2-sulfonatophenylazo)-5-hydroxy-3-(4-(2-sulfatoethylsulfonyl)phenylazo)naphthalene-2,7-disulfonate 431-830-5  Aquatic Chronic 3 H412  H412 611-166-00-4 reaction mass of: pentasodium 4-amino-5-hydroxy-3-{(E)-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}-6-{(E)-2-sulfonato-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}naphthalene-2,7-disulfonate; tetrasodium 4-amino-5-hydroxy-3-{(E)-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}-6-[(E)-2-sulfonato-4-(vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; tetrasodium - 4-amino-5-hydroxy-6-(E)-2-sulfonato-4-}2-(sulfonatooxy)ethylsulfonyl{phenylazo}-3-[(E)-4-(vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate 432-100-9  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-167-00-X sodium bis[tris(2-hydroxyethyl)ammonium][6-anilino-4'-(4,8-disulfonato-2-naphthylazo)-5'-methyl-3-sulfonatonaphthalene-2-azobenzene-1,2'-diolato]cuprate(II) 435-240-9  Aquatic Chronic 3 H412  H412 611-168-00-5 reaction mass of: 3-[[4-chloro-6-[[7-[(1,5-disulfo-2-naphthalenyl)azo]-8-hydroxy-3,6-disulfo1-naphthalenyl]amino]-1,3,5-triazin-2-yl]amino]-5-[[4-chloro-6-[[8-hydroxy-3,6-disulfo-7-[(2-sulfophenyl)azo]-1-naphthalenyl]amino]-1,3,5-triazin-2yl]amino]benzoic acid; 3,5-bis[[4-chloro-6-[[7-[(1,5-disulfo-2-naphthalenyl)azo]-8-hydroxy-3,6-disulfo-1-naphthalenyl]amino]-1,3,5-triazin-2-yl]amino]benzoic acid 435-440-6  Eye Dam. 1 H318 GHS05 Dgr H318 611-169-00-0 sodium 5-(2-carboxyphenylazo)-6-hydroxynaphthalene-2-sulfonate 435-800-2  Aquatic Chronic 3 H412  H412 611-170-00-6 reaction mas of: trisodium 2-((1-(2-hydroxy-Ã º-O-5-(2-sulfonatoethansulfonyl)phenylazo-Ã º-N2)-1-phenylmethyl)azo-Ã º-N1)4-sulfonatobenzoate(5-)-Ã º-O)cuprate(II); disodium 2-((1-(5-ethenesulfonyl-2-hydroxy-Ã º-O-phenylazo-Ã º-N2)-1-phenylmethyl)azo-Ã º-N1)-4-sulfonatobenzoate-Ã º-O-(5))cuprate(II) 435-880-9  Aquatic Chronic 3 H412  H412 611-171-00-1 reaction mass of trisodium 3-(5-(2,6-difluoropyrimidin-4-ylamino)-2-sulfonatophenylazo)5-(4-fluoro-6-morpholin-4-yl-1,3,5-triazin-2-ylamino)-4-hydroxy-2,7-naphthalenedisulfonate; trisodium 3-(5-(4,6-difluoropyrimidin-2-ylamino)-2-sulfonatophenylazo)-5-(4-fluoro-6-morpholin-4-yl-1,3,5-triazin-2-ylamino)-4-hydroxy-2,7-naphthalenedisulfonate 436-890-6  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-172-00-7 reaction mass of: triammonium 6-amino-3-((2,5-diethoxy-4-(3-phosphonophenyl)azo)phenyl)azo-4-hydroxy-2-naphthalenesulfonate; diammonium 3-((4-((7-amino-1-hydroxy-3-sulfo-naphthalen-2-yl)azo)-2,5-diethoxyphenyl)azo)benzoate 438-310-7  Self-react. C**** Repr. 2 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 3 H242 H361f*** H302 H373** H412 GHS02 GHS08 GHS07 Dgr H242 H361f*** H302 H373** H412 611-173-00-2 reaction mass of: 3-[3-carbamoyl-5-(5-{4-chloro-6[4-(2-sulfonatooxyethylsulfonyl)anilino]-1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo)-1,2-dihydro-6-hydroxy-4-methyl-2-oxo-1-pyridyl]propanoic acid, trisodium salt; 3-[3-carbamoyl-5-(5-{4-chloro-6-[4-(vinylsulfonyl)anilino]-1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo)-1,2-dihydro-6-hydroxy-4-methyl-2oxo-1-pyridyl]propanoicacid, disodium salt 440-510-4  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-174-00-8 reaction mass of: 3-[5-(4-ethenesulfonylbutyrylamino)-2-sulfophenylazo]-5-4-chloro-[6-(4-(3-amino-5-hydroxy-2,7-disulfonaphthalene-4-ylazo)-3-sulfophenylamino]-1,3,5-triazin-2-ylamino[-4-hydroxynaphthalene-2,7-disulfonic acid, sodium salt; 3-[5-(4-(2-chloroethanesulfonyl)butyrylamino)-2-sulfophenylazo]-5-4-chloro-[6-(4-(3-amino-5-hydroxy-2,7-disulfonaphthalene-4-ylazo)-3-sulfophenylamino]-1,3,5-triazin-2-ylamino}-4-hydroxynaphthalene-2,7-disulfonic acid, sodium salt 442-290-5 457624-86-1 Eye Dam. 1 H318 GHS05 Dgr H318 611-175-00-3 reaction mass of: trisodium 5-{4-chloro-6-[N-ethyl-(3-(2-sulfonatooxy)ethylsulfonyl)aniline]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-[4-(vinylsulfonyl)phenylazo{naphthalene-2,7-disulfonate; trisodium 5-4-chloro-6-[N-ethyl-3-(vinylsulfonyl)anilino]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-[4-(2-(sulfonatooxy)ethylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; disodium 5-4-chloro-6-[N-ethyl-3-(vinylsulfonyl)anilino]-1,3,5-triazin-2-ylamino}-4-hydroxy-3-[(4-vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; tetrasodium 5-4-chloro-6-[N-ethyl-3-(2-(sulfonatooxy)ethylsulfonyl)anilino]-1,3,5-triazin-2-ylamino}-3-[4(2-(sulfonatooxy)ethylsulfonyl)phenylazo]-4-hydroxynaphthalene-2,7-disulfonate 444-050-5  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 611-176-00-9 2,6-bis(2,3,4-trihydroxybenzyl)-p-cresol ester with 6-diazo-5,6-dihydro-5-oxo-1-naphthalenesulfonate 444-250-2  Self-react. C**** Aquatic Chronic 2 H242 H411 GHS02 GHS09 Dgr H242 H411 611-177-00-4 reaction mass of: pentasodium bis[6-anilino-3,5'-disulfonatonaphthalene-2-azobenzene-1,2'-diolato]cobaltate(III); tetrasodium [6-anilino-3,5'-disulfonatonaphthalene-2-azobenzene-1,2'-diolato][6-anilino-5'-sulfamoyl-3-sulfonatonaphthalene-2-azobenzene-1,2'-diolato]cobaltate(III); trisodium bis[6-anilino-5'-sulfamoyl-3-sulfonatonaphthalene-2-azobenzene-1,2'-diolato]cobaltate(III) 444-290-0 508202-43-5 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 611-178-00-X reaction mass of: pentasodium 4-amino-5-hydroxy-3-{(E)-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}-6-{(E)-2-sulfonato-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}naphthalene-2,7-disulfonate; tetrasodium 4-amino-5-hydroxy-3-{(E)-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}-6-[(E)-2-sulfonato-4-(vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; tetrasodium 4-amino-5-hydroxy-6-{(E)-2-sulfonato-4-[2-(sulfonatooxy)ethylsulfonyl]phenylazo}-3-[(E)-4-(vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; trisodium 4-amino-5-hydroxy-3-[(E)-4-(vinylsulfonyl)phenylazo]-6-[(E)-2-sulfonato-4-(vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; trisodium 4-amino-5-hydroxy-3-[(2-hydroxyethylsulfonyl)-phenylazo]-6-[(E)-2-sulfonato-4-(vinylsulfonyl)phenylazo]naphthalene-2,7-disulfonate; trisodium 4-amino-5-hydroxy-3-[(E)-4-(vinylsulfonyl)phenylazo]-6-[-2-sulfonato-4-(2-hydroxyethylsulfonyl)phenylazo]naphthalene-2,7-disulfonate 445-280-9  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 611-179-00-5 reaction mass of: pentasodium 2-[[8-[[4-chloro-6-[[4-(2-sulfonatethylsulfonyl)]phenyl]amino]-1,3,5-triazin-2-yl]amino-1-hydroxy-3,6-disulfonato-2-naphthalenyl]azo]naphthalene-1,5-disulfonate; 2-[[8-[[4-chloro-6-[[4-[[2-ethenyl]sulfonyl]phenyl]amino]1,3,5-triazin-2-yl]amino]-1-hydroxy-3,6-disulfonato-2-naphthalenyl]azo]naphthalene-1,5-disulfonate 450-010-8  Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 611-180-00-0 iron, complexes with diazotised 4-aminobenzenesulfonamide, diazotized 3-aminobenzenesulfonic acid, diazotised 3-amino-4-hydroxybenzenesulfonamide, diazotised 3-amino-4-hydroxy-N-phenylbenzenesulfonamide, diazotised 5-amino-2-(phenylamino)benzenesulfonic acid and resorcinol, sodium salts 417-850-7  Aquatic Chronic 2 H411 GHS09 H411 612-001-00-9 mono-methylamine; [1] di-methylamine; [2] tri-methylamine [3] 200-820-0 [1] 204-697-4 [2] 200-875-0 [3] 74-89-5 [1] 124-40-3 [2] 75-50-3 [3] Flam. Gas 1 Press. Gas Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H220 H332 H335 H315 H318 GHS02 GHS04 GHS05 GHS07 Dgr H220 H332 H335 H315 H318 * Skin Irrit. 2; H315: C  ¥ 5 % Eye Dam. 1; H318: C  ¥ 5 % Eye Irrit. 2; H319: 0,5 %  ¤ C < 5 % STOT SE 3; H335: C  ¥ 5 % U5 612-001-01-6 mono-methylamine ¦ %; [1] di-methylamine ¦ %; [2] tri-methylamine ¦ % [3] 200-820-0 [1] 204-697-4 [2] 200-875-0 [3] 74-89-5 [1] 124-40-3 [2] 75-50-3 [3] Flam. Liq. 1 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H224 H332 H302 H314 GHS02 GHS05 GHS07 Dgr H224 H332 H302 H314 * STOT SE 3; H335: C  ¥ 5 % B 612-002-00-4 ethylamine 200-834-7 75-04-7 Flam. Gas 1 Press. Gas Eye Irrit. 2 STOT SE 3 H220 H319 H335 GHS02 GHS04 GHS07 Dgr H220 H319 H335 U 612-003-00-X diethylamine 203-716-3 109-89-7 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H225 H332 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H312 H302 H314 STOT SE 3; H335: C  ¥ 1 % 612-004-00-5 triethylamine 204-469-4 121-44-8 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H225 H332 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H312 H302 H314 STOT SE 3; H335: C  ¥ 1 % 612-005-00-0 butylamine 203-699-2 109-73-9 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H225 H332 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H312 H302 H314 STOT SE 3; H335: C  ¥ 1 % 612-006-00-6 ethylenediamine; 1,2-diaminoethane 203-468-6 107-15-3 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 H226 H312 H302 H314 H334 H317 GHS02 GHS08 GHS05 GHS07 Dgr H226 H312 H302 H314 H334 H317 612-007-00-1 2-aminopropane; isopropylamine 200-860-9 75-31-0 Flam. Liq. 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H224 H319 H335 H315 GHS02 GHS07 Dgr H224 H319 H335 H315 612-008-00-7 niline 200-539-3 62-53-3 Carc. 2 Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H351 H341 H331 H311 H301 H372 ** H318 H317 H400 GHS06 GHS08 GHS05 GHS09 Dgr H351 H341 H331 H311 H301 H372 ** H318 H317 H400 * STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,2 %  ¤ C < 1 % 612-009-00-2 salts of aniline   Carc. 2 Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H351 H341 H331 H311 H301 H372 ** H318 H317 H400 GHS06 GHS08 GHS05 GHS09 Dgr H351 H341 H331 H311 H301 H372 ** H318 H317 H400 * STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,2 %  ¤ C < 1 % A 612-010-00-8 chloroanilines (with exception of those specified elsewhere in this Annex)   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H410 C 612-011-00-3 4-nitrosoaniline 211-535-6 659-49-4 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H332 H312 H302 GHS07 Wng H332 H312 H302 612-012-00-9 o-nitroaniline; [1] m-nitroaniline; [2] p-nitroaniline [3] 201-855-4 [1] 202-729-1 [2] 202-810-1 [3] 88-74-4 [1] 99-09-2 [2] 100-01-6 [3] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 3 H331 H311 H301 H373 ** H412 GHS06 GHS08 Dgr H331 H311 H301 H373 ** H412 C 612-013-00-4 3-aminobenzene sulphonic acid; metanilic acid 204-473-6 121-47-1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H332 H312 H302 GHS07 Wng H332 H312 H302 612-014-00-X sulphanilic acid; 4-aminobenzenesulphonic acid 204-482-5 121-57-3 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H319 H315 H317 GHS07 Wng H319 H315 H317 612-015-00-5 N-methylaniline 202-870-9 100-61-8 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H410 612-016-00-0 N,N-dimethylaniline 204-493-5 121-69-7 Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H351 H331 H311 H301 H411 GHS06 GHS08 GHS09 Dgr H351 H331 H311 H301 H411 612-017-00-6 N-methyl-N-2,4,6-tetranitroaniline; tetryl 207-531-9 479-45-8 Expl. 1.1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 H201 H331 H311 H301 H373** GHS01 GHS06 GHS08 Dgr H201 H331 H311 H301 H373** 612-018-00-1 bis(2,4,6-trinitrophenyl)amine; hexyl 205-037-8 131-73-7 Expl. 1.1 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 Aquatic Chronic 2 H201 H330 H310 H300 H373** H411 GHS01 GHS06 GHS08 GHS09 Dgr H201 H330 H310 H300 H373** H411 612-019-00-7 dipicrylamine, ammonium salt 220-639-0 2844-92-0 Expl. 1.1 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 Aquatic Chronic 2 H201 H330 H310 H300 H373** H411 GHS01 GHS06 GHS08 GHS09 Dgr H201 H330 H310 H300 H373** H411 612-020-00-2 1-naphthylamine 205-138-7 134-32-7 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 612-022-00-3 2-naphthylamine 202-080-4 91-59-8 Carc. 1A Acute Tox. 4 * Aquatic Chronic 2 H350 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H411 Carc. 1A; H350: C  ¥ 0,01 % 612-023-00-9 phenylhydrazine; [1] phenylhydrazinium chloride; [2] phenylhydrazine hydrochloride; [3] phenylhydrazinium sulphate (2:1) [4] 202-873-5 [1] 200-444-7 [2] 248-259-0 [3] 257-622-2 [4] 100-63-0 [1] 59-88-1 [2] 27140-08-5 [3] 52033-74-6 [4] Carc. 1B Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H350 H341 H331 H311 H301 H372 ** H319 H315 H317 H400 GHS06 GHS08 GHS09 Dgr H350 H341 H331 H311 H301 H372 ** H319 H315 H317 H400 612-024-00-4 m-toluidine; 3-aminotoluene 203-583-1 108-44-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 H331 H311 H301 H373 ** H400 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H400 612-025-00-X nitrotoluidines, with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H411 C 612-026-00-5 diphenylamine 204-539-4 122-39-4 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H373 ** H400 H410 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H410 612-027-00-0 xylidines with the exception of those specified elsewhere in this Annex; dimethyl anilines with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H411 C 612-028-00-6 p-phenylenediamine 203-404-7 106-50-3 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H319 H317 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H319 H317 H410 612-029-00-1 benzene-1,4-diamine dihydrochloride; p-phenylenediamine dihydrochloride 210-834-9 624-18-0 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H319 H317 H400 H410 GHS06 GHS09 Dgr H331 H311 H301 H319 H317 H410 612-030-00-7 2-methyl-p-phenylenediamine sulphate [1] 210-431-8 [1] 228-871-4 [2] 615-50-9 [1] 6369-59-1 [2] Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H301 H332 H312 H317 H411 GHS06 GHS09 Dgr H301 H332 H312 H317 H411 612-031-00-2 N,N-dimethylbenzene-1,3-diamine; [1] 4-amino-N,N-dimethylaniline; 3-amino-N,N'-dimethylaniline [2] 220-623-3 [1] 202-807-5 [2] 2836-04-6 [1] 99-98-9 [2] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H331 H311 H301 GHS06 Dgr H331 H311 H301 C 612-032-00-8 N, N,N',N'-tetramethyl-p-phenylenediamine 202-831-6 100-22-1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H332 H312 H302 GHS07 Wng H332 H312 H302 612-033-00-3 2-aminophenol 202-431-1 95-55-6 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * H341 H332 H302 GHS08 GHS07 Wng H341 H332 H302 612-034-00-9 2-amino-4,6-dinitrophenol; picramic acid 202-544-6 96-91-3 Expl. 1.1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H201 H332 H312 H302 H412 GHS01 GHS07 Dgr H201 H332 H312 H302 H412 612-034-01-6 2-amino-4,6-dinitrophenol; picramic acid; [  ¥ 20 % water] 202-544-6 96-91-3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H332 H312 H302 H412 GHS07 Wng H332 H312 H302 H412 G 612-035-00-4 2-methoxyaniline; o-anisidine 201-963-1 90-04-0 Carc. 1B Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * H350 H341 H331 H311 H301 GHS06 GHS08 Dgr H350 H341 H331 H311 H301 612-036-00-X 3,3'-dimethoxybenzidine; o-dianisidine 204-355-4 119-90-4 Carc. 1B Acute Tox. 4 * H350 H302 GHS08 GHS07 Dgr H350 H302 612-037-00-5 salts of 3,3'-dimethoxybenzidine; salts of o-dianisidine   Carc. 1B Acute Tox. 4 * H350 H302 GHS08 GHS07 Dgr H350 H302 A 612-038-00-0 2-nitro-p-anisidine; 4-methoxy-2-nitroaniline 202-547-2 96-96-8 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 3 H330 H310 H300 H373 ** H412 GHS06 GHS08 Dgr H330 H310 H300 H373 ** H412 612-039-00-6 2-ethoxyaniline; o-phenetidine 202-356-4 94-70-2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * H331 H311 H301 H373 ** GHS06 GHS08 Dgr H331 H311 H301 H373 ** 612-040-00-1 2,4-dinitroaniline 202-553-5 97-02-9 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Chronic 2 H330 H310 H300 H373 ** H411 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H411 612-041-00-7 4,4'-bi-o-toluidine 204-358-0 119-93-7 Carc. 1B Acute Tox. 4 * Aquatic Chronic 2 H350 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H411 612-042-00-2 benzidine; 1,1'-biphenyl-4,4'-diamine; 4,4'-diaminobiphenyl; biphenyl-4,4'-ylenediamine 202-199-1 92-87-5 Carc. 1A Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 Carc. 1A; H350: C  ¥ 0,01 % 612-043-00-8 N,N'-dimethylbenzidine  2810-74-4 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H332 H312 H302 GHS07 Wng H332 H312 H302 612-044-00-3 N,N'-diacetylbenzidine 210-338-2 613-35-4 Carc. 1B Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H350 H341 H332 H312 H302 GHS08 GHS07 Dgr H350 H341 H332 H312 H302 612-046-00-4 allylamine 203-463-9 107-11-9 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H225 H331 H311 H301 H411 GHS02 GHS06 GHS09 Dgr H225 H331 H311 H301 H411 612-047-00-X benzylamine 202-854-1 100-46-9 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 612-048-00-5 dipropylamine 205-565-9 142-84-7 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H225 H332 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H312 H302 H314 STOT SE 3; H335: C  ¥ 1 % 612-049-00-0 di-n-butylamine; [1] di-sec-butylamine [2] 203-921-8 [1] 210-937-9 [2] 111-92-2 [1] 626-23-3 [2] Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H226 H332 H312 H302 GHS02 GHS07 Wng H226 H332 H312 H302 612-050-00-6 cyclohexylamine 203-629-0 108-91-8 Flam. Liq. 3 Repr. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H226 H361f*** H312 H302 H314 GHS02 GHS05 GHS08 GHS07 Dgr H226 H361f*** H312 H302 H314 612-051-00-1 4,4'-diaminodiphenylmethane; 4,4'-methylenedianiline 202-974-4 101-77-9 Carc. 1B Muta. 2 STOT SE 1 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H350 H341 H370 ** H373 ** H317 H411 GHS08 GHS07 GHS09 Dgr H350 H341 H370 ** H373 ** H317 H411 612-052-00-7 (S)-sec-butylamine; (S)-2-aminobutane; [1] (R)-sec-butylamine; (R)-2-aminobutane; [2] sec-butylamine; 2-aminobutane [3] 208-164-7 [1] 236-232-6 [2] 237-732-7 [3] 513-49-5 [1] 13250-12-9 [2] 13952-84-6 [3] Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A Aquatic Acute 1 H225 H332 H302 H314 H400 GHS02 GHS05 GHS07 GHS09 Dgr H225 H332 H302 H314 H400 C 612-053-00-2 N-ethylaniline 203-135-5 103-69-5 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * H331 H311 H301 H373 ** GHS06 GHS08 Dgr H331 H311 H301 H373 ** 612-054-00-8 N,N-diethylaniline 202-088-8 91-66-7 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H411 * 612-055-00-3 N-methyl-o-toluidine; [1] N-methyl-m-toluidine; [2] N-methyl-p-toluidine [3] 210-260-9 [1] 211-795-0 [2] 210-769-6 [3] 611-21-2 [1] 696-44-6 [2] 623-08-5 [3] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 3 H331 H311 H301 H373 ** H412 GHS06 GHS08 Dgr H331 H311 H301 H373 ** H412 C 612-056-00-9 N,N-dimethyl-p-toluidine; [1] N,N-dimethyl-m-toluidine; [2] N,N-dimethyl-o-toluidine [3] 202-805-4 [1] 204-495-6 [2] 210-199-8 [3] 99-97-8 [1] 121-72-2 [2] 609-72-3 [3] Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 3 H331 H311 H301 H373 ** H412 GHS06 GHS08 Dgr H331 H311 H301 H373 ** H412 * C 612-057-00-4 piperazine; [solid] 203-808-3 110-85-0 Repr. 2 Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 H361fd H314 H334 H317 GHS05 GHS08 Dgr H361fd H314 H334 H317 612-057-01-1 piperazine; [liquid] 203-808-3 110-85-0 Repr. 2 Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 H361fd H314 H334 H317 GHS05 GHS08 Dgr H361fd H314 H334 H317 612-058-00-X 2,2'-iminodiethylamine; diethylenetriamine 203-865-4 111-40-0 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H312 H302 H314 H317 GHS05 GHS07 Dgr H312 H302 H314 H317 612-059-00-5 3,6-diazaoctanethylenediamin; triethylenetetramine 203-950-6 112-24-3 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H312 H314 H317 H412 GHS05 GHS07 Dgr H312 H314 H317 H412 612-060-00-0 3,6,9-triazaundecamethylenediamine; tetraethylenepentamine 203-986-2 112-57-2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H312 H302 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H312 H302 H314 H317 H411 612-061-00-6 3-aminopropyldimethylamine; N,N-dimethyl-1,3-diaminopropane 203-680-9 109-55-7 Flam. Liq. 3 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H226 H302 H314 H317 GHS02 GHS05 GHS07 Dgr H226 H302 H314 H317 612-062-00-1 3-aminopropyldiethylamine; N,N-diethyl-1,3-diaminopropane 203-236-4 104-78-9 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H226 H312 H302 H314 H317 GHS02 GHS05 GHS07 Dgr H226 H312 H302 H314 H317 612-063-00-7 3,3'-iminodi(propylamine); dipropylenetriamine 200-261-2 56-18-8 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1A Skin Sens. 1 H330 H311 H302 H314 H317 GHS06 GHS05 Dgr H330 H311 H302 H314 H317 612-064-00-2 3,6,9,12-tetra-azatetradecamethylenediamine; pentacthylenehexamine 223-775-9 4067-16-7 Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H317 H410 612-065-00-8 polyethlyenepolyamines with the exception of those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H312 H302 H314 H317 H410 612-066-00-3 dicyclohexylamine 202-980-7 101-83-7 Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H410 612-067-00-9 3-aminomethyl-3,5,5-trimethylcyclohexylamine 220-666-8 2855-13-2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H312 H302 H314 H317 H412 GHS05 GHS07 Dgr H312 H302 H314 H317 H412 612-068-00-4 3,3'-dichlorobenzidine; 3,3'-dichlorobiphenyl-4,4'-ylenediamine 202-109-0 91-94-1 Carc. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H312 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H312 H317 H410 612-069-00-X salts of 3,3'-dichlorobenzidine; salts of 3,3'-dichlorobiphenyl-4,4'-ylenediamine   Carc. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H312 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H312 H317 H410 A 612-070-00-5 salts of benzidine 208-519-6 208-520-1 244-236-4 252-984-8 531-85-1 531-86-2 21136-70-9 36341-27-2 Carc. 1A Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 A 612-071-00-0 salts of 2-naphthylamine 209-030-0 210-313-6 553-00-4 612-52-2 Carc. 1A Acute Tox. 4 * Aquatic Chronic 2 H350 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H411 A 612-072-00-6 biphenyl-4-ylamine; xenylamine; 4-aminobiphenyl 202-177-1 92-67-1 Carc. 1A Acute Tox. 4 * H350 H302 GHS08 GHS07 Dgr H350 H302 612-073-00-1 salts of biphenyl-4-ylamine; salts of xenylamine; salts of 4-aminobiphenyl   Carc. 1A Acute Tox. 4 * H350 H302 GHS08 GHS07 Dgr H350 H302 A 612-074-00-7 benzyldimethylamine 203-149-1 103-83-3 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 3 H226 H332 H312 H302 H314 H412 GHS02 GHS05 GHS07 Dgr H226 H332 H312 H302 H314 H412 612-075-00-2 2-aminoethyldimethylamine; 2-dimethylaminoethylamine 203-541-2 108-00-9 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H225 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H312 H302 H314 612-076-00-8 ethyldimethylamine 209-940-8 598-56-1 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H225 H332 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H302 H314 612-077-00-3 dimethylnitrosoamine; N-nitrosodimethylamine 200-549-8 62-75-9 Carc. 1B Acute Tox. 2 * Acute Tox. 3 * STOT RE 1 Aquatic Chronic 2 H350 H330 H301 H372 ** H411 GHS06 GHS08 GHS09 Dgr H350 H330 H301 H372 ** H411 Carc. 1B; H350: C  ¥ 0,001 % 612-078-00-9 2,2'-dichloro-4,4'-methylenedianiline; 4,4'-methylene bis(2-chloroaniline) 202-918-9 101-14-4 Carc. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 612-079-00-4 salts of 2,2'-dichloro-4,4'-methylenedianiline; salts of 4,4'-methylenebis(2-chloroaniline)   Carc. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H410 A 612-080-00-X 4-amino-N,N-diethylaniline; N,N-diethyl-p-phenylendiamine 202-214-1 93-05-0 Acute Tox. 3 * Skin Corr. 1B H301 H314 GHS06 GHS05 Dgr H301 H314 612-081-00-5 salts of 4,4'-bi-o-toluidine; salts of 3,3'-dimethylbenzidine; salts of o-tolidine 210-322-5 265-294-7 277-985-0 612-82-8 64969-36-4 74753-18-7 Carc. 1B Acute Tox. 4 * Aquatic Chronic 2 H350 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H411 A 612-082-00-0 thiourea; thiocarbamide 200-543-5 62-56-6 Carc. 2 Repr. 2 Acute Tox. 4 * Aquatic Chronic 2 H351 H361d *** H302 H411 GHS08 GHS07 GHS09 Wng H351 H361d *** H302 H411 612-083-00-6 1-methyl-3-nitro-1-nitrosoguanidine 200-730-1 70-25-7 Carc. 1B Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H350 H332 H319 H315 H411 GHS08 GHS07 GHS09 Dgr H350 H332 H319 H315 H411 Carc. 1B; H350: C  ¥ 0,01 % 612-084-00-1 dapsone; 4,4'-diamino diphenyl sulfone 201-248-4 80-08-0 Acute Tox. 4 * H302 GHS07 Wng H302 612-085-00-7 4,4'-methylenedi-o-toluidine 212-658-8 838-88-0 Carc. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350 H302 H317 H410 612-086-00-2 amitraz (ISO); N,N-bis(2,4-xylyliminomethyl) methylamine 251-375-4 33089-61-1 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373 ** H317 H410 M = 10 612-087-00-8 guazatine (ISO) 108173-90-6 Acute Tox. 2 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H312 H302 H335 H315 H318 H400 H410 GHS06 GHS05 GHS09 Dgr H330 H312 H302 H335 H315 H318 H410 612-088-00-3 simazine (ISO); 6-chloro-N,N'-diethyl-1,3,5-triazine-2,4-diamine 204-535-2 122-34-9 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 612-089-00-9 1,5-naphthylenediamine 218-817-8 2243-62-1 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 612-090-00-4 2,2'-(nitrosoimino)bisethanol 214-237-4 1116-54-7 Carc. 1B H350 GHS08 Dgr H350 612-091-00-X o-toluidine; 2-aminotoluene 202-429-0 95-53-4 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Aquatic Acute 1 H350 H331 H301 H319 H400 GHS06 GHS08 GHS09 Dgr H350 H331 H301 H319 H400 612-092-00-5 N, N'-(2,2-dimethylpropylidene)hexamethylenediamine 401-660-6 1000-78-8 Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 612-093-00-0 3,5-dichloro-4-(1,1,2,2-tetrafluoroethoxy)aniline 401-790-3 104147-32-2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 612-094-00-6 4-(2-chloro-4-trifluoromethyl)phenoxy-2-fluoroaniline hydrochloride 402-190-4 113674-95-6 STOT RE 1 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H372** H302 H373** H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H372** H302 H373** H318 H317 H410 612-095-00-1 benzyl-2-hydroxydodecyldi methylammonium benzoate 402-610-6 113694-52-3 Skin Corr. 1B Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H314 H302 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H302 H410 612-096-00-7 4,4'-carbonimidoylbis[N, N-dimethylaniline] 207-762-5 492-80-8 Carc. 2 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 2 H351 H302 H319 H411 GHS08 GHS07 GHS09 Wng H351 H302 H319 H411 612-097-00-2 salts of 4,4'-carbonimidoylbis[N, N-dimethylaniline]   Carc. 2 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 2 H351 H302 H319 H411 GHS08 GHS07 GHS09 Wng H351 H302 H319 H411 A 612-098-00-8 nitrosodipropylamine 210-698-0 621-64-7 Carc. 1B Acute Tox. 4 * Aquatic Chronic 2 H350 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H411 Carc. 1B; H350: C  ¥ 0,001 % 612-099-00-3 4-methyl-m-phenylenediamine; 2,4-toluenediamine 202-453-1 95-80-7 Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H350 H341 H361f*** H301 H312 H373** H317 H411 GHS06 GHS08 GHS09 Dgr H350 H341 H361f*** H301 H312 H373** H317 H411 612-100-00-7 propylenediamine 201-155-9 78-90-0 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A H226 H312 H302 H314 GHS02 GHS05 GHS07 Dgr H226 H312 H302 H314 612-101-00-2 methenamine; hexamethylenetetramine 202-905-8 100-97-0 Flam. Sol. 2 Skin Sens. 1 H228 H317 GHS02 GHS07 Wng H228 H317 612-102-00-8 N, N-bis(3-aminopropyl)methylamine 203-336-8 105-83-9 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B H331 H311 H302 H314 GHS06 GHS05 Dgr H331 H311 H302 H314 612-103-00-3 N, N,N',N'-tetramethylethylenediamine 203-744-6 110-18-9 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H225 H332 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H302 H314 612-104-00-9 hexamethylenediamine 204-679-6 124-09-4 Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Corr. 1B H312 H302 H335 H314 GHS05 GHS07 Dgr H312 H302 H335 H314 612-105-00-4 2-piperazin-1-ylethylamine 205-411-0 140-31-8 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H312 H302 H314 H317 H412 GHS05 GHS07 Dgr H312 H302 H314 H317 H412 612-106-00-X 2,6-diethylaniline 209-445-7 579-66-8 Acute Tox. 4 * H302  H302 612-107-00-5 1-phenylethylamine; [1] DL-Ã ±-methylbenzylamine [2] 202-706-6 [1] 210-545-8 [2] 98-84-0 [1] 618-36-0 [2] Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 612-108-00-0 3-aminopropyltriethoxysilane 213-048-4 919-30-2 Acute Tox. 4 * Skin Corr. 1B H302 H314 GHS05 GHS07 Dgr H302 H314 612-109-00-6 bis(2-dimethylaminoethyl)(methyl)amine 221-201-1 3030-47-5 Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B H311 H302 H314 GHS06 GHS05 Dgr H311 H302 H314 612-110-00-1 2,2'-dimethyl-4,4'-methylenebis(cyclohexylamine) 229-962-1 6864-37-5 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1A Aquatic Chronic 2 H331 H311 H302 H314 H411 GHS06 GHS05 GHS09 Dgr H331 H311 H302 H314 H411 612-111-00-7 2-methyl-m-phenylenediamine; 2,6-toluenediamine 212-513-9 823-40-5 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H341 H312 H302 H317 H411 GHS08 GHS07 GHS09 Wng H341 H312 H302 H317 H411 612-112-00-2 p-anisidine; 4-methoxyaniline 203-254-2 104-94-9 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * STOT RE 2 * Aquatic Acute 1 H330 H310 H300 H373 ** H400 GHS06 GHS08 GHS09 Dgr H330 H310 H300 H373 ** H400 612-113-00-8 6-methyl-2,4-bis(methylthio)phenylene-1,3-diamine 403-240-8 106264-79-3 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 612-114-00-3 R, R-2-hydroxy-5-(1-hydroxy-2-(4-phenylbut-2-ylamino)ethyl)benzamide hydrogen 2,3-bis(benzoyloxy)succinate 404-390-7  Flam. Sol. 1 Skin Sens. 1 Aquatic Chronic 3 H228 H317 H412 GHS02 GHS07 Wng H228 H317 H412 612-115-00-9 dimethyldioctadecylammonium hydrogen sulfate 404-050-8 123312-54-9 Eye Irrit. 2 Aquatic Chronic 4 H319 H413 GHS07 Wng H319 H413 612-116-00-4 C8-18 alkylbis(2-hydroxyethyl)ammonium bis(2-ethylhexyl)phosphate 404-690-8 68132-19-4 Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H314 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H331 H314 H317 H410 612-117-00-X C12-14-tert-alkylamine, methylphosphonic acid salt 404-750-3 119415-07-5 Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H302 H314 H411 GHS05 GHS07 GHS09 Dgr H302 H314 H411 612-118-00-5 A reaction mass of: (1,3-dioxo-2H-benz(de)isoquinolin-2-ylpropyl)hexadecyldimethylammonium 4-toluenesulfonate; (1,3-dioxo-2H-benz(de)isoquinolin-2-ylpropyl)hexadecyldimethylammonium bromide 405-080-4  Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 612-119-00-0 benzyldimethyloctadecylammonium 3-nitrobenzenesulfonate 405-330-2  Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H400 H410 GHS05 GHS09 Dgr H315 H318 H410 612-120-00-6 aclonifen (ISO); 2-chloro-6-nitro-3-phenoxyaniline 277-704-1 74070-46-5 Carc. 2 Skin Sens. 1A Aquatic Acute 1 Aquatic Chronic 1 H351 H317 H400 H410 GHS08 GHS07 GH09 Wng H351 H317 H410 M = 100 M = 10 612-121-00-1 amines, polyethylenepoly-; HEPA 268-626-9 68131-73-7 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H312 H302 H314 H317 H410 612-122-00-7 hydroxylamine ¦ % [> 55 % in aqueous solution] 232-259-2 7803-49-8 Unst. Expl. Met. Corr. 1 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H200 H290 H351 H312 H302 H373** H335 H315 H318 H317 H400 GHS01 GHS05 GHS08 GHS07 GHS09 Dgr H200 H290 H351 H312 H302 H373** H335 H315 H318 H317 H400 B 612-122-01-4 hydroxylamine ¦% [  ¤ 55 % in aqueous solution] 232-259-2 7803-49-8 Met. Corr. 1 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H290 H351 H312 H302 H373** H335 H315 H318 H317 H400 GHS05 GHS08 GHS07 GHS09 Dgr H290 H351 H312 H302 H373** H335 H315 H318 H317 H400 B 612-123-00-2 hydroxylammonium chloride; hydroxylamine hydrochloride; [1] bis(hydroxylammonium) sulfate; hydroxylamine sulfate (2:1) [2] 226-798-2 [1] 233-118-8 [2] 5470-11-1 [1] 10039-54-0 [2] Met. Corr. 1 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H290 H351 H312 H302 H373** H319 H315 H317 H400 GHS05 GHS08 GHS07 GHS09 Wng H290 H351 H312 H302 H373** H319 H315 H317 H400 612-124-00-8 N,N,N-trimethylanilinium chloride 205-319-0 138-24-9 Acute Tox. 3 * Acute Tox. 3 * H311 H301 GHS06 Dgr H311 H301 612-125-00-3 2-methyl-p-phenylenediamine; 2,5-toluenediamine 202-442-1 95-70-5 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H301 H332 H312 H317 H411 GHS06 GHS09 Dgr H301 H332 H312 H317 H411 612-126-00-9 toluene-2,4-diammonium sulphate; 4-methyl-m-phenylenediamine sulfate 265-697-8 65321-67-7 Carc. 1B Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H350 H301 H312 H319 H317 H411 GHS06 GHS08 GHS09 Dgr H350 H301 H312 H319 H317 H411 612-127-00-4 3-aminophenol 209-711-2 591-27-5 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H332 H302 H411 GHS07 GHS09 Wng H332 H302 H411 612-128-00-X 4-aminophenol 204-616-2 123-30-8 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H341 H332 H302 H400 H410 GHS08 GHS07 GHS09 Wng H341 H332 H302 H410 612-129-00-5 diisopropylamine 203-558-5 108-18-9 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H225 H332 H302 H314 GHS02 GHS05 GHS07 Dgr H225 H332 H302 H314 STOT SE 3; H335: C  ¥ 5 % 612-130-00-0 2,6-diamino-3,5-diethyltoluene; 4,6-diethyl-2-methyl-1,3-benzenediamine; [1] 2,4-diamino-3,5-diethyltoluene; 2,4-diethyl-6-methyl-1,3-benzenediamine; [2] diethylmethylbenzenediamine [3] 218-255-3 [1] 218-256-9 [2] 270-877-4 [3] 2095-01-4 [1] 2095-02-5 [2] 68479-98-1 [3] Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H373 ** H319 H400 H410 GHS08 GHS07 GHS09 Wng H312 H302 H373 ** H319 H410 C 612-131-00-6 didecyldimethylammonium chloride 230-525-2 7173-51-5 Acute Tox. 4 * Skin Corr. 1B H302 H314 GHS05 GHS07 Dgr H302 H314 612-132-00-1 N, N'-diphenyl-p-phenylenediamine; N, N'-diphenyl-1,4-benzenediamine 200-806-4 74-31-7 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 612-133-00-7 (4-ammonio-m-tolyl)ethyl(2-hydroxyethyl)ammonium sulphate; 4-(N-ethyl-N-2-hydroxyethyl)-2-methylphenylenediamine sulphate 247-162-0 25646-77-9 Acute Tox. 3 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H373 ** H317 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H373 ** H317 H410 612-134-00-2 N-(2-(4-amino-N-ethyl-m-toluidino)ethyl)methanesulphonamide sesquisulphate; 4-(N-ethyl-N-2-methanesulphonylaminoethyl)-2-methylphenylenediamine sesquisulphate monohydrate 247-161-5 25646-71-3 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 612-135-00-8 N-2-naphthylaniline; N-phenyl-2-naphthylamine 205-223-9 135-88-6 Carc. 2 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H351 H319 H315 H317 H411 GHS08 GHS07 GHS09 Wng H351 H319 H315 H317 H411 612-136-00-3 N-isopropyl-N'-phenyl-p-phenylenediamine 202-969-7 101-72-4 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 Skin Sens. 1; H317:C  ¥0,1 % 612-137-00-9 4-chloroaniline 203-401-0 106-47-8 Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H331 H311 H301 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H350 H331 H311 H301 H317 H410 612-138-00-4 furalaxyl (ISO); methyl N-(2,6-dimethylphenyl)-N-(2-furylcarbonyl)-DL-alaninate 260-875-1 57646-30-7 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 612-139-00-X mefenacet (ISO); 2-(benzothiazol-2-yloxy)-N-methyl-N-phenylacetamide 277-328-8 73250-68-7 Aquatic Chronic 2 H411 GHS09 H411 612-140-00-5 quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, chlorides 264-151-6 63449-41-2 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 H312 H302 H314 H400 GHS05 GHS07 GHS09 Dgr H312 H302 H314 H400 612-141-00-0 4,4'-methylenebis(2-ethylaniline); 4,4'-methylenebis(2-ethylbenzeneamine) 243-420-1 19900-65-3 Carc. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H410 612-142-00-6 biphenyl-2-ylamine 201-990-9 90-41-5 Carc. 2 Acute Tox. 4 * Aquatic Chronic 3 H351 H302 H412 GHS08 GHS07 Wng H351 H302 H412 612-143-00-1 N5,N5-diethyltoluene-2,5-diamine monohydrochloride; 4-diethylamino-2-methylaniline monohydrochloride 218-130-3 2051-79-8 Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H319 H317 H400 H410 GHS06 GHS09 Dgr H301 H319 H317 H410 612-144-00-7 flumetralin (ISO); N-(2-chloro-6-fluorobenzyl)-N-ethyl-Ã ±, Ã ±,Ã ±-trifluoro-2,6-dinitro-p-toluidine  62924-70-3 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H317 H400 H410 GHS07 GHS09 Wng H319 H315 H317 H410 612-145-00-2 o-phenylenediamine 202-430-6 95-54-5 Carc. 2 Muta. 2 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H341 H301 H332 H312 H319 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H341 H301 H332 H312 H319 H317 H410 612-146-00-8 o-phenylenediamine dihydrochloride 210-418-7 615-28-1 Carc. 2 Muta. 2 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H341 H301 H332 H312 H319 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H351 H341 H301 H332 H312 H319 H317 H410 612-147-00-3 m-phenylenediamine 203-584-7 108-45-2 Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H331 H311 H301 H319 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H341 H331 H311 H301 H319 H317 H410 612-148-00-9 m-phenylenediamine dihydrochloride 208-790-0 541-69-5 Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H331 H311 H301 H319 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H341 H331 H311 H301 H319 H317 H410 612-149-00-4 1,3-diphenylguanidine 203-002-1 102-06-7 Repr. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H361f *** H302 H319 H335 H315 H411 GHS08 GHS07 GHS09 Wng H361f *** H302 H319 H335 H315 H411 612-151-00-5 methyl-phenylene diamine; diaminotoluene; [technical product  reaction mass of 4-methyl-m-phenylene diamine (EC No 202-453-1) and 2-methyl-m-phenylene diamine (EC No 212-513-9)]   Carc. 1B Muta. 2 Repr. 2 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H350 H341 H361f*** H301 H312 H373** H319 H317 H411 GHS06 GHS08 GHS09 Dgr H350 H341 H361f*** H301 H312 H373** H319 H317 H411 612-152-00-0 N, N-diethyl-N',N'-dimethylpropan-1,3-diyl-diamine 406-610-7 62478-82-4 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1A Aquatic Chronic 3 H226 H332 H302 H373 ** H314 H412 GHS02 GHS08 GHS05 GHS07 Dgr H226 H332 H302 H373 ** H314 H412 612-153-00-6 4-[N-ethyl-N-(2-hydroxyethyl)amino]-1-(2-hydroxyethyl)amino-2-nitrobenzene, monohydrochloride 407-020-2 132885-85-9 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H302 H317 H412 GHS07 Wng H302 H317 H412 612-154-00-1 6'-(isobutylethylamino)-3'-methyl-2'-phenylamino-spiro[isobenzo-2-oxofuran-7,9'-[9H]-xanthene] 410-890-6 95235-29-3 Aquatic Chronic 4 H413  H413 612-155-00-7 2'-anilino-6'-((3-ethoxypropyl)ethylamino)-3'-methylspiro(isobenzo-3-oxofuran)-1-(1H)-9'-xanthene 411-730-8 93071-94-4 Aquatic Chronic 4 H413  H413 612-156-00-2 reaction mass of: trihexadecylmethylammonium chloride; dihexadecyldimethylammonium chloride 405-620-9  Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 612-157-00-8 (Z)-1-benzo[b]thien-2-ylethanone oxime hydrochloride 410-780-8  Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H373 ** H318 H317 H411 GHS08 GHS05 GHS07 GHS09 Dgr H302 H373 ** H318 H317 H411 612-158-00-3 reaction mass of: bis(5-dodecyl-2-hydroxybenzald-oximate) copper (II) C12-alkyl group is branched; 4-dodecylsalicylaldoxime 410-820-4  Aquatic Chronic 4 H413  H413 612-159-00-9 reaction products of: trimethylhexamethylene diamine (a mixture of 2,2,4-trimethyl-1,6-hexanediamine and 2,4,4-trimethyl-1,6-hexanediamine, EINECS listed), Epoxide 8 (mono[(C10-C16-alkyloxy)methyl]oxirane derivatives) and p-toluene-sulfonic acid 410-880-1  Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H410 612-160-00-4 p-toluidine; 4-aminotoluene; [1] toluidinium chloride; [2] toluidine sulphate (1:1) [3] 203-403-1 [1] 208-740-8 [2] 208-741-3 [3] 106-49-0 [1] 540-23-8 [2] 540-25-0 [3] Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H351 H331 H311 H301 H319 H317 H400 GHS06 GHS08 GHS09 Dgr H351 H331 H311 H301 H319 H317 H400 612-161-00-X 2,6-xylidine; 2,6-dimethylaniline 201-758-7 87-62-7 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Aquatic Chronic 2 H351 H332 H312 H302 H335 H315 H411 GHS08 GHS07 GHS09 Wng H351 H332 H312 H302 H335 H315 H411 612-162-00-5 dimethyldioctadecylammonium chloride; DODMAC 203-508-2 107-64-2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 612-163-00-0 metalaxyl-M (ISO); mefenoxam; (R)-2-[(2,6-dimethylphenyl)-methoxyacetylamino]propionic acid methyl ester  70630-17-0 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 612-164-00-6 2-butyl-2-ethyl-1,5-diaminopentane 412-700-7 137605-95-9 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H312 H302 H373 ** H314 H317 H412 GHS08 GHS05 GHS07 Dgr H312 H302 H373 ** H314 H317 H412 612-165-00-1 N,N'-diphenyl-N,N'-bis(3-methylphenyl)-(1,1'-diphenyl)-4,4'-diamine 413-810-8 65181-78-4 Aquatic Chronic 2 H411 GHS09 H411 612-166-00-7 reaction mass of: cis-(5-ammonium-1,3,3-trimethyl)-cyclohexanemethylammonium phosphate (1:1); trans-(5-ammonium-1,3,3-trimethyl)-cyclohexanemethylammonium phosphate (1:1) 411-830-1 114765-88-7 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 612-167-00-2 5-acetyl-3-amino-10,11-dihydro-5H-dibenz[b, f]azepine-hydrochloride 410-490-1  Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H373 ** H318 H317 H411 GHS08 GHS05 GHS07 GHS09 Dgr H302 H373 ** H318 H317 H411 612-168-00-8 3,5-dichloro-2,6-difluoropyrdine-4-amine 220-630-1 2840-00-8 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H312 H302 H411 GHS07 GHS09 Wng H312 H302 H411 612-169-00-3 bis(N-methyl-N-phenylhydrazine)sulfate 423-170-1 618-26-8 Flam. Liq. 2 STOT RE 1 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H225 H372** H302 H318 H317 H400 H410 GHS02 GHS05 GHS08 GHS07 GHS09 Dgr H225 H372** H302 H318 H317 H410 612-170-00-9 4-chlorophenyl cyclopropyl ketone O-(4-aminobenzyl)oxime 405-260-2  Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 612-171-00-4 N,N,N',N'-tetraglycidyl-4,4'-diamino-3,3'-diethyldiphenylmethane 410-060-3 130728-76-6 Muta. 2 Skin Sens. 1 Aquatic Chronic 2 H341 H317 H411 GHS08 GHS09 Wng H341 H317 H411 612-172-00-X 4,4'-methylenebis(N,N'-dimethylcyclohexanamine 412-840-9 13474-64-1 Acute Tox. 4 * STOT RE 2 * Skin Corr. 1A Aquatic Chronic 3 H302 H373 ** H314 H412 GHS08 GHS05 GHS07 Dgr H302 H373 ** H314 H412 612-173-00-5 lithium 1-amino-4-(4-tert-butylanilino)anthraquinone-2-sulfonate 411-140-0 125328-86-1 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 612-174-00-0 4,4-dimethoxybutylamine 407-690-6 19060-15-2 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 3 H302 H314 H317 H412 GHS05 GHS07 Dgr H302 H314 H317 H412 612-175-00-6 2-(O-aminooxy)ethylamine dihydrochloride 412-310-7 37866-45-8 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 612-176-00-1 polymer of 1,3-dibromopropane and N,N-diethyl-N',N'-dimethyl-1,3-propanediamine 410-570-6 143747-73-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 612-177-00-7 2-naphthylamino-6-sulfomethylamide 412-120-4 104295-55-8 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H373 ** H317 H411 GHS08 GHS09 Wng H373 ** H317 H411 612-178-00-2 1,4,7,10-tetraazacyclododecane disulfate 412-080-8 112193-77-8 Acute Tox. 4 * STOT SE 3 Eye Dam. 1 Aquatic Chronic 3 H302 H335 H318 H412 GHS05 GHS07 Dgr H302 H335 H318 H412 612-179-00-8 1-(2-propenyl)pyridinium chloride 412-740-5 25965-81-5 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 612-180-00-3 3-aminobenzylamine 412-230-2 4403-70-7 Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 2 H302 H314 H411 GHS05 GHS07 GHS09 Dgr H302 H314 H411 612-181-00-9 2-phenylthioaniline 413-030-8 1134-94-7 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 612-182-00-4 1-ethyl-1-methylmorpholinium bromide 418-210-1 65756-41-4 Muta. 2 H341 GHS08 Wng H341 612-183-00-X 1-ethyl-1-methylpyrrolidinium bromide 418-200-5 69227-51-6 Muta. 2 H341 GHS08 Wng H341 612-184-00-5 6'-(dibutylamino)-3'-methyl-2'-(phenylamino)spiro[isobenzofuran-1(3H),9-(9H)-xanthen]-3-one 403-830-5 89331-94-2 Aquatic Chronic 3 H412  H412 612-185-00-0 1-[3-[4-((heptadecafluorononyl)oxy)-benzamido]propyl]-N, N,N-trimethylammonium iodide 407-400-8 59493-72-0 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 612-186-00-6 bis(N-(7-hydroxy-8-methyl-5-phenylphenazin-3-ylidene)dimethylammonium) sulfate 406-770-8 149057-64-7 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H318 H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H373 ** H318 H317 H410 612-187-00-1 2,3,4-trifluoroaniline 407-170-9 3862-73-5 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H312 H302 H373 ** H315 H318 H411 GHS08 GHS05 GHS07 GHS09 Dgr H312 H302 H373 ** H315 H318 H411 612-188-00-7 4,4'-(9H-fluoren-9-ylidene)bis(2-chloroaniline) 407-560-9 107934-68-9 Aquatic Chronic 2 H411 GHS09 H411 612-189-00-2 4-amino-2-(aminomethyl)phenol dihydrochloride 412-510-4 135043-64-0 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 612-190-00-8 4,4'-methylenebis(2-isopropyl-6-methylaniline) 415-150-6 16298-38-7 STOT RE 2 * Aquatic Chronic 2 H373 ** H411 GHS08 GHS09 Wng H373 ** H411 612-191-00-3 polymer of allylamine hydrochloride 415-050-2 71550-12-4 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 612-192-00-9 2-isopropyl-4-(N-methyl)aminomethylthiazole 414-800-6 154212-60-9 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H312 H302 H315 H318 H411 GHS05 GHS07 GHS09 Dgr H312 H302 H315 H318 H411 612-193-00-4 3-methylaminomethylphenylamine 414-570-7 18759-96-1 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H312 H302 H314 H317 H410 612-194-00-X 2-hydroxy-3-[(2-hydroxyethyl)-[2-(1-oxotetradecyl)amino]ethyl]amino]-N,N,N-trimethyl-1-propanammonium chloride 414-670-0 141890-30-4 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 612-195-00-5 bis[tributyl 4-(methylbenzyl)ammonium] 1,5-naphthalenedisulfonate 415-210-1 160236-81-7 Acute Tox. 4 * Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H332 H302 H318 H410 612-196-00-0 4-chloro-o-toluidine; [1] 4-chloro-o-toluidine hydrochloride [2] 202-441-6[1] 221-627-8[2] 95-69-2[1] 3165-93-3[2] Carc. 1B Muta. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H350 H341 H331 H311 H301 H400 H410 GHS06 GHS08 GHS09 Dgr H350 H341 H331 H311 H301 H410 612-197-00-6 2,4,5-trimethylaniline; [1] 2,4,5-trimethylaniline hydrochloride [2] 205-282-0[1]-[2] 137-17-7 [1] 21436-97-5[2] Carc. 1B Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H350 H331 H311 H301 H411 GHS06 GHS08 GHS09 Dgr H350 H331 H311 H301 H411 612-198-00-1 4,4'-thiodianiline and its salts 205-370-9 139-65-1 Carc. 1B Acute Tox. 4 * Aquatic Chronic 2 H350 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H302 H411 612-199-00-7 4,4'-oxydianiline and its salts; p-aminophenyl ether 202-977-0 101-80-4 Carc. 1B Muta. 1B Repr. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 2 H350 H340 H361f *** H331 H311 H301 H411 GHS06 GHS08 GHS09 Dgr H350 H340 H361f *** H331 H311 H301 H411 612-200-00-0 2,4-diaminoanisole; 4-methoxy-m-phenylenediamine; [1] 2,4-diaminoanisole sulphate [2] 210-406-1 [1] 254-323-9 [2] 615-05-4 [1] 39156-41-7 [2] Carc. 1B Muta. 2 Acute Tox. 4 * Aquatic Chronic 2 H350 H341 H302 H411 GHS08 GHS07 GHS09 Dgr H350 H341 H302 H411 612-201-00-6 N,N,N',N'-tetramethyl-4,4'-methylendianiline 202-959-2 101-61-1 Carc. 1B Aquatic Acute 1 Aquatic Chronic 1 H350 H400 H410 GHS08 GHS09 Dgr H350 H410 612-202-00-1 3,4-dichloroaniline 202-448-4 95-76-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H318 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H331 H311 H301 H318 H317 H410 612-203-00-7 C8-10 alkyl dimethyl hydroxyethyl ammoniumchloride (chain < C8: <3 %, chain = C8: 15 %-70 %, chain = C10: 30 %- 85 %, chain > C10: <3 %) 417-360-3  Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 H312 H302 H315 GHS07 Wng H312 H302 H315 612-204-00-2 C.I. Basic Violet 3; 4-[4,4'-bis(dimethylamino) benzhydrylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride 208-953-6 548-62-9 Carc. 2 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H318 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H351 H302 H318 H410 612-205-00-8 C.I. Basic Violet 3 with  ¥ 0,1 % of Michler's ketone (EC no.202-027-5) 208-953-6 548-62-9 Carc. 1B Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H302 H318 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H350 H302 H318 H410 612-206-00-3 famoxadone (ISO); 3-anilino-5-methyl-5-(4-phenoxyphenyl)-1,3-oxazolidine-2,4-dione  131807-57-3 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373 ** H400 H410 GHS08 GHS09 Wng H373 ** H410 612-207-00-9 4-ethoxyaniline; p-phenetidine 205-855-5 156-43-4 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H341 H332 H312 H302 H319 H317 GHS08 GHS07 Wng H341 H332 H312 H302 H319 H317 612-208-00-4 N-methylbenzene-1,2-diammonium hydrogen phosphate 424-460-0  Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 612-209-00-X 6-methoxy-m-toluidine; p-cresidine 204-419-1 120-71-8 Carc. 1B Acute Tox. 4 * H350 H302 GHS08 GHS07 Dgr H350 H302 612-210-00-5 5-nitro-o-toluidine; [1] 5-nitro-o-toluidine hydrochloride [2] 202-765-8 [1] 256-960-8 [2] 99-55-8 [1] 51085-52-0 [2] Carc. 2 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Aquatic Chronic 3 H351 H331 H311 H301 H412 GHS06 GHS08 Dgr H351 H331 H311 H301 H412 612-211-00-0 N-[(benzotriazole-1-yl)methyl)]4-carboxy-benzenesulfonamide 416-470-9 170292-97-4 Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 612-212-00-6 2,6-dichloro-4-trifluoromethylaniline 416-430-0 24279-39-8 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H315 H317 H400 H410 GHS07 GHS09 Wng H332 H302 H315 H317 H410 612-213-00-1 isobutylidene-(2-(2-isopropyl-4,4-dimethyloxazolidine-3-yl)-1,1-dimethylethyl)amine 419-850-2 148348-13-4 Skin Corr. 1B Aquatic Chronic 3 H314 H412 GHS05 Dgr H314 H412 612-214-00-7 4-(2,2-diphenylethenyl)-N,N-di-phenylbenzenamine 421-390-2 89114-90-9 Aquatic Chronic 4 H413  H413 612-215-00-2 3-chloro-2-(isopropylthio)aniline 421-700-6 179104-32-6 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 612-216-00-8 1-amino-1-cyanamino-2,2-dicyanoethylene, sodium salt 425-870-2 19450-38-5 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 612-217-00-3 1-methoxy-2-propylamine 422-550-4 37143-54-7 Flam. Liq. 2 Skin Corr. 1B Acute Tox. 4 * Aquatic Chronic 3 H225 H314 H302 H412 GHS02 GHS05 GHS07 Dgr H225 H314 H302 H412 612-219-00-4 (2-hydroxy-3-(3,4-dimethyl-9-oxo-10-thiaanthracen-2-yloxy)propyl)trimethylammonium chloride 402-200-7  Aquatic Chronic 3 H412  H412 612-220-00-X N-nitro-N-(3-methyl-3,6-dihydro-2H-1,3,5-oxadiazin-4-yl)amine 431-060-1 153719-38-1 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H302 H317 H412 GHS07 Wng H302 H317 H412 612-221-00-5 2-amino-4-(trifluoromethyl)benzenethiol hydrochloride 429-560-8 4274-38-8 Skin Corr. 1B Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 H314 H332 H312 H302 H373** H317 H400 GHS05 GHS08 GHS07 GHS09 Dgr H314 H332 H312 H302 H373** H317 H400 612-222-00-0 cis-1-(3-(4-fluorophenoxy)propyl)-3-methoxy-4-piperidinamine 425-080-8 104860-26-6 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H373** H318 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H312 H302 H373** H318 H410 612-223-00-6 N-benzyl-N-ethyl-(4-(5-nitro-benzo[c]isothiazol-3-ylazo)phenyl)amine 425-300-2 186450-73-7 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 612-224-00-1 N2,N4,N6-tris{4-[(1,4-dimethylpentyl)amino]phenyl}-1,3,5-triazine-2,4,6-triamine 426-150-0 121246-28-4 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 612-225-00-7 1,4,7,10-tetraazacyclododecane 425-450-9 294-90-6 Skin Corr. 1B Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H314 H312 H302 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H312 H302 H410 612-226-00-2 3-(2'-phenoxyethoxy)propylamine 427-870-8 6903-18-0 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H302 H315 H318 H412 GHS05 GHS07 Dgr H302 H315 H318 H412 612-227-00-8 benzyl-N-(2-(2-methoxyphenoxy)ethyl)amine hydrochloride 428-290-8 120606-08-8 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 612-228-00-3 reaction mass of: N-(3-(trimethoxysilyl)propyl)ethylenediamine; N-benzyl-N-(3-(trimethoxysilyl)propyl)ethylenediamine; N-benzyl-N'-[3-(trimethoxysilyl)propyl]ethylenediamine; N, N'-bis-benzyl-N'-[3-(trimethoxysilyl)propyl]ethylenediamine; N, N,N'-tris-benzyl-N'-[3-(trimethoxysilyl)propyl]ethylenediamine; N, N-bis-benzyl-N'-[3-(trimethoxysilyl)propyl]ethylenediamine 414-340-6  Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H226 H332 H312 H302 H371 H318 H317 H412 GHS02 GHS05 GHS08 GHS07 Dgr H226 H332 H312 H302 H371 H318 H317 H412 612-229-00-9 mepanipyrim; 4-methyl-N-phenyl-6-(1-propynyl)-2-pyrimidinamine  110235-47-7 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 612-230-00-4 N,N-bis(cocoyl-2-oxypropyl)-N,N-dibutylammonium bromide 431-530-4  Skin Corr. 1A Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H317 H410 612-231-00-X 3-((C12-18)-acylamino)-N-(2-((2-hydroxyethyl)amino)-2-oxoethyl)-N,N-dimethyl-1-propanaminium chloride 427-370-1 164288-56-6 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 612-232-00-5 reaction mass of: triisopropanolamine salt of 1-amino-4-(3-propionamidoanilino)anthraquinone-2-sulfonic acid; triisopropanolamine salt of 1-amino-4-[3,4-dimethyl-5-(2-hydroxyethylaminosulfonyl)anilino]anthraquinone-2-sulfonic acid 430-410-9 186148-38-9 Aquatic Chronic 3 H412  H412 612-237-00-2 hydroxylammonium hydrogensulfate; hydroxylamine sulfate(1:1); [1] hydroxylamine phosphate; [2] hydroxylamine dihydrogenphos phate; [3] hydroxylamine 4-methylben zenesulfonate [4] 233-154-4 [1] 244-077-0 [2] 242-818-2 [3] 258-872-5 [4] 10046-00-1 [1] 20845-01-6 [2] 19098-16-9 [3] 53933-48-5 [4] Expl. 1.1 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H201 H351 H312 H302 H373** H319 H315 H317 H400 GHS01 GHS08 GHS07 GHS09 Dgr H201 H351 H312 H302 H373** H319 H315 H317 H400 T 612-238-00-8 (3-chloro-2-hydroxypropyl) trimethylammonium chloride ¦% 222-048-3 3327-22-8 Carc. 2 Aquatic Chronic 3 H351 H412 GHS08 Wng H351 H412 B 612-239-00-3 biphenyl-3,3', 4,4'-tetrayltetraamine; diaminobenzidine 202-110-6 91-95-2 Carc. 1B Muta. 2 H350 H341 GHS08 Dgr H350 H341 612-240-00-9 pyrimethanil (ISO); N-(4,6-dimethylpyrimidin-2-yl)aniline  53112-28-0 Aquatic Chronic 2 H411 GHS09 H411 612-241-00-4 piperazine hydrochloride; [1] piperazine dihydrochloride; [2] piperazine phosphate [3] 228-042-7 [1] 205-551-2 [2] 217-775-8 [3] 6094-40-2 [1] 142-64-3 [2] 1951-97-9 [3] Repr. 2 Eye Irrit. 2 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H361fd H319 H315 H334 H317 H412 GHS08 Dgr H361fd H319 H315 H334 H317 H412 612-242-00-X cyprodinil (ISO); 4-cyclopropyl-6-methyl-N-phenylpyrimidin-2-amine  121552-61-2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M=10 612-243-00-5 (1S-cis)-4-(3,4-dichlorophenyl)-1,2,3,4-tetrahydro-N-methyl-1-naphthalenamine 2-hydroxy-2-phenylacetate 420-560-3 79617-97-3 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 M=10 612-244-00-0 3-(piperazin-1-yl)-benzo[d]isothiazole hydrochloride 421-310-6 87691-88-1 Repr. 2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f*** H302 H319 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361f*** H302 H319 H317 H410 612-245-00-6 2-ethylphenylhydrazine hydrochloride 421-460-2 19398-06-2 Carc. 2 STOT RE 1 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H372** H302 H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H351 H372** H302 H318 H317 H410 M=10 612-246-00-1 (2-chloroethyl)(3-hydroxypropyl)ammonium chloride 429-740-6 40722-80-3 Carc. 1B Muta. 1B STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H350 H340 H373** H317 H412 GHS08 GHS07 Dgr H350 H340 H373** H317 H412 612-247-00-7 N-[3-(1,1-dimethylethyl)-1H-pyrazol-5-yl]-N'-hydroxy-4-nitrobenzenecarboximidamide 423-530-8 152828-23-4 STOT RE 1 Acute Tox. 4 * Aquatic Chronic 3 H372** H302 H412 GHS08 GHS07 Dgr H372** H302 H412 612-248-00-2 reaction product of diphenylamine, phenothiazine, and alkenes, branched (C8-10, C9-rich) 439-540-0  Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H315 H317 H413 GHS07 Wng H315 H317 H413 612-249-00-8 4-[(3-chlorophenyl)(1H-imidazol-1-yl)methyl]-1,2-benzenediamine dihydrochloride 425-030-5 159939-85-2 Repr. 2 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H361f*** H302 H314 H317 H411 GHS05 GHS08 GHS07 GHS09 Dgr H361f*** H302 H314 H317 H411 612-250-00-3 chloro-N, N-dimethylformiminium chloride 425-970-6 3724-43-4 Repr. 1B Acute Tox. 4 * Skin Corr. 1A H360D*** H302 H314 GHS05 GHS08 GHS07 Dgr H360D*** H302 H314 EUH014 612-251-00-9 cis-1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride 426-020-3 51229-78-8 Flam. Sol. 2 Repr. 2 Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H228 H361d*** H302 H315 H317 H411 GHS02 GHS08 GHS07 GHS09 Wng H228 H361d*** H302 H315 H317 H411 612-252-00-4 imidacloprid (ISO); 1-(6-chloropyridin-3-ylmethyl)-N-nitroimidazolidin-2-ylidenamine 428-040-8 138261-41-3 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 612-253-00-X 7-methoxy-6-(3-morpholin-4-yl-propoxy)-3H-quinazolin-4-one; [containing < 0,5 % formamide (EC No 200-842-0)] 429-400-7 199327-61-2 Aquatic Chronic 3 H412  H412 612-253-01-7 7-methoxy-6-(3-morpholin-4-yl-propoxy)-3H-quinazolin-4-one; [containing  ¥ 0,5 % formamide (EC No 200-842-0)] 429-400-7 199327-61-2 Repr. 1B Aquatic Chronic 3 H360D*** H412 GHS08 Dgr H360D*** H412 612-254-00-5 reaction products of diisopropanolamine with formaldehyde (1:4) 432-440-8 220444-73-5 Carc. 2 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H351 H302 H314 H317 H411 GHS05 GHS08 GHS07 GHS09 Dgr H351 H302 H314 H317 H411 612-255-00-0 1-(3-methoxypropyl)-4-piperidinamine 431-950-8 179474-79-4 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B Aquatic Chronic 3 H312 H302 H314 H412 GHS05 GHS07 Dgr H312 H302 H314 H412 612-256-00-6 benzyl(S)-2-[(2'-cyanobiphenyl-4-ylmethyl)pentanoylamino]-3-methylbutyrate 427-470-3 137864-22-3 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 612-257-00-1 tripropylammonium dihydrogenphosphate 433-700-3 35687-90-2 Acute Tox. 4 * H302 GHS07 Wng H302 612-259-00-2 N-ethyl-3-trimethoxysilyl-2-methyl-propanamine 437-720-3 227085-51-0 Eye Dam. 1 H318 GHS05 Dgr H318 612-261-00-3 3,5-dichloro-2-fluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)aniline 441-190-9 121451-05-6 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 M=10 612-265-00-5 bis(2-hydroxyethyl)-(2-hydroxypropyl)ammonium acetate 444-360-0 191617-13-7 Aquatic Chronic 3 H412  H412 612-266-00-0 3-chloro-4-(3-fluorobenzyloxy)aniline 445-590-4 202197-26-0 Muta. 2 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H341 H302 H373** H400 H410 GHS08 GHS07 GHS09 Wng H341 H302 H373** H410 612-267-00-6 bis(hydrogenated tallow C16-18-alkyl)hydroxylamine 418-370-0  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 612-269-00-7 reaction mass of: 1-[di(4-octylphenyl)aminomethyl]-5-methyl-1H-benzotriazole; 1-[di(4-octylphenyl)aminomethyl]-4-methyl-1H-benzotriazole; reaction mass of: N-[(5-methyl-1H-benzotriazol-1-yl)methyl]-4-octyl-N-(4-octylphenyl)aniline; N-[(4-methyl-1H-benzotriazol-1yl)methyl]-4-octyl-N-(4-octylphenyl)aniline 420-720-2  Aquatic Chronic 4 H413  H413 612-270-00-2 (S)-azetidine-2-carboxylic acid 4-cyanobenzylamide hydrochloride 433-010-2  Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H302 H317 H412 GHS07 Wng H302 H317 H412 612-271-00-8 reaction mass of: ethyl 2-((4-(5,6-dichlorobenzothiazol-2-ylazo)phenyl)ethylamino)benzoate; ethyl 2-((4-(6,7-dichlorobenzothiazol-2-ylazo)phenyl)ethylamino)benzoate 434-970-5 160987-57-5 Aquatic Chronic 4 H413  H413 612-272-00-3 ammonium (Ã ·-6-2-(2-(1,2-dicarboxylatoethylamino)ethylamino)butane-1,4-dioato(4))iron(3+) monohydrate 435-210-5  Aquatic Chronic 2 H411 GHS09 H411 612-273-00-9 alkyl(rapeseed oil), bis(2-hydroxyethyl)ammonium fluoride 435-650-8  Acute Tox. 4 * Skin Corr. 1A Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H410 612-274-00-4 (R, S)-1-[2-amino-1(4-methoxyphenyl)ethyl]cyclohexanol acetate 445-750-3  Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H318 H317 H412 GHS05 GHS07 Dgr H302 H318 H317 H412 612-275-00-X fatty acids, C18-unsatd., dimers, reaction products with 1-piperazineethanamine and tall oil 447-880-6 206565-89-1 Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 M=10 612-276-00-5 1-amino-4-[(4-amino-2-sulfofenyl)amino]-9,10-dihydro-9,10-dioxo-2-anthracenesulfonic acid, disodium salt, reaction products with 2-[[3-[(4,6-dichloro-1,3,5-triazin-2-yl)ethylamino]phenyl]sulfonyl]ethyl hydrogen sulfate, sodium salts 451-430-4 500717-36-2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 612-277-00-0 reaction mass of: 4-amino-3-(4-ethenesulfonyl-2-sulfonatophenylazo)-5-hydroxy-6-(5-{4-chloro-6-[4-(2-sulfonatooxyethanesulfonyl)phenylamino]-1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo)naphthalene-2,7-disulfonate potassium/sodium; 4-amino-5-hydroxy-6-(5-{4-chloro-6-[4-(2-sulfonatooxyethanesulfonyl)phenylamino]1,3,5-triazin-2-ylamino}-2-sulfonatophenylazo)-3-(2-sulfonato-4-(2-sulfonatooxyethanesulfonyl)phenylazo)naphthalene-2,7-disulfonate potassium/sodium 451-440-9 586372-44-3 Eye Dam. 1 H318 GHS05 Dgr H318 612-278-00-6 ethidium bromide; 3,8-diamino-1-ethyl-6-phenylphenantridinium bromide 214-984-6 1239-45-8 Muta. 2 Acute Tox. 2 * Acute Tox. 4 * H341 H330 H302 GHS06 GHS08 Dgr H341 H330 H302 612-279-00-1 (R, S)-2-amino-3,3-dimethylbutane amide 447-860-7 144177-62-8 Repr. 2 STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H361f*** H373** H319 H315 H317 GHS08 GHS07 Wng H361f*** H373** H319 H315 H317 612-280-00-7 3-amino-9-ethyl carbazole; 9-ethylcarbazol-3-ylamine 205-057-7 132-32-1 Carc. 1B H350 GHS08 Dgr H350 612-281-00-2 leucomalachite green; N, N,N',N'-tetramethyl-4,4'-benzylidenedianiline 204-961-9 129-73-7 Carc. 2 Muta. 2 H351 H341 GHS08 Wng H351 H341 612-282-00-8 octadecylamine 204-695-3 124-30-1 Asp. Tox. 1 STOT RE 2 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H304 H373 (gastrointestinal tract, liver, immune system) H315 H318 H400 H410 GHS05 GHS08 GHS09 Dgr H304 H373 (gastrointestinal tract, liver, immune system) H315 H318 H410 M = 10 M = 10 612-283-00-3 (Z)-octadec-9-enylamine 204-015-5 112-90-3 Acute Tox. 4 Asp Tox. 1 STOT SE 3 STOT RE 2 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H304 H335 H373 (gastro-intestinal tract, liver, immune system) H314 H400 H410 GHS05 GHS07 GHS08 GHS09 Dgr H302 H304 H335 H373 (gastro-intestinal tract, liver, immune system) H314 H410 M = 10 M = 10 612-284-00-9 amines, hydrogenated tallow alkyl 262-976-6 61788-45-2 Asp Tox. 1 STOT RE 2 Skin Irrit. 2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H304 H373 (gastro-intestinal tract, liver, immune system) H315 H318 H400 H410 GHS08 GHS05 GHS09 Dgr H304 H373 (gastro-intestinal tract, liver, immune system) H315 H318 H410 M = 10 M = 10 612-285-00-4 amines, coco alkyl 262-977-1 61788-46-3 Acute Tox. 4 Asp. Tox. 1 STOT SE 3 STOT RE 2 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H304 H335 H373 (gastro-intestinal tract, liver, immune system) H314 H400 H410 GHS05 GHS07 GHS08 GHS09 Dgr H302 H304 H335 H373 (gastro-intestinal tract, liver, immune system) H314 H410 M = 10 M = 10 612-286-00-X amines, tallow alkyl 263-125-1 61790-33-8 Acute Tox. 4 Asp. Tox. 1 STOT RE 2 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H302 H304 H373 (gastro-intestinal tract, liver, immune system) H314 H400 H410 GHS05 GHS07 GHS08 GHS09 Dgr H302 H304 H373 (gastro-intestinal tract, liver, immune system) H314 H410 M = 10 M = 10 612-287-00-5 fluazinam (ISO); 3-chloro-N-[3- chloro-2,6-dinitro-4-(trifluor omethyl)phenyl]-5-(trifluoromethyl)pyridin-2-amine  79622-59-6 Repr. 2 Acute Tox. 4 Eye Dam. 1 Skin Sens. 1A Aquatic Acute 1 Aquatic Chronic 1 H361d H332 H318 H317 H400 H410 GHS08 GHS07 GHS05 GHS09 Dgr H361d H332 H318 H317 H410 M = 10 M = 10 613-001-00-1 ethyleneimine; aziridine 205-793-9 151-56-4 Flam. Liq. 2 Carc. 1B Muta. 1B Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Skin Corr. 1B Aquatic Chronic 2 H225 H350 H340 H330 H310 H300 H314 H411 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H225 H350 H340 H330 H310 H300 H314 H411 D 613-002-00-7 pyridine 203-809-9 110-86-1 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H225 H332 H312 H302 GHS02 GHS07 Dgr H225 H332 H312 H302 * 613-003-00-2 1,2,3,4-tetranitrocarbazole  6202-15-9 Expl. 1.1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * H201 H332 H312 H302 GHS01 GHS07 Dgr H201 H332 H312 H302 613-004-00-8 crimidine (ISO);2-chloro-6-methylpyrimidin-4- yldimethylamine 208-622-6 535-89-7 Acute Tox. 2 * H300 GHS06 Dgr H300 613-007-00-4 desmetryne (ISO);6-isopropylamino-2-methylamino-4-methylthio-1,3,5- triazine 213-800-1 1014-69-3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 613-008-00-X dazomet (ISO);tetrahydro-3,5-dimethyl-1,3,5- thiadiazine-2-thione 208-576-7 533-74-4 Acute Tox. 4 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H400 H410 GHS07 GHS09 Wng H302 H319 H410 613-009-00-5 2,4,6-trichloro-1,3,5-triazine; cyanuric chloride 203-614-9 108-77-0 Acute Tox. 2 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 H330 H302 H314 H317 GHS06 GHS05 Dgr H330 H302 H314 H317 EUH014 STOT SE 3; H335: C  ¥ 5 % 613-010-00-0 ametryn (ISO);N-ethyl-N'-isopropyl-6-(methyl-thio)-1,3,5-triazine-2,4-diamine 212-634-7 834-12-8 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M = 100 613-011-00-6 amitrole (ISO);1,2,4-triazol-3-ylamine 200-521-5 61-82-5 Repr. 2 STOT RE 2 * Aquatic Chronic 2 H361d *** H373 ** H411 GHS08 GHS09 Wng H361d *** H373 ** H411 613-012-00-1 bentazone (ISO);3-isopropyl-2,1,3-benzothiadiazine-4-one-2,2-dioxide 246-585-8 25057-89-0 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H302 H319 H317 H412 GHS07 Wng H302 H319 H317 H412 613-013-00-7 cyanazine (ISO);2-(4-chloro-6-ethylamino-1,3,5- triazine-2-ylamino)-2-methylpropionitrile 244-544-9 21725-46-2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-014-00-2 ethoxyquin (ISO); 6-ethoxy-1,2-dihydro-2,2,4-trimethylquinoline 202-075-7 91-53-2 Acute Tox. 4* H302 GHS07 Wng H302 613-015-00-8 fenazaflor (ISO); phenyl 5,6-dichloro-2-trifluor-omethylbenzimidazole-1-carboxylate 238-134-9 14255-88-0 Acute Tox. 4* Acute Tox. 4* Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 613-016-00-3 fuberidazole (ISO);2-(2-furyl-)-1H-benzimidazole 223-404-0 3878-19-1 Carc. 2 Acute Tox. 4 STOT RE 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H373 (heart) H317 H400 H410 GHS07 GHS08 GHS09 Wng H351 H302 H373 (heart) H317 H410 M = 1 613-017-00-9 bis(8-hydroxyquinolinium) sulphate 205-137-1 134-31-6 Acute Tox. 4* H302 GHS07 Wng H302 613-018-00-4 morfamquat (ISO); 1,1'-bis(3,5-dimethylmorpholinocarbonylmethyl)-4,4'-bipyridilium ion 7411-47-4 Acute Tox. 4* Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 3 H302 H319 H335 H315 H412 GHS07 Wng H302 H319 H335 H315 H412 613-019-00-X thioquinox(ISO); 2-thio-1,3-dithiolo(4,5,b)quinoxaline 202-272-8 93-75-4 Acute Tox. 4 * H302 GHS07 Wng H302 613-020-00-5 tridemorph (ISO); 2,6-dimethyl-4-tridecylmorpholine 246-347-3 24602-86-6 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H360D *** H332 H302 H315 H400 H410 GHS08 GHS07 GHS09 Dgr H360D *** H332 H302 H315 H410 613-021-00-0 dithianon (ISO); 5,10-dihydro-5,10-dioxonaphtho(2,3-b)(1,4)dithiazine-2,3- dicarbonitrile 222-098-6 3347-22-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-022-00-6 pyrethrins including cinerins, with the exception of those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 A 613-023-00-1 2-methyl-4-oxo-3-(penta-2,4- dienyl)cyclopent-2-enyl [1R- [1Ã ±[S*(Z)],3Ã ²]]-chrysanthemate; pyrethrin I 204-455-8 121-21-1 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 613-024-00-7 2-methyl-4-oxo-3-(penta-2,4- dienyl)cyclopent-2-enyl[1R- [1Ã ±[S*(Z)](3Ã ²)]]-3-(3-methoxy-2-methyl-3-oxoprop-1-enyl)-2,2- dimethylcyclopropanecar boxylate; pyrethrin II 204-462-6 121-29-9 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 613-025-00-2 cinerin I; 3-(but-2-enyl)-2-methyl-4- oxocyclopent-2-enyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate 246-948-0 25402-06-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-026-00-8 cinerin II; 3-(but-2-enyl)-2-methyl-4- oxocyclopent-2-enyl 2,2-dimethyl-3-(3-methoxy-2-methyl-3-oxoprop-1-enyl)cyclopropanecarboxylate 204-454-2 121-20-0 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-027-00-3 piperidine 203-813-0 110-89-4 Flam. Liq. 2 Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B H225 H331 H311 H314 GHS02 GHS06 GHS05 Dgr H225 H331 H311 H314 * 613-028-00-9 morpholine 203-815-1 110-91-8 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H226 H332 H312 H302 H314 GHS02 GHS05 GHS07 Dg H226 H332 H312 H302 H314 613-029-00-4 dichloro-1,3,5-triazinetrione; dichloroisocyanuric acid 220-487-5 2782-57-2 Ox. Sol. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H272 H302 H319 H335 H400 H410 GHS03 GHS07 GHS09 Dgr H272 H302 H319 H335 H410 EUH031 T 613-030-00-X troclosene potassium; [1] troclosene sodium [2] 218-828-8 [1] 220-767-7 [2] 2244-21-5 [1] 2893-78-9 [2] Ox. Sol. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H272 H302 H319 H335 H400 H410 GHS03 GHS07 GHS09 Dgr H272 H302 H319 H335 H410 EUH031 * STOT SE 3; H335: C  ¥ 10 % EUH031: C  ¥10 % G 613-030-01-7 troclosene sodium, dihydrate 220-767-7 51580-86-0 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H335 H400 H410 GHS07 GHS09 Wng H302 H319 H335 H410 EUH031 613-031-00-5 symclosene; trichloroisocyanuric acid; trichloro-1,3,5-triazinetrion 201-782-8 87-90-1 Ox. Sol. 2 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H272 H302 H319 H335 H400 H410 GHS03 GHS07 GHS09 Dgr H272 H302 H319 H335 H410 EUH031 613-032-00-0 methyl-2,3,5,6-tetrachloro-4- pyridylsulphone;2,3,5,6-tetrachloro-4-(methylsulphonyl)pyridine 236-035-5 13108-52-6 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H312 H302 H319 H317 GHS07 Wng H312 H302 H319 H317 613-033-00-6 2-methylaziridine; propyleneimine 200-878-7 75-55-8 Flam. Liq. 2 Carc. 1B Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Eye Dam. 1 Aquatic Chronic 2 H225 H350 H330 H310 H300 H318 H411 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H225 H350 H330 H310 H300 H318 H411 Carc. 1B; H350: C  ¥ 0,01 % 613-034-00-1 1,2-dimethylimidazole 217-101-2 1739-84-0 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 H302 H315 H318 GHS05 GHS07 Dgr H302 H315 H318 613-035-00-7 1-methylimidazole 210-484-7 616-47-7 Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1B H312 H302 H314 GHS05 GHS07 Dgr H312 H302 H314 613-036-00-2 2-methylpyridine; 2-picoline 203-643-7 109-06-8 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 H226 H332 H312 H302 H319 H335 GHS02 GHS07 Wng H226 H332 H312 H302 H319 H335 613-037-00-8 4-methylpyridine; 4-picoline 203-626-4 108-89-4 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H226 H311 H332 H302 H319 H335 H315 GHS02 GHS06 Dgr H226 H311 H332 H302 H319 H335 H315 613-038-00-3 6-phenyl-1,3,5-triazine-2,4- diyldiamine; 6-phenyl-1,3,5-triazine-2,4-diamine; benzoguanamine 202-095-6 91-76-9 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 613-039-00-9 ethylene thiourea; imidazolidine-2-thione; 2-imidazoline-2-thiol 202-506-9 96-45-7 Repr. 1B Acute Tox. 4 * H360D *** H302 GHS08 GHS07 Dgr H360D *** H302 613-040-00-4 azaconazole (ISO);1-{[2-(2,4-dichlorophenyl)-1,3- dioxolan-2-yl]methyl}-1H-1,2.4- triazole 262-102-3 60207-31-0 Acute Tox. 4 * H302 GHS07 Wng H302 613-041-00-X morpholine-4-carbonyl chloride 239-213-0 15159-40-7 Carc. 2 Eye Irrit. 2 Skin Irrit. 2 H351 H319 H315 GHS08 Wng H351 H319 H315 EUH014 613-043-00-0 imazalil sulphate (ISO) powder; 1-[2-(allyloxy)ethyl-2-(2,4- dichlorophenyl)]-1H-imid azolium hydrogen sulphate; [1]( ±)-1-[2-(allyloxy)ethyl-2-(2,4- dichlorophenyl)]-1H-imid azolium hydrogen sulphate [2] 261-351-5 [1] 281-291-3 [2] 58594-72-2 [1] 83918-57-4 [2] Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 613-043-01-8 imazalil sulphate (ISO), aqueous solution; 1-[2-(allyloxy)ethyl-2-(2,4- dichlorophenyl)]-1H-imidazolium hydrogen sulphate; [1] ( ±)-1-[2-(allyloxy)ethyl-2-(2,4- dichlorophenyl)]-1H-imid azolium hydrogen sulphate [2] 261-351-5 [1] 281-291-3 [2] 58594-72-2 [1] 83918-57-4 [2] Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Wng H302 H314 H317 H410 Skin Corr. 1B; H314: C  ¥ 50 % Skin Irrit. 2; H315: 30 %  ¤ C < 50 % Eye Dam. 1; H318: 15 %  ¤ C < 50 % Eye Irrit. 2; H319: 5 %  ¤ C < 15 % 613-044-00-6 captan (ISO);1,2,3,6-tetrahydro-N-(trichloromethylthio)phthalimide 205-087-0 133-06-2 Carc. 2 Acute Tox. 3 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H351 H331 H318 H317 H400 GHS06 GHS05 GHS08 GHS09 Dgr H351 H331 H318 H317 H400 M=10 613-045-00-1 folpet (ISO);N-(trichloromethylthio)phthalimide 205-088-6 133-07-3 Carc. 2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H351 H332 H319 H317 H400 GHS08 GHS07 GHS09 Wng H351 H332 H319 H317 H400 M=10 613-046-00-7 captafol (ISO);1,2,3,6-tetrahydro-N-(1,1,2,2- tetrachloroethylthio)phthalimide 219-363-3 2425-06-1 Carc. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350 H317 H400 H410 GHS08 GHS09 Dgr H350 H317 H410 613-047-00-2 1-dimethylcarbamoyl-5-methyl pyrazol-3-yl dimethylcarbamate; dimetilan (ISO) 211-420-0 644-64-4 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H400 H410 GHS06 GHS09 Dgr H301 H312 H410 613-048-00-8 carbendazim (ISO);methyl benzimidazol-2-ylcarbamate 234-232-0 10605-21-7 Muta. 1B Repr. 1B Aquatic Acute 1 Aquatic Chronic 1 H340 H360FD H400 H410 GHS08 GHS09 Dgr H340 H360FD H410 613-049-00-3 benomyl (ISO);methyl 1-(butylcarbamoyl)benzimidazol-2-ylcarbamate 241-775-7 17804-35-2 Muta. 1B Repr. 1B STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H340 H360FD H335 H315 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H340 H360FD H335 H315 H317 H410 M = 10 613-050-00-9 carbadox (INN);methyl 3-(quinoxalin-2-ylmethylene)carbazate 1,4-dioxide; 2-(methoxycarbonylhydrazonomethyl) quinoxaline 1,4-dioxide 229-879-0 6804-07-5 Flam. Sol. 1 Carc. 1B Acute Tox. 4 * H228 H350 H302 GHS02 GHS08 GHS07 Dgr H228 H350 H302 T 613-051-00-4 molinate (ISO);S-ethyl 1-perhydroazepinecarbothioate; S-ethyl perhydroazepine-1-carbothioate 218-661-0 2212-67-1 Carc. 2 Repr. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H361f *** H332 H302 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H351 H361f *** H332 H302 H373 ** H317 H410 M = 100 613-052-00-X trifenmorph (ISO);4-tritylmorpholine 215-812-2 1420-06-0 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-053-00-5 anilazine (ISO);2-chloro-N-(4,6-dichloro-1,3,5- triazin-2-yl)aniline 202-910-5 101-05-3 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H315 H400 H410 GHS07 GHS09 Wng H319 H315 H410 613-054-00-0 thiabendazol (ISO);2-(thiazole-4-yl)benzimidazole 205-725-8 148-79-8 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-056-00-1 1,2-dimethyl-3,5-diphenylpyra zolium methylsulphate; difenzoquat methyl sulfate 256-152-5 43222-48-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS09 Wng H302 H410 613-058-00-2 permethrin (ISO);m-phenoxybenzyl 3-(2,2-dichorovinyl)-2,2-dimethylcyclopro panecarboxylate 258-067-9 52645-53-1 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H317 H400 H410 GHS07 GHS09 Wng H332 H302 H317 H410 M = 1 000 613-059-00-8 profluralin (ISO);N-(cyclopropylmethyl)-Ã ±, Ã ±,Ã ±- trifluoro-2,6-dinitro-N-propyl-p-toluidine 247-656-6 26399-36-0 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H400 H410 GHS07 GHS09 Wng H319 H410 613-060-00-3 resmethrin (ISO);5-benzyl-3-furylmethyl ( ±)-cis-trans-chrysanthemate 233-940-7 10453-86-8 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M=1000 613-061-00-9 6-(1Ã ±,5aÃ ²,8aÃ ²,9-pentahydroxy-7Ã ²-isopropyl-2Ã ²,5Ã ²,8Ã ²-trimethylperhydro-8bÃ ±,9-epoxy-5,8-ethanocyclopenta[1,2-b]indenyl) pyrrole-2-carboxylate; ryania 239-732-2 15662-33-6 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 613-062-00-4 sabadilla (ISO);veratrine  8051-02-3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H319 H335 H315 GHS07 Wng H319 H335 H315 613-063-00-X secbumeton (ISO);2-sec-butylamino-4-ethylamino-6-methoxy-1,3,5-triazine 247-554-1 26259-45-0 Acute Tox. 4 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H400 H410 GHS07 GHS09 Wng H302 H319 H410 613-064-00-5 5-(3,6,9-trioxa-2-undecy loxy)benzo(d)-1,3-dioxolane; sesamex  51-14-9 Acute Tox. 4 * H302 GHS07 Wng H302 613-065-00-0 simetryn (ISO);2,4-bis(ethylamino)-6- methylthio-1,3,5-triazine 213-801-7 1014-70-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-066-00-6 terbumeton (ISO);2-tert-butylamino-4-ethylamino-6-methoxy-1,3,5-triazine 251-637-8 33693-04-8 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-067-00-1 propazine (ISO);2-chloro-4,6-bis(isopropylamino)-1,3,5-triazine 205-359-9 139-40-2 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 613-068-00-7 atrazine (ISO);2-chloro-4-ethylamine-6- isopropylamine-1,3,5-triazine 217-617-8 1912-24-9 STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H317 H400 H410 GHS08 GHS09 Wng H373 ** H317 H410 613-069-00-2 Ã µ-caprolactam 203-313-2 105-60-2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H332 H302 H319 H335 H315 GHS07 Wng H332 H302 H319 H335 H315 613-070-00-8 propylenethiourea  2122-19-2 Repr. 2 Acute Tox. 4 * Aquatic Chronic 3 H361d *** H302 H412 GHS08 GHS07 Wng H361d *** H302 H412 613-071-00-3 2-fluoro-5-trifluoromethylpyridine 400-290-2 69045-82-5 Flam. Liq. 3 Skin Sens. 1 Aquatic Chronic 3 H226 H317 H412 GHS02 GHS07 Wng H226 H317 H412 613-072-00-9 N, N-bis(2-ethylhexyl)-((1,2,4- triazol-1-yl)methyl)amine 401-280-0 91273-04-0 Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H314 H317 H411 613-073-00-4 N, N-dimethyl-2-(3-(4-chloro phenyl)-4,5-dihydropyrazol-1- ylphenylsulphonyl)ethylamine 401-410-6 10357-99-0 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H373 ** H317 H411 GHS08 GHS09 Wng H373 ** H317 H411 613-074-00-X 3-(3-methylpent-3-yl)isoxazol-5- ylamine 401-460-9 82560-06-3 Acute Tox. 3 * Acute Tox. 3 * Eye Dam. 1 Aquatic Chronic 3 H331 H301 H318 H412 GHS06 GHS05 Dgr H331 H301 H318 H412 613-075-00-5 1,3-dichloro-5-ethyl-5-methylimidazolidine-2,4-dione 401-570-7 89415-87-2 Ox. Sol. 1 **** Acute Tox. 3 * Skin Corr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 H271 H331 H314 H302 H317 H400 GHS03 GHS06 GHS05 GHS09 Dgr H271 H331 H314 H302 H317 H400 613-076-00-0 3-chloro-5-trifluoromethyl-2- pyridylamine 401-670-0 79456-26-1 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 613-077-00-6 reaction mass of 5-heptyl-1,2,4- triazol-3-ylamine and 5-nonyl-1,2,4-triazol-3-ylamine 401-940-8  Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 2 H302 H319 H411 GHS07 GHS09 Wng H302 H319 H411 613-078-00-1 N,N,N,N-tetrakis(4,6-bis(butyl- (N-methyl-2,2,6,6-tetramethyl piperidin-4-yl)amino)triazin-2- yl)-4,7-diazadecane-1,10- diamine 401-990-0 106990-43-6 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 613-079-00-7 4-(1(or 4 or 5 or 6)-methyl-8,9,10-trinorborn-5-en-2- yl)pyridine, reaction mass of isomers 402-520-7  Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H315 H317 H400 H410 GHS07 GHS09 Wng H312 H302 H315 H317 H410 613-080-00-2 3-(bis(2-ethylhexyl)amino methyl)benzothiazole-2(3H)- thione 402-540-6 105254-85-1 Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H317 H410 613-081-00-8 1-butyl-2-methylpyridinium bromide 402-680-8 26576-84-1 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 613-082-00-3 2-methyl-1-pentylpyridinium bromide 402-690-2  Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H312 H302 H412 GHS07 Wng H312 H302 H412 613-083-00-9 2-(4-(3-(4-chlorophenyl)-2-pyra zolin-1-yl)phenylsulfonyl)ethyldimethylammonium formate 402-120-2  Skin Corr. 1B STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H373 ** H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H314 H373 ** H317 H410 613-084-00-4 2-(4-(3-(4-chlorophenyl)-4,5- dihydropyrazolyl)phenylsulphonyl) ethyldimethylammonium hydrogen phosphonate 402-490-5 106359-93-7 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H400 H410 GHS07 GHS09 Wng H319 H410 613-085-00-X reaction mass of 1,1'-(methylenebis(4,1-phenylene))dipyrrole-2,5-dione and N-(4-(4-(2,5-dioxopyrrol-1-yl)benzyl)phenyl)acetamide and 1-(4-(4-(5- oxo-2H-2-furylide namino)benzyl)phenyl)pyrrole-2,5-dione 401-970-1  Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 613-086-00-5 caffeine 200-362-1 58-08-2 Acute Tox. 4 * H302 GHS07 Wng H302 613-087-00-0 tetrahydrothiophene 203-728-9 110-01-0 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 3 H225 H332 H312 H302 H319 H315 H412 GHS02 GHS07 Dgr H225 H332 H312 H302 H319 H315 H412 613-088-00-6 1,2-benzisothiazol-3(2H)-one;1,2-benzisothiazolin-3-one 220-120-9 2634-33-5 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H302 H315 H318 H317 H400 GHS05 GHS07 GHS09 Dgr H302 H315 H318 H317 H400 Skin Sens. 1; H317: C  ¥0,05 % 613-089-00-1 diquat dibromide; [1]diquat dichloride; [2]6,7-dihydrodipyrido[1,2-Ã ±:2',1'- c]pyrazinediylium dihydroxide [3] 201-579-4 [1] 223-714-6 [2] 301-467-6 [3] 85-00-7 [1] 4032-26-2 [2] 94021-76-8 [3] Acute Tox. 2 * STOT RE 1 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H372 ** H302 H319 H335 H315 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H330 H372 ** H302 H319 H335 H315 H317 H410 613-090-00-7 paraquat dichloride;1,1-dimethyl-4,4'-bipyridinium dichloride; [1]paraquat dimethylsulfate;1,1-dimethyl-4,4'-bipyridinium dimethyl sulphate [2] 217-615-7 [1] 218-196-3 [2] 1910-42-5 [1] 2074-50-2 [2] Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H330 H311 H301 H372 ** H319 H335 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H330 H311 H301 H372 ** H319 H335 H315 H410 613-091-00-2 morfamquat dichloride; [1]morfamquat sulfate [2] 225-062-8 [1] [2] 4636-83-3 [1] 29873-36-7 [2] Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Chronic 3 H302 H319 H335 H315 H412 GHS07 Wng H302 H319 H335 H315 H412 613-092-00-8 1,10-phenanthroline 200-629-2 66-71-7 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 613-093-00-3 hexasodium 6,13-dichloro-3,10- bis((4-(2,5-disulfonatoanilino)-6- fluoro-1,3,5-triazin-2- ylamino)prop-3-ylamino)-5,12- dioxa-7,14-diazapentacene-4,11- disulfonate 400-050-7 85153-92-0 Resp. Sens. 1 Skin Sens. 1 H334 H317 GHS08 Dgr H334 H317 613-094-00-9 4-methoxy-N,6-dimethyl-1,3,5- triazin-2-ylamine 401-360-5 5248-39-5 Acute Tox. 4 * STOT RE 2 * H302 H373 ** GHS08 GHS07 Wng H302 H373 ** 613-095-00-4 sodium 3-(2H-benzotriazol-2- yl)-5-sec-butyl-4-hydroxyben zenesulfonate 403-080-9 92484-48-5 Eye Dam. 1 H318 GHS05 Dgr H318 613-096-00-X 2-amino-6-ethoxy-4-methylamino-1,3,5-triazine 403-580-7 62096-63-3 Acute Tox. 4 * H302 GHS07 Wng H302 613-097-00-5 7-amino-3-((5-carboxymethyl-4- methyl-1,3-thiazol-2- ylthio)methyl)-8-oxo-5-thia-1- azabicyclo(4.2.0)oct-2-ene-2- carboxylic acid 403-690-5 111298-82-9 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H334 H317 H412 GHS08 Dgr H334 H317 H412 613-098-00-0 N-(n-octyl)-2-pyrrolidone 403-700-8 2687-94-7 Skin Corr. 1B Aquatic Chronic 2 H314 H411 GHS05 GHS09 Dgr H314 H411 613-099-00-6 1-dodecyl-2-pyrrolidone 403-730-1 2687-96-9 Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H317 H410 613-100-00-X 2,9-bis(3-(diethylamino)propylsulfamoyl)quino(2,3-b)acridine-7,14-dione 404-230-6  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 613-101-00-5 N tert-pentyl-2-benzothiazolesulfenamide 404-380-2 110799-28-5 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 613-102-00-0 dimethomorph (ISO);4-(3-(4-chlorophenyl)-3-(3,4- dimethoxyphenyl)acryloyl)morpholine 404-200-2 110488-70-5 Aquatic Chronic 2 H411 GHS09 H411 613-103-00-6 sodium 5-n-butylbenzotriazole 404-450-2 118685-34-0 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H302 H314 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H314 H317 H411 613-104-00-1 5-tert-butyl-3-isoxazolylamine hydrochloride 404-840-2  Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Aquatic Chronic 3 H302 H373 ** H318 H412 GHS08 GHS05 GHS07 Dgr H302 H373 ** H318 H412 613-105-00-7 hexakis(tetramethylammonium) 4,4'-vinylenebis((3-sulfonato-4,1-phenylene)imino(6- morpholino-1,3,5-triazine-4,2- diyl)imino)bis(5-hydroxy-6-phenylazonaphthalene-2,7- disulfonate) 405-160-9 124537-30-0 Acute Tox. 3 * Skin Sens. 1 Aquatic Chronic 3 H301 H317 H412 GHS06 Dgr H301 H317 H412 613-106-00-2 tetrapotassium 2-(4-(5-(1-(2,5- disulfonatophenyl)-3-ethoxycar bonyl-5-hydroxypyrazol-4- yl)penta-2,4-dienylidene)-3- ethoxycarbonyl-5-oxo-2-pyra zolin-1-yl)benzene-1,4- disulfonate 405-240-3  Skin Sens. 1 H317 GHS07 Wng H317 613-107-00-8 hexasodium 2,2'-vinylenebis((3- sulfonato-4,1-pheny lene)imino(6-(N-cyanoethyl-N-(2-hydroxypropyl)amino)-1,3,5-triazine-4,2-diyl)imino)dibenzene-1,4-disulfonate 405-280-1 76508-02-6 Eye Irrit. 2 H319 GHS07 Wng H319 613-108-00-3 benzothiazole-2-thiol 205-736-8 149-30-4 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 613-109-00-9 bis(piperidinothiocarbonyl) disulphide 202-328-1 94-37-1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 H319 H335 H315 H317 GHS07 Wng H319 H335 H315 H317 613-110-00-4 dimepiperate (ISO);S-(1-methyl-1-phenylethyl) piperidine-1-carbothioate 262-784-2 61432-55-1 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 613-111-00-X 1,2,4-triazole 206-022-9 288-88-0 Repr. 2 Acute Tox. 4 * Eye Irrit. 2 H361d *** H302 H319 GHS08 GHS07 Wng H361d *** H302 H319 613-112-00-5 octhilinone (ISO);2-octyl-2H-isothiazol-3-one 247-761-7 26530-20-1 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H302 H314 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H331 H311 H302 H314 H317 H410 Skin Sens. 1; H317: C  ¥0,05 % 613-113-00-0 2-(morpholinothio)benzothiazole 203-052-4 102-77-2 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H319 H315 H317 H411 GHS07 GHS09 Wng H319 H315 H317 H411 613-114-00-6 2,2',2''-(hexahydro-1,3,5- triazine-1,3,5-triyl)triethanol;1,3,5-tris(2-hydroxyethyl)hexahydro-1,3,5-triazine 225-208-0 4719-04-4 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 Skin Sens. 1; H317: C  ¥ 0,1 % 613-115-00-1 hymexazol (ISO);3-hydroxy-5-methylisoxazole 233-000-6 10004-44-1 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 613-116-00-7 tolylfluanid (ISO);dichloro-N-[(dimethylamino)sulphonyl]fluoro-N-(p-tolyl)methanesulphenamide;[containing  ¥0.1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 211-986-9 731-27-1 Acute Tox. 2 * STOT RE 1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H330 H372** H319 H335 H315 H317 H400 GHS06 GHS08 GHS09 Dgr H330 H372** H319 H335 H315 H317 H400 M=10 613-116-01-4 tolylfluanid (ISO);dichloro-N-[(dimethylamino)sulphonyl]fluoro-N-(p-tolyl)methanesulphenamide;[containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 211-986-9 731-27-1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H319 H335 H315 H317 H400 GHS07 GHS09 Wng H319 H335 H315 H317 H400 M=10 613-117-00-2 diniconazole (ISO);(E)-Ã ²-[(2,4-dichlorophenyl)methylene]-Ã ±-(1,1-dimethylethyl)-1H 1,2,4-triazol-1- ethanol;(E)-(RS)-1-(2,4-dichlorophenyl)-4,4-dimethyl-2-(1H 1,2,4- triazol-1-yl)pent-1-en-3-ol  76714-88-0 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-118-00-8 flubenzimine (ISO);N-[3-phenyl-4,5-bis[(trifluoromethyl)imino]thiazolidin-2- ylidene]aniline 253-703-1 37893-02-0 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H319 H400 H410 GHS07 GHS09 Wng H319 H410 613-119-00-3 (benzothiazol-2-ylthio)methyl thiocyanate; TCMTB 244-445-0 21564-17-0 Acute Tox. 2 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H302 H319 H315 H317 H400 H410 GHS06 GHS09 Dgr H330 H302 H319 H315 H317 H410 613-120-00-9 bioresmethrin (ISO);(5-benzyl-3-furyl)methyl (1R)-2,2-dimethyl-3-(2-methylprop-1- en-1-yl)cyclopropanecarboxylate 249-014-0 28434-01-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 1000 613-122-00-X diclobutrazole (ISO);(R*, R*)-( ±)-Ã ²-[(2,4-dichlorop henyl)methyl]-Ã ±-(1,1-dimethylethyl)-1H-1,2,4-triazole-1-ethanol; (2RS, 3RS)-1-(2,4-dichlorophenyl)-4,4-dimethyl-2- (1H 1,2,4-triazol-1yl)pentan-3-ol  75736-33-3 Eye Irrit. 2 Aquatic Chronic 2 H319 H411 GHS07 GHS09 Wng H319 H411 613-123-00-5 5,6-dihydro-3H-imidazo[2,1-c]-1,2,4-dithiazole-3-thione; etem 251-684-4 33813-20-6 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-124-00-0 fenpropimorph (ISO);cis-4-[3-(p-tert-butylphenyl)-2- methylpropyl]-2,6-dimethylmorpholine 266-719-9 67564-91-4 Repr. 2 Acute Tox. 4 * Skin Irrit. 2 Aquatic Chronic 2 H361d *** H302 H315 H411 GHS08 GHS07 GHS09 Wng H361d *** H302 H315 H411 613-125-00-6 hexythiazox(ISO);trans-5-(4-chlorophenyl)-N- cyclohexyl-4-methyl-2-oxo-3-thiazolidine-carboxamide  78587-05-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-126-00-1 imazapyr (ISO);2-[4,5-dihydro-4-methyl-4-(1- methylethyl)-5-oxo-1H- imidazol-2-yl]-3-pyridine carboxylate  81334-34-1 Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 613-127-00-7 1,1-dimethylpiperidinium chloride; mepiquat chloride 246-147-6 24307-26-4 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 613-128-00-2 prochloraz (ISO);N-propyl-N-[2-(2,4,6-trichlorop henoxy)ethyl]-1H-imidazole-1- carboxamide 266-994-5 67747-09-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-129-00-8 metamitron (ISO);4-amino-3-methyl-6-phenyl-1,2,4-triazin-5-one 255-349-3 41394-05-2 Acute Tox. 4 * Aquatic Acute 1 H302 H400 GHS07 GHS09 Wng H302 H400 613-131-00-9 pyroquilon (ISO);1,2,5,6-tetrahydropyrrolo[3,2,1- ij]quinolin-4-one  57369-32-1 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 613-132-00-4 hexazinone (ISO);3-cyclohexyl-6-dimethylamino-1-methyl-1,2,3,4-tetrahydro-1,3,5-triazine-2,4-dione 257-074-4 51235-04-2 Acute Tox. 4 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H400 H410 GHS07 GHS09 Wng H302 H319 H410 613-134-00-5 myclobutanil(ISO);2-(4-chlorophenyl)-2-(1H-1,2,4- triazol-1-ylmethyl)hexanenitrile  88671-89-0 Repr. 2 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 2 H361d *** H302 H319 H411 GHS08 GHS07 GHS09 Wng H361d *** H302 H319 H411 613-135-00-0 di(benzothiazol-2-yl) disulphide 204-424-9 120-78-5 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 EUH031 613-136-00-6 N-cyclohexylbenzothiazole-2- sulphenamide 202-411-2 95-33-0 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 613-137-00-1 methabenzthiazuron (ISO);1-(1,3-benzothiazol-2-yl)1,3- dimethylurea 242-505-0 18691-97-9 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-138-00-7 quinoxyfen (ISO);5,7-dichloro-4-(4-fluorophenoxy)quinoline  124495-18-7 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 613-139-00-2 metsulfuron-methyl (ISO); methyl-2-{[(4-methoxy-6- methyl-1,3,5-triazin-2-yl)carbamoyl]sulfamoyl}benzoate  74223-64-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 1000 613-140-00-8 cycloheximide (ISO);4-{(2R)-2-[(1S,3S,5S)-3,5- dimethyl-2-oxocyclohexyl]-2- hydroxyethyl}piperidine-2,6- dione 200-636-0 66-81-9 Muta. 2 Repr. 1B Acute Tox. 2 * Aquatic Chronic 2 H341 H360D *** H300 H411 GHS06 GHS08 GHS09 Dgr H341 H360D *** H300 H411 613-141-00-3 1,4-diamino-2-(2-butyltetrazol-5-yl)-3-cyanoanthraquinone 401-470-3 93686-63-6 Aquatic Chronic 4 H413  H413 613-142-00-9 trans N-methyl-2-styryl-[4'- aminomethine-(1-acetyl-1-(2- methoxyphenyl)acetamido)]py ridinium acetate 405-860-4  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 613-143-00-4 1-(3-phenylpropyl)-2-methylpyridinium bromide 405-930-4 10551-42-5 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 3 H302 H319 H412 GHS07 Wng H302 H319 H412 613-144-00-X reaction products of: poly(vinyl acetate), partially hydrolyzed, with (E)-2-(4-formylstyryl)-3,4- dimethylthiazoliummethylsulfate 406-460-2 125139-08-4 Aquatic Chronic 3 H412  H412 613-145-00-5 (S)-3-benzyloxycarbonyl-1,2,3,4-tetrahydro-isoquinolinium 4-methylbenzenesulfonate 406-960-0 77497-97-3 Aquatic Chronic 2 H411 GHS09 H411 613-146-00-0 N-ethyl-N-methylpiperidinium iodide 407-780-5 4186-71-4 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 613-147-00-6 4-[2-(1-methyl-2-(4-morpholinyl)ethoxy)ethyl]morpholine 407-940-4 111681-72-2 Eye Dam. 1 H318 GHS05 Dgr H318 613-148-00-1 tetrasodium 1,2-bis(4-fluoro-6- [5-(1-amino-2-sulfonatoanthra chinon-4-ylamino)-2,4,6- trimethyl-3-sulfonatopheny lamino]-1,3,5-triazin-2- ylamino)ethane 411-240-4 143683-23-2 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 613-150-00-2 2,2'-[3,3'-(piperazine-1,4-diyl)di propyl]bis(1H-benzimidazo[2,1 b]benzo[l, m,n][3,8]phenanthroline-1,3,6-trione 406-295-6  Aquatic Chronic 4 H413  H413 613-151-00-8 1-(3-mesyloxy-5-trityloxymethyl-2-D-threofuryl)thymine 406-360-9 104218-44-2 Aquatic Chronic 4 H413  H413 613-152-00-3 phenyl N-(4,6-dimethoxypyrimidin-2-yl)carbamate 406-600-2 89392-03-0 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 613-153-00-9 2,3,5-trichloropyridine 407-270-2 16063-70-0 Aquatic Chronic 3 H412  H412 613-154-00-4 2-amino-4-chloro-6-methoxypyrimidine 410-050-9 5734-64-5 Acute Tox. 4 * H302 GHS07 Wng H302 613-155-00-X 5-chloro-2,3-difluoropyridine 410-090-7 89402-43-7 Flam. Liq. 3 Acute Tox. 4 * Aquatic Chronic 3 H226 H302 H412 GHS02 GHS07 Wng H226 H302 H412 613-156-00-5 2-butyl-4-chloro-5-formylimidazole 410-260-0 83857-96-9 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 613-157-00-0 2,4-diamino-5-methoxymethylpyrimidine 410-330-0 54236-98-5 Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 H302 H373 ** H319 GHS08 GHS07 Wng H302 H373 ** H319 613-158-00-6 2,3-dichloro-5-trifluoromethyl- pyridine 410-340-5 69045-84-7 Acute Tox. 4 * Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H332 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H332 H302 H318 H317 H411 613-159-00-1 fenazaquin (ISO);4-[2-[4-(1,1-dimethylethyl)phenyl]-ethoxy]quinazoline 410-580-0 120928-09-8 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H332 H400 H410 GHS06 GHS09 Dgr H301 H332 H410 613-160-00-7 (1S)-2-methyl-2,5-diazobicyclo[2.2.1]heptanes dihydrobromide 411-000-9 125224-62-6 Skin Sens. 1 H317 GHS07 Wng H317 613-161-00-2 (2,4-diaminopteridin-6-yl)methanol hydrobromide 430-620-0 76145-91-0 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H373** H317 H412 GHS08 GHS07 Wng H373** H317 H412 613-162-00-8 (6R-trans)-1-((7-ammonio-2- carboxylato-8-oxo-5-thia-1- azabicyclo-[4.2.0]oct-2-en-3- yl)methyl)pyridinium iodide 423-260-0 100988-63-4 Muta. 2 Skin Sens. 1 Aquatic Chronic 2 H341 H317 H411 GHS08 GHS07 GHS09 Wng H341 H317 H411 613-163-00-3 azimsulfuron (ISO);1-(4,6-dimethoxypyrimidin-2-yl)-3-[1-methyl-4-(2-methyl-2H- tetrazol-5-yl)pyrazol-5-ylsulfonyl]urea  120162-55-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=1000 613-164-00-9 flufenacet (ISO);N-(4-fluorophenyl)-N-isopropyl-2-(5-trifluoromethyl-[1,3,4]thiadiazol-2-yloxy)acetamide  142459-58-3 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373** H317 H410 M=100 613-165-00-4 flupyrsulfuron-methyl-sodium(ISO);methyl 2-[[(4,6-dimethoxypyrimidin-2-ylcarbamoyl)sulfamoyl]-6-trifluoromethyl]nicotinate, monosodium salt  144740-54-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=100 613-167-00-5 reaction mass of: 5-chloro-2- methyl-4-isothiazolin-3-one [EC no. 247-500-7]and 2-methyl-2H -isothiazol-3- one [EC no. 220-239-6] (3:1); reaction mass of: 5-chloro-2- methyl-4-isothiazolin-3-one [EC no. 247-500-7]and 2-methyl-4-isothiazolin-3- one [EC no. 220-239-6] (3:1)  55965-84-9 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H311 H301 H314 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H331 H311 H301 H314 H317 H410 Skin Corr. 1B; H314: C  ¥0,6 % Skin Irrit. 2; H315: 0,06 %  ¤ C < 0,6 % Eye Irrit. 2; H319: 0,06 %  ¤ C < 0,6 % Skin Sens. 1; H317: C  ¥ 0,0015 % 613-168-00-0 1-vinyl-2-pyrrolidone 201-800-4 88-12-0 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * STOT SE 3 Eye Dam. 1 H351 H332 H312 H302 H373 ** H335 H318 GHS06 GHS05 GHS09 Dgr H351 H332 H312 H302 H373 ** H335 H318 D 613-169-00-6 9-vinylcarbazole 216-055-0 1484-13-5 Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H341 H312 H302 H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H341 H312 H302 H315 H317 H410 M=100 613-170-00-1 2,2-ethylmethylthiazolidine 404-500-3 694-64-4 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 613-171-00-7 hexaconazole (ISO);(RS)-2-(2,4-dichlorophenyl)-1-(1H-1,2,4-triazol-1-yl)hexan-2- ol 413-050-7 79983-71-4 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 613-172-00-2 5-chloro-1,3-dihydro-2H-indol-2-one 412-200-9 17630-75-0 Repr. 2 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H361f *** H302 H317 H412 GHS08 GHS07 Wng H361f *** H302 H317 H412 613-173-00-8 fluquinconazole (ISO);3-(2,4-dichlorophenyl)-6-fluoro-2-(1H-1,2,4-triazol-1-yl)quinazolin-4-(3H)-one 411-960-9 136426-54-5 Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Acute Tox. 4 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H372 ** H312 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H331 H301 H372 ** H312 H315 H410 613-174-00-3 tetraconazole (ISO); ( ±) 2-(2,4-dichlorophenyl)-3-(1H-1,2,4-triazol-1-yl)propyl-1,1,2,2-tetrafluoroethylether 407-760-6 112281-77-3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 2 H332 H302 H411 GHS07 GHS09 Wng H332 H302 H411 613-175-00-9 epoxiconazole (ISO); (2RS,3SR)-3-(2-chlorophenyl)-2-(4-fluorophenyl)-[(1H-1,2,4-triazol-1-yl)methyl]oxirane 406-850-2 133855-98-8 Carc. 2 Repr. 1B Aquatic Chronic 2 H351 H360Df H411 GHS08 GHS09 Dgr H351 H360Df H411 613-176-00-4 2-methyl-2-azabicyclo[2.2.1]heptane 404-810-9 4524-95-2 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B H226 H312 H302 H373 ** H314 GHS02 GHS08 GHS05 GHS07 Dgr H226 H312 H302 H373 ** H314 613-177-00-X 8-amino-7-methylquinoline 412-760-4 5470-82-6 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H312 H302 H317 H411 GHS07 GHS09 Wng H312 H302 H317 H411 613-178-00-5 4-ethyl-2-methyl-2-isopentyl-1,3-oxazolidine 410-470-2 137796-06-6 Skin Corr. 1B Skin Sens. 1 H314 H317 GHS05 GHS07 Dgr H314 H317 STOT SE 3; H335: C  ¥ 5 % 613-179-00-0 lithium 3-oxo-1,2(2H)-benzisothiazol-2-ide 411-690-1 111337-53-2 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H302 H314 H317 H411 GHS05 GHS07 Dgr H302 H314 H317 H411 613-180-00-6 N-(1,1-dimethylethyl)bis(2-benzothiazolesulfen)amide 407-430-1 3741-80-8 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-181-00-1 5,5-dimethyl-perhydro-pyrimidin-2-one Ã ±-(4-trifluoromethylstyryl)-Ã ±-(4-trifluoromethyl)cinnamylidenehydrazone 405-090-9 67485-29-4 STOT RE 1 Acute Tox. 4 * Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H372 ** H302 H319 H400 H410 GHS08 GHS07 GHS09 Dgr H372 ** H302 H319 H410 613-182-00-7 1-(1-naphthylmethyl)quinolinium chloride 406-220-7 65322-65-8 Carc. 2 Muta. 2 Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H351 H341 H302 H315 H318 H412 GHS08 GHS05 GHS07 Dgr H351 H341 H302 H315 H318 H412 613-183-00-2 reaction mass of: 5-(N-methylperfluorooctylsulfonamido)methyl-3-octadecyl-1,3-oxazolidin-2-one; 5-(N-methylperfluoroheptylsulfonamido)methyl-3-octadecyl-1,3-oxazolidin-2-one 413-640-4  STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373 ** H400 H410 GHS08 GHS09 Wng H373 ** H410 613-184-00-8 nitrilotriethyleneammoniopropane-2-ol 2-ethylhexanoate 413-670-8  Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 613-185-00-3 2,3,5,6-tetrahydro-2-methyl-2H-cyclopenta[d]-1,2-thiazol-3-one 407-630-9 82633-79-2 Acute Tox. 3 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H301 H318 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H301 H318 H317 H410 613-186-00-9 (2R,3R)-3-((R)-1-(tert-butyldimethylsiloxy)ethyl)-4-oxoazetidin-2-yl acetate 408-050-9 76855-69-1 Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H319 H317 H411 GHS07 GHS09 Wng H319 H317 H411 613-187-00-4 5-(2-amino-5-cyano-6-[2-(2-hydroxyethoxy)ethylamino]-4-methylpyridin-3-ylazo)-3-methyl-2,4-dicarbonitrilethiophene 410-530-8  Skin Sens. 1 H317 GHS07 Wng H317 613-188-00-X 1-(3-(4-fluorophenoxy)propyl)3-methoxy-4-piperidinone 411-500-7 116256-11-2 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 613-189-00-5 1,4,7,10-tetrakis(p-toluensulfonyl)-1,4,7,10-tetraazacyclododecane 414-030-0 52667-88-6 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 613-190-00-0 disodium 1-amino-4-(2-(5-chloro-6-fluoro-pyrimidin-4-ylamino-methyl)-4-methyl-6-sulfo-phenylamino)-9,10-dioxo-9,10-dihydro-anthracene-2-sulfonate 414-040-5 149530-93-8 Acute Tox. 4 * Skin Sens. 1 H302 H317 GHS07 Wng H302 H317 613-191-00-6 3-ethyl-2-methyl-2-(3-methylbutyl)-1,3-oxazolidine 421-150-7 143860-04-2 Repr. 1B Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H360F *** H314 H400 H410 GHS08 GHS05 GHS09 Dgr H360F *** H314 H410 613-192-00-1 3-benzyl-exo-6-nitro-2,4-dioxo-3-aza-cis-bicyclo[3.1.0]hexane 426-750-2 151860-15-0 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 613-193-00-7 pentakis[3-(dimethylammonio)propylsulfamoyl]-[(6-hydroxy-4,4,8,8-tetramethyl-4,8-diazoniaundecane-1,11-diyldisulfamoyl)di[phthalocyaninecopper(II)]] heptalactate 414-930-3  Aquatic Chronic 2 H411 GHS09 H411 613-194-00-2 6,13-dichloro-3,10-bis{2-[4-fluoro-6-(2-sulfophenylamino)-1,3,5-triazin-2-ylamino]propylamino}benzo[5,6][1,4]oxazino[2,3-.b.]phenoxazine-4,11-disulphonic acid, lithium-, sodium salt 418-000-8 163062-28-0 Eye Dam. 1 H318 GHS05 Dgr H318 613-195-00-8 2,2-(1,4-phenylene)bis((4H 3,1-benzoxazine-4-one) 418-280-1 18600-59-4 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 613-196-00-3 5-[[4-chloro-6-[[2-[[4-fluoro-6-[[5-hydroxy-6-[(4-methoxy-2-sulfophenyl)azo]-7-sulfo-2-naphthalenyl]amino]-1,3,5-triazin-2-yl]amino]-1-methylethyl]amino]-1,3,5-triazin-2-yl]amino]-3-[[4-(ethenylsulfonyl)phenyl]azo]-4-hydroxy-naphtalene-2,7-disulfonic acid, sodium salt 418-380-5 168113-78-8 Eye Dam. 1 H318 GHS05 Dgr H318 613-197-00-9 reaction mass of: 2,4,6-tri(butylcarbamoyl)-1,3,5-triazine; 2,4,6-tri(methylcarbamoyl)-1,3,5-triazine; [(2-butyl-4,6-dimethyl)tricarbamoyl]-1,3,5-triazine; [(2,4-dibutyl-6-methyl)tricarbamoyl]-1,3,5-triazine 420-390-1 187547-46-2 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 613-198-00-4 2-amino-4-dimethylamino-6-trifluoroethoxy-1,3,5-triazine 415-500-8 145963-84-4 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 3 H302 H373** H412 GHS08 GHS07 Wng H302 H373** H412 613-199-00-X reaction mass of: 1,3,5-tris(3-aminomethylphenyl)-1,3,5-(1H,3H,5H)-triazine-2,4,6 trione; reaction mass of oligomers of 3,5-bis(3-aminomethylphenyl)1-poly[3,5-bis(3-aminomethylphenyl)-2,4,6-trioxo-1,3,5-(1H,3H,5H)-triazin-1-yl]-1,3,5(1H,3H,5H)-triazine-2,4,6-trione 421-550-1  Carc. 1B Repr. 1B Skin Sens. 1 Aquatic Chronic 3 H350 H360D *** H317 H412 GHS08 Dgr H350 H360D *** H317 H412 613-200-00-3 reaction product of: copper, (29H,31H-phthalocyaninato(2-)-N29,N30,N31,N32)-, chlorosulfuric acid and 3-(2-sulfooxyethylsulfonyl)aniline, sodium salts 420-980-7  Eye Dam. 1 H318 GHS05 Dgr H318 613-201-00-9 (R)-5-bromo-3-(1-methyl-2-pyrrolidinyl methyl)-1H-indole 422-390-5 143322-57-0 Repr. 2 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f *** H372 ** H332 H302 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H361f *** H372 ** H332 H302 H317 H410 EUH070 613-202-00-4 pymetrozine (ISO); (E)-4,5-dihydro-6-methyl-4-(3-pyridylmethyleneamino)-1,2,4-triazin-3(2H)-one  123312-89-0 Carc. 2 Aquatic Chronic 3 H351 H412 GHS08 Wng H351 H412 613-203-00-X pyraflufen-ethyl (ISO); 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methylpyrazol-3-yl)-4-fluorophenoxyacetic acid ethyl ester; [1] pyraflufen (ISO); 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methylpyrazol-3-yl)-4-fluorophenoxyacetic acid [2] -[1] -[2] 129630-19-9 [1] 129630-17-7 [2] Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=1000 613-204-00-5 oxadiargyl (ISO); 3-[2,4-dichloro-5-(2-propynyloxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one 254-637-6 39807-15-3 Repr. 2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H361d*** H373** H400 H410 GHS08 GHS09 Wng H361d*** H373** H410 M = 1000 613-205-00-0 propiconazole(ISO); ( ±) 1-[2-(2,4-dichlorophenyl)-4-propyl-1,3-dioxolan-2-ylmethyl]-1H 1,2,4-triazole 262-104-4 60207-90-1 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 613-206-00-6 fenamidone (ISO); (S)-5-methyl-2-methylthio-5-phenyl-3-phenylamino-3,5-dihydroimidazol-4-one  161326-34-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-208-00-7 imazamox (ISO); (RS)-2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-5-methoxymethylnicotinic acid  114311-32-9 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-209-00-2 cis-1-(3-chloropropyl)-2,6-dimethyl-piperidin hydrochloride 417-430-3 63645-17-0 Acute Tox. 3 * STOT RE 2 * Skin Sens. 1 Aquatic Chronic 2 H301 H373 ** H317 H411 GHS06 GHS08 GHS09 Dgr H301 H373 ** H317 H411 613-210-00-8 2-(3-chloropropyl)-2,5,5-trimethyl-1,3-dioxane 417-650-1 88128-57-8 STOT RE 2 * Aquatic Chronic 3 H373 ** H412 GHS08 Wng H373 ** H412 613-211-00-3 N-methyl-4-(p-formylstyryl)pyridinium methylsulfate 418-240-3 74401-04-0 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 613-212-00-9 4-[4-(2-ethylhexyloxy)phenyl](1,4-thiazinane-1,1-dioxide) 418-320-8 133467-41-1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-213-00-4 cis-1-benzoyl-4-[(4-methylsulfonyl)oxy]-L-proline 416-040-0 120807-02-5 Aquatic Chronic 3 H412  H412 613-214-00-X N, N-di-n-butyl-2-(1,2-dihydro-3-hydroxy-6-isopropyl-2-quinolylidene)-1,3-dioxoindan-5-carboxamide 416-260-7 147613-95-4 Aquatic Chronic 4 H413  H413 613-215-00-5 2-chloromethyl-3,4-dimethoxypyridinium chloride 416-440-5 72830-09-2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H312 H302 H373 ** H315 H318 H317 H411 GHS08 GHS05 GHS07 GHS09 Dgr H312 H302 H373 ** H315 H318 H317 H411 613-216-00-0 6-tert-butyl-7-(6-diethylamino-2-methyl-3-pyridylimino)-3-(3-methylphenyl)pyrazolo[3,2-c][1,2,4]triazole 416-490-8 162208-01-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-217-00-6 4-[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionyloxy]-1-[2-[3-(3,5-di-tert-butyl-4-hydrophenyl)propionyloxy]ethyl]-2,2,6,6-tetramethylpiperidine 416-770-1 73754-27-5 Aquatic Chronic 4 H413  H413 613-218-00-1 6-hydroxyindole 417-020-4 2380-86-1 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H302 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H302 H318 H317 H411 613-219-00-7 7a-ethyl-3,5-bis(1-methylethyl)-2,3,4,5-tetrahydrooxazolo[3,4-c]-2,3,4,5-tetrahydrooxazole 417-140-7 79185-77-6 Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 613-220-00-2 trans-(4S,6S)-5,6-dihydro-6-methyl-4H-thieno[2,3-b]thiopyran-4-ol, 7,7-dioxide 417-290-3 147086-81-5 Acute Tox. 4 * H302 GHS07 Wng H302 613-221-00-8 2-chloro-5-methyl-pyridine 418-050-0 18368-64-4 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Aquatic Chronic 3 H312 H302 H315 H412 GHS07 Wng H312 H302 H315 H412 613-222-00-3 4-(1-oxo-2-propenyl)-morpholine 418-140-1 5117-12-4 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H302 H373 ** H318 H317 GHS08 GHS05 GHS07 Dgr H302 H373 ** H318 H317 613-223-00-9 N-isopropyl-3-(4-fluorophenyl)-1H-indole 418-790-4 93957-49-4 Aquatic Chronic 4 H413  H413 613-224-00-4 2,5-dimercaptomethyl-1,4-dithiane 419-770-8 136122-15-1 Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H317 H410 613-225-00-X reaction mass of:[2-(anthraquinon-1-ylamino)-6-[(5-benzoylamino)-anthraquinone-1-ylamino]-4-phenyl]-1,3,5-triazine; 2,6-bis-[(5-benzoylamino)-anthraquinon-1-ylamino]-4-phenyl-1,3,5-triazine. 421-290-9  STOT RE 2 * Aquatic Chronic 4 H373 ** H413 GHS08 Wng H373 ** H413 613-226-00-5 1-(2-(ethyl(4-(4-(4-(4-(ethyl(2-pyridinoethyl)amino)-2-methylphenylazo)benzoylamino)-phenylazo)-3-methylphenyl)amino)ethyl)-pyridinium dichloride 420-950-3 163831-67-2 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 613-227-00-0 ( ±)-[(R*,R*) and (R*,S*)]-6-fluoro-3,4-dihydro-2-oxiranyl-2H-1-benzopyran 419-600-2 99199-90-3 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 613-228-00-6 ( ±)-(R*,S*)-6-fluoro-3,4-dihydro-2-oxiranyl-2H-1-benzopyran 419-630-6 793669-26-8 Aquatic Chronic 2 H411 GHS09 H411 613-229-00-1 1-acetyl-4-(3-dodecyl-2,5-dioxo-1-pyrrolidinyl)-2,2,6,6-tetramethylpiperidine 411-930-5 106917-31-1 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 613-230-00-7 florasulam (ISO); 2',6',8-trifluoro-5-methoxy-5-triazolo[1,5-c]; pyrimidine-2-sulfonanilide  145701-23-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-231-00-2 2,6-diamino-3-((pyridine-3-yl)azo)pyridine 421-430-9 28365-08-4 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 2 H302 H373** H411 GHS08 GHS07 GHS09 Wng H302 H373** H411 613-232-00-8 3-(benzo[b]thien-2-yl)-5,6-dihydro-1,4,2-oxathiazine-4-oxide 431-030-6 163269-30-5 Acute Tox. 3 * STOT RE 2 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H373** H318 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H331 H373** H318 H410 613-233-00-3 4,4'-(oxy-(bismethylene))-bis-1,3-dioxolane 423-230-7 56552-15-9 Eye Dam. 1 H318 GHS05 Dgr H318 613-234-00-9 imidazo[1,2-b]pyridazin hydrochloride 431-510-5 18087-70-2 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 613-235-00-4 2,3-dihydro-2,2-dimethyl-1H-perimidine 424-060-6 6364-17-6 Acute Tox. 4* STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373** H317 H410 613-236-00-X 2-chloro-3-trifluoromethylpyridine 424-520-6 65753-47-1 Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Skin Corr. 1B Aquatic Chronic 3 H311 H301 H372** H314 H412 GHS06 GHS05 GHS08 Dgr H311 H301 H372** H314 H412 613-237-00-5 6-tert-butyl-3-(3-dodecylsulfonyl)propyl-7H-1,2,4-triazolo[3.4b][1,3,4]thiadiazine 424-950-4 133949-92-5 Aquatic Chronic 4 H413  H413 613-238-00-0 sodium 2-[[4-[(4,6-dichloro-1,3,5-triazin-2-yl)amino]phenyl]sulfonyl]ethyl sulfate 430-890-1 81992-66-7 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 613-239-00-6 2-[3-(methylamino)propyl]-1H-benzimidazole 425-760-4 64137-52-6 Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 613-241-00-7 3-(2H-tetrazol-5-yl)pyridine 426-810-8 3250-74-6 Eye Dam. 1 H318 GHS05 Dgr H318 613-242-00-2 reaction products of 3,10-bis((2-aminopropyl)amino)-6,13-dichloro-4,11-triphenodioxazinedisulfonic acid with 2-amino-1,4-benzenedisulfonic acid, 2-((4-aminophenyl)sulfonyl)ethyl hydrogen sulfate and 2,4,6-trifluoro-1,3,5-triazine, sodium salts 426-860-0 191877-09-5 Eye Dam. 1 H318 GHS05 Dgr H318 613-243-00-8 4,4'-(1,6-hexamethylenebis(formylimino))bis(2,2,6,6-tetramethyl-1-oxylpiperidine) 427-350-0 182235-14-9 Aquatic Chronic 2 H411 GHS09 H411 613-244-00-3 5,7-dichloro-4-hydroxyquinoline 427-420-0 21873-52-9 Aquatic Chronic 2 H411 GHS09 H411 613-245-00-9 2-fluoro-6-trifluoromethylpyridine 428-100-3 94239-04-0 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H226 H332 H302 H412 GHS02 GHS07 Wng H226 H332 H302 H412 613-246-00-4 2-hydroxymethyl-3-methyl-4-(2,2,2-trifluoroethoxy)pyridine 428-200-7 103577-66-8 Aquatic Chronic 3 H412  H412 613-247-00-X 3-(2-methoxy-4-methoxycarboxybenzyl)-5-nitroindole 428-910-7 107786-36-7 Aquatic Chronic 4 H413  H413 613-248-00-5 3,4-dimethyl-1H-pyrazole 429-130-1 2820-37-3 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 613-249-00-0 1-(2-hydroxyethyl)-1H-pyrazol-4,5-diyldiammoniumsulfate 429-300-3 155601-30-2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 613-250-00-6 reaction mass of: carbonato-bis-N-ethyl-2-isopropyl-1,3-oxazolidine; methyl carbonato-N-ethyl-2-isopropyl-1,3-oxazolidine; 2-isopropyl-N-hydroxyethyl 1,3-oxazolidine 429-990-6  Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H318 H317 H412 GHS05 GHS07 Dgr H318 H317 H412 613-251-00-1 (R)-3-[(1-methylpyrrolidin-2-yl)methyl]-5-[2-(phenylsulfonyl)ethenyl]-1H-indole 430-560-5 180637-89-2 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H302 H373** H318 H317 GHS05 GHS08 GHS07 Dgr H302 H373** H318 H317 613-253-00-2 2,2-dialkyl-4-hydroxymethyl1,3-dioxolane; reaction products with ethylene oxide (alkyl is C1-12 and the sum to C13, average degree of ethoxylation is 3,5) 430-580-4  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 EUH019 613-254-00-8 forchlorfenuron (ISO); 1-(2-chloro-4-pyridyl)-3-phenylurea  68157-60-8 Carc. 2 Aquatic Chronic 2 H351 H411 GHS08 GHS09 Wng H351 H411 613-255-00-3 reaction mass of isomers of: sodium [(2-hydroxyethylsulfamoyl){][}2-(2-piperazin-1-ylethylamino)ethylsulfamoyl][2-(4-aminoethylpiperazine-1-yl)ethylsulfamoyl{](sulfamoyl)[}(sulfonatophthalocyaninato)]copper(II) 424-270-8  Eye Dam. 1 H318 GHS05 Dgr H318 613-256-00-9 3'5'-anhydro thymidine 425-810-5 38313-48-3 Aquatic Chronic 3 H412  H412 613-257-00-4 2-phthalimidoethyl N-[4-(2-cyano-4-nitrophenylazo)phenyl]-N-methyl-Ã ²-alaninate 426-400-9 170222-39-6 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 613-258-00-X reaction mass of: 4-chloro-7-methylbenzotriazole sodium salt; 4-chloro-5-methylbenzotriazole sodium salt; 5-chloro-4-methylbenzotriazole sodium salt 427-730-6 202420-04-0 Skin Corr. 1B Aquatic Chronic 3 H314 H412 GHS05 Dgr H314 H412 613-259-00-5 reaction mass of: [2,4-dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-cis-chrysanthemate; [2,4-dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-trans-chrysanthemate 428-790-6 72963-72-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 613-260-00-0 ( ±)-4-(3-chlorophenyl)-6-[(4-chlorophenyl)hydroxy(1-methyl-1H-imidazol-5-yl)methyl]-1-methyl-2(1H)-quinolin 430-730-9  Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H400 H410 GHS05 GHS09 Dgr H318 H410 613-261-00-6 pyrazole-1-carboxamidine monohydrochloride 429-520-1 4023-02-3 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H373** H318 H317 H412 GHS05 GHS08 GHS07 Dgr H302 H373** H318 H317 H412 613-262-00-1 disodium (E)-1,2-bis-(4-(4-methylamino-6-(4-methylcarbamoylphenylamino)-1,3,5-triazin-2-ylamino)phenyl-2-sulfonato)ethene 427-310-2 180850-95-7 Eye Dam. 1 H318 GHS05 Dgr H318 613-263-00-7 monosodium 3-cyano-5-fluoro-6-hydroxypyridine-2-olate 429-570-2  Skin Sens. 1 H317 GHS07 Wng H317 613-266-00-3 2-chloro-5-chloromethylthiazole 429-830-5 105827-91-6 Acute Tox. 3 * Skin Corr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H311 H314 H302 H317 H411 GHS06 GHS05 GHS09 Dgr H311 H314 H302 H317 H411 613-267-00-9 thiamethoxam (ISO); 3-(2-chloro-thiazol-5-ylmethyl)-5-methyl[1,3,5]oxadiazinan-4-ylidene-N-nitroamine 428-650-4 153719-23-4 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M=10 613-268-00-4 (4aS-cis-)-6-benzyl-octahydropyrrolo[3.4-b]pyridine 425-930-8 151213-39-7 Skin Corr. 1B Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 2 H314 H332 H302 H373** H411 GHS05 GHS08 GHS07 GHS09 Dgr H314 H332 H302 H373** H411 613-269-00-X 2-thiazolidinylidenecyanamide 427-720-1 26364-65-8 Acute Tox. 4* STOT RE 2 * Aquatic Chronic 3 H302 H373** H412 GHS08 GHS07 Wng H302 H373** H412 613-270-00-5 5-amino-N-(2,6-dichloro-3-methylphenyl)-1H-1,2,4-triazole-3-sulfonamide 428-150-6 113171-13-4 Aquatic Chronic 3 H412  H412 613-271-00-0 tritosulfuron (ISO) (containing  ¤0,02 % AMTT); 1-[4-methoxy-6-(trifluoromethyl)-1,3,5-triazin-2-yl]-3-[2-(trifluoromethyl)benzenesulfonyl]urea (containing  ¤ 0,02 % AMTT)  142469-14-5 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M=10 613-272-00-6 pyraclostrobin (ISO); methyl N-{2-[1-(4-chlorophenyl)-1H-pyrazol-3-yloxymethyl]phenyl}(N-methoxy)carbamate   Acute Tox. 3 * Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H331 H315 H400 H410 GHS06 GHS09 Dgr H331 H315 H410 M=100 613-273-00-1 tetrahydro-3-methyl-5-((2-phenylthio)thiazol-5-ylmethyl)-[4H]-1,3,5-oxadiazinan-4-ylidene-N-nitroamine 427-600-9 192439-46-6 Aquatic Chronic 2 H411 GHS09 H411 613-274-00-7 2,6-dichloro-1-fluoropyridiniumtetrafluoroborate 427-400-1 140623-89-8 Skin Corr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H314 H302 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H314 H302 H317 H410 613-275-00-2 3-(2-chloroethyl)-6,7,8,9-tetra-hydro-2-methyl-4H-pyrido[1,2-a] pyrimidin-4-one monohydrochloride 424-530-0 93076-03-0 Acute Tox. 3 * STOT SE 2 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H301 H371** H373** H318 H317 H411 GHS06 GHS05 GHS08 GHS09 Dgr H301 H371** H373** H318 H317 H411 613-276-00-8 1-(2-chlorophenyl)-1,2-dihydro-5H-tetrazol-5-one 426-110-2 98377-35-6 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 613-277-00-3 (4-(6-diethylamino-2-methylpyridin-3-yl)imino-4,5-dihydro-3-methyl-1-(4-methylphenyl)-1H-pyrazol-5-one 427-070-9  Aquatic Chronic 4 H413  H413 613-278-00-9 (3-aminophenyl)pyridin-3-ylmethanone 428-230-0 79568-06-2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373** H400 H410 GHS08 GHS09 Wng H373** H410 613-279-00-4 2-ethyl-2,3-dihydro-2-methyl-1H-perimidine 424-380-6 43057-68-7 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H400 H410 GHS08 GHS07 GHS09 Wng H302 H373** H410 613-280-00-X tetrahydro-1,3-dimethyl-1H-pyrimidin-2-one; dimethyl propyleneurea 230-625-6 7226-23-5 Repr. 2 Acute Tox. 4 * Eye Dam. 1 H361f*** H302 H318 GHS05 GHS08 GHS07 Dgr H361f*** H302 H318 613-281-00-5 quinoline 202-051-6 91-22-5 Carc. 1B Muta. 2 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H350 H341 H312 H302 H319 H315 H411 GHS08 GHS07 GHS09 Dgr H350 H341 H312 H302 H319 H315 H411 613-282-00-0 triticonazole (ISO); (RS)-(E)-5-(4-chlorobenzylidene)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-methyl)cyclopentanol  131983-72-7 Aquatic Chronic 2 H411 GHS09 H411 613-283-00-6 ketoconazole; 1-[4-[4-[[(2SR, 4RS)-2-(2,4-dichlorophenyl)-2-(imidazol-1-ylmethyl)-1,3-dioxolan-4-yl]methoxy]phenyl]piperazin-1-yl]ethanone 265-667-4 65277-42-1 Repr. 1B Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H360F*** H301 H373** H400 H410 GHS06 GHS08 GHS09 Dgr H360F*** H301 H373** H410 613-284-00-1 metconazole (ISO); (1RS, 5RS;1RS, 5SR)-5-(4-chlorobenzyl)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol  125116-23-6 Repr. 2 Acute Tox. 4 * Aquatic Chronic 2 H361d*** H302 H411 GHS08 GHS07 GHS09 Wng H361d*** H302 H411 613-285-00-7 1-hydroxybenzotriazole, anhydrous; [1] 1-hydroxybenzotriazole, monohydrated [2] 219-989-7 [1] 219-989-7 [2] 2592-95-2 [1] 123333-53-9 [2] Expl. 1.3 H203 GHS01 Dgr H203 613-286-00-2 potassium 1-methyl-3-morpholinocarbonyl-4-[3-(1-methyl-3-morpholinocarbonyl-5-oxo-2-pyrazolin-4-ylidene)-1-propenyl]pyrazole-5-olate; [containing < 0,5 % N, N-dimethylformamide (EC no 200-679-5)] 418-260-2 183196-57-8 Skin Sens. 1 H317 GHS07 Wng H317 613-286-01-X potassium 1-methyl-3-morpholinocarbonyl-4-[3-(1-methyl-3-morpholinocarbonyl-5-oxo-2-pyrazolin-4-ylidene)-1-propenyl]pyrazole-5-olate; [containing  ¥ 0,5 % N, N-dimethylformamide (EC No 200-679-5)] 418-260-2 183196-57-8 Repr. 1B Skin Sens. 1 H360D*** H317 GHS08 GHS07 Dgr H360D*** H317 613-287-00-8 1-(3-iodo-4-aminobenzyl)-1H-1,2,4-triazole 419-540-7 160194-26-3 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 613-288-00-3 1,3-bis(dimethylcarbamoyl)-imidazolium chloride 420-930-4 135756-61-5 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 613-289-00-9 3-(4-chloro-2-fluoro-5-methylphenyl)-1-methyl-5-(trifluoromethyl)-1H-pyrazole 432-020-4 142623-48-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-290-00-4 4-hydroxy-7-(2-aminoethyl)-1,3-benzothiazol-2(3H)-one hydrochloride 432-470-1 189012-93-9 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H318 H317 H410 613-291-00-X 2,4-dihydro-4-(4-(4-(4-hydroxyphenyl)-1-piperazinyl)phenyl)-2-(1-methylpropyl)-3H-1,2,4-triazol-3-one 434-820-9 106461-41-0 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373** H400 H410 GHS08 GHS09 Wng H373** H410 613-292-00-5 N, N',N''-tris(2-methyl-2,3-epoxypropyl)-perhydro-2,4,6-oxo-1,3,5-triazine 435-010-8 26157-73-3 Muta. 2 Aquatic Chronic 3 H341 H412 GHS08 Wng H341 H412 613-293-00-0 2-(4-tert-butylphenyl)-6-cyano-5-[bis(ethoxycarbonyl methyl)carbamoyloxy]-1H-pyrrolo[1,2-b][1,2,4] triazole-7-carboxylic acid 2,6-di-tert-butyl-4-methylcyclohexylester 448-050-6 444065-11-6 Aquatic Chronic 4 H413  H413 613-294-00-6 2-hexyldecanoic acid [4-(6-tert-butyl-7-chloro-1H-pyrazolo[1,5-b][1,2,4]triazol-2-yl)phenylcarbamoyl]methylester 448-260-8 379268-96-9 Aquatic Chronic 4 H413  H413 613-295-00-1 11-amino-3-chloro-6,11-dihydro-5,5-dioxo-6-methyl-dibenzo[c, f][1,2]thiazepine hydrochloride 448-720-8 363138-44-7 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 613-296-00-7 pentapotassium 2-(4-(5-[1-(2,5-disulfonatophenyl)-4,5-dihydro-3-methylcarbamoyl-5-oxopyrazol-4-ylidene]-3-methyl-1,3-pentadienyl)-3-methylcarbamoyl-5-oxidopyrazol-1yl)benzene-1,4-disulfonate 418-270-7  Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 613-297-00-2 5-(2-bromophenyl)-2-tert-butyl-2H-tetrazole 420-820-6  Flam. Liq. 3 Acute Tox. 4 * Aquatic Chronic 2 H226 H302 H411 GHS02 GHS07 GHS09 Wng H226 H302 H411 613-298-00-8 bis-(6-hydroxy-4-methyl-5-(3-methylimidazolium-1-yl)-3-(4-phenylazo)-1H-pyridin-2-one)ethylene dilactate 421-560-6  STOT RE 2 * Eye Dam. 1 Aquatic Chronic 2 H373** H318 H411 GHS05 GHS08 GHS09 Dgr H373** H318 H411 613-299-00-3 main component 1 (isomer 1): 2-{6-fluoro-4-[3-(2,5-disulfo-phenylazo)-4-hydroxy-2-sulfonapht-7-ylamino]-1,3,5-triazin-2-ylamino}-3-{6-fluoro-4-[3-(1,5-disulfonaphth-2-ylazo)-4-hydroxy-2-sulfonaphth-7-ylamino]-1,3,5-triazin-2-ylamino}-propane sodium salt; main component 1 (isomer 2): 2-{6-fluoro-4-[3-(2,5-disulfophenylazo)-4-hydroxy-2-sulfonaphth-7-ylamino]-1,3,5-triazin-2-ylamino}-3-{6-fluoro-4-[3(2,5-disulfo-phenylazo)-4-hydroxy-2-sulfonaphth-7-ylamino]-1,3,5-triazin-2-ylamino}-propane sodium salt; main component 2: 2,3-bis-{6-fluoro-4-[3-(2,5-disulfo-phenylazo)-4-hydroxy-2-sulfonaphth-7-ylamino]-1,3,5-triazin-2-ylamino}-propane sodium salt; main component 3: 2,3-bis-{6-fluoro-4-[3-(1,5-disulfonaphth-2-ylazo)-4-hydroxy-2-sulfonaphth-7-ylamino]-1,3,5-triazin-2-ylamino}-propane sodium salt 422-610-1  Eye Dam. 1 H318 GHS05 Dgr H318 613-300-00-7 1-imidazol-1-yl-octadecan-2-ol 434-120-3  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 613-301-00-2 dimethyl-1-{[2-methoxy-5-(2-methyl-butoxycarbonyl)phenylcarbamoyl]-[2-octadecyl-1,1-dioxo-1,2,4-benzothiadiazin-3-yl]methyl} imidazole-4,5-dicarboxylate 443-910-7  Aquatic Chronic 4 H413  H413 613-302-00-8 disodium 2-(5-carbamoyl-1-ethyl-2-hydroxy-4-methyl-6-oxo-1,6-dihydro-pyridine-3-ylazo)-4-(4-fluoro-6-(4-(2-sulfonyloxy-ethylsulfonyl)-phenylamino)-1,3,5-triazine-2-ylamino)benzene sulfonate 432-980-4 243858-60-8 Eye Dam. 1 H318 GHS05 Dgr H318 613-303-00-3 2-(1-methyl-2-(4-phenoxyphenoxy)ethoxy)pyridine 429-800-1 95737-68-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-304-00-9 5,6-dihydroxy-2,3-dihydro-1H-indolium bromide 421-170-6 138937-28-7 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 613-305-00-4 2-(2-hydroxy-4-octyloxyphenyl)-2H-benzotriazole 448-630-9 3147-77-1 Aquatic Chronic 4 H413  H413 613-306-00-X (2,5-dioxopyrrolidin-1-yl)-9H-fluoren-9-ylmethyl carbonate 433-520-5 82911-69-1 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 2 H302 H317 H411 GHS07 GHS09 Wng H302 H317 H411 613-307-00-5 clothianidin (ISO); 3-[(2-chloro-1,3-thiazol-5-yl)methyl]-2-methyl-1-nitroguanidine  210880-92-5 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M=10 613-308-00-0 2-amino-5-methylthiazole 423-800-5 7305-71-7 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H302 H373** H400 H410 GHS08 GHS07 GHS09 Wng H302 H373** H410 613-309-00-6 1-methyl-3-phenyl-1-piperazine 431-180-2 5271-27-2 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H312 H302 H315 H318 H412 GHS05 GHS07 Dgr H312 H302 H315 H318 H412 613-310-00-1 (-)(3S, 4R)-4-(4-fluorophenyl)-3-(3,4-methylenedioxy-phenoxymethyl)-N-benzylpiperidine hydrochloride 432-360-3 105813-13-6 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 613-311-00-7 methyl-5-nitrophenyl-guanidine 435-500-1 152460-07-6 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H302 H319 H317 H412 GHS07 Wng H302 H319 H317 H412 613-312-00-2 2-(4-methyl-2-phenyl-1-piperazinyl)benzenemethanol monohydrochloride 420-200-5  Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H318 H317 H412 GHS05 GHS07 Dgr H302 H318 H317 H412 613-313-00-8 2-(4-(4-(3-pyridinyl)-1H-imidazol-1-yl)butyl)-1H-isoindole-1,3(2H)-dione 442-780-9 173838-67-0 Aquatic Chronic 3 H412  H412 613-314-00-3 4-decyloxazolidin-2-one; 4-decyl-1,3-oxazolidin-2-one 443-770-7 7693-82-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 613-315-00-9 tetrapotassium 4-[5-[3-carboxylato-4,5-dihydro-5-oxo1-(4-sulfonatophenyl)pyrazol-4-ylidene]-3-(piperidinocarbonyl)penta-1,3-dienylidene]-5-hydroxy-1-(4-sulfonatophenyl)pyrazole-3-carboxylate 430-390-1  Acute Tox. 4 * Aquatic Chronic 3 H332 H412 GHS07 Wng H332 H412 613-316-00-4 trimethylopropane tri(3-aziridinylpropanoate); (TAZ) 257-765-0 52234-82-9 Muta. 2 Eye Dam. 1 Skin Sens. 1 H341 H318 H317 GHS05 GHS08 GHS07 Dgr H341 H318 H317 613-317-00-X penconazole (ISO); 1-[2-(2,4-dichlorophenyl)pentyl]-1H-1,2,4-triazole 266-275-6 66246-88-6 Repr. 2 Acute Tox. 4 Aquatic Acute 1 Aquatic Chronic 1 H361d H302 H400 H410 GHS08 GHS07 GHS09 Wng H361d H302 H410 M = 1 M = 1 614-002-00-X salts of nicotine   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * Aquatic Chronic 2 H330 H310 H300 H411 GHS06 GHS09 Dgr H330 H310 H300 H411 A 614-003-00-5 strychnine 200-319-7 57-24-9 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 614-004-00-0 salts of strychnine   Acute Tox. 2 * Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H330 H300 H400 H410 GHS06 GHS09 Dgr H330 H300 H410 A 614-005-00-6 colchicine 200-598-5 64-86-8 Muta. 1B Acute Tox. 2 * H340 H300 GHS06 GHS08 Dgr H340 H300 614-006-00-1 brucine; 2,3-dimethoxystrychnine 206-614-7 357-57-3 Acute Tox. 2 * Acute Tox. 2 * Aquatic Chronic 3 H330 H300 H412 GHS06 Dgr H330 H300 H412 614-007-00-7 brucine sulphate; [1] brucine nitrate; [2] strychnidin-10-one, 2,3-dimethoxy-, mono[(R)-1-methylheptyl 1,2-benzenedicarboxylate]; [3] strychnidin-10-one, 2,3-dimethoxy-, compd.with (S) mono(1-methylheptyl)-1,2-benzenedicarboxylate (1:1) [4] 225-432-9 [1] 227-317-9 [2] 269-439-5 [3] 269-710-8 [4] 4845-99-2 [1] 5786-97-0 [2] 68239-26-9 [3] 68310-42-9 [4] Acute Tox. 2 * Acute Tox. 2 * Aquatic Chronic 3 H330 H300 H412 GHS06 Dgr H330 H300 H412 A 614-008-00-2 aconitine 206-121-7 302-27-2 Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 614-009-00-8 salts of aconitine   Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 A 614-010-00-3 atropine 200-104-8 51-55-8 Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 614-011-00-9 salts of atropine   Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 A 614-012-00-4 hyoscyamine 202-933-0 101-31-5 Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 614-013-00-X salts of hyoscyamine   Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 A 614-014-00-5 hyoscine 200-090-3 51-34-3 Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * H330 H310 H300 GHS06 Dgr H330 H310 H300 614-015-00-0 salts of hyoscine   Acute Tox. 2 * Acute Tox. 1 Acute Tox. 2 * H330 H310 H300 GHS06 Dgr H330 H310 H300 A 614-016-00-6 pilocarpine 202-128-4 92-13-7 Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 614-017-00-1 salts of pilocarpine   Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 A 614-018-00-7 papaverine 200-397-2 58-74-2 Acute Tox. 4 * H302 GHS07 Wng H302 614-019-00-2 salts of papaverine   Acute Tox. 4 * H302 GHS07 Wng H302 A 614-020-00-8 physostigmine 200-332-8 57-47-6 Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 614-021-00-3 salts of physostigmine   Acute Tox. 2 * Acute Tox. 2 * H330 H300 GHS06 Dgr H330 H300 A 614-022-00-9 digitoxin 200-760-5 71-63-6 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * H331 H301 H373 ** GHS06 GHS08 Dgr H331 H301 H373 ** 614-023-00-4 ephedrine 206-080-5 299-42-3 Acute Tox. 4 * H302 GHS07 Wng H302 614-024-00-X salts of ephedrine   Acute Tox. 4 * H302 GHS07 Wng H302 A 614-025-00-5 ouabain 211-139-3 630-60-4 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * H331 H301 H373 ** GHS06 GHS08 Dgr H331 H301 H373 ** 614-026-00-0 strophantin-K 234-239-9 11005-63-3 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * H331 H301 H373 ** GHS06 GHS08 Dgr H331 H301 H373 ** 614-027-00-6 bufa-4,20,22-trienolide, 6-(acetyloxy)-3-(Ã ²-D-glucopyranosyloxy)-8,14-dihydroxy-, (3Ã ², 6Ã ²)-; red squill; scilliroside 208-077-4 507-60-8 Acute Tox. 2 * H300 GHS06 Dgr H300 614-028-00-1 reaction mass of: 2-ethylhexyl mono-D-glucopyranoside; 2-ethylhexyl di-D-glucopyranoside 414-420-0  Eye Dam. 1 H318 GHS05 Dgr H318 614-029-00-7 constitutional isomers of penta-O-allyl-Ã ²-D-fructofuranosyl-Ã ±-D-glucopyranoside; constitutional isomers of hexa-O-allyl-Ã ²-D-fructofuranosyl-Ã ±-D-glucopyranoside; constitutional isomers of hepta-O-allyl-Ã ²-D-fructofuransoyl-Ã ±-D-glucopyranoside 419-640-0 68784-14-5 Acute Tox. 4 * H302 GHS07 Wng H302 615-001-00-7 methyl isocyanate 210-866-3 624-83-9 Flam. Liq. 2 Repr. 2 Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 3 * Resp. Sens. 1 Skin Sens. 1 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 H225 H361d*** H330 H311 H301 H334 H317 H335 H315 H318 GHS02 GHS06 GHS05 GHS08 Dgr H225 H361d*** H330 H311 H301 H334 H317 H335 H315 H318 615-002-00-2 methyl isothiocyanate 209-132-5 556-61-6 Acute Tox. 3 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H314 H317 H400 H410 GHS06 GHS05 GHS09 Dgr H331 H301 H314 H317 H410 615-003-00-8 thiocyanic acid 207-337-4 463-56-9 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H332 H312 H302 H412 GHS07 Wng H332 H312 H302 H412 EUH032 615-004-00-3 salts of thiocyanic acid, with the exception of those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H332 H312 H302 H412 GHS07 Wng H332 H312 H302 H412 EUH032 A 615-005-00-9 4,4'-methylenediphenyl diisocyanate; diphenylmethane-4,4'-diisocyanate; [1] 2,2'-methylenediphenyl diisocyanate; diphenylmethane-2,2'-diisocyanate; [2] o-(p-isocyanatobenzyl)phenyl isocyanate; diphenylmethane-2,4'-diisocyanate; [3] methylenediphenyl diisocyanate [4] 202-966-0 [1] 219-799-4 [2] 227-534-9 [3] 247-714-0 [4] 101-68-8 [1] 2536-05-2 [2] 5873-54-1 [3] 26447-40-5 [4] Carc. 2 Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 H351 H332 H373** H319 H335 H315 H334 H317 GHS08 GHS07 Dgr H351 H332 H373** H319 H335 H315 H334 H317 Eye Irrit. 2; H319: C  ¥ 5 % Skin Irrit. 2; H315: C  ¥ 5 % Resp. Sens. 1; H334: C  ¥ 0,1 % STOT SE 3; H335: C  ¥ 5 % C2 615-006-00-4 2-methyl-m-phenylene diisocyanate; toluene-2,4-di-isocyanate; [1] 4-methyl-m-phenylene diisocyanate; toluene-2,6-di-isocyanate; [2] m-tolylidene diisocyanate; toluene-diisocyanate [3] 202-039-0 [1] 209-544-5 [2] 247-722-4 [3] 91-08-7 [1] 584-84-9 [2] 26471-62-5 [3] Carc. 2 Acute Tox. 2 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H351 H330 H319 H335 H315 H334 H317 H412 GHS06 GHS08 Dgr H351 H330 H319 H335 H315 H334 H317 H412 Resp. Sens. 1; H334: C  ¥ 0,1 % C 615-007-00-X 1,5-naphthylene diisocyanate 221-641-4 3173-72-6 Acute Tox. 4 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Aquatic Chronic 3 H332 H319 H335 H315 H334 H412 GHS08 GHS07 Dgr H332 H319 H335 H315 H334 H412 615-008-00-5 3-isocyanatomethyl-3,5,5-trimethylcyclohexyl isocyanate; isophorone di-isocyanate 223-861-6 4098-71-9 Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 2 H331 H319 H335 H315 H334 H317 H411 GHS06 GHS08 GHS09 Dgr H331 H319 H335 H315 H334 H317 H411 * Resp. Sens. 1; H334: C  ¥0,5 % Skin Sens.1; H317: C  ¥0,5 % 2 615-009-00-0 4,4'-methylenedi(cyclohexyl isocyanate); dicyclohexylmethane-4,4'-di-isocyanate 225-863-2 5124-30-1 Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 H331 H319 H335 H315 H334 H317 GHS06 GHS08 Dgr H331 H319 H335 H315 H334 H317 * Resp. Sens. 1; H334: C  ¥0,5 % Skin Sens. 1; H317: C  ¥0,5 % 2 615-010-00-6 2,2,4-trimethylhexamethylene-1,6-di-isocyanate; [1] 2,4,4-trimethylhexamethylene-1,6-di-isocyanate [2] 241-001-8 [1] 239-714-4 [2] 16938-22-0 [1] 15646-96-5 [2] Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H331 H319 H335 H315 H334 GHS06 GHS08 Dgr H331 H319 H335 H315 H334 * Resp. Sens. 1; H334: C  ¥0,5 % Skin Sens. 1; H317: C  ¥0,5 % C2 615-011-00-1 hexamethylene-di-isocyanate 212-485-8 822-06-0 Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 H331 H319 H335 H315 H334 H317 GHS06 GHS08 Dgr H331 H319 H335 H315 H334 H317 * Resp. Sens. 1; H334: C  ¥ 0,5 % Skin Sens. 1; H317: C  ¥0,5 % 2 615-012-00-7 4-isocyanatosulphonyltoluene; tosyl isocyanate 223-810-8 4083-64-1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 EUH014 Eye Irrit.; H319: C  ¥ 5 % STOT SE 3; H335: C  ¥ 5 % Skin Irrit. 2; H315: C  ¥ 5 % 615-014-00-8 tris(1-dodecyl-3-methyl-2-phenylbenzimidazolium)hexacyanoferrate  7276-58-6 Acute Tox. 4 * H302 GHS07 Wng H302 615-015-00-3 1,7,7-trimethylbicyclo(2,2,1)hept-2-yl thiocyanatoacetate; isobornyl thiocyanoacetate 204-081-5 115-31-1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 615-016-00-9 potassium cyanate 209-676-3 590-28-3 Acute Tox. 4 * H302 GHS07 Wng H302 615-017-00-4 calcium cyanamide 205-861-8 156-62-7 Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H302 H335 H318 GHS05 GHS07 Dgr H302 H335 H318 615-018-00-X 2-(2-butoxyethoxy)ethyl thiocyanate 203-985-7 112-56-1 Flam. Liq. 3 Acute Tox. 3 * Acute Tox. 3 * H226 H311 H301 GHS02 GHS06 Dgr H226 H311 H301 615-019-00-5 dicyclohexylcarbodiimide 208-704-1 538-75-0 Acute Tox. 3 * Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H311 H302 H318 H317 GHS06 GHS05 Dgr H311 H302 H38 H317 615-020-00-0 methylene dithiocyanate 228-652-3 6317-18-6 Acute Tox. 2 * Acute Tox. 3 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 H330 H301 H314 H317 H400 GHS06 GHS05 GHS09 Dgr H330 H301 H314 H317 H400 615-021-00-6 1,3,5-tris(oxiranylmethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione; TGIC 219-514-3 2451-62-9 Muta. 1B Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H340 H331 H301 H373 ** H318 H317 H412 GHS06 GHS08 GHS05 Dgr H340 H331 H301 H373 ** H318 H317 H412 615-022-00-1 methyl 3-isocyanatosulfonyl-2-thiophene-carboxylate 410-550-7 79277-18-2 STOT RE 2 * Resp. Sens. 1 Skin Sens. 1 H373** H334 H317 GHS08 Dgr H373** H334 H317 EUH014 615-023-00-7 2-(isocyanatosulfonylmethyl)benzoic acid methyl ester; (alt.):methyl 2-(isocyanatosulfonylmethyl)benzoate 410-900-9 83056-32-0 Flam. Liq. 3 Muta. 2 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Resp. Sens. 1 H226 H341 H332 H373 ** H318 H334 GHS02 GHS08 GHS05 GHS07 Dgr H226 H341 H332 H373 ** H318 H334 EUH014 615-024-00-2 2-phenylethylisocyanate 413-080-0 1943-82-4 Acute Tox. 3 * Acute Tox. 4 * Skin Corr. 1A Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 2 H331 H302 H314 H334 H317 H411 GHS06 GHS08 GHS05 GHS09 Dgr H331 H302 H314 H334 H317 H411 615-025-00-8 4,4'-ethylidenediphenyl dicyanate 405-740-1 47073-92-7 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H373 ** H318 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H332 H302 H373 ** H318 H410 615-026-00-3 4,4'-methylenebis(2,6-dimethylphenyl cyanate) 405-790-4 101657-77-6 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 615-028-00-4 ethyl 2-(isocyanatosulfonyl)benzoate 410-220-2 77375-79-2 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 H302 H373** H318 H334 H317 GHS05 GHS08 GHS07 Dgr H302 H373** H318 H334 H317 EUH014 615-029-00-X 2,5-bis-isocyanatomethyl-bicyclo[2.2.1]heptane 411-280-2  Acute Tox. 2 * Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 3 H330 H302 H314 H334 H317 H412 GHS06 GHS08 GHS05 Dgr H330 H302 H314 H334 H317 H412 615-030-00-5 alkali salts and alkali earth salts of thiocyanic acid, with the exception of those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Chronic 3 H332 H312 H302 H412 GHS07 Wng H332 H312 H302 H412 A 615-031-00-0 thallium thiocyanate 222-571-7 3535-84-0 Acute Tox. 2 * Acute Tox. 2 * Acute Tox. 4 * STOT RE 2 Aquatic Chronic 2 H330 H300 H312 H373** H411 GHS06 GHS08 GHS09 Dgr H330 H300 H312 H373** H411 615-032-00-6 metal salts of thiocyanic acid, with the exception of those specified elsewhere in this Annex   Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H332 H312 H302 H400 H410 GHS07 GHS09 Wng H332 H312 H302 H410 A 615-033-00-1 reaction product of diphenylmethanediisocyanate, octylamine, oleylamine and cyclohexylamine (1:1.58:0.32:0097) 430-980-9  Aquatic Chronic 4 H413  H413 615-034-00-7 reaction product of diphenylmethanediisocyanate, octylamine, 4-ethoxyaniline and ethylenediamine (1:0,37:1,53:0,05) 430-750-8  Aquatic Chronic 4 H413  H413 615-035-00-2 reaction product of diphenylmethanediisocyanate, octylamine and oleylamine (molar ratio 1:1.86:0.14) 430-930-6 122886-55-9 Aquatic Chronic 4 H413  H413 615-036-00-8 reaction product of diphenylmethanediisocyanate, toluenediisocyanate (reaction of isomers: 65 % 2,4-and 35 % 2,6-diisocyanate), octylamine, oleylamine and 4-ethoxyaniline (molar ratio 4:1:7:1:2) 430-940-0  Aquatic Chronic 4 H413  H413 615-037-00-3 reaction product of diphenylmethanediisocyanate, toluenediisocyanate (reaction mass of isomers: 65 % 2,4-and 35 % 2,6-diisocyanate), octylamine and oleylamine (molar ratio 4:1:9:1) 430-950-5  Aquatic Chronic 4 H413  H413 615-038-00-9 reaction product of toluenediisocyanate (reaction mass of isomers: 65 % 2,4- and 35 % 2,6-diisocyanate) and aniline (molarratio 1:2) 430-960-1  Aquatic Chronic 4 H413  H413 615-039-00-4 reaction product of diphenylmethanediisocyanate, toluenediisocyanate (reaction mass of isomers: 65 % 2,4-and 35 % 2,6-diisocyanate), octylamine, oleylamine and 4-ethoxyaniline (molar ratio 3.88:1:6.38:0.47:2.91) 430-970-4  Aquatic Chronic 4 H413  H413 615-044-00-1 4-chlorophenylisocyanate 203-176-9 104-12-1 Acute Tox. 2 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H302 H335 H315 H318 H334 H400 H410 GHS06 GHS05 GHS08 GHS09 Dgr H330 H302 H335 H315 H318 H334 H410 615-045-00-7 4,4'-methylene bis(3-chloro-2,6-di-ethylphenylisocyanate) 420-530-1  Resp. Sens. 1 Skin Sens. 1 Aquatic Chronic 4 H334 H317 H413 GHS08 Dgr H334 H317 H413 616-001-00-X N, N-dimethylformamide; dimethyl formamide 200-679-5 68-12-2 Repr. 1B Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 H360D *** H332 H312 H319 GHS08 GHS07 Dgr H360D *** H332 H312 H319 616-002-00-5 2-fluoroacetamide 211-363-1 640-19-7 Acute Tox. 2 * Acute Tox. 3 * H300 H311 GHS06 Dgr H300 H311 616-003-00-0 acrylamide; prop-2-enamide 201-173-7 79-06-1 Carc. 1B Muta. 1B Repr. 2 Acute Tox. 3 * STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 H350 H340 H361f *** H301 H372 ** H332 H312 H319 H315 H317 GHS06 GHS08 Dgr H350 H340 H361f *** H301 H372 ** H332 H312 H319 H315 H317 D 616-004-00-6 allidochlor (ISO); N,N-diallylchloroacetamide 202-270-7 93-71-0 Acute Tox. 4 * Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H312 H302 H319 H315 H411 GHS07 GHS09 Wng H312 H302 H319 H315 H411 616-005-00-1 chlorthiamid (ISO); 2,6-dichloro (thiobenzamide) 217-637-7 1918-13-4 Acute Tox. 4 * H302 GHS07 Wng H302 616-007-00-2 diphenamid (ISO); N, N-dimethyl-2,2-diphenylacetamide 213-482-4 957-51-7 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 616-008-00-8 propachlor (ISO); 2-chloro-N-isopropylacetanilide; Ã ±-chloro-N-isopropylacetanilide 217-638-2 1918-16-7 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H319 H317 H400 H410 GHS07 GHS09 Wng H302 H319 H317 H410 616-009-00-3 propanil (ISO); 3',4'-dichloropropionanilide 211-914-6 709-98-8 Acute Tox. 4 * Aquatic Acute 1 H302 H400 GHS07 GHS09 Wng H302 H400 M=10 616-010-00-9 tosylchloramide sodium 204-854-7 127-65-1 Acute Tox. 4 * Skin Corr. 1B Resp. Sens. 1 H302 H314 H334 GHS08 GHS05 GHS07 Dg H302 H314 H334 EUH031 616-012-00-X N-(dichlorofluoromethylthio)phthalimide; N-(fluorodichloromethylthio)phthalimide 211-952-3 719-96-0 Skin Irrit. 2 H315 GHS07 Wng H315 616-013-00-5 butyraldehyde oxime 203-792-8 110-69-0 Acute Tox. 3 * Acute Tox. 4 * Eye Irrit. 2 H311 H302 H319 GHS06 Dgr H311 H302 H319 616-014-00-0 2-butanone oxime; ethyl methyl ketoxime; ethyl methyl ketone oxime 202-496-6 96-29-7 Carc. 2 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H351 H312 H318 H317 GHS08 GHS05 GHS07 Dgr H351 H312 H318 H317 616-015-00-6 alachlor (ISO); 2-chloro-2',6'-diethyl-N-(methoxymethyl)acetanilide 240-110-8 15972-60-8 Carc. 2 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H317 H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H317 H410 M=10 616-016-00-1 1-(3,4-dichlorophenylimino) thiosemicarbazide  5836-73-7 Acute Tox. 2 * H300 GHS06 Dgr H300 616-017-00-7 cartap hydrochloride 239-309-2 15263-52-2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H312 H302 H400 H410 GHS07 GHS09 Wng H312 H302 H410 616-018-00-2 N,N-diethyl-m-toluamide; deet 205-149-7 134-62-3 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 3 H302 H319 H315 H412 GHS07 Wng H302 H319 H315 H412 616-019-00-8 perfluidone (ISO); 1,1,1-trifluoro-N-(4-phenylsulphonyl-o-tolyl)methanesulphonamide; 253-718-3 37924-13-3 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 616-020-00-3 tebuthiuron (ISO); 1-(5-tert-butyl-1,3,4-thiadiazol-2-yl)-1,3-dimethylurea 251-793-7 34014-18-1 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 616-021-00-9 thiazafluron (ISO); 1,3-dimethyl-1-(5-trifluoromethyl-1,3,4-thiadiazol-2-yl)urea 246-901-4 25366-23-8 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 616-022-00-4 acetamide 200-473-5 60-35-5 Carc. 2 H351 GHS08 Wng H351 616-023-00-X N-hexadecyl(or octadecyl)-N-hexadecyl (or octadecyl)benzamide 401-980-6  Skin Irrit. 2 Skin Sens. 1 H315 H317 GHS07 Wng H315 H317 616-024-00-5 2-(4,4-dimethyl-2,5-dioxooxazolidin-1-yl)-2-chloro-5-(2-(2,4-di-tert-pentylphenoxy)butyramido)-4,4-dimethyl-3-oxovaleranilide 402-260-4 54942-74-4 Aquatic Chronic 4 H413  H413 616-025-00-0 valinamide 402-840-7 20108-78-5 Repr. 2 Eye Irrit. 2 Skin Sens. 1 H361f *** H319 H317 GHS08 Wng H361f *** H319 H317 616-026-00-6 thioacetamide 200-541-4 62-55-5 Carc. 1B Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 3 H350 H302 H319 H315 H412 GHS08 GHS07 Dgr H350 H302 H319 H315 H412 616-027-00-1 tris(2-(2-hydroxyethoxy)ethyl)ammonium 3-acetoacetamido-4-methoxybenzenesulfonate 403-760-5  Skin Sens. 1 H317 GHS07 Wng H317 616-028-00-7 N-(4-(3-(4-cyanophenyl)ureido)-3-hydroxyphenyl)-2-(2,4-di-tert-pentylphenoxy)octanamide 403-790-9 108673-51-4 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-029-00-2 N, N'-ethylenebis(vinylsulfonylacetamide) 404-790-1 66710-66-5 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 616-030-00-8 ethidimuron (ISO); 1-(5-ethylsulphonyl-1,3,4-thiadiazol-2-yl)-1,3-dimethylurea 250-010-6 30043-49-3 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 616-031-00-3 dimethachlor (ISO); 2-chloro-N-(2,6-dimethylphenyl)-N-(2-methoxyethyl)acetamide; 256-625-6 50563-36-5 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 616-032-00-9 diflufenican (ISO); N-(2,4-difluorophenyl)-2-[3-(trifluoromethyl)phenoxy]-3-pyridinecarboxamide  83164-33-4 Aquatic Chronic 3 H412  H412 616-033-00-4 cyprofuram (ISO); N-(3-chlorophenyl)-N-(tetrahydro-2-oxo-3-furyl)cyclopropanecarboxamide 274-050-9 69581-33-5 Acute Tox. 3 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H400 H410 GHS06 GHS09 Dgr H301 H312 H410 616-034-00-X pyracarbolid; (ISO); 3,4-dihydro-6-methyl-2H-pyran-5-carboxanilide 246-419-4 24691-76-7 Aquatic Chronic 3 H412  H412 616-035-00-5 cymoxanil (ISO); 2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide 261-043-0 57966-95-7 Repr. 2 Acute Tox. 4 STOT RE 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361fd H302 H373 (blood, thymus) H317 H400 H410 GHS08 GHS07 GHS09 Wng H361fd H302 H373 (blood, thymus) H317 H410 M = 1 M = 1 616-036-00-0 2-chloracetamide 201-174-2 79-07-2 Repr. 2 Acute Tox. 3 * Skin Sens. 1 H361f *** H301 H317 GHS06 GHS08 Dgr H361f *** H301 H317 Skin Sens. 1; H317: C  ¥ 0,1 % 616-038-00-1 (4-aminophenyl)-N-methylmethylensulfonamide hydrochloride 406-010-5 88918-84-7 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H318 H317 H411 GHS05 GHS07 GHS09 Dgr H318 H317 H411 616-039-00-7 3',5'-dichloro-4'-ethyl-2'-hydroxypalmitanilide 406-200-8 117827-06-2 Skin Sens. 1 H317 GHS07 Wng H317 616-040-00-2 potassium N-(4-toluenesulfonyl)-4-toluenesulfonamide 406-650-5 97888-41-0 Eye Dam. 1 H318 GHS05 Dgr H318 616-041-00-8 3',5'-dichloro-2-(2,4-di-tert-pentylphenoxy)-4'-ethyl-2'-hydroxyhexananilide 406-840-8 101664-25-9 Aquatic Chronic 4 H413  H413 616-042-00-3 N-(2-(6-ethyl-7-(4-methylphenoxy)-1H-pyrazolo[1,5-b][1,2,4]triazol-2-yl)propyl)-2-octadecyloxybenzamide 407-070-5 142859-67-4 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-043-00-9 isoxaben (ISO); N-[3-(1-ethyl-1-methylpropyl)-1,2-oxazol-5-yl]-2,6-dimethoxybenzamide 407-190-8 82558-50-7 Aquatic Chronic 4 H413  H413 616-044-00-4 N-(3,5-dichloro-4-ethyl-2-hydroxyphenyl)-2-(3-pentadecylphenoxy)-butanamide 402-510-2  Aquatic Chronic 2 H411 GHS09 H411 616-045-00-X 2'-(4-chloro-3-cyano-5-formyl-2-thienylazo)-5'-diethylamino-2-methoxyacetanilide 405-190-2 122371-93-1 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-046-00-5 N-(2-(6-chloro-7-methylpyrazolo(1,5-b)-1,2,4-triazol-4-yl)propyl)-2-(2,4-di-tert-pentylphenoxy)octanamide 406-390-2  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-047-00-0 reaction mass of: 2,2',2'',2'''-(ethylenedinitrilotetrakis-N, N-di(C16)alkylacetamide; 2,2',2'',2'''-(ethylenedinitrilotetrakis-N, N-di(C18)alkylacetamide 406-640-0  Skin Sens. 1 H317 GHS07 Wng H317 616-048-00-6 3'-trifluoromethylisobutyranilide 406-740-4 1939-27-1 STOT RE 2 * Aquatic Chronic 2 H373 ** H411 GHS08 GHS09 Wng H373 ** H411 616-049-00-1 2-(2,4-bis(1,1-dimethylethyl)phenoxy)-N-(3,5-dichloro-4-ethyl-2-hydroxyphenyl)-hexanamide 408-150-2 99141-89-6 Aquatic Chronic 4 H413  H413 616-050-00-7 lufenuron (ISO); N-[2,5-dichloro-4-(1,1,2,3,3,3-hexafluoropropoxy)-phenyl-aminocarbonyl]-2,6-difluorobenzamide 410-690-9 103055-07-8 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 616-051-00-2 reaction mass of: 2,4 -bis(N'-(4-methylphenyl)-ureido)-toluene; 2,6 -bis(N'-(4-methylphenyl)-ureido)-toluene 411-070-0  Aquatic Chronic 4 H413  H413 616-052-00-8 formamide 200-842-0 75-12-7 Repr. 1B H360D *** GHS08 Dgr H360D *** 616-053-00-3 N-methylacetamide 201-182-6 79-16-3 Repr. 1B H360D *** GHS08 Dgr H360D *** 616-054-00-9 iprodione (ISO); 3-(3,5-dichlorophenyl)-2,4-dioxo-N-isopropylimidazolidine-1-carboxamide 253-178-9 36734-19-7 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 616-055-00-4 propyzamide (ISO); 3,5-dichloro-N-(1,1-dimethylprop-2-ynyl)benzamide 245-951-4 23950-58-5 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 616-056-00-X N-methylformamide 204-624-6 123-39-7 Repr. 1B Acute Tox. 4 * H360D *** H312 GHS08 GHS07 Dg H360D *** H312 616-057-00-5 reaction mass of: N-[3-hydroxy-2-(2-methylacryloylaminomethoxy)propoxymethyl]-2-methylacrylamide; N-[2,3-bis-(2-methylacryloylaminomethoxy)propoxymethyl]-2-methylacrylamide; methacrylamide; 2-methyl-N-(2-methylacryloylaminomethoxymethyl)-acrylamide; N-(2,3-dihydroxypropoxymethyl)-2-methylacrylamide 412-790-8  Carc. 1B Muta. 2 STOT RE 2 * H350 H341 H373 ** GHS08 Dgr H350 H341 H373 ** 616-058-00-0 1,3-bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzene 412-570-1 119462-56-5 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H373 ** H318 H317 H400 H410 GHS08 GHS05 GHS07 GHS09 Dgr H373 ** H318 H317 H410 616-059-00-6 4-((4-(diethylamino)-2-ethoxyphenyl)imino)-1,4-dihydro-1-oxo-N-propyl-2-naphthalenecarboxamide 412-650-6 121487-83-0 Aquatic Chronic 4 H413  H413 616-060-00-1 condensation product of: 3-(7-carboxyhept-1-yl)-6-hexyl-4-cyclohexene-1,2-dicarboxylic acid with polyamines (primarily amino-ethyl-piperazine and triethylenetetramine) 413-770-1  Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H314 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H314 H317 H410 616-061-00-7 N,N' 1,6-hexanediylbis(N-(2,2,6,6-tetramethyl-piperidin-4-yl)-formamide 413-610-0 124172-53-8 Eye Irrit. 2 Aquatic Chronic 3 H319 H412 GHS07 Wng H319 H412 616-062-00-2 N-[3-[(2-acetyloxy)ethyl](phenyl-methyl)amino]-4-methoxyphenylacetamide 411-590-8 70693-57-1 Skin Corr. 1B Aquatic Chronic 3 H314 H412 GHS05 Dgr H314 H412 616-063-00-8 3-dodecyl-(1-(1,2,2,6,6-pentamethyl-4-piperidin)-yl)-2,5-pyrrolidindione 411-920-0 106917-30-0 Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1A Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H373 ** H314 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H331 H302 H373 ** H314 H410 616-064-00-3 N tert-butyl-3-methylpicolinamide 406-720-5 32998-95-1 Aquatic Chronic 3 H412  H412 616-065-00-9 3'-(3-acetyl-4-hydroxyphenyl)-1,1-diethylurea 411-970-3 79881-89-3 Acute Tox. 4 * STOT RE 2 * H302 H373 ** GHS08 GHS07 Wng H302 H373 ** 616-066-00-4 5,6,12,13-tetrachloroanthra(2,1,9-def:6,5,10-d'e'f')diisoquinoline-1,3,8,10(2H,9H)-tetrone 405-100-1 115662-06-1 Repr. 2 H361f *** GHS08 Wng H361f *** 616-067-00-X dodecyl 3-(2-(3-benzyl-4-ethoxy-2,5-dioxoimidazolidin-1-yl)-4,4-dimethyl-3-oxovaleramido)-4-chlorobenzoate 407-300-4 92683-20-0 Aquatic Chronic 4 H413  H413 616-068-00-5 potassium 4-(11-methacrylamidoundecanamido)benzenesulfonate 406-500-9 174393-75-0 Skin Sens. 1 H317 GHS07 Wng H317 616-069-00-0 1-hydroxy-5-(2-methylpropyloxycarbonylamino)-N-(3-dodecyloxypropyl)-2-naphthoamide 406-210-2 110560-22-0 Aquatic Chronic 4 H413  H413 616-070-00-6 reaction mass of: 3,3'-dicyclohexyl-1,1'-methylenebis(4,1-phenylene)diurea; 3-cyclohexyl-1-(4-(4-(3-octadecylureido)benzyl)phenyl)urea; 3,3'-dioctadecyl-1,1'-methylenebis(4,1-phenylene)diurea 406-530-2  Aquatic Chronic 4 H413  H413 616-071-00-1 reaction mass of: bis(N-cyclohexyl-N'-phenyleneureido)methylene; bis(N-octadecyl-N'-phenyleneureido)methylene; bis(N-dicyclohexyl-N'-phenyleneureido)methylene (1:2:1) 406-550-1  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-072-00-7 1-(2-deoxy-5-O-trityl-Ã ²-D-threopentofuranosyl)thymine 407-120-6 55612-11-8 Aquatic Chronic 4 H413  H413 616-073-00-2 4'-ethoxy-2-benzimidazoleanilide 407-600-5 120187-29-3 Muta. 2 Aquatic Chronic 4 H341 H413 GHS08 Wng H341 H413 616-074-00-8 N-butyl-2-(4-morpholinylcarbonyl)benzamide 407-730-2 104958-67-0 Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H319 H317 H412 GHS07 Wng H319 H317 H412 616-075-00-3 D, L-(N,N-diethyl-2-hydroxy-2-phenylacetamide) 408-120-9 65197-96-8 Acute Tox. 4 * Eye Dam. 1 H302 H318 GHS05 GHS07 Dgr H302 H318 616-076-00-9 tebufenozide (ISO); N-tert-butyl-N'-(4-ethylbenzoyl)-3,5-dimethylbenzohydrazide 412-850-3 112410-23-8 Aquatic Chronic 2 H411 GHS09 H411 616-077-00-4 reaction mass of: 2-(9-methyl-1,3,8,10-tetraoxo-2,3,9,10-tetrahydro-(1H,8H)-anthra[2,1,9-def: 6,5,10-d'e'f']diisoquinolin-2-ylethansulfonic acid; potassium 2-(9-methyl-1,3,8,10-tetraoxo-2,3,9,10-tetrahydro-(1H,8H)-anthra[2,1,9-def: 6,5,10-d'e'f']diisoquinolin-2-ylethansulfate 411-310-4  Eye Dam. 1 H318 GHS05 Dgr H318 616-078-00-X 2-[2,4-bis(1,1-dimethyl-ethyl)phenoxy]-N-(2-hydroxy-5-methyl-phenyl)hexanamide 411-330-3 104541-33-5 Aquatic Chronic 4 H413  H413 616-079-00-5 1,6-hexanediyl-bis(2-(2-(1-ethylpentyl)-3-oxazolidinyl)ethyl)carbamate 411-700-4 140921-24-0 Skin Sens. 1 H317 GHS07 Wng H317 616-080-00-0 4-(2-((3-ethyl-4-methyl-2-oxo-pyrrolin-1-yl)carboxamido)ethyl)benzenesulfonamide) 411-850-0 119018-29-0 Aquatic Chronic 3 H412  H412 616-081-00-6 5-bromo-8-naphtholactam 413-480-5 24856-00-6 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 616-082-00-1 N-(5-chloro-3-((4-(diethylamino)-2-methylphenyl)imino-4-methyl-6-oxo-1,4-cyclohexadien-1-yl)benzamide 413-200-1 129604-78-0 Skin Sens. 1 H317 GHS07 Wng H317 616-083-00-7 [2-[(4-nitrophenyl)amino]ethyl]urea 410-700-1 27080-42-8 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 616-084-00-2 2,4-bis[N'-(4-methylphenyl)ureido]toluene 411-790-5  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-085-00-8 3-(2,4-dichlorophenyl)-6-fluoro-quinazoline-2,4(1H,3H)-dione 412-190-6 168900-02-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-086-00-3 2-acetylamino-6-chloro-4-[(4-diethylamino)2-methylphenyl-imino]-5-methyl-1-oxo-2,5-cyclohexadiene 412-250-1 102387-48-4 Aquatic Chronic 4 H413  H413 616-087-00-9 reaction mass of: 7,9,9-trimethyl-3,14-dioxa-4,13-dioxo-5,12-diazahexadecane-1,16-diyl-prop-2-enoate; 7,7,9-trimethyl-3,14-dioxa-4,13-dioxo-5,12-diazahexadecane-1,16-diyl-prop-2-enoate 412-260-6 52658-19-2 Eye Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H319 H317 H411 GHS07 GHS09 Wng H319 H317 H411 616-088-00-4 2-aminosulfonyl-N, N-dimethylnicotinamide 413-440-7 112006-75-4 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 616-089-00-X 5-(2,4-dioxo-1,2,3,4-tetrahydropyrimidine)-3-fluoro-2-hydroxymethyltetrahydrofuran 415-360-8 41107-56-6 Muta. 2 H341 GHS08 Wng H341 616-090-00-5 1-(1,4-benzodioxan-2-ylcarbonyl)piperazine hydrochloride 415-660-9 70918-74-0 Acute Tox. 3 * Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Aquatic Chronic 2 H331 H311 H301 H373 ** H411 GHS06 GHS08 GHS09 Dgr H331 H311 H301 H373 ** H411 616-091-00-0 1,3,5-tris-[(2S and 2R)-2,3-epoxypropyl]-1,3,5-triazine-2,4,6-(1H,3H,5H)-trione 423-400-0 59653-74-6 Muta. 1B Acute Tox. 3 * Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H340 H331 H302 H373 ** H318 H317 GHS06 GHS08 GHS05 Dgr H340 H331 H302 H373 ** H318 H317 616-092-00-6 polymeric reaction product of bicyclo[2.2.1]hepta-2,5-diene, ethene, 1,4-hexadiene, 1-propene with N, N-di-2-propenylformamide 404-035-6  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-093-00-1 reaction products of: aniline-terephthalaldehyde-o-toluidine condensate with maleic anhydride 406-620-1 129217-90-9 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-095-00-2 3,3'-dioctadecyl-1,1'-methylene bis(4,1-phenylene)diurea 406-690-3 43136-14-7 Aquatic Chronic 4 H413  H413 616-096-00-8 N-(3-hexadecyloxy-2-hydroxyprop-1-yl)-N-(2-hydroxyethyl)palmitamide 408-110-4 110483-07-3 Aquatic Chronic 4 H413  H413 616-097-00-3 N,N'-1,4-phenylenebis(2-((2-methoxy-4-nitrophenyl)azo)-3-oxobutanamide 411-840-6 83372-55-8 Aquatic Chronic 4 H413  H413 616-098-00-9 1-[4-chloro-3-((2,2,3,3,3-pentafluoropropoxy)methyl)phenyl]-5-phenyl-1H-1,2,4-triazole-3-carboxamide 411-750-7 119126-15-7 Aquatic Chronic 2 H411 GHS09 H411 616-099-00-4 2-[4-[(4-hydroxyphenyl)sulfonyl]phenoxy]-4,4-dimethyl-N-[5-[(methylsulfonyl)amino]-2-[4-(1,1,3,3-tetramethylbutyl)phenoxy]phenyl]-3-oxopentanamide 414-170-2 135937-20-1 Aquatic Chronic 4 H413  H413 616-100-00-8 1,3-dimethyl-1,3-bis(trimethylsilyl)urea 414-180-7 10218-17-4 Acute Tox. 4 * Skin Irrit. 2 H302 H315 GHS07 Wng H302 H315 616-101-00-3 (S)-N-tert-butyl-1,2,3,4-tetrahydro-3-isoquinolinecarboxamide 414-600-9 149182-72-9 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 616-102-00-9 reaction mass of: Ã ±-[3-(3-mercaptopropanoxycarbonylamino)methylphenylaminocarbonyl]-Ã -[3-(3-mercaptopropanoxycarbonylamino)methylphenylaminocarbonyloxy]-poly-(oxyethylene-co-oxypropylene); 1,2-(or 1,3-)bis[Ã ±-(3-mercaptopropanoxycarbonylamino)methylphenylaminocarbonyl)-Ã -oxy-poly(oxyethylene-co-oxypropylene)]-3-(or 2-)propanol; 1,2,3-tris[Ã ±-(3-mercaptopropanoxycarbonyl-amino)methylphenylaminocarbonyl)-Ã -oxy-poly-(oxyethylene-co-oxypropylene)]propane] 415-870-0  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-103-00-4 (S,S)-trans-4-(acetylamino)-5,6-dihydro-6-methyl-7,7-dioxo-4H-thieno[2,3-b]thiopyran-2-sulfonamide 415-030-3 120298-38-6 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 616-104-00-X benalaxyl (ISO); methyl N-(2,6-dimethylphenyl)-N-(phenylacetyl)-DL-alaninate 275-728-7 71626-11-4 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-105-00-5 chlorotoluron (ISO); 3-(3-chloro-p-tolyl)-1,1-dimethylurea 239-592-2 15545-48-9 Carc. 2 Repr. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H361d *** H400 H410 GHS08 GHS09 Wng H351 H361d *** H410 616-106-00-0 phenmedipham (ISO); methyl 3-(3-methylcarbaniloyloxy)carbanilate 237-199-0 13684-63-4 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-107-00-6 cinidon ethyl (ISO); ethyl (Z)-2-chloro-3-[2-chloro-5-(cyclohex-1-ene-1,2-dicarboximido)phenyl]acrylate  142891-20-1 Carc. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H317 H400 H410 GHS08 GHS07 GHS09 Wng H351 H317 H410 616-108-00-1 iodosulfuron-methyl-sodium; sodium ({[5-iodo-2-(methoxycarbonyl)phenyl]sulfonyl}carbamoyl)(4-methoxy-6-methyl-1,3,5-triazin-2-yl)azanide  144550-36-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-109-00-7 sulfosulfuron (ISO); 1-(4,6-dimethoxypyrimidin-2-yl)-3-(2-ethylsulfonylimidazo[1,2-a]pyridin-3-yl)sulfonylurea  141776-32-1 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-110-00-2 cyclanilide (ISO); 1-(2,4-dichloroanilinocarbonyl)cyclopropanecarboxylic acid 419-150-7 113136-77-9 Acute Tox. 4 * Aquatic Chronic 2 H302 H411 GHS07 GHS09 Wng H302 H411 616-111-00-8 fenhexamid (ISO); N-(2,3-dichlor-4-hydroxyphenyl)-1-methylcyclohexancarboxamid 422-530-5 126833-17-8 Aquatic Chronic 2 H411 GHS09 H411 616-112-00-3 oxasulfuron (ISO); oxetan-3-yl 2-[(4,6-dimethylpyrimidin-2-yl)-carbamoylsulfamoyl]benzoate  144651-06-9 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H373 ** H400 H410 GHS08 GHS09 Wng H373 ** H410 616-113-00-9 desmedipham (ISO); ethyl 3-phenylcarbamoyloxyphenylcarbamate 237-198-5 13684-56-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=10 616-114-00-4 dodecanamide, N,N'-(9,9',10,10'-tetrahydro-9,9',10,10'-tetraoxo(1,1'-bianthracene)-4,4'-diyl)bis- 418-010-2 136897-58-0 Aquatic Chronic 4 H413  H413 616-115-00-X N-(3-acetyl-2-hydroxyphenyl)-4-(4-phenylbutoxy)benzamide 416-150-9 136450-06-1 Aquatic Chronic 4 H413  H413 616-116-00-5 N-(4-dimethylaminopyridinium)-3-methoxy-4-(1-methyl-5-nitroindol-3-ylmethyl)-N-(o-tolylsulfonyl)benzamidate 416-790-9 143052-96-4 Aquatic Chronic 4 H413  H413 616-117-00-0 N-[2-(3-acetyl-5-nitrothiophen-2-ylazo)-5-diethylaminophenyl]acetamide 416-860-9 777891-21-1 Repr. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f *** H317 H400 H410 GHS08 GHS09 Wng H361f *** H317 H410 616-118-00-6 N-(2',6'-dimethylphenyl)-2-piperidinecarboxamide hydrochloride 417-950-0 65797-42-4 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 616-119-00-1 2-(1-butyl-3,5-dioxo-2-phenyl-(1,2,4)-triazolidin-4-yl)-4,4-dimethyl-3-oxo-N-(2-methoxy-5-(2-(dodecyl-1-sulfonyl))propionylamino)-phenyl)-pentanamide 418-060-5 118020-93-2 Aquatic Chronic 4 H413  H413 616-120-00-7 reaction mass of: N-(3-dimethylamino-4-methyl-phenyl)-benzamide; N-(3-dimethylamino-2-methyl-phenyl)-benzamide; N-(3-dimethylamino-3-methyl-phenyl)-benzamide 420-600-1  STOT RE 2 * Aquatic Chronic 2 H373 ** H411 GHS08 GHS09 Wng H373 ** H411 616-121-00-2 2,4-dihydroxy-N-(2-methoxyphenyl)benzamide 419-090-1 129205-19-2 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-122-00-8 methyl neodecanamide 414-460-9 105726-67-8 Acute Tox. 4 * H302 GHS07 Wng H302 616-123-00-3 N-[3-[[4-(diethylamino)-2-methylphenyl]imino]-6-oxo-1,4-cyclohexadienyl]acetamide 414-740-0 96141-86-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-124-00-9 lithium bis(trifluoromethylsulfonyl)imide 415-300-0 90076-65-6 Acute Tox. 3 * Acute Tox. 3 * STOT RE 2 * Skin Corr. 1B Aquatic Chronic 3 H311 H301 H373** H314 H412 GHS06 GHS05 GHS08 Dgr H311 H301 H373** H314 H412 616-125-00-4 3-cyano-N-(1,1-dimethylethyl)androsta-3,5-diene-17-Ã ²-carboxamide 415-730-9 151338-11-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng 410 616-126-00-X 1-methyl-4-nitro-3-propyl-1H-pyrazole-5-carboxamide 423-960-6 139756-01-7 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 3 H302 H373** H412 GHS08 GHS07 Wng H302 H373** H412 616-127-00-5 reaction mass of: N, N'-Ethane-1,2-diylbis(decanamide); 12-Hydroxy-N-[2-[1-oxydecyl)amino]ethyl]octadecanamide; N, N'-Ethane-1,2-diylbis(12hydroxyoctadecanamide) 430-050-2  Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-128-00-0 N-(2-(1-allyl-4,5-dicyanoimidazol-2-ylazo)-5-(dipropylamino)phenyl)-acetamide 417-530-7 123590-00-1 Aquatic Chronic 4 H413  H413 616-129-00-6 N,N'-bis(2,2,6,6-tetramethyl-4-piperidyl)isophthalamide 419-710-0 42774-15-2 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 616-130-00-1 N-(3-(2-(4,4-dimethyl-2,5-dioxo-imidazolin-1-yl)-4,4-dimethyl-3-oxo-pentanoylamino)-4-methoxy-phenyl)-octadecanamide 421-780-2 150919-56-5 Aquatic Chronic 4 H413  H413 616-131-00-7 1-aminocyclopentanecarboxamide 422-950-9 17193-28-1 STOT RE 1 Acute Tox. 4 * Eye Dam. 1 H372** H302 H318 GHS05 GHS08 GHS07 Dgr H372** H302 H318 616-132-00-2 N-[4-(4-cyano-2-furfurylidene-2,5-dihydro-5-oxo-3-furyl)phenyl]butane-1-sulfonamide 423-250-6 130016-98-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-133-00-8 N-cyclohexyl-S, S-dioxo benzo[b]tiophene-2-carboxamide 423-990-1 149118-66-1 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 616-134-00-3 3,3'-bis(dioctyloxyphosphinothioylthio)-N, N'-oxybis(methylene)dipropionamide 401-820-5 793710-14-2 Aquatic Chronic 3 H412  H412 616-135-00-9 (3S,4aS,8aS)-2-[(2R,3S)-3-amino-2-hydroxy-4-phenylbutyl]-N-tert-butyldecahydroisoquinoline-3-carboxamide 430-230-0 136522-17-3 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 616-136-00-4 reaction product of cocoalkyldiethanolamides and cocoalkylmonoglycerides and molybdenumtrioxide (1.75-2.2: 0.75-1.0:0.1-1.1) 430-380-7  Aquatic Chronic 2 H411 GHS09 H411 616-137-00-X 4-dichloroacetyl-1-oxa-4-azaspiro[4.5]decane 401-130-4 71526-07-3 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-138-00-5 benzoic acid, N-tert-butyl-N'-(4-chlorobenzoyl)hydrazide 431-600-4 112226-61-6 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-139-00-0 (3S, 4aS, 8aS)-N-tert-butyldecahydro-3-isoquinolinecarboxamide 420-380-5 136465-81-1 Acute Tox. 4 * Eye Dam. 1 Aquatic Chronic 3 H302 H318 H412 GHS05 GHS07 Dgr H302 H318 H412 616-140-00-6 N, N''-(methylenedi-4,1-phenylene)bis[N'-(4-methylphenyl)urea] 429-380-1 133336-92-2 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-141-00-1 zoxamide (ISO); (RS)-3,5-dichloro-N-(3-chloro-1-ethyl-1-methyl-2-oxopropyl)-p-toluamide  156052-68-5 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M=10 616-142-00-7 1,3-bis(vinylsulfonylacetamido)propane 428-350-3 93629-90-4 Muta. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H341 H318 H317 H412 GHS08 GHS05 GHS07 Dgr H341 H318 H317 H412 616-143-00-2 N,N'-dihexadecyl-N,N'-bis(2-hydroxyethyl)propanediamide 422-560-9 149591-38-8 Repr. 2 Eye Irrit. 2 Aquatic Chronic 4 H361f *** H319 H413 GHS08 Wng H361f *** H319 H413 616-144-00-8 3,4-dichloro-N-[5-chloro-4-[2-[4-dodecyloxyphenylsulfonyl]butyramido]-2-hydroxyphenyl]benzamide 431-130-1  Aquatic Chronic 4 H413  H413 616-145-00-3 pethoxamide (ISO); 2-chloro-N-(2-ethoxyethyl)-N-(2-methyl-1-phenylprop-1enyl)acetamide  106700-29-2 Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H317 H400 H410 GHS07 GHS09 Wng H302 H317 H410 M=100 616-146-00-9 N-(2-methoxy-5-octadecanoylaminophenyl)-2-(3-benzyl-2,5-dioxoimidazolidin-1-yl)-4,4-dimethyl-3-oxopentanoic acidamide 431-330-7 142776-95-2 Aquatic Chronic 4 H413  H413 616-147-00-4 1-methyl-4-(2-methyl-2H-tetrazol-5-yl)-1H-pyrazole-5-sulfonamide 424-160-1 139481-22-4 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 616-148-00-X N-[6,9-dihydro-9-[[2-hydroxy-1-(hydroxymethyl)ethoxy]methyl]-6-oxo-1H-purin-2-yl]acetamide 424-550-1 84245-12-5 Carc. 1B Muta. 1B Repr. 1B H350 H340 H360FD GHS08 Dgr H350 H340 H360FD 616-150-00-0 (2R,3S)-N-(3-amino-2-hydroxy-4-phenylbutyl)-N-isobutyl-4-nitrobenzenesulfonamide hydrochloride 425-260-6  STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H373** H318 H317 H411 GHS05 GHS08 GHS07 GHS09 Dgr H373** H318 H317 H411 616-151-00-6 N-(2-amino-4,6-dichloropyrimidin-5-yl)formamide 425-650-6 171887-03-9 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 3 H302 H318 H317 H412 GHS05 GHS07 Dgr H302 H318 H317 H412 616-152-00-1 4-(4-fluorophenyl)-2-(2-methyl-1-oxopropyl)-4-oxo-3,N-diphenylbutanamide 425-850-3 125971-96-2 Aquatic Chronic 4 H413  H413 616-153-00-7 4-methyl-3-oxo-N-phenyl-2-(phenylmethylene)pentanamide 425-860-8 125971-57-5 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-154-00-2 3,4-dichloro-N-[5-chloro-4-[2-[4-(hexadecyloxy)phenylsulfonyl]butyramido]-2-hydroxyphenyl]benzamide 431-110-0  Aquatic Chronic 4 H413  H413 616-155-00-8 N,N,N',N'-tetracyclohexyl-1,3-benzenedicarboxamide 431-040-0 104560-40-9 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-156-00-3 6-(2-chloro-6-cyano-4-nitrophenylazo)-4-methoxy-3-[N-(methoxycarbonylmethyl)-N-(1-methoxycarbonylethyl)amino]acetanilide 430-500-8 204277-61-2 Aquatic Chronic 4 H413  H413 616-157-00-9 3-amino-4-hydroxy-N-(3-isopropoxypropyl)benzenesulfonamide hydrochloride 427-780-9 114565-70-7 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 616-158-00-4 N-[4-cyano-3-trifluoromethylphenyl]methacrylamide 427-880-2 90357-53-2 STOT RE 2 * Aquatic Chronic 2 H373** H411 GHS08 GHS09 Wng H373** H411 616-160-00-5 2,2'-azobis[N-(2-hydroxyethyl)2-methylpropionamide] 429-090-3 61551-69-7 Skin Sens. 1 Aquatic Chronic 3 H317 H412 GHS07 Wng H317 H412 616-161-00-0 2,4-dichloro-5-hydroxyacetanilide 429-110-0 67669-19-6 Aquatic Chronic 3 H412  H412 616-162-00-6 isostearic acid monoisopropanolamide 431-540-9  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 616-163-00-1 4,4'-methylenebis[N-(4-chlorophenyl)-3-hydroxynaphthalene-2-carboxamide] 430-350-3 192463-88-0 Aquatic Chronic 4 H413  H413 616-164-00-7 dimoxystrobin (ISO); (E)-2-(methoxyimino)-N-methyl-2-[Ã ±-(2,5-xylyloxy)-o-tolyl]acetamide  149961-52-4 Carc. 2 Repr. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H361d*** H332 H400 H410 GHS08 GHS07 GHS09 Wng H351 H361d*** H332 H410 M=10 616-165-00-2 beflubutamid (ISO); (RS)-N-benzyl-2-(Ã ±, Ã ±, Ã ±, 4-tetrafluoro-m-tolyoxy)butyramide  113614-08-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=100 616-166-00-8 cyazofamid (ISO); 4-chloro-2-cyano-N, N-dimethyl-5-p-tolylimidazole-1-sulfonamide  120116-88-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M=10 616-167-00-3 N, N-dibutyl-(2,5-dihydro-5-thioxo-1H-tetrazol-1-yl)acetamide 418-290-6 168612-06-4 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 616-168-00-9 1-dimethylcarbamoyl-4-(2-sulfonatoethyl)pyridinium 418-440-0 136997-71-2 Skin Sens. 1 H317 GHS07 Wng H317 616-169-00-4 4-[4-(2,2-dimethyl-propanamido)]phenylazo-3-(2-chloro-5-(2-(3-pentadecylphenoxy)butylamido)anilino)-1-(2,4,6-trichlorophenyl)-2-pyrazoline-5-one 420-220-4 92771-56-7 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-170-00-X (2R)-2-amino-2-phenylacetamide 420-370-0 6485-67-2 Eye Irrit. 2 Skin Sens. 1 H319 H317 GHS07 Wng H319 H317 616-171-00-5 2-(para-chlorophenyl)glycineamide 420-830-0 102333-75-5 Eye Dam. 1 Skin Sens. 1 H318 H317 GHS05 GHS07 Dgr H318 H317 616-172-00-0 N-(2,2,6,6-tetramethyl-1-oxylpiperidin-4-yl)acetamide; (4-acetamido-2,2,6,6-tetra methyl-1-piperidinyl)oxidanyl 423-840-3 14691-89-5 Acute Tox. 4 * H302 GHS07 Wng H302 616-174-00-1 2-butyl-1,3-diazaspiro[4.4]non-1-en-4-one hydrochloride 424-560-4 151257-01-1 Acute Tox. 4 * Eye Irrit. 2 H302 H319 GHS07 Wng H302 H319 616-175-00-7 2-(2-hexyldecyloxy)benzamide 431-230-3 202483-62-3 Aquatic Chronic 4 H413  H413 616-176-00-2 3-N, N-bis(methoxyethyl)aminoacetanilide 432-530-7 24294-01-7 Acute Tox. 4 * Aquatic Chronic 3 H302 H412 GHS07 Wng H302 H412 616-177-00-8 (3-(4-(2-(butyl-(4-methylphenylsulfonyl)amino)phenylthio)5-oxo-1-(2,4,6-trichlorophenyl)-4,5-dihydro-1H-pyrazole-3-ylamino)-4-chlorophenyl)tetradecanamide; N-[3-({4-[(2-{]butyl[}(4methylphenyl)sulfonyl{]amino[}phenyl)thio{]-5-oxo-1-(2,4,6-trichlorophenyl)-4,5-dihydro-1H-pyrazol-3yl[}amino)-4-chlorophenyl]tetradecanamide 432-970-1 217324-98-6 Aquatic Chronic 4 H413  H413 616-178-00-3 N-(5-(bis(2-methoxyethyl)amino)-2-((2-cyano-4,6-dinitrophenyl)-azo)phenyl)acetamide 434-500-9 52583-35-4 Aquatic Chronic 4 H413  H413 616-179-00-9 2-chloro-N-(4-methylphenyl)acetamide 435-170-9 16634-82-5 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H318 H317 H410 616-180-00-4 N, N-(dimethylamino)thioacetamide hydrochloride 435-470-1 27366-72-9 Repr. 1B Aquatic Acute 1 Aquatic Chronic 1 H360D*** H400 H410 GHS08 GHS09 Dgr H360D*** H410 616-181-00-X 4'-methyldodecane-1-sulfonanilide 435-490-9 17417-32-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-182-00-5 N'-(1,3-dimethylbutylidene)-3-hydroxy-2-naphthohydrazide 435-860-1 214417-91-1 Skin Sens. 1 Aquatic Chronic 2 H317 H411 GHS07 GHS09 Wng H317 H411 616-183-00-0 N-dodecyl-4-methoxybenzamide 442-340-6 1854-15-5 Aquatic Chronic 4 H413  H413 616-184-00-6 3-methyl-N-(5,8,13,14-tetrahydro-5,8,14-trioxonaphth[2,3-c]acridin-6-yl)benzamide 442-560-2 105043-55-8 Aquatic Chronic 4 H413  H413 616-186-00-7 N, N'-(2-chloro-1,4-phenylene)bis(3-oxobutaneamide) 443-010-4 53641-10-4 Aquatic Chronic 3 H412  H412 616-188-00-8 2-(5,5-dimethyl-2,4-dioxooxazolidin-3-yl)-4,4-dimethyl-3-oxo-N-(2-methoxy-5-octadecanoylaminophenyl)pentanoic acid amide 443-980-9 221215-20-9 Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-189-00-3 N-[5-(bis-(2-methoxy-ethyl)-amino]-2-(6-bromo-2-methyl-1,3-dioxo-2,3-dihydro-1H-isoindol-5-ylazo)-phenyl]acetamide 444-780-4 452962-97-9 Aquatic Chronic 4 H413  H413 616-190-00-9 N-decyl-4-nitrobenzamide 445-880-0 64026-19-3 Aquatic Chronic 4 H413  H413 616-191-00-4 2-ethyl-N-methyl-N-(3-methylphenyl)butanamide 446-190-2 406488-30-0 Acute Tox. 4 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H302 H319 H315 H317 H411 GHS07 GHS09 Wng H302 H319 H315 H317 H411 616-192-00-X 2-[2-(3-butoxypropyl)-1,1-dioxo-1,2,4-benzothiadiazin-3-yl]-5'-tert-butyl-2-(5,5-dimethyl-2,4-dioxo-1,3-oxazolidin-3-yl)-2'-[(2-ethylhexyl)thio]acetanilide 448-060-0 727678-39-9 Aquatic Chronic 4 H413  H413 616-193-00-5 N-[2-(2-butyl-4,6-dicyano-1,3-dioxo-2,3-dihydro-1H-isoindol-5-ylazo)-5-diethylamino-phenyl]acetamide 449-940-7 368450-39-9 Aquatic Chronic 4 H413  H413 616-194-00-0 2,2-diethoxy-N, N-dimethylacetamide 449-950-1 34640-92-1 Eye Irrit. 2 H319 GHS07 Wng H319 616-196-00-1 disodium salt of 1-hydroxy-4-(Ã ²-(4-(1-hydroxy-3,6-disulfo-8-acetylamino-2-naphthylazo)phenoxy)ethoxy)-N-dodecyl-2-naphthamide 419-990-4  Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 616-197-00-7 reaction mass of: potassium N-[3-(dimethyloxidoamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctane sulfonamidate; N-[3-(dimethyloxidoamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctane sulfonamide 422-500-1  STOT RE 2 * H373** GHS08 Wng H373** 616-198-00-2 1,3-bis[12-hydroxy-octadecamide-N-methylene]-benzene 423-300-7  Skin Sens. 1 Aquatic Chronic 4 H317 H413 GHS07 Wng H317 H413 616-200-00-1 reaction mass of N, N-ethane1,2-diylbis(hexanamide) and 12-hydroxy-N-[2-[(1-oxyhexyl)amino]ethyl]octadecanamide and N, N-ethane-1,2-diylbis(12-hydroxyoctadecan amide) 432-430-3 Aquatic Chronic 4 H413 H413 616-201-00-7 12-hydroxyoctadecanoic acid, reaction products with 1,3-benzenedimethanamine and hexamethylenediamine 432-840-2 220926-97-6 Acute Tox. 4 * Aquatic Chronic 4 H332 H413 GHS07 Wng H332 H413 616-202-00-2 reaction mass of: 2,2'-[(3,3'-dichloro[1,1'-biphenyl]-4,4'-diyl)bis(azo)]bis[N-(2,4-dimethylphenyl)]-3-oxo-butanamide; 2-[[3,3'-dichloro-4'-[[1[[(2,4-dimethylphenyl)amino]carbonyl]-2-oxopropyl]azo][1,1'biphenyl]-4-yl]azo]-N-(2-methylphenyl)-3-oxo-butanamide; 2-[[3,3'-dichloro-4'-[[1[[(2,4-dimethylphenyl)amino]carbonyl]-2-oxopropyl]azo][1,1'-biphenyl]-4-yl]azo]-N-(2-carboxylphenyl)-3-oxo-butanamide 434-330-5  Carc. 2 Skin Sens. 1 Aquatic Chronic 4 H351 H317 H413 GHS08 GHS07 Wng H351 H317 H413 616-203-00-8 reaction mass of: N-[5-[bis-(2-methoxyethyl)amino]-2-(2butyl-4,6-dicyano-1,3-dioxo-2,3-dihydro-1H-isoindol-5-yl-azo)phenyl]acetamide; N-[2-(2-butyl-4,6-dicyano-1,3-dioxo-2,3-dihydro-1H-isoindol5-ylazo)5-diethylaminophenyl]acetamide 442-280-0  Aquatic Chronic 4 H413  H413 616-204-00-3 N, N''-(methylenedi-4,1-phenylene)bis[N'-octylurea] 451-060-3 122886-55-9 Aquatic Chronic 4 H413  H413 616-205-00-9 metazachlor (ISO); 2-chloro-N-(2,6-dimethylphenyl)-N-(1H-pyrazol-1-ylmethyl)-acetamide 266-583-0 67129-08-2 Skin Sens. 1B Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H317 H351 H400 H410 GHS07 GHS08 GHS09 Wng H317 H351 H410 M = 100 M = 100 616-206-00-4 flufenoxuron (ISO); 1-(4-(2-cloro-Ã ±, Ã ±,Ã ±-p-trifluorotolyloxy)-2-fluorophenyl)-3-(2,6-difluorobenzolyl)urea 417-680-3 101463-69-8 Lact. Aquatic Acute 1 Aquatic Chronic 1 H362 H400 H410 GHS09 Wng H362 H410 M = 10 000 M = 10 000 616-208-00-5 N-ethyl-2-pyrrolidone; 1-ethylpyrrolidin-2-one 220-250-6 2687-91-4 Repr. 1B H360D GHS08 Dgr H360D 616-209-00-0 amidosulfuron (ISO); 3-(4,6-dimethoxypyrimidin-2-yl)-1-((N-methyl-N-methylsulfonylamino)sulfonyl)urea 407-380-0 120923-37-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 100 M = 100 616-210-00-6 tebufenpyrad (ISO); N-(4-tertbutylbenzyl)-4-chloro-3-ethyl-1-methyl-1H-pyrazole-5-carboxamide 119168-77-3 Acute Tox. 3 Acute Tox. 4 STOT RE 2 Skin Sens. 1B Aquatic Acute 1 Aquatic Chronic 1 H301 H332 H373 (gastro-intestinal tract) (Oral) H317 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H332 H373 (gastro-intestinal tract) (Oral) H317 H410 M = 10 M = 10 616-211-00-1 proquinazid (ISO); 6-iodo-2-propoxy-3-propylquinazolin-4(3H)-one 189278-12-4 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 M = 1 M = 10 616-212-00-7 3-iodo-2-propynyl butylcarbamate; 3-iodoprop-2-yn-1-yl butylcarbamate 259-627-5 55406-53-6 Acute Tox. 3 Acute Tox. 4 STOT RE 1 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H372 (larynx) H318 H317 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H331 H302 H372 (larynx) H318 H317 H410 M = 10 M = 1 617-001-00-2 di-tert-butyl peroxide 203-733-6 110-05-4 Org. Perox. E Flam. Liq. 2 Muta. 2 H242 H225 H341 GHS02 GHS08 Dgr H242 H225 H341 617-002-00-8 Ã ±, Ã ±-dimethylbenzyl hydroperoxide; cumene hydroperoxide 201-254-7 80-15-9 Org. Perox. E Acute Tox. 3 * Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Skin Corr. 1B Aquatic Chronic 2 H242 H331 H312 H302 H373 ** H314 H411 GHS02 GHS06 GHS08 GHS05 GHS09 Dgr H242 H331 H312 H302 H373 ** H314 H411 Skin Corr. 1B; H314: C  ¥ 10 % Skin Irrit. 2; H315: 3 %  ¤ C < 10 % Eye Dam. 1; H318: 3 %  ¤ C < 10 % Eye Irrit. 2; H319: 1 %  ¤ C < 3 % STOT SE 3; H335: C < 10 % 617-003-00-3 dilauroyl peroxide 203-326-3 105-74-8 Org. Perox. D H242 GHS02 Dgr H242 617-004-00-9 1,2,3,4-tetrahydro-1-naphthyl hydroperoxide 212-230-0 771-29-9 Org. Perox. D Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H242 H302 H314 H400 H410 GHS02 GHS05 GHS07 GHS09 Dgr H242 H302 H314 H410 STOT SE 3; H335: C  ¥ 5 % 617-006-00-X bis(Ã ±, Ã ±-dimethylbenzyl) peroxide 201-279-3 80-43-3 Org. Perox. F Eye Irrit. 2 Skin Irrit. 2 Aquatic Chronic 2 H242 H319 H315 H411 GHS02 GHS07 GHS09 Wng H242 H319 H315 H411 617-007-00-5 tert-butyl Ã ±, Ã ±-dimethylbenzyl peroxide 222-389-8 3457-61-2 Org. Perox. E Skin Irrit. 2 Aquatic Chronic 2 H242 H315 H411 GHS02 GHS07 GHS09 Wng H242 H315 H411 617-008-00-0 dibenzoyl peroxide; benzoyl peroxide 202-327-6 94-36-0 Org. Perox. B Eye Irrit. 2 Skin Sens. 1 H241 H319 H317 GHS01 GHS02 GHS07 Dgr H241 H319 H317 617-010-00-1 1-hydroperoxycyclohexyl 1-hydroxycyclohexyl peroxide; [1] 1,1-dioxybiscyclohexan-1-ol; [2] cyclohexylidene hydroperoxide; [3] cyclohexanone, peroxide [4] 201-091-1 [1] 219-306-2 [2] 220-279-4 [3] 235-527-7 [4] 78-18-2 [1] 2407-94-5 [2] 2699-11-8 [3] 12262-58-7 [4] Org. Perox. A Skin Corr. 1B Acute Tox. 4 * H240 H314 H302 GHS01 GHS05 GHS07 Dgr H240 H314 H302 STOT SE 3; H335: C  ¥ 5 % C 617-010-01-9 1-hydroperoxycyclohexyl 1-hydroxycyclohexyl peroxide; [1] 1,1'-dioxybiscyclohexan-1-ol; [2] cyclohexylidene hydroperoxide; [3] cyclohexanone, peroxide [4] [  ¤ 91 % solution] 201-091-1 [1] 219-306-2 [2] 220-279-4 [3] 235-527-7 [4] 78-18-2 [1] 2407-94-5 [2] 2699-11-8 [3] 12262-58-7 [4] Org. Perox. C Acute Tox. 4 * Skin Corr. 1B H242 H302 H314 GHS02 GHS05 GHS07 Dgr H242 H302 H314 STOT SE 3; H335: C  ¥ 5 % C T 617-012-00-2 8-p-menthyl hydroperoxide; p-menthane hydroperoxide 201-281-4 80-47-7 Org. Perox. D Skin Corr. 1B Acute Tox. 4 * H242 H314 H332 GHS02 GHS05 GHS07 Dgr H242 H314 H332 STOT SE 3; H335: C  ¥ 5 % 617-013-00-8 O, O-tert-butyl O-docosyl monoperoxyoxalate 404-300-6 116753-76-5 Org. Perox. C **** Aquatic Acute 1 Aquatic Chronic 1 H242 H400 H410 GHS02 GHS09 Dgr H242 H410 617-014-00-3 6-(nonylamino)-6-oxo-peroxyhexanoic acid 406-680-9 104788-63-8 Org. Perox. C **** Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 H242 H318 H317 H400 GHS02 GHS05 GHS07 GHS09 Dgr H242 H318 H317 H400 617-015-00-9 bis(4-methylbenzoyl)peroxide 407-950-9 895-85-2 Org. Perox. B **** Aquatic Acute 1 Aquatic Chronic 1 H241 H400 H410 GHS01 GHS02 GHS09 Dgr H241 H410 617-016-00-4 3-hydroxy-1,1-dimethylbutyl 2-ethyl-2-methylheptaneperoxoate 413-910-1  Org. Perox. C **** Flam. Liq. 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H242 H226 H315 H400 H410 GHS02 GHS07 GHS09 Dgr H242 H226 H315 H410 617-017-00-X reaction mass of: 2,2'-bis(tert-pentylperoxy)-p-diisopropylbenzene; 2,2'-bis(tert-pentylperoxy)-m-diisopropylbenzene 412-140-3 32144-25-5 Org. Perox. D Aquatic Chronic 4 H242 H413 GHS02 Dgr H242 H413 T 617-018-00-5 reaction mass of: 1-methyl-1-(3-(1-methylethyl)phenyl)ethyl-1-methyl-1-phenylethylperoxide, 63 % by weight; 1-methyl-1-(4-(1-methylethyl)phenyl)ethyl-1-methyl-1-phenylethylperoxide, 31 % by weight 410-840-3 71566-50-2 Org. Perox. C **** Aquatic Chronic 2 H242 H411 GHS02 GHS09 Dgr H242 H411 T 617-019-00-0 6-(phthalimido)peroxyhexanoic acid 410-850-8 128275-31-0 Org. Perox. D Eye Dam. 1 Aquatic Acute 1 H242 H318 H400 GHS02 GHS05 GHS09 DgDgr H242 H318 H400 T 617-020-00-6 1,3-di(prop-2,2-diyl)benzene bis(neodecanoylperoxide) 420-060-5 117663-11-3 Flam. Liq. 3 Org. Perox. D **** Aquatic Chronic 2 H226 H242 H411 GHS02 GHS09 Dgr H226 H242 H411 617-021-00-1 methylethylketone peroxide trimer 429-320-2  Org. Perox. B**** Asp. Tox. 1 Skin Irrit. 2 Skin Sens. 1 H241 H304 H315 H317 GHS01 GHS02 GHS08 GHS07 Dgr H241 H304 H315 H317 617-022-00-7 reaction mass of: 1,2-dimethylpropylidene dihydroperoxide; dimethyl 1,2-benzenedicarboxylate 442-480-8  Org. Perox. C Acute Tox. 4 * Skin Corr. 1B Skin Sens. 1 Aquatic Chronic 2 H242 H302 H314 H317 H411 GHS02 GHS05 GHS07 GHS09 Dgr H242 H302 H314 H317 H411 647-001-00-8 glucosidase, Ã ²- 232-589-7 9001-22-3 Resp. Sens. 1 H334 GHS08 Dgr H334 647-002-00-3 cellulase 232-734-4 9012-54-8 Resp. Sens. 1 H334 GHS08 Dgr H334 647-003-00-9 cellobiohydrolase, exo- 253-465-9 37329-65-0 Resp. Sens. 1 H334 GHS08 Dgr H334 647-004-00-4 cellulases with the exception of those specified elsewhere in this Annex   Resp. Sens. 1 H334 GHS08 Dgr H334 A 647-005-00-X bromelain, juice 232-572-4 9001-00-7 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-006-00-5 ficin 232-599-1 9001-33-6 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-007-00-0 papain 232-627-2 9001-73-4 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-008-00-6 pepsin A 232-629-3 9001-75-6 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-009-00-1 rennin 232-645-0 9001-98-3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-010-00-7 trypsin 232-650-8 9002-07-7 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-011-00-2 chymotrypsin 232-671-2 9004-07-3 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-012-00-8 subtilisin 232-752-2 9014-01-1 STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 H335 H315 H318 H334 GHS08 GHS05 GHS07 Dgr H335 H315 H318 H334 647-013-00-3 proteinase, microbial neutral 232-966-6 9068-59-1 Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-014-00-9 proteases with the exception of those specified elsewhere in this Annex   Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Resp. Sens. 1 H319 H335 H315 H334 GHS08 GHS07 Dgr H319 H335 H315 H334 647-015-00-4 amylase, Ã ±- 232-565-6 9000-90-2 Resp. Sens. 1 H334 GHS08 Dgr H334 647-016-00-X amylases with the exception of those specified elsewhere in this Annex   Resp. Sens. 1 H334 GHS08 Dgr H334 647-017-00-5 laccase 420-150-4 80498-15-3 Resp. Sens. 1 H334 GHS08 Dgr H334 648-001-00-0 Distillates (coal tar), benzole fraction; Light Oil; [A complex combination of hydrocarbons obtained by the distillation of coal tar. It consists of hydrocarbons having carbon numbers primarily in the range of C4 to C10 and distilling in the approximate range of 80oC to 160 oC (175oF to 320oF).] 283-482-7 84650-02-2 Carc. 1B H350 GHS08 Dgr H350 648-002-00-6 Tar oils, brown-coal; Light Oil; [The distillate from lignite tar boiling in the range of approximately 80 o C to 250 o C (176oF to 482 oF). Composed primarily of aliphatic and aromatic hydrocarbons and monobasic phenols.] 302-674-4 94114-40-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-003-00-1 Benzol forerunnings (coal); Light Oil Redistillate, low boiling; [The distillate from coke oven light oil having an approximate distillation range below 100 o C (212 oF). Composed primarily of C4 to C6 aliphatic hydrocarbons.] 266-023-5 65996-88-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-004-00-7 Distillates (coal tar), benzole fraction, BTX-rich; Light Oil Redistillate, low boiling; [A residue from the distillation of crude benzole to remove benzole fronts. Composed primarily of benzene, toluene and xylenes boiling in the range of approximately 75 oC to 200 oC (167 oF to 392 oF).] 309-984-9 101896-26-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-005-00-2 Aromatic hydrocarbons, C6-10, C8-rich; Light Oil Redistillate, low boiling 292-697-5 90989-41-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-006-00-8 Solvent naphtha (coal), light; Light Oil Redistillate, low boiling 287-498-5 85536-17-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-007-00-3 Solvent naphtha (coal), xylene-styrene cut; Light Oil Redistillate, intermediate boiling 287-502-5 85536-20-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-008-00-9 Solvent naphtha (coal), coumarone-styrene contg.; Light Oil Redistillate, intermediate boiling 287-500-4 85536-19-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-009-00-4 Naphtha (coal), distn. residues; Light Oil Redistillate, high boiling; [The residue remaining from the distillation of recovered naphtha. Composed primarily of naphthalene and condensation products of indene and styrene.] 292-636-2 90641-12-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-010-00-X Aromatic hydrocarbons, C8; Light Oil Redistillate, high boiling 292-694-9 90989-38-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-012-00-0 Aromatic hydrocarbons, C8-9, hydrocarbon resin polymn. by-product; Light Oil Redistillate, high boiling; [A complex combination of hydrocarbons obtained from the evaporation of solven under vacuum from polymerized hydrocarbon resin. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C9 and boiling in the range of approximately 120 o C to 215 o C (248 oF to 419 oF).] 295-281-1 91995-20-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-013-00-6 Aromatic hydrocarbons, C9-12, benzene distn.; Light Oil Redistillate, high boiling 295-551-9 92062-36-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-014-00-1 Extract residues (coal), benzole fraction alk., acid ext.; Light Oil Extract Residues, low boiling; [The redistillate from the distillate, freed of tar acids and tar bases, from bituminous coal high temperature tar boiling in the approximate range of 90o C to 160 o C (194oF to 320 oF). It consists predomi nantly of benzene, toluene and xylenes.] 295-323-9 91995-61-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-015-00-7 Extract residues (coal tar), benzole fraction alk., acid ext.; Light Oil Extract Residues, low boiling; [A complex combination of hydrocarbons obtained by the redistillation of the distillate of high temperature coal tar (tar acid and tar base free). It consists predominantly of unsubstituted and substituted mononuclear aromatic hydrocarbons boiling in the range of 85 oC to 195o C (185oF to 383oF).] 309-868-8 101316-63-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-016-00-2 Extract residues (coal), benzole fraction acid; Light Oil Extract Residues, low boiling; [An acid sludge by-product of the sulfuric acid refining of crude high temperature coal. Composed primarily of sulfuric acid and organic compounds.] 298-725-2 93821-38-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-017-00-8 Extract residues (coal), light oil alk., distn. overheads; Light Oil Extract Residues, low boiling; [The first fraction from the distillation of aromatic hydrocarbons, coumarone, naphthalene and indene rich prefractionator bottoms or washed carbolic oil boiling substantially below 145o C (293 oF). Composed primarily of C7 and C8 aliphatic and aromatic hydrocarbons.] 292-625-2 90641-02-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-018-00-3 Extract residues (coal), light oil alk., acid ext., indene fraction; Light Oil Extract Residues, intermediate boiling 309-867-2 101316-62-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-019-00-9 Extract residues (coal), light oil alk., indene naphtha fraction; Light Oil Extract Residues, high boiling; [The distillate from aromatic hydrocarbons, coumarone, naphthalene and indene rich prefractionator bottoms or washed Carbolic oils, having an approximate boiling range of 155o C to 180o C (311 oF to 356 oF). Composed primarily of indene, indan and trimethylbenzenes.] 292-626-8 90641-03-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-020-00-4 Solvent naphtha (coal); Light Oil Extract Residues, high boiling; [The distillate from either high temperature coal tar, coke oven light oil, or coal tar oil alkaline extract residue having an approximate distillation range of 130o C to 210o C (266oF to 410oF). Composed primarily of indene and other polycyclic ring systems containing a single aromatic ring. May contain phenolic compounds and aromatic nitrogen bases.] 266-013-0 65996-79-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-021-00-X Distillates (coal tar), light oils, neutral fraction; Light Oil Extract Residues, high boiling; [A distillate from the fractional distillation of high temperature coal tar. Composed primarily of alkyl-substituted one ring aromatic hydrocarbons boiling in the range of approximately 135o C to 210o C (275oF to 410oF). May also include unsaturated hydrocarbons such as indene and coumarone.] 309-971-8 101794-90-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-022-00-5 Distillates (coal tar), light oils, acid exts.; Light Oil Extract Residues, high boiling; [This oil is a complex reaction mass of aromatic hydrocarbons, primarily indene, naphthalene, coumarone, phenol, and o-, m-and p-cresol and boiling in the range of 140o C to 215o C (284 oF to 419 oF).] 292-609-5 90640-87-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-023-00-0 Distillates (coal tar), light oils; Carbolic Oil; [A complex combination of hydrocarbons obtained by distillation of coal tar. It consists of aromatic and other hydrocarbons, phenolic compounds and aromatic nitrogen compounds and distills at the approximate range of 150 o C to 210 o C (302 oF to 410 oF).] 283-483-2 84650-03-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-024-00-6 Tar oils, coal; Carbolic Oil; [The distillate from high temperature coal tar having an approximate distillation range of 130 o C to 250 o C (266 oF to 410 oF). Composed primarily of naphthalene, alkylnaphthalenes, phenolic compounds, and aromatic nitrogen bases.] 266-016-7 65996-82-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-026-00-7 Extract residues (coal), light oil alk., acid ext.; Carbolic Oil Extract Residue; [The oil resulting from the acid washing of alkali-washed carbolic oil to remove the minor amounts of basic compounds (tar bases). Composed primarily of indene, indan and alkylbenzenes.] 292-624-7 90641-01-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-027-00-2 Extract residues (coal), tar oil alk.; Carbolic Oil Extract Residue; [The residue obtained from coal tar oil by an alkaline wash such as aqueous sodium hydroxide after the removal of crude coal tar acids. Composed primarily of naphthalenes and aromatic nitrogen bases.] 266-021-4 65996-87-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-028-00-8 Extract oils (coal), light oil; Acid Extract; [The aqueous extract produced by an acidic wash of alkali-washed carbolic oil. Composed primarily of acid salts of various aromatic nitrogen bases including pyridine, quinoline and their alkyl derivatives.] 292-622-6 90640-99-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-029-00-3 Pyridine, alkyl derivs.; Crude Tar Bases; [The complex combination of polyalkylated pyridines derived from coal tar distillation or as high-boiling distillates approxi mately above 150o C (302oF) from the reaction of ammonia with acetaldehyde, formaldehyde or paraformaldehyde.] 269-929-9 68391-11-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-030-00-9 Tar bases, coal, picoline fraction; Distillate Bases; [Pyridine bases boiling in the range of approximately 125o C to 160o C (257oF 320oF) obtained by distillation of neutralized acid extract of the base-containing tar fraction obtained by the distillation of bituminous coal tars. Composed chiefly of lutidines and picolines.] 295-548-2 92062-33-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-031-00-4 Tar bases, coal, lutidine fraction; Distillate Bases 293-766-2 91082-52-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-032-00-X Extract oils (coal), tar base, collidine fraction; Distillate Bases; [The extract produced by the acidic extraction of bases from crude coal tar aromatic oils, neutralization, and distillation of the bases. Composed primarily of collidines, aniline, toluidines, lutidines, xylidines.] 273-077-3 68937-63-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-033-00-5 Tar bases, coal, collidine fraction; Distillate Bases; [The distillation fraction boiling in the range of approximately 181 o C to 186 o C (356 oF to 367 oF) from the crude bases obtained from the neutralized, acid-extracted base-containing tar fractions obtained by the distillation of bituminous coal tar. It contains chiefly aniline and collidines.] 295-543-5 92062-28-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-034-00-0 Tar bases, coal, aniline fraction; Distillate Bases; [The distillation fraction boiling in the range of approximately 180o C to 200o C (356 oF to 392 oF) from the crude bases obtained by dephenolating and debasing the carbolated oil from the distillation of coal tar. It contains chiefly aniline, collidines, lutidines and toluidines.] 295-541-4 92062-27-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-035-00-6 Tar bases, coal, toluidine fraction; Distillate Bases 293-767-8 91082-53-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-036-00-1 Distillates (petroleum), alkene-alkyne manuf. pyrolysis oil, mixed with high-temp. coal tar, indene fraction; Redistillates; [A complex combination of hydrocarbons obtained as a redistillate from the fractional distillation of bituminous coal high temperature tar and residual oils that are obtained by the pyrolytic production of alkenes and alkynes from petroleum products or natural gas. It consists predominantly of indene and boils in a range of approximately160 o C to 190 o C (320 oF to 374 oF).] 295-292-1 91995-31-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-037-00-7 Distillates (coal), coal tar-residual pyrolysis oils, naphthalene oils; Redistillates; [The redistillate obtained from the fractional distillation of bituminous coal high temperature tar and pyrolysis residual oils and boiling in the range of approximately 190o C to 270o C (374oF to 518oF). Composed primarily of substituted dinuclear aromatics.] 295-295-8 91995-35-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-038-00-2 Extract oils (coal), coal tar-residual pyrolysis oils, naph thalene oil, redistillate; Redistillates; [The redistillate from the fractional distillation of dephe nolated and debased methylnaphthalene oil obtained from bituminous coal high temperature tar and pyrolysis residual oils boiling in the approximate range of 220o C to 230o C (428oF to 446oF). It consists predominantly of unsubstituted and substituted dinuclear aromatic hydrocarbons.] 295-329-1 91995-66-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-039-00-8 Extract oils (coal), coal tar-residual pyrolysis oils, naphthalene oils; Redistillates; [A neutral oil obtained by debasing and dephenolating the oil obtained from the distillation of high temperature tar and pyrolysis residual oils which has a boiliing range of 225o C to 255o C (437oF to 491oF). Composed primarily of substituted dinuclear aromatic hydrocarbons.] 310-170-0 122070-79-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-040-00-3 Extract oils (coal), coal tar residual pyrolysis oils, naph thalene oil, distn. residues; Redistillates; [Residue from the distillation of dephenolated and debased methylnaphthalene oil (from bituminous coal tar and pyrolysis residual oils) with a boiling range of 240 o C to 260o C (464oF to 500oF). Composed primarily of substituted dinuclear aromatic and heterocyclic hydrocarbons.] 310-171-6 122070-80-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-041-00-9 Absorption oils, bicyclo arom. and heterocyclic hydrocarbon fraction; Wash Oil Redistillate; [A complex combination of hydrocarbons obtained as a redistillate from the distillation of wash oil. It consists predominantly of 2-ringed aromatic and heterocyclic hydrocarbons boiling in the range of approximately 260 oC to 290 oC (500oF to 554oF).] 309-851-5 101316-45-4 Carc. 1B H350 GHS08 Dgr H350 M 648-042-00-4 Distillates (coal tar), upper, fluorene-rich; Wash Oil Redistillate; [A complex combination of hydrocarbons obtained by the crystallization of tar oil. It consists af aromatic and polycyclic hydrocarbons primarily fluorene and some acenaphthene.] 284-900-0 84989-11-7 Carc. 1B H350 GHS08 Dgr H350 M 648-043-00-X Creosote oil, acenaphthene fraction, acenaphthene-free; Wash Oil Redistillate; [The oil remaining after removal by a crystallization process of acenaphthene from acenaphthene oil from coal tar. Composed primarily of naphthalene and alkylnaphthalenes.] 292-606-9 90640-85-0 Carc. 1B H350 GHS08 Dgr H350 M 648-044-00-5 Distillates (coal tar), heavy oils; Heavy Anthracene Oil; [Distillate from the fractional distillation of coal tar of bituminous coal, with boiling range of 240oC to 400oC (464oF to 752 oF). Composed primarily of tri-and polynuclear hydrocarbons and heterocyclic compounds.] 292-607-4 90640-86-1 Carc. 1B H350 GHS08 Dgr H350 648-045-00-0 Distillates (coal tar), upper; Heavy Anthracene Oil; [The distillate from coal tar having an approximate distillation range of 220oC to 450oC (428oF to 842oF). Composed primarily of three to four membered condensed ring aromatic hydrocarbons and other hydrocarbons.] 266-026-1 65996-91-0 Carc. 1B H350 GHS08 Dgr H350 M 648-046-00-6 Anthracene oil, acid ext.; Anthracene Oil Extract Residue; [A complex combination of hydrocarbons from the base-freed fraction obtained from the distillation of coal tar and boiling in the range of approxi mately 325 oC to 365 oC (617 oF to 689 oF). It contains predominantly anthracene and phenanthrene and their alkyl derivatives.] 295-274-3 91995-14-1 Carc. 1B H350 GHS08 Dgr H350 M 648-047-00-1 Distillates (coal tar); Heavy Anthracene Oil; [The distillate from coal tar having an approximate distil lationrange of 100oC to 450oC (212oF to 842oF). Composed primarily of two to four membered condensed ring aromatic hydrocarbons, phenolic compounds, and aromatic nitrogen bases.] 266-027-7 65996-92-1 Carc. 1B H350 GHS08 Dgr H350 M 648-048-00-7 Distillates (coal tar), pitch, heavy oils; Heavy Anthracene Oil; [The distillate from the distillation of the pitch obtained from bituminous high temperature tar. Composed primarily of tri-and polynuclear aromatic hydrocarbons and boiling in the range of approximately 300 oC to 470 oC (572 oF to 878 oF). The product may also contain heteroatoms.] 295-312-9 91995-51-6 Carc. 1B H350 GHS08 Dgr H350 M 648-049-00-2 Distillates (coal tar), pitch; Heavy Anthracene Oil; [The oil obtained from condensation of the vapors from the heat treatment of pitch. Composed primarily of two-to four-ring aromatic compounds boiling in the range of 200 oC to greater than 400 oC (392 oF to greater than 752 oF).] 309-855-7 101316-49-8 Carc. 1B H350 GHS08 Dgr H350 M 648-050-00-8 Distillates (coal tar), heavy oils, pyrene fraction; Heavy Anthracene Oil Redistillate; [The redistillate obtained from the fractional distillation of pitch distillate boiling in the range of approximately 350 oC to 400 oC (662 oF to 752 oF). Consists predominantly of tri-and polynuclear aromatics and heterocyclic hydrocarbons.] 295-304-5 91995-42-5 Carc. 1B H350 GHS08 Dgr H350 M 648-051-00-3 Distillates (coal tar), pitch, pyrene fraction; Heavy Anthracene Oil Redistillate; [The redistillate obtained from the fractional distillation of pitch distillate and boiling in the range of approximately 380 oC to 410 oC (7160 to 770 oF). Composed primarily of tri-and polynuclear aromatic hydrocarbons and heterocyclic compounds.] 295-313-4 91995-52-7 Carc. 1B H350 GHS08 Dgr H350 M 648-052-00-9 Paraffin waxes (coal), brown-coal high-temp. tar, carbon-treated; Coal Tar Extract; [A complet combination of hydrocarbons obtained by the treatment of lignite carbon ization tar with activated carbon for removal of trace constituents and impurities. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-296-6 97926-76-6 Carc. 1B H350 GHS08 Dgr H350 M 648-053-00-4 Paraffin waxes (coal), brown-coal high-temp tar, clay-treated; Coal Tar Extract; [A complex combination of hydrocarbons obtained by the treatment of lignite carbonization tar with bentonite for removal of trace constituents and impurities. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-297-1 97926-77-7 Carc. 1B H350 GHS08 Dgr H350 M 648-054-00-X Pitch; Pitch 263-072-4 61789-60-4 Carc. 1B H350 GHS08 Dgr H350 M 648-055-00-5 Pitch, coal tar, high-temp.; Pitch; [The residue from the distillation of high temperature coal tar. A black solid with an approximate softening point from 30 oC to 180 oC (86oF to 356oF). Composed primarily of a complex mixture of three or more membered condensed ring aromatic hydrocarbons.] 266-028-2 65996-93-2 Carc. 1B H350 GHS08 Dgr H350 648-056-00-0 Pitch, coal tar, high-temp., heat-treated; Pitch; [The heat treated residue from the distillation of high temperature coal tar. A black solid with an approximate softening point from 80oC to180 oC (176 oF to 356 oF). Composed primarily of a complex mixture of three or more membered condensed ring aromatic hydrocarbons.] 310-162-7 121575-60-8 Carc. 1B H350 GHS08 Dgr H350 M 648-057-00-6 Pitch, coal tar, high-temp., secondary; Pitch Redistillate; [The residue obtained during the distillation of high boiling fractions from bituminous coal high temperature tar and/or pitch coke oil, with a softening point of 140 oC to 170 oC (284 oF to 392 oF) according to DIN 52025. Composed primarily of tri-and polynuclear aromatic compounds which also contain heteroatoms.] 302-650-3 94114-13-3 Carc. 1B H350 GHS08 Dgr H350 M 648-058-00-1 Residues (coal tar), pitch distn.; Pitch Redistillate; [Residue from the fractional distillation of pitch distillate boiling in the range of approximately 400oC to 470oC (752 oF to 846 oF). Composed primarily of polynuclear aromatic hydrocarbons, and heterocyclic compounds.] 295-507-9 92061-94-4 Carc. 1B H350 GHS08 Dgr H350 M 648-059-00-7 Tar, coal, high-temp., distn. and storage residues; Coal Tar Solids Residue; [Coke-and ash-containing solid residues that separate on distillation and thermal treatment of bituminous coal high temperature tar in distillation installations and storage vessels. Consists predominantly of carbon and contains a small quantity of hetero compounds as well as ash components.] 295-535-1 92062-20-9 Carc. 1B H350 GHS08 Dgr H350 M 648-060-00-2 Tar, coal, storage residues; Coal Tar Solids Residue; [The deposit removed from crude coal tar storages. Composed primarily of coal tar and carbonaceous particulate matter.] 293-764-1 91082-50-7 Carc. 1B H350 GHS08 Dgr H350 M 648-061-00-8 Tar, coal, high-temp., residues; Coal Tar Solids Residue; [Solids formed during the coking of bituminous coal to produce crude bituminous coal high temperature tar. Composed primarily of coke and coal particles, highly aromatized compounds and mineral substances.] 309-726-5 100684-51-3 Carc. 1B H350 GHS08 Dgr H350 M 648-062-00-3 Tar, coal, high-temp., high-solids; Coal Tar Solids Residue; [The condensation product obtained by cooling, to approximately ambient temperature, the gas evolved in the high temperature (greater than 700 oC (1292 oF)) destructive distillation of coal. Composed primarily of a complex mixture of condensed ring aromatic hydrocarbons with a high solid content of coal-type materials.] 273-615-7 68990-61-4 Carc. 1B H350 GHS08 Dgr H350 M 648-063-00-9 Waste solids, coal-tar pitch coking; Coal Tar Solids Residue; [The combination of wastes formed by the coking of bituminous coal tar pitch. It consists predominantly of carbon.] 295-549-8 92062-34-5 Carc. 1B H350 GHS08 Dgr H350 M 648-064-00-4 Extract residues (coal), brown; Coal Tar Extract; [The residue from extraction of dried coal.] 294-285-0 91697-23-3 Carc. 1B H350 GHS08 Dgr H350 M 648-065-00-X Paraffin waxes (coal), brown-coal-high-temp. tar; Coal Tar Extract; [A complex combination of hydrocarbons obtained from lignite carbonization tar by solvent crystallisation (solvent deoiling), by sweating or an adducting process. It consists predominantly of straight and branched chain saturated hydrocarbons having carbon numbers predominantly greater than C12.] 295-454-1 92045-71-1 Carc. 1B H350 GHS08 Dgr H350 M 648-066-00-5 Paraffin waxes (coal), brown-coal-high-temp. tar, hydrotreated; Coal Tar Extract; [A complex combination of hydrocarbons obtained from lignite carbonization tar by solvent crystallisation (solvent deoiling), by sweating or an adducting process treated with hydrogen in the presence of a catalyst. It consists predomi nantly of straight and branched chain saturated hydrocarbons having carbon numbers predominantly greater than C12.] 295-455-7 92045-72-2 Carc. 1B H350 GHS08 Dgr H350 M 648-067-00-0 Paraffin waxes (coal), brown-coal high-temp tar, silicic acid-treated; Coal Tar Extract; [A complex combination of hydrocarbons obtained by the treatment of lignite carbonization tar with silicic acid for removal of trace constituents and impurities. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-298-7 97926-78-8 Carc. 1B H350 GHS08 Dgr H350 M 648-068-00-6 Tar, coal, low-temp, distn. residues; Tar Oil, intermediate boiling; [Residues from fractional distillation of low temperature coal tar to remove oils that boil in a range up to approximately 300 oC (572 oF). Composed primarily of aromatic compounds.] 309-887-1 101316-85-2 Carc. 1B H350 GHS08 Dgr H350 M 648-069-00-1 Pitch, coal tar, low-temp; Pitch Residue; [A complex black solid or semi-solid obtained from the distillation of a low temperature coal tar. It has a softening point within the approximate range of 40 oC to 180 oC (104oF to 356 oF). Composed primarily of a complex mixture of hydrocarbons.] 292-651-4 90669-57-1 Carc. 1B H350 GHS08 Dgr H350 M 648-070-00-7 Pitch, coal tar, low-temp., oxidized; Pitch Residue, oxidised; [The product obtained by air-blowing, at elevated temperature, low-temperature coal tar pitch. It has a softening-point within the approximate range of 70 oC to 180 oC (158 oF to 356 oF). Composed primarily of a complex mixture of hydrocarbons.] 292-654-0 90669-59-3 Carc. 1B H350 GHS08 Dgr H350 M 648-071-00-2 Pitch, coal tar, low-temp., heat-treated; Pitch Residue, oxidised; Pitch Residue, heat-treated; [A complex black solid obtained by the heat treatment of low temperature coal tar pitch. It has a softening point within the approximate range of 50 oC to 140 oC (122oF to 284oF). Composed primarily of a complex mixture of aromatic compounds.] 292-653-5 90669-58-2 Carc. 1B H350 GHS08 Dgr H350 M 648-072-00-8 Distillates (coal-petroleum), condensed-ring arom; Distillates; [The distillate from a mixture of coal and tar and aromatic petroleum streams having an approximate distillation range of 220 oC to 450 oC (428oF to 842oF). Composed primarily of 3-to 4-membered condensed ring aromatic hydrocarbons.] 269-159-3 68188-48-7 Carc. 1B H350 GHS08 Dgr H350 M 648-073-00-3 Aromatic hydrocarbons, C20-28, polycyclic, mixed coal-tar pitch-polyethylene-polypropylene pyrolysis-derived; Pyrolysis Products; [A complex combination hydrocarbons obtained from mixed coal tar pitch-polyethylene-polypropylene pyrolysis. Composed primarily of polycyclic aromatic hydrocarbons having carbon numbers predominantly in the range of C20 through C28 and having a softening point of 100 oC to 220 oC (212oF to 428oF) according to DIN 52025.]; 309-956-6 101794-74-5 Carc. 1B H350 GHS08 Dgr H350 M 648-074-00-9 Aromatic hydrocarbons, C20-28, polycyclic, mixed coal-tar pitch-polyethylene pyrolysis-derived; Pyrolysis Products; [A complex combination of hydrocarbonsobtained from mixed coal tar pitch-polyethylene pyrolysis. Composed primarily of polycyclic aromatic hydrocarbons having carbon numberspredominantly in the range of C20 through C28 and having a softening pointof 100oC to 220oC (212oF to 428oF) according to DIN 52025.] 309-957-1 101794-75-6 Carc. 1B H350 GHS08 Dgr H350 M 648-075-00-4 Aromatic hydrocarbons, C20-28, polycyclic, mixed coal-tar pitch-polystyrene pyrolysis-derived; Pyrolysis Products; [A complex combination of hydrocarbons obtained from mixed coal tar pitch-polystyrene pyrolysis. Composed primarily of polycyclic aromatic hydrocarbons having carbon numbers predominantly in the range of C20 through C28 and having a softening point of 100oC to 220oC (212oF to 428oF) according to DIN 52025.] 309-958-7 101794-76-7 Carc. 1B H350 GHS08 Dgr H350 M 648-076-00-X Pitch, coal tar-petroleum; Pitch Residues; [The residue from the distillation of a mixture of coal tar and aromatic petroleum streams. A solid with a softening point from 40oC to 180oC (140oF to 356oF). Composed; primarily of a complex combination of three or more membered condensed ring aromatic hydrocarbons.] 269-109-0 68187-57-5 Carc. 1B H350 GHS08 Dgr H350 M 648-077-00-5 Phenanthrene, distn. residues; Heavy Anthracene Oi Redistillate; [Residue from the distillation of crude phenanthrene boiling in the approximate range of 340 oC to 420 oC (644oF to 788oF). It consists predominantly of phenanthrene, anthracene and carbazole.] 310-169-5 122070-78-4 Carc. 1B H350 GHS08 Dgr H350 M 648-078-00-0 Distillates (coal tar), upper, fluorene-free; Wash Oil Redistillate; [A complex combination of hydrocarbons obtained by the crystallization of tar oil. It consists of aromatic polycyclic hydrocarbons, primarily diphenyl, dibenzofuran and acenaphthene.] 284-899-7 84989-10-6 Carc. 1B H350 GHS08 Dgr H350 M 648-079-00-6 Anthracene oil; Anthracene oil; [A complex combination of polycyclic aromatic hydrocarbons obtained from coal tar having an approximate distillation range of 300 oC to 400 oC (572oF to 752oF). Composed primarily of phenanthrene, anthracene and carbazole.] 292-602-7 90640-80-5 Carc. 1B H350 GHS08 Dgr H350 M 648-080-00-1 Residues (coal tar), creosote oil distn.; Wash Oil Redistillate; [The residue from the fractional distillation of wash oil boiling in the approximate range of 270 o C to 330 o C (518 oF to 626 oF). It consists predomi nantly of dinuclear aromatic and heterocyclic hydrocarbons.] 295-506-3 92061-93-3 Carc. 1B H350 GHS08 Dgr H350 M 648-081-00-7 Tar, coal; Coal tar; [The by-product from the destructive distillation of coal. Almost black semisolid. A complex combination of aromatic hydrocarbons, phenolic compounds, nitrogen bases and thiophene.] 232-361-7 8007-45-2 Carc. 1A H350 GHS08 Dgr H350 648-082-00-2 Tar, coal, high-temp.; Coal tar; [The condensation product obtained by cooling, to approxi mately ambient temperature, the gas evolved in the high temperature (greater than 700 oC (1292oF)) destructive distillation of coal. A black viscous liquid denser than water. Composed primarily of a complex mixture of condensed ring aromatic hydrocarbons. May contain minor amounts of phenolic compounds and aromatic nitrogen bases.] 266-024-0 65996-89-6 Carc. 1A H350 GHS08 Dgr H350 648-083-00-8 Tar, coal, low-temp.; Coal oil; [The condensation product obtained by cooling, to approximately ambient temperature, the gas evolved in low temperature (less than 700 oC (1292oF)) destructive distillation of coal. A black viscous liquid denser than water. Composed primarily of condensed ring aromatic hydrocarbons, phenolic compounds, aromatic nitrogen bases, and their alkyl derivatives.] 266-025-6 65996-90-9 Carc. 1A H350 GHS08 Dgr H350 648-084-00-3 Distillates (coal), coke-oven light oil, naphthalene cut; Naphthalene Oil; [The complex combination of hydrocarbons obtained from prefractionation (continuous distillation) of coke oven light oil. It consists predominantly of naphthalene, coumarone and indene and boils above 148 oC (298oF).] 285-076-5 85029-51-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-085-00-9 Distillates (coal tar), naphthalene oils; Naphthalene Oil; [A complex combination of hydrocarbons obtained by the distillation of coal tar. It consists primarily of aromatic and other hydrocarbons, phenolic compound and aromatic nitrogen compounds and distills in the approximate range of 200 oC to 250 oC (392oF to 482oF).]- 283-484-8 84650-04-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-086-00-4 Distillates (coal tar), naph thalene oils, naphthalene-low; Naphthalene Oil Redistillate; [A complex combination of hydrocarbons obtained by crys tallization of naphthalene oil. Composed primarily of naphthalene, alkyl naphthalenes and phenolic compounds.] 284-898-1 84989-09-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-087-00-X Distillates (coal tar), naphthalene oil crystn. mother liquor; Naphthalene Oil Redistillate; [A complex combination of organic compounds obtained as a filtrate from the crystallization of the naphthalene fraction from coal tar and boiling in the range of approximately 200 oC to 230 oC (392oF to 446oF). Contains chiefly naphthalene, thionaphthene and alkylnaphthalenes.] 295-310-8 91995-49-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-088-00-5 Extract residues (coal), naphthalene oil, alk.; Naphthalene Oil Extract Residue; [A complex combination of hydrocarbons obtained from the alkali washing of naphthalene oil to remove phenolic compounds (tar acids). It is composed of naphthalene and alkyl naphthalenes.] 310-166-9 121620-47-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-089-00-0 Extract residues (coal), naphthalene oil, alk., naphthalene-low; Naphthalene Oil Extract Residue; [A complex combination of hydrocarbons remaining after the removal of naphthalene from alkali-washed naphthalene oil by a crystallization process. It is composed primarily of naphthalene and alkyl naphthalenes.] 310-167-4 121620-48-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-090-00-6 Distillates (coal tar), naphthalene oils, naphthalene-free, alk. exts.; Naphthalene Oil Extract Residue; [The oil remaining after the removal of phenolic compounds (tar acids) from drained naphthalene oil by an alkali wash. Composed primarily of naphthalene and alkyl naphthalenes.] 292-612-1 90640-90-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-091-00-1 Extract residues (coal), naphthalene oil alk., distn. overheads; Naphthalene Oil Extract Residue; [The distillate from alkali-washed naphthalene oil having an approximate distillation range of 180 oC to 220 oC (356oF to 428 oF). Composed primarily of naphthalene, alkylbenzenes, indene and indan.] 292-627-3 90641-04-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-092-00-7 Distillates (coal tar), naphthalene oils, methylnaphthalene fraction; Methylnaphthalene Oil; [A distillate from the fractional distillation of high temperature coal tar. Composed primarily of substituted two ring aromatic hydrocarbons and aromatic nitrogen bases boiling in the range of approximately 225 oC to 255 oC (437oF to 491 oF).] 309-985-4 101896-27-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-093-00-2 Distillates (coal tar), naphthalene oils, indole-methylnaphthalene fraction; Methylnaphthalene Oil; [A distillate from the fractional distillation of high temperature coal tar. Composed primarily of indole and methylnaphthalene boiling in the range of approximately 235 oC to 255 oC (455 oF to 491 oF).] 309-972-3 101794-91-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-094-00-8 Distillates (coal tar), naphthalene oils, acid exts.; Methylnaphthalene Oil Extract Residue; [A complex combination of hydrocarbons obtained by debasing the methylnaphthalene fraction obtained by the distillation of coal tar and boiling in the range of approximately 230 oC to 255 oC (446oF to 491oF). Contains chiefly 1(2)-methylnaphthalene, naphthalene, dimethylnaphthalene and biphenyl.] 295-309-2 91995-48-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-095-00-3 Extract residues (coal), naphthalene oil alk., distn. residues; Methylnaphthalene Oil Extract Residue; [The residue from the distillation of alkali-washed naphthalene oil having an approximate distillation range of 220 oC to 300 oC (428oF to 572oF). Composed primarily of naphthalene, alkylnaphthalenes and aromatic nitrogen bases.] 292-628-9 90641-05-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-096-00-9 Extract oils (coal), acidic, tar-base free; Methylnaphthalene Oil Extract Residue; [The extract oil boiling in the range of approximately 220 oC to 265 oC (428oF to 509oF) from coal tar alkaline extract residue produced by an acidic wash such as aqueous sulfuric acid after distillation to remove tar bases. Composed primarily of alkylnaphthalenes.] 284-901-6 84989-12-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-097-00-4 Distillates (coal tar), benzole fraction, distn. residues; Wash Oil; [A complex combination of hydrocarbons obtained from the distillation of crude benzole (high temperature coal tar). It may be a liquid with the approximate distillation range of 150o C to 300 oC (302oF to 572oF) or a semi-solid or solid with a melting point up to 70 oC (158oF). It is composed primarily of naphthalene and alkyl naphthalenes.] 310-165-3 121620-46-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-098-00-X Creosote oil, acenaphthene fraction; Wash Oil; [A complex combination of hydrocarbons produced by the distillation of coal tar and boiling in the range of approximately 240 o C to 280 o C (464oF to 536 oF). Composed primarily of acenaphthene, naphthalene and alkyl naphthalene.] 292-605-3 90640-84-9 Carc. 1B H350 GHS08 Dgr H350 M 648-099-00-5 Creosote oil; [A complex combination of hydrocarbons obtained by the distillation of coal tar. It consists primarily of aromatic hydrocarbons and may contain appreciable quantities of tar acids and tar bases. It distills at the approximate range of 200 oC to 325 oC (392oF to 617oF).] 263-047-8 61789-28-4 Carc. 1B H350 GHS08 Dgr H350 M 648-100-00-9 Creosote oil, high-boiling distillate; Wash Oil; [The high-boiling distillation fraction obtained from the high temperature carbonization of bituminous coal which is further refined to remove excess crystalline salts. It consists primarily of creosote oil with some of the normal polynuclear aromatic salts, which are components of coal tar distillates, removed. It is crystal free at approximately 5 oC (41oF).] 274-565-9 70321-79-8 Carc. 1B H350 GHS08 Dgr H350 M 648-101-00-4 Creosote; [The distillate of coal tar produced by the high temperature carbonization of bituminous coal. It consists primarily of aromatic hydrocarbons, tar acids and tar bases.] 232-287-5 8001-58-9 Carc. 1B H350 GHS08 Dgr H350 648-102-00-X Extract residues (coal), creosote oil acid; Wash Oil Extract Residue; [A complex combination of hydrocarbons from the base-freed fraction from the distillation of coal tar, boiling in the range of approximately 250 oC to 280 oC (482oF to 536oF). It consists predominantly of biphenyl and isomeric diphenylnaphthalenes.] 310-189-4 122384-77-4 Carc. 1B H350 GHS08 Dgr H350 M 648-103-00-5 Anthracene oil, anthracene paste; Anthracene Oil Fraction; [The anthracene-rich solid obtained by the crystallization and centrifuging of anthracene oil. It is composed primarily of anthracene, carbazole and phenanthrene.] 292-603-2 90640-81-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-104-00-0 Anthracene oil, anthracene-low; Anthracene Oil Fraction; [The oil remaining after the removal, by a crystallization process, of an anthracene-rich solid (anthracene paste) from anthracene oil. It is composed primarily of two, three and four membered aromatic compounds.] 292-604-8 90640-82-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-105-00-6 Residues (coal tar), anthracene oil distn.; Anthracene Oil Fraction; [The residue from the fraction distillation of crude anthracene boiling in the approximate range of 340 oC to 400 oC (644oF to 752oF). It consists predominantly of tri-and polynuclear aromatic and heterocyclic hydrocarbons.] 295-505-8 92061-92-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-106-00-1 Anthracene oil, anthracene paste, anthracene fraction; Anthracene Oil Fraction; [A complex combination of hydrocarbons from the distillation of anthracene obtained by the crystallization of anthracene oil from bituminous high temperature tar and boiling in the range of 330 oC to 350 oC (626oF to 662oF). It contains chiefly anthracene, carbazole and phenanthrene.] 295-275-9 91995-15-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-107-00-7 Anthracene oil, anthracene paste, carbazole fraction; Anthracene Oil Fraction; [A complex combination of hydrocarbons from the distil lation of anthracene obtained by crystallization of anthracene oil from bituminous coal high temperature tar and boiling in the approximate range of 350 oC to 360 oC (662oF to 680 oF). It contains chiefly anthracene, carbazole and phenanthrene.] 295-276-4 91995-16-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-108-00-2 Anthracene oil, anthracene paste, distn. lights; Anthracene Oil Fraction; [A complex combination of hydrocarbons from the distillation of anthracene obtained by crystallization of anthracene oil from bituminous high temperature tar and boiling in the range of approximately 290 oC to 340 oC (554oF to 644 oF). It contains chiefly trinuclear aromatics and their dihydro derivatives.] 295-278-5 91995-17-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-109-00-8 Tar oils, coal, low-temp.; Tar Oil, high boiling; [A distillate from low-temperature coal tar. Composed primarily of hydrocarbons, phenolic compounds and aromatic nitrogen bases boiling in the range of approximately 160 oC to 340 oC (320oF to 644oF).] 309-889-2 101316-87-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-110-00-3 Extract residues (coal), low temp. coal atar alk.; [The residue from low temperature coal tar oils after an alkaline wash, such as aqueous sodium hydroxide, to remove crude coal tar acids. Composed primarily of hydrocarbons and aromatic nitrogen bases.] 310-191-5 122384-78-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-111-00-9 Phenols, ammonia liquor ext.; Alkaline Extract; [The combination of phenols extracted, using isobutyl acetate, from the ammonia liquor condensed from the gas evolved in low-temperature (less than 700 oC (1292oF)) destructive distillation of coal. It consists predominantly of a reaction mass of monohydric and dihydric phenols.] 284-881-9 84988-93-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-112-00-4 Distillates (coal tar), light oils, alk. exts.; Alkaline Extract; [The aqueous extract from carbolic oil produced by an alkaline wash such as aqueous sodium hydroxide. Composed primarily of the alkali salts of various phenolic compounds.] 292-610-0 90640-88-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-113-00-X Extracts, coal tar oil alk.; Alkaline Extract; [The extract from coal tar oil produced by an alkaline wash such as aqueous sodium hydroxide. Composed primarily of the alkali salts of various phenolic compounds.] 266-017-2 65996-83-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-114-00-5 Distillates (coal tar), naphthalene oils, alk. exts.; Alkaline Extract; [The aqueous extract from naphthalene oil produced by an alkaline wash such as aqueous sodium hydroxide. Composed primarily of the alkali salts of various phenolic compounds.] 292-611-6 90640-89-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-115-00-0 Extract residues (coal), tar oil alk., carbonated, limed; Crude Phenols; [The product obtained by treatment of coal tar oil alkaline extract with CO2 and CaO. Composed primarily of CaCO3, Ca(OH)2, Na2CO3 and other organic and inorganic impurities.] 292-629-4 90641-06-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-116-00-6 Tar acids, coal, crude; Crude Phenols; [The reaction product obtained by neutralizing coal tar oil alkaline extract with an acidic solution, such as aqueous sulfuric acid, or gaseous carbon dioxide, to obtain the free acids. Composed primarily of tar acids such as phenol, cresols, and xylenols.] 266-019-3 65996-85-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-117-00-1 Tar acids, brown-coal, crude; Crude Phenols; [An acidified alkaline extract of brown coal tar distillate. Composed primarily of phenol and phenol homologs.] 309-888-7 101316-86-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-118-00-7 Tar acids, browncoal gasification; Crude Phenols; [A complex combination of organic compounds obtained from brown coal gasification. Composed primarily of C6-10 hydroxy aromatic phenols and their homologs.] 295-536-7 92062-22-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-119-00-2 Tar acids, distn. residues; Distillate Phenols; [A residue from the distillation of crude phenol from coal. It consists predominantly of phenols having carbon numbers in the range of C8 through C10 with a softening point of 60 oC to 80 oC (140oF to 176oF).] 306-251-5 96690-55-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-120-00-8 Tar acids, methylphenol fraction; Distillate Phenols; [The fraction of tar acid rich in 3-and 4-methylphenol, recovered by distillation of low-temperature coal tar crude tar acids.] 284-892-9 84989-04-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-121-00-3 Tar acids, polyalkylphenol fraction; Distillate Phenols; [The fraction of tar acids, recovered by distillation of low-temperature coal tar crude tar acids, having an approximate boiling range of 225 oC to 320 oC (437oF to 608oF). Composed primarily of polyalkylphenols.] 284-893-4 84989-05-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-122-00-9 Tar acids, xylenol fraction; Distillate Phenols; [The fraction of tar acids, rich in 2,4-and 2,5-dimethylphenol, recovered by distillation of low-temperature coal tar crude tar acids.] 284-895-5 84989-06-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-123-00-4 Tar acids, ethylphenol fraction; Distillate Phenols; [The fraction of tar acids, rich in 3-and 4-ethylphenol, recovered by distillation of low-temperature coal tar rude tar acids.] 284-891-3 84989-03-7 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-124-00-X Tar acids, 3,5-xylenol fraction; Distillate Phenols; [The fraction of tar acids, rich in 3,5-dimethylphenol, recovered by distillation of low-temperature coal tar acids.] 284-896-0 84989-07-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-125-00-5 Tar acids, residues, distillates, first-cut; Distillate Phenols; [The residue from the distillation in the range of 235 oC to 355 oC (481oF to 697oF) of light carbolic oil.] 270-713-1 68477-23-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-126-00-0 Tar acids, cresylic, residues; Distillate Phenols; [The residue from crude coal tar acids after removal of phenol, cresols, xylenols and any higher boiling phenols. A black solid with a melting point approximately 80 oC (176oF). Composed primarily of polyalkylphenols, resin gums, and inorganic salts.] 271-418-0 68555-24-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-127-00-6 Phenols, C9-11; Distillate Phenols 293-435-2 91079-47-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-128-00-1 Tar acids, cresylic; Distillate Phenols; [A complex combination of organic compounds obtained from brown coal and boiling in the range of approximately 200 oC to 230 oC (392oF to 446oF). It contains chiefly phenols and pyridine bases.] 295-540-9 92062-26-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-129-00-7 Tar acids, brown-coal, C2-alkylphenol fraction; Distillate Phenols; [The distillate from the acidification of alkaline washed lignite tar distillate boiling in the range of approximately 200 oC to 230 oC (392oF to 446oF). Composed primarily of m-and p-ethylphenol as well as cresols and xylenols.] 302-662-9 94114-29-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-130-00-2 Extract oils (coal), naphthalene oils; Acid Extract; [The aqueous extract produced by an acidic wash of alkali- washed naphthalene oil. Composed primarily of acid salts of various aromatic nitrogen bases including pyridine, quinoline and their alkyl derivatives.] 292-623-1 90641-00-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-131-00-8 Tar bases, quinoline derivs.; Distillate Bases 271-020-7 68513-87-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-132-00-3 Tar bases, coal, quinoline derivs. fraction; Distillate Bases 274-560-1 70321-67-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-133-00-9 Tar bases, coal, distn. residues; Distillate Bases; [The distillation residue remaining after the distillation of the neutralized, acid-extracted base-containing tar fractions obtained by the distillation of oal tars. I contains chiefly aniline, collidines, quinoline and quinoline derivatives and toluidines.] 295-544-0 92062-29-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-134-00-4 Hydrocarbon oils, arom., mixed with polyethylene and polypropylene, pyrolyzed, light oil fraction; Heat Treatment Products; [The oil obtained from the heat treatment of a polyethylene/ polypropylene reaction mass with coal tar pitch or aromatic oils. It consists predominantly of benzene and its homologs boiling in a range of approximately 70 oC to 120 oC (158 oF to 248 oF).] 309-745-9 100801-63-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-135-00-X Hydrocarbon oils, arom., mixed with polyethylene, pyrolyzed, light oil fraction; Heat Treatment Products; [The oil obtained from the heat treatment of polyethylene with coal tar pitch or aromatic oils. It consists predominantly of benzene and its homologs boiling in a range of 70 oC to 120 oC (158oF to 248oF).] 309-748-5 100801-65-8 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-136-00-5 Hydrocarbon oils, arom., mixed with polystyrene, pyrolyzed, light oil fraction; Heat Treatment Products; [The oil obtained from the heat treatment of polystyrene with coal tar pitch or aromatic oils. It consists predominantly of benzene and its homologs boiling in a range of approximately 70 oC to 210 oC (158 oF to 410oF).] 309-749-0 100801-66-9 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-137-00-0 Extract residues (coal), tar oil alk., naphthalene distn. residues; Naphthalene Oil Extract Residue; [The residue obtained from chemical oil extracted after the removal of naphthalene by distillation composed primarily of two to four membered condensed ring aromatic hydrocarbons and aromatic nitrogen bases.] 277-567-8 73665-18-6 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-138-00-6 Creosote oil, low-boiling distillate; Wash Oil; [The low-boiling distillation fraction obtained from the high temperature carbonization of bituminous coal, which is further refined to remove excess crystalline salts. It consists primarily of creosote oil with some of the normal polynuclear aromatic salts, which are components of coal tar distillate, removed. It is crystal free at approximately 38 o C (100 oF).] 274-566-4 70321-80-1 Carc. 1B H350 GHS08 Dgr H350 M 648-139-00-1 Tar acids, cresylic, sodium salts, caustic solns.; Alkaline Extract 272-361-4 68815-21-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-140-00-7 Extract oils (coal), tar base; Acid Extract; [The extract from coal tar oil alkaline extract residue produced by an acidic wash such as aqueous sulfuric acid after distillation to remove naphthalene. Composed primarily of the acid salts of various aromatic nitrogen bases including pyridine, quinoline, and their alkyl derivatives.] 266-020-9 65996-86-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-141-00-2 Tar bases, coal, crude; Crude Tar Bases; [The reaction product obtained by neutralizing coal tar base extract oil with an alkaline solution, such as aqueous sodium hydroxide, to obtain the free bases. Composed primarily of such organic bases as acridine, phenanthridine, pyridine, quinoline and their alkyl derivatives.] 266-018-8 65996-84-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 JM 648-142-00-8 Residues (coal), liq. solvent extn.; [A cohesive powder composed of coal mineral matter and undissolved coal remaining after extraction of coal by a liquid solvent.] 302-681-2 94114-46-2 Carc. 1B H350 GHS08 Dgr H350 M 648-143-00-3 Coal liquids, liq. solvent extn. soln.; [The product obtained by filtration of coal mineral matter and undissolved coal from coal extract solution produced by digesting coal in a liquid solvent. A black, viscous, highly complex liquid combination composed primarily of aromatic and partly hydro-genated aromatic hydrocarbons, aromatic nitrogen compounds, aromatic sulfur compounds, phenolic and other aromatic oxygen compounds and their alkyl derivatives.] 302-682-8 94114-47-3 Carc. 1B H350 GHS08 Dgr H350 M 648-144-00-9 Coal liquids, liq. solvent extn.; [The substantially solvent-free product obtained by the distillation of the solvent from filtered coal extract solution produced by digesting coal in a liquid solvent. A black semi-solid, composed primarily of a complex combination of condensed-ring aromatic hydrocarbons, aromatic nitrogen compounds, aromatic sulfur compounds, phenolic compounds and other aromatic oxygen compounds, and their alkyl derivatives.] 302-683-3 94114-48-4 Carc. 1B H350 GHS08 Dgr H350 M 648-145-00-4 Tar brown-coal; [An oil distilled from brown-coal tar. Composed primarily of aliphatic, naphthenic and one-to three-ring aromatic hydrocarbons, their alkyl derivates, heteroaromatics and one-and two-ring phenols boiling in the range of approximately 150oC to 360 oC (302oF to 680oF).] 309-885-0 101316-83-0 Carc. 1A H350 GHS08 Dgr H350 648-146-00-X Tar, brown-coal, low-temp.; [A tar obtained from low temperature carbonization and low temperature gasification of brown coal. Composed primarily of aliphatic, naphthenic and cyclic aromatic hydrocarbons, heteroaromatic hydrocarbons and cyclic phenols.] 309-886-6 101316-84-1 Carc. 1A H350 GHS08 Dgr H350 648-147-00-5 Light oil (coal), coke-oven; Crude benzole; [The volatile organic liquid extracted from the gas evolved in the high temperature (greater than 700 oC (1 292 oF)) destructive distillation of coal. Composed primarily of benzene, toluene, and xylenes. May contain other minor hydrocarbon constituents.] 266-012-5 65996-78-3 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-148-00-0 Distillates (coal), liq. solvent extn., primary; [The liquid product of condensation of vapors emitted during the digestion of coal in a liquid solvent and boiling in the range of approximately 30 oC to 300 oC 86 oF to 572 oF). Composed primarily of partly hydrogenated condensed-ring aromatic hydrocarbons, aromatic compounds containing nitrogen, oxygen and sulfur, and their alkyl derivatives having carbon numbers predominantly in the range of C4 through C14.] 302-688-0 94114-52-0 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-149-00-6 Distillates (coal), solvent extn., hydrocracked; [Distillate obtained by hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 30 oC to 300o C (86 oF to 572 oF). Composed primarily of aromatic, hydrogenated aromatic and naphthenic compounds, their alkyl derivatives and alkanes with carbon numbers predominantly in the range of C4 through C14. Nitrogen, sulfur and oxygen-containing aromatic and hydrogenated aromatic compounds are also present.] 302-689-6 94114-53-1 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-150-00-1 Naphtha (coal), solvent extn., hydrocracked; [Fraction of the distillate obtained by hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 30 oC to 180 oC (86oF to 356oF). Composed primarily of aromatic, hydrogenated aromatic and naphthenic compounds, their alkyl derivatives and alkanes with carbon numbers predominantly in the range of C4 to C9. Nitrogen, sulfur and oxygen-containing aromatic and hydrogenated aromatic compounds are also present.] 302-690-1 94114-54-2 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-151-00-7 Gasoline, coal solvent extn., hydrocracked naphtha; [Motor fuel produced by the reforming of the refined naphtha fraction of the products of hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 30 oC to 180 oC (86 oF to 356oF). Composed primarily of aromatic and naphthenic hydrocarbons, their alkyl derivatives and alkyl hydrocarbons having carbon numbers in the range of C4 through C9.] 302-691-7 94114-55-3 Carc. 1B H350 GHS08 Dgr H350 648-152-00-2 Distillates (coal), solvent extn., hydrocracked middle; [Distillate obtained from the hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 180 o C to 300 oC (356oF to 572oF. Composed primarily of two-ring aromatic, hydrogenated aromatic and naphthenic compounds, their alkyl derivatives and alkanes having carbon numbers predominantly in the range of C9 through C14. Nitrogen, sulfur and oxygen-containing compounds are also present.] 302-692-2 94114-56-4 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-153-00-8 Distillates (coal), solvent extn., hydrocracked hydrogenated middle; [Distillate from the hydroge nation of hydrocracked middle distillate from coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 180 oC to 280 oC (356 F to 536oF). Composed primarily of hydrogenated two-ring carbon compounds and their alkyl derivatives having carbon numbers predominantly in the range of C9 through C14.] 302-693-8 94114-57-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 648-154-00-3 Fuels, jet aircraft, coal solvent extn.,hydrocracked hydro genated; [Jet engine fuel produced by hydrogenation of the middle distillate fraction of the products of hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 180oC to 225oC (356oF to 473oF). Composed primarily of hydrogenated two-ring hydrocarbons and their alkyl derivatives having carbon numbers predominantly in the range of C10 through C12.] 302-694-3 94114-58-6 Carc. 2 H351 GHS08 Wng H350 648-155-00-9 Fuels, diesel, coal solvent extn., hydrocracked hydrogenated; [Diesel engine fuel produced by the hydrogenation of the middle distillate fraction of the products of hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 200oC to 280oC (392oF to 536oF). Composed primarily of hydrogenated two-ring hydrocarbons andtheir alkylderivatives having carbon numbers predominantly in the range of C11 through C14.] 302-695-9 94114-59-7 Carc. 2 H351 GHS08 Wng H350 648-156-00-4 Light oil (coal), semi-coking process; Fresh oil; [The volatile organic liquid condensed from the gasevolved in the low-temperature (less than 700 oC (1 292 oF)) destructive distillation of coal. Composed primarily of C6-10 hydrocarbons.] 292-635-7 90641-11-5 Carc. 1B Muta. 1B H350 H340 GHS08 Dgr H350 H340 J 649-001-00-3 Extracts (petroleum), light naphthenic distillate solvent 265-102-1 64742-03-6 Carc. 1B H350 GHS08 Dgr H350 649-002-00-9 Extracts (petroleum), heavy paraffinic distillate solvent 265-103-7 64742-04-7 Carc. 1B H350 GHS08 Dgr H350 649-003-00-4 Extracts (petroleum), light paraffinic distillate solvent 265-104-2 64742-05-8 Carc. 1B H350 GHS08 Dgr H350 649-004-00-X Extracts (petroleum), heavy naphthenic distillate solvent 265-111-0 64742-11-6 Carc. 1B H350 GHS08 Dgr H350 649-005-00-5 Extracts (petroleum), light vacuum gas oil solvent 295-341-7 91995-78-7 Carc. 1B H350 GHS08 Dgr H350 649-006-00-0 hydrocarbons C26-55, arom-rich 307-753-7 97722-04-8 Carc. 1B H350 GHS08 Dgr H350 649-007-00-6 fatty acids, tall-oil, reaction products with iminodiethanol and boric acid 400-160-5  Skin Irrit. 2 Aquatic Chronic 2 H315 H411 GHS07 GHS09 Wng H315 H411 649-008-00-1 Residues (petroleum), atm. tower; Heavy Fuel oil; [A complex residuum from the atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approxi mately 350 oC (662 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-045-2 64741-45-3 Carc. 1B H350 GHS08 Dgr H350 649-009-00-7 Gas oils (petroleum), heavy vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and boiling in the range of approximately 350 oC to 600 oC (662 oF to 1112 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-058-3 64741-57-7 Carc. 1B H350 GHS08 Dgr H350 649-010-00-2 Distillates (petroleum), heavy catalytic cracked; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C35 and boiling in the range of approximately 260oC to 500oC (500oF to 932oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-063-0 64741-61-3 Carc. 1B H350 GHS08 Dgr H350 649-011-00-8 Clarified oils (petroleum), catalytic cracked; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from distillation of the products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approximately 350oC (662oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-064-6 64741-62-4 Carc. 1B H350 GHS08 Dgr H350 649-012-00-3 Residues (petroleum), hydrocracked; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from distillation of the products of a hydrocracking process. It consists of hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approxi mately 350oC (662 oF).] 265-076-1 64741-75-9 Carc. 1B H350 GHS08 Dgr H350 649-013-00-9 Residues (petroleum), thermal cracked; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from distillation of the product from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approximately 350oC (662 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-081-9 64741-80-6 Carc. 1B H350 GHS08 Dgr H350 649-014-00-4 Distillates (petroleum), heavy thermal cracked; Heavy Fuel oil; [A complex combination of hydrocarbons from the distillation of the products from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C15 through C36 and boiling in the range of approximately 260oC to 480 oC (500 oF to 896 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-082-4 64741-81-7 Carc. 1B H350 GHS08 Dgr H350 649-015-00-X Gas oils (petroleum), hydro-treated vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C13 through C50 and boiling in the range of approximately 230oC to 600oC (446 oF to 1112 oF). This stream is likely to contain 5 wt.% or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-162-9 64742-59-2 Carc. 1B H350 GHS08 Dgr H350 649-016-00-5 Residues (petroleum), hydrodesulfurized atmospheric tower; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by treating an atmospheric tower residuum with hydrogen in the presence of a catalyst under conditions primarily to remove organic sulfur compounds. It consists of hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approximately 350 oC (662 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-181-2 64742-78-5 Carc. 1B H350 GHS08 Dgr H350 649-017-00-0 Gas oils (petroleum), hydrodesulfurized heavy vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and boiling in the range of approximately 350 oC to 600 oC (662 oF to 1112 oC). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 265-189-6 64742-86-5 Carc. 1B H350 GHS08 Dgr H350 649-018-00-6 Residues (petroleum), steam-cracked; Heavy Fuel oil; [A complex combination of hydrocarbons obtained as the residual fraction from the distillation of the products of a steam cracking process (including steam cracking to produce ethylene). It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly greater than C14 and boiling above approximately 260 oC (500 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-memberedcondensed ring aromatic hydrocarbons.] 265-193-8 64742-90-1 Carc. 1B H350 GHS08 Dgr H350 649-019-00-1 Residues (petroleum), atmospheric; Heavy Fuel oil; [A complex residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly greater than C11 and boiling above approxi mately 200oC (392 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 269-777-3 68333-22-2 Carc. 1B H350 GHS08 Dgr H350 649-020-00-7 Clarified oils (petroleum), hydrodesulfurized catalytic cracked; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by treating catalytic cracked clarified oil with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists of hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approximately 350 oC (662 oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 269-782-0 68333-26-6 Carc. 1B H350 GHS08 Dgr H350 649-021-00-2 Distillates (petroleum), hydrodesulfurized intermediate catalytic cracked; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by treating intermediate catalytic cracked distillates with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C30 and boiling in the range of approximately 205 oC to 450 oC (401 oF to 842 oF). It contains a relatively large proportion of tricyclic aromatic hydrocarbons.] 269-783-6 68333-27-7 Carc. 1B H350 GHS08 Dgr H350 649-022-00-8 Distillates (petroleum), hydrodesulfurized heavy catalytic cracked; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by treatment of heavy catalytic cracked distillates with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C35 and boiling in the range of approximately 260oC to 500 oC (500oF to 932oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 269-784-1 68333-28-8 Carc. 1B H350 GHS08 Dgr H350 649-023-00-3 Fuel oil, residues-straight-run gas oils, high-sulfur; Heavy Fuel oil 270-674-0 68476-32-4 Carc. 1B H350 HS08 Dgr H350 649-024-00-9 Fuel oil, residual; Heavy Fuel oil; [The liquid product from various refinery streams, usually residues. The composition is complex and varies with the source of the crude oil.] 270-675-6 68476-33-5 Carc. 1B H350 GHS08 Dgr H350 649-025-00-4 Residues (petroleum), catalytic reformer fractionator residue distn.; Heavy Fuel oil; [A complex residuum from the distillation of catalytic reformer fractionator residue. It boils approximately above 399oC (750oF).] 270-792-2 68478-13-7 Carc. 1B H350 GHS08 Dgr H350 649-026-00-X Residues,(petroleum), heavy coker gas oil and vacuum gas oil; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from the distillation of heavy coker gas oil and vacuum gas oil. It predomi nantly consists of hydrocarbons having carbon numbers predominantly greater than C13 and boiling above approximately 230 oC (446 oF).] 270-796-4 68478-17-1 Carc. 1B H350 GHS08 Dgr H350 649-027-00-5 Residues (petroleum), heavy coker and light vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from the distillation of heavy coker gas oil and light vacuum gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly greater than C13 and boiling above approximately 230 oC (446 oF).] 270-983-0 68512-61-8 Carc. 1B H350 GHS08 Dgr H350 649-028-00-0 Residues(petroleum), light vacuum; Heavy Fuel oil; [A complex residuum from the vacuum distillation of the residuum from the atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly greater than C13 and boiling above approximately 230 oC (446 oF).] 270-984-6 68512-62-9 Carc. 1B H350 GHS08 Dgr H350 649-029-00-6 Residues (petroleum), steam-cracked light; Heavy Fuel oil; [A complex residuum from the distillation of the products from a steam-cracking process. It consists predominantly of aromatic and unsaturated hydrocarbons having carbon numbers greater than C7 and boiling in the range of approximately 101oC to 555 oC (214 oF to 1030oF).] 271-013-9 68513-69-9 Carc. 1B H350 GHS08 Dgr H350 649-030-00-1 Fuel oil, No 6; Heavy Fuel oil; [A distillate oil having a minimum viscosity of 900 SUS at 37.7 oC (100 oF) to a maximum of 9000 SUS at 37.7 oC (100 oF).] 271-384-7 68553-00-4 Carc. 1B H350 GHS08 Dgr H350 649-031-00-7 Residues (petroleum), topping plant, low-sulfur; Heavy Fuel oil; [A low-sulfur complex combination of hydrocarbons produced as the residual fraction from the topping plant distillation of crude oil. It is the residuum after the straight-run gasoline cut, kerosene cut and gas oil cut have been removed.] 271-763-7 68607-30-7 Carc. 1B H350 GHS08 Dgr H350 649-032-00-2 Gas oils (petroleum), heavy atmospheric; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C35 and boiling in the range of approximately 121oC to 510 oC (250 oF to 950oF).] 272-184-2 68783-08-4 Carc. 1B H350 GHS08 Dgr H350 649-033-00-8 Residues(petroleum), coker scrubber, Condensed-ring-arom.-contg.; Heavy Fuel oil; [A very complex combination of hydrocarbons produced as the residual fraction from the distillation of vaccum residuum and the products from a thermal cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly greater than C20 and boiling above approximately 350 oC (662 oF). This stream is likely to contain 5 wt.% or more of 4-to 6-membered condensed rind aromatic hydrocarbons.] 272-187-9 68783-13-1 Carc. 1B H350 GHS08 Dgr H350 649-034-00-3 Distillates (petroleum), petroleum residues vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the vacuum distillation of the residuum from the atmospheric distillation of crude oil.] 273-263-4 68955-27-1 Carc. 1B H350 GHS08 Dgr H350 649-035-00-9 Residues (petroleum), steam-cracked, resinous; Heavy Fuel oil; [A complex residuum from the distillation of steam-cracked petroleum residues.] 273-272-3 68955-36-2 Carc. 1B H350 GHS08 Dgr H350 649-036-00-4 Distillates (petroleum), intermediate vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the vacuum, distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C14 through C42 and boiling in the range of approximately 250oC to 545oC (482oF to 1013oF). This stream is likely to contain 5 wt. % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 274-683-0 70592-76-6 Carc. 1B H350 GHS08 Dgr H350 649-037-00-X Distillates (petroleum), light vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C35 and boiling in the range of approximately 250 oC to 545oC (482oF to 1013 oF).] 274-684-6 70592-77-7 Carc. 1B H350 GHS08 Dgr H350 649-038-00-5 Distillates (petroleum), vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having numbers predominantly in the range of C15 through C50 and boiling in the range of approximately 270 oC to 600 oC (518oF to 1112 oF). This stream is likely to contain 5 wt.% or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 274-685-1 70592-78-8 Carc. 1B H350 GHS08 Dgr H350 649-039-00-0 Gas oils (petroleum), hydrodesulfurized coker heavy vacuum; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by hydrodesulfurization of heavy coker distillate stocks, It consists predominantly of hydrocarbons having carbon numbers predominantly in the range C18 to C44 and boiling in the range of approximately 304oC to 548oC (579oF to 1018oF). Likely to contain 5 % or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 285-555-9 85117-03-9 Carc. 1B H350 GHS08 Dgr H350 649-040-00-6 Residues (petroleum), steam-cracked, distillates; Heavy Fuel oil; [A complex combination of hydrocarbons obtained during the production of refined petroleum tar by the distillation of steam cracked tar. It consists predominantly of aromatic and other hydrocarbons and organic sulfur compounds.] 292-657-7 90669-75-3 Carc. 1B H350 GHS08 Dgr H350 649-041-00-1 Residues (petroleum), vacuum, light; Heavy Fuel oil; [A complex residuum from the vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists predominantly of hydrocarbons having carbon numbers predominantly greater than C24 and boiling above approximately 390 oC (734 oF).] 292-658-2 90669-76-4 Carc. 1B H350 GHS08 Dgr H350 649-042-00-7 Fuel oil, heavy, high-sulfur; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by the distillation of crude petroleum. It consists predominantly of aliphatic, aromatic and cycloaliphatic hydrocarbons having carbon numbers predominantly higher than C25 and boiling above approximately 400 oC (752 oF).] 295-396-7 92045-14-2 Carc. 1B H350 GHS08 Dgr H350 649-043-00-2 Residues (petroleum), catalytic cracking; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from the distillation of the products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly greater than C11 and boiling above approximately 200oC (392oF).] 295-511-0 92061-97-7 Carc. 1B H350 GHS08 Dgr H350 649-044-00-8 Distillates (petroleum), intermediate catalytic cracked, thermally degraded; Heavy Fuel oil; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process which has been used as a heat transfer fluid. It consists predominantly of hydrocarbons boiling in the range of approximately 220 oC to 450 C (428 oF to 842 oF). This stream is likely to contain organic sulfur compounds.] 295-990-6 92201-59-7 Carc. 1B H350 GHS08 Dgr H350 649-045-00-3 Residual oils (petroleum); Heavy Fuel oil; [A complex combination of hydrocarbons, sulfur compounds and metal-containing organic compounds obtained as the residue from refinery fractionation cracking processes. It produces a finished oil with a viscosity above 2cSt. at 100 oC.] 298-754-0 93821-66-0 Carc. 1B H350 GHS08 Dgr H350 649-046-00-9 Residues, steam cracked, thermally treated; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by the treatment and distillation of raw steam-cracked naphtha. It consists predominantly of unsaturated hydrocarbons boiling in the range above approximately 180oC (356oF).] 308-733-0 98219-64-8 Carc. 1B H350 GHS08 Dgr H350 649-047-00-4 Distillates (petroleum), hydrodesulfurized full-range middle; Heavy Fuel oil; [A complex combination of hydrocarbons obtained by treating a petroleum stock with hydrogen. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C9 through C25 and boiling in the range of approximately 150oC to 400oC (302 oF to 752 oF).] 309-863-0 101316-57-8 Carc. 1B H350 GHS08 Dgr H350 649-048-00-X Residues (petroleum), catalytic reformer fractionator; Heavy Fuel oil; [A complex combination of hydrocarbons produced as the residual fraction from distillation of the product from a catalytic reforming process. It consists of predominantly aromatic hydrocarbons having carbon numbers predominantly in the range of C10 through C25 and boiling in the range of approximately 160 oC to 400oC (320 oF to 725 oF). This stream is likely to contain 5 wt. % or more of 4-or 6-membered condensed ring aromatic hydrocarbons.] 265-069-3 64741-67-9 Carc. 1B H350 GHS08 Dgr H350 649-049-00-5 Petroleum; Crude oil; [A complex combination of hydrocarbons, It consists predominantly of aliphatic, alicyclic and aromatic hydrocarbons. It may also contain small amounts of nitrogen, oxygen and sulfur compounds. This category encompasses light, medium, and heavy petroleums, as well as the oils extended from tar sands. Hydrocarbonaceous materials requiring major chemical changes for their recovery or conversion to petroleum refinery feedstocks such as crude shale oils; upgraded shale oils and liquid coal fuels are not included in this definition.] 232-298-5 8002-05-9 Carc. 1B H350 GHS08 Dgr H350 649-050-00-0 Distillates (petroleum), light paraffinic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons produced by vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains a relatively large proportion of saturated aliphatic hydrocarbons normally present in this distillation range of crude oil.] 265-051-5 64741-50-0 Carc. 1A H350 GHS08 Dgr H350 649-051-00-6 Distillates(petroleum), heavy paraffinic; Unrefined ormildly refined baseoil; [A complex combination of hydrocarbons produced by vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains a relatively large proportion of saturated aliphatic hydrocarbons.] 265-052-0 64741-51-1 Carc. 1A H350 GHS08 Dgr H350 649-052-00-1 Distillates (petroleum), light naphthenic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons produced by vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-053-6 64741-52-2 Carc. 1A H350 GHS08 Dgr H350 649-053-00-7 Distillates (petroleum), heavy naphthenic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons produced by vacuum distillation of the residuum from atmospheric distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-054-1 64741-53-3 Carc. 1A H350 GHS08 Dgr H350 649-054-00-2 Distillates (petroleum), acid-treated heavy naphthenic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-117-3 64742-18-3 Carc. 1A H350 GHS08 Dgr H350 649-055-00-8 Distillates (petroleum), acid-treated light naphthenic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-118-9 64742-19-4 Carc. 1A H350 GHS08 Dgr H350 649-056-00-3 Distillates (petroleum), acid-treated heavy paraffinic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons btained as a raffinate from a sulfuric acid process. It consists predomi nantly of saturated hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil having a viscosity of a least 100 SUS at 100oF (19cSt at 40 oC).] 265-119-4 64742-20-7 Carc. 1A H350 GHS08 Dgr H350 649-057-00-9 Distillates (petroleum), acid-treated light paraffinic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oi having aviscosity of less than 100 SUS at 100 oF (19cSt at 40oC).] 265-121-5 64742-21-8 Carc. 1A H350 GHS08 Dgr H350 649-058-00-4 Distillates (petroleum), chemically neutralized heavy paraffinic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons obtained from a treating proces to remove acidic materials. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains a relatively large proportion of aliphatic hydrocarbons.] 265-127-8 64742-27-4 Carc. 1A H350 GHS08 Dgr H350 649-059-00-X Distillates (petroleum), chemically neutralized light paraffinic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity less than 100 SUS at 100 oF (19cSt at 40 oC).] 265-128-3 64742-28-5 Carc. 1A H350 GHS08 Dgr H350 649-060-00-5 Distillates (petroleum), chemically neutralized heavy naphthenic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-135-1 64742-34-3 Carc. 1A H350 GHS08 Dgr H350 649-061-00-0 Distillates (petroleum), chemically neutralized light naphthenic; Unrefined or mildly refined baseoil; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS a 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-136-7 64742-35-4 Carc. 1A H350 GHS08 Dgr H350 649-062-00-6 Gases (petroleum), catalytic cracked naphtha depropanizer overhead, C3-rich acid-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked hydrocarbons and treated to remove acidic impurities. It consists of hydrocarbons having carbon numbers in the range of C2 through C4, predominantly C3.] 270-755-0 68477-73-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-063-00-1 Gases (petroleum), catalytic cracker; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-756-6 68477-74-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-064-00-7 Gases (petroleum), catalytic cracker, C1-5-rich; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of aliphatic hydro carbons having carbon numbers in the range of C1 through C6, predominantly C1 through C5.] 270-757-1 68477-75-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-065-00-2 Gases (petroleum), catalytic polymd. naphtha stabilizer overhead, C2-4-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of catalytic polymerized naphtha. It consists of aliphatic hydrocarbons having carbon numbers in the range of C2 through C6, predominantly C2 through C4.] 270-758-7 68477-76-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-066-00-8 Gases (petroleum), catalytic reformer, C1-4-rich; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C4.] 270-760-8 68477-79-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-067-00-3 Gases (petroleum), C3-5 olefinic-paraffinic alkylation feed; Petroleum gas; [A complex combination of olefinic and paraffinic hydrocarbons having carbon numbers in the range of C3 through C5 which are used as alkylation feed. Ambient temperatures normally exceed the critical temperature of these combinations.] 270-765-5 68477-83-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-068-00-9 Gases (petroleum), C4-rich; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from a catalytic fractionation process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.] 270-767-6 68477-85-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-069-00-4 Gases (petroleum), deethanizer overheads; Petroleum gas; [A complex combination of hydrocarbons produced from distillation of the gas and gasoline fractions from the catalytic cracking process. It contains predominantly ethane and ethylene.] 270-768-1 68477-86-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-070-00-X Gasespetroleum),deisobutanizer tower overheads; Petroleum gas; [A complex combination of hydrocarbons produced by the atmospheric distillation of a butane-butylene stream. It consists of aliphatic hydro carbons having carbon numbers predominantly in the range of C3 through C4.] 270-769-7 68477-87-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-071-00-5 Gases (petroleum), depropanizer dry, propene-rich; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists predominantly of propylene withsome ethane and propane.] 270-772-3 68477-90-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-072-00-0 Gases (petroleum), depropanizer overheads; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 270-773-9 68477-91-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-073-00-6 Gases (petroleum), gas recovery plant depropanizer overheads; Petroleum gas; [A complex combination of hydrocarbons obtained by fractionation of miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4, predominantly propane.] 270-777-0 68477-94-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-074-00-1 Gases (petroleum), Girbotol unit feed; Petroleum gas; [A complex combination of hydrocarbons that is used as the feed into the Girbatol unit to remove hydrogen sulfide. It consists of aliphatic hydro carbons having carbon numbers predominantly in the range of C2 through C4.] 270-778-6 68477-95-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-075-00-7 Gases (petroleum), isomerized naphtha fractionator, C4-rich, hydrogen sulfide-free; Petroleum gas 270-782-8 68477-99-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-076-00-2 Tail gas (petroleum), catalytic cracked clarified oil and thermal cracked vacuum residue fractionation reflux drum; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked clarified oil and thermal cracked vacuum residue. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-802-5 68478-21-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-077-00-8 Tail gas (petroleum), catalytic cracked naphtha stabilization absorber; Petroleum gas; [A complex combination of hydrocarbons obtained from the stabilization of catalytic cracked naphtha. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-803-0 68478-22-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-078-00-3 Tail gas (petroleum), catalytic cracker, catalytic reformer and hydrodesulfurizer combined fractionater; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation of products from catalytic cracking, catalytic reforming and hydrodesulfurizing processes treated to remove acidic impurities. It consists predominantly of hydrocarbons having cabon numbers predominantly in the range of C1 through C5.] 270-804-6 68478-24-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-079-00-9 Tail gas (petroleum), catalytic reformed naphtha fractionation stabilizer; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of catalytic reformed naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 270-806-7 68478-26-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-080-00-4 Tail gas (petroleum), saturate gas plant mixed stream, C4-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of straight-run naphtha, distillation tail gas and catalytic reformed naphtha stabilizer tail gas. It consists of hydrocarbons having carbon numbers in the range of C3 through C6, predominantly butane and isobutane.] 270-813-5 68478-32-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-081-00-X Tail gas (petroleum), saturate gas recovery plant, C1-2-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of distillate tail gas, straight-run naphtha, catalytic reformed naphtha stabilizer tail gas. It consists predominantly of hydrocarbons having carbon numbers in the range of C1through C5, Predominantly methane and ethane.] 270-814-0 68478-33-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-082-00-5 Tail gas (petroleum), vacuum residues thermal cracker; Petroleum gas; [A complex combination of hydrocarbons obtained from the thermal cracking of vacuum residues. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-815-6 68478-34-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-083-00-0 Hydrocarbons, C3-4-rich, petroleum distillate; Petroleum gas; [A complex combination of hydrocarbons produced by distillation and condensation of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C3 through C4.] 270-990-9 68512-91-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-084-00-6 Gases (petroleum), full-range straight-run naphtha dehexanizer off; petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of the full-range straight-run naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 271-000-8 68513-15-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-085-00-1 Gases (petroleum), hydrocracking depropanizer off, hydrocarbon-rich; Petroleum gas; [A complex combination of hydrocarbon produced by the distillation of products from a hydrocracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4. It may also contain small amounts of hydrogen and hydrogen sulfide.] 271-001-3 68513-16-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-086-00-7 Gases (petroleum), light straight-run naphtha stabilizer off; Petroleum gas; [A complex combination of hydrocarbons obtained by the stabilization of light straight-run naphtha. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 271-002-9 68513-17-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-087-00-2 Residues (petroleum), alkylation splitter, C4-rich; Petroleum gas; [A complex residuum from the distillation of streams various refinery operations. It consists of hydrocarbons having carbon numbers in the range of C4 through C5, predominantly butane and boiling in the range of approximately - 11.7 o C to 27.8 o C (11 oF to 82 oF).] 271-010-2 68513-66-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-088-00-8 Hydrocarbons, C1-4; Petroleum gas; [A complex combination of hydrocarbons provided by thermal cracking and absorber operations and by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately minus164 o C to minus 0.5 o C (  263 oF to 31 oF).] 271-032-2 68514-31-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-089-00-3 Hydrocarbons, C1-4, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtaine by subjectin hydrocarbon gases to a sweetening process to convert mercaptans o to remove acidc impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164o C to - 0.5 oC (  263 oF to 31 oF).] 271-038-5 68514-36-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-090-00-9 Hydrocarbons, C1-3; Petroleum gas; [A complex combination of hydrocarbons having carbon numbers predominantly in the range of C1 through C3 and boiling in the range of approxi mately minus 164 o C to minus 42 oC (  263 oF to - 44 oF).] 271-259-7 68527-16-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-091-00-4 Hydrocarbons, C1-4, debutanizer fraction; Petroleum gas 271-261-8 68527-19-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-092-00-X Gases (petroleum), C1-5, wet; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of crude oil and/or the cracking of tower gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 271-624-0 68602-83-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-093-00-5 Hydrocarbons, C2-4; Petroleum gas 271-734-9 68606-25-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-094-00-0 Hydrocarbons, C3; Petroleum gas 271-735-4 68606-26-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-095-00-6 Gases (petroleum), alkylation feed; Petroleum gas; [A complex combination of hydrocarbons produced by the catalytic cracking of gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C4.] 271-737-5 68606-27-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-096-00-1 Gases (petroleum), depropanizer bottoms fractionation off; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation of depropanizer bottoms. It consists predominantly of butane, isobutane and butadiene.] 271-742-2 68606-34-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-097-00-7 Gases (petroleum), refinery blend; Petroleum gas; [A complex combination obtained from various processes. It consists of hydrogen, hydrogen sulfide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-183-7 68783-07-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-098-00-2 Gases (petroleum), catalytic cracking; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C3 through C5.] 272-203-4 68783-64-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-099-00-8 Gases (petroleum), C2-4, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers predominantly in the range of C2 through C4 and boiling in the range of approximately - 51 oC to - 34 oC (  60oF to - 30oF).] 272-205-5 68783-65-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-100-00-1 Gases (petroleum), crude oil fractionation off; Petroleum gas; [A complex combination of hydrocarbons produced by the fractionation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-871-7 68918-99-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-101-00-7 Gases (petroleum), dehexanizer off; Petroleum gas; [A complex combination of hydrocarbons obtained by the Fractionation of combined naphtha streams. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-872-2 68919-00-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-102-00-2 Gases (petroleum), light straight run gasoline fractionation stabilizer off; Petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of light straight-run gasoline. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-878-5 68919-05-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-103-00-8 Gases (petroleum), naphtha unifiner desulfurization stripper off; Petroleum gas; [A complex combination of hydrocarbons produced by a naphtha unifiner desulfurization process and stripped from the naphtha product. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 272-879-0 68919-06-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-104-00-3 Gases (petroleum), straight-run naphtha catalytic reforming off; Petroleum gas; [A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and fractionation of the total effluent. It consists of methane, ethane, and propane.] 272-882-7 68919-09-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-105-00-9 Gases(petroleum), fluidized catalytic cracker splitter overheads; Petroleum gas; [A complex combination of hydrocarbons produced by the fractionation of the charge to the C3-C4 splitter. It consists predominantly of C3 hydrocarbons.] 272-893-7 68919-20-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-106-00-4 Gases (petroleum), straight-run stabilizer off; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation of the liquid from the first tower used in the distillation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 272-883-2 68919-10-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-107-00-X Gases (petroleum), catalytic cracked naphtha debutanizer; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 273-169-3 68952-76-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-108-00-5 Tail gas (petroleum), catalytic cracked distillate and naphtha stabilizer; Petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of catalytic cracked naphtha and distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 273-170-9 68952-77-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-109-00-0 Tail gas (petroleum), thermal-cracked distillate, gas oil and naphtha absorber; petroleum gas; [A complex combination of hydrocarbons obtained from the separation of thermal-cracked distillates, naphtha and gas oil. It consists pedrominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 273-175-6 68952-81-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-110-00-6 Tail gas (petroleum), thermal cracked hydrocarbon fractionation stabilizer, petroleum coking; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of thermal cracked hydrocarbons from petroleum coking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 273-176-1 68952-82-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-111-00-1 Gases (petroleum, light steam-cracked, butadiene conc.; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a thermal cracking process. It consists of hydrocarbons having a carbon number predominantly of C4.] 273-265-5 68955-28-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-112-00-7 Gases (petroleum), straight-run naphtha catalytic reformer stabilizer overhead; Petroleum gas; [A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and the frac tionation of the total effluent. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 273-270-2 68955-34-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-113-00-2 Hydrocarbons, C4; Petroleum gas 289-339-5 87741-01-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-114-00-8 Alkanes, C1-4, C3-rich; Petroleum gas 292-456-4 90622-55-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-115-00-3 Gases (petroleum), steam-cracker C3-rich; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a steam cracking process. It consists predominantly of propylene with some propane and boils in the range of approximately - 70 oC to 0 oC (  94oF to 32oF).] 295-404-9 92045-22-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-116-00-9 Hydrocarbons, C4, steam-cracker distillate; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of the products of a steam cracking process. It consists predominantly of hydrocarbons having a carbon number of C4, predominantly 1-butene and 2-butene, containing also butane and isobutene and boiling in the range of approximately minus 12 o C to 5 o C (10.4 oF to 41oF).] 295-405-4 92045-23-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-117-00-4 Petroleum gases, liquefied, sweetened, C4 fraction; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting a liquified petroleum gas mix to a sweetening process to oxidize mercaptans or to remove acidic impurities. It consists predominantly of C4 saturated and unsaturated hydrocarbons.] 295-463-0 92045-80-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K S U 649-118-00-X Hydrocarbons, C4, 1,3-butadiene-and isobutene-free; Petroleum gas 306-004-1 95465-89-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-119-00-5 Raffinates (petroleum), steam-cracked C4 fraction cuprous ammonium acetate extn., C3-5 and C3-5 unsatd., butadiene-free; Petroleum gas 307-769-4 97722-19-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-120-00-0 Gases (petroleum), amine system feed; Refinery gas; [The feed gas to the amine system for removal of hydrogen sulfide. It consists of hydrogen. Carbon monoxide, carbon dioxide, hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 may also be present.] 270-746-1 68477-65-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-121-00-6 Gases (petroleum), benzene unit hydrodesulfurizer off; Refinery gas; [Off gases produced by the benzene unit. It consists primarily of hydrogen. Carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6, including benzene, may also be present.] 270-747-7 68477-66-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-122-00-1 Gases (petroleum), benzene unit recycle, hydrogen-rich; Refinery gas; [A complex combination of hydrocarbons obtained by recycling the gases of the benzene unit. It consists primarily of hydrogen with various small amounts of carbon monoxide and hydro carbons having carbon numbers in the range of C1 through C6.] 270-748-2 68477-67-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-123-00-7 Gases (petroleum), blend oil, hydrogen-nitrogen-rich; Refinery gas; [A complex combination of hydrocarbons obtained by distillation of a blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide, and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-749-8 68477-68-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-124-00-2 Gases (petroleum), catalytic reformed naphtha stripper overheads; Refinery gas; [A complex combination of hydrocarbons obtained from stabilization of catalytic reformed naphtha. Its consists of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 270-759-2 68477-77-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-125-00-8 Gases (petroleum), C6-8 catalytic reformer recycle; Refinery gas; [A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8 feed and recycled to conserve hydrogen. It consists primarily of hydrogen. It may also contain various small amounts of carbon monoxide, carbon dioxide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-761-3 68477-80-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-126-00-3 Gases (petroleum), C6-8 catalytic reformer; Refinery gas; [A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8feed. It consists of hydrocarbons having carbon numbers in the range of C1 through C5 and hydrogen.] 270-762-9 68477-81-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-127-00-9 Gases (petroleum), C6-8 catalytic reformer recycle, hydrogen-rich; Refinery gas 270-763-4 68477-82-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-128-00-4 Gases (petroleum), C2-return stream; Refinery gas; [A complex combination of hydrocarbons obtained by the extraction of hydrogen from a gas stream which consists primarily of hydroge with small amounts of nitrogen, carbon monoxide, methane, ethane, and ethylene. It contain predominantly hydrocarbons such as methane, ethane, and ethylene with small amounts of hydrogen, nitrogen and carbon monoxide.] 270-766-0 68477-84-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-129-00-X Gases (petroleum), dry sour, gas-concn.-unit-off; Refinery gas; [The complex combination of dry gase from a gas concentration unit. It consists of hydrogen, hydrogen sulfide and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 270-774-4 68477-92-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-130-00-5 Gases (petroleum), gas concn. reabsorber distn.; Refinery gas; [A complex combination of hydrocarbons produced by distillation of products from combined gas streams in a gas concentration reabsorber. It consists predominantly of hydrogen, carbon monoxide, carbon dioxide, nitrogen, hydrogen sulfide and hydrocarbons having carbon numbers in the range of C1 through C3.] 270-776-5 68477-93-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-131-00-0 Gases (petroleum), hydrogen absorber off; Refinery gas; [A complex combination obtained by absorbing hydrogen from a hydrogen rich stream. It consists of hydrogen, carbon monoxide, nitrogen, and methane with small amounts of C2 hydrocarbons.] 270-779-1 68477-96-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-132-00-6 Gases (petroleum), hydrogen-rich; Refinery gas; [A complex combination separated as a gas from hydrocarbon gases by chilling. It consists primarily of hydrogen with various small amounts of carbon monoxide, nitrogen, methane, and C2 hydrocarbons.] 270-780-7 68477-97-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-133-00-1 Gases (petroleum), hydrotreater blend oil recycle, hydrogen-nitrogen-rich; Refinery gas; [A complex combination obtained from recycled hydrotreated blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-781-2 68477-98-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-134-00-7 Gases (petroleum), recycle, hydrogen-rich; Refinery gas; [A complex combination obtained from recycled reactor gases. It consists primarily of hydrogen with various small amounts of carbon monoxide, carbon dioxide, nitrogen, hydrogen sulfide, and saturated aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.] 270-783-3 68478-00-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-135-00-2 Gases (petroleum), reformer make-up, hydrogen-rich; Refinery gas; [Acomplex combination obtained from the reformers. It consists primarily of hydrogen with variou smal amount of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-784-9 68478-01-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-136-00-8 Gases (petroleum), reforming hydrotreater; Refinery gas; [A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen, methane, and ethane with various small amounts of hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C5.] 270-785-4 68478-02-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-137-00-3 Gases (petroleum), reforming hydrotreater, hydrogen-methane-rich; Refinery gas; [A complex combination obtained fromthe reforming hydrotreating process. It consists primarily of hydrogen and methane with various small amounts of carbon monoxide, carbon dioxide, nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C5.] 270-787-5 68478-03-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-138-00-9 Gases (petroleum), reforming hydrotreater make-up, hydrogen-rich; Refinery gas; [A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-788-0 68478-04-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-139-00-4 Gases (petroleum), thermal cracking distn.; Refinery gas; [A complex combination produced by distillation of products from a thermal cracking process. It consists of hydrogen, hydrogen sulfide, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-789-6 68478-05-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-140-00-X Tail gas (petroleum), catalytic cracker refractionation absorber; Refinery gas; [A complex combination of hydrocarbons obtained from refractionation of products from a catalytic cracking process. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 270-805-1 68478-25-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-141-00-5 Tail gas (petroleum), catalytic reformed naphtha separator; Refinery gas; [A complex combination of hydrocarbons obtained from the catalytic reforming of straight run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-807-2 68478-27-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-142-00-0 Tail gas (petroleum), catalytic reformed naphtha stabilizer; Refinery gas; [A complex combination of hydrocarbons obtained from the stabilization of catalytic reformed naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-808-8 68478-28-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-143-00-6 Tail gas (petroleum), cracked distillate hydrotreater separator; Refinery gas; [A complex combination of hydrocarbons obtained by treating cracked distillates with hydrogen in the presence of a catalyst. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-809-3 68478-29-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-144-00-1 Tail gas (petroleum), hydrodesulfurized straight-run naphtha separator; Refinery gas; [A complex combination of hydrocarbons obtained from hydrodesulfurization of straight-run naphtha. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-810-9 68478-30-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-145-00-7 Gases (petroleum), catalytic reformed straight-run naphtha stabilizer overheads; Refinery gas; [A complex combination of hydrocarbons obtained from the catalytic reforming of straight-run naphtha followed by fractionation of the total effluent. It consists of hydrogen, methane, ethane and propane.] 270-999-8 68513-14-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-146-00-2 Gases (petroleum), reformer effluent high-pressure flash drum off; Refinery gas; [A complex combination produced by the high-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 271-003-4 68513-18-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-147-00-8 Gases (petroleum), reformer effluent low-pressure flash drum off; Refinery gas; [A complex combination produced by low-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 271-005-5 68513-19-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-148-00-3 Gases (petroleum), oil refinery gas distn. off; Refinery gas; [A complex combination separatedby distillation of a gas stream containing hydrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers in the range of C1 through C6 or obtained by cracking ethane and propane. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C2, hydrogen, nitrogen, and carbon monoxide.] 271-258-1 68527-15-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-149-00-9 Gases (petroleum), benzene unit hydrotreater depentanizer overheads; Refinery gas; [A complex combination produced by treating the feed from the benzene unit with hydrogen in the presence of a catalyst followed by depentanizing. It consists primarily of hydrogen, ethane and propane with various small amounts of nitrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6. It may contain trace amounts of benzene.] 271-623-5 68602-82-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-150-00-4 Gases (petroleum), secondary absorber off, fluidized catalytic cracker overheads fractionator; Refinery gas; [A complex combination produced by the fractionation of the overhead products from the catalyticcracking process in the fluidized catalytic cracker. It consists of hydrogen, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 271-625-6 68602-84-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-151-00-X Petroleum products, refinery gases; Refinery gas; [A complex combination which consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 271-750-6 68607-11-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-152-00-5 Gases (petroleum), hydrocracking low-pressure separator; Refinery gas; [A complex combination obtained by the liquid-vapor separation of the hydrocracking process reactor effluent. It consists predominantly of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 272-182-1 68783-06-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-153-00-0 Gases (petroleum), refinery; Refinery gas; [A complex combination obtained from various petroleum refining operations. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 272-338-9 68814-67-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-154-00-6 Gases (petroleum), platformer products separator off; Refinery gas; [A complex combination obtained from the chemical reforming of naphthenes to aromatics. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 272-343-6 68814-90-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-155-00-1 Gases (petroleum), hydrotreated sour kerosine depentanizer stabilizer off; Refinery gas; [The complex combination obtained from the depentanizer stabilization of hydrotreated kerosine. It consists primarily of hydrogen, methane, ethane, and propane with various small amounts of nitrogen, hydrogen sulfide, carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C4 through C5.] 272-775-5 68911-58-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-156-00-7 Gases (petroleum), hydrotreated sour kerosine flash drum; Refinery gas; [A complex combination obtained from the flash drum of the unit treating sour kerosine with hydrogen in the presence of a catalyst. It consists primarily of hydrogen and methane with various small amounts of nitrogen, carbon monoxide, and hydrocarbons having carbon numbers predominantly in the range of C2 through C5.] 272-776-0 68911-59-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-157-00-2 Gases (petroleum), distillate unifiner desulfurization stripper off; Refinery gas; [A complex combination stripped from the liquid product of the unifiner desulfurization process. It consists of hydrogen sulfide, methane, ethane, and propane.] 272-873-8 68919-01-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-158-00-8 Gases (petroleum), fluidized catalytic cracker fractionation off; Refinery gas; [A complex combination produced by the fractionation of the overhead product of the fluidized catalytic cracking process. It consists of hydrogen, hydrogen sulfide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-874-3 68919-02-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-159-00-3 Gases (petroleum), fluidized catalytic cracker scrubbing secondary absorber off; Refinery gas; [A complex combination produced by scrubbing the overhead gas from the fluidized catalytic cracker. It consists of hydrogen, nitrogen, methane, ethane and propane.] 272-875-9 68919-03-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-160-00-9 Gases (petroleum), heavy distillate hydrotreater desulfurization stripper off; Refinery gas; [A complex combination stripped from the liquid product of the heavy distillate hydrotreater desulfurization process. It consists of hydrogen, hydrogen sulfide, and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-876-4 68919-04-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-161-00-4 Gases (petroleum), platformer stabilizer off, light ends fractionation; Refinery gas; [A complex combination obtained by the fractionation of the light ends of the platinum reactors of the platformer unit. It consists of hydrogen, methane, ethane and propane.] 272-880-6 68919-07-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-162-00-X Gases (petroleum), preflash tower off, crude distn.; Refinery gas; [A complex combination produced from the first tower used in the distillation of crude oil. It consists of nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-881-1 68919-08-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-163-00-5 Gases (petroleum), tar stripper off; Refinery gas; [A complex combination obtained by the fractionation of reduced crude oil. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 272-884-8 68919-11-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-164-00-0 Gases (petroleum), unifiner stripper off; Refinery gas; [A combination of hydrogen and methane obtained by fractionation of the products from the unifiner unit.] 272-885-3 68919-12-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-165-00-6 Tail gas (petroleum), catalytic hydrodesulfurized naphtha separator; Refinery gas; [A complex combination of hydrocarbons obtained from the hydrodesulfurization of naphtha. It consists of hydrogen, methane, ethane, and propane.] 273-173-5 68952-79-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-166-00-1 Tail gas (petroleum), straight-run naphtha hydrodesulfurizer; Refinery gas; [A complex combination obtained from the hydrodesulfurization of straight-run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 273-174-0 68952-80-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-167-00-7 Gases (petroleum), sponge absorber off, fluidized catalytic cracker and gas oil desulfurizer overhead fractionation; Refinery gas; [A complex combination obtained by the fractionation of products from the fluidized catalytic cracker and gas oil desulfurizer. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 273-269-7 68955-33-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-168-00-2 Gases (petroleum), crude distn. and catalytic cracking; Refinery gas; [A complex combination produced by crude distillation and catalytic cracking processes. It consists of hydrogen, hydrogen sulfide, nitrogen, carbon monoxide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 273-563-5 68989-88-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-169-00-8 Gases (petroleum), gas oil diethanolamine scrubber off; Refinery gas; [A complex combination produced by desulfurization of gas oils with diethanolamine. It consists predominantly of hydrogen sulfide, hydrogen and aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.] 295-397-2 92045-15-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-170-00-3 Gases (petroleum), gas oil hydrodesulfurization effluent; Refinery gas; [A complex combination obtained by separation of the liquid phase from the effluent from the hydrogenation reaction. It consists predominantly of hydrogen, hydrogen sulfide and aliphatic hydro carbons having carbon numbers predominantly in the range of C1 through C3.] 295-398-8 92045-16-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-171-00-9 Gases (petroleum), gas oil hydrodesulfurization purge; Refinery gas; [A complex combination of gases obtained from the reformer and from the purges from the hydrogenation reactor. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 295-399-3 92045-17-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-172-00-4 Gases (petroleum), hydrogenator effluent flash drum off; Refinery gas; [A complex combination of gases obtained from flash of the effluents after the hydroge nation reaction. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 295-400-7 92045-18-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-173-00-X Gases (petroleum), naphtha steam cracking high-pressure residual; Refinery gas; [A complex combination obtained as a reaction mass of the non-condensable portions from the product of a naphtha steam cracking process as well as residual gases obtained during the preparation of subsequent products. It consists predominantly of hydrogen and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 with which natural gas may also be mixed.] 295-401-2 92045-19-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-174-00-5 Gases (petroleum), residue visbaking off; Refinery gas; [A complex combination obtained from viscosity reduction of residues in a furnace. It consists predominantly of hydrogen sulfide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 295-402-8 92045-20-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-175-00-0 Foots oil (petroleum), acid-treated; Foots oil; [A complex combination of hydrocarbons obtained by treatment of Foot's oil with sulfuric acid. It consists predominantly of branched-chain hydrocarbons with carbon numbers predominantly in the range of C20 through C50.] 300-225-7 93924-31-3 Flam. Gas 1 Press. Gas Carc. 1B H220 H350 H340 GHS02 GHS04 GHS08 Dgr H220 H350 H340 K U 649-176-00-6 Foots oil (petroleum), clay-treated; Foots oil; [A complex combination of hydrocarbons obtained by treatment of Foot's oil with natural or modified clay in either a contacting or percolation process to remove the trace amounts of polar compounds and impurities present. It consists predomi nantly of branched chain hydro carbons with carbon numbers predominantly in the range of C20 through C50.] 300-226-2 93924-32-4 Flam. Gas 1 Press. Gas Carc. 1B H220 H350 H340 GHS02 GHS04 GHS08 Dgr H220 H350 H340 K U 649-177-00-1 Gases (petroleum), C3-4; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from the cracking of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C4, predominantly of propane and propylene, and boiling in the range of approximately - 51 oC to - 1 oC (  60 oF to 30 oF.)] 268-629-5 68131-75-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-178-00-7 Tail gas (petroleum), catalytic cracked distillate and catalytic cracked naphtha fractionation absorber; Petroleum gas; [The complex combination of hydrocarbons from the distillation of the products from catalytic cracked distillates and catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.] 269-617-2 68307-98-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-179-00-2 Tail gas (petroleum), catalytic polymn. naphtha fractionation stabilizer; Petroleum gas; [A complex combination of hydrocarbons from the fractionation stabilization products from polymerization of naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.] 269-618-8 68307-99-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-180-00-8 Tail gas (petroleum), catalytic reformed naphtha fractionation stabilizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation stabilization of catalytic reformed naphtha and from which hydrogen sulfide has been removed by amine treatment. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-619-3 68308-00-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-181-00-3 Tail gas (petroleum), cracked distillate hydrotreater stripper; Petroleum gas; [A complex combination of hydrocarbons obtained by treating thermal cracked distillates with hydrogen in the presence of a catalyst. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 269-620-9 68308-01-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-182-00-9 Tail gas (petroleum), straight-run distillate hydrodesulfurizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from catalytic hydrodesulfurization of straight run distillates and from which hydrogen sulfide has been removed by amine treatment. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-630-3 68308-10-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-183-00-4 Tail gas (petroleum), gas oil catalytic cracking absorber; Petroleum gas; [A complex combination of hydrocarbons obtained from the distillation of products from the catalytic cracking of gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-623-5 68308-03-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-184-00-X Tail gas (petroleum), gas recovery plant; Petroleum gas; [A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-624-0 68308-04-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-185-00-5 Tail gas (petroleum), gas recovery plant deethanizer; Petroleum gas; [A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-625-6 68308-05-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-186-00-0 Tail gas (petroleum), hydrodesulfurized distillate and hydrodesulfurized naphtha fractionator, acid-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of hydrodesul furized naphtha and distillate hydrocarbon streams and treated to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-626-1 68308-06-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-187-00-6 Tail gas (petroleum), hydrodesulfurized vacuum gas oil stripper, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from stripping stabilization of catalytic hydrodesulfurized vacuum gas oil and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 269-627-7 68308-07-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-188-00-1 Tail gas (petroleum), light straight-run naphtha stabilizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation stabilization of light straight run naphtha and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-629-8 68308-09-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-189-00-7 Tail gas (petroleum), propane-propylene alkylation feed prep deethanizer; Petroleum gas; [A complex combination of hydrocarbons obtained from the distillation of the reaction products of propane with propylene. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-631-9 68308-11-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-190-00-2 Tail gas (petroleum), vacuum gas oil hydrodesulfurizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from catalytic hydrodesulfurization of vacuum gas oil and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 269-632-4 68308-12-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-191-00-8 Gases (petroleum), catalytic cracked overheads; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from the catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C5 and boiling in the range of approximately 48 oC to 32 oC (  54 oF to 90oF).] 270-071-2 68409-99-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-193-00-9 Alkanes, C1-2; Petroleum gas 270-651-5 68475-57-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-194-00-4 Alkanes, C2-3; Petroleum gas 270-652-0 68475-58-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-195-00-X Alkanes, C3-4; petroleum gas 270-653-6 68475-59-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-196-00-5 Alkanes, C4-5; Petroleum gas 270-654-1 68475-60-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-197-00-0 Fuel gases; Petroleum gas; [A combination of light gases. It consists predominantly of hydrogen and/or low molecular weight hydrocarbons.] 270-667-2 68476-26-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-198-00-6 Fuel gases, crude oil of distillates; Petroleum gas; [A complex combination of light gases produced by distil lation of crude oil and by catalytic reforming of naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately - 217o C to - 12 o C (  423 oF to 10 oF).] 270-670-9 68476-29-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-199-00-1 Hydrocarbons, C3-4; Petroleum gas 270-681-9 68476-40-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-200-00-5 Hydrocarbons, C4-5; Petroleum gas 270-682-4 68476-42-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-201-00-0 Hydrocarbons, C2-4, C3-rich; Petroleum gas 270-689-2 68476-49-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-202-00-6 Petroleum gases, liquefied; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately  40 oC to 80 oC (  40oF to 176oF).] 270-704-2 68476-85-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K S U 649-203-00-1 Petroleum gases, liquefied, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting liquefied petroleum gas mix to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately 40 o C to 80 o C (  40 oF to176 oF).] 270-705-8 68476-86-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K S U 649-204-00-7 Gases (petroleum), C3-4, isobutane-rich; Petroleum gas; [A complex combination of hydrocarbons from the distillation of saturated and unsaturated hydrocarbons usually ranging in carbon numbers from C3 through C6, predominantly butane and isobutane. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C4, predominantly isobutane.] 270-724-1 68477-33-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-205-00-2 Distillates (petroleum), C3-6, piperylene-rich; Petroleum gas; [A complex combination of hydrocarbons from the distillation of saturated and unsaturated aliphatic hydrocarbons usually ranging in the carbon numbers C3 through C6. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C6, predominantly piperylenes.] 270-726-2 68477-35-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-206-00-8 Gases (petroleum), butane splitter overheads; Petroleum gas; [A complex combination of hydrocarbons obtained from the distillation of the butane stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.] 270-750-3 68477-69-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-207-00-3 Gases (petroleum), C2-3-; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic fractionation process. It contains predominantly ethane, ethylene, propane, and propylene.] 270-751-9 68477-70-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-208-00-9 Gases (petroleum), catalytic-cracked gas oil depropanizer bottoms, C4-rich acid-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked gas oil hydrocarbon stream and treated to remove hydrogen sulfide and other acidic components. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.] 270-752-4 68477-71-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-209-00-4 Gases (petroleum), catalytic-cracked naphtha debutanizer bottoms, C3-5-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from the stabilization of catalytic cracked naphtha. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C5.] 270-754-5 68477-72-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-210-00-X Tail gas (petroleum), isomerized naphtha fractionation stabilizer; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization products from isomerized naphtha. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-628-2 68308-08-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-211-00-5 Foots oil (petroleum), carbon-treated; Foots oil; [A complex combination of hydrocarbons obtained by the treatment of Foots oil with activated carbon for the removal of trace constituents and impurities. It consists predominantly of saturated straight chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-126-0 97862-76-5 Carc. 1B H350 GHS08 Dgr H350 L 649-212-00-0 Distillates (petroleum), sweetened middle; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C20 and boiling in the range of approximately 150oC to 345oC (302 o F to 653oF).] 265-088-7 64741-86-2 Carc. 1B H350 GHS08 Dgr H350 N 649-213-00-6 Gas oils (petroleum), solvent-refined; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C11 through C25 and boiling in the range of approximately 205oC to 400oC (401oF to 752oF).] 265-092-9 64741-90-8 Carc. 1B H350 GHS08 Dgr H350 N 649-214-00-1 Distillates (petroleum), solvent-refined middle; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C9 through C20 and boiling in the range of approximately 150oC to 345oC (302oF to 653 oF).] 265-093-4 64741-91-9 Carc. 1B H350 GHS08 Dgr H350 N 649-215-00-7 Gas oils (petroleum), acid-treated; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C13 through C25 and boiling in the range of approximately 230oC to 400oC (446oF to 752 oF).] 265-112-6 64742-12-7 Carc. 1B H350 GHS08 Dgr H350 N 649-216-00-2 Distillates (petroleum), acid-treated middle; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C20 and boiling in the range of approximately 205 oC to 345 oC (401 oF to 653 oF).] 265-113-1 64742-13-8 Carc. 1B H350 GHS08 Dgr H350 N 649-217-00-8 Distillates (petroleum), acid-treated light; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 150oC to 290oC (302oF to 554oF).] 265-114-7 64742-14-9 Carc. 1B H350 GHS08 Dgr H350 N 649-218-00-3 Gas oils (petroleum), chemically neutralized; Gasoil  unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C13 through C25 and boiling in the range of approximately 230 oC to 400 oC (446oF to 752 oF).] 265-129-9 64742-29-6 Carc. 1B H350 GHS08 Dgr H350 N 649-219-00-9 Distillates (petroleum), chemically neutralized middle; Gasoil  unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C20 and boiling in the range of approximately 205oC to 345oC (401oF to 653oF).] 265-130-4 64742-30-9 Carc. 1B H350 GHS08 Dgr H350 N 649-220-00-4 Distillates (petroleum), clay-treated middle; Gasoil  unspecified; [A complex combination of hydrocarbons resulting from treatment of a petroleum fraction with natural or modified clay, usually in a percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C20 and boiling in the range of approximately 150oC to 345oC (302oF to 653oF).] 265-139-3 64742-38-7 Carc. 1B H350 GHS08 Dgr H350 N 649-221-00-X Distillates (petroleum), hydrotreated middle; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C25 and boiling in the range of approximately 205oC to 400oC (401 oF to 752 oF).] 265-148-2 64742-46-7 Carc. 1B H350 GHS08 Dgr H350 N 649-222-00-5 Gas oils (petroleum), hydrodesulfurized; Gasoil  unspecified; [A complex combination of hydrocarbons obtained from a petroleum stock by treating with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C13 through C25 and boiling in the range of approximately 230oC to 400oC (446oF to 752 oF).] 265-182-8 64742-79-6 Carc. 1B H350 GHS08 Dgr H350 N 649-223-00-0 Distillates (petroleum), hydrodesulfurized middle; Gasoil  unspecified; [A complex combination of hydrocarbons obtained from a petroleum stock by treating with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C25 and boiling in the range of approximately 205oC to 400oC (401oF to 752oF).] 265-183-3 64742-80-9 Carc. 1B H350 GHS08 Dgr H350 N 649-224-00-6 Fuels, diesel; Gasoil  unspecified; [A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C20 and boiling in the range of approximately 163oC to 357oC (325oF to 675oF).] 269-822-7 68334-30-5 Carc. 2 H351 GHS08 Wng H351 N 649-225-00-1 Fuel oil, No 2; Gasoil  unspecified; [A distillate oil having a minimum viscosity of 32,6 SUS at 37,7oC (100oF) to a maximum of 37,9 SUS at 37,7oC (100 oF).] 270-671-4 68476-30-2 Carc. 2 H351 GHS08 Wng H351 649-226-00-7 Fuel oil, No 4; Gasoil  unspecified; [A distillate oil having a minimum viscosity of 45 SUS at 37,7oC (100oF) to a maximum of 125 SUS at 37,7 oC (100 oF).] 270-673-5 68476-31-3 Carc. 2 H351 GHS08 Wng H351 649-227-00-2 Fuels, diesel, No 2; Gasoil  unspecified; [A distillate oil having a minimum viscosity of 32,6 SUS at 37,7 oC (100 oF).] 270-676-1 68476-34-6 Carc. 2 H351 GHS08 Wng H351 649-228-00-8 Distillates (petroleum), catalytic reformer fractionator residue, high-boiling; Gasoil  unspecified; [A complex combination of hydrocarbons from the distillation of catalytic reformer fracftionator residue. It boils in the range of approximately 343 oC to 99oC (650oF to 750 oF).] 270-719-4 68477-29-2 Carc. 1B H350 GHS08 Dgr H350 N 649-229-00-3 Distillates (petroleum), catalytic reformer fractionator residue, intermediate-boiling; Gasoil  unspecified; [A complex combination of hydrocarbons from the distillation of catalytic reformer fractionator residue. It boils in the range of approximately 288oC to 371oC (550oF to 700oF).] 270-721-5 68477-30-5 Carc. 1B H350 GHS08 Dgr H350 N 649-230-00-9 Distillates (petroleum), catalytic reformer fractionator residue, low-boiling; Gasoil  unspecified; [The complex combination of hydrocarbons from the distillation of catalytic reformer fractionator residue. It boils approximately below 288 oC (550oF).] 270-722-0 68477-31-6 Carc. 1B H350 GHS08 Dgr H350 N 649-231-00-4 Distillates (petroleum), highly refined middle; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by the subjection of a petroleum fraction to several of the following steps: filtration, centrifugation, atmospheric distillation, vacuum distillation, acidification, neutralization and clay treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C10 through C20.] 292-615-8 90640-93-0 Carc. 1B H350 GHS08 Dgr H350 N 649-232-00-X Distillates (petroleum) catalytic reformer, heavy arom. conc.; Gasoil  unspecified; [A complex combination of hydrocarbons obtained from the distillation of a catalytically reformed petroleum cut. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C10 through C16 and boiling in the range of approximately 200oC to 300oC (392 oF to 572 oF).] 295-294-2 91995-34-5 Carc. 1B H350 GHS08 Dgr H350 N 649-233-00-5 Gas oils, paraffinic; Gasoil  unspecified; [A distillate obtained from the redistillation of a complex combination of hydrocarbons obtained by the distillation of the effluents from a severe catalytic hydrotreatment of paraffins. It boils in the range of approximately 190oC to 330oC (374oF to 594oF).] 300-227-8 93924-33-5 Carc. 1B H350 GHS08 Dgr H350 N 649-234-00-0 Naphtha (petroleum), solvent-refined hydrodesulfurized heavy; Gasoil  unspecified 307-035-3 97488-96-5 Carc. 1B H350 GHS08 Dgr H350 N 649-235-00-6 Hydrocarbons, C16-20, hydrotreated middle distillate, distn. lights; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as first runnings from the vacuum distillation of effluents from the treatment of a middle distillate with hydrogen. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C16 through C20 and boiling in the range of approximately 290 oC to 350 oC (554 oF to 662 oF). It produces a finished oil having a viscosity of 2cSt at 100 oC (212 oF).] 307-659-6 97675-85-9 Carc. 1B H350 GHS08 Dgr H350 N 649-236-00-1 Hydrocarbons, C12-20, hydrotreated paraffinic, distn. lights; Gasoil  unspecified; [A complex combination of hydrocarbons obtained as first runnings from the vacuum distillation of effluent from the treatment of heavy paraffins with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C12 through C20 and boiling in the range of approximately 230 oC to 350 oC (446 oF to 662 oF). It produces a finished oil having viscosity of 2cSt at 100oC (212oF).] 307-660-1 97675-86-0 Carc. 1B H350 GHS08 Dgr H350 N 649-237-00-7 Hydrocarbons, C11-17, solvent-extd. light naphthenic; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by extraction of the aromatics from a light naphthenic distillate having a visciosity of 2.2 cSt at 40 oC (104 oF). It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C11 through C17 and boiling in the range of approximately 200oC to 300oC (392oF to 572 oF).] 307-757-9 97722-08-2 Carc. 1B H350 GHS08 Dgr H350 N 649-238-00-2 Gas oils, hydrotreated; Gasoil  unspecified; [A complex combination of hydrocarbons obtained from the redistillation of the effluents from the treatment of paraffins with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C17 through C27 and boiling in the range of approximately 330oC to 340oC (626oF to 644oF).] 308-128-1 97862-78-7 Carc. 1B H350 GHS08 Dgr H350 N 649-239-00-8 Distillates (petroleum), carbon-treated light paraffinic; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by the treatment of a petroleum oil fraction with activated charcoal for the removal of traces of polar constituents and impur ities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C12 through C28.] 309-667-5 100683-97-4 Carc. 1B H350 GHS08 Dgr H350 N 649-240-00-3 Distillates (petroleum), intermediate paraffinic, carbon-treated; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by the treatment of petroleum with activated charcoal for the removal of trace polar consti tuents and impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C16 through C36.] 309-668-0 100683-98-5 Carc. 1B H350 GHS08 Dgr H350 N 649-241-00-9 Distillates (petroleum), intermediate paraffinic, clay-treated; Gasoil  unspecified; [A complex combination of hydrocarbons obtained by the treatment of petroleum with bleaching earth for the removal of trace polar constituents and impurities. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C16 through C36.] 309-669-6 100683-99-6 Carc. 1B H350 GHS08 Dgr H350 N 649-242-00-4 Alkanes, C12-26-branched and linear 292-454-3 90622-53-0 Carc. 1B H350 GHS08 Dgr H350 N 649-243-00-X Lubricating greases; Grease; [A complex combination of hydrocarbons having carbon numbers predominantly in the range of C12 through C50. May contain organic salts of alkali metals, alkaline earth metals, and/or aluminium compounds.] 278-011-7 74869-21-9 Carc. 1B H350 GHS08 Dgr H350 N 649-244-00-5 Slack wax (petroleum); Slack wax; [A complex combination of hydrocarbons obtained from a petroleum fraction by solvent crystallization (solvent dewaxing) or as a distillation fraction from a very waxy crude. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C20.] 265-165-5 64742-61-6 Carc. 1B H350 GHS08 Dgr H350 N 649-245-00-0 Slack wax (petroleum), acid-treated; Slack wax; [A complex combination of hydrocarbons obtained as a raffinate by treatment of a petroleum slack wax fraction with sulfuric acid treating process. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C20.] 292-659-8 90669-77-5 Carc. 1B H350 GHS08 Dgr H350 N 649-246-00-6 Slack wax (petroleum), clay-treated; Slack wax; [A complex combination of hydrocarbons obtained by treatment of a petroleum slack wax fraction with natural or modified clay in either a contacting or percolation process. It consists predomi nantly of saturated straight and branched hydrocarbons having carbon numbers predominantly greater than C20.] 292-660-3 90669-78-6 Carc. 1B H350 GHS08 Dgr H350 N 649-247-00-1 Slack wax (petroleum), hydrotreated; Slack wax; [A complex combination of hydrocarbons obtained by treating slack wax with hydrogen in the presence of a catalyst. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C20.] 295-523-6 92062-09-4 Carc. 1B H350 GHS08 Dgr H350 N 649-248-00-7 Slack wax (petroleum), low-melting; Slack wax; [A complex combination of hydrocarbons obtained from a petroleum fraction by solvent deparaffination. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 295-524-1 92062-10-7 Carc. 1B H350 GHS08 Dgr H350 N 649-249-00-2 Slack wax (petroleum), low-melting, hydrotreated; Slack wax; [A complex combination of hydrocarbons obtained by treatment of low-melting petroleum slack wax with hydrogen in the presence of a catalyst. It consists predomi nantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 295-525-7 92062-11-8 Carc. 1B H350 GHS08 Dgr H350 N 649-250-00-8 Slack wax (petroleum), low-melting, carbon-treated; Slack wax; [A complex combination of hydrocarbons obtained by the treatment of low-melting slack wax with activated carbon for the removal of trace polar constituents and impurities. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-155-9 97863-04-2 Carc. 1B H350 GHS08 Dgr H350 N 649-251-00-3 Slack wax (petroleum), low-melting, clay-treated; Slack wax; [A complex combination of hydrocarbons obtained by the treatment of low-melting petroleum slack wax with bentonite for removal of trace polar constituents and impur ities. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-156-4 97863-05-3 Carc. 1B H350 GHS08 Dgr H350 N 649-252-00-9 Slack wax (petroleum), low-melting, silicic acid-treated; Slack wax; [A complex combination of hydrocarbons obtained by the treatment of low-melting petroleum slack wax with silicic acid for the removal of trace polar constituents and impurities. It consists predominantly of saturated straight and branched chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-158-5 97863-06-4 Carc. 1B H350 GHS08 Dgr H350 N 649-253-00-4 Slack wax (petroleum), carbon-treated; Slack wax; [A complex combination of hydrocarbons obtained by treatment of petroleum slack wax with activated charcoal for the removal of trace polar constituents and impurities.] 309-723-9 100684-49-9 Carc. 1B H350 GHS08 Dgr H350 N 649-254-00-X Petrolatum; Petrolatum; [A complex combination of hydrocarbons obtained as a semi-solid from dewaxing paraffinic residual oil. It consists predominantly of saturated crystalline and liquid hydrocarbons having carbon numbers predominantly greater than C25.] 232-373-2 8009-03-8 Carc. 1B H350 GHS08 Dgr H350 N 649-255-00-5 Petrolatum (petroleum), oxidized; Petrolatum; [A complex combination of organic compounds, predominantly high molecular weight carboxylic acids, obtained by the air oxidation of petrolatum.] 265-206-7 64743-01-7 Carc. 1B H350 GHS08 Dgr H350 N 649-256-00-0 Petrolatum (petroleum), alumina-treated; Petrolatum; [A complex combination of hydrocarbons obtained when petrolatum is treated with Al2O3 to remove polar components and impurities. It consists predominantly of saturated, crystalline, and liquid hydrocarbons having carbon numbers predominantly greater than C25.] 285-098-5 85029-74-9 Carc. 1B H350 GHS08 Dgr H350 N 649-257-00-6 Petrolatum (petroleum), hydrotreated; Petrolatum; [A complex combination of hydrocarbons obtained as a semi-solid from dewaxed paraffinic residual oil treated with hydrogen in the presence of a catalyst. It consists predominantly of saturated microcrystalline and liquid hydrocarbons having carbon numbers predominantly greater than C20.] 295-459-9 92045-77-7 Carc. 1B H350 GHS08 Dgr H350 N 649-258-00-1 Petrolatum (petroleum), carbon-treated; Petrolatum; [A complex combination of hydrocarbons obtained by the treatment of petroleum petrolatum with activated carbon for the removal of trace polar constituents and impur ities. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly greater than C20.] 308-149-6 97862-97-0 Carc. 1B H350 GHS08 Dgr H350 N 649-259-00-7 Petrolatum (petroleum), silicic acid-treated; Petrolatum; [A complex combination of hydrocarbons obtained by the treatment of petroleum petrolatum with silicic acid for the removal of trace polar constituents and impurities. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly greater than C20.] 308-150-1 97862-98-1 Carc. 1B H350 GHS08 Dgr H350 N 649-260-00-2 Petrolatum (petroleum), clay-treated; Petrolatum; [A complex combination of hydrocarbons obtained by treatment of petrolatum with bleaching earth for the removal of traces of polar constituents and impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of greater than C25.] 309-706-6 100684-33-1 Carc. 1B H350 GHS08 Dgr H350 N 649-261-00-8 Gasoline, natural; Low boiling point naphtha; [A complex combination of hydrocarbons separated from natural gas by processes such as refrigeration or absorption. It consists predominantly of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C8 and boiling in the range of approximately minus 20 oC to 120 oC (  4oF to 248oF).] 232-349-1 8006-61-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-262-00-3 Naphtha; Low boiling point naphtha; [Refined, partly refined, or unrefined petroleum products produced by the distillation of natural gas. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C6 and boiling in the range of approximately 100o C to 200o C (212oF to 392oF).] 232-443-2 8030-30-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-263-00-9 Ligroine; Low boiling point naphtha; [A complex combination of hydrocarbons obtained by the fractional distillation of petroleum. This fraction boils in a range of approximately 20 oC to 135 oC (58oF to 275oF).] 232-453-7 8032-32-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-264-00-4 Naphtha (petroleum), heavy straight-run; Low boiling point naphtha; [A complex combination of hydrocarbons produced by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65 oC to 230 oC (149oF to 446oF).] 265-041-0 64741-41-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-265-00-X Naphtha (petroleum), full-range straight-run; Low boiling point naphtha; [A complex combination of hydrocarbons produced by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately - 20 oC to 220 oC (  4 oF to 428oF).] 265-042-6 64741-42-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-266-00-5 Naphtha (petroleum), light straight-run; Low boiling point naphtha; [A complex combination of hydrocarbons produced by distillation of crude oil. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C10 and boiling in the range of approximately - 20 oC to 180 oC (  4oF to 356oF).] 265-046-8 64741-46-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-267-00-0 Solvent naphtha (petroleum), light aliph.; Low boiling point naphtha; [A complex combination of hydrocarbons obtained from the distillation of crude oil or natural gasoline. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C5 through C10 and boiling in the range of approximately 35o C to 160o C (95oF to 320oF).] 265-192-2 64742-89-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-268-00-6 Distillates (petroleum), straight-run light; Low boiling point naphtha; [A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C7 and boiling in the range of approximately  88 oC to 99o C (  127oF to 210oF).] 270-077-5 68410-05-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-269-00-1 Gasoline, vapor-recovery; Low boiling point naphtha; [A complex combination of hydrocarbons separated from the gases from vapor recovery systems by cooling. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately - 20 oC to 196 oC (  4oF to 384oF).] 271-025-4 68514-15-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-270-00-7 Gasoline, straight-run, topping-plant; Low boiling point naphtha; [A complex combination of hydrocarbons produced from the topping plant by the distillation of crude oil. It boils in the range of approximately 36,1 oC to 193,3 oC (97oF to 380oF).] 271-727-0 68606-11-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-271-00-2 Naphtha (petroleum), unsweetened; Low boiling point naphtha; [A complex combination of hydrocarbons produced from the distillation of naphtha streams from various refinery processes. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C12 and boiling in the range of approximately 0 oC to 230 oC (25oF to 446oF).] 272-186-3 68783-12-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-272-00-8 Distillates (petroleum), light straight-run gasoline frac tionation stabilizer overheads; Low boiling point naphtha; [A complex combination of hydrocarbons obtained by the fractionation of light straight-run gasoline. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in he range of C3 through C6.] 272-931-2 68921-08-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-273-00-3 Naphtha (petroleum), heavy straight run, arom.-contg.; Low boiling point naphtha; [A complex combination of hydrocarbons obtained from a distillation process of crude petroleum. It consists predominantly of hydrocarbons having carbon numbers in the range of C8 through C12 and boiling in the range of approximately 130 oC to 210 oC (266oF to 410oF).] 309-945-6 101631-20-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-274-00-9 Naphtha (petroleum), full-range alkylate; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5 It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 oC to 220 oC (194oF to 428oF).] 265-066-7 64741-64-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-275-00-4 Naphtha (petroleum), heavy alkylate; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 to C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C9 through C12 and boiling in the range of approximately 150 oC to 220 oC (302oF to 428oF).] 265-067-2 64741-65-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-276-00-X Naphtha (petroleum), light alkylate; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C7 through C10 and boiling in the range of approximately 90 oC to 160 oC (194oF to 320 oF).] 265-068-8 64741-66-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-277-00-5 Naphtha (petroleum), isomerization; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained from catalytic isomerization of straight chain paraffinic C4 through C6 hydrocarbons. It consists predominantly of saturated hydrocarbons such as isobutane, isopentane, 2,2-dimethylbutane, 2-methylpentane, and 3-methylpentane.] 265-073-5 64741-70-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-278-00-0 Naphtha (petroleum), solvent-refined light; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approxi mately 35 oC to 190 oC (95oF to 374oF).] 265-086-6 64741-84-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-279-00-6 Naphtha (petroleum), solvent-refined heavy; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 oC to 230 oC (194oF to 446oF).] 265-095-5 64741-92-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-280-00-1 Raffinates (petroleum), catalytic reformer ethylene glycol-water countercurrent exts.; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinate from the UDEX extraction process on the catalytic reformer stream. It consists of saturated hydrocarbons having carbon numbers predominantly in the range of C6 through C9.] 270-088-5 68410-71-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-281-00-7 Raffinates (petroleum), reformer, Lurgi unit-sepd.; Low boiling point modified naphtha; [The complex combination of hydrocarbons obtained as a raffinate from a Lurgi separation unit. It consists predominantly of non-aromatic hydrocarbons with various small amounts of aromatic hydrocarbons having carbon numbers predominantly in the range of C6 through C8.] 270-349-3 68425-35-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-28-00-2 Naphtha (petroleum), full-range alkylate, butane-contg.; Low boiling point modified naphta; [A complex combination of hydrocarbons produced by the distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C7 through C12 with some butanes and boiling in the range of approximately 35 oC to 200 oC (95 oF to 428 oF).] 271-267-0 68527-27-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-283-00-8 Distillates (petroleum), naphtha steam cracking-derived, solvent-refined light hydrotreated; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinates from a solvent extraction process of hydrotreated light distillate from steam-cracked naphtha.] 295-315-5 91995-53-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-284-00-3 Naphtha (petroleum),C4-12, butane-alkylate, isooctane-rich; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by alkylation of butanes. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C12, rich in isooctane, and boiling in the range of approximately 35 oC to 210 oC (95oF to 410oF).] 295-430-0 92045-49-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-285-00-9 Hydrocarbons, hydrotreated light naphtha distillates, solvent-refined; Low boiling point modified naphtha; [A combination of hydrocarbons obtained from the distillation of hydrotreated naphtha followed by a solvent extraction and distillation process. It consists predominantly of saturated hydrocarbons boiling in the range of approximately 94 o C to 99 o C (201 oF to 210 oF).] 295-436-3 92045-55-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-286-00-4 Naphtha (petroleum), isomerisation, C6-fraction; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by distillation of a gasoline which has been catalyticall isomerized. It consists predominantly of hexane isomers boiling in the range of approximately 60 oC to 66 oC (140oF to 151oF).] 295-440-5 92045-58-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-287-00-X Hydrocarbons, C6-7, naphtha-cracking, solvent-refined; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by the sorption of benzene from a catalytically fully hydrogenated benzene-rich hydrocarbon cut that was distillatively obtained from prehydrogenated cracked naphtha. It consists predomi nantly of paraffinic and naphthenic hydrocarbons having carbon numbers predominantly in the range of C6 through C7 and boiling in the range of approximately 70 oC to 100 oC (158oF to 212oF).] 295-446-8 92045-64-2 Carc. 1B muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-288-00-5 Hydrocarbons, C6-rich, hydrotreated light naphtha distillates, solvent-refined; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by distillation of hydrotreated naphtha followed by solvent extraction. It consists predominantly of saturated hydrocarbons and boiling in the range of approximately 65o C to 70o C (149oF to 158oF).] 309-871-4 101316-67-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-289-00-0 Naphtha (petroleum), heavy catalytic cracked; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by a distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65 oC to 230 oC (148oF to 446 oF). It contains a relatively large proportion of unsaturated hydrocarbons.] 265-055-7 64741-54-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-290-00-6 Naphtha (petroleum), light catalytic cracked; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately - 20 oC to 190 oC (  4 oF to 374 oF). It contains a relatively large proportion of unsaturated hydrocarbons.] 265-056-2 64741-55-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-291-00-1 Hydrocarbons, C3-11, catalytic cracker distillates; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillations of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C11 and boiling in a range approximately up to 204 oC (400oF).] 270-686-6 68476-46-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-292-00-7 Naphtha (petroleum), catalytic cracked light distd.; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-185-8 68783-09-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-293-00-2 Distillates (petroleum), naphtha steam cracking-derived, hydro-treated light arom.; Low boiling point cat-cracked naphtha.; [A complex combination of hydrocarbons obtained by treating a light distillate from steam-cracked naphtha. It consists predominantly of aromatic hydrocarbons.] 295-311-3 91995-50-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-294-00-8 Naphtha (petroleum), heavy catalytic cracked, sweetened; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by subjecting a catalytic cracked petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 60 oC to200 oC (140oF to 392oF).] 295-431-6 92045-50-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-295-00-3 Naphtha (petroleum), light catalytic cracked sweetened; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by subjecting naphtha from a catalytic cracking process to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predomi nantly of hydrocarbons boiling in a range of approximately 35 oC to 210 oC (95oF to 410oF).] 295-441-0 92045-59-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-296-00-9 Hydrocarbons, C8-12, catalytic-cracking, chem. neutralized; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of a cut from the catalytic cracking process, having undergone an alkaline washing. It consists predomi nantly of hydrocarbons having carbon numbers in the range of C8 through C12 and boiling in the range of approximately 130 oC to 210 oC (266oF to 410oF).] 295-794-0 92128-94-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-297-00-4 Hydrocarbons, C8-12, catalytic cracker distillates; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by distillation of products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C8 through C12 and boiling in the range of approxi mately 140 oC to 210 oC (284oF to 410oF).] 309-974-4 101794-97-2 Carc. 1B Muta. 1B A Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-298-00-X Hydrocarbons, C8-12, catalytic cracking, chem. neutralized, sweetened; Low boiling point cat-cracked naphtha 309-987-5 101896-28-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-299-00-5 Naphtha (petroleum), light catalytic reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced from the distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35 oC to 190o C (95oF to 374oF). It contains a relatively large proportion of aromatic and branched chain hydrocarbons. This stream may contain 10 vol.% or more benzene.] 265-065-1 64741-63-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-300-00-9 Naphtha (petroleum), heavy catalytic reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced from the distillation of products from a catalytic reforming process. It consists of predominantly aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 oC to 230 oC (194oF to 446oF).] 265-070-9 64741-68-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-301-00-4 Distillates (petroleum), catalytic reformed depentanizer; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons from the distillation of products from a catalytic reforming process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C6 and boiling in the range of approximately - 49 oC to 63 oC ( 57oF to 145oF).] 270-660-4 68475-79-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-302-00-X Hydrocarbons, C2-6, C6-8 catalytic reformer; Low boiling point cat-reformed naphtha 270-687-1 68476-47-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-303-00-5 Residues (petroleum), C6-8 catalytic reformer; Low boiling point cat-reformed naphtha; [A complex residuum from the catalytic reforming of C6-8 feed. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 270-794-3 68478-15-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-304-00-0 Naphtha (petroleum), light catalytic reformed, arom.-free; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained from distillation of products from a catalytic reforming process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C8 and boiling in the range of approxi mately 35o C to 120o C (95 oF to 248 oF). It contains a relatively large proportion of branched chain hydrocarbons with the aromatic components removed.] 270-993-5 68513-03-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-305-00-6 Distillates (petroleum), catalytic reformed straight-run naphtha overheads; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha followed by the fractionation of the total effluent. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 271-008-1 68513-63-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-306-00-1 Petroleum products, hydrofiner-powerformer reformates; Low boiling point cat-reformed naphtha; [The complex combination of hydrocarbons obtained in a hydrofiner-powerformer process and boiling in a range of approximately 27 oC to 210 oC (80oF to 410oF).] 271-058-4 68514-79-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-307-00-7 Naphtha (petroleum), full-range reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced by the distillation of the products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C12 and boiling in the range of approximately 35o C to 230 oC (95oF to 446oF).] 272-895-8 68919-37-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-308-00-2 Naphtha (petroleum), catalytic reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately 30 oC to 220 oC (90oF to 430oF). It contains a relatively large proportion of aromatic and branched chain hydrocarbons. This stream may contain 10 vol. % or more benzene.] 273-271-8 68955-35-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-309-00-8 Distillates (petroleum), catalytic reformed hydrotreated light, C8-12 arom. fraction;-Low boiling point cat-reformed naphtha; [A complex combination of alkylbenzenes obtained by the catalytic reforming of petroleum naphtha. It consists predominantly of alkylbenzenes having carbon numbers predominantly in the range of C8 through C10 and boiling in the range of approximately 160 oC to 180 oC (320oF to 356oF).] 285-509-8 85116-58-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-310-00-3 Aromatic hydrocarbons, C8, catalytic reforming-derived; Low boiling point cat-reformed naphtha 295-279-0 91995-18-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-311-00-9 Aromatic hydrocarbons, C7-12, C8-rich; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by separation from the platformate-containing fraction. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 (primarily C8) and can contain nonaromatic hydrocarbons, both boiling in the range of approximately 130 oC to 200 oC (266oF to 392oF).] 297-401-8 93571-75-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-312-00-4 Gasoline, C5-11, high-octane stabilised reformed; Low boiling point cat-reformed naphtha; - [A complex high octane combination of hydrocarbons obtained by the catalytic dehydrogenation of a predominantly naphthenic naphtha. It consists predominantly of aromatics and non-aromatics having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approxi mately 45 oC to 185 oC (113oF to 365 oF).] 297-458-9 93572-29-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-313-00-X Hydrocarbons, C7-12, C  ¥9-arom.-rich, reforming heavy fraction; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by separation from the platformate-containing fraction. It consists predominantly of nonaromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 120 oC to 210 oC (248oF to380oF) and C9 and higher aromatic hydrocarbons.] 297-465-7 93572-35-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-314-00-5 Hydrocarbons, C5-11, nonaroms.-rich, reforming light fraction; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by separation from the platformate-containing fraction. It consists predominantly of nonaromatic hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35 oC to 125 oC (94oF to 257oF), benzene and toluene.] 297-466-2 93572-36-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-315-00-0 Foots oil (petroleum), silicic acid-treated; Foots oil; [A complex combination of hydrocarbons obtained by the treatment of Foots oil with silicic acid for removal of trace constituents and impurities. It consists predominantly of straight chain hydrocarbons having carbon numbers predominantly greater than C12.] 308-127-6 97862-77-6 Carc. 1B H350 H304 GHS08 Dgr H350 H304 L 649-316-00-6 Naphtha (petroleum), light thermal cracked; Low boiling point thermally cracked naphtha; [A complexcombination of hydrocarbons from distillation of products from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C4 through C8 and boiling in the range of approximately - 10 oC to 130 oC (14oF to 266oF).] 265-075-6 64741-74-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-317-00-1 Naphtha (petroleum), heavy thermal cracked; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons from distillation of the products from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65o C to 220 oC (148oF to 428oF).] 265-085-0 64741-83-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-318-00-7 Distillates (petroleum), heavy arom.; Low boiling point thermally cracked naphtha; [The complex combination of hydrocarbons from the distillation of the products from the thermal cracking of ethane and propane. This higher boiling fraction consists predominantly of C5-7 aromatic hydrocarbons with some unsaturated aliphatic hydrocarbons having carbon number predominantly of C5. This stream may contain benzene.] 267-563-4 67891-79-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-319-00-2 Distillates (petroleum), light arom.; Low boiling point thermally cracked naphtha; [The complex combination of hydrocarbons from the distillation of the products from the thermal cracking of ethane and propane. This lower boiling fraction consists predominantly of C5-7 aromatic hydrocarbons with some unsaturated aliphatic hydrocarbons having a carbon number predominantly of C5. This stream may contain benzene.] 267-565-5 67891-80-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 HS08 Dgr H350 H340 H304 P 649-320-00-8 Distillates (petroleum), naphtha-raffinate pyrolyzate-derived, gasoline-blending; Low boiling point thermally cracked naphtha; [The complex combination of hydrocarbons obtained by the pyrolysis fractionation at 816o C (1 500 oF) of naphtha and raffinate. It consists predominantly of hydrocarbons having a carbon number of C9 and boiling at approximately 204 oC (400oF).] 270-344-6 68425-29-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-321-00-3 Aromatic hydrocarbons, C6-8, naphtha-raffinate pyrolyzate-derived; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons obtained by the fractionation pyrolysis at 816 o C (1 500 oF) of naphtha and raffinate. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C6 through C8, including benzene.] 270-658-3 68475-70-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-322-00-9 Distillates (petroleum), thermal cracked naphtha and gas oil; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by distillation of thermally cracked naphtha and/or gas oil. It consists predominantly of olefinic hydrocarbons having a carbon number of C5 and boiling in the range of approxi mately 33 o C to 60 o C (91 oF to 140 oF).] 271-631-9 68603-00-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-323-00-4 Distillates (petroleum), thermal cracked naphtha and gas oil, C5-dimer-contg.; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by the extractive distillation of thermal cracked naphtha and/or gas oil. It consists predominantly of hydrocarbons having a carbon number of C5 with some dimerized C5 olefins and boiling in the range of approximately 33o C to 184 o C (91oF to 363 oF).] 271-632-4 68603-01-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-324-00-X Distillates (petroleum), thermal cracked naphtha and gas oil, extractive; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by the extractive distillation of thermal cracked naphtha and/or gas oil. It consists of paraffinic and olefinic hydrocarbons, predomi nantly isoamylenes such as 2-methyl-1-buteneand 2-methyl-2-butene and boiling in the rangeof approximately 31o C to 40o C (88oF to 104oF).] 271-634-5 68603-03-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-325-00-5 Distillates (petroleum), light thermal cracked, debutanized arom.; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a thermal cracking process. It consists predominantly of aromatic hydrocarbons, primarily benzene.] 273-266-0 68955-29-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-326-00-0 Naphtha (petroleum), light thermal cracked, sweetened; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate From the high temperature thermal cracking of heavy oil fractions to a sweetening process to convert mercaptans. It consists predominantly of aromatics, olefins and saturated hydrocarbons boiling in the range of approximately 20 oC to 100 o C (68 oF to 212 oF).] 295-447-3 92045-65-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-327-00-6 Naphtha (petroleum), hydrotreated heavy; Low boiling point ydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C13 and boiling in the range of approximately 65o C to 230o C (149oF to 446oF).] 265-150-3 64742-48-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-328-00-1 Naphtha (petroleum), hydrotreated light; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction With hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately minus 20o C to 190o C (  4oF to 374oF).] 265-151-9 64742-49-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-329-00-7 Naphtha (petroleum), hydrodesulfurized light; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in The range of approximately - 20o C to 190o C (  4oF to 374oF).] 265-178-6 64742-73-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-330-00-2 naphtha (petroleum), hydrodesulphurized heavy; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90o C to 230o C (194oF to 446 oF).] 265-185-4 64742-82-1 Carc. 1B Muta. 1B STOT RE 1 Asp. Tox. 1 H350 H340 H372 (central nervous system) H304 GHS08 Dgr H350 H340 H372 (central nervous system) H304 P 649-331-00-8 Distillates (petroleum), hydrotreated middle, intermediate boiling; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by the distillation of products from a middle distillate hydrotreating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C10 and boiling in the range of approximately 127o C to 188o C (262oF to 370oF).] 270-092-7 68410-96-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-332-00-3 Distillates (petroleum), light distillate hydrotreating process, low-boiling; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by the distillation of products from the light distillate hydrotreating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C9 and boiling in the range of approximately 3 o C to 194 o C (37 oF to 382 oF).] 270-093-2 68410-97-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-333-00-9 Distillates (petroleum), hydrotreated heavy naphtha, deisohexanizer overheads; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by distillation of the products from a heavy naphtha hydrotreating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C6 and boiling in the range of approximately - 49 oC to 68 oC (  57oF to 155oF).] 270-094-8 68410-98-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-334-00-4 Solvent naphtha (petroleum), light arom., hydrotreated; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C10 and boiling in the range of approxi mately 135 oC to 210 oC (275oF to 410oF).] 270-988-8 68512-78-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-335-00-X Naphtha (petroleum), hydrodesulfurized thermal cracked light; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by fractionation of hydrodesulfurized thermal cracker distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 to C11 and boiling in the range of approximately 23 oC to 195 oC (73oF to 383oF).] 285-511-9 85116-60-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-336-00-5 Naphtha (petroleum), hydrotreated light, cycloalkane-contg.; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from the distillation of a petroleum fraction. It consists predominantly of alkanes and cycloalkanes boiling in the range of approximately - 20o C to 190 oC (  4oF to 374oF).] 285-512-4 85116-61-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-337-00-0 Naphtha (petroleum),heavy steam-cracked, hydrogenated; Low boiling point hydrogen treated naphtha 295-432-1 92045-51-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-338-00-6 Naphtha (petroleum), hydrodesulfurized full-range; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately 30 oC to 250 oC (86oF to 482oF).] 295-433-7 92045-52-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-339-00-1 Naphtha (petroleum), hydrotreated light steam-cracked; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction, derived from a pyrolysis process, with hydrogen in the presence of a catalyst. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35o C to 190 oC (95oF to 374oF).] 295-438-4 92045-57-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-340-00-7 Hydrocarbons, C4-12, naphtha-cracking, hydrotreated; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by distallation from the product of a naphtha steam cracking process and subsequent catalytic selective hydrogenation of gum formers. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately 30 oC to 230o C (86oF to 446oF).] 295-443-1 92045-61-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-341-00-2 Solvent naphtha (petroleum), hydrotreated light naphthenic; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists predominantly of cycloparaffinic hydrocarbons having carbon numbers predominantly in the range of C6 through C7 and boiling in the range of approxi mately 73o C to 85o C (163 oF to 185 oF).] 295-529-9 92062-15-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-342-00-8 Naphtha (petroleum), light steam-cracked, hydrogenated; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons produced from the separation and subsequent Hydrogenation of the products of a steam-cracking process to produce ethylene. It consists predominantly of saturated and unsaturated paraffins, cyclic paraffins and cyclic aromatic hydrocarbons having carbon numbers predominantly in the range of C4 through C10 and boiling in the range of approximately 50o C to 200o C (122 oF to 392 oF). The proportion of benzene hydrocarbons may vary up to 30 wt. % and the stream may also contain small amounts ofsulfur and oxygenated compounds.] 296-942-7 93165-55-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-343-00-3 Hydrocarbons, C6-11, hydrotreated, dearomatized; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained as solvents which have been subjected to hydrotreatment in order to convert aromatics to naphthenes by catalytic hydrogenation.] 297-852-0 93763-33-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-344-00-9 Hydrocarbons, C9-12, hydrotreated, dearomatized; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained as solvents which have been subjected to hydrotreatment in order to convert aromatics to naphthenes by catalytic hydrogenation.] 297-853-6 93763-34-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-345-00-4 stoddard solvent; Low boiling point naphtha  unspecified; [A colourless, refined petroleum distillate that is free from rancid or objectionable odours and that boils in a range of approximately 148,8 oC to 204,4 o C (300oF to 400oF).] 232-489-3 8052-41-3 Carc. 1B Muta. 1B STOT RE 1 Asp. Tox. 1 H350 H340 H372 (central nervous system) H304 GHS08 Dgr H350 H340 H372 (central nervous system) H304 P 649-346-00-X Natural gas condensates (petroleum); Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons separated as a liquid from natural gas in a surface separator by retrograde condensation. It consists mainly of hydrocarbons having carbon numbers predominantly in the range of C2 to C20. It is a liquid at atmospheric temperature and pressure.] 265-047-3 64741-47-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-347-00-5 Natural gas (petroleum), raw liq. mix; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons separated as a liquid from natural gas in a gas recycling plant by processes such as refrigeration or absorption. It consists mainly of saturated aliphatic hydrocarbons having carbon numbers in the range of C2 through C8.] 265-048-9 64741-48-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-348-00-0 Naphtha (petroleum), light hydrocracked; Low boiling naphtha  unspecified; [A complex combination of hydrocarbons from distillation of the products from a hydrocracking process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C4 through C10, and boiling in the range of approxi mately - 20 o C to 180 o C (  4 oF to 356 oF).] 265-071-4 64741-69-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-349-00-6 Naphtha (petroleum), heavy hydrocracked; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons from distillation of the products from a hydrocracking process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C6 through C12, and boiling in the range of approximately 65 oC to 230 oC (148oF to 446oF).] 265-079-8 64741-78-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-350-00-1 Naphtha (petroleum) sweetened; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum naphtha to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately - 10o C to 230o C (14oF to 446oF).] 265-089-2 64741-87-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-351-00-7 Naphtha(petroleum), acid-treated; Low boilingpoint naphtha -unspecified; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 o C to 230 o C (194 oF to 446 oF).] 265-115-2 64742-15-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-352-00-2 Naphtha (petroleum), chemically neutralized heavy; Low boilingpoint naphtha  unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65o C to 230o C (149oF to 446oF).] 265-122-0 64742-22-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-353-00-8 Naphtha (petroleum), chemically neutralized light; Low boilingpoint naphtha -unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately - 20 oC to 190o C ( 4 oF to 374 oF).] 265-123-6 64742-23-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-354-00-3 Naphtha (petroleum), catalytic dewaxed; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained from the catalytic dewaxing of a petroleum fraction. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C12 and boiling in the range of approximately 35o C to 230 oC (95oF to 446oF).] 265-170-2 64742-66-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-355-00-9 Naphtha (petroleum), light steam-cracked; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by the distillation of the products from a steam cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately minus 20 oC to 190 oC (  4oF to 374oF). This stream is likely to contain 10 vol.% or more benzene.] 265-187-5 64742-83-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-356-00-4 Solvent naphtha (petroleum), light arom.; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained from distillation of aromatic streams. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C10 and boiling in the range of approximately 135 oC to 210 oC (275oF to 410oF).] 265-199-0 64742-95-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-357-00-X Aromatic hydrocarbons, C6-10, acid-treated, neutralized; Low boiling point naphtha  unspecified 268-618-5 68131-49-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-358-00-5 Distillates (petroleum), C3-5, 2-methyl-2-butene-rich; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons from the distil lation of hydrocarbons usually ranging in carbon numbers from C3 through C5, predominantly isopentane and 3-methyl-1-butene. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C5, predominantly 2-methyl-2-butene.] 270-725-7 68477-34-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-359-00-0 Distillates (petroleum), polymd. steam-cracked petroleum distillates, C5-12 fraction; Low boiling point naphtha- unspecified; [A complex combination of hydrocarbons obtained from the distillation of polymerized steam-cracked petroleum distillate. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C12.] 270-735-1 68477-50-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-360-00-6 Distillates (petroleum), steam-cracked, C5-12 fraction; Low boiling point naphtha -unspecified; [A complex combination of organic compounds obtained by the distillation of products from a steam cracking process. It consists of unsaturated hydrocarbons having carbon numbers predominantly in the range of C5 through C12.] 270-736-7 68477-53-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-361-00-1 Distillates (petroleum), steam-cracked, C5-10 fraction, mixed with light steam-cracked petroleum naphtha C5 fraction; Low boiling point naphtha -unspecified 270-738-8 68477-55-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-362-00-7 Extracts (petroleum), cold-acid, C4-6; Low boiling point naphtha  unspecified; [A complex combination of organic compounds produced by cold acid unit extraction of saturated and unsaturated aliphatic hydrocarbons usually ranging in carbon numbers from C3 through C6, predominantly pentanes and amylenes. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers in the range of C4 through C6, predominantly C5.] 270-741-4 68477-61-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-363-00-2 Distillates (petroleum), depentanizer overheads; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained from a catalytic cracked gas stream. It consists of aliphatic hydro carbons having carbon numbers predominantly in the range of C4 through C6.] 270-771-8 68477-89-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-364-00-8 Residues (petroleum), butane splitter bottoms; Low boiling point naphtha -unspecified; [A complex residuum from the distillation of butane stream. It consists of aliphatic hydro carbons having carbon numbers predominantly in the range of C4 through C6.] 270-791-7 68478-12-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-365-00-3 Residual oils (petroleum), deisobutanizer tower; Low boiling point naphtha -unspecified; [A complex residuum from the atmospheric distillation of the butane-butylene stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C6.] 270-795-9 68478-16-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-366-00-9 Naphtha (petroleum), full-range coker; Low boiling point naphtha  unspecified; [A complex combination of hydrocarbons produced by the distillation of products from a fluid coker. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C4 through C15 and boiling in the range of approximately 43o C to 250o C (110oF-500oF).] 270-991-4 68513-02-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-367-00-4 Naphtha (petroleum), steam-cracked middle arom.; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons produced by the distillation of products from a steam-cracking process. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 130o C to 220o C (266oF to 428oF).] 271-138-9 68516-20-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-368-00-X Naphtha (petroleum), clay-treated full-range straight-run; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons resulting from treatment of full-range straight- run naphtha with natural or modified clay, usually in a percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately - 20o C to 220o C (  4oF to 429oF).] 271-262-3 68527-21-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-369-00-5 Naphtha (petroleum), clay-treated light straight-run; Low boiling point naphtha  unspecified; [A complex combination of hydrocarbons resulting from treatment of light straight-run naphtha with a natural or modified clay, usually in a percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C10 and boiling in the range of approximately 93 oC to 180 oC (200oF to 356oF).] 271-263-9 68527-22-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-370-00-0 Naphtha (petroleum), light steam-cracked arom.; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons produced by distillation of products from a steam-cracking process. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C9 and boiling in the range of approximately 110o C to 165 o C (230 oF to 329 oF).] 271-264-4 68527-23-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-371-00-6 Naphtha (petroleum),light steam-cracked, debenzenized; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons produced by distillation of products from a steam-cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately 80o C to 218o C (176oF to 424oF).] 271-266-5 68527-26-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-372-00-1 Naphtha (petroleum), arom.-contg.; Low boilingpoint naphtha  unspecified 271-635-0 68603-08-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-373-00-7 Gasoline, pyrolysis, debutanizer bottoms; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained from the fractionation of depropanizer bottoms. It consists of hydrocarbons having carbon numbers predominantly greater than C5.] 271-726-5 68606-10-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-374-00-2 Naphtha (petroleum), light, sweetened; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of saturated and unsaturated hydro carbons having carbon numbers predominantly in the range of C3 through C6 and boiling in the range of approximately - 20o C to 100o C (  4oF to 212 oF).] 272-206-0 68783-66-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-375-00-8 Natural gas condensates; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons separated and/or condensed from natural gas during transportation and collected at the wellhead and/or from the production, gathering, transmission, and distribution pipelines in deeps, scrubbers, etc. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C2 through C8.] 272-896-3 68919-39-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-376-00-3 Distillates (petroleum), naphtha unifiner stripper; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons produced by stripping the products from the naphtha unifiner. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 272-932-8 68921-09-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-377-00-9 Naphtha (petroleum), catalytic reformed light, arom.-free fraction; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons remaining after removal of aromatic compounds from catalytic reformed light naphtha in a selective absorption process. It consists predominantly of paraffinic and cyclic compounds having carbon numbers predominantly in the range of C5 to C8 and boiling in the range of approximately 66o C to 121o C (151oF to250oF).] 285-510-3 85116-59-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-378-00-4 Gasoline; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons consisting primarily of paraffins, cycloparaffins, aromatic and olefinic hydrocarbons having carbon numbers predominantly greater than C3 and boiling in the range of 30 oC to 260o C (86oF to 500oF).] 289-220-8 86290-81-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-379-00-X Aromatic hydrocarbons, C7-8, dealkylation products, distn. residues; Low boiling point naphtha  unspecified 292-698-0 90989-42-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-380-00-5 Hydrocarbons, C4-6, depentanizer lights, arom. hydrotreater; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained as first runnings from the depentanizer column before hydrotreatment of the aromatic charges. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C6, predominantly pentanes and pentenes and boiling in the range of approximately 25 oC to 40 o C (77oF to 104oF).] 295-298-4 91995-38-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-381-00-0 Distillates (petroleum), heat-soaked steam-cracked naphtha, C5-rich; Low boiling point naphtha  unspecified; [A complex combination of hydrocarbons obtained by distillation of heat-soaked steam- cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C4 through C6, predominantly C5.] 295-302-4 91995-41-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-382-00-6 Extracts (petroleum), catalytic reformed light naphtha solvent; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained as the extract from the solvent extraction of a catalytically reformed petroleum cut. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C8 and boiling in the range of approximately 100 oC to 200 oC (212oF to 392oF).] 295-331-2 91995-68-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-383-00-1 Naphtha (petroleum), hydrodesulfurized light, dearomatized; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by distillation of hydrodesulfurized and dearomatized light petroleum fractions. It consists predominantly of C7 paraffins and cycloparaffins boiling in a range of approximately 90o C to 100o C (194oF to 212oF).] 295-434-2 92045-53-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-384-00-7 Naphtha (petroleum), light, C5-rich, sweetened; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum naphtha to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C5, predominantly C5, and boiling in the range of approximately minus 10 oC to 35o C (14oF to 95oF).] 295-442-6 92045-60-8 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-385-00-2 Hydrocarbons, C8-11, naphtha-cracking, toluene cut; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by distillation from prehydrogenated cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C8 through C11 and boiling in the range of approximately 130o C to 205o C (266oF to 401oF).] 295-444-7 92045-62-0 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-386-00-8 Hydrocarbons, C4-11, naphtha-cracking, arom.-free; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained from prehydrogenated cracked naphtha after distillative separation of benzene-and toluene-containing hydrocarbon cuts and a higher boiling fraction. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately 30 o C to 205 o C (86 oF to 401 oF).] 295-445-2 92045-63-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-387-00-3 Naphtha (petroleum), light heat-soaked, steam-cracked; Low boiling point naphtha  unspecified; [A complex combination of hydrocarbons obtained by the fractionation of steam cracked naphtha after recovery from a heat soaking process. It consists predominantly of hydrocarbons having a carbon number predominantly in the range of C4 through C6 and boiling in the range of approxi mately 0o C to 80o C (32oF to 176oF).] 296-028-8 92201-97-3 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-388-00-9 Distillates (petroleum), C6-rich; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained from the distillation of a petroleum feedstock. It consists predominantly of hydrocarbons having carbon numbers of C5 through C7, rich in C6, and boiling in the range of approximately 60o C to70o C (140 oF to 158 oF).] 296-903-4 93165-19-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-389-00-4 Gasoline, pyrolysis, hydrogenated; Low boiling point naphtha-unspecified; [A distillation fraction from the hydrogenation of pyrolysis gasoline boiling in the range of approximately 20o C to 200o C (68oF to 392oF).] 302-639-3 94114-03-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-390-00-X Distillates (petroleum), steam-cracked, C8-12 fraction, polymd., distn. lights; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by distillation of the polymerized C8 through C12 fraction from steam-cracked petroleum distillates. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C12.] 305-750-5 95009-23-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-391-00-5 Extracts (petroleum) heavy naphtha solvent, clay-treated; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by the treatment of heavy naphthic solvent petroleum extract with bleaching earth. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C6 through C10 and boiling in the range of approximately 80 o C to 180 o C (175 oF to 356 oF).] 308-261-5 97926-43-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-392-00-0 Naphtha (petroleum), light steam-cracked, debenzenized, thermally treated; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by the treatment and distillation of debenzenized light steam-cracked petroleum naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 95 oC to 200o C (203oF to 392oF).] 308-713-1 98219-46-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-393-00-6 Naphtha (petroleum), light steam-cracked, thermally treated; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by the treatment and distillation of light steam-cracked petroleum naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C6 and boiling in the range of approximately 35 o C to 80 o C (95 oF to 176 oF).] 308-714-7 98219-47-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-394-00-1 Distillates (petroleum), C7-9, C8-rich, hydrodesulfurized dearomatized; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by the distillation of petroleum light fraction, hydrodesulfurized and dearomatized. It consists predominantly of hydrocarbons having carbon numbers in the range of C7 through C9, predominantly C8 paraffins and cycloparaffins, boiling in the range of approximately 120 o C to 130 o C (248 oF to 266 oF).] 309-862-5 101316-56-7 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-395-00-7 Hydrocarbons, C6-8, hydrogenated sorption-dearomatized, toluene raffination; Low boiling point naphtha  unspecified; [A complex combination of hydrocarbons obtained during the sorptions of toluene from a hydrocarbon fraction from cracked gasoline treated with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C6 through C8 and boiling in the range of approximately 80o C to 135o C (176oF to 275oF).] 309-870-9 101316-66-9 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-396-00-2 Naphtha (petroleum), hydrodesulfurised full-range coker; Low boiling point naphtha -unspecified; [A complex ombination of hydrocarbons obtained by fractionation from hydrodesulfurised coker distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 to C11 and boiling in the range of approximately 23 oC to 196 o C (73 oF to 385 oF).] 309-879-8 101316-76-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-397-00-8 Naphtha (petroleum), sweetened light; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum naphtha to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C8 and boiling in the range of approximately 20 o C to 130 o C (68 oF to 266 oF).] 309-976-5 101795-01-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-398-00-3 Hydrocarbons, C3-6, C5-rich, steam-cracked naphtha; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by distillation of steam-cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C3 through C6, predominantly C5.] 310-012-0 102110-14-5 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-399-00-9 Hydrocarbons, C5-rich, dicyclopentadiene-contg.; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by distillation of the products from a steam-cracking process. It consists predominantly of hydrocarbons having carbon numbers of C5 and dicyclopentadiene and boiling in the range of approximately 30o C to 170o C (86oF to 338oF).] 310-013-6 102110-15-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-400-00-2 Residues (petroleum), steam-cracked light, arom.; Low boiling point naphtha -unspecified; [A complex combination of hydrocarbons obtained by the distillation of the products of steamcracking or similar processes after taking off the very light products resulting in a residue starting with hydrocarbons having carbon numbers greater than C5. It consists predominantly of aromatic hydrocarbons having carbon numbers greater than C5 and boiling above approximately 40o C (104oF).] 310-057-6 102110-55-4 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-401-00-8 Hydrocarbons, C  ¥5, C5-6-rich; Low boiling point naphtha -unspecified 270-690-8 68476-50-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-402-00-3 Hydrocarbons, C5-rich; Low boiling point naphtha  unspecified 270-695-5 68476-55-1 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-403-00-9 Aromatic hydrocarbons, C8-10; Low boiling point naphtha -unspecified 292-695-4 90989-39-2 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P 649-404-00-4 Kerosine (petroleum); Straight run kerosine; [A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 150oC to 290oC (320oF to 554oF).] 232-366-4 8008-20-6 Asp. Tox. 1 H304 GHS08 Dgr H304 649-405-00-X solvent naphtha (petroleum), medium aliph.; Straight run kerosine; [A complex combination of hydrocarbons obtained from the distillation of crude oil or natural gasoline. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C9 through C12 and boiling in the range of approximately 140o C to 220o C (284oF to 428oF).] 265-191-7 64742-88-7 STOT RE 1 Asp. Tox. 1 H372 (central nervous system) H304 GHS08 Dgr H372 (central nervous system) H304 649-406-00-5 Solvent naphtha (petroleum) heavy aliph.; Straight run kerosine; [A complex combination of hydrocarbons obtained from the distillation of crude oil or natural gasoline. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C11 through C16 and boiling in the range of approximately 190 oC to 290 oC (374 oF to 554 oF).] 265-200-4 64742-96-7 Asp. Tox. 1 H304 GHS08 Dgr H304 649-407-00-0 Kerosine (petroleum), straight-run wide-cut; Straight run kerosine; [A complex combination of hydrocarbons obtained as a wide cut hydrocarbon fuel cut from atmospheric distillation and boiling in the range of approximately 70 oC to 220 oC (158 oF to 428 oF).] 295-418-5 92045-37-9 Asp. Tox. 1 H304 GHS08 Dgr H304 649-408-00-6 Distillates (petroleum), steam-cracked; Cracked kerosine; [A complex combination of hydrocarbons obtained by the distillation of the products from a steam cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C7 through C16 and boiling in the range of approximately 90 oC to 290 oC (190 oF to 554 oF).] 265-194-3 64742-91-2 Asp. Tox. 1 H304 GHS08 Dgr H304 649-409-00-1 Distillates (petroleum), cracked stripped steam-cracked petroleum distillates, C8-10 fraction; Cracked kerosine; [A complex combination of hydrocarbons obtained by distilling cracked stripped steam-cracked distillates. It consists of hydrocarbons having carbon numbers in the range of C8 through C10 and boiling in the range of approximately 129oC to 194oC (264 oF to 382 oF).] 270-728-3 68477-39-4 Asp. Tox. 1 H304 GHS08 Dgr H304 649-410-00-7 Distillates (petroleum), cracked stripped steam-cracked petroleum distillates, C10-12 fraction; Cracked kerosine; [A complex combination of hydrocarbons obtained by distilling cracked stripped steam-cracked distillates. It consists predominantly of aromatic hydrocarbons having carbon numbers in the range of C10 through C12.] 270-729-9 68477-40-7 Asp. Tox. 1 H304 GHS08 Dgr H304 649-411-00-2 Distillates (petroleum), steam-cracked, C8-12 fraction; Cracked kerosine; [A complex combination of organic compounds obtained by the distillation of products from a steam cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C8 through C12.] 270-737-2 68477-54-3 Asp. Tox. 1 H304 GHS08 Dgr H304 649-412-00-8 Kerosine (petroleum), hydrodesulfurized thermal cracked; Cracked kerosine; [A complex combination of hydrocarbons obtained by fractionation from hydrodesulfurized thermal cracker distillate. It consists predomi nantly of hydrocarbons predominantly in the range of C8 to C16 and boiling in the range of approximately 120oC to 283oC (284oF to 541oF).] 285-507-7 85116-55-8 Asp. Tox. 1 H304 GHS08 Dgr H304 649-413-00-3 Aromtic hydrocarbons, C  ¥10, steam-cracking, hydrotreated; Cracked kerosine; [A complex combination of hydrocarbons produced by the distillation of the products from a steam cracking process treated with hydrogen in the presence of a catalyst. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly greater than C10 and boiling in the range of approximately 150 oC to 320 oC (302 oF to 608 oF).] 292-621-0 90640-98-5 Asp. Tox. 1 H304 GHS08 Dgr H304 649-414-00-9 Naphtha (petroleum), steam-cracked, hydrotreated, C9-10-arom.-rich; Cracked kerosine; [A complex combination of hydrocarbons produced by the distillation of the products from a steam cracking process thereafter treated with hydrogen in the presence of a catalyst. It consists predominantly of aromatic hydrocarbons having carbon numbers in the range of C9 through C10 and boiling in the range of approximately 140oC to 200oC (284oF to 392oF).] 292-637-8 90641-13-7 Asp. Tox. 1 H304 GHS08 Dgr H304 649-415-00-4 Distillates (petroleum), thermal-cracked, alkylarom. hydrocarbon-rich; Cracked kerosine; [A complex combination of hydrocarbons obtained by distillation of thermal-cracking heavy tars. It consists predominantly of highly alkylated aromatic hydrocarbons boiling in the range of approximately 100 oC to 250oC (212oF to 482oF.] 309-866-7 101316-61-4 Asp. Tox. 1 H304 GHS08 Dgr H304 649-416-00-X Distillates (petroleum), catalytic cracked heavy tar light; Cracked kerosine; [A complex combination of hydrocarbons obtained by distillation of catalytic cracking heavy tars. It consists predomi nantly of highly alkylated aromatic hydrocarbons boiling in the range of approximately 100 oC to 250 oC (212 oF to 482 oF).] 309-938-8 101631-13-4 Asp. Tox. 1 H304 GHS08 Dgr H304 649-417-00-5 Solvent naphtha (petroleum), hydrocracked heavy arom.; Cracked kerosine; [A complex combination of hydrocarbons obtained by the distillation of hydrocracked petroleum distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 235 oC to 290 oC (455 oF to 554 oF).] 309-881-9 101316-80-7 Asp. Tox. 1 H304 GHS08 Dgr H304 649-418-00-0 Distillates (petroleum), steam-cracked heavy tar light; Cracked kerosine; [A complex combination of hydrocarbons obtained by distillation of steam cracking heavy tars. It consists predominantly of highly alkylated aromatic hydrocarbons boiling in the range of approximately 100 oC to 250 oC (212 oF to 482 oF).] 309-940-9 101631-15-6 Asp. Tox. 1 H304 GHS08 Dgr H304 649-419-00-6 Distillates (petroleum), alkylate; Kerosine  unspecified; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C11 through C17 and boiling in the range of approximately 205oC to 320oC (401oF to 608oF).] 265-074-0 64741-73-7 Asp. Tox. 1 H304 GHS08 Dgr H304 649-420-00-1 Extracts (petroleum), heavy naphtha solvent; Kerosine  unspecified; [A complex combination of hydrocarbons obtained as the extract from a solvent extraction process. It consists predomi nantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90oC to 220oC (194 oF to 428 oF).] 265-099-7 64741-98-6 Asp. Tox. 1 H304 GHS08 Dgr H304 649-421-00-7 Distillates (petroleum), chemically neutralized light; Kerosine  unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 150 oC to 290 oC (302 oF to 554 oF).] 265-132-5 64742-31-0 Asp. Tox. 1 H304 GHS08 Dgr H304 649-422-00-2 Distillates (petroleum), hydro- treated light; Kerosine  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approxi mately 150 oC to 290 oC (302 oF to 554 oF).] 265-149-8 64742-47-8 Asp. Tox. 1 H304 GHS08 Dgr H304 649-423-00-8 Kerosine (petroleum), hydrodesulfurized; Kerosine  unspecified; [A complex combination of hydrocarbons obtained from a petroleum stock by treating with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 150 oC to 290 oC (302 oF to 554 oF).] 265-184-9 64742-81-0 Asp. Tox. 1 H304 GHS08 Dgr H304 649-424-00-3 Solvent naphtha (petroleum), heavy arom.; Kerosine  unspecified; [A complex combination of hydrocarbons obtained from distillation of aromatic streams. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of approximately 165 oC to 290 oC (330 oF to 554 oF).] 265-198-5 64742-94-5 Asp. Tox. 1 H304 GHS08 Dgr H304 649-425-00-9 Naphtha (petroleum), heavy coker; Kerosine  unspecified; [A complex combination of hydrocarbons from the distillation of products from a fluid coker. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C6 through C15 and boiling in the range of approximately 157 oC to 288 oC (315 oF to 550 oF).] 269-778-9 68333-23-3 Asp. Tox. 1 H304 GHS08 Dgr H304 649-426-00-4 Naphtha (petroleum), catalytic reformed hydrodesulfurized heavy, arom. fraction; Kerosine  unspecified; [A complex combination of hydrocarbons produced by fractionation from catalytically reformed hydrodesulfurized naphtha. It consists predominantly of aromatic hydrocarbons having carbon numbers predominently in the range of C7 to C 13 and boiling in the range of approximately 98oC to 218oC (208oF to 424oF).] 285-508-2 85116-57-0 Asp. Tox. 1 H304 GHS08-Dgr H304 649-427-00-X Kerosine (petroleum), sweetened; Kerosine  unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C9 through C16 and boiling in the range of 130 oC to 290 oC (266 oF to 554 oF).] 294-799-5 91770-15-9 Asp. Tox. 1 H304 GHS08 Dgr H304 649-428-00-5 Kerosine (petroleum), solvent-refined sweetened; Kerosine  unspecified; [A complex combination of hydrocarbons obtained from a petroleum stock by solvent refining and sweetening and boiling in the range of approximately 150 oC to 260 oC (302 oF to 500 oF).] 295-416-4 92045-36-8 Asp. Tox. 1 H304 GHS08 Dgr H304 649-429-00-0 Hydrocarbons, C9-16, hydrotreated, dearomatized; Kerosine  unspecified; [A complex combination of hydrocarbons obtained as solvents which have been subjected to hydrotreatment in order to convert aromatics to naphthenes by catalytic hydrogenation.] 297-854-1 93763-35-0 Asp. Tox. 1 H304 GHS08 Dgr H304 649-430-00-6 Kerosine (petroleum), solvent-refined hydrodesulfurized; Kerosine  unspecified 307-033-2 97488-94-3 Asp. Tox. 1 H304 GHS08 Dgr H304 649-431-00-1 Distillates (petroleum), hydrodesulfurized full-range middle coker; Kerosine  unspecified; [A complex combination of hydrocarbons obtained by fractionation from hydrodesulfurized coker distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C8 through C16 and boiling in the range of approximately 120 oC to 283 oC (248 oF to 541 oF).] 309-864-6 101316-58-9 Asp. Tox. 1 H304 GHS08 Dgr H304 649-432-00-7 Solvent naphtha (petroleum), hydrodesulfurized heavy arom.; Kerosine  unspecified; [A complex combination of hydrocarbons obtained by the catalytic hydrodesulfurization of a petroleum fraction. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C10 through C13 and boiling in the range of approximately 180 oC to 240 oC (356 oF to 464 oF).] 309-882-4 101316-81-8 Asp. Tox. 1 H304 GHS08 Dgr H304 649-433-00-2 Solvent naphtha (petroleum), hydrodesulfurized medium; Kerosine  unspecified; [A complex combination of hydrocarbons obtained by the catalytic hydrodesulfurization of a petroleum fraction. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C10 through C13 and boiling in the range of approximately 175 oC to 220 oC (347 oF to 428 oF).] 309-884-5 101316-82-9 Asp. Tox. 1 H304 GHS08 Dgr H304 649-434-00-8 Kerosine (petroleum), hydrotreated; Kerosine  unspecified; [A complex combination of hydrocarbons obtained from the distillation of petroleum and subsequent hydrotreatment. It consists predominantly of alkanes, cycloalkanes and alkylbenzenes having carbon numbers predominantly in the range of C12 through C16 and boiling in the range of approximately 230 oC to 270 oC (446 oF to 518 oF).] 309-944-0 101631-19-0 Asp. Tox. 1 H304 GHS08 Dgr H304 649-435-00-3 Distillates (petroleum), light catalytic cracked; Cracked gasoil; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C25 and boiling in the range of approximately 150 oC to 400 oC (302 oF to 752 oF). It contains a relatively large proportion of bicyclic aromatic hydrocarbons.] 265-060-4 64741-59-9 Carc. 1B H350 GHS08 Dgr H350 649-436-00-9 Distillates (petroleum), intermediate catalytic cracked; Cracked gasoil; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C11 through C30 and boiling in the range of approximately 205 oC to 450 oC (401 oF to 842 oF). It contains a relatively large proportion of tricyclic aromatic hydrocarbons.] 265-062-5 64741-60-2 Carc. 1B H350 GHS08 Dgr H350 649-437-00-4 Distillates (petroleum), light hydrocracked; Cracked gasoil; [A complex combination of hydrocarbons from distillation of the products from a hydrocracking process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C10 through C18 and boiling in the range of approxi mately 160oC to 320oC (320 oF to 608 oF).] 265-078-2 64741-77-1 Carc. 2 H351 GHS08 Wng H351 649-438-00-X Distillates (petroleum), light thermal cracked; Cracked gasoil; [A complex combination of hydrocarbons from the distillation of the products from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C10 through C22 and boiling in the range of approximately 160oC to 370 oC (320oF to 698oF).] 265-084-5 64741-82-8 Carc. 1B H350 GHS08 Dgr H350 649-439-00-5 Distillates (petroleum), hydrodesulfurized light catalytic cracked; Cracked gasoil; [A complex combination of hydrocarbons obtained by treating light catalytic cracked distillates with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists of hydrocarbons having carbon numbers predominantly in the range of C9 through C25 and boiling in the range of approximately 150 oC to 400 oC (302 oF to 752 oF). It contains a relatively large proportion of bicyclic aromatic hydrocarbons.] 269-781-5 68333-25-5 Carc. 1B H350 GHS08 Dgr H350 649-440-00-0 Distillates (petroleum),light steam-cracked naphtha; Cracked gasoil; [A complex combination of hydrocarbons from the multiple distillation of products from a steam cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C10 through C18.] 270-662-5 68475-80-9 Carc. 1B H350 GHS08 Dgr H350 649-441-00-6 Distillates (petroleum), cracked steam-cracked petroleum distillates; Cracked gasoil; [A complex combination of hydrocarbons produced by distilling cracked steam cracked distillate and/or its fractionation products. It consists of hydrocarbons having carbon numbers predominently in the range of C10 to low molecular weight polymers.] 270-727-8 68477-38-3 Carc. 1B H350 GHS08 Dgr H350 649-442-00-1 Gas oils (petroleum), steam-cracked; Cracked gasoil; [A complex combination of hydrocarbons produced by distillation of the products from a steam cracking process. It consists of hydrocarbons having carbon numbers predominantly greater than C9 and boiling in the range of from approximately 205 oC to 400 oC (400 oF to 752 oF).] 271-260-2 68527-18-4 Carc. 1B H350 GHS08 Dgr H350 649-443-00-7 Distillates (petroleum), hydrodesulfurized thermal cracked middle; Cracked gasoil; [A complex combination of hydrocarbons obtained by fractionation from hydrodesulfurized themal cracker distillate stocks. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C11 to C25 and boiling in the range of approximately 205 oC to 400ooC (401oF to 752oF).] 285-505-6 85116-53-6 Carc. 1B H350 GHS08 Dgr H350 649-444-00-2 Gas oils (petroleum), thermal-cracked, hydrodesulfurized; Cracked gasoil 295-411-7 92045-29-9 Carc. 1B H350 GHS08 Dgr H350 649-445-00-8 Residues (petroleum), hydrogenated steam-cracked naphtha; Cracked gasoil; [A complex combination of hydrocarbons obtained as a residual fraction from the distillation of hydrotreated steam-cracked naphtha. It consists predominantly of hydrocarbons boiling in the range of approximately 200oC to 350oC (32 oF to 662 oF).] 295-514-7 92062-00-5 Carc. 1B H350 GHS08 Dgr H350 649-446-00-3 Residues (petroleum), steam-cracked naphtha distn.; Cracked gasoil; [A complex combination of hydrocarbons obtained as a column bottom from the separation of effluents from steam cracking naphtha at a high temperature. It boils in the range of approximately 147 oC to 300 oC (297 oF to 572 oF) and produces a finished oil having a viscosity of 18cSt at 50 oC.] 295-517-3 92062-04-9 Carc. 1B H350 GHS08 Dgr H350 649-447-00-9 Distillates (petroleum), light catalytic cracked, thermally degraded; Cracked gasoil; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process which has been used as a heat transfer fluid. It consists predominantly of hydrocarbons boiling in the range of approximately 190oC to 340oC (374oF to 644oF). This stream is likely to contain organic sulfur compounds.] 295-991-1 92201-60-0 Carc. 1B H350 GHS08 Dgr H350 649-448-00-4 Residues (petroleum), steam-cracked heat-soaked naphtha; Cracked gasoil; [A complex combination of hydrocarbons obtained as residue from the distillation of steam cracked heat soaked naphtha and boiling in the range of approximately 150 oC to 350 oC (302 oF to 662 oF).] 297-905-8 93763-85-0 Carc. 1B H350 GHS08 Dgr H350 649-449-00-X Hydrocarbons, C16-20, solvent-dewaxed hydrocracked paraffinic distn. residue; Cracked gasoil; [A complex combination of hydrocarbons obtained by solvent dewaxing of a distillation residue from a hydrocracked paraffinic distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C16 through C20 and boiling in the range of approximately 360 oC to 500 oC (680 oF to 932 oF). It produces a finished oil having a viscosity of 4,5 cSt at approximately 100 oC (212 oF).] 307-662-2 97675-88-2 Carc. 2 H351 GHS08 Wng H351 649-450-00-5 Gas oils (petroleum), light vacuum, thermal-cracked hydrodesulfurized; Cracked gasoil; [A complex combination of hydrocarbons obtained by catalytic dehydrosulfurization of thermal-cracked light vacuum petroleum. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C14 through C20 and boiling in the range of approximately 270 oC to 370 oC (518 oF to 698 oF).] 308-278-8 97926-59-5 Carc. 1B H350 GHS08 Dgr H350 649-451-00-0 Distillates (petroleum), hydrodesulfurized middle coker; Cracked gasoil; [A complex combination of hydrocarbons by fractionation from hydrodesulfurised coker distillate stocks. Is consists of hydrocarbons having carbon numbers predominantly in the range of C12 through C21 and boiling in the range of approximately 200 oC to 360 oC (392 oF to 680 oF).] 309-865-1 101316-59-0 Carc. 1B H350 GHS08 Dgr H350 649-452-00-6 Distillates (petroleum), heavy steam-cracked; Cracked gasoil; [A complex combination of hydrocarbons obtained by distillation of steam cracking heavy residues. It consists predominantly of highly alkylated heavy aromatic hydrocarbons boiling in the range of approximately 250 oC to 400 oC (482 oF to 752 oF).] 309-939-3 101631-14-5 Carc. 1B H350 GHS08 Dgr H350 649-453-00-1 Distillates (petroleum), heavy hydrocracked; Baseoil  unspecified; [A complex combination of hydrocarbons from the distillation of the products from a hydrocracking process. It consists predominantly of saturated hydrocarbons having carbon numbers in the range of C15-C39 and boiling in the range of approximately 260 oC to 600 oC (500 oF to 1112 oF).] 265-077-7 64741-76-0 Carc. 1B H350 GHS08 Dgr H350 L 649-454-00-7 Distillates (petroleum), solvent-refined heavy paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC).] 265-090-8 64741-88-4 Carc. 1B H350 GHS08 Dgr H350 L 649-455-00-2 Distillates (petroleum), solvent-refined light paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC).] 265-091-3 64741-89-5 Carc. 1B H350 GHS08 Dgr H350 L 649-456-00-8 Residual oils (petroleum), solvent deasphalted; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as the solvent soluble fraction from C3-C4 solvent deasphalting of a residuum. It consists of hydrocarbons having carbon numbers predominantly higher than C25 and boiling above approximately 400 oC (752 oF).] 265-096-0 64741-95-3 Carc. 1B H350 GHS08 Dgr H350 L 649-457-00-3 Distillates (petroleum), solvent-refined heavy naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt a 40 oC). It contains relatively few normal paraffins.] 265-097-6 64741-96-4 Carc. 1B H350 GHS08 Dgr H350 L 649-458-00-9 Distillates (petroleum), solvent-refined light naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-098-1 64741-97-5 Carc. 1B H350 GHS08 Dgr H350 L 649-459-00-4 Residual oils (petroleum,) solvent-refined; Baseoil  unspecified; [A complex combination by hydrocarbons obtained as the solvent insoluble fraction from solvent refining of a residuum using a polar organic solvent such as phenol or furfural. It consists of hydrocarbons having carbon numbers predominantly higher than C25 and boiling above approximately 400oC (752oF).] 265-101-6 64742-01-4 Carc. 1B H350 GHS08 Dgr H350 L 649-460-00-X Distillates (petroleum), clay-treated paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons resulting from treatment of a petroleum fraction with natural or modified clay in either a contacting or percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains a relatively large proportion of saturated hydrocarbons.] 265-137-2 64742-36-5 Carc. 1B H350 GHS08 Dgr H350 L 649-461-00-5 Distillates (petroleum), clay-treated light paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons resulting from treatment of a petroleum fraction with natural or modified clay in either a contacting or percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains a relatively large proportion of saturated hydrocarbons.] 265-138-8 64742-37-6 Carc. 1B H350 GHS08 Dgr H350 L 649-462-00-0 Residual oils (petroleum), clay-treated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treatment of a residual oil with a natural or modified clay in either a contacting or percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydro-carbons having carbon numbers predominantly higher than C25 and boiling above approximately 400oC (752 oF).] 265-143-5 64742-41-2 Carc. 1B H350 GHS08 Dgr H350 L 649-463-00-6 Distillates (petroleum), clay-treated heavy naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons resulting from treatment of a petroleum fraction with natural or modified clay in either a contacting or percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-146-1 64742-44-5 Carc. 1B H350 GHS08 Dgr H350 L 649-464-00-1 Distillates (petroleum), clay-treated light naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons resulting from treatment of a petroleum fraction with natural or modified clay in either a contacting or percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-147-7 64742-45-6 Carc. 1B H350 GHS08 Dgr H350 L 649-465-00-7 Distillates (petroleum), hydrotreated heavy naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil of at least 100 SUS at 100oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-155-0 64742-52-5 Carc. 1B H350 GHS08 Dgr H350 L 649-466-00-2 Distillates (petroleum), hydrotreated light naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-156-6 64742-53-6 Carc. 1B H350 GHS08 Dgr H350 L 649-467-00-8 Distillates (petroleum), hydrotreated heavy paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil of at least 100 SUS at 100oF (19cSt at 40 oC). It contains a relatively large proportion of saturated hydrocarbons.] 265-157-1 64742-54-7 Carc. 1B H350 GHS08 Dgr H350 L 649-468-00-3 Distillates (petroleum), hydrotreated light paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains a relatively large proportion of saturated hydrocarbons.] 265-158-7 64742-55-8 Carc. 1B H350 GHS08 Dgr H350 L 649-469-00-9 Distillates (petroleum), solvent-dewaxed light paraffinic; Baseoil  unspecified; [A complex comination of hydrocarbons obtained by removal of normal paraffins from a petroleum fraction by solvent crystallization. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC).] 265-159-2 64742-56-9 Carc. 1B H350 GHS08 Dgr H350 L 649-470-00-4 Residual oils (petroleum), hydrotreated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly greater than C25 and boiling above approximately 400 oC (752 oF).] 265-160-8 64742-57-0 Carc. 1B H350 GHS08 Dgr H350 L 649-471-00-X Residual oils (petroleum), solvent-dewaxed; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by removal of ong, branched chain hydrocarbons from a residual oil by solvent crystalli zation. It consists of hydrocarbons having carbon numbers predominantly greater than C25 and boiling above approxi mately 400 oC (752 oF).] 265-166-0 64742-62-7 Carc. 1B H350 GHS08 Dgr H350 L 649-472-00-5 Distillates (petroleum), solvent-dewaxed heavy naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by removal of normal paraffins from a petroleum fraction by solvent crystallization. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 . through C50 and produces a finished oil of not less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-167-6 64742-63-8 Carc. 1B H350 GHS08 Dgr H350 L 649-473-00-0 Distillates (petroleum), solvent-dewaxed light naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by removal of normal paraffins from a petroleum fraction by solvent crystallization. It consists of hydrocarbons having carbon numbers predominantly in the range C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-168-1 64742-64-9 Carc. 1B H350 GHS08 Dgr H350 L 649-474-00-6 Distillates (petroleum), solvent-dewaxed heavy paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by removal of normal paraffins from a petroleum fraction by solvent crystallization. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity not less than 100 SUS at 100 oF (19cSt at 40 oC).] 265-169-7 64742-65-0 Carc. 1B H350 GHS08 Dgr H350 L 649-475-00-1 Naphthenic oils (petroleum), catalytic dewaxed heavy; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from a catalytic dewaxing process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-172-3 64742-68-3 Carc. 1B H350 GHS08 Dgr H350 L 649-476-00-7 Naphthenic oils (petroleum), catalytic dewaxed light; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from a catalytic dewaxing process. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-173-9 64742-69-4 Carc. 1B H350 GHS08 Dgr H350 L 649-477-00-2 Paraffin oils (petroleum), catalytic dewaxed heavy; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from a catalytic dewaxing process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC).] 265-174-4 64742-70-7 Carc. 1B H350 GHS08 Dgr H350 L 649-478-00-8 Paraffin oils (petroleum), catalytic dewaxed light; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from a catalytic dewxing process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC).] 265-176-5 64742-71-8 Carc. 1B H350 GHS08 Dgr H350 L 649-479-00-3 Naphthenic oils (petroleum), complex dewaxed heavy; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by removing straight chain paraffin hydrocarbons as a solid by treatment with an agent such as urea. It consists of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil having a viscosity of at least 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-179-1 64742-75-2 Carc. 1B H350 GHS08 Dgr H350 L 649-480-00-9 Naphthenic oils (petroleum), complex dewaxed light; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from a catalytic dewaxing process. It consists of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil having a viscosity less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 265-180-7 64742-76-3 Carc. 1B H350 GHS08 Dgr H350 L 649-481-00-4 Lubricating oils (petroleum), C20-50, hydrotreated neutral oil-based, high-viscosity; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating light vacuum gas oil, heavy vacuum gas oil, and solvent deasphalted residual oil with hydrogen in the presence of a catalyst in a two stage process with dewaxing being carried out between the two stages. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil having a viscosity of approximately 112cSt at 40 oC. It contains a relatively large proportion of saturated hydrocarbons.] 276-736-3 72623-85-9 Carc. 1B H350 GHS08 Dgr H350 L 649-482-00-X Lubricating oils (petroleum), C15-30, hydrotreated neutral oil-based; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating light vacuum gas oil and heavy vacuum gas oil with hydrogen in the presence of a catalyst in a two stage process with dewaxing being carried out between the two stages. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil having a viscosity of approximately 15cSt at 40 oC. It contains a relatively large proportion of saturated hydrocabons.] 276-737-9 72623-86-0 Carc. 1B H350 GHS08 Dgr H350 L 649-483-00-5 Lubricating oils (petroleum), C20-50, hydrotreated neutral oil-based; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating light vacuum gas oil, heavy vacuum gas oil and solvent deasphalted residual oil with hydrogen in the presence of a catalyst in a two stage process with dewaxing being carried out between the two stages. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of approximately 32cSt at 40 oC. It contains a relatively large proportion of saturated hydrocarbons.] 276-738-4 72623-87-1 Carc. 1B H350 GHS08 Dgr H350 L 649-484-00-0 Lubricating oils; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from solvent extraction and dewaxing processes. It consists predominantly of saturated hydrocarbons having carbon numbers in the range C15 through C50.] 278-012-2 74869-22-0 Carc. 1B H350 GHS08 Dgr H350 L 649-485-00-6 Distillates (petroleum), complex dewaxed heavy paraffinci; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by dewaxing heavy paraffinic distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil with a viscosity of equal to or greater than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 292-613-7 90640-91-8 Carc. 1B H350 GHS08 Dgr H350 L 649-486-00-1 Distillates (petroleum), complex dewaxed light paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by dewaxing light paraffinic distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C12 through C30 and produces a finished oil with a viscosity of less than 100 SUS at 100 oF (19cSt at 40 oC). It contains relatively few normal paraffins.] 292-614-2 90640-92-9 Carc. 1B H350 GHS08 Dgr H350 L 649-487-00-7 Distillates (petroleum), solvent dewaxed heavy paraffinic, clay-treated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating dewaxed heavy paraffinic distillate with neutral or modified clay in either a contacting or percolation process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50.] 292-616-3 90640-94-1 Carc. 1B H350 GHS08 Dgr H350 L 649-488-00-2 Hydrocarbons, C20-50, solvent dewaxed heavy paraffinic, hydrotreated; Baseoil  unspecified; [A complex combination of hydrocarbons produced by treating dewaxed heavy paraffinic distillate with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C50.] 292-617-9 90640-95-2 Carc. 1B H350 GHS08 Dgr H350 L 649-489-00-8 Distillates (petroleum), solvent dewaxed light paraffinic, clay-treated; Baseoil  unspecified; [A complex combination of hydrocarbons resulting from treatment of dewaxed light paraffinic distillate with natural or modified clay in either a contacting or percolation process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C30.] 292-618-4 90640-96-3 Carc. 1B H350 GHS08 Dgr H350 L 649-490-00-3 Distillates (petroleum), solvent dewaxed light paraffinic, hydrotreated; Baseoil  unspecified; [A complex combination of hydrocarbons produced by Treating a dewaxed light paraffinic distillate with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C30.] 292-620-5 90640-97-4 Carc. 1B H350 GHS08 Dgr H350 L 649-491-00-9 Residual oils (petroleum), hydrotreated solvent dewaxed; Baseoil  unspecified 292-656-1 90669-74-2 Carc. 1B H350 GHS08 Dgr H350 L 649-492-00-4 Residual oils (petroleum), catalytic dewaxed; Baseoil  unspecified 294-843-3 91770-57-9 Carc. 1B H350 GHS08 Dgr H350 L 649-493-00-X Distillates (petroleum), dewaxed heavy paraffinic, hydrotreated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from an intensive treatment of dewaxed distillate by hydrogenation in the presence of a catalyst. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C25 through C39 and produces a finished oil with a viscosity of approximately 44 cSt at 50 oC.] 295-300-3 91995-39-0 Carc. 1B H350 GHS08 Dgr H350 L 649-494-00-5 Distillates (petroleum), dewaxed light paraffinic, hydrotreated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from an intensive treatment of dewaxed distillate by hydrogenation in the presence of a catalyst. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C21 through C29 and produces a finished oil with a viscosity of approximately 13 cSt at 50 oC.] 295-301-9 91995-40-3 Carc. 1B H350 GHS08 Dgr H350 L 649-495-00-0 Distillates (petroleum), hydrocracked solvent-refined, dewaxed; Baseoil  unspecified; [A complex combination of liquid hydrocarbons obtained by recrystallization of dewaxed hydrocracked solvent-refined petroleum distillates.] 295-306-6 91995-45-8 Carc. 1B H350 GHS08 Dgr H350 L 649-496-00-6 Distillates (petroleum), solvent-refined light naphthenic, hydrotreated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst and removing the aromatic hydrocarbons by solvent extraction. It consists predominantly of naphthenic hydrocarbons having carbon numbers predominantly in the range of C15 through C30 and produces a finished oil with a viscosity of between 13-15cSt at 40 oC.] 295-316-0 91995-54-9 Carc. 1B H350 GHS08 Dgr H350 L 649-497-00-1 Lubricating oils (petroleum), C17-35, solvent-extd., dewaxed, hydrotreated; Baseoil  unspecified 295-423-2 92045-42-6 Carc. 1B H350 GHS08 Dgr H350 L 649-498-00-7 Lubricating oils (petroleum), hydrocracked nonarom. solvent-deparaffined; Baseoil  unspecified 295-424-8 92045-43-7 Carc. 1B H350 GHS08 Dgr H350 L 649-499-00-2 Residual oils (petroleum), hydrocracked acid-treated solvent-dewaxed; Baseoil  unspecified; [A complex combination of hydrocarbons produced by solvent removal of paraffins from the residue of the distil lation of acid-treated, hydrocracked heavy paraffins and boiling approximately above 380 oC (716 oF).] 295-499-7 92061-86-4 Carc. 1B H350 GHS08 Dgr H350 L 649-500-00-6 Paraffin oils (petroleum), solvent-refined dewaxed heavy; Baseoil  unspecified; [A complex combination of hydrocarbons obtained from sulfur-containing paraffinic crude oil. It consists predominantly of a solvent refined deparaffinated lubricating oil with a viscosity of 65cSt at 50 oC.] 295-810-6 92129-09-4 Carc. 1B H350 GHS08 Dgr H350 L 649-501-00-1 Lubricating oils (petroleum), base oils, paraffinic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by refining of crude oil. It consists predominantly of aromatics, naphthenics and paraffinics and produces a finished oil with a viscosity of 120 SUS at 100 oF (23cSt at 40 oC).] 297-474-6 93572-43-1 Carc. 1B H350 GHS08 Dgr H350 L 649-502-00-7 Hydrocarbons, hydrocracked paraffinic distn. residues, solvent-dewaxed; Baseoil  unspecified 297-857-8 93763-38-3 Carc. 1B H350 GHS08 Dgr H350 L 649-503-00-2 Hydrocarbons, C20-50, residual oil hydrogenation vacuum distillate; Baseoil  unspecified 300-257-1 93924-61-9 Carc. 1B H350 GHS08 Dgr H350 L 649-504-00-8 Distillates (petroleum), solvent-refined hydrotreated heavy; hydrogenated; Baseoil  unspecified 305-588-5 94733-08-1 Carc. 1B H350 GHS08 Dgr H350 L 649-505-00-3 Distillates (petroleum), solvent-refined hydrocracked light; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent dearomatization of the residue of hydrocracked petroleum. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C18 through C27 and boiling in the range of approximately 370oC to 450oC (698oF to 842oF).] 305-589-0 94733-09-2 Carc. 1B H350 GHS08 Dgr H350 L 649-506-00-9 Lubricating oils (petroleum), C18-40, solvent-dewaxed hydrocracked distillate-based; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent deparaffination of the distillation residue from hydrocracked petroleum. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C18 through C40 and boiling in the range of approximately 370oC to 550 oC (698 oF to 1022oF).] 305-594-8 94733-15-0 Carc. 1B H350 GHS08 Dgr H350 L 649-507-00-4 Lubricating oils (petroleum), C18-40, solvent-dewaxed hydrogenated raffinate-based; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent deparaffination of the hydrogenated raffinate obtained by solvent extraction of a hydrotreated petroleum distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C18 through C40 and boiling in the range of approximately 370 oC to 550 oC (698 oF to 1022 oF).] 305-595-3 94733-16-1 Carc. 1B H350 GHS08 Dgr H350 L 649-508-00-X Hydrocarbons, C13-30, arom.-rich, solvent-extd. naphthenic distillate; Baseoil  unspecified 305-971-7 95371-04-3 Carc. 1B H350 GHS08 Dgr H350 L 649-509-00-5 Hydrocarbons, C16-32, arom. rich, solvent-extd. naphthenic distillate; Baseoil  unspecified 305-972-2 95371-05-4 Carc. 1B H350 GHS08 Dgr H350 L 649-510-00-0 Hydrocarbons, C37-68, dewaxed deasphalted hydrotreated vacuum distn. residues; Baseoil  unspecified 305-974-3 95371-07-6 Carc. 1B H350 GHS08 Dgr H350 L 649-511-00-6 Hydrocarbons, C37-65, hydrotreated deasphalted vacuum distn. residues; Baseoil  unspecified 305-975-9 95371-08-7 Carc. 1B H350 GHS08 Dgr H350 L 649-512-00-1 Distillates (petroleum), hydrocracked solvent-refined light; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by the solvent treatment of a distillate from hydrocracked petroleum distillates. It consists predomiantly of hydrocarbons having carbon numbers predominantly in the range of C18 through C27 and boiling in the range of approximately 370 oC to 450oC (698 oF to 842 oF.] 307-010-7 97488-73-8 Carc. 1B H350 GHS08 Dgr H350 L 649-513-00-7 Distillates (petroleum), solvent-refined hydrogenated heavy; Baseoil  unspecified; [A complex combination of hydrocarbons, obtained by the treatment of a hydrogenated petroleum distillate with a solvent. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C19 through C40 and boiling in the range of approximately 390 oC to 550 oC (734 oF to 1022 oF).] 307-011-2 97488-74-9 Carc. 1B H350 GHS08 Dgr H350 L 649-514-00-2 Lubricating oils (petroleum), C18-27, hydrocracked solvent-dewaxed; Baseoil  unspecified 307-034-8 97488-95-4 Carc. 1B H350 GHS08 Dgr H350 L 649-515-00-8 Hydrocarbons, C17-30, hydrotreated solvent-deasphalted atm. distn. residue, distn. lights; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as first runnings from the vacuum distillation of effluents from the treatment of a solvent deasphalted short residue with hydrogen in the presence of a catalyst. It consists predomi nantly of hydrocarbons having carbon numbers predominantly in the range of C17 through C30 and boiling in the range of approximately 300 oC to 400 oC (572 oF to 752 oF). It produces a finished oil having a viscosity of 4cSt at approximately 100 oC (212 oF).] 307-661-7 97675-87-1 Carc. 1B H350 GHS08 Dgr H350 L 649-516-00-3 Hydrocarbons, C17-40, hydrotreated solvent-deasphalted distn. residue, vacuum distn. lights; Baseoil  unspecified; [A complex combination of hydrocarbons obtained as first runnings from the vacuum distillation of effluents from the catalytic hydrotreatment of a solvent deasphalted short residue having a viscosity of 8cSt at approximately 100 oC (212 oF). It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C17 through C40 and boiling in the range of approximately 300 oC to 500 oC (592 oF to 932 oF).] 307-755-8 97722-06-0 Carc. 1B H350 GHS08 Dgr H350 L 649-517-00-9 Hydrocarbons, C13-27, solvent-extd. light naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by extraction of the aromatics from a light naphthenic distillate having a viscosity of 9.5cSt at 40 oC (104 oF). It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C13 through C27 and boiling in the range of approximately 240 oC to 400 oC (464 oF to 752 oF).] 307-758-4 97722-09-3 Carc. 1B H350 GHS08 Dgr H350 L 649-518-00-4 Hydrocarbons, C14-29, solvent-extd. light naphthenic; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by extraction of the aromatics from a light naphthenic distillate having a viscosity of 16cSt at 40oC (104oF). It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C14 through C29 and boiling in the range of approximately 250 oC to 425 oC (482 oF to 797 oF).] 307-760-5 97722-10-6 Carc. 1B H350 GHS08 Dgr H350 L 649-519-00-X Hydrocarbons, C27-42, dearomatized; Baseoil  unspecified 308-131-8 97862-81-2 Carc. 1B H350 GHS08 Dgr H350 L 649-520-00-5 Hydrocarbons, C17-30, hydrotreated distillates, distn. lights; Baseoil  unspecified 308-132-3 97862-82-3 Carc. 1B H350 GHS08 Dgr H350 L 649-521-00-0 Hydrocarbons, C27-45, naphthenic vacuum distn.; Baseoil  unspecified 308-133-9 97862-83-4 Carc. 1B H350 GHS08 Dgr H350 L 649-522-00-6 Hydrocarbons, C27-45, dearomatized; Baseoil  unspecified 308-287-7 97926-68-6 Carc. 1B H350 GHS08 Dgr H350 L 649-523-00-1 Hydrocarbons, C20-58, hydrotreated; Baseoil  unspecified 308-289-8 97926-70-0 Carc. 1B H350 GHS08 Dgr H350 L 649-524-00-7 Hydrocarbons, C27-42, naphthenic; Baseoil  unspecified 308-290-3 97926-71-1 Carc. 1B H350 GHS08 Dgr H350 L 649-525-00-2 Residual oils (petroleum), carbon-treated solvent-dewaxed; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by the treatment of solvent-dewaxed petroleum residual oils with activated charcoal for the removal of trace polar constituents and impurities.] 309-710-8 100684-37-5 Carc. 1B H350 GHS08 Dgr H350 L 649-526-00-8 Residual oils (petroleum), clay-treated solvent-dewaxed; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by treatment of solvent-dewaxed petroleum residual oils with bleaching earth for the removal of trace polar constituents and impurities.] 309-711-3 100684-38-6 Carc. 1B H350 GHS08 Dgr H350 L 649-527-00-3 Lubricating oils (petroleum), C>25, solvent-extd., deasphalted, dewaxed, hydrogenated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent extraction and hydrogenation of vacuum distillation residues. It consists predominantly of hydrocarbons having carbon numbers predominantly greater than C25 and produces a finished oil with a viscosity in the order of 32cSt to 37cSt at 100 oC (212 oF).] 309-874-0 101316-69-2 Carc. 1B H350 GHS08 Dgr H350 L 649-528-00-9 Lubricating oils (petroleum), C17-32, solvent-extd., dewaxed, hydrogenated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent extraction and hydrogenation of atmospheric distillation residues. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C17 through C32 and produced a finished oil with a viscosity in the order of 17cSt to 23cSt at 40 oC (104 oF.] 309-875-6 101316-70-5 Carc. 1B H350 GHS08 Dgr H350 L 649-529-00-4 Lubricating oils (petroleum), C20-35, solvent-extd., dewaxed, hydrogenated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent extraction and hydrogenation of atmospheric distillation residues. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C20 through C35 and produces a finished oil with a viscosity in the order of 37cSt to 44cSt at 40 oC (104 oF).] 309-876-1 101316-71-6 Carc. 1B H350 GHS08 Dgr H350 L 649-530-00-X Lubricating oils (petroleum), C24-50, solvent-extd., dewaxed, hydrogenated; Baseoil  unspecified; [A complex combination of hydrocarbons obtained by solvent extraction and hydrogenation of atmospheric distillation residues. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C24 through C50 and produces a finished oil with a viscosity in the order of 16cSt to 75cSt at 40 oC (104 oF).] 309-877-7 101316-72-7 Carc. 1B H350 GHS08 Dgr H350 L 649-531-00-5 Extracts (petroleum), heavy naphthenic distillate solvent, arom. conc.; Distillate aromatic extract (treated); [An aromatic concentrate produced by adding water to heavy naphthenic distillate solvent extract and extraction solvent.] 272-175-3 68783-00-6 Carc. 1B H350 GHS08 Dgr H350 L 649-532-00-0 Extracts (petroleum), solvent-refined heavy paraffinic distillate solvent; Distillate aromaticextract (treated); [A complex combination of hydrocarbons obtained as the extractfrom the re-extraction of solvent-refined heavy paraffinic distillate. It consists of saturated and aromatic hydrocarbons having carbon numbers predominantly in the range of C20 through C50.] 272-180-0 68783-04-0 Carc. 1B H350 GHS08 Dgr H350 L 649-533-00-6 Extracts (petroleum), heavy paraffinic distillates, solvent-deasphalted; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained as the extract from a solvent extraction of heavy paraffinic distillate.] 272-342-0 68814-89-1 Carc. 1B H350 GHS08 Dgr H350 L 649-534-00-1 Extracts (petroleum), heavy naphthenic distillate solvent, hydrotreated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained by treating a heavy naphthenic distillate solvent extract with hydrogen in the presence of a catalyst. It consists predomi nantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C20 through C50 and produces a finished oil of at least 19cSt at 40 oC (100 SUS at 100 oF).] 292-631-5 90641-07-9 Carc. 1B H350 GHS08 Dgr H350 L 649-535-00-7 Extracts (petroleum), heavy paraffinic distillate solvent, hydrotreated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons produced by treating a heavy paraffinic distillate solvent extract with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C21 through C33 and boiling in the range of approximately 350oC to 480oC (662oF to 896oF). 292-632-0 90641-08-0 Carc. 1B H350 GHS08 Dgr H350 L 649-536-00-2 Extracts (petroleum), light paraffinic distillate solvent, hydrotreated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons produced by treating a lightparaffinic distillate solvent extract with hydrogen in the presence of acatalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C17 through C26 and boiling in the range of approximately 280oC to 400oC (536 oF to 752 oF).] 292-633-6 90641-09-1 Carc. 1B H350 GHS08 Dgr H350 L 649-537-00-8 Extracts (petroleum), hydrotreated light paraffinic distillate solvent; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained as the extract from solvent extraction of intermediate paraffinic top solvent distillate that is treated with hydrogen in the presence of a catalyst. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C16 through C36.] 295-335-4 91995-73-2 Carc. 1B H350 GHS08 Dgr H350 L 649-538-00-3 Extracts (petroleum), light naphthenic distillate solvent, hydrodesulfurized; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained by treating the extract, obtained from a solvent extraction process, with hydrogen in the presence of a catalyst under conditions primarily to remove sulfur compounds. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C15 through C30. This stream is likely to contain 5 wt.% or more of 4-to 6-membered condensed ring aromatic hydrocarbons.] 295-338-0 91995-75-4 Carc. 1B H350 GHS08 Dgr H350 L 649-539-00-9 Extracts(petroleum), light paraffinic distillate solvent, acid-treated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained as a fraction of the distillation of an extract from the solvent extraction of light paraffinic top petroleum distillates that is subjected to a sulfuric acid refining. It consists predomi nantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C16 through C32.] 295-339-6 91995-76-5 Carc. 1B H350 GHS08 Dgr H350 L 649-540-00-4 Extracts (petroleum), light paraffinic distillate solvent, hydrodesulfurized; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained by solvent extraction of a light paraffin distillate and treated with hydrogen to convert the organic sulfur to hydrogen sulfide which is eliminated. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C40 and produces a finished oil with a viscosity of greater than 10cSt at 40 oC.] 295-340-1 91995-77-6 Carc. 1B H350 GHS08 Dgr H350 L 649-541-00-X Extracts (petroleum), light vacuum gas oil solvent, hydrotreated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons, obtained by solvent extraction from light vacuum petroleum gas oils and treated with hydrogen in the presence of a catalyst. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C13 through C30.] 295-342-2 91995-79-8 Carc. 1B H350 GHS08 Dgr H350 L 649-542-00-5 Extracts (petroleum), heavy paraffinic distillate solvent, clay-treated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons resulting from treatment of a petroleum fraction with natural or modified clay in either a contact or percolation process to remove the trace amounts of polar compounds and impurities present. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C20 through C50. This stream is likely to contain 5 wt.% or more 4-6 membered ring aromatic hydrocarbons.] 296-437-1 92704-08-0 Carc. 1B H350 GHS08 Dgr H350 L 649-543-00-0 Extracts (petroleum), heavy naphthenic distillate solvent, hydrodesulfurized; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained from a petroleum stock by treating with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C50 and produces a finished oil with a viscosity of greater than 19cSt at 40 oC.] 297-827-4 93763-10-1 Carc. 1B H350 GHS08 Dgr H350 L 649-544-00-6 Extracts (petroleum), solvent-dewaxed heavy paraffinic distillate solvent, hydrodesulfurized; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained from a solvent dewaxed petroleum stock by treating with hydrogen to convert organic sulfur to hydrogen sulfide which is removed. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C15 through C50 and produces a finished oil with a viscosity of greater than 19cSt at 40 oC.] 297-829-5 93763-11-2 Carc. 1B H350 GHS08 Dgr H350 L 649-545-00-1 Extracts (petroleum), light paraffinic distillate solvent, carbon-treated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained as a fraction from distillation of an extract recovered by solvent extraction of light paraffinic top petroleum distillate treated with activated charcoal to remove traces of polar constituents and impurities. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C16 through C32.] 309-672-2 100684-02-4 Carc. 1B H350 GHS08 Dgr H350 L 649-546-00-7 Extracts (petroleum), light paraffinic distillate solvent, clay-treated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained as a fraction from distillation of an extract recovered by solvent extraction of light paraffinic top petroleum distillates treated with bleaching earth to remove traces of polar constituents and impurities. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C16 through C32.] 309-673-8 100684-03-5 Carc. 1B H350 GHS08 Dgr H350 L 649-547-00-2 Extracts (petroleum), light vacuum, gas oil solvent, carbon-treated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained by solvent extraction of light vacuum petroleum gas oil treated with activated charcoal for the removal of trace polar constituents and impurities. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C13 through C30.] 309-674-3 100684-04-6 Carc. 1B H350 GHS08 Dgr H350 L 649-548-00-8 Extracts (petroleum), light vacuum gas oil solvent, clay-treated; Distillate aromatic extract (treated); [A complex combination of hydrocarbons obtained by solvent extraction of light vacuum petroleum gas oils treated with bleaching earth for removal of trace polar constituents and impurities. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C13 through C30.] 309-675-9 100684-05-7 Carc. 1B H350 GHS08 Dgr H350 L 649-549-00-3 Foots oil (petroleum); Foots oil; [A complex combination of hydrocarbons obtained as the oil fraction from a solvent deoiling or a wax sweating process. It consists predomi nantly of branched chain hydro carbons having carbon numbers predominantly in the range of C20 through C50.] 265-171-8 64742-67-2 Carc. 1B H350 GHS08 Dgr H350 L 649-550-00-9 Foots oil (petroleum), hydrotreated; Foots oil 295-394-6 92045-12-0 Carc. 1B H350 GHS08 Dgr H350 L 650-002-00-6 turpentine, oil 232-350-7 8006-64-2 Flam. Liq. 3 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Asp. Tox. 1 Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H226 H332 H312 H302 H304 H319 H315 H317 H411 GHS02 GHS08 GHS07 GHS09 Dgr H226 H332 H312 H302 H304 H319 H315 H317 H411 650-003-00-1 fenson (ISO); 4-chlorophenyl benzenesulphonate; 201-274-6 80-38-6 Acute Tox. 4 * Eye Irrit. 2 Aquatic Chronic 2 H302 H319 H411 GHS07 GHS09 Wng H302 H319 H411 650-004-00-7 norbormide (ISO); 5-(Ã ±-hydroxy-Ã ±-2-pyridylbenzyl)-7-(Ã ±-2-pyridylbenzylidene)bicycle [2.2.1] hept-5-ene-2,3-dicarboximide 213-589-6 991-42-4 Acute Tox. 4 * H302 GHS07 Wng H302 650-005-00-2 (2R,6aS,12aS)-1,2,6,6a,12,12a-hexahydro-2-isopropenyl-8,9-dimethoxychromeno[3,4-b]furo[2,3-h]chromen-6-one, rotenone 201-501-9 83-79-4 Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H301 H319 H335 H315 H400 H410 GHS06 GHS09 Dgr H301 H319 H335 H315 H410 650-006-00-8 benquinox (ISO); p-benzoquinone 1-benzoylhydrazone 4-oxime 207-807-9 495-73-8 Acute Tox. 3 * Acute Tox. 4 * H301 H312 GHS06 Dgr H301 H312 650-007-00-3 chlordimeform (ISO); N2-(4-chloro-o-tolyl)-N1,N1-dimethylformamidine 228-200-5 6164-98-3 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H312 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H312 H302 H410 650-008-00-9 drazoxolon (ISO); 4-(2-chlorophenylhydrazone)-3-methyl-5-isoxazolone 227-197-8 5707-69-7 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H301 H400 H410 GHS06 GHS09 Dgr H301 H410 650-009-00-4 chlordimeform hydrochloride; N'-(4-chloro-o-tolyl)-N,N-dimethylformamidine monohydrochloride; N2-(4-chloro-o-tolyl)-N1,N1-dimethylformamidine hydorchloride 243-269-1 19750-95-9 Carc. 2 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H410 650-010-00-X benzyl violet 4B; Ã ±-[4-(4-dimethylamino-Ã ±-{4-[ethyl(3-sodiosulphonato benzyl)amino] phenyl}benzylidene)cyclohexa-2,5-dienylidene(ethyl)ammonio]toluene-3-sulphonate 216-901-9 1694-09-3 Carc. 2 H351 GHS08 Wng H351 650-012-00-0 erionite  12510-42-8 Carc. 1A H350 GHS08 Dgr H350 650-013-00-6 asbestos        12001-28-4 132207-32-0 12172-73-5 77536-66-4 77536-68-6 77536-67-5 12001-29-5 Carc. 1A STOT RE 1 H350 H372 ** GHS08 Dgr H350 H372 ** 650-014-00-1 diethyl 2,4-dihydroxycyclodisiloxane-2,4-diylbis(trimethylene)diphosphonate, tetrasodium salt, reaction products with disodium metasilicate 401-770-4  Skin Corr. 1B Acute Tox. 4 * H314 H302 GHS05 GHS07 Dgr H314 H302 650-015-00-7 rosin; colophony 232-475-7 232-484-6 277-299-1 8050-09-7 8052-10-6 73138-82-6 Skin Sens. 1 H317 GHS07 Wng H317 650-016-00-2 Mineral wool, with the exception of those specified elsewhere in this Annex; [Man-made vitreous (silicate) fibres with random orientation with alkaline oxide and alkali earth oxide (Na2O+K2O+CaO+MgO+BaO) content greater than 18 % by weight]   Carc. 2 H351 GHS08 Wng H351 AQR 650-017-00-8 Refractory Ceramic Fibres, Special Purpose Fibres, with the exception of those specified elsewhere in this Annex; [Man-made vitreous (silicate) fibres with random orientation with alkaline oxide and alkali earth oxide (Na2O+K2O+CaO+ MgO+BaO) content less or equal to 18 % by weight]   Carc. 1B H350i GHS08 Dgr H350i AR 650-018-00-3 Reaction product of: acetophenone, formaldehyde, cyclohexylamine, methanol and acetic acid 406-230-1  Flam. Liq. 3 Carc. 2 Skin Corr. 1B Acute Tox. 4 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H226 H351 H314 H332 H317 H400 H410 GHS02 GHS08 GHS05 GHS07 GHS09 Dgr H226 H351 H314 H332 H317 H410 650-031-00-4 bis(4-hydroxy-N-methylanilinium) sulphate 200-237-1 55-55-0 Acute Tox. 4 * STOT RE 2 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H373 ** H317 H400 H410 GHS08 GHS07 GHS09 Wng H302 H373 ** H317 H410 650-041-00-9 triasulfuron (ISO); 1-[2-(2-chloroethoxy)phenylsulfonyl]-3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)urea  82097-50-5 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 650-042-00-4 Reaction product of: polyethylene-polyamine-(C16-C18)-alkylamides with monothio-(C2)-alkyl phosphonates 417-450-2  Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 3 H319 H315 H317 H412 GHS07 Wng H319 H315 H317 H412 650-043-00-X reaction product of: 3,5-bis-tert-butylsalicylic acid and aluminiumsulfate 420-310-3  Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 650-044-00-5 mixed linear and branched C14-15 alcohols ethoxylated, reaction product with epichlorohydrin 420-480-9 158570-99-1 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H317 H400 H410 GHS07 GHS09 Wng H315 H317 H410 650-045-00-0 Reaction product of: 1,2,3-propanetricarboxylic acid, 2-hydroxy, diethyl ester, 1-propanol and zirconium tetra-n-propanolate 417-110-3  Flam. Liq. 2 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 2 H225 H315 H318 H411 GHS02 GHS05 GHS09 Dgr H225 H315 H318 H411 650-046-00-6 di(tetramethylammonium)(29H,31H-phthalocyanin-N29,N30,N31,N32)disulfonamide disulfonate, cuprate(2-)complex, derivates 416-180-2 12222-04-7 Acute Tox. 4 * STOT RE 2 * Aquatic Chronic 2 H302 H373 ** H411 GHS08 GHS07 GHS09 Wng H302 H373 ** H411 650-047-00-1 dibenzylphenylsulfonium hexafluoroantimonate 417-760-8 134164-24-2 STOT RE 1 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H372 ** H302 H318 H317 H411 GHS08 GHS05 GHS07 GHS09 Dgr H372 ** H302 H318 H317 H411 650-048-00-7 reaction product of: borax, hydrogen peroxide, acetic acid anhydride and acetic acid 420-070-1  Org. Perox. D **** Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * Skin Corr. 1A Aquatic Acute 1 H242 H332 H312 H302 H314 H400 GHS02 GHS05 GHS07 GHS09 Dgr H242 H332 H312 H302 H314 H400 650-049-00-2 2-alkoyloxyethyl hydrogen maleate, where alkoyl represents (by weight 70 to 85 % unsaturated octadecoyl, 0.5 to 10 % saturated octadecoyl, and 2 to 18 % saturated hexadecoyl 417-960-5  Skin Irrit. 2 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H315 H318 H317 H400 H410 GHS05 GHS07 GHS09 Dgr H315 H318 H317 H410 650-050-00-8 reaction mass of: 1-methyl-3-hydroxypropyl 3,5-[1,1-dimethylethyl]-4-hydroxydihydro-cinnamate and/or 3-hydroxybutyl 3,5-[1,1-dimethylethyl]-4-hydroxydihydrocinnamate; 1,3-butanediol bis[3-(3'-(1,1-dimethylethyl)4'-hydroxy-phenyl)propionate] isomers; 1,3-butanediol bis[3-(3',5'-(1,1-dimethylethyl)-4'-hydroxyphenyl)propionate] isomers 423-600-8  Aquatic Chronic 2 H411 GHS09 H411 650-055-00-5 silver sodium zirconium hydrogenphosphate 422-570-3 155925-27-2 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410